SUPPLEMENT DATED June 14, 2012 To the variable annuity prospectuses of: Allianz VisionSM , Allianz ConnectionsSM, and Allianz Vision New YorkSM Dated June 14, 2012, for Contracts issued on or after May 2, 2011 and Allianz VisionSM and Allianz Vision New YorkSM Dated June 14, 2012, for Contracts issued on or prior to April 29, 2011 ISSUED BY Allianz Life Insurance Company of North America and Allianz Life Variable Account B and Allianz Life Insurance Company of New York and Allianz Life of NY Variable Account C This supplement updates certain information contained in the prospectus and should be attached to the prospectus and retained for future reference. The benefits offered through this prospectus are not available until July 9, 2012. PRO-001-0612 (VSN-159, CNT-062-WW, VNY-146, VSN-042, VNY-003) THE ALLIANZ VISIONSM VARIABLE ANNUITY CONTRACT ISSUED BY ALLIANZ LIFE® VARIABLE ACCOUNT B AND ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA This prospectus describes an individual flexible purchase payment variable deferred annuity contract (Contract) issued by Allianz Life Insurance Company of North America (Allianz Life®, we, us, our). The Base Contract offers you, the Owner, standard features including: a seven-year withdrawal charge period, multiple variable investment options (Investment Options) and annuitization options (Annuity Options), a free withdrawal privilege, and a death benefit (Traditional Death Benefit). The Contract offers optional benefits, for an additional charge: Bonus Option provides a 6% bonus on the money you put into the Contract (Purchase Payments) subject to a vesting schedule. Bonus annuity contracts generally have higher charges than contracts without a bonus and therefore, the charges may be greater than the bonus. Short Withdrawal Charge Option shortens the withdrawal charge period to four years. No Withdrawal Charge Option eliminates the withdrawal charge. Quarterly Value Death Benefit locks in any quarterly investment gains (Quarterly Anniversary Value) to potentially provide an increased death benefit. If you selected the No Withdrawal Charge Option or Quarterly Value Death Benefit, you must also have either Income Protector, Investment Protector, or one of the previously available Lifetime or Target Date Benefits (an Additional Required Benefit). Income Protectorprovides guaranteed lifetime income (Lifetime Plus Payments) until annuitization. We base payments on a value (Benefit Base) that is at least equal to total Purchase Payments adjusted for withdrawals plus a quarterly simple interest increase (Annual Increase). Income Protector allows access to your investment value (Contract Value) and death benefit for a period of time after payments begin. Payments can begin as early as age 60 or as late as age 90. If you are required to annuitize your Contract as a result of current tax law, which may occur at age 95 or later, we provide an annuity option with payments at least equal to the Lifetime Plus Payments you are then receiving as described in section 9, The Annuity Phase – When Annuity Payments Begin. Investment Protector provides a level of protection for your principal and any annual investment gains (Target Value), on a future date if you hold the Contract for the required period. If you select Income Protector or Investment Protector, we restrict your Investment Option selection and allocations and rebalance your Contract Value quarterly. Withdrawals reduce the guaranteed values provided by the Quarterly Value Death Benefit, Income Protector, and Investment Protector, and may cause these benefits to end prematurely. For optional benefit availability, see section 11, Selection of Optional Benefits and check with your Financial Professional, the person who provided you advice regarding this Contract. All guarantees under the Contract are the obligations of Allianz Life and are subject to our claims paying ability. Please read this prospectus before investing and keep it for future reference. It contains important information about your annuity and Allianz Life that you ought to know before investing. This prospectus is not an offering in any state, country, or jurisdiction in which we are not authorized to sell the Contracts. You should rely only on the information contained in this prospectus. We have not authorized anyone to give you different information. Allianz Life Variable Account B is the Separate Account that holds the assets that underlie the Contract. Additional information about the Separate Account has been filed with the Securities and Exchange Commission (SEC) and is available upon written or oral request without charge, or on the EDGAR database on the SEC’s website (http://www.sec.gov). A Statement of Additional Information (SAI) dated the same date as this prospectus includes additional information about the annuity offered by this prospectus. The SAI is incorporated by reference into this prospectus. The SAI is filed with the SEC and is available without charge by contacting us at the telephone number or address listed at the back of this prospectus. The SAI’s table of contents appears after the Privacy and Security Statement in this prospectus. The prospectus, SAI and other Contract information are also available on the EDGAR database. The SEC has not approved or disapproved these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. An investment in this Contract is not a deposit of a bank or financial institution and is not federally insured or guaranteed by the Federal Deposit Insurance Corporation or any other federal government agency. An investment in this Contract involves investment risk including the possible loss of principal. Variable annuity contracts are complex insurance and investment vehicles. Before you invest, be sure to ask your Financial Professional about the Contract’s features, benefits, risks and fees, and whether the Contract is appropriate for you based upon your financial situation and objectives. Dated: June 14, 2012 The Allianz VisionSM Variable Annuity Contract Prospectus – June 14, 2012 1 Versions of Optional Benefits That Are No Longer Available The prospectus appendices include information on features, charges and available Investment Options for the following versions of benefits we no longer offer. The benefit version identifier (for example, (05.11)) is located in your rider. Appendix Benefit Version No Longer Available Available From Available Through D Lifetime Plus Benefit May 1, 2007 January 25, 2009 Lifetime Plus II Benefit November 12, 2007 March 31, 2009 Lifetime Plus 10 Benefit July 17, 2008 March 31, 2009 E Target Date Retirement Benefit March 17, 2008 January 25, 2009 Target Date 10 Benefit January 26, 2009 March 31, 2009 F Quarterly Value Death Benefit May 1, 2007 April 30, 2010 G Income Protector (08.09) July 22, 2009 April 30, 2010 Income Protector (05.10) May 3, 2010 April 29, 2011 Income Protector (05.11) May 2, 2011 January 22, 2012 Income Protector (01.12) January 23, 2012 April 29, 2012 Investment Protector (08.09) July 22, 2009 April 30, 2010 Investment Protector (05.10) May 2, 2010 January 22, 2012 Investment Protector (01.12) January 23, 2012 July 6, 2012 If you select one of the living benefits–Income Protector or Investment Protector–we restrict your Investment Option selection and allocations, and rebalance your Contract Value quarterly. The Investment Options below are available as follows: Investment Options: Available with: All Investment Options except those with a (2) Base Contract, as long as you do not select a living benefit Investment Options with a (1) or (2) Current version of Income Protector All Investment Options except those with a (2) or (3) Current version of Investment Protector INVESTMENT OPTIONS AVAILABLE UNDER THE CONTRACT ALLIANZ FUND OF FUNDS AZL® Balanced Index Strategy Fund AZL FusionSM Balanced Fund AZL FusionSM Conservative Fund AZL FusionSM Growth Fund AZL FusionSM Moderate Fund AZL® Growth Index Strategy Fund AZL® MVP Balanced Index Strategy Fund(1),(2) AZL® MVP BlackRock Global Allocation Fund(1),(2) AZL® MVP Franklin Templeton Founding Strategy Plus Fund(1),(2) AZL MVP FusionSM Balanced Fund(1),(2) AZL MVP FusionSM Moderate Fund(1),(2) AZL® MVP Growth Index Strategy Fund(1),(2) AZL® MVP Invesco Equity and Income Fund(1),(2) ALLIANZ GLOBAL INVESTORS CAPITAL AZL® Allianz AGIC Opportunity Fund(3) BLACKROCK AZL® BlackRock Capital Appreciation Fund AZL® International Index Fund AZL® Mid Cap Index Fund AZL® Money Market Fund(1) AZL® S&P 500 Index Fund AZL® Small Cap Stock Index Fund(3) BlackRock Global Allocation V.I. Fund COLUMBIA AZL® Columbia Mid Cap Value Fund AZL® Columbia Small Cap Value Fund(3) DAVIS AZL® Davis New York Venture Fund Davis VA Financial Portfolio(3) DREYFUS AZL® Dreyfus Research Growth Fund EATON VANCE AZL® Eaton Vance Large Cap Value Fund FEDERATED AZL® Federated Clover Small Value Fund(3) FIDELITY Fidelity VIP FundsManager 50% Portfolio Fidelity VIP FundsManager 60% Portfolio FRANKLIN TEMPLETON AZL® Franklin Templeton Founding Strategy Plus Fund Franklin High Income Securities Fund(3) Franklin Income Securities Fund(1) Franklin Templeton VIP Founding Funds Allocation Fund(3) Franklin U.S. Government Fund(1) Mutual Shares Securities Fund Templeton Global Bond Securities Fund(1) Templeton Growth Securities Fund GATEWAY AZL® Gateway Fund INVESCO AZL® Invesco Equity and Income Fund AZL® Invesco Growth and Income Fund AZL® Invesco International Equity Fund J.P. MORGAN AZL® JPMorgan International Opportunities Fund AZL® JPMorgan U.S. Equity Fund MFS AZL® MFS Investors Trust Fund MORGAN STANLEY AZL® Morgan Stanley Global Real Estate Fund(3) AZL® Morgan Stanley Mid Cap Growth Fund OPPENHEIMER FUNDS AZL® Oppenheimer Discovery Fund(3) PIMCO PIMCO EqS Pathfinder Portfolio PIMCO VIT All Asset Portfolio(1) PIMCO VIT CommodityRealReturn® Strategy Portfolio(3) PIMCO VIT Emerging Markets Bond Portfolio(3) PIMCO VIT Global Advantage Strategy Bond Portfolio(1) PIMCO VIT Global Bond Portfolio (Unhedged)(3) PIMCO VIT Global Multi-Asset Managed Volatility Portfolio(1),(2) PIMCO VIT Global Multi-Asset Portfolio PIMCO VIT High Yield Portfolio(1) PIMCO VIT Real Return Portfolio(1) PIMCO VIT Total Return Portfolio(1) PIMCO VIT Unconstrained Bond Portfolio(1) SCHRODER AZL® Schroder Emerging Markets Equity Fund(3) The Allianz VisionSM Variable Annuity Contract Prospectus – June 14, 2012 2 TABLE OF CONTENTS Glossary 4 8.Access to Your Money 36 Fee Tables 8 Free Withdrawal Privilege 38 Owner Transaction Expenses 8 Systematic Withdrawal Program 38 Owner Periodic Expenses 8 Minimum Distribution Program and Required Minimum Annual Operating Expenses of the Investment Options 9 Distribution (RMD) Payments 39 Examples 10 Waiver of Withdrawal Charge Benefit 39 1.The Variable Annuity Contract 11 Suspension of Payments or Transfers 39 State Specific Contract Restrictions 12 9.The Annuity Phase 40 When the Contract Ends 12 Calculating Your Annuity Payments 40 2.Ownership, Annuitants, Covered Persons, and Payees 12 Variable or Fixed Annuity Payments 40 Owner 12 Annuity Payment Options 41 Joint Owner 12 When Annuity Payments Begin 41 Annuitant 13 Partial Annuitization 42 Beneficiary 13 10. Death Benefit 43 Covered Person(s) 14 Traditional Death Benefit 43 Payee 15 Death of the Owner and/or Annuitant 43 Assignment, Changes of Ownership and Death Benefit Payment Options During the Other Transfers of a Contract 15 Accumulation Phase 44 3.Purchasing the Contract 16 11. Selection of Optional Benefits 45 Purchase Requirements 16 Replacing Optional Benefits 45 Faxed Applications 17 11.a Income Protector 47 Allocation of Purchase Payments 17 Selecting Income Protector 47 Automatic Investment Plan (AIP) 17 Removing Income Protector 47 Dollar Cost Averaging (DCA) Program 18 Lifetime Plus Payment Overview 48 Free Look/Right-to-Examine Period 18 Benefit Base 49 4.Valuing Your Contract 19 Quarterly Anniversary Value 49 Accumulation Units 19 Annual Increase 49 Computing the Contract Value and Bonus Value 19 Requesting Lifetime Plus Payments 50 5.Investment Options 20 Calculating Your Lifetime Plus Payments 51 Substitution and Limitation on Further Investments 27 Automatic Annual Lifetime Plus Payment Increases 53 Transfers Between Investment Options 28 Taxation of Lifetime Plus Payments 53 Electronic Investment Option Transfer and Investment Option Allocation and Transfer Restrictions Allocation Instructions 28 and Quarterly Rebalancing 53 Excessive Trading and Market Timing 29 When Income Protector Ends 54 Flexible Rebalancing Program 30 11.b Investment Protector 55 Financial Advisers – Asset Allocation Programs 31 Selecting Investment Protector 55 Voting Privileges 31 Removing Investment Protector 56 6.Our General Account 31 Target Value Dates 56 7.Expenses 32 Target Value 57 Mortality and Expense Risk (M&E) Charge 32 Investment Option Allocation and Transfer Restrictions Rider Charge 32 and Quarterly Rebalancing 58 Contract Maintenance Charge 33 When Investment Protector Ends 61 Withdrawal Charge 34 11.c Quarterly Value Death Benefit 61 Transfer Fee 36 11.d Bonus Option 62 Premium Tax 36 11.e Short Withdrawal Charge Option 63 Income Tax 36 11.f No Withdrawal Charge Option 63 Investment Option Expenses 36 The Allianz VisionSM Variable Annuity Contract Prospectus – June 14, 2012 3 12. Taxes 63 Quarterly Anniversary Value 84 Qualified and non-Qualified Contracts 63 Lifetime Plus Benefit and Lifetime Plus II Benefit Taxation of Annuity Contracts 64 Value Differences 84 Taxation of Lifetime Plus Payments 64 5% Annual Increase and Enhanced 5% Tax-Free Section 1035 Exchanges 65 Annual Increase 84 13. Other Information 65 Enhanced 10-Year Value 85 Allianz Life 65 Manual Resets Under Lifetime Plus Benefit 86 The Separate Account 65 Automatic Resets Under Lifetime Plus II Benefit 86 Distribution 65 Lifetime Plus 10 Benefit’s 10% Annual Increase 87 Additional Credits for Certain Groups 67 Requesting Lifetime Plus Payments 88 Administration/Allianz Service Center 67 Calculating Your Lifetime Plus Payments 89 Legal Proceedings 67 Automatic Annual Lifetime Plus Payment Increases 91 Financial Statements 67 Investment Option Allocation and Transfer Restrictions Status Pursuant to Securities Exchange Act of 1934 67 and Quarterly Rebalancing 91 14. Privacy and Security Statement 68 When a Lifetime Benefit Ends 93 15. Table of Contents of the Statement of Additional Appendix E – Target Date Benefits 94 Information (SAI) 69 Removing a Target Date Benefit 95 Appendix A – Annual Operating Expenses for Each Target Value Dates 95 Investment Option 70 Target Value 96 Appendix B – Condensed Financial Information 72 Investment Option Allocation and Transfer Restrictions Appendix C – Effects of Partial Withdrawals and and Quarterly Rebalancing 97 Lifetime Payments on the Values Available When a Target Date Benefit Ends Under the Contract 78 Appendix F – Original Quarterly Value Death Benefit Appendix D – Lifetime Benefits 79 Appendix G – Previous Versions of Investment Protector Removing a Lifetime Benefit 80 and Income Protector Covered Person(s) 81 Income Protector Lifetime Plus Payment Overview 82 Investment Protector Benefit Base 83 For Service or More Information Addresses for mailing checks GLOSSARY This prospectus is written in plain English. However, there are some technical words or terms that are capitalized and are used as defined terms throughout the prospectus. For your convenience, we included this glossary to define these terms. 5% Annual Increase – an amount used to determine the Benefit Base under the previously available Lifetime Plus Benefit. 10% Annual Increase – an amount used to determine the Benefit Base under the previously available Lifetime Plus 10 Benefit. Accumulation Phase – the initial phase of your Contract before you apply your total Contract Value to Annuity Payments. The Accumulation Phase begins on the Issue Date and may occur at the same time as the Annuity Phase if you take Partial Annuitizations. Additional Required Benefit – an additional optional benefit you must have if you chose either the No Withdrawal Charge Option or Quarterly Value Death Benefit. Additional Required Benefits include Income Protector, Investment Protector, or one of the previously available Lifetime or Target Date Benefits. Annual Increase – an amount used to determine the Benefit Base under Income Protector before Lifetime Plus Payments begin as discussed in section 11.a. If selected at issue, it is equal to total Purchase Payments adjusted for withdrawals plus a quarterly simple interest increase. We then reset this value to equal the current Contract Value if greater, and apply future quarterly simple interest to this reset value. The Allianz VisionSM Variable Annuity Contract Prospectus – June 14, 2012 4 Annuitant – the individual upon whose life we base the Annuity Payments. Subject to our approval, the Owner designates the Annuitant, and can add a joint Annuitant for the Annuity Phase if they take a Full Annuitization. There are restrictions on who can become an Annuitant. Annuity Options – the annuity income options available to you under the Contract. Annuity Payments – payments made by us to the Payee pursuant to the chosen Annuity Option. Annuity Phase – the phase the Contract is in once Annuity Payments begin. This may occur at the same time as the Accumulation Phase if you apply part of your Contract Value to a Partial Annuitization. Base Contract – the Contract without any optional benefits. Beneficiary – unless otherwise required by the Contract, the person(s) or entity the Owner designates to receive any death benefit. Benefit Anniversary – a twelve-month anniversary of the Benefit Date, or any subsequent twelve-month Benefit Anniversary. Benefit Base – the amount we use to determine the initial annual maximum Lifetime Plus Payment. Benefit Date – the date you begin receiving Lifetime Plus Payments under Income Protector. Benefit Year – any period of twelve months beginning on the Benefit Date or on a subsequent Benefit Anniversary. Bonus Option – an optional benefit with an additional charge that provides a 6% bonus on Purchase Payments we receive before the older Owner reaches age 81 (subject to a three-year vesting schedule). This benefit has an additional M&E charge and a higher and longer withdrawal charge schedule. Bonus Value – the total Contract Value plus any unvested bonus amounts. Business Day – each day on which the New York Stock Exchange is open for trading, except when an Investment Option does not value its shares. Allianz Life is open for business on each day that the New York Stock Exchange is open. Our Business Day closes when regular trading on the New York Stock Exchange closes, which is usually at 4:00 p.m. Eastern Time. Contract – the deferred annuity contract described by this prospectus. Contract Anniversary – a twelve-month anniversary of the Issue Date or any subsequent twelve-month Contract Anniversary. Contract Value – on any Business Day, the sum of the values in your selected Investment Options. The Contract Value reflects the deduction of any contract maintenance charge, transfer fee, M&E charge and rider charge, but does not reflect the deduction of any withdrawal charge. It does not include amounts applied to a Partial Annuitization. If you have the Bonus Option, Contract Value includes only vested bonus amounts; it does not include unvested bonus amounts. Contract Year – any period of twelve months beginning on the Issue Date or a subsequent Contract Anniversary. Covered Person(s) – the person(s) upon whose age and lifetime(s) we base Lifetime Plus Payments. There are restrictions on who can become a Covered Person. Cumulative Withdrawal –while you are receiving Lifetime Plus Payments under the previously available Lifetime Benefits, this is the portion of a withdrawal that is less than or equal to your Cumulative Withdrawal Value. Cumulative Withdrawal Benefit – a benefit under the previously available Lifetime Benefits in all states except Nevada that allows you to control the amount of Lifetime Plus Payments you receive. Cumulative Withdrawal Value – under the previously available Lifetime Benefits, if you take less than the maximum Lifetime Plus Payment that you are entitled to, we add the difference between the annual maximum and annual actual Lifetime Plus Payment to the Cumulative Withdrawal Value. Enhanced 5% Annual Increase – an amount used to determine the Benefit Base under the previously available Lifetime Plus II Benefit. Enhanced 10-Year Value – an amount used to determine the Benefit Base under the previously available Lifetime Plus Benefit or Lifetime Plus II Benefit. The Allianz VisionSM Variable Annuity Contract Prospectus – June 14, 2012 5 Excess Withdrawal – if you select Income Protector, the amount of any withdrawal you take while you are receiving Lifetime Plus Payments that, when added to other withdrawals taken during the Benefit Year, is greater than your annual maximum permitted payment. Excess Withdrawals reduce your Contract Value and any guaranteed values, and may end your Contract. If you have one of the previously available Lifetime Benefits, please see Appendix D for a definition of Excess Withdrawal that applies to your Contract. Financial Professional – the person who advises you regarding the Contract. Full Annuitization – the application of the total Contract Value to Annuity Payments. Good Order – a request is in “Good Order” if it contains all of the information we require to process the request. If we require information to be provided in writing, “Good Order” also includes provision of information on the correct form, with any required certifications or guarantees, received by the Service Center from the correct mailing address. If you have questions about the information we require, please contact the Service Center. Highest Annual Increase – an amount used to determine the Benefit Base under the previously available Lifetime Plus II Benefit. Income Date – the date we begin making Annuity Payments to the Payee from the Contract. Because the Contract allows for Partial Annuitizations, there may be multiple Income Dates. Income Protector – an optional benefit available for an additional charge that is intended to provide a payment stream for life in the form of partial withdrawals. Income Protector provides no payment until the younger Covered Person is at least age 60. Increase Base – an amount we use to determine the Annual Increase as discussed in section 11.a, Income Protector. If selected at issue, it is initially equal to total Purchase Payments adjusted for withdrawals. On Quarterly Anniversaries, if we reset the Annual Increase to equal the current Contract Value, we also reset the Increase Base to equal the current Contract Value. Investment Options – the variable investments available to you under the Contract. Investment Option performance is based on the securities in which they invest. Investment Protector – an optional benefit available for an additional charge. It is intended to provide a level of protection for your principal and any annual investment gains on a specific date in the future. Issue Date – the date shown on the Contract that starts the first Contract Year. Contract Anniversaries and Contract Years are measured from the Issue Date. We must receive your initial Purchase Payment and all necessary information before we issue the Contract. Joint Owners – two Owners who own a Contract. Lifetime Plus Benefit – an optional benefit that is no longer available that was intended to provide a payment stream for life in the form of partial withdrawals. Lifetime Plus II Benefit – an optional benefit that is no longer available that was intended to provide a payment stream for life in the form of partial withdrawals. Lifetime Plus 10 Benefit – an optional benefit that is no longer available that was intended to provide a payment stream for life in the form of partial withdrawals. Lifetime Plus Payment – the payment we make to you under Income Protector or the previously available Lifetime Benefits based on the Benefit Base. Non-Qualified Contract – a Contract that is not purchased under a pension or retirement plan qualified for special tax treatment under sections of the Internal Revenue Code. No Withdrawal Charge Option – an optional benefit available for an additional charge that eliminates the Base Contract’s seven-year withdrawal charge. Also requires selection of an Additional Required Benefit. Owner – “you,” “your” and “yours.” The person(s) or entity designated at Contract issue and named in the Contract who may exercise all rights granted by the Contract. Partial Annuitization – the application of only part of the Contract Value to Annuity Payments. The Allianz VisionSM Variable Annuity Contract Prospectus – June 14, 2012 6 Payee – the person or entity who receives Annuity Payments during the Annuity Phase. Purchase Payment – the money you put into the Contract. Qualified Contract – a Contract purchased under a pension or retirement plan qualified for special tax treatment under sections of the Internal Revenue Code (for example, 401(a) and 401(k) plans), Individual Retirement Annuities (IRAs), or Tax-Sheltered Annuities (referred to as TSA or 403(b) contracts). Currently, we issue Qualified Contracts that may include, but are not limited to Roth IRAs, Traditional IRAs and Simplified Employee Pension (SEP) IRAs. Quarterly Anniversary – the day that occurs three calendar months after the Issue Date or any subsequent Quarterly Anniversary. Quarterly Anniversary Value – the highest Contract Value on any Quarterly Anniversary before age 91, adjusted for subsequent Purchase Payments and withdrawals, used to determine Income Protector’s Benefit Base as discussed in section 11.a, and the Quarterly Value Death Benefit in section 11.c. Quarterly Value Death Benefit – an optional benefit available for an additional charge that is intended to provide an increased death benefit. Also requires selection of an Additional Required Benefit. Rider Anniversary – a twelve-month anniversary of the Rider Effective Date or any subsequent twelve-month Rider Anniversary. Rider Anniversary Value – the highest Contract Value on any Rider Anniversary, adjusted for subsequent Purchase Payments and withdrawals, used to determine Investment Protector’s Target Value as discussed in section 11.b. Rider Effective Date – the date shown on the Contract that starts the first Rider Year if you select Income Protector or Investment Protector. Rider Anniversaries and Rider Years are measured from the Rider Effective Date. Rider Year – any period of twelve months beginning on the Rider Effective Date or a subsequent Rider Anniversary. Separate Account – Allianz Life Variable Account B is the Separate Account that issues your Contract. It is a separate investment account of Allianz Life. The Separate Account holds the Investment Options that underlie the Contracts. The Separate Account is divided into subaccounts, each of which invests exclusively in a single Investment Option. Service Center – the area of our Company that issues Contracts and provides Contract maintenance and routine customer service. Our Service Center address and telephone number are listed at the back of this prospectus. The address for mailing applications and/or checks for Purchase Payments may be different and is also listed at the back of this prospectus. Short Withdrawal Charge Option – an optional benefit available for an additional charge that shortens the Base Contract’s withdrawal charge period to four years. Target Value – if you selected Investment Protector at issue, it is the greater of total Purchase Payments adjusted for withdrawals, or the Rider Anniversary Value multiplied by the guarantee percentage for your selected benefit as stated in Appendix G, and is available on each Target Value Date as stated in section 11.b. If you selected a Target Date Benefit, it is the highest Contract Value on any Contract Anniversary, adjusted for subsequent Purchase Payments and withdrawals as stated in Appendix E. Target Value Date – the date on which we guarantee your Contract Value cannot be less than the Target Value. Traditional Death Benefit – the death benefit provided by the Base Contract. Traditional Death Benefit Value – total Purchase Payments adjusted for withdrawals. Withdrawal Charge Basis – the total amount under your Contract that is subject to a withdrawal charge. The Allianz VisionSM Variable Annuity Contract Prospectus – June 14, 2012 7 FEE TABLES These tables describe the fees and expenses you pay when purchasing, owning and taking a withdrawal from the Contract, or transferring Contract Value between Investment Options. For more information, see section 7, Expenses. OWNER TRANSACTION EXPENSES Withdrawal Charge During Your Contract’s Initial Phase, the Accumulation Phase(1) (as a percentage of each Purchase Payment withdrawn)(2) Number of Complete Years Since Purchase Payment Withdrawal Charge Amount Base Contract(3) Bonus Option(4) Short Withdrawal Charge Option No Withdrawal Charge Option 0 8.5% 8.5% 8.5% 0% 1 8.5% 8.5% 7.5% 0% 2 7.5% 8.5% 5.5% 0% 3 6.5% 8% 3% 0% 4 5% 7% 0% 0% 5 4% 6% 0% 0% 6 3% 5% 0% 0% 7 0% 4% 0% 0% 8 0% 3% 0% 0% 9 years or more 0% 0% 0% 0% Transfer Fee(5)…………… (for each transfer after twelve in a Contract Year) Premium Tax(6)…………… 3.5% (as a percentage of each Purchase Payment) OWNER PERIODIC EXPENSES Contract Maintenance Charge(7)…………… (per Contract per year) The Contract provides a free withdrawal privilege that allows you to withdraw 12% of your total Purchase Payments annually without incurring a withdrawal charge as discussed in section 8, Access to Your Money – Free Withdrawal Privilege. The Withdrawal Charge Basis is the amount subject to a withdrawal charge as discussed in section 7, Expenses – Withdrawal Charge. In Mississippi, the withdrawal charge is 8.5%, 7.5%, 6.5%, 5.5%, 5%, 4%, 3% and 0% for the time periods referenced. In Connecticut, the withdrawal charge is 8.5%, 8.5%, 8%, 7%, 6%, 5%, 4%, 3%, 2% and 0% for the time periods referenced. In Mississippi, the withdrawal charge is 8%, 8%, 8%, 8%, 7%, 6%, 5%, 3.5%, 1.5% and 0% for the time periods referenced. We count all transfers made in the same Business Day as one transfer. Program and benefit related transfers are not subject to the transfer fee and do not count against the free transfers we allow as discussed in section 7, Expenses – Transfer Fee. Transfers are subject to the market timing policies discussed in section 5, Investment Options – Excessive Trading and Market Timing. Not currently deducted, but we reserve the right to do so in the future. This is the maximum charge we could deduct if we exercise this right as discussed in section 7, Expenses – Premium Tax. Waived if the Contract Value is at least $100,000 as discussed in section 7, Expenses – Contract Maintenance Charge. The Allianz VisionSM Variable Annuity Contract Prospectus – June 14, 2012 8 CONTRACT ANNUAL EXPENSES Mortality and Expense Risk (M&E) Charge(8) (as a percentage of each Investment Options’ net asset value) Base Contract without optional benefits 1.40% Base Contract with Quarterly Value Death Benefit 1.70% Base Contract with the Short Withdrawal Charge Option 1.65% Base Contract with the Short Withdrawal Charge Option and Quarterly Value Death Benefit 1.95% Base Contract with the Bonus Option 1.70% Base Contract with the Bonus Option and Quarterly Value Death Benefit 2.00% Base Contract with the No Withdrawal Charge Option 1.75% Base Contract with the No Withdrawal Charge Option and Quarterly Value Death Benefit 2.05% Rider Charge Maximum Current(9) Income Protector Single Lifetime Plus Payments (as a percentage of the Benefit Base) Joint Lifetime Plus Payments (as a percentage of the Benefit Base) 2.50% 2.75% 1.20% 1.20% Investment Protector (as a percentage of the Target Value) 2.50% 0.95% ANNUAL OPERATING EXPENSES OF THE INVESTMENT OPTIONS Following are the minimum and maximum total annual operating expenses charged by any of the Investment Options for the period ended December 31, 2011, before the effect of any contractual expense reimbursement or fee waiver. We show the expenses as a percentage of an Investment Option’s average daily net assets. Minimum Maximum Total annual Investment Option operating expenses(10) (including management fees, distribution or 12b-1 fees, and other expenses) before fee waivers and expense reimbursements 0.52% 1.73% The Contract allows Partial Annuitization. After a Partial Annuitization, the M&E charge listed above applies to the net asset value remaining in the Accumulation Phase. If you select variable Annuity Payments the M&E charge for a Base Contract with the Bonus Option is 1.70% of the net asset value in the Annuity Phase, or 1.40% for all other Contracts. If you select fixed Annuity Payments we do not assess the M&E charge during the Annuity Phase. See section 7, Expenses – Mortality and Expense Risk (M&E) Charge. The current rider charge may increase or decrease on each Quarterly Anniversary as discussed in section 7, Expenses – Rider Charge. Some of the Investment Options or their affiliates may also pay service fees to us or our affiliates. Amounts may be different for each Investment Option. The maximum current fee is 0.25%. If these fees are deducted from Investment Option assets, they are reflected in the above table and disclosed in Appendix A. Appendix A contains annual operating expense details for each Investment Option. The Allianz VisionSM Variable Annuity Contract Prospectus – June 14, 2012 9 EXAMPLES These examples are intended to help you compare the cost of investing in this Contract with the costs of other variable annuity contracts. These examples assume you make a $10,000 investment and your selected Investment Options earn a 5% annual return. They also assume the maximum potential fees and charges for each period and are not a representation of past or future expenses. Your Contract expenses may be more or less than the examples below, depending on the Investment Option(s) and optional benefits you select, and whether and when you take withdrawals. We deduct the $50 contract maintenance charge in the examples at the end of each year during the Accumulation Phase and we may waive this charge under certain circumstances, as described in section 7, Expenses – Contract Maintenance Charge. A transfer fee may apply, but is not reflected in these examples (see section 7, Expenses – Transfer Fee). All figures in the examples below reflect selection of Income Protector with joint Lifetime Plus Payments, which is the most expensive combination of benefits. 1) If you surrender your Contract (take a full withdrawal) at the end of each time period. The 1, 3 and 5 Year figures are for the Base Contract with the Bonus Option and Quarterly Value Death Benefit (8.5% declining withdrawal charge, 2.00% M&E charge, and maximum rider charge of 2.75%). The 10 Year figures are for the Base Contract with the No Withdrawal Charge Option and Quarterly Value Death Benefit (2.05% M&E charge and maximum rider charge of 2.75%). Total annual Investment Option operating expenses before any fee waivers or expense reimbursements of: 1 Year 3 Years 5 Years 10 Years 1.73% (the maximum Investment Option operating expense) 0.52% (the minimum Investment Option operating expense) 2) If you apply your total Contract Value to Annuity Payments (take a Full Annuitization) at the end of each time period. The earliest available date Annuity Payments can begin (Income Date) is one year after the date we issue the Contract (Issue Date) for Florida, and two years after the Issue Date in all other states. All figures in this table are for the Base Contract with the No Withdrawal Charge Option and Quarterly Value Death Benefit (2.05% M&E charge and maximum rider charge of 2.75%). Total annual Investment Option operating expenses before any fee waivers or expense reimbursements of: 1 Year 3 Years 5 Years 10 Years 1.73% (the maximum Investment Option operating expense) 0.52% (the minimum Investment Option operating expense) 3) If you do not surrender your Contract. All figures in this table are for the Base Contract with the No Withdrawal Charge Option and Quarterly Value Death Benefit (2.05% M&E charge and maximum rider charge of 2.75%). Total annual Investment Option operating expenses before any fee waivers or expense reimbursements of: 1 Year 3 Years 5 Years 10 Years 1.73% (the maximum Investment Option operating expense) 0.52% (the minimum Investment Option operating expense) See Appendix B for condensed financial information regarding the accumulation unit values (AUVs) for the highest and lowest charges for Contracts offered as of December 31, 2011. See the SAI Appendix for condensed financial information regarding the December 31, 2011 AUVs for other charges. The Allianz VisionSM Variable Annuity Contract Prospectus – June 14, 2012 10 1. THE VARIABLE ANNUITY CONTRACT An annuity is a contract between you as the Owner, and an insurance company (in this case Allianz Life), where you make payments to us and the money is invested in Investment Options available through the Contract. Depending on market conditions, your Contract can gain or lose value based on your selected Investment Options’ performance. When you are ready to take money out, we make payments to you according to your instructions and any restrictions associated with the payout option you select that is described in this prospectus. We do not make any changes to your Contract without your permission except as may be required by law. The Contract has an Accumulation Phase and an Annuity Phase. The Accumulation Phase is the first phase of your Contract, and it begins on the Issue Date. During the Accumulation Phase, your money is invested in the Investment Options you select on a tax-deferred basis. Tax deferral means you are not taxed on any earnings or appreciation on the assets in your Contract until you take money out of your Contract. (For more information, see section 12, Taxes.) During the Accumulation Phase you can take withdrawals, and subject to certain restrictions, you can make additional Purchase Payments. You can also select any one of the following optional benefits, if available. · Income Protector (see section 11.a)provides guaranteed lifetime income called Lifetime Plus Payments that can begin from age 60 to age 90.We base payments on the Benefit Base that is at least equal to the Annual Increase (total Purchase Payments adjusted for withdrawals plus a quarterly simple interest increase). You must be age 80 or younger to select Income Protector. · Investment Protector (see section 11.b) provides a Target Value (a level of protection for your principal and any annual investment gains) that is available on a future date if you hold the Contract for the required period. You must be age 80 or younger to select Investment Protector. The Accumulation Phase ends upon the earliest of the following. · The Business Day before the Income Date that you take a Full Annuitization. · The Business Day we process your request for a full withdrawal. · The death of any Owner (or the Annuitant if the Contract is owned by a non-individual). The Accumulation Phase ends on the Business Day we first receive in Good Order at our Service Center the death benefit payment option and due proof of death, unless the surviving spouse continues the Contract. A Business Day is any day the New York Stock Exchange is open, except when an Investment Option does not value its shares. A request is in “Good Order” when it contains all the information we require to process it. Our “Service Center” is the area of our Company that issues Contracts and provides Contract maintenance and routine customer service. If you request Annuity Payments, your Contract enters the Annuity Phase. During the Annuity Phase we make regular periodic payments (Annuity Payments) based on the life of a person you choose (the Annuitant). We send Annuity Payments to you (the Payee). You can choose when Annuity Payments begin (the Income Date), subject to certain restrictions. We base Annuity Payments on your Contract Value and the payout rates for the Annuity Option you select. If you select variable Annuity Payments, your payments will change based on your selected Investment Options’ performance. If you select fixed Annuity Payments, your payments do not change unless an Annuitant dies. The Annuity Phase ends when we make the last Annuity Payment under your selected Annuity Option. For more information, see section 9, The Annuity Phase. The Allianz VisionSM Variable Annuity Contract Prospectus – June 14, 2012 11 STATE SPECIFIC CONTRACT RESTRICTIONS If you purchase a Contract, it is subject to the law of the state in which it is issued. Some of the features of your Contract may differ from the features of a Contract issued in another state because of state-specific legal requirements. Features for which there may be state-specific Contract provisions may include the following. · The withdrawal charge schedule. · Availability of Investment Options, Annuity Options, endorsements, and/or riders. · Free look rights. · Selection of certain Income Dates. · Restrictions on your ability to make additional Purchase Payments. · Selection of certain assumed investment rates for variable Annuity Payments. · Our ability to restrict transfer rights. All material state variations in the Contract are disclosed in this prospectus. If you would like more information regarding state-specific Contract provisions, you should contact your Financial Professional or contact our Service Center at the toll-free telephone number listed at the back of this prospectus. WHEN THE CONTRACT ENDS The Contract ends when: · all applicable phases of the Contract (Accumulation Phase and/or Annuity Phase) have ended, and/or · all applicable death benefit payments have been made. For example, if you purchase a Contract and later take a full withdrawal of the total Contract Value, both the Accumulation Phase and the Contract end even though the Annuity Phase never began and we did not make any death benefit payments. 2. OWNERSHIP, ANNUITANTS, COVERED PERSONS, AND PAYEES OWNER You, as the Owner, have all the rights under the Contract. The Owner is designated at Contract issue. Qualified Contracts, which are Contracts purchased under a pension or retirement plan qualified under sections of the Internal Revenue Code, can only have one Owner. JOINT OWNER A Contract that is not purchased under a pension or retirement plan qualified under sections of the Internal Revenue Code (Non-Qualified Contract) can be owned by up to two Owners. If a Contract has Joint Owners, we generally require the signature of both Owners on any forms that are submitted to our Service Center. NOTE: Partial Annuitizations (applying only part of your Contract Value to Annuity Payments) are not available to Joint Owners. There can be only one Owner, the Owner must be the Annuitant, and we do not allow the Owner to add a joint Annuitant. The Allianz VisionSM Variable Annuity Contract Prospectus – June 14, 2012 12 ANNUITANT The Annuitant is the individual on whose life we base Annuity Payments. Subject to our approval, you designate an Annuitant when you purchase a Contract. For Qualified Contracts, before the Income Date the Owner must be the Annuitant unless the Contract is owned by a qualified plan or is part of a custodial arrangement. You can change the Annuitant on an individually owned Non-Qualified Contract at any time before the Income Date, but you cannot change the Annuitant if the Owner is a non-individual (for example, a qualified plan or trust). Subject to our approval, you can add a joint Annuitant on the Income Date if you take a Full Annuitization. For Qualified Contracts, the ability to add a joint Annuitant is subject to any plan requirements associated with the Contract. For jointly owned Contracts, if the Annuitant dies before the Income Date, the younger Owner automatically becomes the new Annuitant, but the Owner can subsequently name another Annuitant. Designating different persons as Owner(s) and Annuitant(s) can have important impacts on whether a death benefit is paid, and on who receives it as indicated below. For more examples, please see the Appendix to the SAI. Use care when designating Owners and Annuitants, and consult your Financial Professional if you have questions. UPON THE DEATH OF A SOLE OWNER Action under the portion of the Contract that is in the Accumulation Phase Action under any portion of the Contract that is in the Annuity Phase · We pay a death benefit to the person you designate (the Beneficiary) unless the Beneficiary is the surviving spouse and continues the Contract. If the surviving spouse continues the Contract, they become the new Owner and the Accumulation Phase continues for the remainder of their lifetime. · · The Beneficiary becomes the Owner. If the deceased was not an Annuitant, Annuity Payments to the Payee continue. No death benefit is payable. · If the deceased was the only surviving Annuitant, Annuity Payments end or continue as follows. –Annuity Option 1or 3, payments end. –Annuity Option 2 or 4, payments end when the guarantee period ends. –Annuity Option 5,payments end and the Payee may receive a lump sum refund. · If the deceased was an Annuitant and there is a surviving joint Annuitant, Annuity Payments to the Payee continue during the lifetime of the surviving joint Annuitant. No death benefit is payable. BENEFICIARY The Beneficiary is the person(s) or entity you designate at Contract issue to receive any death benefit. You can change the Beneficiary or contingent Beneficiary at any time before your death unless you name an irrevocable Beneficiary. For an individually owned Contract, if there is no valid Beneficiary at the time of your death, we pay any death benefit to your estate. For a non-individually owned Contract, if there is no valid Beneficiary at the time of the Annuitant’s death, we pay any death benefit to the Owner. NOTE: For jointly owned Contracts, the sole primary Beneficiary is the surviving Joint Owner. Spousal Joint Owners may also appoint contingent Beneficiaries. If both spousal Joint Owners die before we pay the death benefit, we pay the death benefit to the named contingent Beneficiaries, or to the estate of the Joint Owner who died last if there are no named contingent Beneficiaries. If both spousal Joint Owners die simultaneously, state law may dictate who receives the death benefit. However, Joint Owners who are not spouses may not appoint contingent Beneficiaries. If both Joint Owners who are not spouses die before we pay the death benefit, we pay the death benefit to the estate of the Joint Owner who died last. The Allianz VisionSM Variable Annuity Contract Prospectus – June 14, 2012 13 COVERED PERSON(S) If you select Income Protector, we base Lifetime Plus Payments on the lives of the Covered Person(s). Their ages determine availability of the benefit, when Lifetime Plus Payments can begin and the initial annual maximum Lifetime Plus Payment. When you select this benefit, you choose whether you want payments based on your life (single Lifetime Plus Payments), or the lifetime of you and your spouse (joint Lifetime Plus Payments). Joint Covered Persons must be spouses within the meaning of federal law during the entire period your selected benefit is in effect. Joint Lifetime Plus Payments are not available if there is more than a 30-year age difference between spouses. Based on your payment selection, we determine the Covered Persons as follows. For single Lifetime Plus Payments and: · solely owned Contracts, the Covered Person is the Owner. · jointly owned Contracts, you can choose which Owner is the Covered Person. · Contracts owned by a non-individual, the Covered Person is the Annuitant. For joint Lifetime Plus Payments, Covered Persons must be spouses and: · Non-Qualified Contracts: – spouses must be Joint Owners; or – one spouse must be the sole Owner and Annuitant and the other spouse must be the sole primary Beneficiary. · Qualified Contracts: – one spouse must be the sole Owner and Annuitant and the other spouse must be the sole primary Beneficiary; or – if the Owner is a qualified plan or a custodian, then one spouse must be the Annuitant and the other spouse must be the sole contingent Beneficiary because we also require the qualified plan or custodian to be the sole primary Beneficiary. This structure allows the surviving non-Annuitant spouse to continue to receive lifetime payments. After the date Income Protector is added to your Contract (Rider Effective Date) you cannot add or change a Covered Person. However, you can remove a joint Covered Person before the Benefit Date on a Contract Anniversary, or after the Benefit Date on a Benefit Anniversary by completing the appropriate form and sending it to us within 30 days before the anniversary. A Contract Anniversary is a twelve-month anniversary of your Contract’s Issue Date. A Benefit Anniversary is a twelve-month anniversary of the Benefit Date that Lifetime Plus Payments begin. We process your request on the Contract Anniversary* (or Benefit Anniversary*) that occurs immediately after we receive your request in Good Order at our Service Center. If you remove a joint Covered Person, we change your rider charge to equal the current charge for single Lifetime Plus Payments that is in effect on the anniversary that we process your request to remove a joint Covered Person if this amount differs from your current charge. However, any new rider charge cannot be greater than the maximum listed in the Fee Tables or section 7, Expenses - Rider Charge. * Or on the next Business Day if the Contract Anniversary or Benefit Anniversary is not a Business Day. Joint Covered Persons must continue to qualify as spouses under federal law while your benefit is in effect. If at any time before this you are no longer spouses, you must immediately send us notice. We either divide the Contract in accordance with any applicable court order or law regarding division of assets upon divorce, or remove a Covered Person from the Contract. At this time, we change the rider charge to equal the current charge for single Lifetime Plus Payments that is in effect if this amount differs from your current charge. However, any new rider charge cannot be greater than the maximum listed in the Fee Tables or section 7, Expenses - Rider Charge. When we receive notification of an Owner’s death, if we discover that the joint Covered Persons were not federally recognized spouses at the time of death, spousal continuation of the Contract is not available. Therefore, your benefit, any lifetime payments and the Contract all end. If you select Income Protector and remove a joint Covered Person, we may increase your annual maximum Lifetime Plus Payment. If at the end of the last Business Day before the Benefit Anniversary that we remove the joint Covered Person the payment percentage for the remaining Covered Person’s current age multiplied by the Contract Value is greater than your current annual maximum Lifetime Plus Payment, we increase your payment to this new amount. The Allianz VisionSM Variable Annuity Contract Prospectus – June 14, 2012 14 NOTE: · For Income Protector or Income Focus riders issued in states other than California or New Jersey: A person no longer qualifies as a Covered Person and is removed from the Contract if that person is no longer an Owner, Joint Owner, Annuitant, sole primary Beneficiary, or sole contingent Beneficiary as required here. · For non-spouse Joint Owners selecting single Lifetime Plus Payments: Upon the death of any Owner, we pay any applicable death benefit, and Income Protector and any Lifetime Plus Payments end if the Contract Value is positive. This means that upon an Owner’s death, Lifetime Plus Payments are no longer available even if the sole Covered Person is still alive. · For Income Protector riders issued to civil union partners in New Jersey: We allow civil union partners to be Joint Owners and/or joint Covered Persons. However, civil union partners are treated differently from persons who are recognized as spouses under the federal tax law and this affects how long Lifetime Plus Payments continue. Upon the death of one federally recognized spouse, the survivor can continue the Contract and lifetime payments also continue if the survivor is a Covered Person. This type of continuation is generally not allowed for a surviving civil union partner under the federal tax law with the following exception. If the Contract Value reduces to zero before the one year anniversary of the first civil union partner’s death, lifetime payments can continue if the survivor is a Covered Person and the survivor chooses not to take the death benefit. If instead the Contract Value is positive at this time, or if the survivor chooses to take the death benefit, lifetime payments stop. PAYEE The Payee is the person or entity who receives Annuity Payments during the Annuity Phase. The Owner receives tax reporting on those payments. Generally we require the Payee to be an Owner, but we may allow you to name a different Payee subject to our approval. For Qualified Contracts owned by a qualified plan, the qualified plan must be the Payee. ASSIGNMENT, CHANGES OF OWNERSHIP AND OTHER TRANSFERS OF A CONTRACT An authorized request specifying the terms of an assignment (including any collateral assignment, change of ownership or other transfers of a Contract) must be sent to our Service Center and approved by us. To the extent permitted by state law, we reserve the right to refuse to consent to any assignment at any time on a nondiscriminatory basis. We withhold our consent if the assignment would violate or result in noncompliance with any applicable state or federal law or regulation. There may be Internal Revenue Service (IRS) or other restrictions on changing the ownership of a Qualified Contract. An assignment is effective as of the date you sign the request. An assignment does not automatically change the Annuitant or Beneficiary. We are not liable for any payment made or action taken before we consent and record the assignment. An assignment may be a taxable event. We are not responsible for the validity or tax consequences of any assignment. After the death benefit has become payable, an assignment can only be made with our consent. If the Contract is assigned, your rights may only be exercised with the consent of the assignee of record. Qualified Contracts generally cannot be assigned. You should consult with your tax adviser before assigning this Contract. NOTE IF YOU SELECT INCOME PROTECTOR: · An assignment does not change the Covered Person(s). · For riders issued in California, Florida, Ohio, Oregon, New Jersey, Texas and Wisconsin: We cannot restrict assignments. · For riders issued in states other than California or New Jersey: Following an assignment, if all Covered Persons no longer have the required relationship as stated in “Covered Person(s)” (Owner, Annuitant or sole Beneficiary) Income Protector and any Lifetime Plus Payments end. Any existing Contract assignment must be removed before you begin receiving Lifetime Plus Payments. We may make exceptions to the removal of a Contract assignment in order to comply with applicable law. · For riders issued in California and New Jersey: Upon the death of an individual Owner (or Annuitant if the Owner is a non-individual), we pay any applicable death benefit and the Accumulation Phase and any Lifetime Plus Payments end. Following an assignment, if a Covered Person who was previously an Owner or Annuitant no longer has that position, Income Protector and any Lifetime Plus Payments end based on the earlier of the date of death of an individual Owner (or Annuitant if the Owner is a non-individual) or last surviving Covered Person. However, upon the death of an individual Owner (or Annuitant if the Owner is a non-individual), if the deceased’s spouse continues the Contract, the Income Protector and any Lifetime Plus Payments end based on the earlier of the date of death of the surviving spouse or last surviving Covered Person. For riders issued in New Jersey involving civil union partners, benefits and lifetime payments may end even earlier because contract continuation is generally not allowed for a surviving civil union partner.This means that Lifetime Plus Payments may end even if the Covered Person is still alive. The Allianz VisionSM Variable Annuity Contract Prospectus – June 14, 2012 15 3. PURCHASING THE CONTRACT PURCHASE REQUIREMENTS To purchase this Contract, all Owners and the Annuitant must be age 80 or younger on the Issue Date. If you select the No Withdrawal Charge Option or Quarterly Value Death Benefit, you must also select an Additional Required Benefit. The Purchase Payment requirements for this Contract are as follows. · The minimum initial Purchase Payment due on the Issue Date is $10,000, or $25,000 with the No Withdrawal Charge Option. · If you do not select Income Protector or Investment Protector, you can make additional Purchase Payments of $50 or more during the Accumulation Phase. · If you select Income Protector or Investment Protector, we restrict additional Purchase Payments. Each rider year that we allow additional payments you cannot add more than your initial amount without our prior approval. If you select Income Protector, we do not allow additional payments on or after the date Lifetime Plus Payments begin (Benefit Date). If you select Investment Protector we do not allow additional payments on or after the third rider anniversary. Your initial amount is all Purchase Payments received before the first Quarterly Anniversary of the first Contract Year. A Contract Year is a period of twelve months beginning on the Issue Date or any subsequent Contract Anniversary. If your benefit is effective on the Issue Date, we allow you to add up to the initial amount in the remainder of the first Contract Year (the first Quarterly Anniversary to the last Business Day before the first Contract Anniversary). If you remove Income Protector or Investment Protector, these restrictions no longer apply. · We do not accept additional Purchase Payments on or after the Income Date that you take a Full Annuitization. · The maximum total Purchase Payments we accept without our prior approval is $1 million including amounts already invested in other Allianz Life variable annuities. We may, at our sole discretion, waive the minimum Purchase Payment requirements. We reserve the right to decline any Purchase Payment, and if mandated under applicable law, we may be required to reject a Purchase Payment. Once we receive your initial Purchase Payment and all necessary information, we issue the Contract within two Business Days and allocate your payment to your selected Investment Options. If you do not give us all of the information we need, we contact you or your Financial Professional. If for some reason we are unable to complete this process within five Business Days, we either send back your money or get your permission to keep it until we get all of the necessary information. If you make additional Purchase Payments, we add this money to your Contract on the Business Day we receive it in Good Order. Our Business Day closes when regular trading on the New York Stock Exchange closes. If you submit a Purchase Payment and/or application to your Financial Professional, we do not begin processing the payment and/or application until we receive it. A Purchase Payment is “received” when it arrives at the address for mailing checks listed at the back of this prospectus regardless of how or when you submitted them. We forward Purchase Payments we receive at the wrong address to the last address listed at the back of this prospectus (1350 Energy Lane, Suite 200), which may delay processing. NOTE: · For Contracts issued in Mississippi: We do not accept additional Purchase Payments on or after the first Contract Anniversary. · For Contracts issued in Massachusetts: If you select Investment Protector we do not accept additional Purchase Payments on or after the third Contract Anniversary. This restriction continues to apply even if you later remove Investment Protector from your Contract. Contracts issued in Massachusetts with Investment Protector are issued as individual limited purchase payment variable deferred annuity contracts. The Allianz VisionSM Variable Annuity Contract Prospectus – June 14, 2012 16 FAXED APPLICATIONS We accept faxed applications, but we currently do not accept applications delivered via email or our website. It is important to verify receipt of any faxed application. We are not liable for faxed applications that we do not receive. A manually signed faxed application is considered the same as an application delivered by mail. Our fax system may not always be available; any fax system can experience outages or slowdowns and may delay fax application processing. Although we have taken precautions to help our system handle heavy use, we cannot promise complete reliability. If you experience problems, please submit your written application by mail to our Service Center. Wereservethe right to discontinue or modify our faxed application policy at any time and for any reason. ALLOCATION OF PURCHASE PAYMENTS You must allocate your money to the Investment Options in whole percentages. If you have the Bonus Option, we allocate the bonus in the same way as the corresponding Purchase Payment. Currently we allow you to invest in up to 15 Investment Options at any one time. We may change this maximum in the future, but you can always invest in at least five Investment Options. You can instruct us how to allocate additional Purchase Payments. If you do not instruct us, we allocate them according to your future Purchase Payment allocation instructions. Contract Value transfers between Investment Options do not change your future allocation instructions, or how we rebalance your Contract Value quarterly if you select Income Protector or Investment Protector. For more information, see section 5, Investment Options – Electronic Investment Option Transfer and Allocation Instructions. You can change your future allocation instructions at any time without fee or penalty by writing to us, or electronically by telephone, fax, or website at http://www.allianzlife.com. We do not currently accept future Purchase Payment allocation instructions from you through any other form of electronic communication. Future allocation instruction changes are effective on the Business Day we receive them in Good Order at our Service Center. If you change your future allocation instructions by writing, telephone or fax, and you are participating in the automatic investment plan, dollar cost averaging program or the flexible rebalancing program, your instructions must include directions for the plan/program. Future allocation instructions that you submit on our website do not change your allocation instructions for the automatic investment plan or flexible rebalancing program. To change your allocation instructions for this plan or program, you must send us your future allocation instructions by phone, fax or mail. We accept changes to future allocation instructions from any Owner unless you instruct otherwise. We may allow you to authorize someone else to change allocation instructions on your behalf. AUTOMATIC INVESTMENT PLAN (AIP) The AIP makes additional Purchase Payments during the Accumulation Phase on a monthly or quarterly basis by electronic money transfer from your savings, checking or brokerage account. You can participate in AIP by completing our AIP form. Our Service Center must receive your form in Good Order by the first of the month in order for AIP to begin that same month. We process AIP Purchase Payments on the 20th of the month, or the next Business Day if the 20th is not a Business Day. We allocate AIP Purchase Payments according to your future allocation instructions which must comply with the allocation requirements and restrictions stated in this section, and if you select Income Protector or Investment Protector they must also comply with the allocation restrictions stated in section 11.a or section 11.b. AIP has a maximum of $1,000 per month. We must receive your request to stop or change AIP at our Service Center by 4 p.m. Eastern Time on the Business Day immediately before the Business Day we process AIP to make the change that month. However, if you select Income Protector or Investment Protector and/or choose to begin Annuity Payments, AIP ends automatically as follows. · If you begin Annuity Payments, AIP ends on the Business Day before the Income Date. · If you select Income Protector, AIP ends on the Benefit Date. · If you select Investment Protector, AIP ends on the third rider anniversary. NOTE: For Owners of Qualified Contracts, AIP is not available if your Contract is funding a plan that is tax qualified under Section 401of the Internal Revenue Code. The Allianz VisionSM Variable Annuity Contract Prospectus – June 14, 2012 17 DOLLAR COST AVERAGING (DCA) PROGRAM The DCA program transfers Contract Value or Bonus Value (Contract Value plus any unvested bonus amounts if you select Bonus Option) monthly from the AZL Money Market Fund to your selected Investment Options. By allocating on a regularly scheduled basis, as opposed to making a one-time allocation, your Contract Value may be less susceptible to market fluctuations. However, dollar cost averaging does not directly result in a Contract Value gain or protect against a market loss. You can participate in either the six- or twelve-month DCA program by completing our DCA form. You can participate in this program, during the Accumulation Phase, one or more times. There are no fees for DCA transfers and currently, we do not count them as a free transfer. We reserve the right to discontinue or modify the DCA program at any time and for any reason. If you choose to participate immediately in this program, we apply 100% of the initial Purchase Payment (including any applicable bonus) to the AZL Money Market Fund. If you choose to participate later, you must allocate at least $1,500 to the AZL Money Market Fund. Each month while the program is in effect, we transfer Contract Value (or Bonus Value, if applicable) applied to the DCA program from the AZL Money Market Fund according to your future Purchase Payment allocation instructions. Information on the AZL Money Market Fund can be found in section 5, Investment Options; Appendix A – Annual Operating Expenses for Each Investment Option; and in the AZL Money Market Fund prospectus that you can obtain from your Financial Professional or us by calling the toll-free telephone number at the back of this prospectus. We make DCA transfers on the tenth of the month, or the next Business Day if the tenth is not a Business Day. We must receive your DCA form in Good Order at our Service Center by 4 p.m. Eastern Time on the Business Day before we process these transfers or your participation does not begin until next month. Your participation ends on the earliest of the following: · the Benefit Date that Lifetime Plus Payments begin if you select Income Protector; · you request to end the program (your request must be received at our Service Center by 4 p.m. Eastern Time on the Business Day immediately before the tenth to end that month); · the DCA program period ends (which is either six or twelve months); or · your Contract ends. If the DCA program ends at your request or because you request Lifetime Plus Payments, on the Business Day your program ends we transfer any remaining DCA program Contract Value in the AZL Money Market Fund according to your future allocation instructions. NOTE: For Contracts with Income Protector or Investment Protector, quarterly rebalancing transfers under these benefits do not move Contract Value allocated to the DCA program into or out of the AZL Money Market Fund. FREE LOOK/RIGHT-TO-EXAMINE PERIOD If you change your mind about owning the Contract, you can cancel it within ten days after receiving it (or the period required in your state). If you cancel within the allowed period, in most states we return your Contract Value as of the day we receive your cancellation request. This may be more or less than your initial Purchase Payment. If you cancel a Contract with the Bonus Option, you forfeit the entire bonus amount (see section 11.d, Bonus Option). In certain states where we are required to return Purchase Payments less withdrawals, or if you have an IRA Qualified Contract, we refund your Purchase Payments less withdrawals, or Contract Value, if greater. In states that require return of Purchase Payments, we reserve the right to allocate your initial Purchase Payment (and any bonus) to the AZL Money Market Fund until the free look period ends, and then re-allocate your money, less fees and charges, according to your future Purchase Payment allocation instructions. If we do this, we return the greater of Purchase Payments less withdrawals, or Contract Value. For Owners in California age 60 or older, we are required to allocate your money to the AZL Money Market Fund during the free look period unless you specify otherwise on the appropriate form. For Owners in California age 60 or older, we return the greater of Purchase Payments less withdrawals, or Contract Value less fees and charges. In the Contract, the free look provision is also called the right-to-examine. The Allianz VisionSM Variable Annuity Contract Prospectus – June 14, 2012 18 4. VALUING YOUR CONTRACT Your Contract Value (and Bonus Value, if applicable) increases and decreases based on Purchase Payments (and any bonus), transfers, withdrawals, deduction of fees and charges, and your selected Investment Options’ performance. We place Purchase Payments you allocate to the Investment Options into subaccounts under our Separate Account (Allianz Life Variable Account B). Each subaccount invests exclusively in one Investment Option. We use accumulation units to account for all amounts allocated to or withdrawn from each subaccount. If you request variable Annuity Payments during the Annuity Phase, we call this measurement an annuity unit. ACCUMULATION UNITS When we receive a Purchase Payment at our Service Center, we credit your Contract with accumulation units based on the Purchase Payment (and any bonus) amount and daily price (the net asset value) for your selected Investment Option. An Investment Option’s net asset value is typically determined at the end of each Business Day, and any Purchase Payment received at or after the end of the current Business Day receives the next Business Day’s price. We arbitrarily set the initial accumulation unit value for each subaccount. On the Issue Date, the number of accumulation units in each subaccount is equal to the initial Purchase Payment (and any bonus) amount allocated to a subaccount, divided by that subaccount’s accumulation unit value. Example · On Wednesday, we receive at our Service Center an additional Purchase Payment of $3,000 from you before the end of the Business Day. · When the New York Stock Exchange closes on that Wednesday, we determine that the accumulation unit value is $13.25 for your selected Investment Option. We then divide $3,000 by $13.25 and credit your Contract on Wednesday night with 226.415094 subaccount accumulation units for your selected Investment Option. At the end of each Business Day, we adjust the number of accumulation units in each subaccount as follows. Additional Purchase Payments (and any bonus), and transfers into a subaccount increase the number of accumulation units. Withdrawals, transfers out of a subaccount, and the deduction of any Contract charge other than the M&E charge decrease the number of accumulation units. The M&E charge reduces the accumulation unit value, not the number of accumulation units. Each Business Day, we calculate changes to each subaccount's accumulation unit value to reflect: · changes in the value of underlying Investment Option shares, · dividends (including income and capital gains) declared by the Investment Option with an ex-dividend date of that Business Day, and · the deduction of the M&E charge. For more detailed information about how we determine each subaccount’s accumulation unit value, see the Statement of Additional Information – Accumulation Unit Values. COMPUTING CONTRACT VALUE AND BONUS VALUE We calculate your Contract Value or Bonus Value (Contract Value plus any unvested bonus amounts) each Business Day by multiplying each subaccount’s accumulation unit value by its number of accumulation units, and then adding those results together for all subaccounts. If you have a Bonus Contract, we compute your Contract Value by deducting the unvested bonus amount from the Bonus Value. Additional Purchase Payments increase your Contract Value, withdrawals and Contract charges reduce your Contract Value. Your Contract Value and Bonus Value (if applicable) on any given Business Day are determined at the end of the prior Business Day. For example, your Contract Value on a Contract Anniversary reflects the number and value of the accumulation units at the end of the prior Business Day. The Allianz VisionSM Variable Annuity Contract Prospectus – June 14, 2012 19 5. INVESTMENT OPTIONS The following table lists this Contract’s Investment Options and their associated investment advisers and subadvisers, investment objectives, and primary investments. Depending on market conditions, you can gain or lose value by investing in the Investment Options. In the future, we may add, eliminate or substitute Investment Options to the extent permitted by the federal securities laws and, when required, the Securities & Exchange Commission. Certain Investment Options listed here may not be available to you as disclosed in the list of Investment Options at the front of this prospectus. You should read the Investment Options’ prospectuses carefully. The Investment Options invest in different types of securities and follow varying investment strategies. There are potential risks associated with each of these types of securities and investment strategies. The operation of the Investment Options and their various risks and expenses are described in the Investment Options’ prospectuses. We send you the current copy of the Investment Options’ prospectus when we issue the Contract. (You can also obtain the current Investment Options’ prospectus by contacting your Financial Professional or calling us at the toll-free telephone number listed at the back of this prospectus.) Currently, the Investment Options are not publicly traded mutual funds. They are available only as investment options in variable annuity contracts or variable life insurance policies issued by life insurance companies or in some cases, through participation in certain qualified pension or retirement plans. A material conflict of interest may arise between insurance companies, owners of different types of contracts, and retirement plans or their participants. Each Investment Option’s Board of Directors monitors for material conflicts, and determines what action, if any, should be taken. The names, investment objectives and policies of certain Investment Options may be similar to the names, investment objectives and policies of other portfolios managed by the same investment advisers. Although the names, objectives and policies may be similar, the Investment Options investment results may be higher or lower than these other portfolios’ results. The investment advisers cannot guarantee, and make no representation, that these similar funds’ investment results will be comparable even though the Investment Options have the same names, investment advisers, objectives, and policies. Each Investment Option offered by the Allianz Variable Insurance Products Fund of Funds Trust (Allianz VIP Fund of Funds Trust) is a “fund of funds” and diversifies its assets by investing primarily in shares of several other affiliated mutual funds. The Investment Options may pay 12b-1 fees to the Contracts’ distributor, our affiliate, Allianz Life Financial Services, LLC, for distribution and/or administrative services. In addition, we may enter into certain arrangements under which we, or Allianz Life Financial Services, LLC, are compensated by the Investment Options’ advisers, distributors and/or affiliates for administrative services and benefits we provide to the Investment Options. The compensation amount usually is based on the Investment Options’ aggregate assets purchased through contracts we issue or administer. Some advisers may pay us more or less than others. The maximum service fee we currently receive is 0.35% annually of the average aggregate amount invested by us in the Investment Options. The Allianz VIP Fund of Funds Trust underlying funds do not pay 12b-1 fees or service fees to the Trust, and the Trust does not charge 12b-1 fees or service fees. The Allianz VIP Fund of Funds Trust underlying funds or their advisers may pay service fees to us and our affiliates for providing customer service and other administrative services to you. Service fees may vary depending on the underlying fund. We offer other variable annuity contracts that may invest in these Investment Options. These contracts may have different charges and may offer different benefits more appropriate to your needs. For more information about these contracts, please contact our Service Center. The following advisers and subadvisers are affiliated with us through common ownership: Allianz Investment Management LLC, Allianz Global Investors Capital, and Pacific Investment Management Company LLC. The Allianz VisionSM Variable Annuity Contract Prospectus – June 14, 2012 20 INVESTMENT OPTIONS Investment Management Company and Adviser/Subadviser Name of Investment Option Asset Category Objective(s) Primary Investments (Normal market conditions) ALLIANZ FUND OF FUNDS Managed by Allianz Investment Management LLC AZL Balanced Index Strategy Fund A “Fund of Funds” Model Portfolio Long-term capital appreciation with preservation of capital as an important consideration Invests primarily in a combination of five underlying bond and equity index funds, to achieve a range generally from 40% to 60% of assets in the underlying equity index funds and 40% to 60% in the underlying bond index fund. AZL Fusion Balanced Fund A “Fund of Funds” Model Portfolio Long-term capital appreciation with preservation of capital as an important consideration Allocation among the underlying investments, to achieve a range generally from 40% to 60% of assets in equity funds and approximately 40% to 60% invested in fixed income funds. AZL Fusion Conservative Fund A “Fund of Funds” Model Portfolio Long-term capital appreciation with preservation of capital as an important consideration Allocation among the underlying investments, to achieve a range generally from 25% to 45% of assets in equity funds and approximately 55% to 75% invested in fixed income funds. AZL Fusion Growth Fund A “Fund of Funds” Model Portfolio Long-term capital appreciation Allocation among the underlying investments, to achieve a range generally from 70% to 90% of assets in equity funds and approximately 10% to 30% invested in fixed income funds. AZL Fusion Moderate Fund A “Fund of Funds” Model Portfolio Long-term capital appreciation Allocation among the underlying investments, to achieve a range generally from 55% to 75% of assets in equity funds and approximately 25% to 45% invested in fixed income funds. AZL Growth Index Strategy Fund A “Fund of Funds” Model Portfolio Long-term capital appreciation Invests primarily in a combination of five underlying bond and equity index funds, to achieve a range generally from 65% to 85% of assets in the underlying equity index funds and 15% to 35% in the underlying bond index fund. AZL MVP Balanced Index Strategy Fund A “Fund of Funds” Model Portfolio Long-term capital appreciation with preservation of capital as an important consideration Invests primarily (approximately 80% to 100%) in a combination of five underlying index funds (generally allocated 40% to 60% to underlying equity index funds and 40% to 60% to underlying bond index funds), combined with the MVP (Managed Volatility Portfolio) risk management process intended to adjust the risk of the portfolio based on quantitative indicators of market risk. May invest up to 20% of the Fund’s assets in a combination of derivative and fixed income instruments. AZL MVP BlackRock Global Allocation Fund Specialty High total investment return Invests primarily (approximately 80% to 100%) in the underlying AZL BlackRock Global Allocation Fund, combined with the MVP (Managed Volatility Portfolio) risk management process intended to adjust the risk of the portfolio based on quantitative indicators of market risk. May invest up to 20% of the Fund’s assets in a combination of derivative and fixed income instruments. AZL MVP Franklin Templeton Founding Strategy Plus Fund Specialty Long-term capital appreciation with income as a secondary goal Invests primarily (approximately 80% to 100%) in the underlying AZL Franklin Templeton Founding Strategy Plus Fund, combined with the MVP (Managed Volatility Portfolio) risk management process intended to adjust the risk of the portfolio based on quantitative indicators of market risk. May invest up to 20% of the Fund’s assets in a combination of derivative and fixed income instruments. The Allianz VisionSM Variable Annuity Contract Prospectus – June 14, 2012 21 Investment Management Company and Adviser/Subadviser Name of Investment Option Asset Category Objective(s) Primary Investments (Normal market conditions) AZL MVP Fusion Balanced Fund A “Fund of Funds” Model Portfolio Long-term capital appreciation with preservation of capital as an important consideration Invests primarily (approximately 80% to 100%) in a diversified portfolio of underlying fixed income funds and equity funds (generally allocated 40% to 60% to equity funds and 40% to 60% to fixed income funds), combined with the MVP (Managed Volatility Portfolio) risk management process intended to adjust the risk of the portfolio based on quantitative indicators of market risk. May invest up to 20% of the Fund’s assets in a combination of derivative and fixed income instruments. AZL MVP Fusion Moderate Fund A “Fund of Funds” Model Portfolio Long-term capital appreciation Invests primarily (approximately 80% to 100%) in a diversified portfolio of underlying fixed income funds and equity funds (generally allocated 55% to 75% to equity funds and 25% to 45% to fixed income funds), combined with the MVP (Managed Volatility Portfolio) risk management process intended to adjust the risk of the portfolio based on quantitative indicators of market risk. May invest up to 20% of the Fund’s assets in a combination of derivative and fixed income instruments. AZL MVP Growth Index Strategy Fund A “Fund of Funds” Model Portfolio Long-term capital appreciation Invests primarily (approximately 80% to 100%) in a combination of five underlying index funds (generally allocated 65% to 85% to underlying equity index funds and 15% to 35% to underlying bond index funds), combined with the MVP (Managed Volatility Portfolio) risk management process intended to adjust the risk of the portfolio based on quantitative indicators of market risk. May invest up to 20% of the Fund’s assets in a combination of derivative and fixed income instruments. AZL MVP Invesco Equity and Income Fund Specialty Highest possible income consistent with safety of principal. Secondary objective of long-term growth of capital Invests primarily (approximately 80% to 100%) in the underlying AZL Invesco Equity and Income Fund, combined with the MVP (Managed Volatility Portfolio) risk management process intended to adjust the risk of the portfolio based on quantitative indicators of market risk. May invest up to 20% of the Fund’s assets in a combination of derivative and fixed income instruments. ALLIANZ GLOBAL INVESTORS CAPITAL Managed by Allianz Investment Management LLC/Allianz Global Investors Capital LLC AZL Allianz AGIC Opportunity Fund Small Cap Capital appreciation At least 65% of its assets in common stocks of “growth” companies (believed by the subadviser to have above-average growth prospects), with market capitalizations of less than $2 billion at the time of investment. BLACKROCK Managed by Allianz Investment Management LLC/BlackRock Capital Management, Inc. AZL BlackRock Capital Appreciation Fund Large Growth Long-term growth of capital Invests at least 80% of total assets in common and preferred stock and securities convertible into common and preferred stock of mid-size and large-size companies. Managed by Allianz Investment Management LLC/BlackRock Investment Management, LLC AZL International Index Fund International Match the performance of the MSCI EAFE® Index as closely as possible Invests at least 80% of its assets in a statistically selected sampling of equity securities of companies included in the Morgan Stanley Capital International Europe, Australasia and Far East Index (MSCI EAFE) and in derivative instruments linked to the MSCI EAFE Index. AZL Mid Cap Index Fund Mid Cap Match the performance of the Standard & Poor’s MidCap 400® Index (“S&P 400 Index”) as closely as possible Invests at least 80% of the value of its net assets in a statistically selected sampling of equity securities of companies included in the S&P 400 Index and in derivative instruments linked to the S&P 400 Index, primarily futures contracts. The Allianz VisionSM Variable Annuity Contract Prospectus – June 14, 2012 22 Investment Management Company and Adviser/Subadviser Name of Investment Option Asset Category Objective(s) Primary Investments (Normal market conditions) Managed by Allianz Investment Management LLC/BlackRock Advisors, LLC AZL Money Market Fund Cash Equivalent Current income consistent with stability of principal Invests in a broad range of short-term, high quality U.S. dollar-denominated money market instruments, including government, U.S. and foreign bank, commercial and other obligations. During extended periods of low interest rates, and due in part to contract fees and expenses, the yield of the AZL Money Market Fund may also become extremely low and possibly negative. Managed by Allianz Investment Management LLC/BlackRock Investment Management, LLC AZL S&P 500 Index Fund Large Blend Match total return of the S&P 500® Normally invests in all 500 stocks in the S&P 500® in proportion to their weighting in the index. AZL Small Cap Stock Index Fund Small Cap Match performance of the S&P SmallCap 600 Index® Invests in a representative sample of stocks included in the S&P SmallCap 600 Index®, and in futures whose performance is related to the index, rather than attempting to replicate the index. Managed by BlackRock Advisors, LLC/BlackRock Investment Management, LLC and BlackRock International Limited BlackRock Global Allocation V.I. Fund Specialty High total investment return Invests in both equity and debt securities, including money market securities, of issuers located around the world. Seeks diversification across markets, industries, and issuers. May invest in securities of companies of any market capitalization and in REITs. COLUMBIA Managed by Allianz Investment Management LLC/Columbia Management Investment Advisers, LLC AZL Columbia Mid Cap Value Fund Mid Cap Long-term growth of capital Invests at least 80% of net assets in equity securities of companies that have market capitalizations in the range of the companies in the Russell Midcap® Value Index at the time of purchase that the fund’s subadviser believes are undervalued and have the potential for long-term growth. AZL Columbia Small Cap Value Fund Small Cap Long-term capital appreciation Invests at least 80% of net assets in equity securities of companies with market capitalizations in the range of the companies in the Russell 2000 Value Index® at the time of purchase that the subadviser believes are undervalued. DAVIS Managed by Allianz Investment Management LLC/Davis Selected Advisers, L.P. AZL Davis New York Venture Fund Large Value Long-term growth of capital Invests the majority of assets in equity securities issued by large companies with market capitalizations of at least $10billion. Managed by Davis Selected Advisers, L.P. Davis VA Financial Portfolio Specialty Long-term growth of capital At least 80% of net assets in securities issued by companies principally engaged in the financial services sector. DREYFUS Managed by Allianz Investment Management LLC/The Dreyfus Corporation AZL Dreyfus Research Growth Fund Large Growth Long-term growth of capital and income Primarily invests in common stocks of large, well-established and mature companies. Normally invests at least 80% of its net assets in stocks that are included in a widely recognized index of stock market performance. May invest in non-dividend paying companies and up to 30% of its total assets in foreign securities. EATON VANCE Managed by Allianz Investment Management LLC/Eaton Vance Management AZL Eaton Vance Large Cap Value Fund Large Value Total Return Invests at least 80% of net assets in equity securities, primarily in dividend-paying stocks, of large-cap companies with market capitalizations equal to or greater than the median capitalization of companies included in the Russell 1000 Value Index. May invest up to 25% of total assets in foreign securities, including emerging market securities. The Allianz VisionSM Variable Annuity Contract Prospectus – June 14, 2012 23 Investment Management Company and Adviser/Subadviser Name of Investment Option Asset Category Objective(s) Primary Investments (Normal market conditions) FEDERATED Managed by Allianz Investment Management LLC/Federated Global Investment Management Corp. AZL Federated Clover Small Value Fund Small Cap Capital Appreciatiion Under normal market conditions, invests at least 80% of its net assets in common stocks and other equity securities of U.S. companies with small market capitalizations, at the time of purchase in the range of companies included in the Russell 2000 Index. FIDELITY Managed by Strategic Advisers, Inc. Fidelity VIP FundsManager 50% Portfolio Model Portfolio (Fund of Funds) High total return Invests in a combination of underlying Fidelity retail and variable insurance products funds using a target allocation of approximately 35% domestic equity funds, 15% international equity funds, 40% fixed income funds and 10% money market funds, to achieve portfolio characteristics similar to the VIP FundsManager 50% Composite Index. Fidelity VIP FundsManager 60% Portfolio Model Portfolio (Fund of Funds) High total return Invests in a combination of underlying Fidelity retail and variable insurance products funds using a target allocation of approximately 42% domestic equity funds, 18% international equity funds, 35% fixed income funds and 5% money market funds, to achieve portfolio characteristics similar to the VIP FundsManager 60% Composite Index. FRANKLIN TEMPLETON Managed by Allianz Investment Management LLC/Franklin Mutual Advisers, LLC, Templeton Global Advisors Limited, and Franklin Advisers, Inc. AZL Franklin Templeton Founding Strategy Plus Fund Specialty Long-term capital appreciation, with income as a secondary goal Invests in a combination of subportfolios or strategies, each of which is managed by an asset manager that is part of Franklin Templeton. The strategies invest primarily in U.S. and foreign equity and fixed income securities. Managed by Franklin Advisers, Inc. Franklin High Income Securities Fund High-Yield Bonds High current income with capital appreciation as a secondary goal Invests primarily to predominantly in high yield, lower-rated debt securities (“junk bonds”) and preferred stocks. Franklin Income Securities Fund Specialty Maximize income while maintaining prospects for capital appreciation Normally invests in debt and equity securities. Administered by Franklin Templeton Services, LLC Franklin Templeton VIP Founding Funds Allocation Fund Model Portfolio (Fund of Funds) Capital appreciation with income as a secondary goal. Invests equal portions in Class 1 shares of the Franklin Income Securities Fund, Mutual Shares Securities Fund, and Templeton Growth Securities Fund. Managed by Franklin Advisers, Inc. Franklin U.S. Government Fund Intermediate-Term Bonds Income At least 80% of its net assets in U.S. government securities. Managed by Franklin Mutual Advisers, LLC Mutual Shares Securities Fund Large Value Capital appreciation, with income as a secondary goal Invests primarily in U.S. and foreign equity securities that the manager believes are undervalued. Managed by Franklin Advisers, Inc. Templeton Global Bond Securities Fund Intermediate-Term Bonds High current income, consisent with preservation of capital, with capital appreciation as a secondary consideration Normally invests at least 80% of its net assets in bonds, which include debt securities of any maturity, such as bonds, notes, bills and debentures. Managed by Templeton Global Advisors Limited Templeton Growth Securities Fund International Equity Long-term capital growth Normally invests primarily in equity securities of companies located anywhere in the world, including those in the U.S. and in emerging markets. The Allianz VisionSM Variable Annuity Contract Prospectus – June 14, 2012 24 Investment Management Company and Adviser/Subadviser Name of Investment Option Asset Category Objective(s) Primary Investments (Normal market conditions) GATEWAY Managed by Allianz Investment Management LLC/Gateway Investment Advisors, LLC AZL Gateway Fund Specialty Capture equity market investment returns, while exposing investors to less risk than other equity investments Normally invests in a broadly diversified portfolio of common stocks, while also selling index call options and purchasing index put options. May invest in companies with small, medium or large market capitalizations and in foreign securities traded in U.S. markets. INVESCO Managed by Allianz Investment Management LLC/Invesco Advisers, Inc. AZL Invesco Equity and Income Fund Specialty Highest possible income consistent with safety of principal. Secondary objective of long-term growth of capital Invests at least 80% of its net assets in equity and income securities. Invests at least 65% of its total assets in income-producing equity securities and also invests in investment grade quality debt securities. May invest up to 15% of total assets in REITs and up to 25% ot total assets in foreign securities, including emerging market securities. AZL Invesco Growth and Income Fund Large Value Income and long-term growth of capital Invests primarily in income-producing equity securities, including common stocks and convertible securities; also in non-convertible preferred stocks and debt securities rated “investment grade.” May investup to 25% of total assets in foreign securities, including emerging markets. AZL Invesco International Equity Fund International Long-term growth of capital At least 80% of its assets in a diversified portfolio of equity securities of foreign issuers that are considered by the fund’s subadviser to have strong earnings growth. J.P. MORGAN Managed by Allianz Investment Management LLC/J.P. Morgan Investment Management, Inc. AZL JPMorgan International Opportunities Fund International Long term capital appreciation Invests at least 80% of assets in a diversified portfolio of equity securities of issuers primarily from developed countries other than the U.S. AZL JPMorgan U.S. Equity Fund Large Blend High total return Invests at least 80% of its net assets, plus any borrowings for investment purposes, primarily in equity securities of large- and medium-capitalization U.S. companies. MFS Managed by Allianz Investment Management LLC/Massachusetts Financial Services Company AZL MFS Investors Trust Fund Large Blend Capital appreciation Invests primarily in equity securities of companies with large capitalizations that the subadviser believes has above average earnings growth potential, are undervalued, or in a combination of growth and value companies. MORGAN STANLEY Managed by Allianz Investment Management LLC/Morgan Stanley Investment Management, Inc. AZL Morgan Stanley Global Real Estate Fund Specialty Income and capital appreciation Invests at least 80% of assets in equity securities of companies in the real estate industry located throughout the world, including real estate investment trusts and real estate operating companies established outside the U.S. AZL Morgan Stanley Mid Cap Growth Fund Mid Cap Capital growth At least 80% of net assets in common stocks and other equity securities of mid capitalization growth companies, with market capitalizations within the range of the Russell Midcap Growth Index. OPPENHEIMERFUNDS Managed by Allianz Investment Management LLC/OppenheimerFunds, Inc. AZL Oppenheimer Discovery Fund Small Cap Capital appreciation Under normal market conditions, invests at least 80% of its net assets in common stocks and other equity securities of U.S. companies with small market capitalizations, at the time of purchase in the range of companies included in the Russell 2000 Growth Index and that the subadviser believes to have favorable growth prospects. The Allianz VisionSM Variable Annuity Contract Prospectus – June 14, 2012 25 Investment Management Company and Adviser/Subadviser Name of Investment Option Asset Category Objective(s) Primary Investments (Normal market conditions) PIMCO Managed by Pacific Investment Management Company LLC PIMCO EqS Pathfinder Portfolio International Equity Capital appreciation Normally invests in equity securities, including common and preferred stock, of issuers that PIMCO believes are undervalued by the market in comparison to PIMCO’s own determination of the company’s value. May invest in securities and instruments that are economically tied to foreign countries. PIMCO VIT All Asset Portfolio Specialty (Fund of Funds) Maximum real return consistent with preservation of real capital and prudent investment management Invests substantially all of its assets in institutional class shares of the underlying PIMCO Funds. PIMCO VIT CommodityReal Return® Strategy Portfolio Specialty Maximum real return consistent with prudent investment management Invests in commodity linked derivative instruments backed by a portfolio of inflation-indexed securities and other fixed income securities. PIMCO VIT Emerging Markets Bond Portfolio Intermediate-Term Bonds Maximum total return, consistent with preservation of capital and prudent investment management At least 80% of its assets in fixed income instruments of issuers that economically are tied to emerging markets countries. PIMCO VIT Global Advantage Strategy Bond Portfolio Intermediate-Term Bonds Total return, which exceeds that of its benchmarks, consistent with prudent investment management At least 80% of its assets in fixed income instruments that are economically tied to at least three countries (one of which may be the United States), which may be represented by forwards or derivatives such as options, futures contracts, or swap agreements. PIMCO VIT Global Bond Portfolio (Unhedged) Intermediate-Term Bonds Maximum total return, consistent with preservation of capital and prudent investment management At least 80% of its assets in fixed income instruments of issuers in at least three countries (one of which may be the U.S.), which may be represented by forwards or derivatives. May invest, without limitation, in securities economically tied to emerging market countries. PIMCO VIT Global Multi-Asset Managed Volatility Portfolio Specialty Total return, which exceeds a blend of 60% MSCI World Index/40% Barclays Capital U.S. Aggregate Index with explicit management of overall portfolio volatility Invests in a combination of affiliated and unaffiliated funds, fixed income instruments, equity securities, forwards and derivatives. Typically invests 20% to 80% of total assets in equity-related investments. A three-step approach is used in seeking to achieve the return and volatility parameters of the investment objective. PIMCO VIT Global Multi-Asset Portfolio Specialty Total return which exceeds a blend of 60% MSCI World Index/40% Barclays Capital U.S. Aggregate Index Invests in a combination of affiliated and unaffiliated funds, fixed income instruments, equity securities, forwards and derivatives. Typically invests 20% to 80% of total assets in equity-related investments. PIMCO VIT High Yield Portfolio High-Yield Bonds Maximum total return, consistent with preservation of capital and prudent investment management At least 80% of assets in a diversified portfolio of high-yield securities (“junk bonds”) rated below investment grade, but at least Caa by Moody’s or equivalently rated by S&P or Fitch. May invest up to 20% of total asets in securities denominated in foreign currencies. The Allianz VisionSM Variable Annuity Contract Prospectus – June 14, 2012 26 Investment Management Company and Adviser/Subadviser Name of Investment Option Asset Category Objective(s) Primary Investments (Normal market conditions) PIMCO VIT Real Return Portfolio Intermediate-Term Bonds Maximum real return, consistent with preservation of real capital and prudent investment management At least 80% of its net assets in inflation-indexed bonds of varying maturities issued by the U.S. and non-U.S. governments, their agencies or instrumentalities and corporations. PIMCO VIT Total Return Portfolio Intermediate-Term Bonds Maximum total return, consistent with preservation of capital and prudent investment management At least 65% of total assets in a diversified portfolio of fixed income instruments of varying maturities, which may be represented by forwards or derivatives such as options, futures contracts, or swap agreements. PIMCO VIT Unconstrained Bond Portfolio Specialty Maximum long-term return, consistent with preservation of capital and prudent investment management At least 80% of its assets in a diversified portfolio of fixed income instruments of varying maturities, which may be represented by forwards or derivatives such as options, futures contracts, or swap agreements. SCHRODER Managed by Allianz Investment Management LLC/Schroder Investment Management North America Inc. AZL Schroder Emerging Markets Equity Fund Specialty Capital appreciation Invests at least 80% of its net assets in equity securities of companies that the subadviser believes to be “emerging market” issuers. May invest remainder of assets in securities of issuers located anywhere in the world. SUBSTITUTION AND LIMITATION ON FURTHER INVESTMENTS We may substitute another Investment Option for one of your selected Investment Options, for any reason in our sole discretion. To the extent required by the Investment Company Act of 1940 or other applicable law, we do not substitute any shares without SEC approval and providing you notice. We may make substitutions with respect to your existing allocations, future Purchase Payment allocations, or both. New or substitute Investment Options may have different fees and expenses, and their availability may be limited to certain purchaser classes. We may limit further Investment Option allocations if marketing, tax or investment considerations warrant, or for any reason in our sole discretion. We may also close Investment Options to additional allocations. The fund companies that sell Investment Option shares to us, pursuant to participation agreements, may end those agreements and discontinue offering us their shares. The Allianz VisionSM Variable Annuity Contract Prospectus – June 14, 2012 27 TRANSFERS BETWEEN INVESTMENT OPTIONS You can make transfers between Investment Options, subject to the following restrictions. Currently, there is no maximum number of transfers allowed, but we may change this in the future. Transfers may be subject to a transfer fee, see section7, Expenses. The following applies to any transfer. · The minimum transfer is $1,000, or the entire Investment Option amount if less. We waive this requirement under the dollar cost averaging and flexible rebalancing programs, and under the allocation and transfer restrictions for Income Protector or Investment Protector. · We may choose not to allow you to make transfers during the free look/right-to-examine period. · Your request for a transfer must clearly state the Investment Options involved and how much to transfer. · If you select Income Protector or Investment Protector, your transfer instructions must comply with the “Investment Option Allocation Restrictions and Quarterly Rebalancing” in section 11.a, Income Protector or section 11.b, Investment Protector. · Your right to make transfers is subject to the Excessive Trading and Market Timing policy discussed later in this section. · Contract Value transfers between Investment Options do not change your future Purchase Payment allocation instructions or how we rebalance your Contract Value quarterly if you select Income Protector or Investment Protector. To change this quarterly rebalancing when you make a transfer, you must also change your future allocation instructions. We process transfer requests based on prices next determined after we receive your request in Good Order at our Service Center. If we do not receive your transfer request before the end of the current Business Day, even if due to our delay in answering your call or a delay caused by our electronic systems, you receive the next Business Day’s prices. You can request transfers in writing, or electronically by telephone, fax, or website at http:// www.allianzlife.com. We do not currently accept transfer instructions from you through any other form of electronic communication. Unless you instruct us not to, we accept transfer instructions from any Owner. We may also allow you to authorize someone else to request transfers on your behalf. ELECTRONIC INVESTMENT OPTION TRANSFER AND ALLOCATION INSTRUCTIONS We use reasonable procedures to confirm that electronic transfer and allocation instructions given to us are genuine. If we do not use such procedures, we may be liable for any losses due to unauthorized or fraudulent instructions. We record all telephone instructions and log all website instructions. We reserve the right to deny any transfer request or allocation instruction change, and to discontinue or modify our electronic instruction privileges at any time for any reason. Please note that telephone, fax and/or the website may not always be available. Any electronic system, whether it is ours, yours, your service provider’s, or your Financial Professional’s, can experience outages or slowdowns for a variety of reasons, which may delay or prevent our processing of your transfer request or allocation instruction change. Although we have taken precautions to help our systems handle heavy use, we cannot promise complete reliability. If you are experiencing problems, you should submit your instructions in writing to our Service Center. By authorizing electronic instructions, you authorize us to accept and act upon these instructions for your Contract. There are risks associated with electronic communications that do not occur with a written request. Anyone authorizing or making such requests bears those risks. You should protect your website password, because the website is available to anyone with your password; we cannot verify that the person providing instructions on the website is you, or is authorized by you. The Allianz VisionSM Variable Annuity Contract Prospectus – June 14, 2012 28 EXCESSIVE TRADING AND MARKET TIMING We may restrict or modify your right to make transfers to prevent any use that we consider to be part of a market timing program. Frequent transfers, programmed transfers, transfers into and then out of an Investment Option in a short period of time, and transfers of large amounts at one time (collectively referred to as “potentially disruptive trading”) may have harmful effects for other Owners, Annuitants and Beneficiaries. These risks and harmful effects include the following. · Dilution of the interests of long-term investors in an Investment Option, if market timers or others transfer into an Investment Option at prices that are below their true value, or transfer out at prices above their true value. · An adverse effect on portfolio management, such as causing an Investment Option to maintain a higher level of cash or causing an Investment Option to liquidate investments prematurely. · Increased brokerage and administrative expenses. We attempt to protect our Owners and the Investment Options from potentially disruptive trading through our excessive trading and market timing policies and procedures. Under these policies and procedures, we could modify your transfer privileges for some or all of the Investment Options. Unless prohibited by your Contract or applicable state law, we may: · Limit transfer frequency (for example, prohibit more than one transfer a week, or more than two a month, etc.). · Restrict the transfer method (for example, requiring all transfers be sent by first class U.S. mail and rescinding electronic transfer privileges). · Require a minimum time period between each transfer into or out of the same Investment Option. Our current policy, which is subject to change without notice, prohibits “round trips” within 14 calendar days. We do not include transfers into and/or out of the AZL Money Market Fund when available in your Contract. Round trips are transfers into and back out of the same Investment Option, or transfers out of and back into the same Investment Option. · Refuse transfer requests made on your behalf by an asset allocation and/or market timing service. · Limit the dollar amount of any single Purchase Payment or transfer request to an Investment Option. · Prohibit transfers into specific Investment Options. · Impose other limitations or restrictions to the extent permitted by federal securities laws. We also reserve the right to reject any specific Purchase Payment allocation or transfer request from any person if in the investment adviser’s, subadviser’s or our judgment, an Investment Option may be unable to invest effectively in accordance with its investment objectives and policies. Currently, we attempt to deter disruptive trading as follows. If a transfer(s) is/are identified as potentially disruptive trading, we may (but are not required to) send a warning letter. If the conduct continues and we determine it constitutes disruptive trading, we also impose transfer restrictions. Transfer restrictions may include refusing electronic transfers and requiring all transfers be sent by first-class U.S. mail. We do not enter into agreements permitting market timing and would not permit activities determined to be disruptive trading to continue. We also reserve the right to impose transfer restrictions if we determine, in our sole discretion, that transfers disadvantage other Owners. We notify you in writing if we impose transfer restrictions on you. We do not include automatic transfers made under any of our programs or Contract features when applying our market timing policy. We adopted these policies and procedures as a preventative measure to protect all Owners from the potential effects of disruptive trading, while also abiding by your legitimate interest in diversifying your investment and making periodic asset re-allocations based on your personal situation or overall market conditions. We attempt to protect your interests in making legitimate transfers by providing reasonable and convenient transfer methods that do not harm other Owners. We may make exceptions when imposing transfer restrictions if we determine a transfer is appropriate, although it may technically violate our policies and procedures discussed here. In determining if a transfer is appropriate, we may, but are not required to, take into consideration its relative size, whether it was purely a defensive transfer into the AZL Money Market Fund, and whether it involved an error or similar event. We may also reinstate electronic transfer privileges after we revoke them, but we do not reinstate these privileges if we believe they might be used for future disruptive trading. We cannot guarantee the following. · Our monitoring will be 100% successful in detecting all potentially disruptive trading activity. · Revoking electronic transfer privileges will successfully deter all potentially disruptive trading. The Allianz VisionSM Variable Annuity Contract Prospectus – June 14, 2012 29 In addition, some of the Investment Options are available to other insurance companies and we do not know if they adopted policies and procedures to detect and deter potentially disruptive trading, or what their policies and procedures might be. Because we may not be completely successful at detecting and preventing market timing activities, and other insurance companies that offer the Investment Options may not have adopted adequate market timing procedures, there is some risk that market timing activity may occur and negatively affect other Owners. We may, without prior notice to any party, take whatever action we deem appropriate to comply with any state or federal regulatory requirement. In addition, purchase orders for an Investment Option’s shares are subject to acceptance by that Investment Option’s manager. We reserve the right to reject, without prior notice, any Investment Option transfer request or Purchase Payment if the purchase order is rejected by the investment manager. We have entered into agreements required under SEC Rule22c-2 (Rule22c-2 agreements) whereby, upon request by an underlying fund or its designee, we must provide information about you and your trading activities to the underlying fund or its designee. Under the terms of the Rule22c-2 agreements, we are required to: (1) provide details concerning every purchase, redemption, transfer, or exchange of Investment Options during a specified period; and (2) restrict your trading activity if the party receiving the information so requests. Under certain Rule 22c-2 agreements, if we fail to comply with a request to restrict trading activity, the underlying fund or its designee may refuse to accept buy orders from us until we comply. Investment Options may add or change policies designed to restrict market timing activities. For example, Investment Options may impose restrictions on transfers between Investment Options in an affiliated group if the investment adviser to one or more of the Investment Options determines that the person requesting the transfer has engaged, or is engaging in, market timing or other abusive trading activities. In addition, an Investment Option may impose a short-term trading fee on purchases and sales within a specified period. You should review the Investment Options’ prospectuses regarding any applicable transfer restrictions and the imposition of any fee to discourage short-term trading. The imposition of these restrictions would occur as a result of Investment Option restrictions and actions taken by the Investment Options’ managers. NOTE: This Contract is not designed for professional market timing organizations, other entities or persons using programmed, large, or frequent transfers, and we may restrict excessive or inappropriate transfer activity. We retain some discretion in determining what actions constitute potentially disruptive trading and in determining when and how to impose trading restrictions. Therefore, persons engaging in potentially disruptive trading may be subjected to some uncertainty as to when and how we apply trading restrictions, and persons not engaging in potentially disruptive trading may not know precisely what actions will be taken against a person engaging in potentially disruptive trading. For example, if we determine a person is engaging in potentially disruptive trading, we may revoke that person’s electronic transfer privileges and require all future requests to be sent by first class U.S. mail. In the alternative, if the disruptive trading affects only a single Investment Option, we may prohibit transfers into or Purchase Payment allocations to that Investment Option. We notify the person or entity making the potentially disruptive trade when we revoke any transfer privileges. The retention of some level of discretion by us may result in disparate treatment among persons engaging in potentially disruptive trading, and it is possible that some persons could experience adverse consequences if others are able to engage in potentially disruptive trading practices that have negative effects. FLEXIBLE REBALANCING PROGRAM Your selected Investment Options’ performance may cause the percentage of Contract Value in each Investment Option to change. Flexible rebalancing can help you maintain your selected allocation percentages. You can direct us to automatically adjust your Contract Value (and Bonus Value, if applicable) in the Investment Options on a quarterly, semi-annual or annual basis according to your instructions. We make flexible rebalancing transfers on the 20th of the month, or the prior Business Day if the 20th is not a Business Day. We must receive your flexible rebalancing program form in Good Order at our Service Center by 4 p.m. Eastern Time on the Business Day before we rebalance, or your program does not begin until next month. If you participate in this program, there are no fees for the flexible rebalancing transfers and we do not currently count them as a free transfer. We reserve the right to discontinue or modify the flexible rebalancing program at any time and for any reason. To end this program, we must receive your request at our Service Center by 4 p.m. Eastern Time on the Business Day immediately before the 20th to end that month. NOTE: This program is not available if you select Income Protector or Investment Protector. The Allianz VisionSM Variable Annuity Contract Prospectus – June 14, 2012 30 FINANCIAL ADVISERS – ASSET ALLOCATION PROGRAMS If you have an investment adviser and want to pay their fees from this Contract, you can submit a written request to our Service Center on a form satisfactory to us. If we approve your request, we withdraw the fee and pay it to your adviser. We treat this fee payment as a withdrawal. For tax purposes, withdrawals from Non-Qualified Contracts are considered to come from earnings first, not Purchase Payments. If any Owner is under age 59½, withdrawals may be subject to a 10% federal penalty tax. You should consult a tax adviser regarding the tax treatment of adviser fee payments. Your investment adviser acts on your behalf, not ours. We are not party to your advisory agreement or responsible for your adviser’s actions. We do not set your adviser’s fee or receive any part of it. Any adviser fee you pay is in addition to this Contract’s fees and expenses. You should ask your adviser about compensation they receive for this Contract. You can submit a written request to our Service Center on a form satisfactory to us to allow your adviser to make Investment Option transfers on your behalf. However, we reserve the right to review an adviser’s trading history before allowing him or her to make transfers. If, in our sole discretion, we believe the adviser's trading history indicates excessive trading, we can deny your request. If we approve it, your adviser is subject to the same trading restrictions that apply to Owners. We can deny or revoke trading authority in our sole discretion. VOTING PRIVILEGES We legally own the Investment Option shares. However, when an Investment Option holds a shareholder vote that affects your investment, we ask you to give us voting instructions. We then vote all of our shares, including any we own on our behalf, in proportion to those instructions. Because most Owners do not give us instructions and we vote shares proportionally, a small number of Owners may determine a vote’s outcome. If we determine we no longer need to get your voting instructions, we will decide how to vote the shares. Only Owners have voting privileges. Annuitants, Beneficiaries, Payees and other persons have no voting privileges unless they are also Owners. We determine your voting interest in an Investment Option as follows. · You can provide voting instructions based on the dollar value of the Investment Option’s shares in your Contract’s subaccount. We calculate this value based on the number and value of accumulation/annuity units for your Contract on the record date. We count fractional units. · You receive proxy materials and a voting instruction form. 6. OUR GENERAL ACCOUNT Our general account holds all our assets other than our separate account assets. We own our general account assets and use them to support our insurance and annuity obligations, other than those funded by our separate accounts. These assets are subject to our general business operation liabilities, and may lose value. Subject to applicable law, we have sole investment discretion over our general account assets. We have not registered our general account as an investment company under the Investment Company Act of 1940, nor have we registered our general account interests under the Securities Act of 1933. As a result, the SEC has not reviewed our general account prospectus disclosures. We do not currently offer any general account investment choices during the Accumulation Phase. Any Contract Value you apply to fixed Annuity Payments during the Annuity Phase becomes part of our general account. Any guaranteed values, such as Income Protector’s Benefit Base or Investment Protector’s Target Value, that are greater than Contract Value are subject to our claims paying ability and the priority rights of our other creditors. The Allianz VisionSM Variable Annuity Contract Prospectus – June 14, 2012 31 7. EXPENSES Contract fees and expenses reduce your investment return and are described here in detail. MORTALITY AND EXPENSE RISK (M&E) CHARGE We calculate and accrue the M&E charge at an annualized rate of the Investment Options’ net asset value on each Business Day during the Accumulation Phase as follows. Mortality and Expense Risk (M&E) Charge (as a percentage of each Investment Options’ net asset value) Base Contract without optional benefits 1.40% Base Contract with Quarterly Value Death Benefit 1.70% Base Contract with the Short Withdrawal Charge Option 1.65% Base Contract with the Short Withdrawal Charge Option and Quarterly Value Death Benefit 1.95% Base Contract with the Bonus Option 1.70% Base Contract with the Bonus Option and Quarterly Value Death Benefit 2.00% Base Contract with the No Withdrawal Charge Option 1.75% Base Contract with the No Withdrawal Charge Option and Quarterly Value Death Benefit 2.05% If you select variable Annuity Payments during the Annuity Phase the M&E charge is 1.70% for a Base Contract with the Bonus Option, or 1.40% for all other Contracts. The M&E charge reduces the net asset value that we use to calculate each subaccount’s accumulation unit value during the Accumulation Phase, or each subaccount’s annuity unit value during the Annuity Phase. For more information on accumulation unit values, see the discussion in section 4, Valuing Your Contract and in the Accumulation Unit Value section of the SAI. For more information on Annuity Payments, see the Annuity Payments section of the SAI. The Contract allows Partial Annuitization. It is possible for part of your Contract to be in the Accumulation Phase with one M&E charge while another part is in the Annuity Phase with a different M&E charge. For example, if you select the Base Contract with Quarterly Value Death Benefit and request a variable Partial Annuitization, we reduce your accumulation unit value for the 1.70% M&E charge and we reduce your annuity unit value for the 1.40% M&E charge. For more information, see section 9, The Annuity Phase – Partial Annuitization. The M&E charge compensates us for all your Contract’s benefits, including our contractual obligation to make Annuity Payments, certain Contract expenses, and assuming the expense risk that the current charges are less than future Contract administration costs. If the M&E charge covers these costs and risks, any excess is profit to us. We anticipate making such a profit. RIDER CHARGE If you select Income Protector or Investment Protector, we deduct a rider charge from your Contract Value (and Bonus Value, if applicable) during the Accumulation Phase while your benefit is in effect and your Contract Value is positive. The rider charge is an annualized rate that is calculated and accrued on a daily basis as a percentage of the Benefit Base under Income Protector, or as a percentage of the Target Value under Investment Protector. We begin calculating and accruing the daily rider charge amount on the day after the Rider Effective Date. We deduct the rider charge for each quarter at the end of the last Business Day before each Quarterly Anniversary with the following exceptions. · If you withdraw the total Contract Value, we deduct the final rider charge (the total of all daily rider charges we calculated for the current Contract quarter) before processing the withdrawal. · If your Contract ends due to death, we deduct the final rider charge before calculating the death benefit. The Allianz VisionSM Variable Annuity Contract Prospectus – June 14, 2012 32 Rider Charge Maximum Minimum Current Income Protector Single Lifetime Plus Payments (as a percentage of the Benefit Base) Joint Lifetime Plus Payments (as a percentage of the Benefit Base) 2.50% 2.75% 0.50% 0.50% 1.20% 1.20% Investment Protector (as a percentage of the Target Value) 2.50% 0.35% 0.95% For information on how we calculate the Benefit Base, see section 11.a, Income Protector – Benefit Base. For information on how we calculate the Target Value, see section 11.b, Investment Protector – Target Value. We reserve the right to increase or decrease the rider charge on each Quarterly Anniversary, subject to the maximum and minimum. However, in any twelve-month period we cannot increase or decrease the rider charge for Income Protector more than 0.50%, and for Investment Protector more than 0.35%. If we increase your rider charge, we notify you in writing at least 30 days in advance to allow you the option of removing the benefit before the charge increases. We deduct the rider charge on a dollar for dollar basis from the Contract Value (and Bonus Value, if applicable). However, the rider charge does not decrease guaranteed values; it only decreases the Contract Value used to calculate any potential increases to guaranteed values. Guaranteed values include Income Protector’s Benefit Base, Investment Protector’s Target Value, and Quarterly Value Death Benefit’s Quarterly Anniversary Value (see section 11.c). If on a Quarterly Anniversary the Contract Value at the end of the prior Business Day is less than the rider charge, we deduct your total remaining Contract Value to cover the final rider charge and reduce your Contract Value to zero. If the deduction of the final rider charge eliminates your Contract Value, it does not end your Contract, selected benefit, or any Lifetime Plus Payments, although we no longer assess or deduct the rider charge. Changes to the Benefit Base or Target Value change the rider charge amount. For example, under Income Protector, if you receive an annual Lifetime Plus Payment increase because the Contract Value increased, both your Benefit Base and daily rider charge amount also increase. Similarly, an Excess Withdrawal decreases both your Benefit Base and daily rider charge amount. This fee compensates us for the benefits provided by Income Protector or Investment Protector, including your benefit’s guarantees. If the rider charge covers these costs and risks, any excess is profit to us. We anticipate making such a profit. CONTRACT MAINTENANCE CHARGE Your annual contract maintenance charge is $50. This charge is for Contract administration and maintenance expenses. We waive this charge as follows: · During the Accumulation Phase for all your Vision Contracts if the total Contract Value (or Bonus Value, if applicable) is at least $100,000 at the time we are to deduct the charge. We determine the total Contract Value (or Bonus Value, if applicable) for all individually owned Contracts by using the Owner’s social security number, and for non-individually owned Contracts we use the Annuitant’s social security number. · During the Annuity Phase if the Contract Value on the Income Date is at least $100,000. · When paying death benefits under death benefit payment options A, B, or C. During the Accumulation Phase, we deduct the contract maintenance charge on a dollar for dollar basis from the Contract Value (and Bonus Value, if applicable) determined at the end of the last Business Day before the Contract Anniversary. If you take a full withdrawal from your Contract (other than on a Contract Anniversary), we deduct the full contract maintenance charge. The contract maintenance charge does not decrease guaranteed values; it only decreases the Contract Value used to calculate any potential increases to guaranteed values. The Allianz VisionSM Variable Annuity Contract Prospectus – June 14, 2012 33 WITHDRAWAL CHARGE You can take withdrawals from any portion of the Contract that is in the Accumulation Phase. A withdrawal charge applies if any part of a withdrawal comes from a Purchase Payment that is still within the withdrawal charge period. We assess the withdrawal charge against the Withdrawal Charge Basis, which is equal to total Purchase Payments, less any Purchase Payment withdrawn (excluding any penalty-free withdrawals), and less any applicable withdrawal charge. We do not reduce the Withdrawal Charge Basis for any amounts we deduct to pay other Contract charges. You are not subject to a withdrawal charge if you select the No Withdrawal Charge Option. We also do not assess a withdrawal charge on penalty-free withdrawals or amounts we deduct to pay Contract charges, other than the withdrawal charge. However, any amounts used to pay a withdrawal charge are subject to a withdrawal charge. Amounts withdrawn to pay investment adviser fees are subject to a withdrawal charge if they exceed the free withdrawal privilege. Penalty-free withdrawals include: withdrawals under the free withdrawal privilege and waiver of withdrawal charge benefit; payments under our minimum distribution program; Annuity Payments; and Lifetime Plus Payments. For purposes of calculating any withdrawal charge, we withdraw Purchase Payments on a “first-in-first-out” (FIFO) basis and we process withdrawal requests as follows. 1. First we withdraw from Purchase Payments that are beyond your Contract’s withdrawal charge period (for example, on a Base Contract, Purchase Payments we have had for seven or more complete years). This withdrawal is not subject to a withdrawal charge and it reduces the Withdrawal Charge Basis. 2. Then, if this is a partial withdrawal, we withdraw from the free withdrawal privilege (see section 8, Access to Your Money – Free Withdrawal Privilege). This withdrawal is not subject to a withdrawal charge and it does not reduce the Withdrawal Charge Basis. 3. Next, on a FIFO basis, we withdraw from Purchase Payments within your Contract’s withdrawal charge period and assess a withdrawal charge. Withdrawing payments on a FIFO basis may help reduce the total withdrawal charge because the charge declines over time. We determine your total withdrawal charge by multiplying each payment by its applicable withdrawal charge percentage and then totaling the charges. This withdrawal reduces the Withdrawal Charge Basis. 4. Finally we withdraw any Contract earnings. Bonuses (if applicable) and earnings on them are considered Contract earnings for withdrawal charge purposes. This withdrawal is not subject to a withdrawal charge and it does not reduce the Withdrawal Charge Basis. The withdrawal charge as a percentage of each Purchase Payment withdrawn is as follows. Number of Complete Years Since Purchase Payment Withdrawal Charge Amount Base Contract(1) Bonus Option(2) Short Withdrawal Charge Option No Withdrawal Charge Option 0 8.5% 8.5% 8.5% 0% 1 8.5% 8.5% 7.5% 0% 2 7.5% 8.5% 5.5% 0% 3 6.5% 8% 3% 0% 4 5% 7% 0% 0% 5 4% 6% 0% 0% 6 3% 5% 0% 0% 7 0% 4% 0% 0% 8 0% 3% 0% 0% 9 years or more 0% 0% 0% 0% In Mississippi, the withdrawal charge is 8.5%, 7.5%, 6.5%, 5.5%, 5%, 4%, 3%, and 0% for the time periods referenced. In Connecticut, the withdrawal charge is 8.5%, 8.5%, 8%, 7%, 6%, 5%, 4%, 3%, 2% and 0% for the time periods referenced. In Mississippi, the withdrawal charge is 8%, 8%, 8%, 8%, 7%, 6%, 5%, 3.5%, 1.5% and 0% for the time periods referenced. The Allianz VisionSM Variable Annuity Contract Prospectus – June 14, 2012 34 Upon a full withdrawal, we first deduct any applicable contract maintenance charge and rider charge before we calculate the withdrawal charge. We deduct any applicable withdrawal charge from the total Contract Value and send you the remaining amount. For a partial withdrawal we deduct the amount you request, plus any applicable withdrawal charge from the total Contract Value (and Bonus Value, if applicable). We apply the withdrawal charge to this total amount and we pay you the amount you requested. For partial withdrawals, we deduct the charge proportionately from your selected Investment Options. If a partial withdrawal occurs on a day that we also assess the rider charge and/or contract maintenance charge, we assess these charges in this order after we deduct the withdrawal and any applicable withdrawal charge from the Contract Value. The withdrawal charge compensates us for expenses associated with selling the Contract. Example: You make an initial Purchase Payment of $30,000 on a Base Contract and make another Purchase Payment in the first month of the second Contract Year of $70,000. In the third month of the third Contract Year, your Contract Value is $110,000 and you request a $52,000 withdrawal. We withdraw money and compute the withdrawal charge as follows. 1) Purchase Payments beyond the withdrawal charge period. All payments are still within the withdrawal charge period, so this does not apply. 2) Amounts available under the free withdrawal privilege. You did not take any other withdrawals this year, so you can withdraw up to 12% of your total payments (or $12,000) without incurring a withdrawal charge. 3) Purchase Payments on a FIFO basis. The total amount we withdraw from the first Purchase Payment is $30,000, which is subject to a 7.5% withdrawal charge, and you receive $27,750. We determine this amount as follows: (amount withdrawn) x (1 – withdrawal charge) the amount you receive, or: $30,000 x 0.925 $27,750. Next we withdraw from the second Purchase Payment. So far, you received $39,750 ($12,000 under the free withdrawal privilege and $27,750 from the first Purchase Payment), so we withdraw $12,250 from the second Purchase Payment to equal the $52,000 you requested. The second Purchase Payment is subject to an 8.5% withdrawal charge. We calculate the total amount withdrawn and its withdrawal charge as follows: (the amount you receive) ÷ (1 – withdrawal charge) amount withdrawn, or: $12,250 ÷ 0.915 $13,388 4) Contract earnings. We already withdrew your requested amount, so this does not apply. In total we withdrew $55,388 from your Contract, of which you received $52,000 and paid a withdrawal charge of $3,388. Reduction or Elimination of the Withdrawal Charge We may reduce or eliminate the withdrawal charge when the Contract is sold under circumstances that reduce its sales expenses. For example, if a large group of individuals purchases Contracts or if a prospective purchaser already has a relationship with us. We may choose not to deduct a withdrawal charge under a Contract issued to an officer, director, or employee of Allianz Life or any of its affiliates. Also, we may reduce or eliminate the withdrawal charge when a Contract is sold by a Financial Professional appointed with Allianz Life to any members of his or her immediate family and the Financial Professional waives their commission. We must pre-approve any withdrawal charge reduction or elimination. NOTE: · Because we do not reduce the Withdrawal Charge Basis for penalty-free withdrawals or the deduction of other Contract charges, we may assess a withdrawal charge on more than the amount you are withdrawing upon a full withdrawal of the total Contract Value. Also, upon full withdrawal, if the Contract Value has declined due to poor performance, the withdrawal charge may be greater than the total Contract Value and you will not receive any money. · Withdrawals may have tax consequences and, if taken before age 59½, may be subject to a 10% federal penalty tax. For tax purposes, withdrawals from Non-Qualified Contracts are considered to come from earnings first, not Purchase Payments. · Partial Annuitizations reduce each Purchase Payment and the Withdrawal Charge Basis proportionately by the percentage of Contract Value you annuitize. · For Contracts issued in Washington: Penalty-free withdrawals reduce the Withdrawal Charge Basis. It is equal to total Purchase Payments less any withdrawals (including any withdrawal charges). · For Contracts issued in Florida: The withdrawal charge can not exceed 10% of the Contract Value. The Allianz VisionSM Variable Annuity Contract Prospectus – June 14, 2012 35 TRANSFER FEE The first twelve transfers every Contract Year are free. After that, we deduct a $25 transfer fee for each additional transfer. We count all transfers made in the same Business Day as one transfer. The following do not count against the free transfers we allow and are not subject to a transfer fee: dollar cost averaging transfers, flexible rebalancing transfers, or quarterly rebalancing transfers under Income Protector or Investment Protector. Currently, we deduct this fee only during the Accumulation Phase, but we reserve the right to deduct it during the Annuity Phase. We deduct this fee on a dollar for dollar basis from the Contract Value (and Bonus Value, if applicable) determined at the end of the Business Day that we process the transfer request. However, the transfer fee does not decrease guaranteed values; it only decreases the Contract Value used to calculate any potential increases to guaranteed values. If you are transferring from multiple Investment Options, we deduct this fee proportionately from the Investment Options from which the transfer is made. If you transfer the total amount in an Investment Option, we deduct a transfer fee from the amount transferred. We deduct this fee before we use the Contract Value to compute any of your Contract’s guaranteed values, but this fee does not decrease these guaranteed values on a dollar for dollar basis. PREMIUM TAX Premium tax is based on your state of residence at the time you make each Purchase Payment. In states that assess a premium tax, we do not currently deduct it, although we reserve the right to do so in the future. Premium tax normally ranges from 0% to 3.5% of the Purchase Payment, depending on the state or governmental entity. INCOME TAX Currently, we do not deduct any Contract related income tax we incur, although we reserve the right to do so in the future. INVESTMENT OPTION EXPENSES The Investment Options’ assets are subject to operating expenses (including management fees). These expenses are described in the Fee Tables, Appendix A, and in the Investment Options’ prospectuses. These expenses reduce the Investment Options’ performance and, therefore, negatively affect your Contract Value and any guaranteed values or payments based on Contract Value. The Investment Options’ investment advisers provided us with the expense information in this prospectus and we did not independently verify it. 8. ACCESS TO YOUR MONEY The money in your Contract is available under the following circumstances: · by withdrawing your Contract Value; · by withdrawing the Target Value on the last Business Day before each Target Value Date (if you select Investment Protector); · by taking Lifetime Plus Payments (if you select Income Protector); · by taking required minimum distributions (Qualified Contracts only) as discussed in “Minimum Distribution Program and Required Minimum Distribution (RMD) Payments” later in this section; · by taking Annuity Payments; or · when we pay a death benefit. You can take withdrawals from any part of the Contract that is in the Accumulation Phase. We process withdrawal requests based on values next determined after receipt of the request in Good Order at our Service Center. Values are normally determined at the end of each Business Day. Any withdrawal request received at or after the end of the current Business Day receives the next Business Day’s values. Any partial withdrawal must be for at least $500.* The Contract Value after a partial withdrawal must be at least $2,000.** We reserve the right to treat a partial withdrawal that reduces the Contract Value below this minimum as a full withdrawal. * Does not apply to Lifetime Plus Payments, systematic withdrawals, or required minimum distributions. ** Does not apply to Lifetime Plus Payments. The Allianz VisionSM Variable Annuity Contract Prospectus – June 14, 2012 36 We deduct any partial withdrawal (including any withdrawal charge) proportionately from each Investment Option unless you provide us with alternate instructions. If you select Income Protector or Investment Protector and take a partial withdrawal from specific Investment Options, the benefit’s quarterly rebalancing feature moves money back into those Investment Options at the end of the quarter unless you also change your future Purchase Payment allocation instructions. If you select the Bonus Option and you have multiple bonuses, we reduce the oldest unvested bonus first (see section 11.e, Bonus Option). Partial withdrawals in excess of the free withdrawal privilege reduce unvested bonus amounts by the percentage of the Contract Value withdrawn, as shown in the following example. When you take a full withdrawal, we process your request on the Business Day we receive it in Good Order at our Service Center as follows: · total Contract Value determined at the end of the day, · less any final rider charge if you selected Income Protector or Investment Protector, · less any withdrawal charge, and · less any contract maintenance charge. See the Fee Tables and section 7, Expenses for a discussion of these charges. We pay withdrawals within seven days of receipt of your request in Good Order at our Service Center, unless the suspension of payments or transfers provision is in effect (see the discussion later in this section). NOTE: · Ordinary income taxes and tax penalties may apply to any withdrawal you take. · We may be required to provide information about you or your Contract to government regulators. We may also be required to stop Contract disbursements and thereby refuse any transfer requests, and refuse to pay any withdrawals, surrenders, or death benefits until we receive instructions from the appropriate regulator. If, pursuant to SEC rules, the AZL Money Market Fund suspends payment of redemption proceeds in connection with a fund liquidation, we will delay payment of any transfer, partial withdrawal, surrender, or death benefit from the AZL Money Market Fund subaccount until the fund is liquidated. · For Contracts with Investment Protector: The Target Value is only guaranteed to be available on the last Business Day before each Target Value Date. Beginning on the next Business Day, your Contract Value fluctuates based on your selected Investment Options’ performance, and this is the value available to you upon withdrawal. We notify you in writing at least 30 days in advance of your initial Target Value Date to allow you to decide if you want to take a withdrawal and/or continue your Contract until the next Target Value Date. The Allianz VisionSM Variable Annuity Contract Prospectus – June 14, 2012 37 Example · You purchase a Base Contract with the Bonus Option, make an initial Purchase Payment of $100,000 and receive a $6,000 bonus. · You request a $50,000 partial withdrawal (not including the withdrawal charge) during the first Contract Year when the withdrawal charge is 8.5%. On the day of (but before) the partial withdrawal, your Contract Value is $110,600, the Bonus Value is $116,600, and your free withdrawal privilege is $12,000. Your bonus is not vested. Calculating the total withdrawal charge: Amount requested that is subject to a withdrawal charge (amount requested minus the free withdrawal privilege) $50,000 – $12,000 Divided by (1 minus the withdrawal charge percentage) 1 – 0.085 ¸ 0.915 Total amount subject to a withdrawal charge Total withdrawal charge (amount withdrawn minus the amount requested) $41,530.05 – $38,000.00 $ 3,530.05 Reducing the Contract Value: Contract Value on the day of (but before) the partial withdrawal Minus the total amount withdrawn (amount requested plus the total withdrawal charge) $50,000.00 + $3,530.05 – 53,530.05 Contract Value after the partial withdrawal $ 57,069.95 Reducing the unvested bonus: Amount of the unvested bonus $ 6,000.00 Multiplied by the result of the total amount withdrawn, minus the free withdrawal privilege, divided by the Contract Value on the day of (but before the partial withdrawal) ($53,530.05 – $12,000) / $110,600 x 0.375 Reduction in the unvested bonus due to the partial withdrawal (0.375 x $6,000) $ 2,250 Unvested bonus after the partial withdrawal $6,000 – $2,250 $ 3,750 FREE WITHDRAWAL PRIVILEGE Each Contract Year, you can withdraw up to 12% of your total Purchase Payments without incurring a withdrawal charge (the free withdrawal privilege). Any unused free withdrawal privilege in one Contract Year is not added to the amount available next year. Withdrawals of Purchase Payments that are beyond the withdrawal charge period are not subject to a withdrawal charge and do not reduce your free withdrawal privilege. Required minimum distribution payments are not subject to a withdrawal charge, but do reduce your free withdrawal privilege. NOTE: The free withdrawal privilege is not available upon a full withdrawal (except for Contracts issued in Washington), or while you are receiving Lifetime Plus Payments. SYSTEMATIC WITHDRAWAL PROGRAM If your Contract Value is at least $25,000, the systematic withdrawal program can provide automatic withdrawal payments to you. You can request to receive these withdrawal payments monthly, quarterly, semi-annually or annually. There is no minimum or maximum on the amount you can withdraw under this program. During the withdrawal charge period (if applicable), systematic withdrawals in excess of the free withdrawal privilege are subject to a withdrawal charge. We make systematic withdrawals on the ninth of the month, or the prior Business Day if the ninth is not a Business Day. We must receive your systematic withdrawal program form instructions in Good Order at our Service Center by 4 p.m. Eastern Time on the Business Day before we process these withdrawals, or your program does not begin until the next month. This program ends at your request or when you withdraw your total Contract Value. However, we reserve the right to discontinue the systematic withdrawal program at any time and for any reason. NOTE: ·Ordinary income taxes and tax penalties may apply to systematic withdrawals. · The systematic withdrawal program is not available while you are receiving required minimum distribution payments or Lifetime Plus Payments. The Allianz VisionSM Variable Annuity Contract Prospectus – June 14, 2012 38 MINIMUM DISTRIBUTION PROGRAM AND REQUIRED MINIMUM DISTRIBUTION (RMD) PAYMENTS If you own a Qualified Contract, you can participate in the minimum distribution program during the Accumulation Phase. Under this program, we make payments to you designed to meet the applicable minimum distribution requirements imposed by the Internal Revenue Code for this Qualified Contract. RMD payments are not subject to a withdrawal charge, but they reduce the free withdrawal privilege amount during the Contract Year. We can make payments to you on a monthly, quarterly, semi-annual or annual basis. However, if your Contract Value is less than $25,000, we only make annual payments. You cannot aggregate RMD payments between this Contract and other qualified contracts that you own. We make RMD payments on the ninth of the month, or the prior Business Day if the ninth is not a Business Day. We must receive your program form instructions in Good Order at our Service Center by 4 p.m. Eastern Time on the Business Day before we process these payments, or your program does not begin until the next month. Lifetime Plus Payments can also be used to satisfy your RMD needs. If you begin Lifetime Plus Payments while participating in the minimum distribution program, RMD payments stop on the Business Day immediately before the Benefit Date. You remain in the program (unless you choose to end it), and if your Lifetime Plus Payments and Excess Withdrawals taken during a calendar year do not fully satisfy your RMD, we send you an additional RMD payment to satisfy your remaining RMD needs. For more information, see the note in section 11.a, Income Protector – Calculating Your Lifetime Plus Payments. NOTE: · You should consult a tax adviser before purchasing a Qualified Contract that is subject to RMD payments. · The minimum distribution program is not available while you are receiving systematic withdrawals. WAIVER OF WITHDRAWAL CHARGE BENEFIT After the first Contract Year, if any Owner becomes confined to a nursing home for a period of at least 90 consecutive days and a physician certifies that continued confinement is necessary, you can take a withdrawal and we waive the withdrawal charge. This waiver is not available if any Owner was confined to a nursing home on the Issue Date. We base this benefit on the Annuitant for non-individually owned Contracts. We must receive proof of confinement in Good Order before we waive the withdrawal charge. NOTE FOR CONTRACTS ISSUED IN: · Massachusetts – The waiver of withdrawal charge benefit is not available. · New Hampshire – The definition of nursing home is an institution operated in accordance with state law. · Pennsylvania – The waiver is not available if on the Issue Date, an Owner was confined to a nursing home or was already diagnosed with a terminal illness. Also, the nursing home confinement requirement is a total of 90 days within a six month period. These 90 days do not need to be consecutive. SUSPENSION OF PAYMENTS OR TRANSFERS We may be required to suspend or postpone transfers or payments for withdrawals* for any period when: · the New York Stock Exchange is closed (other than customary weekend and holiday closings); · trading on the New York Stock Exchange is restricted; · an emergency (as determined by the SEC) exists as a result of which disposal of the Investment Option shares is not reasonably practicable or we cannot reasonably value the Investment Option shares; or · during any other period when the SEC, by order, so permits for the protection of Owners. * Including Lifetime Plus Payments, Excess Withdrawals and Cumulative Withdrawals. The Allianz VisionSM Variable Annuity Contract Prospectus – June 14, 2012 39 9. THE ANNUITY PHASE Prior to annuitization, you can surrender your Contract and receive your total Contract Value. Annuity Payments offer a guaranteed income stream with certain tax advantages and are designed for Owners who are not concerned with continued access to Contract Value. You can apply your Contract Value to regular periodic annuity payments (Annuity Payments). The Payee receives the Annuity Payments. You receive tax reporting on the payments, whether or not you are the Payee. We may require proof of the Annuitant(s)’ age before we make any life contingent Annuity Payment. If you misstate the Annuitant(s)’ age or gender, we pay the amount that would have been paid at the true age or gender. CALCULATING YOUR ANNUITY PAYMENTS We base Annuity Payments upon the following: · The Contract Value on the Income Date. · Whether you request fixed payments, variable payments, or a combination of both fixed and variable Annuity Payments. · The age of the Annuitant and any joint Annuitant on the Income Date. · The gender of the Annuitant and any joint Annuitant where permitted. · The Annuity Option you select. · Your Contract’s mortality table. We guarantee the dollar amount of fixed Annuity Payments and this amount does not change. Variable payments are not predetermined and the dollar amount changes with your selected Investment Options’ investment experience. VARIABLE OR FIXED ANNUITY PAYMENTS You can request Annuity Payments under Annuity Options 1-5 as: · a variable payout, · a fixed payout, or · a combination of both. After the Income Date, you cannot make a transfer from a fixed Annuity Payment stream to variable, but you can transfer from a variable Annuity Payment stream and establish a new fixed Annuity Payment stream. We base fixed Annuity Payments on your Contract’s interest rate and mortality table or current rates, if higher. The dollar amount of variable Annuity Payments depends on the assumed investment rate (AIR) you select and your selected Investment Options’ performance. You can choose a 3%, 5% or 7% AIR.* Using a higher AIR results in a higher initial variable Annuity Payment, but future payments increase more slowly and decrease more rapidly. If your Investment Options’ actual performance exceeds your selected AIR, variable Annuity Payments increase. Similarly, if the actual performance is less than your selected AIR, variable Annuity Payments decrease. * The maximum available AIR in Florida is 4%, and in Oregon it is 5%. If you choose a variable payout, you can invest in up to 15 Investment Options. We may change this in the future, but we will always allow you to invest in at least five Investment Options. If you do not instruct us, we base variable Annuity Payments on your future Purchase Payment allocation instructions. Currently, we require your initial Annuity Payment to be $100 or more. The Allianz VisionSM Variable Annuity Contract Prospectus – June 14, 2012 40 ANNUITY PAYMENT OPTIONS You can choose one of the Annuity Options described below or any other payment option to which we agree. Before the Income Date, you can select and/or change the Annuity Option with at least 30 days written notice to us. After Annuity Payments begin, you cannot change the Annuity Option. Option 1. Life Annuity. We make Annuity Payments during the life of the Annuitant, and the last payment is the one that is due before the Annuitant’s death. If the Annuitant dies shortly after the Income Date, the Payee may receive less than your investment in the Contract. Option 2. Life Annuity with Payments Over 5, 10, 15 or 20 Years Guaranteed. We make Annuity Payments during the life of the Annuitant, with payments for a guaranteed minimum period that you select. Option 3. Joint and Last Survivor Annuity. We make Annuity Payments during the lifetimes of the Annuitant and the joint Annuitant. Upon the death of one Annuitant, Annuity Payments to the Payee continue during the lifetime of the surviving joint Annuitant, at a level of 100%, 75% or 50% selected by the Owner when he or she chose this Annuity Payment option. If both Annuitants die shortly after the Income Date, the Payee may receive less than your investment in the Contract. Option 4. Joint and Last Survivor Annuity with Payments Over 5, 10, 15 or 20 Years Guaranteed. We make Annuity Payments during the lifetimes of the Annuitant and the joint Annuitant, with payments for a minimum guaranteed period that you select. Option 5. Refund Life Annuity. We make Annuity Payments during the lifetime of the Annuitant, and the last payment is the one that is due before the Annuitant’s death. After the Annuitant’s death, the Payee may receive a lump sum refund. For a fixed payout, the amount of the refund equals the amount applied to this Annuity Option minus the total paid under this option. For variable Annuity Payments, your total refund is the sum of your selected Investment Options’ refunds. Each Investment Option’s refund is equal to the value of the difference of the annuity units applied to this Annuity Option and allocated to that Investment Option minus the total number of annuity units paid from that Investment Option. The dollar value of these annuity units fluctuates based on your selected Investment Options’ performance. After the Annuitant’s death under Option 2, or the last surviving joint Annuitant's death under Option 4, we make Annuity Payments during the remaining guaranteed period in the following order based on who is still alive: the Payee, any surviving original Owner, the last surviving Owner’s Beneficiaries, or to the last surviving Owner’s estate if there are no remaining or named Beneficiaries. Annuity Payments are usually lower if you select an Annuity Option that requires us to make more frequent Annuity Payments or to make payments over a longer period of time. If you choose life contingent Annuity Payments, payout rates for a younger Annuitant are lower than the payout rates for an older Annuitant and payout rates for life with a guaranteed period are typically lower than life only payments. Monthly payout rates are lower than annual payout rates, payout rates for a 20-year guaranteed period are less than payout rates for a 10-year guaranteed period, and payout rates for a 50-year-old Annuitant are less than payout rates for a 70-year-old Annuitant. NOTE: If you do not choose an Annuity Option before the Income Date, we make variable Annuity Payments to the Payee under Annuity Option 2 with five years of guaranteed monthly payments. WHEN ANNUITY PAYMENTS BEGIN Annuity Payments begin on the Income Date. Your scheduled Income Date is the maximum permitted date allowed for your Contract, which is the first day of the calendar month following the later of: a) the Annuitant’s 90th birthday, or b) the tenth Contract Anniversary. An earlier Income Date or a withdrawal may be required to satisfy minimum required distribution rules under certain Qualified Contracts. You can make an authorized request for a different, earlier or later Income Date after the Issue Date, but any such request is subject to applicable law and our approval. An earlier or later Income Date may not be available to you depending on the Financial Professional you purchase your Contract through and your state of residence. Your Income Date must be the first day of a calendar month at least two years after the Issue Date.* The Income Date cannot be later than what is permitted under applicable law. If you are required to take a Full Annuitization while you are receiving Lifetime Plus Payments as a result of current tax law, which may occur at age 95 or later, we provide an annuity option with payments at least equal to the payments you are then receiving as described in the following note. * In Florida, the earliest acceptable Income Date is one year after the Issue Date. The Allianz VisionSM Variable Annuity Contract Prospectus – June 14, 2012 41 NOTE: · If on the maximum permitted Income Date your Contract Value is greater than zero, you must take a Full Annuitization. We notify you of your available options in writing 60 days in advance. If you have not selected an Annuity Option, we make variable payments under Annuity Option 2 with five years of guaranteed monthly payments. Upon Full Annuitization you no longer have Contract Value, a death benefit, or any other periodic withdrawals or payments other than Annuity Payments. · For Contracts with Income Protector: If on the maximum permitted Income Date we require you to take a Full Annuitization and you are receiving Lifetime Plus Payments, and your Contract Value is greater than zero, we make the following guarantee if you take fixed Annuity Payments under Annuity Option 1 or 3. For single Lifetime Plus Payments, if you choose Annuity Option 1 (Life Annuity) where the sole Annuitant is the sole Covered Person, then your fixed Annuity Payments equals the greater of: · annual fixed Annuity Payments under Annuity Option 1 based on the Contract Value; or · the current annual maximum Lifetime Plus Payment available to you. For joint Lifetime Plus Payments, if you choose Annuity Option 3 (Joint and Last Survivor Annuity) with Annuity Payments to continue at a level of 100% to the surviving joint Annuitant, and both joint Annuitants are the joint Covered Persons, then your fixed Annuity Payments equals the greater of: · annual fixed Annuity Payments under Annuity Option 3 based on the Contract Value; or · the current annual maximum Lifetime Plus Payment available to you. However, if you select any other Annuity Option, or if you choose to take variable Annuity Payments, these guarantees do not apply. PARTIAL ANNUITIZATION Only a sole Owner can take Partial Annuitizations under Annuity Options 1, 2, or 5. The Owner must be the Annuitant and we do not allow joint Annuitants. You cannot take a new Partial Annuitization while receiving Lifetime Plus Payments. We allow you to annuitize less than your total Contract Value in a Partial Annuitization. If you take a Partial Annuitization, your Contract is in both the Accumulation and Annuity Phases at the same time. We allow one Partial Annuitization every twelve months, up to a maximum of five. If you have four Partial Annuitizations and want a fifth, you must take a Full Annuitization of the total remaining Contract Value. You cannot add Contract Value to the part of a Contract that has been partially annuitized, or transfer values that have been partially annuitized to any other part of the Contract. Partial Annuitizations are not subject to a withdrawal charge (if applicable), but they decrease the Contract Value, Withdrawal Charge Basis, death benefit, and any of your Contract’s guaranteed values. NOTE:A recent tax law change allows a Partial Anuitization under a life Annuity Option on a Non-Qualified Contract to receive the same income tax treatment as a Full Annuitization. However, this income tax treatment does not apply to a Partial Annuitization on a Qualified Contract. You should consult a tax adviser before requesting a Partial Annuitization. The Allianz VisionSM Variable Annuity Contract Prospectus – June 14, 2012 42 DEATH BENEFIT “You” in this section refers to the Owner, or the Annuitant if the Contract is owned by a non-individual. The Base Contract provides the Traditional Death Benefit. If available, you can instead select the Quarterly Value Death Benefit at Contract issue (see section 11.c, Quarterly Value Death Benefit). Death benefits are only available during the Accumulation Phase. If you die during the Accumulation Phase, we process the death benefit using prices determined after we receive in Good Order at our Service Center the death benefit payment option and due proof of death. If we receive this information at or after the end of the current Business Day, we use the next Business Day’s prices. We consider due proof of death to be any of the following: a copy of a certified copy of the death certificate, a decree of court of competent jurisdiction as to the finding of death, or any other proof satisfactory to us. If a Beneficiary dies before you, that Beneficiary’s interest in this Contract ends unless your Beneficiary designation specifies otherwise. If there are no remaining primary Beneficiaries, we pay any remaining contingent Beneficiary(ies). If there are no remaining Beneficiaries, or no named Beneficiaries, we pay the death benefit to your estate. If there are multiple Beneficiaries, each Beneficiary receives the portion of the death benefit he or she is entitled to when we receive his or her required information in Good Order at our Service Center. Unless you instruct us to pay Beneficiaries a specific percentage of the death benefit, he or she each receives an equal share. Any part of the death benefit that is in the Investment Options remains there until distribution begins. From the time we determine the death benefit until we make a complete distribution, any amount in the Investment Options continues to be subject to investment risk that is borne by the recipient(s). Once we receive notification of death, we no longer accept additional Purchase Payments or process transfer requests. TRADITIONAL DEATH BENEFIT We determine the Traditional Death Benefit as of the end of the Business Day during which we receive in Good Order at our Service Center the death benefit payment option and due proof of death. It is the greater of the Contract Value (after deduction of the final rider charge, if applicable), or the Traditional Death Benefit Value. The Traditional Death Benefit Value is the total of all Purchase Payments received, reduced by the percentage of Contract Value withdrawn, determined at the end of each Business Day. Withdrawals include Lifetime Plus Payments, Excess Withdrawals, Partial Annuitizations, and any withdrawal charges; but do not include amounts we withdraw for other Contract charges. For multiple Beneficiaries, we determine the Traditional Death Benefit Value for each surviving Beneficiary’s portion of the death benefit at the time we first receive in Good Order at our Service Center the death benefit payment option and due proof of death. We determine the Contract Value for each surviving Beneficiary’s portion of the death benefit as of the end of the Business Day during which we receive in Good Order at our Service Center his or her selected death benefit payment option. The Traditional Death Benefit ends upon the earliest of the following. · The Business Day before the Income Date that you take a Full Annuitization. · The Business Day that the Traditional Death Benefit Value and Contract Value are both zero. · When the Contract ends. NOTE: · For Contracts with the Bonus Option: Bonus amounts are included in the portion of the death benefit based on Contract Value, but only as the bonus vests. We do not include the bonus in the portion of the death benefit based on Purchase Payments. · For Contracts with Income Protector or Investment Protector:We restrict additional Purchase Payments, which limits the Traditional Death Benefit Value. DEATH OF THE OWNER AND/OR ANNUITANT The appendix to the Statement of Additional Information includes tables that are intended to help you better understand what happens upon the death of any Owner and/or Annuitant under the different portions of the Contract. The Allianz VisionSM Variable Annuity Contract Prospectus – June 14, 2012 43 DEATH BENEFIT PAYMENT OPTIONS DURING THE ACCUMULATION PHASE If you do not designate a death benefit payment option, a Beneficiary must select one of the options listed below. If OptionA(lump sum payment) is selected, we pay the amount within seven days of our receipt of the death benefit payment option and due proof of death, including any required governmental forms, unless the suspension of payments or transfers provision is in effect. Payment of the death benefit may be delayed, pending receipt of any state forms. Spousal Continuation: If the Beneficiary is the deceased Owner’s spouse, he or she can choose to continue the Contract with their portion of the death benefit in his or her own name. Spouses must qualify as such under federal law to continue the Contract. An election by the spouse to continue their portion of the Contract must be made on the death claim form before we pay the death benefit. If the surviving spouse continues the Contract, at the end of the Business Day we receive in Good Order at our Service Center the death benefit payment option and due proof of death, we increase his or her portion of the Contract Value to equal his or her portion of the death benefit if that amount is greater. For Contracts with Income Protector or Investment Protector, a Contract Value increase may not increase the Benefit Base or Target Value. If the surviving spouse continues their portion of the Contract, he or she may exercise all of the Owner’s rights, including naming a new Beneficiary or Beneficiaries. If the spouse continues the Contract, the spouse will be subject to any remaining withdrawal charge. Option A: Lump sum payment of the death benefit. Option B: Payment of the entire death benefit within five years of the date of any Owner’s death. Option C: If the Beneficiary is an individual,payment of the death benefit as an Annuity Payment over the Beneficiary’s lifetime, or over a period not extending beyond the Beneficiary’s life expectancy. This means only Annuity Options 1, 2 and 5 are available. Distribution must begin within one year of the date of the Owner’s death. Any portion of the death benefit not applied to Annuity Payments within one year of the date of the Owner’s death must be distributed within five years of the date of death. If the Contract is owned by a non-individual, then we treat the death of any Annuitant as the death of an Owner for purposes of the Internal Revenue Code’s distribution at death rules, which are set forth in Section 72(s) of the Code. In all events, notwithstanding any provision to the contrary in the Contract or this prospectus, the Contract is interpreted and administered in accordance with Section 72(s) of the Internal Revenue Code. Other rules may apply to Qualified Contracts. The Allianz VisionSM Variable Annuity Contract Prospectus – June 14, 2012 44 SELECTION OF OPTIONAL BENEFITS Check with your Financial Professional regarding availability of optional benefits. Each optional benefit carries an additional M&E charge or a rider charge. For more information, please see the Fee Tables and section 7, Expenses. · Income Protector. This benefit provides guaranteed lifetime income (called Lifetime Plus Payments) that can begin from age 60 to age 90. We base payments on the Benefit Base. Income Protector allows access to both Contract Value and a death benefit for a period of time after payments begin as described in section 11.a, Income Protector. NOTE:Income Protector provides no payments before age 60. If you are required to annuitize your Contract as a result of current tax law, which may occur at age 95 or later, we provide an annuity option with payments at least equal to the Lifetime Plus Payments you are then receiving as described in section 9, The Annuity Phase – When Annuity Payments Begin. · Investment Protector. This benefit provides a level of protection for your principal and any annual investment gains (Target Value) on a future date if you hold the Contract for the required period, as described in section 11.b, Investment Protector. · Quarterly Value Death Benefit. This benefit locks in any quarterly investment gains to provide an increased death benefit as described in section 11.c, Quarterly Value Death Benefit. · Bonus Option. This benefit provides a 6% bonus on Purchase Payments received before age 81 (subject to a three-year vesting schedule) and has a higher and longer withdrawal charge schedule as described in section 11.d, Bonus Option. Bonus annuity contracts generally have higher charges than contracts without a bonus and therefore, the charges may be greater than the bonus. · Short Withdrawal Charge Option. This benefit shortens the Base Contract’s withdrawal charge period from seven to four years as described in section 11.e, Short Withdrawal Charge Option. · No Withdrawal Charge Option. This benefit eliminates the Base Contract’s withdrawal charge as described in section 11.f, No Withdrawal Charge Option. · Lifetime Benefits and Target Date Benefits. These benefits are no longer available. Please see Appendix D for information on Lifetime Benefits, and Appendix E for information on Target Date Benefits. At issue you first select one of the following: Base Contract, Bonus Option, Short Withdrawal Charge Option or No Withdrawal Charge Option. You then choose whether to add the Quarterly Value Death Benefit to your Contract. After we issue the Contract, you cannot remove any of these optional benefits from your Contract. If you selected the No Withdrawal Charge Option or Quarterly Value Death Benefit, you must also have an Additional Required Benefit (Income Protector, Investment Protector, or one of the previously available Lifetime or Target Date Benefits). You can select either Income Protector or Investment Protector on a Quarterly Anniversary during the Accumulation Phase (if available). You cannot have more than one of these benefits at the same time. You can select Income Protector before the older Covered Person reaches age 81. You can select Investment Protector before the older Owner reaches age 81 (or the Annuitant reaches age 81 if the Owner is a non-individual). Once selected, you can remove Income Protector or Investment Protector subject to certain restrictions. If you selected the No Withdrawal Charge Option, you can only remove the Additional Required Benefit if we increase the rider charge (Income Protector or Investment Protector only), or if you can simultaneously replace your selected Additional Required Benefit as discussed next in this section. Removing an Additional Required Benefit because we increase the rider charge does not end the No Withdrawal Charge Option. REPLACING OPTIONAL BENEFITS You can replace a benefit one time as follows if you meet the age selection requirement and the new benefit is available. · Before the Benefit Date, replace one of the previously available Lifetime Benefits with Investment Protector if your Contract did not previously include a Target Date Benefit. · Replace one of the previously available Target Date Benefits with Income Protector if your Contract did not previously include a Lifetime Benefit. · Replace Investment Protector with Income Protector if your Contract did not previously include a Lifetime Benefit. · Replace Income Protector with Investment Protector if your Contract did not previously include a Target Date Benefit. The Allianz VisionSM Variable Annuity Contract Prospectus – June 14, 2012 45 If you replace one optional benefit with another we may require you to reallocate your Contract Value and change your future allocation instructions to comply with the replacement benefit’s Investment Option allocation and transfer restrictions. These are the only replacements we allow. Replacements include both the simultaneous removal and addition of benefits on a Quarterly Anniversary, as well as removing one benefit on a Quarterly Anniversary and adding another benefit on a future Quarterly Anniversary. The guarantees of the new benefit may be more or less than the benefit you are replacing. Primary Differences Between Income Protector and Investment Protector Income Protector Investment Protector What are the benefit features? Lifetime income payments (Lifetime Plus Payments) with continued access to both Contract Value and a death benefit. A future Contract Value guarantee (the Target Value). On whom do we base the benefit? The Covered Person(s), who must either be Owners, Annuitant or Beneficiaries. The Owner (or Annuitant if Owner is a non-individual). What are the current charges? The current rider charge is 1.20% of the Benefit Base for single and joint Lifetime Plus Payments. The current rider charge is 0.95% of the Target Value. Can the rider charge increase? Yes, on each Quarterly Anniversary up to 2.50% for single or 2.75% for joint, or we can decrease it to 0.50%. However, we cannot increase or decrease it more than 0.50% in any twelve-month period. Yes, on each Quarterly Anniversary up to 2.50% or we can decrease it to 0.35%. However, we cannot increase or decrease it more than 0.35% in any twelve-month period. Do we restrict additional Purchase Payments? We only accept additional Purchase Payments before the Benefit Date. We also annually limit additional payments to all payments received in the first Contract quarter, without our prior approval. We only accept additional Purchase Payments before the third rider anniversary. We also annually limit additional payments to all payments received in the first Contract quarter, without our prior approval. Do we restrict allocations and transfers? Yes, we restrict the number of Investment Options available to you, but not the amount you can allocate to any one Investment Option. Yes, and the restrictions change over time and become more conservative. Is there a waiting period to access the benefit? No, if the younger Covered Person meets the current minimum exercise age of 60 when you select the benefit. The earliest available initial Target Value Date is ten years after you select the benefit (the tenth rider anniversary). Is there a mandatory beginning date? No, but if you do not begin Lifetime Plus Payments during the eligibility period, Income Protector ends and you will not receive any payments. Yes. The initial Target Value Date is when the Contract Value guarantee first takes effect. Subsequent dates occur every five years. What are the guaranteed values? The guaranteed value is Lifetime Plus Payments, which are a percentage of the Benefit Base. The Benefit Base is based on the greater of the highest quarterly Contract Value, or quarterly simple interest applied to Purchase Payments adjusted for withdrawals for a guaranteed number of years. Each quarter we reset the simple interest to equal the Contract Value, if greater. The Target Value is the greater of a percentage of the highest Contract Anniversary value, or total Purchase Payments adjusted for withdrawals. It is guaranteed to be available on the last Business Day before each Target Value Date. The Allianz VisionSM Variable Annuity Contract Prospectus – June 14, 2012 46 11.a INCOME PROTECTOR We designed Lifetime Plus Payments to last for the lifetime of the Covered Person(s). If you do not begin Lifetime Plus Payments before all Covered Persons die or are removed from the Contract, Income Protector ends and you will not receive any payments. In the case of non-spouse Joint Owners, if a Joint Owner dies before payments begin, this benefit ends and payments are not available to you even if the Covered Person is still alive. Lifetime Plus Payments are available once the younger Covered Person reaches age 60 and before the older Covered Person reaches age 91. You choose your payment frequency and amount subject to an annual maximum. Once established, the annual maximum Lifetime Plus Payment can increase, but it cannot decrease unless you take an Excess Withdrawal. There are several important points to consider before selecting Income Protector. · If you do not begin Lifetime Plus Payments during the eligibility period, the benefit ends and you will have paid for the benefit without receiving any of its advantages. · Income Protector provides no payment until the younger Covered Person is at least age 60. · This benefit is subject to a rider charge, as described in the Fee Tables and section 7, Expenses – Rider Charge. · This benefit does not create Contract Value or guarantee Investment Option performance. · If you have the No Withdrawal Charge Option, you can only remove Income Protector as discussed under “Removing Income Protector” below. · If you select this benefit, we restrict your selection of Investment Options and rebalance your Contract Value quarterly. We also restrict additional Purchase Payments and Contract Value allocations and transfers. These restrictions support the benefit’s guarantees, and to the extent they limit your investment flexibility, they may limit the upside potential to your Contract Value and Benefit Base. · If you take less than the annual maximum Lifetime Plus Payment, you will not receive an annual payment increase. Please discuss Income Protector’s appropriateness with your Financial Professional and tax adviser. SELECTING INCOME PROTECTOR For Contracts issued on or after April 1, 2009, you can select Income Protector on any Quarterly Anniversary if available, during the Accumulation Phase once before the older Covered Person reaches age 81. Covered Person(s) are discussed in section 2, Ownership. Income Protector is not available for Contracts issued before April 1, 2009. You can select Income Protector by completing the appropriate form. We add this benefit to your Contract on the Quarterly Anniversary (or on the next Business Day if the anniversary is not a Business Day) after we receive your request in Good Order at our Service Center, and the Rider Effective Date is that Quarterly Anniversary. For the request to be in Good Order, we must receive this form no earlier than 30 days before a Quarterly Anniversary, and no later than 4 p.m. Eastern Time on the last Business Day before the Quarterly Anniversary. If we receive your request outside this time period, we ask you to resubmit it for the next Quarterly Anniversary. Your Contract Value on the Rider Effective Date must be at least $10,000 (or $25,000 if you have the No Withdrawal Charge Option). You must reallocate your Contract Value and change your future allocation instructions to comply with the Investment Option allocation and transfer restrictions discussed later in this section before we add this benefit to your Contract. NOTE: · You cannot have Income Protector and Investment Protector at the same time. You can only have one of these benefits. · For an Income Protector rider issued in Pennsylvania: If you change your mind about having Income Protector, you can return the rider within ten days after receiving it and we treat it as if it had never been issued. REMOVING INCOME PROTECTOR You can remove Income Protector from your Contract once while the Contract Value is positive. If you remove this benefit, it is not available for future selection. If you have the No Withdrawal Charge Option, you can only remove Income Protector if we increase the rider charge, or if you simultaneously replace it with Investment Protector. Removing Income Protector because we increase the rider charge does not end the No Withdrawal Charge Option. You can remove Income Protector by completing the appropriate form. We remove this benefit from your Contract on the Quarterly Anniversary (or on the next Business Day if the anniversary is not a Business Day) that occurs immediately after we receive your request in Good Order at our Service Center, and the rider termination date is that Quarterly Anniversary. The Allianz VisionSM Variable Annuity Contract Prospectus – June 14, 2012 47 If we increase this benefit’s rider charge and you want to remove this benefit before the increase, we must receive this form within 30 days of the date of our letter notifying you of the rider charge increase. If we receive your form after this period, we increase your rider charge and ask you to resubmit the form for the next Quarterly Anniversary. If you are removing this benefit for any other reason, your request is in Good Order if we receive this form no earlier than 30 days before a Quarterly Anniversary, and no later than 4 p.m. Eastern Time on the last Business Day before the Quarterly Anniversary. If we receive your request outside this time period, we ask you to resubmit it for the next Quarterly Anniversary. If you allocated Contract Value to Investment Options that are only available under Income Protector, you must transfer your Contract Value out of these Investment Options and remove these Investment Options from your future Purchase Payment allocation instructions for your removal request to be in Good Order. On the rider termination date Lifetime Plus Payments (if applicable) stop, we deduct the final rider charge, and the restrictions on additional Purchase Payments and Contract Value allocations and transfers no longer apply. LIFETIME PLUS PAYMENT OVERVIEW We base your initial Lifetime Plus Payment on the Benefit Base and payment percentage. When payments begin (Benefit Date), the Benefit Base is the greatest of: · Contract Value as of the end of the last Business Day before the Benefit Date, · highest Contract Value from any prior Quarterly Anniversary adjusted for subsequent withdrawals (Quarterly Anniversary Value), or · quarterly simple interest applied to Purchase Payments adjusted for withdrawals for a guaranteed number of years. Each quarter we reset the simple interest value to equal the Contract Value, if greater (Annual Increase). We determine your payment percentage by using the Annual Maximum Lifetime Plus Payment Table. We establish your Contract’s Annual Maximum Lifetime Plus Payment Table on the Rider Effective Date and we cannot reduce these payment percentages. The current Annual Maximum Lifetime Plus Payment Table is as follows: Annual Maximum Lifetime Plus Payment Table Age of the Covered Person for single Lifetime Plus Payments Annual maximum Lifetime Plus Payment percentage Age of the younger Covered Person for joint Lifetime Plus Payments Annual maximum Lifetime Plus Payment percentage 60 – 64 4.0% 60 – 64 3.5% 65 – 79 4.5% 65 – 79 4.0% 80+ 5.5% 80+ 5.0% The annual maximum Lifetime Plus Payment is the amount you are entitled to receive each year, but you can choose to take an actual payment that is a percentage of your annual maximum Lifetime Plus Payment. If you take less than 100% of your annual maximum Lifetime Plus Payment in a Benefit Year, you are not eligible for a potential payment increase in the next Benefit Year. Your annual maximum Lifetime Plus Payment may increase based on the Covered Person’s age and/or if the Contract Value increases. However, your annual maximum payment does not increase just as a result of the Covered Person moving into a new age band; the result of the current Contract Value multiplied by the increased payment percentage must be greater than your current annual maximum payment for your payment to increase. For more information, see “Automatic Annual Lifetime Plus Payment Increases.” The Allianz VisionSM Variable Annuity Contract Prospectus – June 14, 2012 48 BENEFIT BASE The Benefit Base determines both your rider charge and your initial annual maximum Lifetime Plus Payment. The greater the Benefit Base, the greater the initial annual maximum Lifetime Plus Payment. On the Rider Effective Date, and on each Business Day before the Benefit Date, the Benefit Base is equal to the greater of the Quarterly Anniversary Value or the Annual Increase. On the Benefit Date, we compare your Benefit Base to the Contract Value using the values determined at the end of the prior Business Day (after the deduction of all Contract fees and expenses) and increase your Benefit Base to equal this Contract Value if it is greater. On and after the Benefit Date, your Benefit Base only changes if you take an Excess Withdrawal, or we increase your annual maximum Lifetime Plus Payment. Changes in the Benefit Base also change your daily rider charge amount. Excess Withdrawals reduce your Benefit Base by the percentage of Contract Value withdrawn, determined at the end of the Business Day we process the withdrawal. An annual payment increase may increase or decrease your Benefit Base at the end of the last Business Day before a Benefit Anniversary as follows. · If we increase your annual maximum Lifetime Plus Payment because the Contract Value increased, we increase your Benefit Base by the same percentage that we increased the payment. · If we increase your annual maximum Lifetime Plus Payment because the current payment percentage multiplied by the current Contract Value results in a higher payment, we change your Benefit Base to equal this Contract Value. This change may increase or decrease your Benefit Base. QUARTERLY ANNIVERSARY VALUE While the benefit is in effect, we only calculate the Quarterly Anniversary Value before the Benefit Date. If the Rider Effective Date is the Issue Date, the Quarterly Anniversary Value is initially equal to the Purchase Payment received on the Issue Date. If the Rider Effective Date occurs after the Issue Date, the Quarterly Anniversary Value is initially equal to the Contract Value determined at the end of the prior Business Day (after the deduction of all Contract fees and expenses). At the end of each Business Day, we adjust the Quarterly Anniversary Value as follows. · We increase it by the amount of any additional Purchase Payments. · We reduce it by the percentage of any Contract Value withdrawn. Withdrawals include Partial Annuitizations and any withdrawal charges, but do not include amounts we withdraw for other Contract charges. On each Quarterly Anniversary, we compare the Quarterly Anniversary Value to the Contract Value using the values determined at the end of the prior Business Day (after the deduction of all Contract fees and expenses) and increase the Quarterly Anniversary Value to equal this Contract Value if it is greater. ANNUAL INCREASE While the benefit is in effect, we only calculate the Annual Increase before the Benefit Date. On each Quarterly Anniversary during the guarantee years, we apply a simple interest increase of one-fourth of the annual increase percentage to the Purchase Payments adjusted for withdrawals (or the Contract Value on the Rider Effective Date, if applicable). Next, we compare this value to the Contract Value and increase it to equal the Contract Value if the Contract Value is greater (reset). We then apply any future simple interest increases to the reset value. Contract Value resets occur during the entire period we calculate the Annual Increase, not just during the guarantee years. We establish your Contract’s number of guarantee years and annual increase percentage on the Rider Effective Date and we cannot change them. The guarantee years are the maximum number of years that you can receive simple interest increases under the Annual Increase. The current number of guarantee years is 30, the current annual increase percentage is 7% and the current quarterly simple interest increase is 1.75%. If the Rider Effective Date is the Issue Date, the Quarterly Anniversary Value is initially equal to the Purchase Payment received on the Issue Date. If the Rider Effective Date occurs after the Issue Date, the Quarterly Anniversary Value is initially equal to the Contract Value determined at the end of the prior Business Day (after the deduction of all Contract fees and expenses). The Allianz VisionSM Variable Annuity Contract Prospectus – June 14, 2012 49 At the end of each Business Day, we adjust both the Annual Increase and Increase Base as follows. · We increase them by the amount of any additional Purchase Payments. · We reduce them by the percentage of any Contract Value withdrawn. Withdrawals include Partial Annuitizations and any withdrawal charges, but do not include amounts we withdraw for other Contract charges. On each Quarterly Anniversary on or before the maximum Rider Anniversary, the Annual Increase is equal to: a + (b x (c – d)) Where: a The Annual Increase at the end of the prior Business Day; b The annual increase percentage we set on the Rider Effective Date divided by four (which is currently 1.75% as stated above); c The Increase Base at the end of the prior Business Day; and d Purchase Payments* received on or after the prior Quarterly Anniversary. If you select this benefit at issue, we exclude from “d” any Purchase Payments received before the first Quarterly Anniversary. * We reduce each Purchase Payment by the percentage of any Contract Value withdrawn, determined at the end of each Business Day. The maximum Rider Anniversary is the Quarterly Anniversary that occurs on the number of guarantee years after the Rider Effective Date. For example, if the Issue Date is June 1, 2009, the Rider Effective Date is September 1, 2009, and the number of guarantee years is 30 years, then the maximum Rider Anniversary is September 1, 2039. We then compare this Annual Increase to the Contract Value determined at the end of the prior Business Day (after the deduction of all Contract fees and expenses) and increase both the Annual Increase and the Increase Base to equal this Contract Value if it is greater. As previously stated, these resets can occur during the entire period we calculate the Annual Increase. NOTE: For Contracts with the Bonus Option, unvested bonus amounts are not included in the Quarterly Anniversary Value, Annual Increase, Increase Base or the Contract Value. REQUESTING LIFETIME PLUS PAYMENTS You request Lifetime Plus Payments by completing a payment election form. Lifetime Plus Payments begin on the Benefit Date, which must be either the 1st or 15th of a calendar month. Your Benefit Date is the next available date that occurs at least 15 calendar days after we receive your request in Good Order at our Service Center. At least one Covered Person must be alive on the Benefit Date in order for Lifetime Plus Payments to begin. You cannot submit this form until the younger Covered Person reaches the minimum exercise age, or once the older Covered Person reaches age 91. We establish your Contract’s minimum exercise age on the Rider Effective Date and we cannot increase it. The current minimum exercise age is age 60. If your Contract Value reduces to zero for any reason other than a withdrawal, or Partial or Full Annuitization while this benefit is in effect and before the Benefit Date, we calculate your annual maximum Lifetime Plus Payment and begin making annual payments to you on the next available Benefit Date. If the Benefit Date has not occurred six months before the older Covered Person reaches age 91, we send you written notice that the benefit is about to end. If the benefit ends before Lifetime Plus Payments begin, you will have paid for the benefit without receiving any of its advantages. The Allianz VisionSM Variable Annuity Contract Prospectus – June 14, 2012 50 Once Lifetime Plus Payments begin: · You cannot take new Partial Annuitizations. · You cannot make additional Purchase Payments, therefore the Traditional Death Benefit Value (if applicable) no longer increases. · Any active automatic investment plan and/or systematic withdrawal or dollar cost averaging programs end. · The free withdrawal privilege is not available. · You can only remove Income Protector while the Contract Value is positive. If you remove this benefit, the restrictions listed above do not apply on or after the rider termination date. · You can only change the Owner if you selected joint Lifetime Plus Payments and: – an Owner dies and the spouse continues the Contract, or – you remove a joint Covered Person who is also a Joint Owner from the Contract. In this case, the remaining Covered Person must become the new sole Owner. · The rider charge continues until the benefit ends, or the Business Day the Contract Value reduces to zero. · If you have the Quarterly Value Death Benefit, its additional M&E charge continues until that benefit ends. · If you take a Full Annuitization, Lifetime Plus Payments stop and Income Protector ends. · The Contract Value continues to fluctuate as a result of Investment Option performance. It decreases on a dollar for dollar basis with each Lifetime Plus Payment, Excess Withdrawal, and any Contract charges we deduct. · Lifetime Plus Payments do not reduce your Benefit Base, but Excess Withdrawals reduce your Benefit Base and annual maximum Lifetime Plus Payment by the percentage of Contract Value withdrawn (including any withdrawal charge). If you take an Excess Withdrawal of your total Contract Value, Lifetime Plus Payments stop and Income Protector ends. · Each Lifetime Plus Payment and any Excess Withdrawal reduces the Traditional Death Benefit Value (or the Quarterly Anniversary Value under the Quarterly Value Death Benefit, if applicable) by the percentage of Contract Value withdrawn (including any withdrawal charge). · Any part of your annual maximum Lifetime Plus Payment that you do not withdraw in a given Benefit Year remains in your Contract for the remainder of that year, but is not added to the annual maximum payment available next year. · We may increase your annual maximum Lifetime Plus Payment on every Benefit Anniversary before the older Covered Person reaches age 91. If you receive a payment increase, we may also change your Benefit Base. NOTE: If the older Covered Person is age 80 on the Rider Effective Date, we extend the latest available Benefit Date by 30 calendar days in order to allow you to receive the maximum benefit from the Annual Increase. CALCULATING YOUR LIFETIME PLUS PAYMENTS The annual maximum Lifetime Plus Payment is the amount you are entitled to receive each Benefit Year. On the Benefit Date, the initial annual maximum Lifetime Plus Payment is equal to the Benefit Base multiplied by the current payment percentage, determined by using the Annual Maximum Lifetime Plus Payment Table (see “Lifetime Plus Payment Overview”). On the Benefit Date, if your initial annual maximum Lifetime Plus Payment is less than $100, the benefit ends and you will have paid for the benefit without receiving any of its advantages. You can receive Lifetime Plus Payments semi-monthly, monthly, quarterly, semi-annually, or annually. If the scheduled payment date does not fall on a Business Day, we make the payment on the next Business Day. You can change your payment frequency once each Benefit Year while your Contract Value is positive. A Benefit Year is a period of twelve months beginning on the Benefit Date or any subsequent Benefit Anniversary. Once your Contract Value reduces to zero, you receive your maximum Lifetime Plus Payment at the previous selected payment frequency. You must provide notice of any requested payment frequency change to our Service Center at least 30 days before the Benefit Anniversary. If the change is available, we implement it on the Benefit Anniversary and it remains in effect until the benefit ends or you request another change. We do not accept payment frequency changes that would cause us to make payments of $0.01 to $99.99. The Allianz VisionSM Variable Annuity Contract Prospectus – June 14, 2012 51 The annual maximum Lifetime Plus Payment is the amount you are entitled to, but you can choose to take less. The annual actual Lifetime Plus Payment is the total amount you choose to receive each year. Any part of your annual maximum payment that you do not withdraw in a given Benefit Year is not added to the annual maximum payment available next year. Each Lifetime Plus Payment you receive is equal to the annual actual Lifetime Plus Payment divided by the number of payments you chose to receive during the Benefit Year. Each actual Lifetime Plus Payment must either be zero, or $100 or more. For example, you cannot request an annual payment of $50. We deduct each Lifetime Plus Payment, Excess Withdrawal, and any additional payment resulting from a required minimum distribution, proportionately from the Investment Options. We continue to rebalance the Contract Value quarterly among the Investment Options according to your future Purchase Payment allocation instructions while this benefit is in effect. You can also continue to make transfers between the Investment Options while your benefit is in effect, subject to the restrictions set out in section 5, Investment Options – Transfers Between Investment Options, and the “Investment Option Allocation and Transfer Restrictions” discussion later in this section. If your Contract Value reduces to zero for any reason other than an Excess Withdrawal or Full Annuitization, then Lifetime Plus Payments continue until the deaths of all Covered Persons. Excess Withdrawals Your annual maximum Lifetime Plus Payment only decreases if you take an Excess Withdrawal. An Excess Withdrawal is a withdrawal you take while you are receiving Lifetime Plus Payments, that when added to any other withdrawals taken during the Benefit Year and your annual actual payment, is greater than your current annual maximum payment. If your actual Lifetime Plus Payment is less than your annual maximum payment, you can withdraw the difference and we consider that withdrawal to be an additional actual Lifetime Plus Payment, and not an Excess Withdrawal. Excess Withdrawals include any applicable withdrawal charge, but do not include amounts we withdraw for other Contract charges. For example, assume your annual maximum Lifetime Plus Payment is $2,000 and you take an annual actual Lifetime Plus Payment of $1,000. Within a Benefit Year, you can take an additional withdrawal of up to $1,000 and we consider that to be an additional actual Lifetime Plus Payment. If you withdraw $1,200, we consider the first $1,000 to be an additional actual Lifetime Plus Payment and the next $200 to be an Excess Withdrawal. Any partial Excess Withdrawal must comply with the restrictions in section 8, Access to Your Money and the following provisions. If your Contract Value is less than $2,000, you can only withdraw the total remaining Contract Value (less any rider charge). Also, if at the end of the Business Day that we process your Excess Withdrawal your Contract Value is less than $2,000, you must withdraw the total remaining Contract Value (less any rider charge). If you take an Excess Withdrawal of the total remaining Contract Value your entire Contract ends. Excess Withdrawals reduce your annual maximum Lifetime Plus Payment on the next Benefit Anniversary after the withdrawal. For each Excess Withdrawal, we reduce your annual maximum payment by the same percentage that we reduced the Benefit Base. If partial Excess Withdrawals reduce your annual maximum Lifetime Plus Payment to less than $100, we send you the total remaining Contract Value (less any rider charge) and your Contract ends. NOTE: · For Qualified Contracts, if we calculate a required minimum distribution (RMD) based on this Contract, after making all Lifetime Plus Payments for the calendar year, we determine whether this calendar year’s total RMD has been satisfied by these payments and any Excess Withdrawals. If the RMD amount has not been satisfied, we send you this remaining amount as one RMD payment by the end of the calendar year. We consider this payment to be a withdrawal, but it is not an Excess Withdrawal and it is not subject to a withdrawal charge. · For required annuitization, if on the maximum permitted Income Date you are receiving Lifetime Plus Payments, we guarantee to pay you the greater of your maximum Lifetime Plus Payment or fixed Annuity Payments based on the Contract Value under Annuity Option 1 or Annuity Option 3. If you select any other Annuity Option, or if you choose variable Annuity Payments, this guarantee does not apply. For more information, see section 9, The Annuity Phase. The Allianz VisionSM Variable Annuity Contract Prospectus – June 14, 2012 52 AUTOMATIC ANNUAL LIFETIME PLUS PAYMENT INCREASES We may change your annual maximum Lifetime Plus Payment on each Benefit Anniversary before the older Covered Person reaches age 91 as follows. · If you took your annual maximum Lifetime Plus Payment during the last Benefit Year, we increase next year’s annual maximum payment if the Contract Value determined at the end of the prior Business Day (after the deduction of all Contract fees and expenses) is greater than the Contract Value from one year ago (which is the end of the last Business Day before the prior Benefit Anniversary, or the Benefit Date if this is the first Benefit Anniversary). This increase is equal to the percentage of growth between these two Contract Values. For example, if the Contract Value increased by 5%, we also increase your annual maximum Lifetime Plus Payment by 5%. · If the current payment percentage multiplied by the Contract Value at the end of the prior Business Day results in a higher annual maximum Lifetime Plus Payment. NOTE: Automatic annual Lifetime Plus Payment increases are not available once the older Covered Person reaches age 91, or on or after the Business Day your Contract Value reduces to zero. TAXATION OF LIFETIME PLUS PAYMENTS We treat Lifetime Plus Payments as withdrawals for tax purposes as discussed in section 12, Taxes – Taxation of Lifetime Payments. INVESTMENT OPTION ALLOCATION AND TRANSFER RESTRICTIONS AND QUARTERLY REBALANCING Under Income Protector, we restrict your Investment Option selection. By selecting this benefit, you agree to allow us to rebalance your Contract Value quarterly, as described here. We put these restrictions in place to support Income Protector’s guarantees. To the extent these restrictions limit your investment flexibility, they may limit the upside potential to your Investment Option returns, which may limit your Contract Value and Benefit Base. If you select Income Protector, we currently require you to allocate your Contract Value to the Investment Options listed below. Income Protector available Investment Options AZL Money Market Fund AZL MVP Balanced Index Strategy Fund AZL MVP BlackRock Global Allocation Fund AZL MVP Franklin Templeton Founding Strategy Plus Fund AZL MVP Fusion Balanced Fund AZL MVP Fusion Moderate Fund AZL MVP Growth Index Strategy Fund AZL MVP Invesco Equity and Income Fund Franklin Income Securities Fund Franklin U.S. Government Fund PIMCO VIT All Asset Portfolio PIMCO VIT Global Advantage Strategy Bond Portfolio PIMCO VIT Global Multi-Asset Managed Volatility Portfolio PIMCO VIT High Yield Portfolio PIMCO VIT Real Return Portfolio PIMCO VIT Total Return Portfolio PIMCO VIT Unconstrained Bond Portfolio Templeton Global Bond Securities Fund We may add, remove or substitute Investment Options from this list. We secure all necessary SEC and other governmental approvals before removing or substituting an Investment Option. We send you written notice regarding additions, removals or substitutions. When an Investment Option within this list is removed or substituted, we send you written notice 30 days before the removal or substitution date. While your benefit is in effect and your Contract Value is positive, we rebalance your Contract Value quarterly according to your future Purchase Payment allocation instructions if they comply with the restrictions stated here. The rebalancing occurs at the end of the last Business Day before each Quarterly Anniversary. Your Investment Options’ performance may cause your chosen allocations to shift. Quarterly rebalancing helps you maintain your selected allocation mix. There are no fees for the quarterly rebalancing transfers we make, and we do not count them against the free transfers we allow. To change this quarterly rebalancing, you must change your future Purchase Payment allocation instructions. Any requested change to these instructions must comply with the restrictions stated here or we reject your change. The Allianz VisionSM Variable Annuity Contract Prospectus – June 14, 2012 53 WHEN INCOME PROTECTOR ENDS Before the Benefit Date, Income Protector ends on the earliest of the following. · The Business Day we process your request to remove this benefit from your Contract (the rider termination date). · For non-spouse Joint Owners selecting single Lifetime Plus Payments, the date of death of the first Joint Owner. This means Income Protector ends even if the sole Covered Person is still alive. · The last surviving Covered Person’s date of death. If joint Covered Persons were not federally recognized spouses as of the date of the first Covered Person’s death, spousal continuation of the Contract is not available and Income Protector ends as of this date of death. · The older Covered Person’s 91st birthday. · For riders issued in all states except California, the Business Day all Covered Persons no longer have the required relationship (Owner, Annuitant or sole Beneficiary) as stated in section 2, Ownership, Annuitants, Covered Persons, and Payees. · The Business Day before the Income Date you take a Full Annuitization. · The Business Day we process your request for a full withdrawal. · When the Contract ends. On and after the Benefit Date, Income Protector ends on the earliest of the following. · The rider termination date we process your request to remove this benefit from your Contract (only available while your Contract Value is positive). · The Business Day you take an Excess Withdrawal of the total Contract Value. · The Business Day before the Income Date that you take a Full Annuitization. · On the Benefit Date if the initial annual maximum Lifetime Plus Payment is less than $100. · The Benefit Anniversary that your annual maximum Lifetime Plus Payment is less than $100 due to an Excess Withdrawal. · For riders issued in all states except California, the Business Day all Covered Persons no longer have the required relationship (Owner, Annuitant or sole Beneficiary) as stated in section 2, Ownership, Annuitants, Covered Persons, and Payees. · For solely owned or non-individually owned Contracts with single Lifetime Plus Payments, the date of death of the Covered Person. · For Joint Owners with single Lifetime Plus Payments, if the Contract Value has been reduced to zero, the date of death of the Covered Person. · For non-spouse Joint Owners with single Lifetime Plus Payments, if the Contract Value has not been reduced to zero, the date of death of the first Joint Owner. This means Income Protector ends even if the sole Covered Person is still alive. · For spouse Joint Owners with single Lifetime Plus Payments, if the Contract Value has not been reduced to zero, the date of death of any Joint Owner unless the surviving spouse is the Covered Person and continues the Contract. If the surviving spouse who is also the Covered Person continues the Contract, this benefit ends on the date of death of the Covered Person. · For joint Lifetime Plus Payments, the date of death of the last surviving Covered Person. However, if a Covered Person dies and the surviving spouse who is also a Covered Person elects to receive the death benefit instead of continuing the Contract, then Lifetime Plus Payments and this benefit end as of the end of the Business Day during which we receive in Good Order at the Service Center, both due proof of death and an election of the death benefit payment option. If joint Covered Persons were not federally recognized spouses as of the date of the first Covered Person’s death, spousal continuation of the Contract is not available and Income Protector ends as of this date of death. · When the Contract ends. NOTE FOR RIDERS ISSUED IN CALIFORNIA:An assignment or change of ownership does not change the Covered Person(s). After an assignment or change of ownership, if a Covered Person who was previously an Owner or Annuitant no longer has that position, Income Protector ends on the earlier of the date of death of an individual Owner (or Annuitant if the Owner is a non-individual), or last surviving Covered Person. Upon the death of an individual Owner (or Annuitant if the Owner is a non-individual), if the deceased’s spouse is a sole Beneficiary and continues the Contract, Income Protector ends on the earlier of the date of death of the surviving spouse or last surviving Covered Person. If a surviving spouse instead elects to receive payment of the death benefit, Income Protector ends on the Business Day we receive in Good Order at the Service Center both due proof of death and an election of the death benefit payment option.This means that Lifetime Plus Payments may end even if a Covered Person is still alive. The Allianz VisionSM Variable Annuity Contract Prospectus – June 14, 2012 54 11.b INVESTMENT PROTECTOR Investment Protector provides, during the Accumulation Phase, a level of protection for your principal and any annual investment gains through the Target Value which is available at a future point you select, called the Target Value Date. The earliest initial Target Value Date you can select is the tenth Rider Anniversary and subsequent Target Value Dates occur on every subsequent fifth Rider Anniversary. The Target Value is only guaranteed to be available to you on the last Business Day before each Target Value Date. Beginning on the next Business Day, your Contract Value fluctuates based on your selected Investment Options’ performance, and this is the value available to you upon withdrawal. There are several important points to consider before selecting Investment Protector. · This benefit is subject to a rider charge, as described in the Fee Tables and section 7, Expenses – Rider Charge. · This benefit does not guarantee Investment Option performance. · If you select the No Withdrawal Charge Option, you can only remove Investment Protector as discussed under “Removing Investment Protector” below. · If you select this benefit, we restrict your selection of Investment Options and rebalance your Contract Value quarterly. We also restrict additional Purchase Payment and Contract Value allocations and transfers. These restrictions support the benefit’s guarantees, and to the extent they limit your investment flexibility, they may limit the upside potential to your Contract Value and Target Value. · The Target Value does not lock in any Contract Value gains that occur between Rider Anniversaries. · The Target Value does not provide any guarantee to your Contract Value before the initial Target Value Date, or during the period between Target Value Dates. Please discuss Investment Protector’s appropriateness with your Financial Professional. SELECTING INVESTMENT PROTECTOR For Contracts issued on or after April 1, 2009, you can select Investment Protector at issue or, if available, on any Quarterly Anniversary during the Accumulation Phase once before the older Owner reaches age 81 (or the Annuitant reaches age 81 if the Owner is a non-individual). Investment Protector is not available for Contracts issued before April 1, 2009. You can select Investment Protector after the Issue Date by completing the appropriate form. We add this benefit to your Contract on the Quarterly Anniversary (or on the next Business Day if the anniversary is not a Business Day) after we receive your request in Good Order at our Service Center, and the Rider Effective Date is that Quarterly Anniversary. For the request to be in Good Order, we must receive this form no earlier than 30 days before a Quarterly Anniversary, and no later than 4 p.m. Eastern Time on the last Business Day before the Quarterly Anniversary. If we receive your request outside this time period, we ask you to resubmit it for the next Quarterly Anniversary. Your Contract Value on the Rider Effective Date must be at least $10,000 (or $25,000 if you have the No Withdrawal Charge Option). You must reallocate your Contract Value and change your future allocation instructions to comply with the Investment Option allocation and transfer restrictions discussed later in this section before we add this benefit to your Contract. NOTE: · You cannot have Investment Protector and Income Protector at the same time. You can only have one of these benefits. · For Contracts issued in Massachusetts: Investment Protector is not available. · For an Investment Protector rider issued in Pennsylvania: If you change your mind about having Investment Protector, you can return the rider within ten days after receiving it and we treat it as if it had never been issued. The Allianz VisionSM Variable Annuity Contract Prospectus – June 14, 2012 55 REMOVING INVESTMENT PROTECTOR You can remove Investment Protector from your Contract once while the Contract Value is positive. If you remove this benefit, it is not available for future selection. If you select the No Withdrawal Charge Option, you can only remove Investment Protector if we increase the rider charge, or if you simultaneously replace it with Income Protector. Removing Investment Protector because we increase the rider charge does not end the No Withdrawal Charge Option. You can remove Investment Protector by completing the appropriate form. We remove this benefit from your Contract on the Quarterly Anniversary (or on the next Business Day if the anniversary is not a Business Day) that occurs immediately after we receive your request in Good Order at our Service Center, and the rider termination date is that Quarterly Anniversary. If we increase this benefit’s rider charge and you want to remove this benefit before the increase, we must receive this form within 30 days of the date of our letter notifying you of the rider charge increase. If we receive your form after this period, we increase your rider charge and ask you to resubmit the form for the next Quarterly Anniversary. If you are removing this benefit for any other reason, your request is in Good Order if we receive this form no earlier than 30 days before a Quarterly Anniversary, and no later than 4 p.m. Eastern Time on the last Business Day before the Quarterly Anniversary. If we receive your request outside this time period, we ask you to resubmit it for the next Quarterly Anniversary. On the rider termination date we deduct the final rider charge, and the restrictions on additional Purchase Payments and Contract Value allocations and transfers no longer apply. TARGET VALUE DATES Investment Protector guarantees that on each Target Value Date until the benefit ends, your Contract Value cannot be less than the Target Value (described next in this section). You select the initial Target Value Date when you select this benefit. The earliest available initial Target Value Date is the tenth Rider Anniversary, and the latest date is the Rider Anniversary before the older Owner reaches age 91 (or the Annuitant reaches age 91 if the Owner is a non-individual). Subsequent Target Value Dates occur on every fifth Rider Anniversary after the initial Target Value Date while this benefit is in effect. For example, you purchase a Contract as the sole Owner on September 1, 2009 and you are age 70. You select Investment Protector on the first Quarterly Anniversary, December 1, 2009 and you are still age 70. The earliest available initial Target Value Date is December 1, 2019 and the latest date is December 1, 2029. If you select the earliest available initial date (December 1, 2019), subsequent Target Value Dates would occur on December 1st in 2024, 2029, 2034, etc. If your Contract Value is less than the Target Value at the end of the last Business Day before each Target Value Date (or on the next Business Day if this date is not a Business Day), we credit your Contract Value with the difference. This credit is available for immediate withdrawal, subject to any applicable withdrawal charge and penalty tax. This is the only day the Target Value is guaranteed to be available to you. Beginning on the next Business Day, your Contract Value fluctuates based on your selected Investment Options’ performance, and this is the value available to you upon withdrawal. We notify you in writing at least 30 days in advance of your initial Target Value Date to allow you to decide if you want to take a withdrawal and/or continue your Contract until the next Target Value Date. We allocate this credit to your selected Investment Options based on the percentage of Contract Value in each Investment Option on the date of the credit. We apply the credit to your Contract after we do any quarterly Contract Value rebalancing. For tax purposes, we treat the credit as earnings under the Contract. However, if the Contract Value at the time of a credit is less than net Purchase Payments (total Purchase Payments less any payments withdrawn) then we may treat some or all of the credit as a Purchase Payment when applying the withdrawal charge if you withdraw the total Contract Value. This is similar to when the Contract Value is less than net Purchase Payments, but the Contract Value then experiences a gain immediately before you take a complete withdrawal (see section 7, Expenses – Withdrawal Charge). The Allianz VisionSM Variable Annuity Contract Prospectus – June 14, 2012 56 Initial Target Value Date Resets After the Rider Effective Date, you can reset the initial Target Value Date before the older Owner reaches age 81 (or the Annuitant reaches age 81 if the Owner is a non-individual). Resets are only available if your Contract Value is at least equal to the Target Value using the values determined at the end of the last Business Day before the Rider Anniversary that we process your reset request. The earliest new initial Target Value Date is ten Rider Anniversaries after we process your request, and the latest available date is the Rider Anniversary before the older Owner reaches age 91 (or the Annuitant reaches age 91 if the Owner is a non-individual). You request a reset by completing the appropriate form. We process your request as of the immediately preceding Rider Anniversary (or on the next Business Day if the anniversary is not a Business Day) once we receive your request in Good Order at our Service Center. For the request to be in Good Order, we must receive this form within 30 days after a Rider Anniversary. If we receive your request outside this time period, we reject your request. The reset date is the Rider Anniversary that we process your request. Initial Target Value Date resets may change the maximum amount you can allocate to your selected Investment Options, but a reset does not automatically change your allocations. To change your allocations on a reset, you must also change your future Purchase Payments allocation instructions and they must comply with the current maximum allowable allocations. TARGET VALUE The Target Value determines both your rider charge and if you receive a Contract Value credit on each Target Value Date. We only calculate the Target Value while the benefit is in effect. On each Business Day, the Target Value is equal to the greater of the result of the Rider Anniversary Value multiplied by the current guarantee percentage of 100% or one of the following. We establish your Contract’s guarantee percentage on the Rider Effective Date and we cannot change it. · If you select the benefit at issue, total Purchase Payments reduced by the percentage of Contract Value withdrawn, determined at the end of the Business Day we process each withdrawal. · If you select the benefit after issue, the Contract Value determined at the end of the last Business Day (after the deduction of all Contract fees and expenses) before the Rider Effective Date, plus all Purchase Payments received on or after the Rider Effective Date, and reduced by the percentage of Contract Value withdrawn determined at the end of the Business Day we process each withdrawal taken on or after the Rider Effective Date. · If you reset the initial Target Value Date, the Contract Value determined at the end of the last Business Day (after the deduction of all Contract fees and expenses) before the reset date, plus all Purchase Payments received on or after the reset date, and reduced by the percentage of Contract Value withdrawn determined at the end of the Business Day we process each withdrawal taken on or after the reset date. Withdrawals include Partial Annuitizations and any withdrawal charges, but do not include amounts we withdraw for other Contract charges. The Rider Anniversary Value is initially equal to the Contract Value determined at the end of the last Business Day before Rider Effective Date (after the deduction of all Contract fees and expenses). At the end of each Business Day, we adjust the Rider Anniversary Value as follows. · We increase it by the amount of any additional Purchase Payments. · We reduce it by the percentage of any Contract Value withdrawn. Withdrawals include Partial Annuitizations and any withdrawal charges, but do not include amounts we withdraw for other Contract charges. On each Rider Anniversary, we compare the Rider Anniversary Value to the Contract Value using the values determined at the end of the prior Business Day (after the deduction of all Contract fees and expenses) and increase the Rider Anniversary Value to equal this Contract Value if it is greater. NOTE: For Contracts with the Bonus Option, unvested bonus amounts are not included in the Target Value or the Contract Value. The Allianz VisionSM Variable Annuity Contract Prospectus – June 14, 2012 57 INVESTMENT OPTION ALLOCATION AND TRANSFER RESTRICTIONS AND QUARTERLY REBALANCING Under Investment Protector, we restrict your Investment Option selection as discussed in this section. By selecting this benefit, you agree to allow us to rebalance your Contract Value quarterly, as described here. We put these restrictions in place to support Investment Protector’s guarantees. The maximum amount of Contract Value allowed in the Equity Investment Option group decreases as the number of years until your initial Target Value Date declines, and if negative Investment Option performance reduces the Contract Value in comparison to the Target Value. To the extent these restrictions limit your investment flexibility, they may limit the upside potential to your Investment Option returns, which may limit your Contract Value and Target Value. If you select Investment Protector, we establish your Contract’s Investment Option allocation and transfer restrictions on the Rider Effective Date and we cannot change them. We may add, remove or substitute Investment Options from the groups discussed in this section. We secure all necessary SEC and other governmental approvals before removing or substituting an Investment Option. We may also move Investment Options from the Equity group to the Fixed Income group, but we cannot move Investment Options the other way. We send you written notice regarding additions, removals or substitutions. When an Investment Option in one of these groups is removed or substituted, we send you written notice 30 days before the removal or substitution date. These are the current Investment Option groups. TABLE 1: Investment Protector Investment Option Groups Equity Group AZL Balanced Index Strategy Fund AZL BlackRock Capital Appreciation Fund AZL Columbia Mid Cap Value Fund AZL Davis New York Venture Fund AZL Dreyfus Research Growth Fund AZL Eaton Vance Large Cap Value Fund AZL Franklin Templeton Founding Strategy Plus Fund AZL Fusion Balanced Fund AZL Fusion Conservative Fund AZL Fusion Growth Fund AZL Fusion Moderate Fund AZL Gateway Fund AZL Growth Index Strategy Fund AZL International Index Fund AZL Invesco Equity and Income Fund AZL Invesco Growth and Income Fund AZL Invesco International Equity Fund AZL JPMorgan International Opportunities Fund AZL JPMorgan U.S. Equity Fund AZL MFS Investors Trust Fund AZL Mid Cap Index Fund AZL Morgan Stanley Mid Cap Growth Fund AZL S&P 500 Index Fund BlackRock Global Allocation V.I. Fund Fidelity VIP FundsManager 50% Portfolio Fidelity VIP FundsManager 60% Portfolio Franklin Income Securities Fund Mutual Shares Securities Fund PIMCO EqS Pathfinder Portfolio PIMCO VIT All Asset Portfolio PIMCO VIT Global Multi-Asset Portfolio Templeton Growth Securities Fund Fixed Income Group AZL Money Market Fund Franklin U.S. Government Fund PIMCO VIT Global Advantage Strategy Bond Portfolio PIMCO VIT High Yield Portfolio PIMCO VIT Real Return Portfolio PIMCO VIT Total Return Portfolio PIMCO VIT Uncontstrained Bond Portfolio Templeton Global Bond Securities Fund The Allianz VisionSM Variable Annuity Contract Prospectus – June 14, 2012 58 On the Rider Effective Date and subsequent Quarterly Anniversaries, Table 2 determines the maximum Contract Value you can allocate to Investment Options in the Equity group based on the number of Rider Years* until the initial Target Value Date and the comparison of Contract Value (CV) to Target Value (TV). We then subtract the Table 2 value from 100% to determine the minimum Contract Value required in the Fixed Income group. For example, on the Rider Effective Date if your initial Target Value Date is the 12th Rider Anniversary, you can allocate up to 70% of your Contract Value to Investment Options in the Equity group and you must have at least 30% in the Fixed Income group. TABLE 2 : Investment Protector Number of Rider Years* to the Initial Target Value Date CV 94%+ of TV CV 88% to < 94% of TV CV 82% to < 88% of TV CV 76% to < 82% of TV CV 70% to < 76% of TV CV 64% to < 70% of TV CV 58% to < 64% of TV CV 52% to < 58% of TV CV 46% to < 52% of TV CV 40% to < 46% of TV CV 34% to < 40% of TV CV 28% to < 34% of TV CV 22% to < 28% of TV CV 16% to < 22% of TV CV 10% to < 16% of TV CV 4% to < 10% of TV CV < 4% of TV 33+ 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 32 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 90% 31 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 90% 85% 30 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 90% 85% 80% 29 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 90% 85% 80% 75% 28 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 90% 85% 80% 75% 70% 27 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 90% 85% 80% 75% 70% 65% 26 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 90% 85% 80% 75% 70% 65% 60% 25 95% 95% 95% 95% 95% 95% 95% 95% 95% 90% 85% 80% 75% 70% 65% 60% 55% 24 95% 95% 95% 95% 95% 95% 95% 95% 90% 85% 80% 75% 70% 65% 60% 55% 50% 23 95% 95% 95% 95% 95% 95% 95% 90% 85% 80% 75% 70% 65% 60% 55% 50% 45% 22 95% 95% 95% 95% 95% 95% 90% 85% 80% 75% 70% 65% 60% 55% 50% 45% 40% 21 95% 95% 95% 95% 95% 90% 85% 80% 75% 70% 65% 60% 55% 50% 45% 40% 35% 20 95% 95% 95% 95% 90% 85% 80% 75% 70% 65% 60% 55% 50% 45% 40% 35% 30% 19 95% 95% 95% 90% 85% 80% 75% 70% 65% 60% 55% 50% 45% 40% 35% 30% 25% 18 95% 95% 90% 85% 80% 75% 70% 65% 60% 55% 50% 45% 40% 35% 30% 25% 20% 17 95% 90% 85% 80% 75% 70% 65% 60% 55% 50% 45% 40% 35% 30% 25% 20% 15% 16 90% 85% 80% 75% 70% 65% 60% 55% 50% 45% 40% 35% 30% 25% 20% 15% 10% 15 85% 80% 75% 70% 65% 60% 55% 50% 45% 40% 35% 30% 25% 20% 15% 10% 10% 14 80% 75% 70% 65% 60% 55% 50% 45% 40% 35% 30% 25% 20% 15% 10% 10% 10% 13 75% 70% 65% 60% 55% 50% 45% 40% 35% 30% 25% 20% 15% 10% 10% 10% 10% 12 70% 65% 60% 55% 50% 45% 40% 35% 30% 25% 20% 15% 10% 10% 10% 10% 10% 11 65% 60% 55% 50% 45% 40% 35% 30% 25% 20% 15% 10% 10% 10% 10% 10% 10% 10 60% 55% 50% 45% 40% 35% 30% 25% 20% 15% 10% 10% 10% 10% 10% 10% 10% 9 55% 50% 45% 40% 35% 30% 25% 20% 15% 10% 10% 10% 10% 10% 10% 10% 10% 8 50% 45% 40% 35% 30% 25% 20% 15% 10% 10% 10% 10% 10% 10% 10% 10% 10% 7 45% 40% 35% 30% 25% 20% 15% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 6 40% 35% 30% 25% 20% 15% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 5 35% 30% 25% 20% 15% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 4 30% 25% 20% 15% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 3 25% 20% 15% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 2 20% 15% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 1 15% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% Initial Target Value Date and beyond 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% * We round the number of years until the initial Target Value Date up to the next whole number. For example, when you are seven Rider Years and four months away from your initial Target Value Date, in this table you are eight Rider Years from the initial Target Value Date. The Allianz VisionSM Variable Annuity Contract Prospectus – June 14, 2012 59 You can only make Investment Option transfers if they comply with these restrictions. Transfers do not change your future Purchase Payment allocation instructions or how we rebalance your Contract Value each quarter. To change this quarterly rebalancing, you must change your future allocation instructions. Any requested change to these instructions must comply with the restrictions stated here or we reject your change. We automatically rebalance your Contract Value quarterly until this benefit ends. The rebalancing occurs at the end of the last Business Day before each Quarterly Anniversary. There are no fees for the quarterly rebalancing transfers we make, and we do not count them against the free transfers we allow. This rebalancing applies to your selected Investment Options in both the Equity and Fixed Income groups. If you are participating in the DCA program, quarterly rebalancing transfers do not apply to the Contract Value you apply to the AZL Money Market Fund under that program. If your future allocation instructions allocate 10% or less to the Investment Options in the Equity group, we rebalance according to your future allocation instructions. Otherwise, we determine your required Investment Option allocations at the end of the last Business Day before each Quarterly Anniversary as follows. 1. We determine the new maximum allowed allocation for the Equity group. It is the lesser of the maximum allowed allocation from the prior Quarterly Anniversary, or as set out in Table2 (which appears earlier in this section). 2. If your current future allocation instructions comply with this new maximum allowed allocation for the Equity group, there is no change to your future allocation instructions and we rebalance your Contract Value according to these instructions. 3. If your current future allocation instructions are greater than the new maximum allowed allocation for the Equity group we decrease the required allocation for the Equity group to this new lower amount. We then subtract this new percentage from 100% to determine the new required minimum allocation for the Fixed Income group. Lastly we rebalance your Investment Options’ Contract Value using the formula: a x (b / c) where: a The new required group allocation for the current Quarterly Anniversary. b The required allocation for each Investment Option at the end of the prior Business Day. c The required group allocation at the end of the prior Business Day. We round your required allocation to the nearest whole percentage. The current required Investment Option allocations then become your future Purchase Payment allocation instructions. These allocation instructions remain in place until the earlier of the next Quarterly Anniversary, or the Business Day we process any new future Purchase Payment allocation instructions. NOTE: · For Contracts with the Bonus Option, we rebalance the Bonus Value using the same percentages we use to rebalance your Contract Value. · In any twelve-month period, we cannot reduce the maximum allowed Contract Value allocation in the Equity group by more than 15%. · Unless the maximum allowed allocation for the Equity group changes, the minimum required allocation for the Fixed Income group does not change. · We may move all of your Contract Value out of one or more of your selected Investment Options. However, we send you a transaction confirmation each time we move Contract Value between Investment Options. · Unless you reset the initial Target Value Date, the maximum allowed in the Equity group never increases. · The maximum allowed allocation to the Equity group reduces with negative Investment Option performance and as the time until the initial Target Value Date decreases.If you allocate less than the maximum allowed to the Equity group, you may be subject to fewer Investment Option reallocations resulting from negative Investment Option performance. The Allianz VisionSM Variable Annuity Contract Prospectus – June 14, 2012 60 WHEN INVESTMENT PROTECTOR ENDS Investment Protector ends upon the earliest of the following. · The Business Day we process your request to remove this benefit from your Contract (the rider termination date). · The date of death of any Owner (or Annuitant, if the Contract is owned by a non-individual), unless the surviving spouse elects to continue the Contract. However, if an Owner (or Annuitant, if the Contract is owned by a non-individual) dies and the surviving spouse elects to receive payout of the death benefit, then this benefit ends as of the end of the Business Day during which we receive in Good Order at the Service Center, both due proof of death and an election of the death benefit payment option. · The Business Day before the Income Date that you take a Full Annuitization. · The Business Day we process your request for a full withdrawal. · When the Contract ends. 11.c QUARTERLY VALUE DEATH BENEFIT We designed the Quarterly Value Death Benefit to lock in any quarterly investment gains to provide an increased death benefit for Beneficiaries. You cannot remove this benefit from your Contract. The Quarterly Value Death Benefit carries an additional M&E charge as described in the Fee Tables and section 7, Expenses – Mortality and Expense Risk (M&E) Charge. We determine the Quarterly Value Death Benefit as of the end of the Business Day during which we receive in Good Order at our Service Center the death benefit payment option and due proof of death*. It is the greater of the Contract Value (after deduction of the final rider charge, if applicable), or the Quarterly Anniversary Value. * Please see section 10, Death Benefit for details on what we consider to be due proof of death. For multiple Beneficiaries, we determine the Quarterly Anniversary Value for each surviving Beneficiary’s portion of the death benefit at the time we first receive in Good Order at our Service Center the death benefit payment option and due proof of death. We determine the Contract Value for each surviving Beneficiary’s portion of the death benefit as of the end of the Business Day during which we receive in Good Order at our Service Center his or her selected death benefit payment option. The Quarterly Anniversary Value is initially equal to the Purchase Payment received on the Issue Date. At the end of each Business Day, we adjust the Quarterly Anniversary Value as follows. · We increase it by the amount of any additional Purchase Payments. · We reduce it by the percentage of any Contract Value withdrawn. Withdrawals include Partial Annuitizations, Lifetime Plus Payments, Excess Withdrawals and any withdrawal charges; but do not include amounts we withdraw for other Contract charges. On each Quarterly Anniversary before the end date, we compare the Quarterly Anniversary Value to the Contract Value, using the values determined at the end of the prior Business Day (after the deduction of all Contract fees and expenses) and increase the Quarterly Anniversary Value to equal this Contract Value if it is greater. The end date occurs on the earliest of: · the older Owner’s 91st birthday (or the Annuitant’s 91st birthday if the Owner is a non-individual); or · the end of the Business Day during which we first receive in Good Order at our Service Center the death benefit payment option and due proof of death. If the end date occurs due to age, we continue to calculate the Quarterly Anniversary Value in the same way that we do on each Business Day other than a Quarterly Anniversary until we receive the required death information. If the end date occurs because of death and the surviving spouse continues the Contract, the Quarterly Anniversary Value can continue to increase until the next end date if the new Owner is not yet age 91. The Allianz VisionSM Variable Annuity Contract Prospectus – June 14, 2012 61 The Quarterly Value Death Benefit ends upon the earliest of the following. · The Business Day before the Income Date that you take a Full Annuitization. · The Business Day that the Quarterly Anniversary Value and Contract Value are both zero. · When the Contract ends. NOTE: · If you have Income Protector, your Contract Value decreases with each Lifetime Plus Payment, Excess Withdrawal, and rider charge deduction, which reduces the likelihood of locking in investment gains. These deductions also directly reduce the Quarterly Anniversary Value. · For Contracts with the Bonus Option, bonus amounts are not included in the parts of the Quarterly Anniversary Value based on Purchase Payments, and are also not included in the parts of this value that are based on Contract Value until they are vested. 11.d BONUS OPTION We designed the Bonus Option for Owners who believe the bonus’ returns are offset by this benefit’s additional costs. This benefit provides a 6% bonus on each Purchase Payment received before the older Owner reaches age 81 (or the Annuitant reaches age 81 if Owner is a non-individual), subject to a three-year vesting schedule. You cannot remove this benefit from your Contract; it ends when your Contract ends. The Bonus Option carries an additional M&E charge and is subject to a higher and longer withdrawal charge schedule as described in the Fee Tables and section 7, Expenses. The bonus is subject to the following terms. ● Bonus amounts are available to you as they vest. We include the bonus in any part of a guaranteed value based on Contract Value, but only as it vests. We do not include the bonus in any part of a guaranteed value based on Purchase Payments. The vesting schedule is as follows. Number of Complete Years Since Purchase Payment Receipt Vesting Percentage 0 0% 1 35% 2 70% 3+ 100% ● We treat all bonus amounts and their gains or losses as Contract earnings for both tax purposes and the withdrawal charge. ● All bonus gains and losses are part of your Contract Value and are always 100% vested. We pay all bonus amounts from the general account assets of Allianz Life. We deduct Contract charges other than the M&E charge from the Bonus Value, which is your Contract Value plus any unvested bonus. If you cancel your Contract during the free look/right-to-examine period, or if you take a withdrawal* or Full Annuitization, or if a death benefit is payable in the first three years after we receive a Purchase Payment, you lose all or some of your bonus. We expect to profit from the Bonus Option’s additional M&E charge and withdrawal charge. * Including Partial Annuitizations, Lifetime Plus Payments, and Excess Withdrawals. NOTE: · The bonus may be more than offset by the Bonus Option’s additional M&E charge and withdrawal charge, especially during periods of poor Investment Option performance. · The IRS has not reviewed the Contract for qualification as an IRA and has not issued a ruling as to whether a bonus benefit with a vesting schedule complies with IRA requirements. The Allianz VisionSM Variable Annuity Contract Prospectus – June 14, 2012 62 11.e SHORT WITHDRAWAL CHARGE OPTION We designed the Short Withdrawal Charge Option for Owners concerned with short-term liquidity. This benefit shortens the Base Contract’s withdrawal charge period from seven to four years. You cannot remove this benefit from your Contract; it ends when the Accumulation Phase ends. The Short Withdrawal Charge Option carries an additional M&E charge as described in the Fee Tables and section 7, Expenses. NOTE: If you do not take a withdrawal in the fifth through seventh years after we receive a Purchase Payment, you will have paid for this benefit without receiving any of its advantages. 11.f NO WITHDRAWAL CHARGE OPTION We designed the No Withdrawal Charge Option for Owners concerned with short-term liquidity. This benefit eliminates the Base Contract’s withdrawal charge. You cannot remove this benefit from your Contract; it ends when the Accumulation Phase ends. This benefit carries an additional M&E charge as described in the Fee Tables and section 7, Expenses. NOTE: · You must also have an Additional Required Benefit, and you can only remove the Additional Required Benefit if we increase the rider charge, or you can simultaneously replace it with another Additional Required Benefit. Removing an Additional Required Benefit because we increase the rider charge does not end the No Withdrawal Charge Option. · If you do not take a withdrawal in the first seven years after we receive a Purchase Payment, you will have paid for this benefit without receiving any of its advantages. TAXES This section provides a summary explanation of the tax ramifications of purchasing a Contract. More detailed information about product taxation is contained in the Statement of Additional Information, which is available by calling the toll-free telephone number at the back of this prospectus. We do not provide individual tax advice. You should contact your tax adviser to discuss this Contract’s effects on your personal tax situation. QUALIFIED AND NON-QUALIFIED CONTRACTS You can purchase either a Qualified Contract or a Non-Qualified Contract. A Qualified Contract is purchased pursuant to a specialized provision of the Internal Revenue Code (Code). For example, a Contract may be purchased pursuant to Section 408 of the Code as an Individual Retirement Annuity (IRA). Qualified Contracts are subject to certain restrictions, including restrictions on the amount of annual contributions, restrictions on how much you can earn and still be able to contribute to a Qualified Contract, and specialized restrictions on withdrawals. Qualified Contracts must be purchased from earned income from the relevant year or years, or from a rollover or transfer from a qualified contract. Purchase Payments to Qualified Contracts other than from a qualified transfer may be restricted once the Owner reaches age 70½. Currently, we offer the following types of Qualified Contracts. Type of Contract Persons and Entities that can buy the Contract IRA Must have the same individual as Owner and Annuitant. Roth IRA Must have the same individual as Owner and Annuitant. Simplified Employee Pension (SEP) IRA Must have the same individual as Owner and Annuitant. Certain Code Section 401 Plans A qualified retirement plan is the Owner and the Annuitant must be an individual. We may determine which types of qualifed retirement plans are eligible to purchase this Contract. If you purchase a Qualified Contract, you already receive the benefit of tax deferral through the qualified plan, and so you should purchase this Contract for purposes other than tax deferral. You can instead purchase a Non-Qualified Contract, which is not qualified pursuant to a specialized provision of the Code. There are no Code restrictions on annual contributions to a Non-Qualified Contract or how much you can earn and still contribute to a Contract. The Allianz VisionSM Variable Annuity Contract Prospectus – June 14, 2012 63 TAXATION OF ANNUITY CONTRACTS The Contract has the following tax characteristics. · Taxes on earnings are deferred until you take money out. · When you take money out of a Non-Qualified Contract, earnings are generally subject to Federal income tax and applicable state income tax. All pre-tax funds distributed from Qualified Contracts are subject to federal and state income tax, but qualified distributions from Roth IRA Contracts are not subject to federal income tax. This prospectus does not address specific state tax laws. You should discuss state taxation with your tax adviser. · Taxable distributions are subject to an ordinary income tax rate, rather than at a capital gains rate. · Beginning in 2013, distributions from Non-Qualified Contracts will be considered investment income for purposes of the newly enacted Medicare tax on investment income. Thus, in certain circumstances, a 3.8% tax may apply to some or all of the taxable portion of distributions (e.g. earnings) to individuals whose income exceeds certain threshold amounts ($200,000 for filing single, $250,000 for married filing jointly and $125,000 for married filing separately.) Please consult a tax advisor for more information. · If you take partial withdrawals from your Non-Qualified Contract, the withdrawals are generally taxed as though you were paid taxable earnings first, and then as a non-taxable return of Purchase Payments. · If you fully annuitize your Non-Qualified Contract and receive a stream of Annuity Payments, you receive the benefit of the exclusion ratio, and each Annuity Payment you receive is treated partly as taxable earnings and partly as a non-taxable return of Purchase Payments. · If you take partial withdrawals or annuitize a Qualified Contract, you will be responsible for determining what portion, if any, of the distribution consists of after-fax funds. · Lifetime Plus Payments are taxed as partial withdrawals. · If you take out earnings before age 59½, you may be subject to a Federal 10% penalty tax, unless you take a lifetime annuitization of your Contract or you take money out in a stream of substantially equal payments over your expected life in accordance with the requirements of the Code. · A pledge or assignment of a Contract may be treated as a taxable event. You should discuss any pledge or assignment of a Contract with your tax adviser. · If you purchase multiple non-qualified deferred annuity contracts from an affiliated group of companies in one calendar year, these contracts are treated as one contract for purposes of determining the tax consequences of any distribution. · Death benefit proceeds from Non-Qualified Contracts are taxable to the beneficiary as ordinary income to the extent of any earnings. Death benefit proceeds must be paid out in accordance with the requirements of the Code. Federally recognized spouses are given specialized treatment in receipt of payments. · Depending upon the type of Qualified Contract you own, required minimum distributions (RMDs) must be satisfied when you reach a certain age. If you enroll in our minimum distribution program, we make RMD payments to you that are designed to meet this Contract’s RMD requirements. · When you take money out of a Contract, we may deduct premium tax that we pay on your Contract. This tax varies from 0% to 3.5%, depending on your state. Currently, we pay this tax and do not pass it on to you. TAXATION OF LIFETIME PLUS PAYMENTS We treat Lifetime Plus Payments as withdrawals for tax purposes. This means that, for Non-Qualified Contracts, gains from the entire Contract are considered to be distributed first and are subject to ordinary income tax. Purchase Payments are distributed after gains have been paid out and are generally considered to be a return of your investment and are not subject to income tax. For Qualified Contracts, the total Lifetime Plus Payment is most likely subject to ordinary income tax. If you are taking withdrawals from the Contract to satisfy the requirements for substantially equal periodic payments under Section 72(t) or 72(q) of the Internal Revenue Code and you begin Lifetime Plus Payments before the required series of withdrawals is complete, you may incur additional penalties, including a 10% federal penalty tax. The Allianz VisionSM Variable Annuity Contract Prospectus – June 14, 2012 64 TAX-FREE SECTION 1035 EXCHANGES Subject to certain restrictions, you can make a “tax-free” exchange under Section 1035 of the Internal Revenue Code for all or a portion of one annuity contract for another, or all of a life insurance policy for an annuity contract. Before making an exchange, you should compare both contracts carefully. Remember that if you exchange a life insurance policy or annuity contract for the Contract described in this prospectus: · you might have to pay a withdrawal charge on your previous contract, · unless you select the No Withdrawal Charge Option, there is a new withdrawal charge period for this Contract, · other charges under this Contract may be higher (or lower), · the benefits may be different, and · you no longer have access to any benefits from your previous contract. If the exchange does not qualify for Section 1035 treatment, you also may have to pay federal income tax, including a possible federal penalty tax, on the exchange. You should not exchange an existing life insurance policy or another annuity contract for this Contract unless you determine the exchange is in your best interest and not just better for the person selling you the Contract who generally earns a commission on each sale. You should consult a tax adviser to discuss the potential tax effects before making a 1035 exchange. OTHER INFORMATION ALLIANZ LIFE Allianz Life is a stock life insurance company organized under the laws of the state of Minnesota in 1896. Our address is 5701 Golden Hills Drive, Minneapolis, MN 55416. We offer fixed and variable annuities and individual life insurance. We are licensed to do direct business in 49 states and the District of Columbia. We are a subsidiary of Allianz SE, a provider of integrated financial services. THE SEPARATE ACCOUNT We established Allianz Life Variable Account B (the Separate Account) as a separate account under Minnesota insurance law on May 31, 1985. The Separate Account is registered with the Securities and Exchange Commission as a unit investment trust under the Investment Company Act of 1940. The SEC does not supervise our management of the Separate Account. The Separate Account holds the assets that underlie the Contracts, except assets allocated to our general account. We keep the Separate Account assets separate from the assets of our general account and other separate accounts. The Separate Account is divided into subaccounts, each of which invests exclusively in a single Investment Option. We own the assets of the Separate Account. We credit gains to or charge losses against the Separate Account, whether or not realized, without regard to the performance of other investment accounts. The Separate Account’s assets may not be used to pay any of our liabilities, other than those arising from the Contracts. If the Separate Account’s assets exceed the required reserves and other liabilities, we may transfer the excess to our general account, to the extent of seed money invested by us or earned fees and charges. The obligations under the Contracts are obligations of Allianz Life. DISTRIBUTION Allianz Life Financial Services, LLC (Allianz Life Financial), a wholly owned subsidiary of Allianz Life Insurance Company of North America, serves as principal underwriter for the Contracts. Allianz Life Financial is a limited liability company organized in Minnesota, and is located at 5701 Golden Hills Drive, Minneapolis, MN 55416. Allianz Life Financial is registered as a broker/dealer with the SEC under the Securities Exchange Act of 1934, as well as with the securities commissions in the states in which it operates, and is a member of the Financial Industry Regulatory Authority (FINRA). Allianz Life Financial is not a member of Securities Investors Protection Corporation. More information about Allianz Life Financial is available at http://www.finra.org or by calling 1-800-289-9999. You also can obtain an investor brochure from FINRA describing its Public Disclosure Program. We have entered into a distribution agreement with Allianz Life Financial for the distribution of the Contracts. Allianz Life Financial also may perform various administrative services on our behalf. The Allianz VisionSM Variable Annuity Contract Prospectus – June 14, 2012 65 We may fund Allianz Life Financial’s operating and other expenses, including: overhead; legal and accounting fees; Financial Professional training; compensation for the Allianz Life Financial management team; and other expenses associated with the Contracts. Financial Professionals and their managers are also eligible for various benefits, such as production incentive bonuses, insurance benefits, and non-cash compensation items that we may provide jointly with Allianz Life Financial. Non-cash items include conferences, seminars and trips (including travel, lodging and meals in connection therewith), entertainment, awards, merchandise and other similar items. Allianz Life Financial does not itself sell the Contracts on a retail basis. Rather, Allianz Life Financial enters into selling agreements with other broker/dealers registered under the 1934 Act (selling firms) for the sale of the Contracts. These selling firms include third party broker/dealers and Questar Capital Corporation, an affiliated broker/dealer. We pay sales commissions to the selling firms and their Financial Professionals. The maximum commission payable to the selling firms for Contract sales is expected to not exceed 7% of Purchase Payments. Sometimes, we enter into an agreement with a selling firm to pay commissions as a combination of a certain amount of the commission at the time of sale and a trail commission which, when totaled, could exceed 7% of Purchase Payments. We and/or Allianz Life Financial may make bonus payments to certain selling firms based on aggregate sales of our variable insurance contracts (including this Contract) or persistency standards, or as part of a special promotion. These additional payments are not offered to all selling firms, and the terms of any particular agreement governing the payments may vary among selling firms. In some instances, the amount paid may be significant. A portion of the payments made to selling firms may be passed on to their Financial Professionals. Financial Professionals may receive cash and non-cash compensation and other benefits. Ask your Financial Professional for further information about what they and their firm may receive in connection with your purchase of a Contract. We intend to recover commissions and other expenses through fees and charges imposed under the Contract. Commissions paid on the Contract, including other incentives or payments, are not charged directly to the Owners or the Separate Account. Broker-dealers and their Financial Professionals and managers involved in sales of the Contracts may receive payments from us for administrative and other services that do not directly involve the sale of the Contracts, including payments made for recordkeeping, the recruitment and training of personnel, production of promotional literature and similar services. In addition, certain firms and their Financial Professionals may receive compensation for distribution and administrative services when acting in a wholesaling capacity and working with retail firms. We and/or Allianz Life Financial may pay certain selling firms additional marketing support allowances for: · marketing services and increased access to their Financial Professionals; · sales promotions relating to the Contracts; · costs associated with sales conferences and educational seminars; · the cost of client meetings and presentations; and · other sales expenses incurred by them. We retain substantial discretion in determining whether to grant a marketing support payment to a particular broker/dealer firm and the amount of any such payment. We may also make payments for marketing and wholesaling support to broker/dealer affiliates of Investment Options that are available through the variable annuities we offer. Additional information regarding marketing support payments can be found in the Distributor section of the Statement of Additional Information. The Investment Options may assess a Rule 12b-1 fee. These fees are paid to Allianz Life Financial as consideration for providing certain services and incurring certain expenses permitted under the Investment Option’s plan. These fees typically equal 0.25% of an Investment Option’s average daily net assets for the most recent calendar year. In certain instances, an investment adviser and/or subadviser (and/or their affiliates) of an Investment Option may make payments for administrative services to Allianz Life Financial or its affiliates. We offer the Contracts to the public on a continuous basis. We anticipate continuing to offer the Contracts but reserve the right to discontinue the offering. The Allianz VisionSM Variable Annuity Contract Prospectus – June 14, 2012 66 ADDITIONAL CREDITS FOR CERTAIN GROUPS We may credit additional amounts to a Contract instead of modifying charges because of special circumstances that result in lower sales or administrative expenses or better than expected mortality or persistency experience. ADMINISTRATION/ALLIANZ SERVICE CENTER The Allianz Service Center performs certain administrative services regarding the Contracts and is located at 5701 Golden Hills Drive, Minneapolis, Minnesota. Our Service Center mailing address and telephone number are listed at the back of this prospectus. The administrative services performed by our Service Center include: · issuance and maintenance of the Contracts, · maintenance of Owner records, · processing and mailing of account statements and other mailings to Owners, and · routine customer service including: – responding to Owner correspondence and inquiries, – processing of Contract changes, – processing withdrawal requests (both partial and total) and – processing annuitization requests. To reduce expenses, only one copy of most financial reports and prospectuses, including reports and prospectuses for the Investment Options, will be mailed to your household, even if you or other persons in your household have more than one contract issued by us or our affiliate. Call our Service Center at the toll-free telephone number listed at the back of this prospectus if you need additional copies of financial reports, prospectuses, or annual and semiannual reports, or if you would like to receive one copy for each contract in future mailings. LEGAL PROCEEDINGS We and our subsidiaries, like other life insurance companies, from time to time are involved in legal proceedings of various kinds, including regulatory proceedings and individual and class action lawsuits. In some legal proceedings involving insurers, substantial damages have been sought and/or material settlement payments have been made. Although the outcome of any such proceedings cannot be predicted with certainty, we believe that, at the present time, there are no pending or threatened legal proceedings to which we, the Separate Account, or Allianz Life Financial is a party that are reasonably likely to materially affect the Separate Account, our ability to meet our obligations under the Contracts, or Allianz Life Financial’s ability to perform its obligations. FINANCIAL STATEMENTS The consolidated financial statements of Allianz Life and the financial statements of the Separate Account have been included in Part C of the Registration Statement. STATUS PURSUANT TO SECURITIES EXCHANGE ACT OF 1934 Allianz Life hereby relies on the exemption provided by Rule 12h-7 under the Securities Exchange Act of 1934 from the requirement to file reports pursuant to Section 15(d) of that Act. The Allianz VisionSM Variable Annuity Contract Prospectus – June 14, 2012 67 PRIVACY AND SECURITY STATEMENT Your privacy is a high priority for Allianz. Our pledge to protect your privacy is reflected in our Privacy and Security Statement. This statement outlines our principles for collecting, using and protecting information that we maintain about you. This statement applies to all of the companies within the Allianz family of companies that issue insurance policies. The law allows us to share your information among our insurance companies. The law does not allow you to prevent these disclosures. A list of our companies can be found at the end of this notice. Information about you that Allianz collects Allianz collects information about you so that we can process the insurance transactions you request. We limit the amount of your information collected to what we feel is needed to maintain your account. We may collect your information from the following sources: · From you, either directly or through your agent. This may include information on your insurance application or other forms you may complete, such as your name, address and telephone number. · From others, through the process of handling a claim. This may include information from medical or accident reports. · From your doctor or during a home visit by a health assessment professional. This may include medical information about you gathered with your written authorization. · From your relationship with us, such as the number of years you have been a customer or the types of insurance products you purchased. · From a consumer reporting agency such as a medical, credit, or motor vehicle report. The information in these reports may be kept by the agency and shared with others. Information about you that Allianz shares Allianz does not share information about current or former customers with anyone, except as “allowed by law.” “Allowed by law” means that we may share your information, such as your name, address, and policy information, as follows: · With affiliates and service providers in order to administer or service your policy. · With consumer reporting agencies to obtain a medical report, credit report, or motor vehicle report. These reports are used to determine eligibility for coverage or to process your requested transactions. · With your insurance agent so that they can perform services for you. · With medical professionals in order to process your claim. · With a state Department of Insurance in order to examine our records or business practices. · With a state or federal law enforcement agency, as required by law or to report suspected fraud activities. · With research groups to conduct studies on claims results. No individual is identified in any study or report. Service providers with whom we legally share your information are required to sign a Privacy and Security Agreement with Allianz. Allianz does not sell your information to anyone We do not share your information with anyone for their own marketing purposes. For this reason, we are not required to obtain an “opt-in election,” an “opt-out election” or an authorization from you. We also do not share your information with any of our affiliated companies except to administer or service your policy. Allianz policies and practices regarding security of your information Allianz uses computer hardware and software tools to maintain physical and electronic safeguards. These safeguards comply with applicable federal and state regulations. We use state-of-the-art technology to secure our websites and protect the information that may be shared over these sites. If you visit one of our websites, we may use “cookies” (small text files sent from our site to your hard drive). These cookies help us to recognize repeat visitors and allow easy access to and use of the site. We do not use cookies to gather your information. The cookies only enable you to use our website more easily. Refer to the Privacy link at the bottom of our website for more information on browsing privacy practices. Your ability to access and correct your information You have the right to access and obtain a copy of your information. This does not include the right to access and copy your information related to a claim or civil or criminal proceeding. If you wish to review your information, please write us at the address below. Provide your full name, address and policy number(s). For your protection, please have your request notarized. The Allianz VisionSM Variable Annuity Contract Prospectus – June 14, 2012 68 This will ensure the identity of the person requesting your information. Alternately, you may also make your request through our secure website. Within 30 working days of our receipt of your request, your information will be available. You may see the information in person or we will send you a copy. If medical information is contained in your file, we may request that you name a medical professional to whom we will send your information. If you believe any of your information is incorrect, notify us in writing at the address below. Within 30 working days, we will let you know if our review has resulted in a correction of your information. If we do not agree there is an error, you may file a statement disputing our finding. We will attach the statement to your file. We will send any corrections we make, or your statement, to anyone we shared your information with over the past two years, and to anyone who may receive your information from us in the future. We do not control the information about you that is obtained from a consumer reporting agency or a Department of Motor Vehicles. At your request, we will provide you with the names and addresses of these agencies so that you can contact them directly. Montana residents: You may write to us and also ask for a record of any disclosure of your medical information made within the last three years. Notification of change Your trust is one of our most important assets. If we revise our privacy practices in the future, we will notify you prior to introducing any changes. This Privacy and Security Statement is also displayed on our website (http://www.allianzlife.com). For more information or if you have questions If you have any questions or concerns about our privacy policies or procedures, please call the Corporate Compliance Privacy Office at 800.328.5600, write us at the following address or contact us via the website. Allianz Life Insurance Company of North America PO Box 1344 Minneapolis, MN 55440-1344 Allianz family of companies: · Allianz Life Insurance Company of North America · Allianz Life Insurance Company of New York · Allianz Investment Management LLC · Allianz Life Financial Services, LLC · Questar Asset Management, Inc. · Questar Capital Corporation M40018 (R-12/2011) TABLE OF CONTENTS OF THE STATEMENT OF ADDITIONAL INFORMATION (SAI) Allianz Life……………. 2 Income Tax Withholding…………… 8 Experts…………… 2 Multiple Contracts……………. 9 Legal Opinions…………… 2 Partial 1035 Exchanges…………… 9 Distributor…………… 2 Assignments, Pledges and Gratuitous Transfers…. 9 Federal Tax Status…………… 3 Death Benefits…………… 9 Annuity Contracts in General…………… 3 Federal Estate Taxes…………… 9 Taxation of Annuities in General…………… 3 Generation-Skipping Transfer Tax……………. 10 Qualified Contracts……………. 4 Foreign Tax Credits…………… 10 Purchasing a Qualified Contract…………… 5 Possible Tax Law Changes……………. 10 Distributions Qualified Contracts…………… 6 Accumulation Unit Values…………… 10 Distributions Non-Qualified Contracts……………. 7 Annuity Payments…………… 10 Required Distributions…………… 7 Annuity Payment Options…………… 11 Withholding…………… 8 Annuity Units/Calculating Variable Annuity Diversification…………… 8 Payments…………….……………. 13 Owner Control……………. 8 Financial Statements……………. 13 Contracts Owned by Non-Individuals…………… 8 Appendix A– Death of the Owner and/or Annuitant… 14 Annuity Purchases by Nonresident Aliens and Foreign Appendix B– Condensed Financial Information 18 Corporations…………… 8 The Allianz VisionSM Variable Annuity Contract Prospectus – June 14, 2012 69 APPENDIX A – ANNUAL OPERATING EXPENSES FOR EACH INVESTMENT OPTION This table describes, in detail, the annual expenses for each of the Investment Options. We show the expenses as a percentage of an Investment Option’s average daily net assets for the most recent calendar year. Except for the AZL Funds and the PIMCO VIT portfolios, neither the Investment Options nor their advisers are affiliated with us. Expenses may vary in current and future years. The investment advisers for the Investment Options provided the fee and expense information and we did not independently verify it. See the Investment Options’ prospectuses for further information regarding the expenses you may expect to pay. Investment Option Management fees Rule 12b-1 fees Service fees Other expenses Acquired fund fees and expenses Total annual fund operating expenses before fee waivers and/or expense reimbursements ALLIANZ GLOBAL INVESTORS CAPITAL AZL Allianz AGIC Opportunity Fund – – BLACKROCK AZL BlackRock Capital AppreciationFund – – AZL International Index Fund – – AZL Mid Cap Index Fund – AZL Money Market Fund – – AZL S&P 500 Index Fund – Class 2 – – AZL Small Cap Stock Index Fund – BlackRock Global Allocation V.I. Fund – Class 3 – COLUMBIA AZL Columbia Mid Cap Value Fund – AZL Columbia Small Cap Value Fund – Class 2 – – DAVIS AZL Davis New York Venture Fund – Class 2 – – Davis VA Financial Portfolio – – – DREYFUS AZL Dreyfus Research Growth Fund – – EATON VANCE AZL Eaton Vance Large Cap Value Fund – – FEDERATED AZL Federated Clover Small Value Fund – – FIDELITY Fidelity VIP FundsManager 50% Portfolio – Service Class 2 – – Fidelity VIP FundsManager 60% Portfolio – Service Class 2 – – FRANKLIN TEMPLETON AZL Franklin Templeton Founding Strategy Plus Fund – – Franklin High Income Securites Fund – Class 2 – – Franklin Income Securities Fund – Class 2 – – Franklin Templeton VIP Founding Funds Allocation Fund – Class 2 – Franklin U.S. Government Fund – Class 2 – – Mutual Shares Securities Fund – Class 2 – – Templeton Global Bond Securities Fund – Class 2 – – Templeton Growth Securities Fund – Class 2 – – GATEWAY AZL Gateway Fund – INVESCO AZL Invesco Equity and Income Fund – AZL Invesco Growth and Income Fund – – AZL Invesco International Equity Fund – J.P. MORGAN AZL JPMorgan International Opportunities Fund – – AZL JPMorgan U.S. Equity Fund – Class 2 – – MFS AZL MFS Investors Trust Fund – – MORGAN STANLEY AZL Morgan Stanley Global Real Estate Fund – – AZL Morgan Stanley Mid Cap Growth Fund – – The Allianz VisionSM Variable Annuity Contract Prospectus – June 14, 2012 Appendix A 70 Investment Option Management fees Rule 12b-1 fees Service fees Other expenses Acquired fund fees and expenses Total annual fund operating expenses before fee waivers and/or expense reimbursements OPPENHEIMERFUNDS AZL Oppenheimer Discovery Fund – – PIMCO PIMCO EqS Pathfinder Portfolio – Advisor Class – PIMCO VIT All Asset Portfolio – Admin. Class – – PIMCO VIT CommodityRealReturn Strategy Portfolio – Admin. Class – PIMCO VIT Emerging Markets Bond Portfolio – Admin. Class – – – PIMCO VIT Global Advantage Strategy Bond Portfolio – Admin. Class – – – PIMCO VIT Global Bond Portfolio (Unhedged) – Admin. Class – – – PIMCO VIT Global Multi-Asset Managed Volatility Portfolio – Admin. Class(1) _ PIMCO VIT Global Multi-Asset Portfolio – Admin. Class – – PIMCO VIT High Yield Portfolio – Admin. Class – – – PIMCO VIT Real Return Portfolio – Admin. Class – – – PIMCO VIT Total Return Portfolio – Admin. Class – – – PIMCO VIT Unconstrained Bond Portfolio – Admin Class – – – SCHRODER AZL Schroder Emerging Markets Equity Fund – – “Other Expenses” reflect estimated expenses for the fund’s first fiscal year. This table describes, in detail, the annual expenses for each of the Allianz Fund of Funds. We show the expenses as a percentage of an Investment Option’s average daily net assets. The underlying funds may pay 12b-1 fees to the distributor of the Contracts for distribution and/or administrative services. The underlying funds do not pay service fees or 12b-1 fees to the Allianz Fund of Funds and the Allianz Fund of Funds do not pay service fees or 12b-1 fees. The underlying funds of the Allianz Fund of Funds may pay service fees to the insurance companies issuing variable contracts, or their affiliates, for providing customer service and other administrative services to contract purchasers. The amount of such service fees may vary depending on the underlying fund. Investment Option Management fees Rule 12b-1 fees Other expenses Total Acquired fund fees and expenses Total annual fund operating expenses before fee waivers and/or expense reimbursements ALLIANZ FUND OF FUNDS AZL Balanced Index Strategy Fund – AZL Fusion Balanced Fund – AZL Fusion Conservative Fund – AZL Fusion Growth Fund – AZL Fusion Moderate Fund – AZL Growth Index Strategy Fund – AZL MVP Balanced Index Strategy Fund(1) – AZL MVP BlackRock Global Allocation Fund(1) – AZL MVP Franklin Templeton Founding Strategy Plus Fund(1) – AZL MVP Fusion Balanced Fund(1) – AZL MVP Fusion Moderate Fund(1) – AZL MVP Growth Index Strategy Fund(1) – AZL MVP Invesco Equity and Income Fund(1) – Management Fees and Other Expenses include 0.05% and 0.01%, respectively, of acquired fund fees and expenses associated with the AZL MVP Investment Trusts. Other Expenses and Acquired Fund Fees and Expenses are based on estimated amounts for the current fiscal year. The Allianz VisionSM Variable Annuity Contract Prospectus – June 14, 2012 Appendix A 71 APPENDIX B – CONDENSED FINANCIAL INFORMATION The consolidated financial statements of Allianz Life Insurance Company of North America and the financial statements of Allianz Life Variable Account B are included in Part C of the Registration Statement. Accumulation unit value (AUV) information corresponding to the lowest and highest combination of M&E charges for the Contract offered by this prospectus as of the end of the most recent calendar year is listed in the tables below. A separate rider charge may also apply to your Contract if you select Income Protector or Investment Protector, which is not reflected in the table below. See the Fee Tables for further information regarding the rider charge. You can find AUV information corresponding to the additional combinations of charges in the appendix to the Statement of Additional Information (SAI), which is available without charge by contacting us at the telephone number or address listed at the back of this prospectus. This information should be read in conjunction with the financial statements and related notes of the Separate Account included in Part C of the Registration Statement. Lowest and Highest Combination of Benefit Options M&E Charge Allianz Vision – Base Contract 1.40% Allianz Vision – Base Contract with No Withdrawal Charge Option and Quarterly Value Death Benefit 2.05% The following Investment Options commenced operations under this Contract after December 31, 2011. Therefore, no AUV information is shown for them: AZL MVP Balanced Index Strategy Fund; AZL MVP BlackRock Global Allocation Fund; AZL MVP Franklin Templeton Founding Strategy Plus Fund; AZL MVP Fusion Balanced Fund; AZL MVP Fusion Moderate Fund; AZL MVP Growth Index Strategy Fund; AZL MVP Invesco Equity and Income Fund; PIMCO VIT Global Multi-Asset Managed Volatility Portfolio. (Number of Accumulation Units in thousands) M&E Charge 1.40% M&E Charge 2.05% Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period AZL Allianz AGIC Opportunity Fund 12/31/2007 N/A 85 12/31/2007 N/A N/A N/A 12/31/2008 12/31/2008 N/A N/A N/A 12/31/2009 22 12/31/2009 N/A 0 12/31/2010 72 12/31/2010 3 12/31/2011 82 12/31/2011 2 AZL Balanced Index Strategy Fund 12/31/2009 N/A 12/31/2009 N/A 0 12/31/2010 12/31/2010 14 12/31/2011 12/31/2011 14 AZL BlackRock Capital Appreciation Fund 12/31/2007 N/A 84 12/31/2007 N/A N/A N/A 12/31/2008 12/31/2008 N/A N/A N/A 12/31/2009 12/31/2009 N/A 0 12/31/2010 12/31/2010 3 12/31/2011 12/31/2011 9 AZL Columbia Mid Cap Value Fund 12/31/2007 N/A 12/31/2007 N/A N/A N/A 12/31/2008 12/31/2008 N/A N/A N/A 12/31/2009 12/31/2009 N/A 0 12/31/2010 12/31/2010 5 12/31/2011 12/31/2011 7 The Allianz VisionSM Variable Annuity Contract Prospectus – June 14, 2012 Appendix B 72 M&E Charge 1.40% M&E Charge 2.05% Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period AZL Columbia Small Cap Value Fund 12/31/2007 N/A 55 12/31/2007 N/A N/A N/A 12/31/2008 57 12/31/2008 N/A N/A N/A 12/31/2009 19 12/31/2009 N/A 0 12/31/2010 12/31/2010 2 12/31/2011 12/31/2011 1 AZL Davis New York Venture Fund 12/31/2007 N/A 12/31/2007 N/A N/A N/A 12/31/2008 12/31/2008 N/A N/A N/A 12/31/2009 12/31/2009 N/A 0 12/31/2010 12/31/2010 14 12/31/2011 12/31/2011 14 AZL Dreyfus Research Growth Fund 12/31/2007 N/A 12/31/2007 N/A N/A N/A 12/31/2008 12/31/2008 N/A N/A N/A 12/31/2009 92 12/31/2009 N/A 0 12/31/2010 12/31/2010 1 12/31/2011 12/31/2011 6 AZL Eaton Vance Large Cap Value Fund 12/31/2007 N/A 12/31/2007 N/A N/A N/A 12/31/2008 12/31/2008 N/A N/A N/A 12/31/2009 66 12/31/2009 N/A 0 12/31/2010 12/31/2010 22 12/31/2011 12/31/2011 3 AZL Federated Clover Small Value Fund 12/31/2007 N/A 12/31/2007 N/A N/A N/A 12/31/2008 12/31/2008 N/A N/A N/A 12/31/2009 48 12/31/2009 N/A 0 12/31/2010 12/31/2010 2 12/31/2011 12/31/2011 3 AZL Franklin Templeton Founding Strategy Plus Fund 12/31/2009 N/A 12/31/2009 N/A 0 12/31/2010 12/31/2010 32 12/31/2011 12/31/2011 32 AZL Fusion Balanced Fund 12/31/2007 N/A 12/31/2007 N/A N/A N/A 12/31/2008 12/31/2008 N/A N/A N/A 12/31/2009 12/31/2009 N/A 7 12/31/2010 12/31/2010 30 12/31/2011 12/31/2011 38 AZL Fusion Conservative Fund 12/31/2009 N/A 80 12/31/2009 N/A 0 12/31/2010 12/31/2010 46 12/31/2011 12/31/2011 49 AZL Fusion Growth Fund 12/31/2007 N/A 12/31/2007 N/A N/A N/A 12/31/2008 12/31/2008 N/A N/A N/A 12/31/2009 12/31/2009 N/A 0 12/31/2010 12/31/2010 0 12/31/2011 12/31/2011 0 AZL Fusion Moderate Fund 12/31/2007 N/A 12/31/2007 N/A N/A N/A 12/31/2008 12/31/2008 N/A N/A N/A 12/31/2009 12/31/2009 N/A 10 12/31/2010 12/31/2010 97 12/31/2011 12/31/2011 The Allianz VisionSM Variable Annuity Contract Prospectus – June 14, 2012 Appendix B 73 M&E Charge 1.40% M&E Charge 2.05% Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period AZL Gateway Fund 12/31/2010 N/A 12/31/2010 N/A 1 12/31/2011 12/31/2011 2 AZL Growth Index Strategy Fund 12/31/2009 N/A 12/31/2009 N/A 0 12/31/2010 12/31/2010 69 12/31/2011 12/31/2011 83 AZL International Index Fund 12/31/2009 N/A 56 12/31/2009 N/A 0 12/31/2010 12/31/2010 1 12/31/2011 12/31/2011 2 AZL Invesco Equity and Income Fund 12/31/2007 N/A 12/31/2007 N/A N/A N/A 12/31/2008 12/31/2008 N/A N/A N/A 12/31/2009 12/31/2009 N/A 0 12/31/2010 12/31/2010 52 12/31/2011 12/31/2011 67 AZL Invesco Growth and Income Fund 12/31/2007 N/A 12/31/2007 N/A N/A N/A 12/31/2008 12/31/2008 N/A N/A N/A 12/31/2009 90 12/31/2009 N/A 0 12/31/2010 12/31/2010 2 12/31/2011 12/31/2011 2 AZL Invesco International Equity Fund 12/31/2007 N/A 12/31/2007 N/A N/A N/A 12/31/2008 12/31/2008 N/A N/A N/A 12/31/2009 12/31/2009 N/A 0 12/31/2010 12/31/2010 0 12/31/2011 12/31/2011 1 AZL JPMorgan International Opportunities Fund 12/31/2007 N/A 12/31/2007 N/A N/A N/A 12/31/2008 12/31/2008 N/A N/A N/A 12/31/2009 12/31/2009 N/A 0 12/31/2010 12/31/2010 0 12/31/2011 12/31/2011 0 AZL JPMorgan U.S. Equity Fund 12/31/2007 N/A 81 12/31/2007 N/A N/A N/A 12/31/2008 99 12/31/2008 N/A N/A N/A 12/31/2009 58 12/31/2009 N/A 0 12/31/2010 12/31/2010 3 12/31/2011 12/31/2011 7 AZL MFS Investors Trust Fund 12/31/2007 N/A 12/31/2007 N/A N/A N/A 12/31/2008 12/31/2008 N/A N/A N/A 12/31/2009 89 12/31/2009 N/A 0 12/31/2010 12/31/2010 3 12/31/2011 12/31/2011 2 AZL Mid Cap Index Fund 12/31/2010 N/A 12/31/2010 N/A 8 12/31/2011 12/31/2011 9 AZL Money Market Fund 12/31/2007 N/A 12/31/2007 N/A N/A N/A 12/31/2008 12/31/2008 N/A N/A N/A 12/31/2009 12/31/2009 N/A 6 12/31/2010 12/31/2010 36 12/31/2011 12/31/2011 41 The Allianz VisionSM Variable Annuity Contract Prospectus – June 14, 2012 Appendix B 74 M&E Charge 1.40% M&E Charge 2.05% Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period AZL Morgan Stanley Global Real Estate Fund 12/31/2007 N/A 12/31/2007 N/A N/A N/A 12/31/2008 12/31/2008 N/A N/A N/A 12/31/2009 82 12/31/2009 N/A 0 12/31/2010 12/31/2010 3 12/31/2011 12/31/2011 4 AZL Morgan Stanley Mid Cap Growth Fund 12/31/2007 N/A 12/31/2007 N/A N/A N/A 12/31/2008 12/31/2008 N/A N/A N/A 12/31/2009 12/31/2009 N/A 0 12/31/2010 12/31/2010 3 12/31/2011 12/31/2011 4 AZL Oppenheimer Discovery Fund 12/31/2007 N/A 35 12/31/2007 N/A N/A N/A 12/31/2008 48 12/31/2008 N/A N/A N/A 12/31/2009 17 12/31/2009 N/A 0 12/31/2010 55 12/31/2010 0 12/31/2011 12/31/2011 0 AZL S&P 500 Index Fund 12/31/2007 N/A 12/31/2007 N/A N/A N/A 12/31/2008 12/31/2008 N/A N/A N/A 12/31/2009 12/31/2009 N/A 0 12/31/2010 12/31/2010 2 12/31/2011 12/31/2011 7 AZL Schroder Emerging Markets Equity Fund 12/31/2007 N/A 12/31/2007 N/A N/A N/A 12/31/2008 12/31/2008 N/A N/A N/A 12/31/2009 12/31/2009 N/A 0 12/31/2010 12/31/2010 3 12/31/2011 12/31/2011 6 AZL Small Cap Stock Index Fund 12/31/2007 N/A 12/31/2007 N/A N/A N/A 12/31/2008 12/31/2008 N/A N/A N/A 12/31/2009 70 12/31/2009 N/A 0 12/31/2010 12/31/2010 2 12/31/2011 12/31/2011 4 BlackRock Global Allocation V.I. Fund 12/31/2008 N/A 12/31/2008 N/A N/A N/A 12/31/2009 12/31/2009 N/A 14 12/31/2010 12/31/2010 12/31/2011 12/31/2011 Davis VA Financial Portfolio 12/31/2007 N/A 42 12/31/2007 N/A N/A N/A 12/31/2008 79 12/31/2008 N/A N/A N/A 12/31/2009 33 12/31/2009 N/A 0 12/31/2010 22 12/31/2010 0 12/31/2011 16 12/31/2011 0 Fidelity VIP FundsManager 50% Portfolio 12/31/2011 N/A 12/31/2011 N/A 1 Fidelity VIP FundsManager 60% Portfolio 12/31/2011 N/A 12/31/2011 N/A 1 The Allianz VisionSM Variable Annuity Contract Prospectus – June 14, 2012 Appendix B 75 M&E Charge 1.40% M&E Charge 2.05% Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Franklin High Income Securities Fund 12/31/2007 N/A 62 12/31/2007 N/A N/A N/A 12/31/2008 61 12/31/2008 N/A N/A N/A 12/31/2009 12/31/2009 N/A 1 12/31/2010 12/31/2010 20 12/31/2011 12/31/2011 25 Franklin Income Securities Fund 12/31/2007 N/A 12/31/2007 N/A N/A N/A 12/31/2008 12/31/2008 N/A N/A N/A 12/31/2009 73 12/31/2009 N/A 1 12/31/2010 81 12/31/2010 2 12/31/2011 12/31/2011 3 Franklin Templeton VIP Founding Funds Allocation Fund 12/31/2007 N/A 12/31/2007 N/A N/A N/A 12/31/2008 12/31/2008 N/A N/A N/A 12/31/2009 12/31/2009 N/A 0 12/31/2010 12/31/2010 3 12/31/2011 12/31/2011 4 Franklin U.S. Government Fund 12/31/2007 N/A 33 12/31/2007 N/A N/A N/A 12/31/2008 57 12/31/2008 N/A N/A N/A 12/31/2009 84 12/31/2009 N/A 2 12/31/2010 12/31/2010 5 12/31/2011 12/31/2011 6 Mutual Shares Securities Fund 12/31/2007 N/A 12/31/2007 N/A N/A N/A 12/31/2008 12/31/2008 N/A N/A N/A 12/31/2009 12/31/2009 N/A 0 12/31/2010 12/31/2010 6 12/31/2011 12/31/2011 7 PIMCO EqS Pathfinder Portfolio 12/31/2010 N/A 39 12/31/2010 N/A 0 12/31/2011 12/31/2011 15 PIMCO VIT All Asset Portfolio 12/31/2007 N/A 73 12/31/2007 N/A N/A N/A 12/31/2008 91 12/31/2008 N/A N/A N/A 12/31/2009 12/31/2009 N/A 4 12/31/2010 12/31/2010 42 12/31/2011 12/31/2011 55 PIMCO VIT CommodityRealReturn Strategy Portfolio 12/31/2007 N/A 12/31/2007 N/A N/A N/A 12/31/2008 12/31/2008 N/A N/A N/A 12/31/2009 12/31/2009 N/A 0 12/31/2010 12/31/2010 4 12/31/2011 12/31/2011 5 PIMCO VIT Emerging Markets Bond Portfolio 12/31/2007 N/A 67 12/31/2007 N/A N/A N/A 12/31/2008 73 12/31/2008 N/A N/A N/A 12/31/2009 12/31/2009 N/A 2 12/31/2010 12/31/2010 32 12/31/2011 12/31/2011 40 PIMCO VIT Global Advantage Strategy Bond Portfolio 12/31/2011 N/A 36 12/31/2011 N/A 0 The Allianz VisionSM Variable Annuity Contract Prospectus – June 14, 2012 Appendix B 76 M&E Charge 1.40% M&E Charge 2.05% Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period PIMCO VIT Global Bond Portfolio (Unhedged) 12/31/2007 N/A 12/31/2007 N/A N/A N/A 12/31/2008 12/31/2008 N/A N/A N/A 12/31/2009 12/31/2009 N/A 0 12/31/2010 12/31/2010 20 12/31/2011 12/31/2011 23 PIMCO VIT Global Multi-Asset Portfolio 12/31/2009 N/A 12/31/2009 N/A 0 12/31/2010 12/31/2010 26 12/31/2011 12/31/2011 27 PIMCO VIT High Yield Portfolio 12/31/2007 N/A 57 12/31/2007 N/A N/A N/A 12/31/2008 61 12/31/2008 N/A N/A N/A 12/31/2009 12/31/2009 N/A 6 12/31/2010 12/31/2010 20 12/31/2011 12/31/2011 21 PIMCO VIT Real Return Portfolio 12/31/2007 N/A 78 12/31/2007 N/A N/A N/A 12/31/2008 12/31/2008 N/A N/A N/A 12/31/2009 12/31/2009 N/A 2 12/31/2010 12/31/2010 57 12/31/2011 12/31/2011 22 PIMCO VIT Total Return Portfolio 12/31/2007 N/A 12/31/2007 N/A N/A N/A 12/31/2008 12/31/2008 N/A N/A N/A 12/31/2009 12/31/2009 N/A 8 12/31/2010 12/31/2010 56 12/31/2011 12/31/2011 83 PIMCO VIT Unconstrained Bond Portfolio 12/31/2011 N/A 12/31/2011 N/A 0 Templeton Global Bond Securities Fund 12/31/2007 N/A 12/31/2007 N/A N/A N/A 12/31/2008 12/31/2008 N/A N/A N/A 12/31/2009 12/31/2009 N/A 2 12/31/2010 12/31/2010 10 12/31/2011 12/31/2011 14 Templeton Growth Securities Fund 12/31/2007 N/A 12/31/2007 N/A N/A N/A 12/31/2008 12/31/2008 N/A N/A N/A 12/31/2009 12/31/2009 N/A 0 12/31/2010 12/31/2010 0 12/31/2011 12/31/2011 0 The Allianz VisionSM Variable Annuity Contract Prospectus – June 14, 2012 Appendix B 77 APPENDIX C – EFFECTS OF PARTIAL WITHDRAWALS AND LIFETIME PAYMENTS ON THE VALUES AVAILABLE UNDER THE CONTRACT These calculations show the effects of partial withdrawals and lifetime payments on the Contract’s values. All fractional numbers in these examples have been rounded up to the next whole number. Partial withdrawals (including Partial Annuitizations and withdrawal charges, but not amounts we withdraw for other Contract charges) reduce the Contract Value on a dollar for dollar basis, and reduce all of the guaranteed values by the percentage of Contract Value withdrawn. The following example shows the effect on the available guaranteed values assuming a Contract with a $90,000 initial Purchase Payment and a $5,000 free partial withdrawal (before beginning any Lifetime Plus Payments) when the Contract Value and Rider Anniversary Value are $100,000, Benefit Base is $104,040, and Quarterly Anniversary Value is $102,000. Partial Withdrawal Contract Value Traditional Death Benefit Value Benefit Base (Income Protector) Rider Anniversary Value (Investment Protector) Quarterly Anniversary Value (Quarterly Value Death Benefit) Prior to withdrawal $ 100,000 $ 90,000 $5,000 withdrawal –[($5,000/ 100,000) x 114,000) –[($5,000/ 100,000) x 114,000) –[($5,000/ 100,000) x 114,000) –[($5,000/ 100,000) x90,000)] x 104,040)] x 100,000)] X 102,000)] – $5,000 – $4,500 – $5,202 – $5,000 – $5,100 After withdrawal $ 95,000 $ 85,500 $ 98,838 $ 95,000 $ 96,900 Lifetime Plus Payments under Income Protector reduce the Contract Value on a dollar for dollar basis and reduce other benefits guaranteed values, by the percentage of Contract Value withdrawn. However, Lifetime Plus Payments do not reduce the Benefit Base. The following example shows the effect of taking the annual maximum payment on your Contract under Income Protector if you are the sole Covered Person, begin Lifetime Plus Payments at age 62 when the Benefit Base is $120,000, and the annual maximum Lifetime Plus Payment is $4,800 (4% of the $120,000 Benefit Base). Lifetime Plus Payment Contract Value Traditional Death Benefit Value Benefit Base Before payment $ 97,000 $ 85,500 $ 120,000 $4,800 payment –[($4,800/ 97,000) x 85,500)] – $4,800 – $4,231 no change After payment $ 92,200 $ 81,269 $ 120,000 An Excess Withdrawal is a withdrawal you take while you are receiving Lifetime Plus Payments, that when added to any other withdrawals taken during the Benefit Year and your annual actual payment, is greater than your current annual maximum lifetime payment. Partial Excess Withdrawals (including withdrawal charges, but not amounts we withdraw for other Contract charges) immediately reduce the Contract Value on a dollar for dollar basis, and reduce all of the guaranteed values by the percentage of Contract Value withdrawn. Partial Excess Withdrawals also reduce the annual maximum Lifetime Plus Payment on the next Benefit Anniversary. Continuing from the annual maximum Lifetime Plus Payment example, assume you take a $5,000 partial Excess Withdrawal later in the first Benefit Year when the Contract Value is $92,000. Excess Withdrawal Contract Value Traditional Death Benefit Value Benefit Base Next anniverary’s annual maximum Lifetime Plus Payment Prior to withdrawal $ 92,000 $ 81,269 $ 120,000 $ 4,800 $5,000 withdrawal –[($5,000/ 92,000) x 81,269)] –[($5,000/ 92,000) x 120,000)] –[($5,000/ 92,000) x 4,800)] – $5,000 – $4,417 – $6,522 – $261 After withdrawal $ 87,000 $ 76,852 $ 113,478 $ 4,539 The Allianz VisionSM Variable Annuity Contract Prospectus – June 14, 2012 Appendix C 78 APPENDIX D – LIFETIME BENEFITS We previously offered three Lifetime Benefits. Lifetime Plus Benefit was available from May 1, 2007 through January 25, 2009. Lifetime Plus II Benefit was available from November 12, 2007 through March 31, 2009. Lifetime Plus 10 Benefit was available from July 17, 2008 through March 31, 2009. The additional M&E charge for these benefits during the Accumulation Phase is as follows. There is no additional M&E charge for these benefits during the Annuity Phase. Current M&E Charge(1) Maximum M&E Charge(1) Additional M&E Charge for Optional Benefits(2) Lifetime Plus Benefit (available before April 1, 2009)(3) Single Lifetime Plus Payments 0.70% 1.50%(4) Joint Lifetime Plus Payments 0.85% 1.65%(5) Lifetime Plus II Benefitand Lifetime Plus 10 Benefit(both available from January 26, 2009 until March 31, 2009) Single Lifetime Plus Payments 0.95% 1.60%(4) Joint Lifetime Plus Payments 1.10% 1.75%(5) Lifetime Plus II Benefitand Lifetime Plus 10 Benefit (both available before January 26, 2009) Single Lifetime Plus Payments(6) 0.80% 1.60%(4) Joint Lifetime Plus Payments(7) 0.95% 1.75%(5) The M&E charge is an annualized rate that is calculated and assessed on a daily basis as a percentage of each Investment Option’s net asset value. For more information, see section 7, Expenses – Mortality and Expense Risk (M&E) Charge. We assess the additional M&E charge for these optional benefits during the Accumulation Phase while your benefit is in effect and your Contract Value is positive. From January 26, 2009 until March 31, 2009, this benefit was only available in Nevada and it did not include the Cumulative Withdrawal Benefit. This is the maximum charge we could impose if you remove a Covered Person, if a Lifetime Benefit’s guaranteed value is reset, or if you receive an annual payment increase. This is the maximum charge we could impose if a Lifetime Benefit’s guaranteed value is reset, or if you receive an annual payment increase. On the Benefit Date, the M&E charge reduces to 0.70% and the maximum M&E charge reduces to 1.50%. On the Benefit Date, the M&E charge reduces to 0.85% and the maximum M&E charge reduces to 1.65%. Except as specified in this appendix, the same terms and conditions apply to each Lifetime Benefit. We designed Lifetime Plus Payments to last for the lifetime of the Covered Person(s). If all Covered Persons die or are removed from the Contract before Lifetime Plus Payments begin, your Lifetime Benefit ends and payments are not available to you. In the case of non-spouse Joint Owners, if a Joint Owner dies before payments begin, this benefit ends and payments are not available to you even if the Covered Person is still alive. You can begin payments immediately if the Covered Person(s) meet the minimum exercise age requirement (see “Requesting Lifetime Plus Payments”). You choose your payment frequency and amount subject to an annual maximum. Once established, the annual maximum Lifetime Plus Payment (or annual Lifetime Plus Payment in Nevada) can increase, but it cannot decrease unless you take an Excess Withdrawal. The Allianz VisionSM Variable Annuity Contract Prospectus – June 14, 2012 Appendix D 79 There are several important points to note about Lifetime Benefits. · If you do not begin receiving Lifetime Plus Payments during the eligibility period, your benefit ends and you will have paid for the benefit without receiving any of its advantages. · Joint Lifetime Plus Payments are not available under Lifetime Plus Benefit or Lifetime Plus II Benefit if there is more than a 40-year age difference between spouses. Joint Lifetime Plus Payments are not available under Lifetime Plus 10 Benefit if there is more than a 25-year age difference between spouses. · Lifetime Benefits do not create Contract Value or guarantee the performance of any Investment Option. · If you select the No Withdrawal Charge Option, you can only remove a Lifetime Benefit as discussed under “Removing a Lifetime Benefit.” · We restrict Contract Value allocations and transfers, and rebalance your Contract Value quarterly. These restrictions support the benefit’s guarantees, and to the extent they limit your investment flexibility, they may limit the upside potential to your Contract Value and Benefit Base. · If your Lifetime Benefit includes the Cumulative Withdrawal Benefit(1) and you take less than the annual maximum Lifetime Plus Payment, you may not receive an annual payment increase. Allocations to the Cumulative Withdrawal Benefit (the difference between your annual maximum Lifetime Plus Payment and the annual actual Lifetime Plus Payment you receive) do not earn interest or participate in your selected Investment Options’ performance, and are not available to your Beneficiaries(2) upon death. (See the “Cumulative Withdrawal Benefit” discussion later in this appendix.) The Cumulative Withdrawal Benefit was not available in Nevada. If you selected joint Lifetime Plus Payments and the surviving spouse who is also the joint Covered Person continues the Contract, the Cumulative Withdrawal Value is available to your spouse. NOTE: · For the flexible rebalancing program: The program is not available while your Lifetime Benefit is in effect. However, you can participate in the flexible rebalancing program after the rider termination date if you remove a Lifetime Benefit from your Contract. · For partial withdrawals: You cannot take a partial withdrawal from specific Investment Options if you select a Lifetime Benefit. REMOVING A LIFETIME BENEFIT You can remove a Lifetime Benefit from your Contract before Lifetime Plus Payments begin. If you select the No Withdrawal Charge Option, you can only remove a Lifetime Benefit if you simultaneously replace it with Investment Protector (see section 11, Selection of Optional Benefits – Replacing Optional Benefits). You can remove a Lifetime Benefit by completing the appropriate form. We remove your benefit from your Contract on the Contract Anniversary (or on the next Business Day if the anniversary is not a Business Day) that occurs immediately after we receive your request in Good Order at our Service Center, and the rider termination date is that Contract Anniversary. For the request to be in Good Order, we must receive this form no earlier than 30 days before a Contract Anniversary, and no later than 4 p.m. Eastern Time on the last Business Day before the Contract Anniversary. On the rider termination date, we no longer assess the Lifetime Benefit’s additional M&E charge, and the restrictions on Contract Value allocations and transfers no longer apply. Because the total M&E charge for the Contract changes, we adjust the number of accumulation units so that the Contract Value on the rider termination date remains the same. Because the performance of the Investment Options causes the accumulation unit values to fluctuate, the adjustment to the number of accumulation units may be positive or negative. Although you cannot remove a Lifetime Benefit on or after the Benefit Date, you can end your selected benefit by: · taking an Excess Withdrawal of the total Contract Value (your Contract Value must be greater than the Cumulative Withdrawal Value*); or · requesting a Full Annuitization. * The Cumulative Withdrawal Benefit was not available in Nevada. The Allianz VisionSM Variable Annuity Contract Prospectus – June 14, 2012 Appendix D 80 COVERED PERSON(S) We base Lifetime Plus Payments on the lives of the Covered Person(s). Their ages determined availability of the benefit, when lifetime payments can begin and the initial annual maximum lifetime payment. When you selected a benefit, you chose whether you wanted payments based on your life (single Lifetime Plus Payments), or the lifetime of you and your spouse (joint Lifetime Plus Payments). However, joint Lifetime Plus Payments are not available under Lifetime Plus Benefit or Lifetime Plus II Benefit if there is more than a 40-year age difference between spouses; and joint Lifetime Plus Payments are not available under Lifetime Plus 10 Benefit if there is more than a 25-year age difference between spouses. Based on your payment selection, we determine the Covered Persons as follows. For single Lifetime Plus Payments and: · solely owned Contracts, the Covered Person is the Owner. · jointly owned Contracts, you can choose which Owner is the Covered Person. · Contracts owned by a non-individual, the Covered Person is the Annuitant. For joint Lifetime Plus Payments, Covered Persons must be spouses and: · Non-Qualified Contracts: – spouses must be Joint Owners; or – one spouse must be the Annuitant and the other spouse must be the sole primary Beneficiary if the sole Owner is a non-individual; or – one spouse must be the sole Owner and Annuitant and the other spouse must be the sole primary Beneficiary. · Qualified Contracts: – one spouse must be the sole Owner and Annuitant and the other spouse must be the sole primary Beneficiary; or – if the owner is a non-individual, then one spouse must be the Annuitant and the other spouse must be the sole primary Beneficiary; or – if the owner is a non-individual and we require the non-individual Owner to also be the sole primary Beneficiary, then one spouse must be the Annuitant and the other spouse must be the sole contingent Beneficiary. You cannot add or replace a Covered Person. However, you can remove a joint Covered Person before the Benefit Date on a Contract Anniversary, or after the Benefit Date on a Benefit Anniversary by completing the appropriate form and sending it to us within 30 days before the anniversary. We process your request on the Contract Anniversary* (or Benefit Anniversary) that occurs immediately after we receive your request in Good Order at our Service Center. Removing a joint Covered Person does not change Lifetime Plus Payments, but it may change your M&E charge. For Contracts issued in Nevada, if you remove a joint Covered Person we change your additional M&E charge to 0.70% for Lifetime Plus Benefit with single Lifetime Plus Payments. For Contracts issued in all other states, if you remove a joint Covered Person we reserve the right to declare a new additional M&E charge. Any new additional M&E charge cannot be greater than the maximum for your Lifetime Benefit with single Lifetime Plus Payments stated at the beginning of this appendix. If we change the additional M&E charge, we adjust the number of accumulation units so that the Contract Value on the anniversary that we process your request remains the same. Because the performance of the Investment Options causes the accumulation unit values to fluctuate, the adjustment to the number of accumulation units may be positive or negative. * Or on the next Business Day if the Contract Anniversary or Benefit Anniversary is not a Business Day. The Allianz VisionSM Variable Annuity Contract Prospectus – June 14, 2012 Appendix D 81 NOTE: · A person no longer qualifies as a Covered Person and is removed from the Contract if that person is no longer an Owner, Joint Owner, Annuitant, sole primary Beneficiary, or sole contingent Beneficiary as required here. · For non-spouse Joint Owners selecting single Lifetime Plus Payments: Upon the death of any Owner, we pay any applicable death benefit, and your Lifetime Benefit and any Lifetime Plus Payments end if the Contract Value is positive. This means that upon an Owner’s death, Lifetime Plus Payments are no longer available even if the sole Covered Person is still alive. · For joint Lifetime Plus Payments: Covered Persons must continue to qualify as spouses under federal law while your benefit is in effect. If at any time before this you are no longer spouses, you must immediately send us notice. We either divide the Contract in accordance with any applicable court order or law regarding division of assets upon divorce, or remove a Covered Person from the Contract. At this time, we may change the additional M&E charge for your Lifetime Benefit as discussed in this appendix. However, any new additional M&E charge cannot be greater than the maximum stated at the beginning of this appendix. When we receive notification of an Owner’s death, if we discover that the joint Covered Persons were not federally recognized spouses at the time of death, spousal continuation of the Contract is not available. Therefore, your benefit, any Lifetime Plus Payments and the Contract all end. · For Contracts issued to civil union partners in New Jersey: We allow civil union partners to be Joint Owners and/or joint Covered Persons. However, civil union partners are treated differently from persons who are recognized as spouses under the federal tax law and this affects how long Lifetime Plus Payments continue. Upon the death of one federally recognized spouse, the survivor can continue the Contract and lifetime payments also continue if the survivor is a Covered Person. This type of continuation is generally not allowed for a surviving civil union partner under the federal tax law with the following exception. If the Contract Value reduces to zero before the one year anniversary of the first civil union partner’s death, Lifetime Plus Payments can continue if the survivor is a Covered Person and the survivor chooses not to take the death benefit. If instead the Contract Value is positive at this time, or if the survivor chooses to take the death benefit, Lifetime Plus Payments end. LIFETIME PLUS PAYMENT OVERVIEW We base your initial Lifetime Plus Payment on the Benefit Base and payment percentage. When payments begin, the Benefit Base is the greater of: · Contract Value as of the end of the last Business Day before the Benefit Date, · Quarterly Anniversary Value, or · for Lifetime Plus Benefit, an annual 5% compounded interest applied to Purchase Payments adjusted for withdrawals for up to ten years. Each Contract Anniversary before the older Covered Person’s 81st birthday you can reset the compounded interest to equal the Contract Value, if greater (5% Annual Increase). The 5% Annual increase is subject to a maximum of two times Purchase Payments adjusted for withdrawals received ten years ago (Enhanced 10-Year Value). · for Lifetime Plus II Benefit, the Highest Annual Increase, which is the greatest of all the Enhanced 5% Annual Increases. The Enhanced 5% Annual Increase is similar to Lifetime Plus Benefit’s 5% Annual Increase, the only difference is that annual resets are automatic and establish a new Enhanced 5% Annual Increase and Enhanced 10-Year Value. · for Lifetime Plus 10 Benefit, a quarterly simple interest of 2.5% applied to Purchase Payments adjusted for withdrawals for up to 20 years. Each quarter we reset the simple interest to equal the Contract Value, if greater (10% Annual Increase). The Allianz VisionSM Variable Annuity Contract Prospectus – June 14, 2012 Appendix D 82 We determine your payment percentage by using the Lifetime Plus Payment Table for your selected benefit. We established your Contract’s Lifetime Plus Payment Table on the rider effective date and we cannot change it. Lifetime Plus Payment Table for Lifetime Plus Benefit or Lifetime PlusIIBenefit Age band of the Covered Person (or younger Covered Person for joint Lifetime Plus Payments) Annual maximum Lifetime Plus Payment percentage (or annual Lifetime Plus Payment percentage for Contracts issued in Nevada) 50 - 59 4% 60 - 69 5% 70 - 79 6% 80+ 7% Lifetime Plus Payment Table for Lifetime Plus 10 Benefit Age band of the Covered Person (or younger Covered Person for joint Lifetime Plus Payments) Annual maximum Lifetime Plus Payment percentage 65 - 79 5% 80+ 6% In all states except Nevada, the annual maximum Lifetime Plus Payment is the amount you are entitled to receive each year, but you can choose to take less. In Nevada you cannot choose to take less than the annual Lifetime Plus Payment. Your annual maximum Lifetime Plus Payment (or annual Lifetime Plus Payment in Nevada) may increase based on the Covered Person’s age and/or if the Contract Value increases. However, your payment does not increase annually just as a result of the Covered Person moving into a new age band; the result of the current Contract Value multiplied by the increased payment percentage must be greater than your current annual maximum Lifetime Plus Payment (or annual Lifetime Plus Payment in Nevada) for your payment to increase. For more information, see the “Automatic Annual Lifetime Plus Payment Increases.” BENEFIT BASE The Benefit Base determines your initial annual maximum Lifetime Plus Payment (or initial annual Lifetime Plus Payment in Nevada). The greater the Benefit Base, the greater the initial annual maximum Lifetime Plus Payment (or initial annual Lifetime Plus Payment for Contracts issued in Nevada). On the rider effective date, and on each Business Day before the Benefit Date, the Benefit Base is equal to the greatest of: · the Quarterly Anniversary Value, · for Lifetime Plus Benefit, the 5% Annual Increase (including the Enhanced 10-Year Value), · for Lifetime Plus II Benefit, the Highest Annual Increase (including the Enhanced 5% Annual Increase and the Enhanced 10-Year Value), or · for Lifetime Plus 10 Benefit, the 10% Annual Increase. On the Benefit Date, we compare your Benefit Base to the Contract Value using the values determined at the end of the prior Business Day and increase your Benefit Base to equal this Contract Value if it is greater. The Allianz VisionSM Variable Annuity Contract Prospectus – June 14, 2012 Appendix D 83 On and after the Benefit Date, your Benefit Base only changes if you take an Excess Withdrawal, or we increase your annual maximum Lifetime Plus Payment (or annual Lifetime Plus Payment in Nevada). Excess Withdrawals reduce your Benefit Base by the percentage of Contract Value withdrawn, determined at the end of the Business Day we process the withdrawal. An annual payment increase may increase or decrease your Benefit Base at the end of the last Business Day before a Benefit Anniversary as follows. · If we increase your annual maximum Lifetime Plus Payment (or annual Lifetime Plus Payment in Nevada) because the Contract Value increased, we increase your Benefit Base by the same percentage that we increased the payment. · If we increase your annual maximum Lifetime Plus Payment (or annual Lifetime Plus Payment in Nevada) because the current payment percentage multiplied by the current Contract Value results in a higher payment, we change your Benefit Base to equal this Contract Value. This change may increase or decrease your Benefit Base. NOTE: For Bonus Option Contracts, bonus amounts are not included in the parts of the Quarterly Anniversary Value, 5% Annual Increase, Enhanced 5% Annual Increase, Enhanced 10-Year Value or 10% Annual Increase that are based on Purchase Payments, and are also not included in the parts of these values that are based on Contract Value until they are vested. QUARTERLY ANNIVERSARY VALUE While your Lifetime Benefit is in effect, we only calculate the Quarterly Anniversary Value before the Benefit Date. If the rider effective date is the Issue Date, the Quarterly Anniversary Value is initially equal to the Purchase Payment received on the Issue Date. If the rider effective date occurs after the Issue Date, the Quarterly Anniversary Value is initially equal to the Contract Value at the end of the prior Business Day. At the end of each Business Day, we adjust the Quarterly Anniversary Value as follows. · We increase it by the amount of any additional Purchase Payments. · We reduce it by the percentage of any Contract Value withdrawn. Withdrawals include Partial Annuitizations and any withdrawal charges, but do not include amounts we withdraw for other Contract charges. On each Quarterly Anniversary, we compare the Quarterly Anniversary Value to the Contract Value using the values determined at the end of the prior Business Day and increase the Quarterly Anniversary Value to equal this Contract Value if it is greater. LIFETIME PLUS BENEFIT AND LIFETIME PLUS II BENEFIT VALUE DIFFERENCES The primary difference between the benefit values provided by the Lifetime Plus Benefit and Lifetime Plus II Benefit is the reset feature. Resets occur on Contract Anniversaries and lock in any Contract Value increases to the values provided by the 5% Annual Increase, Enhanced 5% Annual Increase and Enhanced 10-Year Value. Resets under Lifetime Plus Benefit are manual (you must request them), are only available before age 81, and replace the prior 5% Annual Increase and Enhanced 10-Year Value. Resets under Lifetime Plus II Benefit are automatic, can occur until age 90, and do not replace prior values; each automatic reset establishes both a new Enhanced 5% Annual Increase and Enhanced 10-Year Value. Other than that, the calculation for the 5% Annual Increase and Enhanced 5% Annual Increase is the same. The Highest Annual Increase under the Lifetime Plus II Benefit is the greatest of all the Enhanced 5% Annual Increases. 5% ANNUAL INCREASE AND ENHANCED 5% ANNUAL INCREASE While your Lifetime Plus Benefit or Lifetime Plus II Benefit is in effect, we only calculate the 5% Annual Increase or Enhanced 5% Annual Increase (the annual increases) before the Benefit Date. If the rider effective date is the Issue Date, the annual increases are initially equal to the Purchase Payment received on the Issue Date. If the rider effective date occurs after the Issue Date, the annual increases are initially equal to the Contract Value at the end of the prior Business Day. At the end of each Business Day before the tenth rider anniversary (or tenth reset anniversary), we adjust each annual increase as follows. · We increase it by the amount of any additional Purchase Payments. · We reduce it by the percentage of any Contract Value withdrawn. Withdrawals include Partial Annuitizations and any withdrawal charges, but do not include amounts we withdraw for other Contract charges. The Allianz VisionSM Variable Annuity Contract Prospectus – June 14, 2012 Appendix D 84 On the first rider anniversary (or first reset anniversary), each annual increase is equal to: b + (1.05 x (a – b)) Where: a The annual increase at the end of the prior Business Day; and b Purchase Payments* received during the last Contract Year. If the rider effective date is the Issue Date and there has not been a reset, we exclude from “b” any Purchase Payments received within 90 days of the Issue Date. On the second through ninth rider anniversaries (or second through ninth reset anniversaries), each annual increase is equal to: d + [1.05 x ((c – d) + (0.05 x e)] Where: c The annual increase at the end of the prior Business Day; d Purchase Payments* received during the last Contract Year; and e Purchase Payments* received during the Contract Year that began two years ago. If the rider effective date is the Issue Date and there has not been a reset, we exclude from “e” any Purchase Payments received within 90 days of the Issue Date. * We reduce each Purchase Payment by the percentage of any Contract Value withdrawn, determined at the end of each Business Day. Withdrawals include Partial Annuitizations and any withdrawal charges, but do not include amounts we withdraw for other Contract charges. On each Business Day on or after the tenth rider anniversary (or tenth reset anniversary), each annual increase is equal to the Enhanced 10-Year Value established on the same date. NOTE: To receive the maximum benefit, you must wait to begin Lifetime Plus Payments until the 11th Contract Anniversary after we receive your last Purchase Payment, or the 11th reset anniversary. If the older Covered Person was age 80 on the rider effective date and you want to receive this maximum benefit, you have less than one year to begin Lifetime Plus Payments after this waiting period before the benefit ends. ENHANCED 10-YEAR VALUE While your Lifetime Plus Benefit or Lifetime Plus II Benefit is in effect, we only calculate the Enhanced 10-Year Values before the Benefit Date. The Enhanced 10-Year Value acts as both an increase and a cap to the annual increases. If you begin Lifetime Plus Payments on or after the tenth rider anniversary (or on or after the tenth reset anniversary), the Enhanced 10-Year Value is at least equal to twice its initial value, which is either the initial Purchase Payment or Contract Value depending on when you selected the benefit and any resets. Before the tenth rider anniversary (or tenth reset anniversary), we do not use the Enhanced 10-Year Value to calculate the Benefit Base that determines your Lifetime Plus Payments. If the rider effective date is the Issue Date, the Enhanced 10-Year Value is initially equal to twice the Purchase Payment received on the Issue Date. If the rider effective date occurs after the Issue Date, the Enhanced 10-Year Value is initially equal to twice the Contract Value at the end of the prior Business Day. At the end of each Business Day we adjust each Enhanced 10-Year Value as follows. · We increase it by the amount of any additional Purchase Payments. · We reduce it by the percentage of any Contract Value withdrawn. Withdrawals include Partial Annuitizations and any withdrawal charges, but do not include amounts we withdraw for other Contract charges. If the rider effective date is the Issue Date and there has not been a reset, then on the first Contract Anniversary the Enhanced 10-Year Value is equal to: · the Enhanced 10-Year Value at the end of the prior Business Day, · plus Purchase Payments* received within 90 days of the Issue Date excluding the payment received on the Issue Date. The Allianz VisionSM Variable Annuity Contract Prospectus – June 14, 2012 Appendix D 85 On the eleventh and later rider anniversaries (or eleventh and later reset anniversaries) each Enhanced 10-Year Value is equal to: · the Enhanced 10-Year Value at the end of the prior Business Day, · plus Purchase Payments* received during the Contract Year that began eleven years ago. If you selected Lifetime Plus Benefit at issue and there has not been a reset, then on the eleventh Contract Anniversary only we exclude Purchase Payments received within 90 days of the Issue Date. * We reduce each Purchase Payment by the percentage of any Contract Value withdrawn, determined at the end of each Business Day. Withdrawals include Partial Annuitizations and any withdrawal charges, but do not include amounts we withdraw for other Contract charges. NOTE: If the older Covered Person was age 80 on the rider effective date, any Purchase Payments received more than 91 days after the rider effective date do not double under the Enhanced 10-Year Value before your Lifetime Benefit ends. MANUAL RESETS UNDER LIFETIME PLUS BENEFIT While your Lifetime Plus Benefit is in effect, and before the older Covered Person’s 81st birthday or the Benefit Date, you can reset the 5% Annual Increase to equal the Contract Value if the Contract Value is greater than the sum of the 5% Annual Increase on the most recent Contract Anniversary plus 5% of all Purchase Payments received during the last Contract Year (excluding Purchase Payments received before the first Quarterly Anniversary if this is the first Contract Anniversary). You can request a reset within 30 days following a Contract Anniversary by completing the appropriate form. We process your reset request as of the immediately preceding Contract Anniversary (reset date) once we receive your request in Good Order at our Service Center. If the reset date does not fall on a Business Day, we process your request on the next Business Day. When we process your reset request, we change the 5% Annual Increase to equal the Contract Value determined at the end of the last Business Day before the reset date. We also increase the Enhanced 10-Year Value to equal two times the Contract Value determined at the end of the last Business Day before the reset date. For Contracts issued in Nevada, if you reset the 5% Annual Increase we do not change Lifetime Plus Benefit’s additional M&E charge. For Contracts issued in all other states, we reserve the right to declare a new additional M&E charge for Lifetime Plus Benefit upon a manual reset. Any new additional M&E charge cannot be greater than the maximum stated at the beginning of this appendix. Any M&E charge change occurs on the 30th day after the reset date, or the next Business Day if the 30th day is not a Business Day. If we change the additional M&E charge, we simultaneously adjust the number of accumulation units so that the Contract Value remains the same. Because Investment Option performance changes accumulation unit values, this adjustment may be positive or negative. AUTOMATIC RESETS UNDER LIFETIME PLUS II BENEFIT While your Lifetime Plus II Benefit is in effect, and before the older Covered Person’s 91st birthday or Benefit Date, we automatically reset the Enhanced 5% Annual Increase to equal the Contract Value if twice the Contract Value is greater than the most recently established Enhanced 10-Year Value plus all Purchase Payments received within the previous ten Contract Years, but received on or after the most recent reset date, excluding Purchase Payments received within 90 days of the Issue Date. This reset establishes a new additional Enhanced 5% Annual Increase equal to the Contract Value determined at the end of the last Business Day before the reset date. We also establish a new additional Enhanced 10-Year Value equal to two times the Contract Value determined at the end of the last Business Day before the reset date. An automatic reset does not cancel any previously established Enhanced 5% Annual Increases or their associated Enhanced 10-Year Values. Resets can establish several Enhanced 5% Annual Increases and associated Enhanced 10-Year Values. We continue to calculate all previously established Enhanced 5% Annual Increases and Enhanced 10-Year Values and use them to determine the Highest Annual Increase. Upon an automatic reset, we reserve the right to declare a new additional M&E charge for Lifetime Plus II Benefit. Any new additional M&E charge cannot be greater than the maximum stated at the beginning of this appendix. Any M&E charge change occurs on the 60th day after the reset date, or on the next Business Day if the 60th day is not a Business Day. If the new additional M&E charge is less than the prior charge, then we make the change and send you a confirmation letter. However, if Lifetime Plus II Benefit’s additional M&E charge increases, we send you written notice of the intended increase and provide you at least 30-days to decline the reset. If you decline the reset, you will not receive any future automatic resets, but you keep all previous resets (including this reset) and their associated Enhanced 5% Annual Increases and Enhanced 10-Year Values. If you do not contact us and decline the increase to the additional M&E charge during the 30-day notice period, we assume you have accepted the increase and we make the change. If you accept an increase to Lifetime Plus II Benefit’s additional M&E charge, then you continue to be eligible to receive future resets. The Allianz VisionSM Variable Annuity Contract Prospectus – June 14, 2012 Appendix D 86 If we change Lifetime Plus II Benefit’s additional M&E charge, we simultaneously adjust the number of accumulation units so that the Contract Value remains the same. Because Investment Option performance changes accumulation unit values, this adjustment may be positive or negative. LIFETIME PLUS 10 BENEFIT’S 10% ANNUAL INCREASE While your Lifetime Plus 10 Benefit is in effect, we only calculate the 10% Annual Increase before the Benefit Date. On each Quarterly Anniversary for up to a maximum of 20 years, we apply a simple interest increase of 2.5% to the Purchase Payments adjusted for withdrawals (or the Contract Value on the rider effective date, if applicable). Next, we compare this value to the Contract Value and increase it to equal the Contract Value if the Contract Value is greater (reset). We then apply any future simple interest increases to the reset value. Contract Value resets occur during the entire period we calculate the Annual Increase, and are not subject to the 20 year maximum. A reset may result in an increase to the additional M&E charge as described later in this appendix. If the rider effective date is the Issue Date, both the 10% Annual Increase and increase base are initially equal to the Purchase Payment received on the Issue Date. If the rider effective date occurs after the Issue Date, both the 10% Annual Increase and increase base are initially equal to the Contract Value at the end of the prior Business Day. At the end of each Business Day, we adjust both the 10% Annual Increase and increase base as follows. · We increase them by the amount of any additional Purchase Payments. · We reduce them by the percentage of any Contract Value withdrawn. Withdrawals include Partial Annuitizations and any withdrawal charges, but do not include amounts we withdraw for other Contract charges. On each Quarterly Anniversary on or before the 20th rider anniversary, the 10% Annual Increase is equal to: a + 0.025 (b – c) Where: a The 10% Annual Increase at the end of the prior Business Day; b The increase base at the end of the prior Business Day; and c Purchase Payments* received on or after the prior Quarterly Anniversary. If you select this benefit at issue, we exclude from “c” any Purchase Payments received before the first Quarterly Anniversary. * We reduce each Purchase Payment by the percentage of any Contract Value withdrawn, determined at the end of each Business Day. Withdrawals include Partial Annuitizations and any withdrawal charges, but do not include amounts we withdraw for other Contract charges. We then compare this 10% Annual Increase to the Contract Value at the end of the prior Business Day and increase both the 10% Annual Increase and the increase base to equal this Contract Value if it is greater. As previously stated, these resets can occur during the entire period we calculate the 10% Annual Increase. Upon a reset, we reserve the right to declare a new additional M&E charge for the Lifetime Plus 10 Benefit. Any new additional M&E charge cannot be greater than the maximum stated at the beginning of this appendix. Any M&E charge change occurs on the 60th day after the reset date, or on the next Business Day if the 60th day is not a Business Day. If the new additional M&E charge is less than the prior charge, then we make the change and send you a confirmation letter. However, if Lifetime Plus 10 Benefit’s additional M&E charge increases, we send you written notice of the intended increase and provide you at least 30-days to decline the reset. If you decline the reset, you will not receive any future automatic resets, but you keep all previous resets (including this reset). If you do not contact us and decline the increase to the additional M&E charge during the 30-day notice period, we assume you have accepted the increase and we make the change. If you accept an increase to Lifetime Plus 10 Benefit’s additional M&E charge, then you continue to be eligible to receive future resets. If we change Lifetime Plus 10 Benefit’s additional M&E charge, we simultaneously adjust the number of accumulation units so that the Contract Value remains the same. Because Investment Option performance changes accumulation unit values, this adjustment may be positive or negative. The Allianz VisionSM Variable Annuity Contract Prospectus – June 14, 2012 Appendix D 87 REQUESTING LIFETIME PLUS PAYMENTS You request Lifetime Plus Payments by completing a payment election form. Lifetime Plus Payments begin on the Benefit Date, which must be either the 1st or 15th of a calendar month. Your Benefit Date is the next available date that occurs at least 15 calendar days after we receive your request in Good Order at our Service Center. At least one Covered Person must be alive on the Benefit Date in order for Lifetime Plus Payments to begin. You cannot submit this form until the younger Covered Person reaches the exercise age, or once the older Covered Person reaches age 91. The exercise age for Lifetime Plus Benefit and Lifetime Plus II Benefit is age 50, and for Lifetime Plus 10 Benefit it is age 65. You can receive Lifetime Plus Payments semi-monthly, monthly, quarterly, semi-annually, or annually. If the scheduled payment date does not fall on a Business Day, we make the payment on the next Business Day. You can change your payment frequency once each Benefit Year while your Contract Value is positive*. Once your Contract Value reduces to zero, you receive your maximum Lifetime Plus Payment at the previous selected payment frequency. You must provide notice of any requested payment frequency change to our Service Center at least 30 days before the Benefit Anniversary. If the change is available, we implement it on the Benefit Anniversary and it remains in effect until the benefit ends or you request another change. * For Contracts issued in Nevada you can continue to change your payment frequency after the Contract Value reduces to zero. If your Contract Value reduces to zero for any reason other than a withdrawal while this benefit is in effect and before the Benefit Date, we calculate your annual maximum Lifetime Plus Payment and begin making annual payments to you on the next available Benefit Date. If the Benefit Date has not occurred six months before the older Covered Person reaches age 91, we send you written notice that the benefit is about to end. If the benefit ends before Lifetime Plus Payments begin, you will have paid for the benefit without receiving any of its advantages. Once Lifetime Plus Payments begin: · You can no longer remove your selected Lifetime Benefit from the Contract. · You cannot take new Partial Annuitizations. · You cannot make additional Purchase Payments so the Traditional Death Benefit value (if applicable) no longer increases. · Any active automatic investment plan and/or systematic withdrawal or dollar cost averaging programs end. · The free withdrawal privilege is not available. · You can only change the Owner if you selected joint Lifetime Plus Payments and: – an Owner dies and the spouse continues the Contract, or – you remove a joint Covered Person who is also a Joint Owner from the Contract. In this case, the remaining Covered Person must become the new sole Owner. · If you selected Lifetime Plus Benefit, the additional M&E charge continues until the benefit ends, or the Business Day the Contract Value reduces to zero. · If you selected Lifetime Plus II Benefit or Lifetime Plus 10 Benefit and your rider effective date is before January 26, 2009, the additional M&E charge decreases as indicated at the beginning of this appendix, and it continues until the benefit ends, or the Contract Value reduces to zero. · If you selected Lifetime Plus II Benefit or Lifetime Plus 10 Benefit and your rider effective date is from January 26, 2009 until March 31, 2009, the additional M&E charge continues until the benefit ends, or the Contract Value reduces to zero. · If you selected the Quarterly Value Death Benefit, its additional M&E charge continues until that benefit ends. · If you take a Full Annuitization, Lifetime Plus Payments stop and your Lifetime Benefit ends. · The Contract Value continues to fluctuate as a result of Investment Option performance, and it decreases on a dollar for dollar basis with each Lifetime Plus Payment, Cumulative Withdrawal* and any Excess Withdrawal, and the deduction of Contract charges other than the M&E charge. · Lifetime Plus Payments and Cumulative Withdrawals* do not reduce your Benefit Base, but Excess Withdrawals reduce your Benefit Base and annual maximum Lifetime Plus Payment (or annual Lifetime Plus Payment for Contracts issued in Nevada) by the percentage of Contract Value withdrawn (including any withdrawal charge). Excess Withdrawals may cause your Lifetime Plus Payments to stop and your Lifetime Benefit to end. The Allianz VisionSM Variable Annuity Contract Prospectus – June 14, 2012 Appendix D 88 · Each Lifetime Plus Payment, Cumulative Withdrawal* and any Excess Withdrawal reduces the Traditional Death Benefit value (or the Quarterly Anniversary Value under the Quarterly Value Death Benefit, if applicable) by the percentage of Contract Value withdrawn (including any withdrawal charge). · We may increase your annual maximum Lifetime Plus Payment (or annual Lifetime Plus Payment for Contracts issued in Nevada) on every Benefit Anniversary before the older Covered Person reaches age 91. If you receive a payment increase, we may also change your Benefit Base and we reserve the right to change your Lifetime Benefit’s additional M&E charge** subject to the maximum additional M&E charge stated at the beginning of this appendix. * The Cumulative Withdrawal Benefit was not available in Nevada. ** We do not increase your Lifetime Benefit’s additional M&E charge for Contracts issued in Nevada. NOTE: If the older Covered Person was age 80 on the rider effective date, we extend the latest available Benefit Date by 30 calendar days in order to allow you to receive the maximum benefit from the Benefit Base values. CALCULATING YOUR LIFETIME PLUS PAYMENTS The annual maximum Lifetime Plus Payment is the amount you are entitled to receive each Benefit Year for Contracts issued in all states except Nevada. For Contracts issued in Nevada, the Cumulative Withdrawal Benefit is not available and the amount you are entitled to receive each Benefit Year is the annual Lifetime Plus Payment. On the Benefit Date, the initial annual maximum Lifetime Plus Payment (or initial annual Lifetime Plus Payment in Nevada) is equal to the Benefit Base multiplied by the current payment percentage, determined by using the Lifetime Plus Payment Table (see “Lifetime Plus Payment Overview” earlier in this appendix). On the Benefit Date, if your initial annual maximum Lifetime Plus Payment (or initial annual Lifetime Plus Payment in Nevada) is less than $100, your benefit ends. For Contracts issued in all states except Nevada, the annual maximum Lifetime Plus Payment is the amount you are entitled to, but the Cumulative Withdrawal Benefit allows you to take less. The annual actual Lifetime Plus Payment is the total amount you choose to receive each year. Each Lifetime Plus Payment you receive is equal to the annual actual Lifetime Plus Payment (or annual Lifetime Plus Payment in Nevada) divided by the number of payments you chose to receive during the Benefit Year. The initial actual Lifetime Plus Payment must either be zero, or at least $100. For Contracts issued in Nevada, the initial Lifetime Plus Payment must be least $100. We deduct each Lifetime Plus Payment, Cumulative Withdrawal,* Excess Withdrawal, and any additional payments resulting from a required minimum distribution, proportionately from the Investment Options. We continue to rebalance the Contract Value quarterly among the Investment Options according to your future Purchase Payment allocation instructions while your benefit is in effect. You can also continue to make transfers between the Investment Options while your benefit is in effect, subject to the restrictions set out in section 5, Investment Options – Transfers Between Investment Options, and the “Investment Option Allocation and Transfer Restrictions” discussion later in this appendix. * The Cumulative Withdrawal Benefit was not available in Nevada. If your Contract Value reduces to zero for any reason other than an Excess Withdrawal or Full Annuitization, then Lifetime Plus Payments continue until the deaths of all Covered Persons. Cumulative Withdrawal Benefit for Contracts issued in all states except Nevada Cumulative Withdrawal Benefit allows you to control the amount of actual Lifetime Plus Payment you receive. Any part of your annual maximum Lifetime Plus Payment that you do not withdraw in a given Benefit Year is added to the Cumulative Withdrawal Value, which is available to you upon request. Cumulative Withdrawal Benefit is automatically part of your Lifetime Benefit and has no additional fee or charge. You can change the amount of your actual Lifetime Plus Payment once each Benefit Year while your Contract Value is positive. You must provide notice of any requested change to your actual Lifetime Plus Payment amount to our Service Center at least 30 days before the Benefit Date or Benefit Anniversary (as applicable). If the change is available, we implement it on the Benefit Date or Benefit Anniversary and it remains in effect until you request another change, your Contract Value reduces to zero, or your benefit ends. Once your Contract Value reduces to zero you must take the maximum Lifetime Plus Payment at your previously selected payment frequency. The Allianz VisionSM Variable Annuity Contract Prospectus – June 14, 2012 Appendix D 89 The Cumulative Withdrawal Value is the total of all annual maximum Lifetime Plus Payments that you did not take. The Cumulative Withdrawal Value does not earn interest and it does not increase or decrease with your selected Investment Options’ performance. It only increases when you take less than your annual maximum Lifetime Plus Payment and it only decreases when you take a Cumulative Withdrawal. The Cumulative Withdrawal Value remains in your Contract until you take a Cumulative Withdrawal. The Cumulative Withdrawal Value is not available to your Beneficiaries upon death, unless your Beneficiary is your spouse, a joint Covered Person and continues the Contract. You can take withdrawals from your Cumulative Withdrawal Value at any time. Any portion of a withdrawal you take on or after the Benefit Date that is less than or equal to your Cumulative Withdrawal Value is a Cumulative Withdrawal, and any portion that is greater than your Cumulative Withdrawal Value is an Excess Withdrawal. Each Cumulative Withdrawal must be at least $100, or your entire Cumulative Withdrawal Value. Cumulative Withdrawals are not subject to a withdrawal charge and do not reduce your Withdrawal Charge Basis. Each Cumulative Withdrawal reduces your Contract Value and Cumulative Withdrawal Value on a dollar for dollar basis, and reduces the portion of the Traditional Death Benefit value that is based on Purchase Payments (or the portion of the Quarterly Value Death Benefit value that is based on the Quarterly Anniversary Value, if applicable) by the percentage of Contract Value withdrawn. If your Contract Value reduces to zero for any reason other than an Excess Withdrawal, we send you any remaining Cumulative Withdrawal Value and your Cumulative Withdrawal Benefit ends. Otherwise your Cumulative Withdrawal Benefit ends when your Lifetime Benefit ends. Excess Withdrawals Your annual maximum Lifetime Plus Payment (or annual Lifetime Plus Payment in Nevada) only decreases if you take an Excess Withdrawal. For Contracts issued in Nevada, an Excess Withdrawal is a withdrawal you take on or after the Benefit Date in addition to your Lifetime Plus Payments. For Contracts issued in all other states, an Excess Withdrawal is any portion of a withdrawal you take on or after the Benefit Date that is greater than your Cumulative Withdrawal Value. Excess Withdrawals include any applicable withdrawal charge. Any partial Excess Withdrawal must comply with the restrictions in section 8, Access to Your Money and the following provisions. If your Contract Value is less than $2,000, you can only withdraw the total remaining Contract Value. Also, if at the end of the Business Day that we process your Excess Withdrawal your Contract Value is less than $2,000, you must withdraw the total remaining Contract Value. We also review how each partial Excess Withdrawal would hypothetically reduce your current annual maximum Lifetime Plus Payment. On the Business Day you take a partial Excess Withdrawal, if the current Benefit Base (after reduction for the Excess Withdrawal) multiplied by the age-based payment percentage as of the prior Benefit Anniversary is less than $100, you must withdraw the total remaining Contract Value. If you take an Excess Withdrawal of the total remaining Contract Value your entire Contract ends. Excess Withdrawals reduce your annual maximum Lifetime Plus Payment on the next Benefit Anniversary after the withdrawal by the percentage of Contract Value withdrawn, determined at the end of the Business Day we process each withdrawal. NOTE: · For Qualified Contracts, if we calculate a required minimum distribution (RMD) based on this Contract, after making all Lifetime Plus Payments for the calendar year, we determine whether this calendar year’s total RMD has been satisfied by these payments, Cumulative Withdrawals and any Excess Withdrawals. If the RMD amount has not been satisfied, we send you this remaining amount as one RMD payment by the end of the calendar year. We consider this payment to be a withdrawal, but not an Excess Withdrawal and it is not subject to a withdrawal charge. · For required annuitizations, if on the maximum permitted Income Date you are receiving Lifetime Plus Payments, we guarantee the following. For Contracts issued in Nevada, we pay you the greater of your Lifetime Plus Payment, or fixed Annuity Payments based on Contract Value under Annuity Option 1 or Annuity Option 3. For Contracts issued in all other states, we pay you the greater of your maximum Lifetime Plus Payment, or fixed Annuity Payments based on the greater of Contract Value or Cumulative Withdrawal Value under Annuity Option 1 or Annuity Option 3. If we pay you the maximum Lifetime Plus Payment on the maximum permitted Income Date, we also send you any remaining Cumulative Withdrawal Value. If you select any other Annuity Option, or if you choose variable Annuity Payments, these guarantees do not apply. For more information, see section 9, The Annuity Phase. The Allianz VisionSM Variable Annuity Contract Prospectus – June 14, 2012 Appendix D 90 AUTOMATIC ANNUAL LIFETIME PLUS PAYMENT INCREASES We may change your annual maximum Lifetime Plus Payment (or annual Lifetime Plus Payment in Nevada) on each Benefit Anniversary before the older Covered Person reaches age 91 as follows. · If the Contract Value at the end of the prior Business Day is greater than the Contract Value from one year ago (which is the end of the last Business Day before the prior Benefit Anniversary, or the Benefit Date if this is the first Benefit Anniversary) we increase next year’s annual maximum Lifetime Plus Payment (or annual Lifetime Plus Payment in Nevada) to the percentage of growth between these two Contract Values. For example, if the Contract Value increased by 5%, we also increase your annual maximum Lifetime Plus Payment by 5%. In all states other than Nevada, this increase is only available if you took the annual maximum Lifetime Plus Payment during the prior Benefit Year. · If the current payment percentage multiplied by the Contract Value at the end of the prior Business Day results in a higher annual maximum Lifetime Plus Payment (or higher annual Lifetime Plus Payment in Nevada). For Contracts issued in all states except Nevada: If your actual Lifetime Plus Payment is an exact dollar amount, an automatic annual payment increase does not increase your actual payment. However, if your actual Lifetime Plus Payment is a percentage of your annual maximum Income Advantage Payment, an automatic annual payment increase does increase your actual payment. For Contracts issued in Nevada, if you receive an annual Lifetime Plus Paymentincrease we do not change Lifetime Plus Benefit’s additional M&E charge. For Contracts issued in all other states, we reserve the right to declare a new additional M&E charge for your Lifetime Benefit on the next fifth Benefit Anniversary (for example, on the fifth, tenth and fifteenth Benefit Anniversaries) if you receive an annual Lifetime Plus Paymentincrease. Any new additional M&E charge cannot be greater than the maximum stated at the beginning of this appendix. Any M&E charge change occurs on the 60th day after the current fifth Benefit Anniversary, or on the next Business Day if the 60th day is not a Business Day. If the new additional M&E charge is less than the prior charge, then we make the change and send you a confirmation letter. However, if your Lifetime Benefit’s additional M&E charge increases, we send you written notice of the intended increase and provide you at least 30-days to decline the annual payment increase. If you decline the payment increase, you will not receive any future annual Lifetime Plus Payment increases, but you keep all previous increase. If you do not contact us and decline the increase to the additional M&E charge during the 30-day notice period, we assume you have accepted the increase and we make the change. If you accept an increase to your Lifetime Benefit’s additional M&E charge, then you continue to be eligible to receive future annual Lifetime Plus Payment increases. If we change your Lifetime Benefit’s additional M&E charge, we simultaneously adjust the number of accumulation units so that the Contract Value remains the same. Because Investment Option performance changes accumulation unit values, this adjustment may be positive or negative. NOTE: Automatic annual Lifetime Plus Payment increases are not available once the older Covered Person reaches age 91, or on or after the Business Day your Contract Value reduces to zero. INVESTMENT OPTION ALLOCATION AND TRANSFER RESTRICTIONS AND QUARTERLY REBALANCING Under your Lifetime Benefit, we restrict your Investment Option selection. When you selected your benefit, you agreed to allow us to rebalance your Contract Value quarterly, as described here. We put these restrictions in place to support your Lifetime Benefit’s guarantees and not to meet your investment objectives. To the extent these restrictions limit your investment flexibility, they may limit the upside potential to your Investment Option returns, which may limit your Contract Value and Benefit Base. We established your Contract’s Investment Option allocation and transfer restrictions on the rider effective date and we cannot change them. If you selected Lifetime Plus II Benefit or Lifetime Plus 10 Benefit and your rider effective date is from January 26, 2009 until March 31, 2009: We require you to allocate 100% of your total Contract Value to Investment Option Group C. The Allianz VisionSM Variable Annuity Contract Prospectus – June 14, 2012 Appendix D 91 If your rider effective date is before January 26, 2009: · You cannot allocate more than 25% of your total Contract Value to Investment Option Group A. · You cannot allocate more than 70% of your total Contract Value to Investment Option Group A and Group B. · We do not limit allocations to Investment Option Group C. Group A Investment Options(1) AZL Allianz AGIC Opportunity Fund AZL Columbia Small Cap Value Fund AZL Federated Clover Small Value Fund AZL Fusion Growth Fund AZL Morgan Stanley Global Real Estate Fund AZL Oppenheimer Discovery Fund AZL Schroder Emerging Markets Equity Fund AZL Small Cap Stock Index Fund Davis VA Financial Portfolio Franklin Templeton VIP Founding Funds Allocation Fund PIMCO VIT CommodityRealReturn Strategy Portfolio (1)If your rider effective date is before January 26, 2009, the following are included in Investment Option Group C, and not in Group A: AZL Fusion Growth Fund, Franklin Income Securities Fund, and Franklin Templeton VIP Founding Funds Allocation Fund. Group B Investment Options AZL BlackRock Capital Appreciation Fund AZL Columbia Mid Cap Value Fund AZL Davis New York Venture Fund AZL Dreyfus Research Growth Fund AZL Eaton Vance Large Cap Value Fund AZL International Index Fund AZL Invesco Growth and Income Fund AZL Invesco International Equity Fund AZL JPMorgan International Opportunities Fund AZL JPMorgan U.S. Equity Fund AZL MFS Investors Trust Fund AZL Mid Cap Index Fund AZL Morgan Stanley Mid Cap Growth Fund AZL S&P 500 Index Fund Mutual Shares Securities Fund PIMCO EqS Pathfinder Portfolio Templeton Growth Securities Fund Group C Investment Options AZL Balanced Index Strategy Fund AZL Franklin Templeton Founding Strategy Plus Fund AZL Fusion Balanced Fund AZL Fusion Conservative Fund AZL Fusion Moderate Fund AZL Gateway Fund AZL Growth Index Strategy Fund AZL Invesco Equity and Income Fund AZL Money Market Fund BlackRock Global Allocation V.I. Fund Fidelity VIP FundsManager 50% Portfolio Fidelity VIP FundsManager 60% Portfolio Franklin High Income Securities Fund Franklin Income Securities Fund Franklin U.S. Government Fund PIMCO VIT All Asset Portfolio PIMCO VIT Emerging Markets Bond Portfolio PIMCO VIT Global Advantage Strategy Bond Portfolio PIMCO VIT Global Bond Portfolio (Unhedged) PIMCO VIT Global Multi-Asset Portfolio PIMCO VIT High Yield Portfolio PIMCO VIT Real Return Portfolio PIMCO VIT Total Return Portfolio PIMCO VIT Unconstrained Bond Portfolio Templeton Global Bond Securities Fund We may add, remove or substitute Investment Options from this group. We secure all necessary SEC and other governmental approvals before removing or substituting an Investment Option. We may also move Investment Options from a more restrictive group to a less restrictive group, but we cannot move Investment Options the other way. We send you written notice regarding additions, removals or substitutions. When an Investment Option within a group is removed or substituted, we send your written notice 30 days before the removal or substitution date. While your Lifetime Benefit is in effect and your Contract Value is positive, we rebalance your Contract Value quarterly according to your future Purchase Payment allocation instructions. The rebalancing occurs at the end of the last Business Day before each Quarterly Anniversary. Your Investment Options’ performance may cause your chosen allocations to shift. Quarterly rebalancing helps you maintain your selected allocation mix. There are no fees for the quarterly rebalancing transfers we make, and we do not count them against the free transfers we allow. To change this quarterly rebalancing, you must change your future Purchase Payment allocation instructions. Any requested change to these instructions must comply with the restrictions stated here or we reject your change. The Allianz VisionSM Variable Annuity Contract Prospectus – June 14, 2012 Appendix D 92 WHEN A LIFETIME BENEFIT ENDS Before the Benefit Date, your Lifetime Benefit ends upon the earliest of the following. · The Business Day we process your request to remove your benefit from your Contract (the rider termination date). · For single Lifetime Plus Payments where the Contract is jointly owned by non-spouses, the date of death of any Joint Owner. This means your Lifetime Benefit may end even if the sole Covered Person is still alive. · The date of death of all Covered Persons. If joint Covered Persons were not federally recognized spouses as of the date of the first Covered Person’s death, spousal continuation of the Contract is not available and your benefit ends as of this date of death. · The older Covered Person’s 91st birthday. · The Business Day before the Income Date you take a Full Annuitization. · The Business Day we process your request for a full withdrawal. · When the Contract ends. On and after the Benefit Date, your Lifetime Benefit ends on the earliest of the following. · The Business Day you take an Excess Withdrawal of the total Contract Value. · The Business Day before the Income Date that you take a Full Annuitization (only available while your Contract Value is positive). · On the Benefit Date if the initial annual maximum Lifetime Plus Payment (or initial annual Lifetime Plus Payment in Nevada) is less than $100. · For single Lifetime Plus Payments when the Contract is solely owned or owned by a non-individual, the date of death of the Covered Person. · For single Lifetime Plus Payments where the Contract is jointly owned, if the Contract Value has been reduced to zero, the date of death of the Covered Person. · For single Lifetime Plus Payments where the Contract is jointly owned by non-spouses, if the Contract Value has not been reduced to zero, the date of death of any Joint Owner. This means your Lifetime Benefit may end even if the sole Covered Person is still alive. · For single Lifetime Plus Payments where the Contract is jointly owned by spouses, if the Contract Value has not been reduced to zero, the date of death of any Joint Owner unless the surviving spouse is the Covered Person and continues the Contract. If the surviving spouse who is also the Covered Person continues the Contract, your benefit ends on the date of death of the Covered Person. · For joint Lifetime Plus Payments, the date of death of the last surviving Covered Person. However, if a Covered Person dies and the surviving spouse who is also a Covered Person elects to receive the death benefit instead of continuing the Contract, then Lifetime Plus Payments stop and your benefit ends as of the end of the Business Day during which we receive in Good Order at the Service Center, both due proof of death and an election of the death benefit payment option. If joint Covered Persons were not federally recognized spouses as of the date of the first Covered Person’s death, spousal continuation of the Contract is not available and your Lifetime Benefitends as of this date of death. · When the Contract ends. The Allianz VisionSM Variable Annuity Contract Prospectus – June 14, 2012 Appendix D 93 APPENDIX E – TARGET DATE BENEFITS We previously offered two Target Date Benefits. Target Date Retirement Benefit was available from March 17, 2008 through January 25, 2009. Target Date 10 Benefit was available from January 26, 2009 through March 31, 2009. The additional M&E charge for these benefits during the Accumulation Phase is as follows. There is no additional M&E charge for these benefits during the Annuity Phase. Additional M&E Charge(1) Optional Benefits(2) Target Date 10 Benefit 0.55% Target Date Retirement Benefit 0.40% The M&E charge is an annualized rate that is calculated and assessed on a daily basis as a percentage of each Investment Option’s net asset value. For more information, see section 7, Expenses – Mortality and Expense Risk (M&E) Charge. We assess the additional M&E charge for these optional benefits during the Accumulation Phase while your benefit is in effect and your Contract Value is positive. NOTE:Your Contract refers to both of these benefits as “Target Date Retirement Benefit Rider.” If your Contract has a minimum of ten Contract Years to the initial Target Value Date, then you have Target Date 10 Benefit; if the minimum is seven, you have Target Date Retirement Benefit. Except as specified in this appendix, the same terms and conditions apply to each Target Date Benefit. Each Target Date Benefit provides, during the Accumulation Phase, a level of protection for your principal and any annual investment gains through the Target Value which is available at a future point you select, called the Target Value Date. The earliest initial Target Value Date you can select under Target Date 10 Benefit is the tenth rider anniversary and under Target Date Retirement Benefit it is the seventh rider anniversary. Each rider anniversary occurs on a Contract Anniversary. Additional Target Value Dates occur on every subsequent rider anniversary. The Target Value is only guaranteed to be available to you on the last Business Day before each Target Value Date. Beginning on the next Business Day, your Contract Value fluctuates based on your selected Investment Options’ performance, and this is the value available to you upon withdrawal. There are several important points to note about Target Date Benefits. · Target Date Benefits do not guarantee Investment Option performance. · You cannot take a partial withdrawal from specific Investment Options if you select a Target Date Benefit. · If you select the No Withdrawal Charge Option, you can only remove a Target Date Benefit as discussed under “Removing a Target Date Benefit.” · We restrict Contract Value allocations and transfers, and rebalance your Contract Value quarterly. These restrictions support the benefit’s guarantees, and to the extent they limit your investment flexibility, they may limit the upside potential to your Contract Value and Target Value. · You can only make additional Purchase Payments and participate in the automatic investment plan for the first three rider years. In addition, the flexible rebalancing program is not available while your Target Date Benefit is in effect. However, in all states except Massachusetts, these restrictions no longer apply once the benefit ends. For Contract issued in Massachusetts with a Target Date Benefit, you can only make additional Purchase Payments to the Contract for the first three Contract Years even if you subsequently remove your Target Date Benefit or move to another state. Contracts issued in Massachusetts with a Target Date Benefit are issued as limited purchase payment variable deferred annuity contracts. · The Target Value does not lock in any Contract Value gains that occur between rider anniversaries. · The Target Value does not provide any guarantee to your Contract Value before the initial Target Value Date, or during the period between Target Value Dates. The Allianz VisionSM Variable Annuity Contract Prospectus – June 14, 2012 Appendix E 94 REMOVING A TARGET DATE BENEFIT You can remove a Target Date Benefit from your Contract once while the Contract Value is positive. If you select the No Withdrawal Charge Option, you can only remove a Target Date Benefit if you can simultaneously replace it with Income Protector Benefit (see section 11, Selection of Optional Benefits – Replacing Optional Benefits). You can remove a Target Date Benefit by completing the appropriate form. We remove your benefit from your Contract on the Contract Anniversary (or on the next Business Day if the anniversary is not a Business Day) that occurs immediately after we receive your request in Good Order at our Service Center, and the rider termination date is that Contract Anniversary. For the request to be in Good Order, we must receive this form no earlier than 30 days before a Contract Anniversary, and no later than 4 p.m. Eastern Time on the last Business Day before the Contract Anniversary. On the rider termination date, we no longer assess the Target Date Benefit’s additional M&E charge, and the restrictions on Contract Value allocations and transfers no longer apply. Because the total M&E charge for the Contract changes, we adjust the number of accumulation units so that the Contract Value on the rider termination date remains the same. Because the performance of the Investment Options causes the accumulation unit values to fluctuate, the adjustment to the number of accumulation units may be positive or negative. On the rider termination date, the restrictions on additional Purchase Payments and Contract Value allocations and transfers no longer apply. TARGET VALUE DATES Target Date Benefits guarantee that on each Target Value Date until the benefit ends, your Contract Value cannot be less than the Target Value (described next in this appendix). You selected the initial Target Value Date when you selected your benefit. The earliest available initial Target Value Date under Target Date Retirement Benefit is the seventh rider anniversary, and under Target Date 10 Benefit it is the tenth rider anniversary. The latest date under both benefits is the rider anniversary prior to the older Owner’s 91st birthday (or the Annuitant’s 91st birthday if the Owner is a non-individual). Additional Target Value Dates occur on each subsequent rider anniversary after the initial Target Value Date while your benefit is in effect. For example, you purchased a Contract with Target Date Retirement Benefit as the sole Owner on September 1, 2009 and you were age 70. The earliest available initial Target Value Date is December 1, 2016 and the latest date is December 1, 2029. If you select the earliest available initial date (December 1, 2016), subsequent Target Value Dates would occur on December 1st in 2017, 2018, 2019, etc. If your Contract Value is less than the Target Value at the end of the last Business Day before each Target Value Date, we credit your Contract Value with the difference. This credit is available for immediate withdrawal, subject to any applicable withdrawal charge and penalty tax. This is the only day the Target Value is guaranteed to be available to you. Beginning on the next Business Day, your Contract Value fluctuates based on your selected Investment Options’ performance, and this is the value available to you upon withdrawal. We allocate this credit to your selected Investment Options based on the percentage of Contract Value in each Investment Option on the date of the credit. We apply the credit to your Contract after we do any quarterly Contract Value rebalancing. For tax purposes, we treat the credit as earnings under the Contract. However, if the Contract Value at the time of a credit is less than net Purchase Payments (total Purchase Payments less any payments withdrawn), then we may treat some or all of the credit as a Purchase Payment when applying the withdrawal charge if you withdraw the total Contract Value. This is similar to when the Contract Value is less than net Purchase Payments, but the Contract Value then experiences a gain immediately before you take a complete withdrawal (see section 7, Expenses – Withdrawal Charge). The Allianz VisionSM Variable Annuity Contract Prospectus – June 14, 2012 Appendix E 95 Initial Target Value Date Resets You can reset the initial Target Value Date before the older Owner’s 81st birthday (or the Annuitant’s 81st birthday if the Owner is a non-individual). Resets are only available if your Contract Value is at least equal to the Target Value using the values determined at the end of the last Business Day before the rider anniversary that we process your reset request. The earliest new initial Target Value Date is seven rider anniversaries after we process your request under Target Date Retirement Benefit, or ten rider anniversaries after we process your request under Target Date 10 Benefit. The latest available initial Target Value Date is the rider anniversary prior to the older Owner’s 91st birthday (or the Annuitant’s 91st birthday if the Owner is a non-individual). You request a reset by completing the appropriate form. We process your request as of the immediately preceding rider anniversary (or on the next Business Day if the anniversary is not a Business Day) once we receive your request in Good Order at our Service Center. For the request to be in Good Order, we must receive this form within 30 days after a rider anniversary. If we receive your request outside this time period, we reject your request. The reset date is the rider anniversary that we process your request. On the reset date, we change the Target Value to equal the Contract Value determined at the end of the last Business Day before the reset date. Initial Target Value Date resets may change the maximum amount you can allocate to your selected Investment Options, but a reset does not automatically change your allocations. To change your allocations on a reset, you must also change your future Purchase Payments allocation instructions and they must comply with the current maximum allowable allocations. TARGET VALUE The Target Value determines if you receive a Contract Value credit on each Target Value Date. We only calculate the Target Value while your benefit is in effect. If the rider effective date is the Issue Date, the Target Value is initially equal to the Purchase Payment received on the Issue Date. If the rider effective date occurs after the Issue Date, the Target Value is initially equal to the Contract Value at the end of the prior Business Day. If you reset the initial Target Value Date, the Target Value is equal to the Contract Value at the end of the last Business Day before the reset date. At the end of each Business Day, we adjust the Target Value as follows. · We increase it by the amount of any additional Purchase Payments. · We reduce it by the percentage of any Contract Value withdrawn. Withdrawals include Partial Annuitizations and any withdrawal charges, but do not include amounts we withdraw for other Contract charges. On each Contract Anniversary, we compare the Target Value to the Contract Value using the values determined at the end of the prior Business Day and increase the Target Value to equal this Contract Value if it is greater. NOTE: For Bonus Option Contracts,bonus amounts are not included in the parts of the Target Value based on Purchase Payments until they are vested, and are also not included in the parts of this value that are based on Contract Value. The Allianz VisionSM Variable Annuity Contract Prospectus – June 14, 2012 Appendix E 96 INVESTMENT OPTION ALLOCATION AND TRANSFER RESTRICTIONS AND QUARTERLY REBALANCING Under your Target Date Benefit, we restrict your Investment Option selection. When you selected your benefit, you agreed to allow us to rebalance your Contract Value quarterly, as described here. We put these restrictions in place to support your Target Date Benefit’s guarantees, and not to meet your investment objectives. To the extent these restrictions limit your investment flexibility, they may limit the upside potential to your Investment Option returns, which may limit your Contract Value and Target Value. We established your Contract’s Investment Option allocation and transfer restrictions on the rider effective date and we cannot change them. We may add, remove or substitute Investment Options from these groups. We secure all necessary SEC and other governmental approvals before removing or substituting an Investment Option. We may also move Investment Options from a more restrictive group to a less restrictive group, but we cannot move Investment Options the other way. We send you written notice regarding additions, removals or substitutions. When an Investment Option in one of these groups is removed or substituted, we send your written notice 30 days before the removal or substitution date. TABLE 1: Investment Option Groups Group A (1) AZL Allianz AGIC Opportunity Fund AZL Columbia Small Cap Value Fund AZL Federated Clover Small Value Fund AZL Fusion Growth Fund AZL Morgan Stanley Global Real Estate Fund AZL Oppenheimer Discovery Fund AZL Schroder Emerging Markets Equity Fund AZL Small Cap Stock Index Fund Davis VA Financial Portfolio Franklin Templeton VIP Founding Funds Allocation Fund PIMCO VIT CommodityRealReturn Strategy Portfolio (1)If your rider effective date is before January 26, 2009:AZL Fusion Growth Fund and Franklin Templeton VIP Founding Funds Allocation Fund are included in the Group X Investment Options instead of in the Group A Investment Options; and Franklin Income Securities Fund is included in the Group Y Investment Options instead of in the Group A Investment Options. Group B AZL BlackRock Capital Appreciation Fund AZL Columbia Mid Cap Value Fund AZL Davis New York Venture Fund AZL Dreyfus Research Growth Fund AZL Eaton Vance Large Cap Value Fund AZL International Index Fund AZL Invesco Growth and Income Fund AZL Invesco International Equity Fund AZL JPMorgan International Opportunities Fund AZL JPMorgan U.S. Equity Fund AZL MFS Investors Trust Fund AZL Mid Cap Index Fund AZL Morgan Stanley Mid Cap Growth Fund AZL S&P 500 Index Fund Mutual Shares Securities Fund PIMCO EqS Pathfinder Portfolio Templeton Growth Securities Fund Group X Group Y AZL Franklin Templeton Founding Strategy Plus Fund AZL Fusion Moderate Fund AZL Gateway Fund AZL Growth Index Strategy Fund AZL Invesco Equity and Income Fund BlackRock Global Allocation V.I. Fund Fidelity VIP FundsManager 50% Portfolio Fidelity VIP FundsManager 60% Portfolio Franklin Income Securities Fund PIMCO VIT Global Multi-Asset Portfolio AZL Balanced Index Strategy Fund AZL Fusion Balanced Fund AZL Fusion Conservative Fund AZL Money Market Fund Franklin High Income Securities Fund Franklin U.S. Government Fund PIMCO VIT All Asset Portfolio PIMCO VIT Emerging Markets Bond Portfolio PIMCO VIT Global Advantage Strategy Bond Portfolio PIMCO VIT Global Bond Portfolio (Unhedged) PIMCO VIT High Yield Portfolio PIMCO VIT Real Return Portfolio PIMCO VIT Total Return Portfolio PIMCO VIT Unconstrained Bond Portfolio Templeton Global Bond Securities Fund The Allianz VisionSM Variable Annuity Contract Prospectus – June 14, 2012 Appendix E 97 The maximum allowed Contract Value allocation for Investment Option Groups A, B and X is as follows. The minimum required Contract Value for Investment Option Group Y appears in Table 3 on the next page. TABLE 2 Maximum % of Contract Value Allowed in the combined Investment Option Groups A, B and X Based on the Number of Rider Years* to the Initial Target Value Date and the Comparison of Contract Value (CV) to the Target Value (TV) Number of Rider Years* to the Initial Target Value Date CV 94%+ of TV CV 88% to < 94% of TV CV 82% to < 88% of TV CV 76% to < 82% of TV CV 70% to < 76% of TV CV 64% to < 70% of TV CV 58% to < 64% of TV CV 52% to < 58% of TV CV 46% to < 52% of TV CV 40% to < 46% of TV CV 34% to < 40% of TV CV 28% to < 34% of TV CV 22% to < 28% of TV CV 16% to < 22% of TV CV 10% to < 16% of TV CV 4% to < 10% of TV CV < 4% of TV 28+ 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 27 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 90% 26 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 90% 85% 25 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 90% 85% 80% 24 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 90% 85% 80% 75% 23 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 90% 85% 80% 75% 70% 22 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 90% 85% 80% 75% 70% 65% 21 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 90% 85% 80% 75% 70% 65% 60% 20 95% 95% 95% 95% 95% 95% 95% 95% 95% 90% 85% 80% 75% 70% 65% 60% 55% 19 95% 95% 95% 95% 95% 95% 95% 95% 90% 85% 80% 75% 70% 65% 60% 55% 50% 18 95% 95% 95% 95% 95% 95% 95% 90% 85% 80% 75% 70% 65% 60% 55% 50% 45% 17 95% 95% 95% 95% 95% 95% 90% 85% 80% 75% 70% 65% 60% 55% 50% 45% 40% 16 95% 95% 95% 95% 95% 90% 85% 80% 75% 70% 65% 60% 55% 50% 45% 40% 35% 15 95% 95% 95% 95% 90% 85% 80% 75% 70% 65% 60% 55% 50% 45% 40% 35% 35% 14 95% 95% 95% 90% 85% 80% 75% 70% 65% 60% 55% 50% 45% 40% 35% 35% 35% 13 95% 95% 90% 85% 80% 75% 70% 65% 60% 55% 50% 45% 40% 35% 35% 35% 35% 12 95% 90% 85% 80% 75% 70% 65% 60% 55% 50% 45% 40% 35% 35% 35% 35% 35% 11 90% 85% 80% 75% 70% 65% 60% 55% 50% 45% 40% 35% 35% 35% 35% 35% 35% 10 85% 80% 75% 70% 65% 60% 55% 50% 45% 40% 35% 35% 35% 35% 35% 35% 35% 9 80% 75% 70% 65% 60% 55% 50% 45% 40% 35% 35% 35% 35% 35% 35% 35% 35% 8 75% 70% 65% 60% 55% 50% 45% 40% 35% 35% 35% 35% 35% 35% 35% 35% 35% 7 70% 65% 60% 55% 50% 45% 40% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 6 65% 60% 55% 50% 45% 40% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 5 60% 55% 50% 45% 40% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 4 55% 50% 45% 40% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 3 50% 45% 40% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 2 45% 40% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 1 40% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% Initial Target Value Date and beyond 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% * We round the number of years until the initial Target Value Date up to the next whole number. For example, when you are seven rider years and four months away from your initial Target Value Date, in this table you are eight rider years from the initial Target Value Date. The Allianz VisionSM Variable Annuity Contract Prospectus – June 14, 2012 Appendix E 98 The maximum Contract Value allocation for Investment Option Group A and the minimum required Contract Value allocation for Investment Option Group Y depends on the maximum allowed allocation for Groups A, B and X as follows. TABLE 3 When the maximum % of Contract Value allowed in the combined Groups A, B and X is… then the maximum % of Contract Value allowed in Group A is… and the minimum % of Contract Value required in Group Y is… 95% 30% 5% 90% 30% 10% 85% 25% 15% 80% 25% 20% 75% 20% 25% 70% 20% 30% 65% 15% 35% 60% 15% 40% 55% 10% 45% 50% 10% 50% 45% 5% 55% 40% 5% 60% 35% 5% 65% You can only make Investment Option transfers if they comply with these restrictions. Transfers do not change your future Purchase Payment allocation instructions or how we rebalance your Contract Value each quarter. To change this quarterly rebalancing, you must change your future allocation instructions. Any requested change to these instructions must comply with the restrictions stated here or we reject your change. We automatically rebalance your Contract Value quarterly until this benefit ends. The rebalancing occurs at the end of the last Business Day before each Quarterly Anniversary. There are no fees for the quarterly rebalancing transfers we make, and we do not count them against the free transfers we allow. This rebalancing applies to your selected Investment Options in Groups A, B, X and Y. If you are participating in the DCA program, quarterly rebalancing transfers do not apply to the Contract Value you apply to the AZL Money Market Fund under that program. If your future allocation instructions allocate 5% or less to the Investment Options in Group A; and 35% or less to the Investment Options in the combined Groups A, B and X; we rebalance according to your future allocation instructions. Otherwise, we determine your Investment Option allocations at the end of the last Business Day before each Quarterly Anniversary as follows. First, we establish the maximum allowed allocation for each Investment Option group. Then, we compute the required allocations for each Investment Option group, which are your future allocation instructions adjusted downward to match the new maximum allowable group allocation if necessary. Lastly, we rebalance your Contract Value according to the new required allocation for each Investment Option. Determining the Maximum Allowed and Minimum Required Group Allocation Combined Groups A, B and X. The new maximum allowed allocation for Groups A, B, and X on each Quarterly Anniversary is the lesser of the maximum allowed allocation from the prior Quarterly Anniversary, or as set out in Table2 (which appears earlier in this appendix). Groups A and Y. We then use Table 3 and the new maximum allowed allocation for Groups A, B and X to determine the new maximum allowed allocation for Group A and minimum required allocation for Group Y. Combined Groups B and X. The new maximum allowed allocation for Groups B and X is the new maximum allowed allocation for Groups A, B and X, less the new required allocation for GroupA, computed as described next in this appendix. The Allianz VisionSM Variable Annuity Contract Prospectus – June 14, 2012 Appendix E 99 Determining the Required Group Allocation On the rider effective date, we require your future Purchase Payment allocation instructions to comply with maximum allowed and minimum required group allocations set out in Tables 2 and 3. On each subsequent Quarterly Anniversary, we determine the new required group allocations as follows. 1. Your current future allocation instructions comply with the new maximum allowed and new minimum required group allocations. No change to your future allocation instructions. 2. Your current future allocation instructions for Group A comply with the new maximum allowed allocation, but your current future allocation instructions for combined Groups B and X Investment Options are greater than the new maximum allowed allocation. No change to your Group A future allocation instructions, but we decrease the required allocation for Groups B and X to equal the new maximum allowed allocation. We then take the excess from Groups B and X (your future allocation instructions for Group B and X minus the new maximum allowed allocation) and apply it to Group Y. 3. Your current future allocation instructions for Group A are greater than the new maximum allowed allocation. We decrease the required allocation for Group A to equal the new maximum allowed allocation. We then take the excess from Group A (your future allocation instructions for Group A minus the new maximum allowed allocation) and reallocate it as follows. a) If your future allocation instructions for combined Groups B and X are less than the new maximum allowed allocation for these groups, the new required allocation is equal to your future allocation instructions for Groups B and X, plus the excess from Group A, subject to the new maximum allowed allocation for the combined Groups B and X. We then apply any remaining excess allocation from Group A to Group Y. b) If your future allocation instructions for combined Groups B and X are greater than or equal to the new maximum allowed allocation for these groups, then we decrease the new required allocation for Groups B and X to equal the new maximum allowed allocation. We then take any excess allocation from Groups B and X (your future allocation instructions for Group B and X minus the new maximum allowable allocation), plus any excess allocation from Group A, and apply it all to GroupY. The new required allocation for Group Y is equal to 100% minus the new required allocation for Group A, and minus the new required allocation for combined Groups B and X. We then rebalance the Contract Value in your selected Investment Options according to the required allocations for each Investment Option, as discussed next. Determining the Required Allocation for Each Investment Option We rebalance your Investment Options’ Contract Value on each Quarterly Anniversary using the formula: a x (b / c) where: a The new required group allocation for the current Quarterly Anniversary. b The required allocation for each Investment Option at the end of the prior Business Day. c The required group allocation at the end of the prior Business Day. We round your required allocation to the nearest whole percentage. The current required Investment Option allocations then become your future Purchase Payment allocation instructions. These allocation instructions remain in place until the earlier of the next Quarterly Anniversary, or the Business Day we process any new future Purchase Payment allocation instructions. NOTE: · For Bonus Option Contracts, we rebalance the Bonus Value using the same percentages we use to rebalance your Contract Value. · In any twelve-month period, we cannot reduce the maximum allowed Contract Value allocation in Group A by more than 10%, and in combined Groups A, B and X by more than 15%. · Unless the maximum allowed allocation for combined Groups A, B, and X changes, the maximum allowed allocation for Group A and the minimum required allocation for Group Y do not change. · We may move all of your Contract Value out of one or more of your selected Investment Options. However, we send you a transaction confirmation each time we move Contract Value between Investment Options. · Unless you reset the initial Target Value Date, the maximum allowed in Group A, and in combined Groups A, B and X never increases. · If you allocate less than the maximum allowed to combined Groups A, B and X, you may be subject to fewer Investment Option reallocations. The Allianz VisionSM Variable Annuity Contract Prospectus – June 14, 2012 Appendix E WHEN A TARGET DATE BENEFIT ENDS Your Target Date Benefit ends upon the earliest of the following. · The Business Day we process your request to remove your benefit from your Contract (the rider termination date). · The date of death of any Owner (or Annuitant, if the Contract is owned by a non-individual), unless the surviving spouse elects to continue the Contract. However, if an Owner (or Annuitant, if the Contract is owned by a non-individual) dies and the surviving spouse elects to receive payout of the death benefit, then your Target Date Benefit ends as of the end of the Business Day during which we receive in Good Order at the Service Center, both due proof of death and an election of the death benefit payment option. · The Business Day before the Income Date that you take a Full Annuitization. · The Business Day we process your request for a full withdrawal. · When the Contract ends. APPENDIX F – ORIGINAL QUARTERLY VALUE DEATH BENEFIT The original Quarterly Value Death Benefit was available from May 1, 2007 through April 30, 2010. The only difference between this benefit and the benefit discussed in section 11.c, Quarterly Value Death Benefit is that the benefit in section 11.c also requires selection of Investment Protector or Income Protector. APPENDIX G – PREVIOUS VERSIONS OF INCOME PROTECTOR AND INVESTMENT PROTECTOR The benefit version identifier (for example, (05.11)) is located in your rider. INCOME PROTECTOR Income Protector (01.12) – available from January 23, 2012 through April 29, 2012. Income Protector (05.11) – available from May 2, 2011 through January 22, 2012. Income Protector (05.10) – available from May 3, 2010 through April 29, 2011. Income Protector (08.09) – available from July 22, 2009 through April 30, 2010. For Income Protector (01.12) the current rider charge is 1.20% for both single and joint Lifetime Plus Payments. For Income Protector (05.11), (05.10) and (08.09) the current rider charge is 1.15% for single Lifetime Plus Payments and 1.30% for joint Lifetime Plus Payments. For Income Protector (01.12), (05.11) and (05.10) the exercise age is age 60. For Income Protector (08.09) the exercise age is age 65. For Income Protector (01.12) the Annual Maximum Lifetime Plus Payment Table is as follows: Annual Maximum Lifetime Plus Payment TableFor Income Protector (01.12) Age of the Covered Person for single Lifetime Plus Payments Annual maximum Lifetime Plus Payment percentage Age of the younger Covered Person for joint Lifetime Plus Payments Annual maximum Lifetime Plus Payment percentage 60 – 64 4.0% 60 – 64 3.5% 65 – 79 4.5% 65 – 79 4.0% 80+ 5.5% 80+ 5.0% The Allianz VisionSM Variable Annuity Contract Prospectus – June 14, 2012 Appendix F and G For Income Protector (05.11) and (05.10) the Annual Maximum Lifetime Plus Payment Table is as follows: Annual Maximum Lifetime Plus Payment Table for the Income Protector (05.11) and (05.10) Age band of the Covered Person (or younger Covered Person for joint Lifetime Plus Payments) Annual maximum Lifetime Plus Payment percentage 60 – 64 4.0% 65 - 79 4.5% 80+ 5.5% For Income Protector (08.09) the Annual Maximum Lifetime Plus Payment Table is as follows: Annual Maximum Lifetime Plus Payment Table for the Income Protector (08.09) Age band of the Covered Person (or younger Covered Person for joint Lifetime Plus Payments) Annual maximum Lifetime Plus Payment percentage 65 - 79 4.5% 80+ 5.5% For Income Protector (01.12), (05.11), (05.10) and (08.09) the Annual Increase percentage is 8%. For Income Protector (01.12) and (05.11) the number of guarantee years is 30. For Income Protector (05.10) and (08.09) the number of guarantee years is 20. The available Investment Options for Income Protector (01.12), (05.11), (05.10) and (08.09) are as follows: Income Protector available Investment Options AZL Balanced Index Strategy Fund AZL Franklin Templeton Founding Strategy Plus Fund AZL Fusion Balanced Fund AZL Fusion Conservative Fund AZL Fusion Moderate Fund AZL Gateway Fund AZL Growth Index Strategy Fund AZL Invesco Equity and Income Fund AZL Money Market Fund BlackRock Global Allocation V.I. Fund Fidelity VIP FundsManager 50% Portfolio Fidelity VIP FundsManager 60% Portfolio Franklin High Income Securities Fund Franklin Income Securities Fund Franklin U.S. Government Fund PIMCO VIT All Asset Portfolio PIMCO VIT Emerging Markets Bond Portfolio PIMCO VIT Global Advantage Strategy Bond Portfolio PIMCO VIT Global Bond Portfolio (Unhedged) PIMCO VIT Global Multi-Asset Portfolio PIMCO VIT High Yield Portfolio PIMCO VIT Real Return Portfolio PIMCO VIT Total Return Portfolio PIMCO VIT Unconstrained Bond Portfolio Templeton Global Bond Securities Fund The Allianz VisionSM Variable Annuity Contract Prospectus – June 14, 2012 Appendix G INVESTMENT PROTECTOR Investment Protector (01.12) – available from January 23, 2012 through July 6, 2012. Investment Protector (05.10) – available from May 2, 2010 through January 22, 2012. Investment Protector (08.09) – available from July 22, 2009 through April 30, 2010. For Investment Protector (01.12) the current rider charge is 0.95%; for (05.10) the current rider charge is 0.90%; and for (08.09), the current rider charge is 0.80%. For Investment Protector (01.12) and (05.10), the guarantee percentage we use to calculate the Target Value is 100%. For Investment Protector (08.09), the guarantee percentage we use to calculate the Target Value is 95%. For Investment Protector (01.12), (05.10), and (08.09), the Investment Option Groups and information on Investment Option allocation and transfer restrictions and quarterly rebalancing is as follows: TABLE 1: Investment Protector Investment Option Groups Group A AZL Allianz AGIC Opportunity Fund AZL Columbia Small Cap Value Fund AZL Federated Clover Small Value Fund AZL Fusion Growth Fund AZL Morgan Stanley Global Real Estate Fund AZL Oppenheimer Discovery Fund AZL Schroder Emerging Markets Equity Fund AZL Small Cap Stock Index Fund Davis VA Financial Portfolio Franklin Templeton VIP Founding Funds Allocation Fund PIMCO VIT CommodityRealReturn Strategy Portfolio Group B AZL BlackRock Capital Appreciation Fund AZL Columbia Mid Cap Value Fund AZL Davis New York Venture Fund AZL Dreyfus Research Growth Fund AZL Eaton Vance Large Cap Value Fund AZL International Index Fund AZL Invesco Growth and Income Fund AZL Invesco International Equity Fund AZL JPMorgan International Opportunities Fund AZL JPMorgan U.S. Equity Fund AZL MFS Investors Trust Fund AZL Mid Cap Index Fund AZL Morgan Stanley Mid Cap Growth Fund AZL S&P 500 Index Fund Mutual Shares Securities Fund PIMCO EqS Pathfinder Portfolio Templeton Growth Securities Fund Group X Group Y AZL Balanced Index Strategy Fund AZL Franklin Templeton Founding Strategy Plus Fund AZL Fusion Balanced Fund AZL Fusion Conservative Fund AZL Fusion Moderate Fund AZL Gateway Fund AZL Growth Index Strategy Fund AZL Invesco Equity and Income Fund BlackRock Global Allocation V.I. Fund Fidelity VIP FundsManager 50% Portfolio Fidelity VIP FundsManager 60% Portfolio Franklin Income Securities Fund PIMCO VIT All Asset Portfolio PIMCO VIT Global Multi-Asset Portfolio AZL Money Market Fund Franklin High Income Securities Fund Franklin U.S. Government Fund PIMCO VIT Emerging Markets Bond Portfolio PIMCO VIT Global Advantage Strategy Bond Portfolio PIMCO VIT Global Bond Portfolio (Unhedged) PIMCO VIT High Yield Portfolio PIMCO VIT Real Return Portfolio PIMCO VIT Total Return Portfolio PIMCO VIT Unconstrained Bond Portfolio Templeton Global Bond Securities Fund The Allianz VisionSM Variable Annuity Contract Prospectus – June 14, 2012 Appendix G On the Rider Effective Date and subsequent Quarterly Anniversaries, Table 2 determines the maximum Contract Value you can allocate to Investment Options in Groups A and B/X based on the number of Rider Years* until the initial Target Value Date and the comparison of Contract Value (CV) to Target Value (TV). We then use Table 2 value in the first column of Table 3 on the next page to determine the maximum Contract Value you can allocate to Investment Options in Group A and the minimum required in Group Y. For example, on the Rider Effective Date if your initial Target Value Date is the 12th Rider Anniversary, you can allocate up to 70% of your Contract Value to Investment Options in Groups A and B/X, up to 20% in Group A, and you must have at least 30% in Group Y. TABLE 2 : Investment Protector Number of Rider Years* to the Initial Target Value Date CV 94%+ of TV CV 88% to < 94% of TV CV 82% to < 88% of TV CV 76% to < 82% of TV CV 70% to < 76% of TV CV 64% to < 70% of TV CV 58% to < 64% of TV CV 52% to < 58% of TV CV 46% to < 52% of TV CV 40% to < 46% of TV CV 34% to < 40% of TV CV 28% to < 34% of TV CV 22% to < 28% of TV CV 16% to < 22% of TV CV 10% to < 16% of TV CV 4% to < 10% of TV CV < 4% of TV 33+ 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 32 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 90% 31 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 90% 85% 30 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 90% 85% 80% 29 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 90% 85% 80% 75% 28 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 90% 85% 80% 75% 70% 27 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 90% 85% 80% 75% 70% 65% 26 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 90% 85% 80% 75% 70% 65% 60% 25 95% 95% 95% 95% 95% 95% 95% 95% 95% 90% 85% 80% 75% 70% 65% 60% 55% 24 95% 95% 95% 95% 95% 95% 95% 95% 90% 85% 80% 75% 70% 65% 60% 55% 50% 23 95% 95% 95% 95% 95% 95% 95% 90% 85% 80% 75% 70% 65% 60% 55% 50% 45% 22 95% 95% 95% 95% 95% 95% 90% 85% 80% 75% 70% 65% 60% 55% 50% 45% 40% 21 95% 95% 95% 95% 95% 90% 85% 80% 75% 70% 65% 60% 55% 50% 45% 40% 35% 20 95% 95% 95% 95% 90% 85% 80% 75% 70% 65% 60% 55% 50% 45% 40% 35% 30% 19 95% 95% 95% 90% 85% 80% 75% 70% 65% 60% 55% 50% 45% 40% 35% 30% 25% 18 95% 95% 90% 85% 80% 75% 70% 65% 60% 55% 50% 45% 40% 35% 30% 25% 20% 17 95% 90% 85% 80% 75% 70% 65% 60% 55% 50% 45% 40% 35% 30% 25% 20% 15% 16 90% 85% 80% 75% 70% 65% 60% 55% 50% 45% 40% 35% 30% 25% 20% 15% 10% 15 85% 80% 75% 70% 65% 60% 55% 50% 45% 40% 35% 30% 25% 20% 15% 10% 10% 14 80% 75% 70% 65% 60% 55% 50% 45% 40% 35% 30% 25% 20% 15% 10% 10% 10% 13 75% 70% 65% 60% 55% 50% 45% 40% 35% 30% 25% 20% 15% 10% 10% 10% 10% 12 70% 65% 60% 55% 50% 45% 40% 35% 30% 25% 20% 15% 10% 10% 10% 10% 10% 11 65% 60% 55% 50% 45% 40% 35% 30% 25% 20% 15% 10% 10% 10% 10% 10% 10% 10 60% 55% 50% 45% 40% 35% 30% 25% 20% 15% 10% 10% 10% 10% 10% 10% 10% 9 55% 50% 45% 40% 35% 30% 25% 20% 15% 10% 10% 10% 10% 10% 10% 10% 10% 8 50% 45% 40% 35% 30% 25% 20% 15% 10% 10% 10% 10% 10% 10% 10% 10% 10% 7 45% 40% 35% 30% 25% 20% 15% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 6 40% 35% 30% 25% 20% 15% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 5 35% 30% 25% 20% 15% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 4 30% 25% 20% 15% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 3 25% 20% 15% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 2 20% 15% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 1 15% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% Initial Target Value Date and beyond 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% * We round the number of years until the initial Target Value Date up to the next whole number. For example, when you are seven Rider Years and four months away from your initial Target Value Date, in this table you are eight Rider Years from the initial Target Value Date. The Allianz VisionSM Variable Annuity Contract Prospectus – June 14, 2012 Appendix G The maximum Contract Value allocation for Investment Option Group A and the minimum required Contract Value allocation for Investment Option Group Y depends on the maximum allowed allocation for Groups A and B/X as follows. TABLE 3: Investment Protector When the maximum % of Contract Value allowed in Groups A and B/X is… then the maximum % of Contract Value allowed in Group A is… and the minimum % of Contract Value required in Group Y is… 95% 30% 5% 90% 30% 10% 85% 25% 15% 80% 25% 20% 75% 20% 25% 70% 20% 30% 65% 15% 35% 60% 15% 40% 55% 10% 45% 50% 10% 50% 45% 5% 55% 40% 5% 60% 35% 5% 65% 30% 5% 70% 25% 5% 75% 20% 5% 80% 15% 5% 85% 10% 5% 90% You can only make Investment Option transfers if they comply with these restrictions. Transfers do not change your future Purchase Payment allocation instructions or how we rebalance your Contract Value each quarter. To change this quarterly rebalancing, you must change your future allocation instructions. Any requested change to these instructions must comply with the restrictions stated here or we reject your change. We automatically rebalance your Contract Value quarterly until this benefit ends. The rebalancing occurs at the end of the last Business Day before each Quarterly Anniversary. There are no fees for the quarterly rebalancing transfers we make, and we do not count them against the free transfers we allow. This rebalancing applies to your selected Investment Options in Groups A, B/X, and Y. If you are participating in the DCA program, quarterly rebalancing transfers do not apply to the Contract Value you apply to the AZL Money Market Fund under that program. If your future allocation instructions allocate 5% or less to the Investment Options in Group A; and 10% or less to the Investment Options in the combined Groups A and B/X; we rebalance according to your future allocation instructions. Otherwise, we determine your Investment Option allocations at the end of the last Business Day before each Quarterly Anniversary as follows. First, we establish the maximum allowed allocation for each Investment Option group. Then, we compute the required allocations for each Investment Option group, which are your future allocation instructions adjusted downward to match the new maximum allowable group allocation if necessary. Lastly, we rebalance your Contract Value according to the new required allocation for each Investment Option. Determining the Maximum Allowed and Minimum Required Group Allocation Combined Groups A and B/X. The new maximum allowed allocation for Groups A and B/X on each Quarterly Anniversary is the lesser of the maximum allowed allocation from the prior Quarterly Anniversary, or as set out in Table2 (which appears earlier in this section). Groups A and Y. We then use Table 3 and the new maximum allowed allocation for Groups A and B/X to determine the new maximum allowed allocation for Group A and minimum required allocation for Group Y. Group B/X. The new maximum allowed allocation for Group B/X is the new maximum allowed allocation for Groups A and B/X, less the new required allocation for GroupA, computed as described next in this section. The Allianz VisionSM Variable Annuity Contract Prospectus – June 14, 2012 Appendix G Determining the Required Group Allocation On the Rider Effective Date, we require your future Purchase Payment allocation instructions to comply with maximum allowed and minimum required group allocations set out in Tables 2 and 3. On each subsequent Quarterly Anniversary, we determine the new required group allocations as follows. 1. Your current future allocation instructions comply with the new maximum allowed and new minimum required group allocations. No change to your future allocation instructions. 2. Your current future allocation instructions for Group A comply with the new maximum allowed allocation, but your current future allocation instructions for Group B/X Investment Options are greater than the new maximum allowed allocation. No change to your Group A future allocation instructions, but we decrease the required allocation for Group B/X to equal the new maximum allowed allocation. We then take the excess from GroupB/X (your future allocation instructions for Group B/X minus the new maximum allowed allocation) and apply it to Group Y. 3. Your current future allocation instructions for Group A are greater than the new maximum allowed allocation. We decrease the required allocation for Group A to equal the new maximum allowed allocation. We then take the excess from Group A (your future allocation instructions for Group A minus the new maximum allowed allocation) and reallocate it as follows. a) If your future allocation instructions for Group B/X are less than the new maximum allowed allocation for these groups, the new required allocation is equal to your future allocation instructions for Group B/X, plus the excess from Group A, subject to the new maximum allowed allocation for the Group B/X. We then apply any remaining excess allocation from Group A to Group Y. b) If your future allocation instructions for Group B/X are greater than or equal to the new maximum allowed allocation for this group, then we decrease the new required allocation for Group B/X to equal the new maximum allowed allocation. We then take any excess allocation from Group B/X (your future allocation instructions for Group B/X minus the new maximum allowable allocation), plus any excess allocation from Group A, and apply it all to GroupY. The new required allocation for Group Y is equal to 100% minus the new required allocation for Group A, and minus the new required allocation for Group B/X. We then rebalance the Contract Value in your selected Investment Options according to the required allocations for each Investment Option, as discussed next. Determining the Required Allocation for Each Investment Option We rebalance your Investment Options’ Contract Value on each Quarterly Anniversary using the formula: a x (b / c) where: a The new required group allocation for the current Quarterly Anniversary. b The required allocation for each Investment Option at the end of the prior Business Day. c The required group allocation at the end of the prior Business Day. We round your required allocation to the nearest whole percentage. The current required Investment Option allocations then become your future Purchase Payment allocation instructions. These allocation instructions remain in place until the earlier of the next Quarterly Anniversary, or the Business Day we process any new future Purchase Payment allocation instructions. NOTE: · For Contracts with the Bonus Option, we rebalance the Bonus Value using the same percentages we use to rebalance your Contract Value. · In any twelve-month period, we cannot reduce the maximum allowed Contract Value allocation in Group A by more than 10%, and in combined Groups A and B/X by more than 15%. · Unless the maximum allowed allocation for combined Groups A and B/X changes, the maximum allowed allocation for Group A and the minimum required allocation for Group Y do not change. · We may move all of your Contract Value out of one or more of your selected Investment Options. However, we send you a transaction confirmation each time we move Contract Value between Investment Options. · Unless you reset the initial Target Value Date, the maximum allowed in Group A, and in combined Groups A and B/X never increases. · If you allocate less than the maximum allowed to combined Groups A and B/X, you may be subject to fewer Investment Option reallocations. The Allianz VisionSM Variable Annuity Contract Prospectus – June 14, 2012 Appendix G FOR SERVICE OR MORE INFORMATION You can review and copy information about us, the Separate Account, the prospectus and the SAI at the SEC’s Public Reference Room in Washington, D.C. You may obtain information about the operation of the Public Reference Room by calling (202) 551-8090. The SEC also maintains a website (http://www.sec.gov). The prospectus, the SAI and other information about the Contract are available on the EDGAR database on the SEC’s website. If you do not have access to the website, you can get copies of information from the website upon payment of a duplication fee by writing to: Public Reference Section of the Commission treet, NE Washington, DC 20549 If you need customer service (such as changes in Contract information, information on Contract Values, requesting a withdrawal or transfer, changing your allocation instructions, etc.), please contact our Service Center at: Allianz Life Insurance Company of North America P.O. Box 561 Minneapolis, MN 55440-0561 (800) 624-0197 ADDRESSES FOR MAILING CHECKS For a check for an additional Purchase Payment by regular mail please use this address: Allianz Life Insurance Company of North America NW5989 P.O. Box 1450 Minneapolis, MN 55485-5989 For a check for an additional Purchase Payment by overnight, certified or registered mail please use this address: Allianz Life Insurance Company of North America NW5989 1350 Energy Lane, Suite 200 St. Paul, MN 55108-5254 NOTE: Checks for additional Purchase Payments you send to the wrong address are forwarded to the 1350 Energy Lane address listed above, which may delay processing. The Allianz VisionSM Variable Annuity Contract Prospectus – June 14, 2012 This page intentionally left blank The Allianz VisionSM Variable Annuity Contract Prospectus – June 14, 2012 STATEMENT OF ADDITIONAL INFORMATION ALLIANZ VISIONSM INDIVIDUAL FLEXIBLE PURCHASE PAYMENT VARIABLE DEFERRED ANNUITY CONTRACT ISSUED BY ALLIANZ LIFE® VARIABLE ACCOUNT B (THE SEPARATE ACCOUNT) AND ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA (ALLIANZ LIFE, WE, US, OUR) JUNE 14, 2012 This Statement of Additional Information (SAI) is incorporated by reference into the prospectus that has been filed as PartA of the Registration Statement. This SAI should be read in conjunction with the prospectus. Definitions of capitalized terms can be found in the glossary of the prospectus. The prospectus is incorporated in this SAI by reference. The prospectus for the Contract concisely sets forth information that a prospective investor ought to know before investing. For a copy of the Contract’s prospectus, call or write us at: Allianz Life Insurance Company of North America 5701 Golden Hills Drive Minneapolis, MN 55416 (800) 624-0197 TABLE OF CONTENTS Allianz Life……………. 2 Income Tax Withholding…………… 8 Experts…………… 2 Multiple Contracts……………. 9 Legal Opinions…………… 2 Partial 1035 Exchanges…………… 9 Distributor…………… 2 Assignments, Pledges and Gratuitous Transfers…. 9 Federal Tax Status…………… 3 Death Benefits…………… 9 Annuity Contracts in General…………… 3 Federal Estate Taxes…………… 9 Taxation of Annuities in General…………… 3 Generation-Skipping Transfer Tax……………. 10 Qualified Contracts……………. 4 Foreign Tax Credits…………… 10 Purchasing a Qualified Contract…………… 5 Possible Tax Law Changes……………. 10 Distributions Qualified Contracts…………… 6 Accumulation Unit Values…………… 10 Distributions Non-Qualified Contracts……………. 7 Annuity Payments…………… 10 Required Distributions…………… 7 Annuity Payment Options…………… 11 Withholding…………… 8 Annuity Units/Calculating Variable Annuity Diversification…………… 8 Payments…………….……………. 12 Owner Control……………. 8 Financial Statements……………. 13 Contracts Owned by Non-Individuals…………… 8 Appendix A– Death of the Owner and/or Annuitant… 13 Annuity Purchases by Nonresident Aliens and Foreign Appendix B– Condensed Financial Information 17 Corporations…………… 8 VIS(LEG)SAI-0612 The Allianz VisionSM Variable Annuity Contract SAI – June 14, 2012 1 ALLIANZ LIFE Allianz Life is a stock life insurance company organized under the laws of the state of Minnesota in 1896. We are a subsidiary of Allianz of America, Inc. (AZOA), a financial holding company. AZOA is a subsidiary of Allianz SE, a provider of integrated financial services. Allianz SE is headquartered in Munich, Germany, and has sales outlets throughout the world. We offer fixed and variable annuities and individual life insurance. Allianz Life does not have a separate custodian for the assets owned through the Separate Account. Most mutual fund shares are not in certificated form, and as such, Allianz Life in effect acts as self custodian for the non-certificated shares we own through the Separate Account. EXPERTS The financial statements of Allianz Life Variable Account B as of and for the year or period ended December 31, 2011(including the statements of changes in net assets for each of the years or periods in the two year period then ended and the financial highlights for each of the periods presented) and the consolidated financial statements and supplemental schedules of Allianz Life Insurance Company of North America as of December 31, 2011 and 2010 and for each of the years in the three-year period ended December 31, 2011, are included in Part C of the Registration Statement in reliance upon the report of KPMG LLP, independent registered public accounting firm, also included in Part C, and upon the authority of said firm as experts in accounting and auditing. The audit report covering the December 31, 2011 financial statements and supplemental schedules of Allianz Life Insurance Company of North America refers to a change in the method of evaluating other-than-temporary impairments of fixed maturity securities due to the adoption of accounting requirements issued by the Financial Accounting Standards Board (FASB), as of January 1, 2009. The principal business address of KPMG LLP is 4200 Wells Fargo Center, 90 South Seventh Street, Minneapolis, MN. LEGAL OPINIONS Stewart D. Gregg, Senior Securities Counsel of Allianz Life, has provided legal advice on certain matters in connection with the issuance of the Contracts. DISTRIBUTOR Allianz Life Financial Services, LLC (Allianz Life Financial), a wholly owned subsidiary of Allianz Life Insurance Company of North America, acts as the distributor. We pay commissions for Contract sales. Allianz Life Financial passes through most of the commissions it receives to the selling firms. Allianz Life Financial received commissions for contracts issued under Allianz Life Variable Account B in the following amounts during the last three calendar years: Calendar Year Aggregate Amount of Commissions Paid to Allianz Life Financial Aggregate Amount of Commissions Retained by Allianz Life Financial After Payments to Selling Firms $0 $0 $0 Allianz Life Financial sells contracts issued by Allianz Life primarily through “wholesaling,” in which Allianz Life Financial sells contracts through a large group of mostly non-affiliated broker/dealer firms. Currently, Allianz Life Financial has agreements with approximately 894 retail broker/dealers to sell its contracts. As described in the prospectus, Allianz Life Financial may pay marketing support payments to certain third-party firms for marketing our contracts. Currently, Allianz Life Financial makes marketing support payments to approximately 48 broker-dealer firms. These payments vary in amount. In 2011, the five firms receiving the largest payments, ranging from $769,664 to $4,297,627, are listed below. Marketing support payments may also be made to managers of Investment Options or their affiliates for providing Investment Option information and marketing support. The Allianz VisionSM Variable Annuity Contract SAI – June 14, 2012 2 Firm Name LPL Financial Network The Advisor Group Network Wells Fargo Network National Planning Holdings HD Vest Investment Services FEDERAL TAX STATUS NOTE: The following description is based upon our understanding of current federal income tax law applicable to annuities in general. We cannot predict the probability that any changes in such laws will be made. Purchasers are cautioned to seek competent tax advice regarding the possibility of such changes. We do not guarantee the tax status of the Contracts. Purchasers bear the complete risk that the Contracts may not be treated as “annuity contracts” under federal income tax laws. It should be further understood that the following discussion is not exhaustive and that special rules not described herein may be applicable in certain situations. Moreover, no attempt has been made to consider any applicable state or other tax laws. ANNUITY CONTRACTS IN GENERAL Annuity contracts are a means of setting aside money for future needs – usually retirement. Congress recognized the importance of saving for retirement and provided special rules in the Internal Revenue Code (Code) for annuities. These rules generally provide that you will not be taxed on any earnings on the money held in your annuity until you take the money out. This is called tax deferral. There are different rules regarding how you will be taxed, depending upon how you take the money out and whether the annuity is Qualified or Non-Qualified (see the following discussion in this section). If you do not purchase the Contract under a tax qualified retirement plan, the Contract is referred to as a Non-Qualified Contract under Section 72(u) of the Code. TAXATION OF ANNUITIES IN GENERAL Section 72 of the Internal Revenue Code of 1986, as amended (the Code) governs taxation of annuities in general. An Owner is generally not taxed on increases in the value of a Contract until distribution occurs, either in the form of a lump sum payment or as Annuity Payments. For a lump sum payment received as a full withdrawal (total redemption) or death benefit, the recipient is taxed on the portion of the payment that exceeds the cost basis of the Contract (your investment). For Non-Qualified Contracts, this cost basis is generally the Purchase Payments, while for Qualified Contracts there may be no cost basis. The taxable portion of the lump sum payment is taxed at ordinary income tax rates. A partial withdrawal results in tax on any gain in the Contract (for example, the difference, if any, between the Contract Value immediately before the withdrawal, unreduced by any charges, and the Contract’s cash basis). Lump sum withdrawals, whether partial or full, may also be subject to a federal penalty tax equal to 10% of the taxable amount. For Annuity Payments, the portion of each payment included in income equals the excess of the payment over the exclusion amount. The exclusion amount for Annuity Payments based on a variable Annuity Option is determined by dividing the investment in the Contract (adjusted for any period certain or refund guarantee) by the number of years over which the annuity is expected to be paid (which is determined by Treasury Regulations). The exclusion amount for Annuity Payments based on a fixed Annuity Option is determined by multiplying the Annuity Payment by the ratio that the investment in the Contract (adjusted for any period certain or refund guarantee) bears to the expected return under the Contract. Annuity Payments received after the investment in the Contract has been recovered (for example, when the total of the excludable amounts equal the investment in the Contract) are fully taxable. The taxable portion of an Annuity Payment is taxed at ordinary income tax rates. Partial Annuitizations are taxed as partial withdrawals, not as Annuity Payments, until the entire Contract Value has been applied to Annuity Payments. For certain types of Qualified Contracts there may be no cost basis in the Contract within the meaning of Section 72 of the Code. Owners, Annuitants and Beneficiaries under the Contracts should seek competent financial advice about the tax consequences of any distributions. We are taxed as a life insurance company under the Code. For federal income tax purposes, the Separate Account is not a separate entity from us, and its operations form a part of Allianz Life. The Allianz VisionSM Variable Annuity Contract SAI – June 14, 2012 3 QUALIFIED CONTRACTS If you purchase the Contract under a pension or retirement plan that is qualified under the Code, the Contract is referred to as a Qualified Contract. Qualified Contracts are subject to special rules. Adverse tax consequences may result if contributions, distributions, and transactions in connection with the Qualified Contract do not comply with the law. A Qualified Contract does not provide any necessary or additional tax deferral if it is used to fund a qualified plan that is tax deferred. However, the Contract has features and benefits other than tax deferral that may make it an appropriate investment for a qualified plan. You should consult your tax adviser regarding these features and benefits before purchasing a Qualified Contract. Types of Qualified Contracts We may issue the following types of Qualified Contracts. · Traditional Individual Retirement Annuity. Section 408 of the Code permits eligible individuals to maintain Individual Retirement Annuities (IRAs). IRA contributions are limited each year to the lesser of a dollar amount specified in the Code or 100% of the amount of earned income included in the Owner’s income. You cannot make contributions once the Owner reaches age 70½. Contributions may be tax deductible based on the Owner’s income. The limit on the amount contributed to an IRA does not apply to distributions from certain other types of qualified plans that are “rolled over” on a tax-deferred basis into an IRA. Purchasers of a Contract for use with IRAs have the right to revoke their purchase within seven days of the earlier of the establishment of the IRA or their purchase. · Roth IRA. Section 408A of the Code permits certain eligible individuals to contribute to a Roth IRA. Contributions to a Roth IRA are limited each year to the lesser of a dollar amount specified in the Code or 100% of the amount of earned income included in the Owner’s income. Contributions are also limited or prohibited if the Owner’s income is above certain limits. Contributions must be made in cash or as a rollover or transfer from another Roth IRA. Conversions to a Roth IRA from a Traditional IRA or other eligible qualified retirement plan are permitted regardless of an individual’s income. A conversion to a Roth IRA results in a taxable event, but not a 10% federal penalty tax for early withdrawal if certain qualifications are met (please consult your tax adviser for more details). Distributions from a Roth IRA generally are not subject to income tax if the Roth IRA has been held for five years (starting with the year in which the first contribution is made to any Roth IRA) and the Owner satisfies a triggering event such as attaining age 59½, death, disability or a first time homebuyer (subject to a $10,000 lifetime limit). Distribution before satisfying the five year period or triggering event requirement may subject the distribution to ordinary income tax and the 10% federal penalty tax for early withdrawal. Please be aware that each Roth IRA conversion has its own five year holding period requirement. · Inherited IRA. The Code permits beneficiaries of investments that were issued under certain tax-qualified pension or retirement plans to directly transfer the death benefit from that investment into a variable annuity contract (Inherited IRA Contract). Inherited IRA Contracts must satisfy the required minimum distribution rules that apply to a beneficiary. Inherited IRA Contracts are not currently available under this Contract. However, that may change in the future. · Simplified Employee Pension (SEP) IRA. Employers may establish Simplified Employee Pension (SEP) IRAs under Code Section 408(k) to provide IRA contributions on behalf of their employees. In addition to all of the general rules governing IRAs, such plans are subject to additional requirements and different contribution limits. Qualified Plans: Pension and Profit-Sharing Plans. A qualified plan is a retirement or pension plan that meets the requirements for tax qualification under the Code. Sections 401(a) and 401(k) of the Code permit employers, including self-employed individuals, to establish various types of retirement plans for employees. These retirement plans may permit the purchase of the Contracts to provide benefits under the plan. Contributions to the plan for the benefit of employees are not included in the gross income of the employee until distributed from the plan. The tax consequences to participants may vary, depending upon the particular plan design. However, the Code places limitations and restrictions on all plans, including on such items as: amount of allowable contributions; form, manner and timing of distributions; transferability of benefits; vesting and nonforfeitability of interests; nondiscrimination in eligibility and participation; and the tax treatment of distributions and withdrawals. Participant loans are not allowed under the Contracts purchased in connection with these plans. The Allianz VisionSM Variable Annuity Contract SAI – June 14, 2012 4 If the Contract is an investment for assets of a qualified plan under Section 401 of the Code, the plan is both the Owner and the Beneficiary. The authorized signatory or plan trustee for the plan must make representations to us that the plan is qualified under the Code on the Issue Date and is intended to continue to be qualified for the entire Accumulation Phase of the Contract, or as long as the qualified plan owns the Contract. The qualified plan may designate a third party administrator to act on its behalf. All tax reporting is the responsibility of the plan. In the event the qualified plan instructs us to roll the plan assets into an IRA for the Annuitant under this Contract, we change the qualification type of the Contract to an IRA and make the Annuitant the Owner. The qualified plan is responsible for any reporting required for the rollover transactions. Purchasers of Contracts for use with pension or profit-sharing plans should obtain competent tax advice as to the tax treatment and suitability of such an investment. We may choose not to allow pension or profit-sharing plans to purchase this Contract. PURCHASING A QUALIFIED CONTRACT The Contract is designed to be used under various types of qualified plans. Because of the minimum Purchase Payment requirements, these Contracts may not be appropriate for some periodic payment retirement plans. Taxation of participants in each Qualified Contract varies with the type of plan and terms and conditions of each specific plan. Owners, Annuitants and Beneficiaries are cautioned that benefits under a Qualified Contract may be subject to the terms and conditions of the plan regardless of the terms and conditions of the Contracts issued pursuant to the plan. Some retirement plans are subject to distribution and other requirements that are not incorporated into our administrative procedures. We are not bound by the terms and conditions of such plans to the extent such terms conflict with the terms of a Contract, unless we specifically consent to be bound. Owners, participants and Beneficiaries are responsible for determining that contributions, distributions and other transactions with respect to the Contracts comply with applicable law. The tax rules regarding qualified plans are very complex and have differing applications, depending on individual facts and circumstances. Each purchaser should obtain competent tax advice before purchasing a Contract issued under a qualified plan. On July 6, 1983, the Supreme Court decided in Arizona Governing Committee v. Norris that optional annuity benefits provided under an employer’s deferred compensation plan could not, under Title VII of the Civil Rights Act of 1964, vary between men and women. The Contracts sold by us in connection with qualified plans may utilize annuity tables that do not differentiate on the basis of sex. Generally, Contracts issued pursuant to qualified plans are not transferable except upon withdrawal or annuitization. Various penalty and excise taxes may apply to contributions or distributions made in violation of applicable limitations. Furthermore, certain withdrawal penalties and restrictions may apply to withdrawals from Qualified Contracts. Many withdrawals from Qualified Contracts can be rolled over to an IRA or another qualified retirement plan. If you receive a withdrawal from a Qualified Contract that could be rolled over and you do not elect to make a direct rollover of that amount to an IRA or qualified plan, by law 20% of the taxable amount must be withheld by us for taxes. In situations where this mandatory tax withholding does not apply, other tax amounts may be withheld unless you elect out of the withholding. You may request more detailed information about income tax withholding at the time of a withdrawal. For more information, see prospectus section 7, Taxes – Distributions – Qualified Contracts. The Allianz VisionSM Variable Annuity Contract SAI – June 14, 2012 5 DISTRIBUTIONS – QUALIFIED CONTRACTS Distributions from Qualified Contracts are subject to ordinary income tax. Special rules may apply to withdrawals from certain types of Qualified Contracts, including Roth IRAs. You should consult with your qualified plan sponsor and tax adviser to determine how these rules affect the distribution of your benefits. Section 72(t) of the Code provides that any amount received under a Qualified Contract, which is included in income, may be subject to a federal penalty tax. The amount of the federal penalty tax is equal to 10% of the amount that is included in income. Some distributions will be exempt from the federal penalty tax. There is an exception to this 10% federal penalty tax for: 1) distributions made on or after the date you (or the Annuitant as applicable) reach age 59½; 2) distributions following your death or disability (or the Annuitant as applicable) (for this purpose disability is as defined in Section 72(m)(7) of the Code); 3) after separation from service, paid in a series of substantially equal payments made annually (or more frequently) under a lifetime annuity; 4) distributions made to you to the extent such distributions do not exceed the amount allowed as a deduction under Code Section 213 for amounts paid during the tax year for medical care; 5) distributions made on account of an IRS levy upon the Qualified Contract; 6) distributions from an IRA for the purchase of medical insurance (as described in Section 213(d)(1)(D) of the Code) for you and your spouse and dependents if you have received unemployment compensation for at least 12 weeks (this exception will no longer apply after you have been re-employed for at least 60 days); 7) distributions from an IRA made to you, to the extent such distributions do not exceed your qualified higher education expenses (as defined in Section 72(t)(7) of the Code) for the tax year; 8) distributions from an IRA which are qualified first-time homebuyer distributions (as defined in Section 72(t)(8) of the Code); 9) distributions made to an alternate Payee pursuant to a qualified domestic relations order (does not apply to an IRA); and a reservist called to active duty during the period between September 11, 2001 and December 31, 2007, for a period in excess of 179 days (or for an indefinite period), distributions from IRAs or amounts attributable to elective deferrals under a 401(k) plan made during such active period. The exception stated in (3) above applies to an IRA without the requirement that there be a separation from service. With respect to (3) above, if the series of substantially equal periodic payments is modified before the later of the Annuitant attaining age 59½ or the close of the five year period that began on the Income Date, then the tax for the year of the modification is increased by the 10% federal penalty tax, plus interest for the tax years in which the exception was used. A partial withdrawal taken after a series of substantially equal periodic payments has begun will result in the modification of the series of substantially equal payments and therefore will result in the imposition of the 10% federal penalty tax and interest for the period as described above. You should obtain competent tax advice before you take any partial withdrawals from your Contract. Adding Purchase Payments to a Contract that is making substantially equal periodic payments will also result in a modification of the payments. Distributions from a Qualified Contract must commence no later than the required beginning date. For Roth IRAs, no distributions are required during the Owner’s lifetime. For IRAs other than Roth IRAs, the required beginning date is April 1 of the calendar year following the year in which you attain age 70½. Under a qualified plan, the required beginning date is generally April 1 of the calendar year following the later of the calendar year in which you reach age 70½ or retire. Generally, required minimum distributions must be made over a period not exceeding the life or life expectancy of the individual or the joint lives or life expectancies of the individual and his or her designated Beneficiary. If the required minimum distributions are not made, a 50% federal penalty tax is imposed as to the amount not distributed. It is unclear whether a partial withdrawal taken after an Income Date will have an adverse impact on the determination of required minimum distributions. If you are attempting to satisfy these rules through partial withdrawals, the present value of future benefits provided under the Contract may need to be included in calculating the amount required to be distributed. If you are receiving Annuity Payments or are age 70½ or older, you should consult with a tax adviser before taking a partial withdrawal. The Allianz VisionSM Variable Annuity Contract SAI – June 14, 2012 6 DISTRIBUTIONS – NON-QUALIFIED CONTRACTS You, as the Owner, generally will not be taxed on increases in the value of the Contract until an actual or deemed distribution occurs – either as a withdrawal or as Annuity Payments. Section 72 of the Code governs treatment of distributions. When a withdrawal from a Non-Qualified Contract occurs, the amount received will generally be treated as ordinary income subject to tax up to an amount equal to the excess (if any) of the Contract Value immediately before the distribution over your investment in the Contract (generally, the Purchase Payments or other consideration paid for the Contract, reduced by any amount previously distributed from the Contract that was not subject to tax) at that time. Lifetime Plus Payments are treated as partial withdrawals. While the Benefit Base is greater than the Contract Value, if you begin receiving Lifetime Plus Payments, it is possible that the IRS could assert that the amount you receive will be taxable as ordinary income up to an amount equal to the excess of the Benefit Base immediately before the withdrawal over your investment in the Contract at that time. In the case of a full withdrawal under a Non-Qualified Contract, the amount received generally will be taxable only to the extent it exceeds your investment in the Contract. If you take an annuitization, different rules apply. Periodic installments (for example, Annuity Payments) scheduled to be received at regular intervals (for example, monthly) should be treated as annuity payments (and not withdrawals) for tax purposes. Upon annuitization, a portion of each Annuity Payment may be treated as a partial return of your Purchase Payment and will not be taxed. The remaining portion of the payment will be treated as ordinary income. How the Annuity Payment is divided between taxable and non-taxable portions depends upon the period over which we expect to make the payments. Once we have paid your total Purchase Payment(s), the entire Annuity Payment is taxable as ordinary income. Section 72 of the Code further provides that any amount received under an annuity contract, which is included in income, may be subject to a federal penalty tax. The amount of the federal penalty tax is equal to 10% of the amount that is included in income. Some distributions will be exempt from the federal penalty tax. There is an exception to this 10% federal penalty tax for amounts: 1) paid on or after you reach age 59½; 2) paid after you die; 3) paid if you become totally disabled (as that term is defined in Section 72(m)(7) of the Code); 4) paid in a series of substantially equal payments made annually (or more frequently) under a lifetime annuity; 5) paid as annuity payments under an immediate annuity; or 6) that come from Purchase Payments made before August 14, 1982. With respect to (4) above, if the series of substantially equal periodic payments is modified before the later of your attaining age 59½ or the close of the five year period that began on the Income Date, then the tax for the year of the modification is increased by the 10% federal penalty tax, plus interest, for the tax years in which the exception was used. A partial withdrawal taken after a series of substantially equal periodic payments has begun will result in the modification of the series of substantially equal payments and therefore will result in the imposition of the 10% federal penalty tax and interest for the period as described above. Adding Purchase Payments to a Contract that is making substantially equal periodic payments will also result in a modification of the payments. REQUIRED DISTRIBUTIONS Section 72(s) of the Code requires that, to be treated as an annuity contract for federal income tax purposes, a Non-Qualified Contract must contain certain provisions regarding distributions when an Owner dies. Specifically, Section 72(s) requires that: (a) if an Owner dies on or after a Full Annuitization, but before distribution of the entire Contract’s interest, the entire Contract’s interest must be distributed at least as rapidly as under the distribution method being used as of the Owner’s date of death; and (b) if any Owner dies before a Full Annuitization, the Contract’s entire interest must be distributed within five years after the Owner’s date of death. These requirements are satisfied as to any part of an Owner’s interest that is payable to, or for the benefit of, a designated Beneficiary and distributed over the designated Beneficiary’s life, or over a period not extending beyond that Beneficiary’s life expectancy, provided that distributions begin within one year of the Owner’s death. The designated Beneficiary refers to an individual designated by the Owner as a Beneficiary and to whom ownership of the Contract passes by reason of death. However, if the designated Beneficiary is the deceased Owner’s surviving spouse, the surviving spouse can continue the Contract as the new Owner. Non-Qualified Contracts contain provisions that are intended to comply with these Code requirements. Other rules may apply to Qualified Contracts. The Allianz VisionSM Variable Annuity Contract SAI – June 14, 2012 7 WITHHOLDING Annuity distribution recipients are generally subject to federal income tax withholding. Recipients can, however, generally choose not to have this tax withheld unless withholding is required in their state. “Eligible rollover distributions” from qualified plans are subject to a mandatory 20% federal income tax withholding. An eligible rollover distribution is any distribution to an employee (or employee’s spouse or former spouse as Beneficiary or alternate Payee) from such a plan, except required minimum distributions required by the Code, a series of substantially equal periodic payments made for life or ten years or more, or hardship distributions. The 20% withholding does not apply, however, to nontaxable distributions or if the employee chooses a “direct rollover” from the Contract plan to a qualified plan, IRA, TSA or 403(b) plan, or to a governmental Section 457 plan that agrees to separately account for rollover contributions. DIVERSIFICATION Code Section 817(h) imposes diversification standards on the assets underlying variable annuity contracts. The Code provides that a variable annuity contract cannot be treated as an annuity contract for any period during which its investments are not adequately diversified as required by the United States Treasury Department (Treasury Department). If the Contract no longer qualifies as an annuity contract, you would be subject to federal income tax each year with respect to Contract earnings accrued. The Code contains a safe harbor provision which provides that annuity contracts, such as this Contract, meet the diversification standards if, as of the end of each quarter, the Contract’s underlying assets meet the diversification standards for a regulated investment company and no more than 55% of the total assets consist of cash, cash items, U.S. government securities and securities of other regulated investment companies. Treasury regulations (Treasury Reg. 1.817-5) amplify the Code’s diversification standards for variable contracts and provide an alternative to this safe harbor provision. We intend that all Contract Investment Options be managed by the investment advisers so that they comply with these diversification standards. OWNER CONTROL The Treasury Department has indicated that the diversification regulations do not provide guidance regarding the circumstances in which an Owner’s control of the Separate Account’s investments may cause the Owner to be treated as the owner of the Separate Account’s assets, which would cause the Contract to lose its favorable tax treatment. In certain circumstances, variable annuity contract owners have been considered for federal income tax purposes to be the owners of the separate account’s assets, due to their ability to exercise investment control over those assets. In this case, the contract owners have been currently taxed on income and gains attributable to the variable account assets. There is little guidance in this area and some of our Contracts’ features, such as the flexibility of an Owner to allocate Purchase Payments and transfer amounts among the Investment Options have not been explicitly addressed in published rulings. While we believe that the Contracts do not give Owners investment control over Separate Account assets, we reserve the right to modify the Contracts as necessary to prevent an Owner from being treated as the owner of the Separate Account assets. CONTRACTS OWNED BY NON-INDIVIDUALS When a Non-Qualified Contract is owned by a non-individual (for example, certain entities other than a trust holding the Contract as an agent for an individual), the Contract is not generally treated as an annuity for tax purposes. This means that the Contract may not receive the benefits of tax deferral and Contract earnings may be taxed as ordinary income every year. We do not accept corporations as non-individual Owners. ANNUITY PURCHASES BY NONRESIDENT ALIENS AND FOREIGN CORPORATIONS The preceding discussion provides general information regarding federal income tax consequences to Owners that are U.S. citizens or residents. Owners that are not U.S. citizens or residents are generally subject to 30% federal withholding tax on distributions, unless a lower treaty rate applies. In addition, Owners may be subject to state and/or municipal taxes and taxes that may be imposed by the Owners’ country of citizenship or residence. Prospective purchasers are advised to consult with a qualified tax adviser regarding U.S. state, and foreign taxation with respect to an annuity contract purchase. INCOME TAX WITHHOLDING Any part of a distribution that is included in the Owner’s gross income is subject to federal income tax withholding. Generally, we withhold amounts from periodic payments at the same rate as wages, and we withhold 10% from non-periodic payments. However, in most cases, you may elect not to have taxes withheld or to have withholding done at a different rate. The Allianz VisionSM Variable Annuity Contract SAI – June 14, 2012 8 Certain distributions from retirement plans qualified under Code Section 401, that are not directly rolled over to another eligible retirement plan or IRA, are subject to a mandatory 20% federal income tax withholding. The 20% withholding requirement generally does not apply to: · a series of substantially equal payments made at least annually for the life or life expectancy of the participant or joint and last survivor expectancy of the participant and a designated Beneficiary, or for a specified period of ten years or more; or · required minimum distributions; or · any part of a distribution not included in gross income (for example, returns of after-tax contributions); or · hardship withdrawals. Participants should consult a tax adviser regarding withholding requirements. MULTIPLE CONTRACTS Code Section 72(e)(12) provides that multiple Non-Qualified deferred annuity contracts issued within the same calendar year to the same owner by one company or its affiliates are treated as one annuity contract for purposes of determining a distribution’s tax consequences. This treatment may result in adverse tax consequences, including more rapid taxation of distribution from combined contracts. For purposes of this rule, contracts received in a Section 1035 exchange are considered issued in the year of the exchange. You should consult a tax adviser before purchasing more than one Non-Qualified Contract in any calendar year period. PARTIAL 1035 EXCHANGES Code Section 1035 provides that an annuity contract may be exchanged in a tax-free transaction for another annuity contract. Historically, it was presumed that only the exchange of an entire contract (as opposed to a partial exchange) would be accorded tax-free status. IRS guidance however, confirmed that the direct transfer of a part of an annuity contract into another annuity contract can qualify as a non-taxable exchange. IRS guidance provides that this direct transfer can go into an existing annuity contract as well as a new annuity contract. If you perform a partial 1035 exchange, please be aware that no distributions or withdrawals can occur from the old or new annuity contract within 12 months of the partial exchange, unless you qualify for an exception to this rule. IRS guidance also provides that certain partial exchanges may not qualify as tax-free exchanges. Therefore, Owners should consult their own tax advisers before partial exchanging an annuity contract. ASSIGNMENTS, PLEDGES AND GRATUITOUS TRANSFERS Any assignment or pledge (or agreement to assign or pledge) the Contract Value is treated for federal income tax purposes as a full withdrawal. Qualified Contracts generally cannot be assigned or pledged. The Contract’s tax basis is increased by the amount includible as income with respect to such amount or portion, though it is not affected by any other aspect of the assignment or pledge (including its release). If an Owner transfers a Contract without adequate consideration to a person other than in their spouse (or to a former spouse incidental to divorce), the Owner is taxed on the difference between his or her Contract Value and the Contract’s tax basis at the time of transfer and for each subsequent year until the assignment is released. In such case, the transferee’s investment in the Contract is increased to reflect the increase in the transferor’s income. The transfer or assignment of Contract ownership, the designation of an Annuitant, the selection of certain Income Dates, or a Contract exchange may result in other tax consequences that are not discussed here. An Owner should consult a tax adviser before requesting a transfer, assignment, or exchange. DEATH BENEFITS Any death benefit is taxable to the recipient as ordinary income. The rules governing the taxation of payments from an annuity contract generally apply to the payment of death benefits and depend on whether the death benefits are paid as a lump sum or as Annuity Payments. Estate taxes may also apply. FEDERAL ESTATE TAXES While no attempt is being made to discuss the Contract’s federal estate tax implications, an Owner should keep in mind the annuity contract’s value payable to a Beneficiary upon the Owner’s death is included in the deceased Owner’s gross estate. Depending on the annuity contract, the annuity’s value included in the gross estate may be the value of the lump sum payment payable to the designated Beneficiary, or the actuarial value of the payments to be received by the Beneficiary. Consult an estate planning adviser for more information. The Allianz VisionSM Variable Annuity Contract SAI – June 14, 2012 9 GENERATION-SKIPPING TRANSFER TAX The Code may impose a “generation-skipping transfer tax” when all or part of an annuity contract is transferred to, or a death benefit is paid to, an individual two or more generations younger than the Owner. Regulations may require us to deduct this tax from your Contract, or from any applicable payment, and pay it directly to the IRS. FOREIGN TAX CREDITS We may benefit from any foreign tax credits attributable to taxes paid by certain funds to foreign jurisdictions to the extent permitted under the federal tax law. POSSIBLE TAX LAW CHANGES Although the likelihood of legislative or regulatory changes is uncertain, there is always the possibility that the Contract’s tax treatment could change. Consult a tax adviser with respect to legislative or regulatory developments and their effect on the Contract. We have the right to modify the Contract in response to legislative or regulatory changes that could otherwise diminish the favorable tax treatment that annuity owners currently receive. We make no guarantee regarding the tax status of any contract and do not intend the above discussion as tax advice. ACCUMULATION UNIT VALUES Each Business Day we determine each subaccount’s accumulation unit value by multiplying the prior Business Day’s accumulation unit value by the net investment factor for the current Business Day. We calculate each accumulation unit value after regular trading on the New York Stock Exchange closes each Business Day. We determine the net investment factor by: · Adding declared distributions (daily interest, dividends, long term gains and short term gains) for an Investment Option to its net asset value (NAV). · That result is then divided by the NAV the end of the prior business day to determine the overall daily performance in the Investment Option. · That calculation is then multiplied by one minus the current Business Day’s mortality and expense risk charge and any additional calendar days since the prior Business Day. ANNUITY PAYMENTS We base Annuity Payments on your Contract Value. We guarantee the dollar amount of fixed Annuity Payments (equal installments) and this amount does not change except as provided under Annuity Option 3. If you request fixed Annuity Payments, the amount of Contract Value that you apply to fixed Annuity Payments is placed in our general account and does not participate in the Investment Options’ performance. Fixed Annuity Payments are based on an interest rate and mortality table specified in your Contract. Your Contract’s fixed Annuity Payment rates are guaranteed and we cannot use lower rates. Variable payments are not predetermined and the dollar amount varies with your selected Investment Options’ performance. We use annuity units to determine your variable Annuity Payment amount. Annuity Payments end upon the earliest of the following. · Under Annuity Options 1 and 3, the death of the last surviving Annuitant. · Under Annuity Options 2 and 4, the death of the last surviving Annuitant and expiration of the guaranteed period. If we make a lump sum payment of the remaining guaranteed Annuity Payments at the death of the last surviving Annuitant, this portion of the Contract ends upon payment of the lump sum. · Under Annuity Option 5, the death of the Annuitant and payment of any lump sum refund. · When the Contract ends. The Allianz VisionSM Variable Annuity Contract SAI – June 14, 2012 10 ANNUITY PAYMENT OPTIONS The Annuity Payment Options are briefly described in prospectus section 11 – The Annuity Phase, and we included additional information that you may find helpful here. Option 1. Life Annuity. We make Annuity Payments during the life of the Annuitant, and the last payment is the one that is due before the Annuitant’s death. If the Annuitant dies shortly after the Income Date, the Payee may receive less than your investment in the Contract. Option 2. Life Annuity with Payments Over 5, 10, 15 or 20 Years Guaranteed. We make Annuity Payments during the life of the Annuitant. If you take one single Full Annuitization and the Annuitant dies before the end of the selected guaranteed period, we continue to make Annuity Payments to the Payee for the rest of the guaranteed period. If the Payee and Annuitant were the same person, we make payments to the Owner. If the Payee, Annuitant and Owner were the same person, we make payments to the Beneficiary(s). If the Annuitant dies after the selected guaranteed period, the last payment is the one that is due before the Annuitant’s death. Alternatively, the Owner may elect to receive a lump sum payment. Under a Partial Annuitization, if the Annuitant dies before the end of the selected guaranteed period, we make a lump sum payment to the Beneficiary. The lump sum payment is equal to the present value of the remaining guaranteed Annuity Payments as of the date we receive proof of the Annuitant’s death and a payment election form at our Service Center. For variable Annuity Payments, in most states, we base the remaining guaranteed Annuity Payments on the current value of the annuity units and we use the assumed investment rate to calculate the present value. For fixed payouts, in most states, we calculate the present value of the remaining guaranteed Annuity Payments using the Statutory Calendar Year Interest Rate based on the NAIC Standard Valuation Law for Single Premium Immediate Annuities corresponding to the Income Date. However, some states require us to use different interest rates for variable and fixed payouts for the present value calculation. We require proof of the Annuitant’s death and return of the Contract before we make any lump sum payment on a Full Annuitization. There are no additional costs associated with a lump sum payment. Option 3. Joint and Last Survivor Annuity. We make Annuity Payments during the lifetimes of the Annuitant and the joint Annuitant. Upon the death of one Annuitant, Annuity Payments to the Payee continue during the lifetime of the surviving joint Annuitant, at a level of 100%, 75% or 50% of the previous amount, as selected by the Owner. Annuity Payments stop with the last payment that is due before the last surviving joint Annuitant’s death. If both Annuitants die shortly after the Income Date, the Payee may receive less than your investment in the Contract. This Annuity Option is not available under a Partial Annuitization. Option 4. Joint and Last Survivor Annuity with Payments Over 5, 10, 15 or 20 Years Guaranteed. We make Annuity Payments during the lifetimes of the Annuitant and the joint Annuitant. Upon the death of one Annuitant, Annuity Payments continue to the Payee during the lifetime of the surviving joint Annuitant at 100% of the amount that was paid when both Annuitants were alive. However, if both joint Annuitants die before the end of the selected guaranteed period, we continue to make Annuity Payments to the Payee for the rest of the guaranteed period. If the Payee and Annuitant were the same person, we make payments to the Owner. If the Payee, Annuitant and Owner were the same person, we make payments to the Beneficiary(s). If the Annuitant dies after the selected guaranteed period, the last payment is the one that is due before the Annuitant’s death. Alternatively, the Owner may elect to receive a lump sum payment equal to the present value of the remaining guaranteed Annuity Payments as of the date we receive proof of the last surviving joint Annuitant’s death and a payment election form at our Service Center. For variable Annuity Payments, in most states, we base the remaining guaranteed Annuity Payments on the current value of the annuity units and we use the assumed investment rate to calculate the present value. For fixed payouts, in most states, we calculate the present value of the remaining guaranteed Annuity Payments using the Statutory Calendar Year Interest Rate based on the NAIC Standard Valuation Law for Single Premium Immediate Annuities corresponding to the Income Date. However, some states require us to use different interest rates for variable and fixed payouts for the present value calculation. We require proof of death of both joint Annuitants and return of the Contract before we make any lump sum payment. There are no additional costs associated with a lump sum payment. This Annuity Option is not available under a Partial Annuitization. The Allianz VisionSM Variable Annuity Contract SAI – June 14, 2012 11 Option 5. Refund Life Annuity. We make Annuity Payments during the lifetime of the Annuitant, and the last payment is the one that is due before the Annuitant’s death. After the Annuitant’s death, the Payee may receive a lump sum refund. For a fixed payout, the amount of the refund equals the amount applied to this Annuity Option minus the total paid under this option. For variable Annuity Payments, the amount of the refund depends on the current Investment Option allocation and is the sum of refund amounts attributable to each Investment Option. We calculate the refund amount for a given Investment Option using the following formula. (A) x {[(B) x (C) x (D)/(E)] - [(D) x (F)]} where: (A) annuity unit value of the subaccount for that given Investment Option when due proof of the Annuitant’s death is received at our Service Center. (B) The amount applied to variable Annuity Payments on the Income Date. (C) Allocation percentage in a given subaccount (in decimal form) when due proof of the Annuitant’s death is received at our Service Center. (D) The number of annuity units used in determining each variable Annuity Payment attributable to that given subaccount when due proof of the Annuitant’s death is received at our Service Center. (E) Dollar value of first variable Annuity Payment. (F) Number of variable Annuity Payments made since the Income Date. We base this calculation upon the allocation of annuity units actually in force at the time due proof of the Annuitant’s death is received at our Service Center. We do not pay a refund if the total refund determined using the above calculation is less than or equal to zero. EXAMPLE · The Contract has one Owner who is a 65-year-old male. He selects variable Annuity Payments under Annuity Option 5 based on a Contract Value of $100,000 (item “B”). · The Owner who is also the Annuitant allocates all the Contract Value to one Investment Option, so the allocation percentage in this subaccount is 100% (item “C”). · The purchase rate for the selected assumed investment rate is $6.15 per month per thousand dollars of Contract Value annuitized. Therefore, the first variable Annuity Payment is:$6.15 x ($100,000 / $1,000) $615 (item “E”). · Assume the annuity unit value on the Income Date is $12, then the number of annuity units used in determining each Annuity Payment is:$615 / $12 51.25 (item “D”). · The Owner who is also the Annuitant dies after receiving 62 Annuity Payments (item “F”) and the annuity unit value for the subaccount on the date the Service Center receives due proof of death is $10 (item “A”). We calculate the refund as follows: (A) x {[(B) x (C) x (D)/(E)] – [(D) x (F)]} 10 x {[100,000 x 1.00 x (51.25 / 615)] – [51.25 x 62]} 10 x {[100,000 x 0.083333] – 3,177.50} 10 x {8,333.33 – 3,177.50} 10 x 5,155.83 $51,558.30 ANNUITY UNITS/CALCULATING VARIABLE ANNUITY PAYMENTS The first variable Annuity Payment is equal to the Contract Value you apply to variable Annuity Payments on the Income Date, divided first by $1,000 and then multiplied by the appropriate variable annuity payout factor for each $1,000 of value for your selected Annuity Option. We then purchase a fixed number of annuity units on the Income Date for each subaccount of the Investment Options you select. We do this by dividing the amount of the first Annuity Payment among your selected Investment Options’ subaccounts according to your future Purchase Payment allocation instructions. We then divide the Annuity Payment amount in each subaccount by the subaccount’s annuity unit value. We determine the annuity unit value on each Business Day as follows: · we multiply the annuity unit value for the immediately preceding Business Day by the net investment factor for the current Business Day; and · divide by the assumed net investment factor for the current Business Day. The Allianz VisionSM Variable Annuity Contract SAI – June 14, 2012 12 The assumed net investment factor for the current Business Day is one plus the annual assumed investment rate (AIR) adjusted to reflect the number of calendar days that lapsed since the immediately preceding Business Day. We allow an AIR of 3%, 5% or 7% based on your selection and applicable state law. Thereafter, the number of subaccount annuity units remains unchanged unless you make a transfer. However, the number of annuity units changes if Annuity Option 3 is in effect, one Annuitant dies, and you requested Annuity Payments at 75% or 50% of the previous payment amount. All calculations appropriately reflect your selected payment frequency. The Annuity Payment on each subsequent payment date is equal to the sum of the Annuity Payments for each subaccount. We determine the Annuity Payment for each subaccount by multiplying the subaccount’s number of annuity units by the annuity unit value on the payment date. FINANCIAL STATEMENTS The audited consolidated financial statements of Allianz Life as of and for the year ended December 31, 2011 are included in Part C of the Registration Statement and are incorporated herein by reference. The financial statements should be considered only as bearing upon the ability of Allianz Life to meet its obligations under the Contracts. The audited financial statements of the Separate Account as of and for the year ended December 31, 2011 are also included in Part C of the Registration Statement and are incorporated herein by reference. APPENDIX A – DEATH OF THE OWNER AND/OR ANNUITANT The following tables are intended to help you better understand what happens upon the death of any Owner and/or Annuitant under the different portions of the Contract. If you have the Income Protector rider (05.12) issued in California, Lifetime Plus Payments end as described in prospectus section 11.a, Income Protector. For all other Lifetime Benefits or Income Protector riders, Lifetime Plus Payments end as described here. UPON THE DEATH OF A SOLE OWNER Action under the portion of the Contract that is in the Accumulation Phase Action under any portion of the Contract applied to Annuity Payments · We pay a death benefit to the Beneficiary unless the surviving spouse continues the Contract.(1) If the surviving spouse continues the Contract, they become the new Owner and the Accumulation Phase continues for the remainder of their lifetime. · The Beneficiary becomes the Owner. · If the deceased was not an Annuitant, Annuity Payments to the Payee continue. No death benefit is payable. · If you selected a Lifetime Benefit or Income Protector with: · If the deceased was the only surviving Annuitant, Annuity Payments end or continue as follows. – single Lifetime Plus Payments, the benefit ends; or – Annuity Option 1 or 3, payments end. – joint Lifetime Plus Payments, the benefit ends unless the surviving spouse who is also a Covered Person continues the Contract. – Annuity Option 2 or 4, payments end on the earlier of the end of the guaranteed period or the payment of any lump sum. – Annuity Option 5, payments end and the Payee may receive a lump sum refund. · If the deceased was an Annuitant and there is a surviving joint Annuitant, Annuity Payments to the Payee continue during the lifetime of the surviving joint Annuitant. No death benefit is payable. If the surviving spouse continues the Contract, we increase the Contract Value to equal the death benefit if that amount is greater than the Contract Value as of the end of the Business Day we receive in Good Order at our Service Center the death benefit payment option and due proof of death. The Allianz VisionSM Variable Annuity Contract SAI – June 14, 2012 13 UPON THE DEATH OF A JOINT OWNER (NOTE: Joint Owners cannot take Partial Annuitizations) Action under the portion of the Contract that is in the Accumulation Phase Action under any portion of the Contract applied to Annuity Payments · The surviving Joint Owner is the sole primary Beneficiary. If the Joint Owners were spouses there may also be contingent Beneficiaries. · The surviving Joint Owner becomes the sole Owner. · If the deceased was not an Annuitant, Annuity Payments to the Payee continue. No death benefit is payable. · We pay a death benefit to the surviving Joint Owner.(1) · If the deceased was the only surviving Annuitant, Annuity Payments end or continue as follows. · If you selected a Lifetime Benefit or Income Protector with: – Annuity Option 1 or 3, payments end. – single Lifetime Plus Payments and the Joint Owners were not spouses, the benefit ends even if the Covered Person is still alive; – Annuity Option 2 or 4, payments end on the earlier of the end of the guaranteed period or the payment of any lump sum. – single Lifetime Plus Payments and the Joint Owners were spouses, the benefit ends unless the surviving spouse who is also the Covered Person continues the Contract; or – Annuity Option 5, payments end and the Payee may receive a lump sum refund. – joint Lifetime Plus Payments, the benefit ends unless the surviving spouse who is also a Covered Person continues the Contract.(2) · If the deceased was an Annuitant and there is a surviving joint Annuitant, Annuity Payments to the Payee continue during the lifetime of the surviving joint Annuitant. No death benefit is payable. If the surviving Joint Owner is the deceased’s spouse, and continues the Contract, we increase the Contract Value to equal the death benefit if that amount is greater than the Contract Value as of the end of the Business Day we receive in Good Order at our Service Center the death benefit payment election and due proof of death. If both Joint Owners die before we pay the death benefit, we pay any contingent Beneficiaries, or the estate of the Joint Owner who died last if there are no contingent Beneficiaries. If the surviving spouse continues the Contract after the Benefit Date, the annual maximum payment may increase based on the age of the surviving Covered Person and the current Contract Value. The Allianz VisionSM Variable Annuity Contract SAI – June 14, 2012 14 UPON THE DEATH OF THE ANNUITANT AND THERE IS NO SURVIVING JOINT ANNUITANT Action under the portion of the Contract that is in the Accumulation Phase Action under any portion of the Contract applied to Annuity Payments · If the Contract is owned by a non-individual, we treat the death of the Annuitant as the death of an Owner; we pay the Beneficiary(1) a death benefit, and a new Annuitant cannot be named. · Annuity Payments end or continue as follows. – Annuity Option 1 or 3, payments end. – Annuity Option 2 or 4, payments end on the earlier of the end of the guaranteed period or the payment of any lump sum. – Annuity Option 5, payments end and the Payee may receive a lump sum refund. · If the deceased Annuitant was not an Owner, and the Contract is owned only by an individual(s), we do not pay a death benefit. The Owner can name a new Annuitant subject to our approval. · If the deceased was a sole Owner, the Beneficiary becomes the Owner if the Contract continues. · If the deceased was a Joint Owner, the surviving Joint Owner becomes the sole Owner if the Contract continues. · If the deceased Annuitant was a sole Owner, we pay a death benefit to the Beneficiary unless the surviving spouse continues the Contract.(1) · If the deceased Annuitant was a Joint Owner and there is a surviving Joint Owner, the surviving Joint Owner is the sole primary Beneficiary. If the Joint Owners were spouses, there may also be contingent Beneficiaries. We pay a death benefit to the surviving Joint Owner.(2) · If you selected a Lifetime Benefit or Income Protector with: – single Lifetime Plus Payments and the Contract is solely owned or owned by a non-individual, the benefit ends; – single Lifetime Plus Payments and the Contract is jointly owned by non-spouses, the benefit ends, even if the Covered Person is still alive; – single Lifetime Plus Payments and the Contract is jointly owned by spouses, the benefit ends, unless the surviving spouse who is also the Covered Person continues the Contract;(3) or – joint Lifetime Plus Payments, the benefit ends, unless the surviving spouse who is also a Covered Person continues the Contract.(3) If the Beneficiary is the deceased’s spouse, and continues the Contract as the new Owner, we increase the Contract Value to equal the death benefit if that amount is greater than the Contract Value as of the end of the Business Day we receive in Good Order at our Service Center the death benefit payment election and due proof of death. If the surviving Joint Owner is the deceased’s spouse, and continues the Contract we increase the Contract Value to equal the death benefit if that amount is greater than the Contract Value as of the end of the Business Day we receive in Good Order at our Service Center the death benefit payment election and due proof of death. If both Joint Owners die before we pay the death benefit, we pay any contingent Beneficiaries, or the estate of the Joint Owner who died last if there are no contingent Beneficiaries. If the surviving spouse continues the Contract after the Benefit Date, then Lifetime Plus Payments continue at the prior amount. For joint Lifetime Plus Payments, the annual maximum payment may increase based on the age of the surviving Covered Person and the current Contract Value. The Allianz VisionSM Variable Annuity Contract SAI – June 14, 2012 15 UPON THE DEATH OF THE ANNUITANT AND THERE IS A SURVIVING JOINT ANNUITANT (NOTE: We only allow joint Annuitants on Full Annuitization) · Only Annuity Options 3 and 4 allow joint Annuitants. Under Annuity Option 3 payments end on the death of the surviving joint Annuitant. Under Annuity Option 4 payments end on the later of the death of the surviving joint Annuitant or the end of the guaranteed period. However, if both joint Annuitant’s die before the end of the guaranteed period and the Owner chooses to take a lump sum payment, Annuity Payments end with the lump sum payment. · No death benefit is payable. · If the deceased was a sole Owner, the Beneficiary becomes the Owner. · If the deceased was a Joint Owner, the surviving Joint Owner becomes the sole Owner. The Allianz VisionSM Variable Annuity Contract SAI – June 14, 2012 16 APPENDIX B – CONDENSED FINANCIAL INFORMATION The financial statements of Allianz Life Insurance Company of North America and the financial statements of Allianz Life Variable Account B are included in Part C of the Registration Statement. Accumulation unit value (AUV) information corresponding to the highest and lowest combination of M&E charges for the Contract as of the end of the most recent calendar year are found in the prospectus – Appendix B. A separate rider charge may also apply to your Contract if you select Income Protector or Investment Protector, which is not reflected in the table below. See the Fee Tables for further information regarding the rider charge. AUV information for the additional combinations of charges are found below. This information should be read in conjunction with the financial statements and related Separate Account notes that are included in Part C of the Registration Statement. Key to Benefit Option* M&E Charge VISB 1 Allianz Vision – Contract with Bonus Option 1.70% VISB 10 Allianz Vision – Contract with Bonus Option, Quarterly Value Death Benefit and joint Lifetime Plus Payments under Lifetime Plus II Benefit or Lifetime Plus 10 Benefit (before payments begin); and Contract with Bonus Option, Quarterly Value Death Benefit and single Lifetime Plus Payments under Lifetime Plus II Benefit or Lifetime Plus 10 Benefit (issued January 26, 2009 and after) 2.95% VISB 11 Allianz Vision – Contract with Bonus Option and Target Date Retirement Benefit 2.10% VISB 13 Allianz Vision – Contract with Bonus Option, Quarterly Value Death and joint Lifetime Plus Payments under Lifetime Plus II Benefit or Lifetime Plus 10 Benefit (issued January 26, 2009 and after) 3.10% VISB 14 Allianz Vision – Contract with Target Date 10 Benefit and Quarterly Value Death Benefit (issued January 26, 2009 and after); and Contract with Bonus Option and theTarget Date 10 Benefit (issued January 26, 2009 and after) 2.25% VISB 2 Allianz Vision – Contract with Bonus Option and Quarterly Value Death Benefit 2.00% VISB 3 Allianz Vision – Contract with Bonus Option, Quarterly Value Death Benefit and Target Date Retirement Benefit; Contract with Bonus Option and single Lifetime Plus Payments under Lifetime Plus Benefit; and Contract with Bonus Option and single Lifetime Plus Payments under Lifetime Plus II Benefit or Lifetime Plus 10 Benefit (once payments begin) 2.40% VISB 4 Allianz Vision – Contract with Bonus Option, Quarterly Value Death Benefit and single Lifetime Plus Payments under Lifetime Plus Benefit; and Contract with Bonus Option, Quarterly Value Death Benefit and single Lifetime Plus Payments under Lifetime Plus II Benefit or Lifetime Plus 10 Benefit (once payments begin) 2.70% VISB 5 Allianz Vision – Contract with Bonus Option and joint Lifetime Plus Payments under Lifetime Plus Benefit; Contract with Bonus Option and joint Lifetime Plus Payments under Lifetime Plus II Benefit or Lifetime Plus 10 Benefit (once payments begin), or Contract with Bonus Option, Target 10 Benefit, and Quarterly Value Death Benefit (issued January 26, 2009 and after) 2.55% VISB 6 Allianz Vision – Contract with Bonus Option, Quarterly Value Death Benefit and joint Lifetime Plus Payments under Lifetime Plus Benefit; and Contract with Bonus Option, Quarterly Value Death Benefit and joint Lifetime Plus Payments under Lifetime Plus II Benefit or Lifetime Plus 10 Benefit (once payments begin) 2.85% VISB 7 Allianz Vision – Contract with Bonus Option and single Lifetime Plus Payments under Lifetime Plus II Benefit or Lifetime Plus 10 Benefit (before payments begin) 2.50% VISB 8 Allianz Vision – Contract with Bonus Option, Quarterly Value Death Benefit and single Lifetime Plus Payments under Lifetime Plus II Benefit or Lifetime Plus 10 Benefit (before payments begin); and Contract with Bonus Option, and joint Lifetime Plus Payments under Lifetime Plus II Benefit or Lifetime Plus 10 Benefit (issued January 26, 2009 and after) 2.80% VISB 9 Allianz Vision – Contract with Bonus Option and joint Lifetime Plus Payments under Lifetime Plus II Benefit or Lifetime Plus 10 Benefit (before payments begin); and Contract with Bonus Option and single Lifetime Plus Payments under Lifetime Plus II Benefit or Lifetime Plus 10 Benefit (issued January 26, 2009 and after) 2.65% The Allianz VisionSM Variable Annuity Contract SAI – June 14, 2012 17 Key to Benefit Option* M&E Charge VISC 1 Allianz Vision – Contract with No Withdrawal Charge Option, Quarterly Value Death Benefit and Target Date Retirement Benefit; Contract with No Withdrawal Charge Option and single Lifetime Plus Payments under Lifetime Plus Benefit; and Contract with No Withdrawal Charge Option and single Lifetime Plus Payments under Lifetime Plus II Benefit or Lifetime Plus 10 Benefit (once payments begin) 2.45% VISC 10 Allianz Vision – Contract with No Withdrawal Charge, Quarterly Value Death Benefit and joint Lifetime Plus Payments under Lifetime Plus II Benefit or Lifetime Plus 10 Benefit (before payments begin); and Contract with No Withdrawal Charge Option, Quarterly Value Death Benefit and single Lifetime Plus Payments under Lifetime Plus II Benefit or Lifetime Plus 10 Benefit (issued January 26, 2009 and after) 3.00% VISC 11 Allianz Vision – Contract with Target Date 10 Benefit and No Withdrawal Option (issued January 26, 2009 and after) 2.30% VISC 12 Allianz Vision – Contract with No Withdrawal Charge Option, Quarterly Value Death Benefit and joint Lifetime Plus Payments under Lifetime Plus II Benefit or Lifetime Plus 10 Benefit (issued January 26, 2009 and after) 3.15% VISC 13 Allianz Vision – Contract with No Withdrawal Charge Option 1.75% VISC 2 Allianz Vision – Contract with No Withdrawal Charge, Quarterly Value Death Benefit and single Lifetime Plus Payments under Lifetime Plus Benefit; and Contract with No Withdrawal Charge Option, Quarterly Value Death Benefit and single Lifetime Plus Payments under Lifetime Plus II Benefit or Lifetime Plus 10 Benefit (once payments begin) 2.75% VISC 3 Allianz Vision – Contract with No Withdrawal Charge and joint Lifetime Plus Payments under Lifetime Plus Benefit; Contract with No Withdrawal Charge Option and joint Lifetime Plus Payments under Lifetime Plus II Benefit or Lifetime Plus 10 Benefit (once payments begin); and Contract with Target Date 10 Benefit, No Withdrawal Charge Option and Quarterly Value Death Benefit 2.60% VISC 4 Allianz Vision – Contract with No Withdrawal Charge Option, Quarterly Value Death Benefit and joint Lifetime Plus Payments under Lifetime Plus Benefit; and Contract with No Withdrawal Charge Option, Quarterly Value Death Benefit and joint Lifetime Plus Payments under Lifetime Plus II Benefit or Lifetime Plus 10 Benefit (once payments begin) 2.90% VISC 5 Allianz Vision – Contract with No Withdrawal Charge Option and Target Date Retirement Benefit 2.15% VISC 7 Allianz Vision – Contract with No Withdrawal Charge Option and single Lifetime Plus Payments under Lifetime Plus II Benefit or Lifetime Plus 10 Benefit (before payments begin) 2.55% VISC 8 Allianz Vision – Contract with No Withdrawal Charge Option, Quarterly Value Death Benefit and single Lifetime Plus Payments under Lifetime Plus II Benefit or Lifetime Plus 10 Benefit (before payments begin); and Contract with No Withdrawal Charge Option and joint Lifetime Plus Payments under Lifetime Plus II Benefit or Lifetime Plus 10 Benefit (issued January 26, 2009 and after) 2.85% VISC 9 Allianz Vision – Contract with No Withdrawal Charge Option and joint Lifetime Plus Payments under Lifetime Plus II Benefit or Lifetime Plus 10 Benefit (before payments begin); and Contract with No Withdrawal Charge Option and single Lifetime Plus Payments under Lifetime Plus II Benefit or Lifetime Plus 10 Benefit (issued January 26, 2009 and after) 2.70% VISI 10 Allianz Vision – Contract with Quarterly Value Death Benefit and joint Lifetime Plus Payments under Lifetime Plus II Benefit or Lifetime Plus 10 Benefit (before payments begin); and Contract with Quarterly Value Death Benefit and single Lifetime Plus Payments under Lifetime Plus II Benefit or Lifetime Plus 10 Benefit (issued January 26, 2009 and after) 2.65% VISI 11 Allianz Vision – Contract with Target Date Retirement Benefit 1.80% VISI 13 Allianz Vision – Contract with Target Date 10 Benefit (issued January 26, 2009 and after) 1.95% VISI 14 Allianz Vision – Contract with Quarterly Value Death Benefit and joint Lifetime Plus Payments under Lifetime Plus II Benefit or Lifetime Plus 10 Benefit (issued January 26, 2009 and after) 2.80% VISI 2 Allianz Vision – Contract with Quarterly Value Death Benefit 1.70% VISI 3 Allianz Vision – Contract with Quarterly Value Death Benefit and Target Date Retirement Benefit; Contract with single Lifetime Plus Payments under Lifetime Plus Benefit; and Contract with single Lifetime Plus Payments under Lifetime Plus II Benefit or Lifetime Plus 10 Benefit (once payments begin) 2.10% The Allianz VisionSM Variable Annuity Contract SAI – June 14, 2012 18 Key to Benefit Option* M&E Charge VISI 4 Allianz Vision – Contract with Quarterly Value Death Benefit and single Lifetime Plus Payments under Lifetime Plus Benefit; and Contract with Quarterly Value Death Benefit and single Lifetime Plus Payments under Lifetime Plus II Benefit or Lifetime Plus 10 Benefit (once payments begin) 2.40% VISI 5 Allianz Vision – Contract with joint Lifetime Plus Payments under Lifetime Plus Benefit; and Contract with joint Lifetime Plus Payments under Lifetime Plus II Benefit or Lifetime Plus 10 Benefit (once payments begin) 2.25% VISI 6 Allianz Vision – Contract with Quarterly Value Death Benefit and joint Lifetime Plus Payments under Lifetime Plus Benefit; and Contract with Quarterly Value Death Benefit and joint Lifetime Plus Payments under Lifetime Plus II Benefit or Lifetime Plus 10 Benefit (once payments begin) 2.55% VISI 7 Allianz Vision – Contract with single Lifetime Plus Payments under Lifetime Plus II Benefit or Lifetime Plus 10 Benefit (before payments begin) 2.20% VISI 8 Allianz Vision – Contract with Quarterly Value Death Benefit and single Lifetime Plus Payments under Lifetime Plus II Benefit or Lifetime Plus 10 Benefit (before payments begin); and Contract with joint Lifetime Plus Payments under Lifetime Plus II Benefit or Lifetime Plus 10 Benefit (issued January 26, 2009 and after) 2.50% VISI 9 Allianz Vision – Contract with joint Lifetime Plus Payments under Lifetime Plus II Benefit or Lifetime Plus 10 Benefit (before payments begin); and Contract with single Lifetime Plus Payments under Lifetime Plus II Benefit or Lifetime Plus 10 Benefit (issued January 26, 2009 and after) 2.35% VISL 1 Allianz Vision – Contract with Short Withdrawal Charge Option 1.65% VISL 10 Allianz Vision – Contract with Short Withdrawal Charge Option, Quarterly Value Death Benefit and joint Lifetime Plus Payments under Lifetime Plus II Benefit or Lifetime Plus 10 Benefit (before payments begin); and Contract with Short Withdrawal Charge Option, Quarterly Value Death Benefit and single Lifetime Plus Payments under Lifetime Plus II Benefit or Lifetime Plus 10 Benefit (issued January 26, 2009 and after) 2.90% VISL 11 Allianz Vision – Contract with Short Withdrawal Charge Option and Target Date Retirement Benefit 2.05% VISL 13 Allianz Vision – Contract with Short Withdrawal Charge Option, Quarterly Value Death Benefit and joint Lifetime Plus Payments under Lifetime Plus II Benefit or Lifetime Plus 10 Benefit (issued January 26, 2009 and after) 3.05% VISL 14 Allianz Vision – Contract with Target Date 10 Benefit and Short Withdrawal Option 2.20% VISL 2 Allianz Vision – Contract with Short Withdrawal Charge Option and Quarterly Value Death Benefit 1.95% VISL 3 Allianz Vision – Contract with Short Withdrawal Charge, Quarterly Value Death Benefit and Target Date Retirement Benefit; Contract with Short Withdrawal Charge Option and single Lifetime Plus Payments under Lifetime Plus Benefit; and Contract with Short Withdrawal Charge Option and single Lifetime Plus Payments under Lifetime Plus II Benefit or Lifetime Plus 10 Benefit (once payments begin) 2.35% VISL 4 Allianz Vision – Contract with Short Withdrawal Charge Option, Quarterly Value Death Benefit and single Lifetime Plus Payments under Lifetime Plus Benefit; and Contract with Short Withdrawal Charge Option, Quarterly Value Death Benefit and single Lifetime Plus Payments under Lifetime Plus II Benefit or Lifetime Plus 10 Benefit (once payments begin) 2.65% VISL 5 Allianz Vision – Contract with Short Withdrawal Charge Option and joint Lifetime Plus Payments under Lifetime Plus Benefit; Contract with Short Withdrawal Charge Option and joint Lifetime Plus Payments under Lifetime Plus II Benefit or Lifetime Plus 10 Benefit (once payments begin); and Contract with Target Date 10 Benefit, Short Withdrawal Charge Option and Quarterly Value Death Benefit 2.50% VISL 6 Allianz Vision – Contract with Short Withdrawal Charge Option, Quarterly Value Death Benefit and joint Lifetime Plus Payments under Lifetime Plus Benefit; and Contract with Short Withdrawal Charge Option, Quarterly Value Death Benefit and joint Lifetime Plus Payments under Lifetime Plus II Benefit or Lifetime Plus 10 Benefit (once payments begin) 2.80% VISL 7 Allianz Vision – Contract with Short Withdrawal Charge Option and single Lifetime Plus Payments under Lifetime Plus II Benefit or Lifetime Plus 10 Benefit (before payments begin) 2.45% The Allianz VisionSM Variable Annuity Contract SAI – June 14, 2012 19 Key to Benefit Option* M&E Charge VISL 8 Allianz Vision – Contract with Short Withdrawal Charge Option, Quarterly Value Death Benefit and single Lifetime Plus Payments under Lifetime Plus II Benefit or Lifetime Plus 10 Benefit (before payments begin); and Contract with Short Withdrawal Charge Option and joint Lifetime Plus Payments under Lifetime Plus II Benefit or Lifetime Plus 10 Benefit (issued January 26, 2009 and after) 2.75% VISL 9 Allianz Vision – Contract with Short Withdrawal Charge Option and joint Lifetime Plus Payments under Lifetime Plus II Benefit or Lifetime Plus 10 Benefit (before payments begin); and Contract with Short Withdrawal Charge Option and single Lifetime Plus Payments under Lifetime Plus II Benefit or Lifetime Plus 10 Benefit (issued January 26, 2009 and after) 2.60% The following Investment Options commenced operations under this Contract after December 31, 2011. Therefore, no AUV information is shown for them: AZL MVP Balanced Index Strategy Fund; AZL MVP BlackRock Global Allocation Fund; AZL MVP Franklin Templeton Founding Strategy Plus Fund; AZL MVP Fusion Balanced Fund; AZL MVP Fusion Moderate Fund; AZL MVP Growth Index Strategy Fund; AZL MVP Invesco Equity and Income Fund; PIMCO VIT Global Multi-Asset Managed Volatility Portfolio. (Number of Accumulation Units in thousands) Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option AZL Allianz AGIC Opportunity Fund VISB 11.70% 12/31/2007N/A16.39098 12/31/200816.3908.515143 12/31/20098.51513.23639 12/31/201013.23615.45727 12/31/201115.45713.44428 VISB 102.95% 12/31/2007N/A15.2680 12/31/200815.2687.8339 12/31/20097.83312.02520 12/31/201012.02513.86846 12/31/201113.86811.91313 VISB 112.10% 12/31/2008N/A8.29114 12/31/20098.29112.83615 12/31/201012.83614.93016 12/31/201114.93012.9347 VISB 133.10% 12/31/2009N/A11.8870 12/31/201011.88713.6890 12/31/201113.68911.7410 VISB 142.25% 12/31/2009N/A12.6895 12/31/201012.68914.7373 12/31/201114.73712.7483 VISB 22.00% 12/31/2007N/A16.11414 12/31/200816.1148.34615 12/31/20098.34612.9352 12/31/201012.93515.06012 12/31/201115.06013.0609 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISB 32.40% 12/31/2007N/A15.7520 12/31/200815.7528.12633 12/31/20098.12612.54487 12/31/201012.54414.54676 12/31/201114.54612.56476 VISB 42.70% 12/31/2007N/A15.4860 12/31/200815.4867.9652 12/31/20097.96512.25818 12/31/201012.25814.17332 12/31/201114.17312.20523 VISB 52.55% 12/31/2007N/A15.6180 12/31/200815.6188.0457 12/31/20098.04512.40066 12/31/201012.40014.35866 12/31/201114.35812.38369 VISB 62.85% 12/31/2007N/A15.3550 12/31/200815.3557.8864 12/31/20097.88612.1184 12/31/201012.11813.9893 12/31/201113.98912.0296 VISB 72.50% 12/31/2007N/A15.6630 12/31/200815.6638.07242 12/31/20098.07212.44877 12/31/201012.44814.42175 12/31/201114.42112.44375 VISB 82.80% 12/31/2007N/A15.3980 12/31/200815.3987.9128 12/31/20097.91212.16422 12/31/201012.16414.05027 12/31/201114.05012.08739 The Allianz VisionSM Variable Annuity Contract SAI – June 14, 2012 20 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISB 92.65% 12/31/2007N/A15.5300 12/31/200815.5307.99258 12/31/20097.99212.305101 12/31/201012.30514.23483 12/31/201114.23412.26476 VISC 12.45% 12/31/2008N/A8.0991 12/31/20098.09912.4963 12/31/201012.49614.4831 12/31/201114.48312.5030 VISC 103.00% 12/31/2008N/A7.8070 12/31/20097.80711.9790 12/31/201011.97913.8081 12/31/201113.80811.8550 VISC 112.30% 12/31/2009N/A12.6400 12/31/201012.64014.6730 12/31/201114.67312.6860 VISC 123.15% 12/31/2009N/A11.8420 12/31/201011.84213.6300 12/31/201113.63011.6850 VISC 131.75% 12/31/2009N/A13.1750 12/31/201013.17515.3780 12/31/201115.37813.3690 VISC 142.05% 12/31/2009N/A12.8850 12/31/201012.88514.9950 12/31/201114.99512.9970 VISC 22.75% 12/31/2008N/A7.9390 12/31/20097.93912.2110 12/31/201012.21114.1110 12/31/201114.11112.1460 VISC 32.60% 12/31/2008N/A8.0190 12/31/20098.01912.3521 12/31/201012.35214.2960 12/31/201114.29612.3230 VISC 42.90% 12/31/2008N/A7.8600 12/31/20097.86012.0710 12/31/201012.07113.9290 12/31/201113.92911.9710 VISC 52.15% 12/31/2008N/A8.2630 12/31/20098.26312.7876 12/31/201012.78714.8651 12/31/201114.86512.8720 VISC 72.55% 12/31/2008N/A8.0450 12/31/20098.04512.4006 12/31/201012.40014.3584 12/31/201114.35812.3832 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISC 82.85% 12/31/2008N/A7.8861 12/31/20097.88612.1181 12/31/201012.11813.9891 12/31/201113.98912.0292 VISC 92.70% 12/31/2008N/A7.9654 12/31/20097.96512.2585 12/31/201012.25814.1735 12/31/201114.17312.2054 VISI 11.40% 12/31/2007N/A16.6720 12/31/200816.6728.6880 12/31/20098.68813.5450 12/31/201013.54515.8650 12/31/201115.86513.8400 VISI 102.65% 12/31/2007N/A15.5300 12/31/200815.5307.99213 12/31/20097.99212.30525 12/31/201012.30514.23429 12/31/201114.23412.26436 VISI 111.80% 12/31/2008N/A8.45917 12/31/20098.45913.13547 12/31/201013.13515.32459 12/31/201115.32413.31563 VISI 131.95% 12/31/2009N/A12.98569 12/31/201012.98515.12670 12/31/201115.12613.12365 VISI 142.80% 12/31/2009N/A12.1643 12/31/201012.16414.0500 12/31/201114.05012.0870 VISI 21.70% 12/31/2007N/A16.39019 12/31/200816.3908.51522 12/31/20098.51513.23615 12/31/201013.23615.45730 12/31/201115.45713.44438 VISI 32.10% 12/31/2007N/A16.0220 12/31/200816.0228.29162 12/31/20098.29112.83690 12/31/201012.83614.930120 12/31/201114.93012.934137 VISI 42.40% 12/31/2007N/A15.7520 12/31/200815.7528.1268 12/31/20098.12612.54421 12/31/201012.54414.54621 12/31/201114.54612.56425 VISI 52.25% 12/31/2007N/A15.8870 12/31/200815.8878.20842 12/31/20098.20812.68986 12/31/201012.68914.73784 12/31/201114.73712.74891 The Allianz VisionSM Variable Annuity Contract SAI – June 14, 2012 21 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISI 62.55% 12/31/2007N/A15.6180 12/31/200815.6188.0453 12/31/20098.04512.40018 12/31/201012.40014.35818 12/31/201114.35812.38317 VISI 72.20% 12/31/2007N/A15.9320 12/31/200815.9328.236118 12/31/20098.23612.738156 12/31/201012.73814.801147 12/31/201114.80112.810147 VISI 82.50% 12/31/2007N/A15.6630 12/31/200815.6638.07220 12/31/20098.07212.44854 12/31/201012.44814.42136 12/31/201114.42112.44332 VISI 92.35% 12/31/2007N/A15.7970 12/31/200815.7978.15465 12/31/20098.15412.592142 12/31/201012.59214.610123 12/31/201114.61012.625121 VISL 11.65% 12/31/2007N/A16.43730 12/31/200816.4378.54433 12/31/20098.54413.28716 12/31/201013.28715.52532 12/31/201115.52513.51035 VISL 102.90% 12/31/2007N/A15.3110 12/31/200815.3117.8604 12/31/20097.86012.07119 12/31/201012.07113.92913 12/31/201113.92911.97114 VISL 112.05% 12/31/2008N/A8.3192 12/31/20098.31912.88521 12/31/201012.88514.99512 12/31/201114.99512.99712 VISL 133.05% 12/31/2009N/A11.9336 12/31/201011.93313.7490 12/31/201113.74911.7980 VISL 142.20% 12/31/2009N/A12.7383 12/31/201012.73814.8011 12/31/201114.80112.8104 VISL 21.95% 12/31/2007N/A16.1599 12/31/200816.1598.37415 12/31/20098.37412.9855 12/31/201012.98515.12613 12/31/201115.12613.12311 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISL 32.35% 12/31/2007N/A15.7970 12/31/200815.7978.15430 12/31/20098.15412.59255 12/31/201012.59214.61052 12/31/201114.61012.62555 VISL 42.65% 12/31/2007N/A15.5300 12/31/200815.5307.9921 12/31/20097.99212.3058 12/31/201012.30514.2348 12/31/201114.23412.26410 VISL 52.50% 12/31/2007N/A15.6630 12/31/200815.6638.07217 12/31/20098.07212.44840 12/31/201012.44814.42139 12/31/201114.42112.44348 VISL 62.80% 12/31/2007N/A15.3980 12/31/200815.3987.9122 12/31/20097.91212.1647 12/31/201012.16414.0508 12/31/201114.05012.0876 VISL 72.45% 12/31/2007N/A15.7070 12/31/200815.7078.09931 12/31/20098.09912.49661 12/31/201012.49614.48343 12/31/201114.48312.50340 VISL 82.75% 12/31/2007N/A15.4420 12/31/200815.4427.9390 12/31/20097.93912.21124 12/31/201012.21114.1119 12/31/201114.11112.1469 VISL 92.60% 12/31/2007N/A15.5740 12/31/200815.5748.01921 12/31/20098.01912.35221 12/31/201012.35214.29620 12/31/201114.29612.32345 AZL Balanced Index Strategy Fund VISB 11.70% 12/31/2009N/A10.02960 12/31/201010.02910.895575 12/31/201110.89510.970686 VISB 102.95% 12/31/2009N/A10.005269 12/31/201010.00510.734255 12/31/201110.73410.674208 VISB 112.10% 12/31/2009N/A10.021397 12/31/201010.02110.843580 12/31/201110.84310.874769 VISB 133.10% 12/31/2009N/A10.00217 12/31/201010.00210.71518 12/31/201110.71510.63912 The Allianz VisionSM Variable Annuity Contract SAI – June 14, 2012 22 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISB 142.25% 12/31/2009N/A10.018117 12/31/201010.01810.82488 12/31/201110.82410.83971 VISB 22.00% 12/31/2009N/A10.02360 12/31/201010.02310.856289 12/31/201110.85610.898317 VISB 32.40% 12/31/2009N/A10.015163 12/31/201010.01510.804254 12/31/201110.80410.803308 VISB 42.70% 12/31/2009N/A10.01024 12/31/201010.01010.76624 12/31/201110.76610.73221 VISB 52.55% 12/31/2009N/A10.013123 12/31/201010.01310.78594 12/31/201110.78510.76891 VISB 62.85% 12/31/2009N/A10.0074 12/31/201010.00710.7474 12/31/201110.74710.6975 VISB 72.50% 12/31/2009N/A10.013267 12/31/201010.01310.792177 12/31/201110.79210.779196 VISB 82.80% 12/31/2009N/A10.008162 12/31/201010.00810.753174 12/31/201110.75310.709160 VISB 92.65% 12/31/2009N/A10.011400 12/31/201010.01110.772378 12/31/201110.77210.744384 VISC 12.45% 12/31/2009N/A10.01411 12/31/201010.01410.79812 12/31/201110.79810.79117 VISC 103.00% 12/31/2009N/A10.0044 12/31/201010.00410.7274 12/31/201110.72710.6624 VISC 112.30% 12/31/2009N/A10.01711 12/31/201010.01710.81714 12/31/201110.81710.82716 VISC 123.15% 12/31/2009N/A10.0010 12/31/201010.00110.7080 12/31/201110.70810.6270 VISC 131.75% 12/31/2009N/A10.02831 12/31/201010.02810.888140 12/31/201110.88810.958154 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISC 142.05% 12/31/2009N/A10.0220 12/31/201010.02210.8500 12/31/201110.85010.8860 VISC 22.75% 12/31/2009N/A10.0096 12/31/201010.00910.7596 12/31/201110.75910.7216 VISC 32.60% 12/31/2009N/A10.0123 12/31/201010.01210.7793 12/31/201110.77910.7563 VISC 42.90% 12/31/2009N/A10.0060 12/31/201010.00610.7400 12/31/201110.74010.6850 VISC 52.15% 12/31/2009N/A10.02079 12/31/201010.02010.83749 12/31/201110.83710.86247 VISC 72.55% 12/31/2009N/A10.01314 12/31/201010.01310.78520 12/31/201110.78510.7687 VISC 82.85% 12/31/2009N/A10.00767 12/31/201010.00710.74773 12/31/201110.74710.69769 VISC 92.70% 12/31/2009N/A10.01035 12/31/201010.01010.76634 12/31/201110.76610.73231 VISI 11.40% 12/31/2009N/A10.0350 12/31/201010.03510.9340 12/31/201110.93411.0420 VISI 102.65% 12/31/2009N/A10.011272 12/31/201010.01110.772251 12/31/201110.77210.744225 VISI 111.80% 12/31/2009N/A10.0271379 12/31/201010.02710.8821435 12/31/201110.88210.9461549 VISI 131.95% 12/31/2009N/A10.024449 12/31/201010.02410.863514 12/31/201110.86310.910660 VISI 142.80% 12/31/2009N/A10.00894 12/31/201010.00810.75377 12/31/201110.75310.70980 VISI 21.70% 12/31/2009N/A10.02984 12/31/201010.02910.895716 12/31/201110.89510.9701074 The Allianz VisionSM Variable Annuity Contract SAI – June 14, 2012 23 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISI 32.10% 12/31/2009N/A10.021423 12/31/201010.02110.843486 12/31/201110.84310.874483 VISI 42.40% 12/31/2009N/A10.01520 12/31/201010.01510.80417 12/31/201110.80410.80316 VISI 52.25% 12/31/2009N/A10.018200 12/31/201010.01810.824211 12/31/201110.82410.839224 VISI 62.55% 12/31/2009N/A10.0135 12/31/201010.01310.78511 12/31/201110.78510.76813 VISI 72.20% 12/31/2009N/A10.019370 12/31/201010.01910.830355 12/31/201110.83010.850337 VISI 82.50% 12/31/2009N/A10.013921 12/31/201010.01310.7921023 12/31/201110.79210.779997 VISI 92.35% 12/31/2009N/A10.0161259 12/31/201010.01610.8111221 12/31/201110.81110.8151310 VISL 11.65% 12/31/2009N/A10.030187 12/31/201010.03010.9011560 12/31/201110.90110.9822065 VISL 102.90% 12/31/2009N/A10.006145 12/31/201010.00610.740149 12/31/201110.74010.685117 VISL 112.05% 12/31/2009N/A10.022796 12/31/201010.02210.850854 12/31/201110.85010.886495 VISL 133.05% 12/31/2009N/A10.00372 12/31/201010.00310.72185 12/31/201110.72110.65067 VISL 142.20% 12/31/2009N/A10.019128 12/31/201010.01910.830126 12/31/201110.83010.850135 VISL 21.95% 12/31/2009N/A10.02483 12/31/201010.02410.863359 12/31/201110.86310.910498 VISL 32.35% 12/31/2009N/A10.016218 12/31/201010.01610.811217 12/31/201110.81110.815218 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISL 42.65% 12/31/2009N/A10.01115 12/31/201010.01110.77215 12/31/201110.77210.74428 VISL 52.50% 12/31/2009N/A10.013252 12/31/201010.01310.792283 12/31/201110.79210.779265 VISL 62.80% 12/31/2009N/A10.0087 12/31/201010.00810.7537 12/31/201110.75310.7097 VISL 72.45% 12/31/2009N/A10.014179 12/31/201010.01410.798197 12/31/201110.79810.791186 VISL 82.75% 12/31/2009N/A10.009407 12/31/201010.00910.759430 12/31/201110.75910.721331 VISL 92.60% 12/31/2009N/A10.012453 12/31/201010.01210.779481 12/31/201110.77910.756403 AZL BlackRock Capital Appreciation Fund VISB 11.70% 12/31/2007N/A13.00557 12/31/200813.0058.13571 12/31/20098.13510.834127 12/31/201010.83412.696290 12/31/201112.69611.345308 VISB 102.95% 12/31/2007N/A12.5780 12/31/200812.5787.7703 12/31/20097.77010.21964 12/31/201010.21911.82677 12/31/201111.82610.43764 VISB 112.10% 12/31/2008N/A8.01619 12/31/20098.01610.63370 12/31/201010.63312.41166 12/31/201112.41111.04658 VISB 133.10% 12/31/2009N/A10.14813 12/31/201010.14811.7261 12/31/201111.72610.3340 VISB 142.25% 12/31/2009N/A10.55963 12/31/201010.55912.30686 12/31/201112.30610.93662 VISB 22.00% 12/31/2007N/A12.90117 12/31/200812.9018.04621 12/31/20098.04610.68335 12/31/201010.68312.482112 12/31/201112.48211.120123 The Allianz VisionSM Variable Annuity Contract SAI – June 14, 2012 24 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISB 32.40% 12/31/2007N/A12.7640 12/31/200812.7647.92970 12/31/20097.92910.485382 12/31/201010.48512.201488 12/31/201112.20110.827350 VISB 42.70% 12/31/2007N/A12.6620 12/31/200812.6627.8423 12/31/20097.84210.33985 12/31/201010.33911.99569 12/31/201111.99510.61382 VISB 52.55% 12/31/2007N/A12.7130 12/31/200812.7137.88529 12/31/20097.88510.412256 12/31/201010.41212.098255 12/31/201112.09810.720283 VISB 62.85% 12/31/2007N/A12.6110 12/31/200812.6117.7982 12/31/20097.79810.26749 12/31/201010.26711.89445 12/31/201111.89410.50741 VISB 72.50% 12/31/2007N/A12.7300 12/31/200812.7307.89931 12/31/20097.89910.436327 12/31/201010.43612.132349 12/31/201112.13210.755369 VISB 82.80% 12/31/2007N/A12.6280 12/31/200812.6287.81319 12/31/20097.81310.291120 12/31/201010.29111.927123 12/31/201111.92710.542121 VISB 92.65% 12/31/2007N/A12.6790 12/31/200812.6797.85667 12/31/20097.85610.363379 12/31/201010.36312.029385 12/31/201112.02910.648353 VISC 12.45% 12/31/2008N/A7.9144 12/31/20097.91410.46020 12/31/201010.46012.16718 12/31/201112.16710.79117 VISC 103.00% 12/31/2008N/A7.7563 12/31/20097.75610.1965 12/31/201010.19611.7944 12/31/201111.79410.4030 VISC 112.30% 12/31/2009N/A10.53413 12/31/201010.53412.27113 12/31/201112.27110.90014 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISC 123.15% 12/31/2009N/A10.1240 12/31/201010.12411.6930 12/31/201111.69310.2990 VISC 131.75% 12/31/2009N/A10.8091 12/31/201010.80912.66046 12/31/201112.66011.30857 VISC 142.05% 12/31/2009N/A10.6580 12/31/201010.65812.4470 12/31/201112.44711.0840 VISC 22.75% 12/31/2008N/A7.8270 12/31/20097.82710.3150 12/31/201010.31511.9611 12/31/201111.96110.5771 VISC 32.60% 12/31/2008N/A7.8707 12/31/20097.87010.38748 12/31/201010.38712.06443 12/31/201112.06410.68441 VISC 42.90% 12/31/2008N/A7.7840 12/31/20097.78410.2432 12/31/201010.24311.8602 12/31/201111.86010.4722 VISC 52.15% 12/31/2008N/A8.0024 12/31/20098.00210.60914 12/31/201010.60912.37614 12/31/201112.37611.01010 VISC 72.55% 12/31/2008N/A7.8855 12/31/20097.88510.41211 12/31/201010.41212.0988 12/31/201112.09810.7208 VISC 82.85% 12/31/2008N/A7.7981 12/31/20097.79810.26719 12/31/201010.26711.89414 12/31/201111.89410.5074 VISC 92.70% 12/31/2008N/A7.84211 12/31/20097.84210.33918 12/31/201010.33911.99516 12/31/201111.99510.61313 VISI 11.40% 12/31/2007N/A13.1100 12/31/200813.1108.2250 12/31/20098.22510.9870 12/31/201010.98712.9140 12/31/201112.91411.5750 VISI 102.65% 12/31/2007N/A12.6790 12/31/200812.6797.8567 12/31/20097.85610.363128 12/31/201010.36312.029162 12/31/201112.02910.648165 The Allianz VisionSM Variable Annuity Contract SAI – June 14, 2012 25 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISI 111.80% 12/31/2008N/A8.10680 12/31/20098.10610.784631 12/31/201010.78412.624692 12/31/201112.62411.270628 VISI 131.95% 12/31/2009N/A10.708355 12/31/201010.70812.517386 12/31/201112.51711.158364 VISI 142.80% 12/31/2009N/A10.2918 12/31/201010.29111.9270 12/31/201111.92710.5420 VISI 21.70% 12/31/2007N/A13.00510 12/31/200813.0058.13529 12/31/20098.13510.83478 12/31/201010.83412.696265 12/31/201112.69611.345321 VISI 32.10% 12/31/2007N/A12.8670 12/31/200812.8678.01684 12/31/20098.01610.633619 12/31/201010.63312.411654 12/31/201112.41111.046610 VISI 42.40% 12/31/2007N/A12.7640 12/31/200812.7647.92915 12/31/20097.92910.485106 12/31/201010.48512.20193 12/31/201112.20110.82793 VISI 52.25% 12/31/2007N/A12.8150 12/31/200812.8157.97267 12/31/20097.97210.559538 12/31/201010.55912.306549 12/31/201112.30610.936552 VISI 62.55% 12/31/2007N/A12.7130 12/31/200812.7137.8852 12/31/20097.88510.41221 12/31/201010.41212.09827 12/31/201112.09810.72023 VISI 72.20% 12/31/2007N/A12.8320 12/31/200812.8327.987139 12/31/20097.98710.583704 12/31/201010.58312.341712 12/31/201112.34110.973758 VISI 82.50% 12/31/2007N/A12.7300 12/31/200812.7307.89938 12/31/20097.89910.436258 12/31/201010.43612.132232 12/31/201112.13210.755230 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISI 92.35% 12/31/2007N/A12.7810 12/31/200812.7817.943180 12/31/20097.94310.509841 12/31/201010.50912.236732 12/31/201112.23610.864732 VISL 11.65% 12/31/2007N/A13.02328 12/31/200813.0238.15069 12/31/20098.15010.859104 12/31/201010.85912.732402 12/31/201112.73211.383583 VISL 102.90% 12/31/2007N/A12.5940 12/31/200812.5947.7846 12/31/20097.78410.24360 12/31/201010.24311.86046 12/31/201111.86010.47256 VISL 112.05% 12/31/2008N/A8.03231 12/31/20098.03210.658154 12/31/201010.65812.447221 12/31/201112.44711.084295 VISL 133.05% 12/31/2009N/A10.17114 12/31/201010.17111.7600 12/31/201111.76010.3680 VISL 142.20% 12/31/2009N/A10.583128 12/31/201010.58312.341127 12/31/201112.34110.973133 VISL 21.95% 12/31/2007N/A12.9185 12/31/200812.9188.06110 12/31/20098.06110.70847 12/31/201010.70812.517161 12/31/201112.51711.158195 VISL 32.35% 12/31/2007N/A12.7810 12/31/200812.7817.94351 12/31/20097.94310.509332 12/31/201010.50912.236349 12/31/201112.23610.864330 VISL 42.65% 12/31/2007N/A12.6790 12/31/200812.6797.8563 12/31/20097.85610.36385 12/31/201010.36312.02973 12/31/201112.02910.64880 VISL 52.50% 12/31/2007N/A12.7300 12/31/200812.7307.89923 12/31/20097.89910.436193 12/31/201010.43612.132178 12/31/201112.13210.755180 The Allianz VisionSM Variable Annuity Contract SAI – June 14, 2012 26 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISL 62.80% 12/31/2007N/A12.6280 12/31/200812.6287.8131 12/31/20097.81310.29136 12/31/201010.29111.92744 12/31/201111.92710.54244 VISL 72.45% 12/31/2007N/A12.7470 12/31/200812.7477.91446 12/31/20097.91410.460220 12/31/201010.46012.167237 12/31/201112.16710.791229 VISL 82.75% 12/31/2007N/A12.6450 12/31/200812.6457.82727 12/31/20097.82710.315133 12/31/201010.31511.96196 12/31/201111.96110.577106 VISL 92.60% 12/31/2007N/A12.6960 12/31/200812.6967.87074 12/31/20097.87010.387192 12/31/201010.38712.064205 12/31/201112.06410.684195 AZL Columbia Mid Cap Value Fund VISB 11.70% 12/31/2007N/A10.26769 12/31/200810.2674.83094 12/31/20094.8306.28279 12/31/20106.2827.576165 12/31/20117.5767.183218 VISB 102.95% 12/31/2007N/A10.0540 12/31/200810.0544.6716 12/31/20094.6716.00011 12/31/20106.0007.14542 12/31/20117.1456.69117 VISB 112.10% 12/31/2008N/A4.77827 12/31/20094.7786.19153 12/31/20106.1917.43552 12/31/20117.4357.02149 VISB 133.10% 12/31/2009N/A5.96710 12/31/20105.9677.0960 12/31/20117.0966.6340 VISB 142.25% 12/31/2009N/A6.15623 12/31/20106.1567.38326 12/31/20117.3836.96223 VISB 22.00% 12/31/2007N/A10.21611 12/31/200810.2164.79114 12/31/20094.7916.2137 12/31/20106.2137.47024 12/31/20117.4707.06139 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISB 32.40% 12/31/2007N/A10.1470 12/31/200810.1474.74035 12/31/20094.7406.12395 12/31/20106.1237.332118 12/31/20117.3326.90388 VISB 42.70% 12/31/2007N/A10.0960 12/31/200810.0964.7028 12/31/20094.7026.05513 12/31/20106.0557.23040 12/31/20117.2306.78636 VISB 52.55% 12/31/2007N/A10.1220 12/31/200810.1224.72135 12/31/20094.7216.08996 12/31/20106.0897.280112 12/31/20117.2806.844140 VISB 62.85% 12/31/2007N/A10.0710 12/31/200810.0714.6831 12/31/20094.6836.02229 12/31/20106.0227.17921 12/31/20117.1796.72917 VISB 72.50% 12/31/2007N/A10.1300 12/31/200810.1304.72798 12/31/20094.7276.100169 12/31/20106.1007.298208 12/31/20117.2986.864171 VISB 82.80% 12/31/2007N/A10.0790 12/31/200810.0794.68912 12/31/20094.6896.03339 12/31/20106.0337.19646 12/31/20117.1966.74839 VISB 92.65% 12/31/2007N/A10.1050 12/31/200810.1054.70861 12/31/20094.7086.066135 12/31/20106.0667.246118 12/31/20117.2466.80677 VISC 12.45% 12/31/2008N/A4.73430 12/31/20094.7346.11129 12/31/20106.1117.31523 12/31/20117.3156.88319 VISC 103.00% 12/31/2008N/A4.6654 12/31/20094.6655.9892 12/31/20105.9897.1290 12/31/20117.1296.6720 VISC 112.30% 12/31/2009N/A6.1459 12/31/20106.1457.3667 12/31/20117.3666.9429 The Allianz VisionSM Variable Annuity Contract SAI – June 14, 2012 27 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISC 123.15% 12/31/2009N/A5.9560 12/31/20105.9567.0790 12/31/20117.0796.6150 VISC 131.75% 12/31/2009N/A6.2710 12/31/20106.2717.55811 12/31/20117.5587.16228 VISC 142.05% 12/31/2009N/A6.2020 12/31/20106.2027.4530 12/31/20117.4537.0420 VISC 22.75% 12/31/2008N/A4.6962 12/31/20094.6966.0442 12/31/20106.0447.2132 12/31/20117.2136.7672 VISC 32.60% 12/31/2008N/A4.71566 12/31/20094.7156.07870 12/31/20106.0787.26356 12/31/20117.2636.82545 VISC 42.90% 12/31/2008N/A4.6770 12/31/20094.6776.0110 12/31/20106.0117.1620 12/31/20117.1626.7100 VISC 52.15% 12/31/2008N/A4.7723 12/31/20094.7726.17923 12/31/20106.1797.4185 12/31/20117.4187.0027 VISC 72.55% 12/31/2008N/A4.7212 12/31/20094.7216.0892 12/31/20106.0897.2802 12/31/20117.2806.8440 VISC 82.85% 12/31/2008N/A4.6830 12/31/20094.6836.0221 12/31/20106.0227.1790 12/31/20117.1796.7290 VISC 92.70% 12/31/2008N/A4.70222 12/31/20094.7026.05522 12/31/20106.0557.23022 12/31/20117.2306.7869 VISI 11.40% 12/31/2007N/A10.3190 12/31/200810.3194.8690 12/31/20094.8696.3520 12/31/20106.3527.6830 12/31/20117.6837.3060 VISI 102.65% 12/31/2007N/A10.1050 12/31/200810.1054.70811 12/31/20094.7086.06633 12/31/20106.0667.24636 12/31/20117.2466.80645 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISI 111.80% 12/31/2008N/A4.81768 12/31/20094.8176.259328 12/31/20106.2597.541252 12/31/20117.5417.142255 VISI 131.95% 12/31/2009N/A6.225182 12/31/20106.2257.488174 12/31/20117.4887.082140 VISI 142.80% 12/31/2009N/A6.0330 12/31/20106.0337.1960 12/31/20117.1966.7480 VISI 21.70% 12/31/2007N/A10.26718 12/31/200810.2674.83015 12/31/20094.8306.28243 12/31/20106.2827.576206 12/31/20117.5767.183249 VISI 32.10% 12/31/2007N/A10.1980 12/31/200810.1984.77898 12/31/20094.7786.191211 12/31/20106.1917.435242 12/31/20117.4357.021242 VISI 42.40% 12/31/2007N/A10.1470 12/31/200810.1474.74013 12/31/20094.7406.12336 12/31/20106.1237.33235 12/31/20117.3326.90328 VISI 52.25% 12/31/2007N/A10.1730 12/31/200810.1734.759163 12/31/20094.7596.156276 12/31/20106.1567.383316 12/31/20117.3836.962306 VISI 62.55% 12/31/2007N/A10.1220 12/31/200810.1224.7212 12/31/20094.7216.08918 12/31/20106.0897.28021 12/31/20117.2806.84420 VISI 72.20% 12/31/2007N/A10.1810 12/31/200810.1814.766109 12/31/20094.7666.168290 12/31/20106.1687.401288 12/31/20117.4016.982245 VISI 82.50% 12/31/2007N/A10.1300 12/31/200810.1304.72719 12/31/20094.7276.10086 12/31/20106.1007.29859 12/31/20117.2986.86450 The Allianz VisionSM Variable Annuity Contract SAI – June 14, 2012 28 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISI 92.35% 12/31/2007N/A10.1560 12/31/200810.1564.746170 12/31/20094.7466.134432 12/31/20106.1347.349424 12/31/20117.3496.923376 VISL 11.65% 12/31/2007N/A10.27647 12/31/200810.2764.83678 12/31/20094.8366.29444 12/31/20106.2947.594207 12/31/20117.5947.203389 VISL 102.90% 12/31/2007N/A10.0630 12/31/200810.0634.67717 12/31/20094.6776.01124 12/31/20106.0117.16235 12/31/20117.1626.71032 VISL 112.05% 12/31/2008N/A4.78534 12/31/20094.7856.202127 12/31/20106.2027.453106 12/31/20117.4537.042138 VISL 133.05% 12/31/2009N/A5.9780 12/31/20105.9787.1120 12/31/20117.1126.6530 VISL 142.20% 12/31/2009N/A6.16874 12/31/20106.1687.40177 12/31/20117.4016.98278 VISL 21.95% 12/31/2007N/A10.22427 12/31/200810.2244.79838 12/31/20094.7986.22581 12/31/20106.2257.48860 12/31/20117.4887.08295 VISL 32.35% 12/31/2007N/A10.1560 12/31/200810.1564.74658 12/31/20094.7466.134100 12/31/20106.1347.349119 12/31/20117.3496.923103 VISL 42.65% 12/31/2007N/A10.1050 12/31/200810.1054.70813 12/31/20094.7086.06647 12/31/20106.0667.24649 12/31/20117.2466.80641 VISL 52.50% 12/31/2007N/A10.1300 12/31/200810.1304.72760 12/31/20094.7276.100129 12/31/20106.1007.298134 12/31/20117.2986.864133 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISL 62.80% 12/31/2007N/A10.0790 12/31/200810.0794.6890 12/31/20094.6896.0336 12/31/20106.0337.19613 12/31/20117.1966.7486 VISL 72.45% 12/31/2007N/A10.1390 12/31/200810.1394.73444 12/31/20094.7346.111118 12/31/20106.1117.315128 12/31/20117.3156.883125 VISL 82.75% 12/31/2007N/A10.0880 12/31/200810.0884.69618 12/31/20094.6966.04472 12/31/20106.0447.21330 12/31/20117.2136.76739 VISL 92.60% 12/31/2007N/A10.1130 12/31/200810.1134.71549 12/31/20094.7156.078217 12/31/20106.0787.263220 12/31/20117.2636.825183 AZL Columbia Small Cap Value Fund VISB 11.70% 12/31/2007N/A12.30331 12/31/200812.3038.21430 12/31/20098.21410.07022 12/31/201010.07012.46731 12/31/201112.46711.49637 VISB 102.95% 12/31/2007N/A11.7510 12/31/200811.7517.7483 12/31/20097.7489.3809 12/31/20109.38011.46955 12/31/201111.46910.44510 VISB 112.10% 12/31/2008N/A8.06214 12/31/20098.0629.84417 12/31/20109.84412.13910 12/31/201112.13911.1489 VISB 133.10% 12/31/2009N/A9.3017 12/31/20109.30111.3550 12/31/201111.35510.3250 VISB 142.25% 12/31/2009N/A9.76011 12/31/20109.76012.01813 12/31/201112.01811.02112 VISB 22.00% 12/31/2007N/A12.1686 12/31/200812.1688.1008 12/31/20098.1009.90035 12/31/20109.90012.22016 12/31/201112.22011.23418 The Allianz VisionSM Variable Annuity Contract SAI – June 14, 2012 29 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISB 32.40% 12/31/2007N/A11.9910 12/31/200811.9917.9504 12/31/20097.9509.67823 12/31/20109.67811.89824 12/31/201111.89810.89524 VISB 42.70% 12/31/2007N/A11.8600 12/31/200811.8607.8391 12/31/20097.8399.5143 12/31/20109.51411.66221 12/31/201111.66210.6478 VISB 52.55% 12/31/2007N/A11.9250 12/31/200811.9257.89418 12/31/20097.8949.59657 12/31/20109.59611.77938 12/31/201111.77910.77040 VISB 62.85% 12/31/2007N/A11.7940 12/31/200811.7947.7841 12/31/20097.7849.4346 12/31/20109.43411.5466 12/31/201111.54610.5253 VISB 72.50% 12/31/2007N/A11.9470 12/31/200811.9477.91338 12/31/20097.9139.62340 12/31/20109.62311.81935 12/31/201111.81910.81235 VISB 82.80% 12/31/2007N/A11.8160 12/31/200811.8167.8025 12/31/20097.8029.46026 12/31/20109.46011.58417 12/31/201111.58410.56618 VISB 92.65% 12/31/2007N/A11.8810 12/31/200811.8817.85712 12/31/20097.8579.54135 12/31/20109.54111.70155 12/31/201111.70110.68838 VISC 12.45% 12/31/2008N/A7.9310 12/31/20097.9319.6500 12/31/20109.65011.8582 12/31/201111.85810.8532 VISC 103.00% 12/31/2008N/A7.7301 12/31/20097.7309.3542 12/31/20109.35411.4321 12/31/201111.43210.4061 VISC 112.30% 12/31/2009N/A9.7334 12/31/20109.73311.9784 12/31/201111.97810.9794 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISC 123.15% 12/31/2009N/A9.2750 12/31/20109.27511.3170 12/31/201111.31710.2860 VISC 131.75% 12/31/2009N/A10.0330 12/31/201010.03312.4164 12/31/201112.41611.44310 VISC 142.05% 12/31/2009N/A9.8720 12/31/20109.87212.1800 12/31/201112.18011.1920 VISC 22.75% 12/31/2008N/A7.8210 12/31/20097.8219.4870 12/31/20109.48711.6230 12/31/201111.62310.6060 VISC 32.60% 12/31/2008N/A7.8760 12/31/20097.8769.5680 12/31/20109.56811.7400 12/31/201111.74010.7290 VISC 42.90% 12/31/2008N/A7.7660 12/31/20097.7669.4070 12/31/20109.40711.5070 12/31/201111.50710.4850 VISC 52.15% 12/31/2008N/A8.0430 12/31/20098.0439.8166 12/31/20109.81612.09913 12/31/201112.09911.10613 VISC 72.55% 12/31/2008N/A7.8944 12/31/20097.8949.5963 12/31/20109.59611.7792 12/31/201111.77910.7701 VISC 82.85% 12/31/2008N/A7.7840 12/31/20097.7849.4340 12/31/20109.43411.5460 12/31/201111.54610.5250 VISC 92.70% 12/31/2008N/A7.83912 12/31/20097.8399.51412 12/31/20109.51411.66211 12/31/201111.66210.6475 VISI 11.40% 12/31/2007N/A12.4390 12/31/200812.4398.3300 12/31/20098.33010.2430 12/31/201010.24312.7190 12/31/201112.71911.7640 VISI 102.65% 12/31/2007N/A11.8810 12/31/200811.8817.8578 12/31/20097.8579.54138 12/31/20109.54111.70138 12/31/201111.70110.68830 The Allianz VisionSM Variable Annuity Contract SAI – June 14, 2012 30 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISI 111.80% 12/31/2008N/A8.17634 12/31/20098.17610.013116 12/31/201010.01312.384121 12/31/201112.38411.408115 VISI 131.95% 12/31/2009N/A9.92869 12/31/20109.92812.26172 12/31/201112.26111.27777 VISI 142.80% 12/31/2009N/A9.4600 12/31/20109.46011.5840 12/31/201111.58410.5660 VISI 21.70% 12/31/2007N/A12.3035 12/31/200812.3038.21415 12/31/20098.21410.07021 12/31/201010.07012.467146 12/31/201112.46711.49683 VISI 32.10% 12/31/2007N/A12.1240 12/31/200812.1248.06240 12/31/20098.0629.84491 12/31/20109.84412.13993 12/31/201112.13911.14872 VISI 42.40% 12/31/2007N/A11.9910 12/31/200811.9917.9503 12/31/20097.9509.6788 12/31/20109.67811.89814 12/31/201111.89810.8956 VISI 52.25% 12/31/2007N/A12.0570 12/31/200812.0578.00637 12/31/20098.0069.76073 12/31/20109.76012.01876 12/31/201112.01811.02171 VISI 62.55% 12/31/2007N/A11.9250 12/31/200811.9257.8942 12/31/20097.8949.5962 12/31/20109.59611.7792 12/31/201111.77910.7703 VISI 72.20% 12/31/2007N/A12.0790 12/31/200812.0798.02460 12/31/20098.0249.788133 12/31/20109.78812.058121 12/31/201112.05811.063114 VISI 82.50% 12/31/2007N/A11.9470 12/31/200811.9477.91319 12/31/20097.9139.62342 12/31/20109.62311.81941 12/31/201111.81910.81238 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISI 92.35% 12/31/2007N/A12.0130 12/31/200812.0137.96871 12/31/20097.9689.705156 12/31/20109.70511.938183 12/31/201111.93810.937197 VISL 11.65% 12/31/2007N/A12.32617 12/31/200812.3268.23320 12/31/20098.23310.09813 12/31/201010.09812.50969 12/31/201112.50911.54087 VISL 102.90% 12/31/2007N/A11.7730 12/31/200811.7737.7667 12/31/20097.7669.40712 12/31/20109.40711.50715 12/31/201111.50710.48512 VISL 112.05% 12/31/2008N/A8.08119 12/31/20098.0819.87268 12/31/20109.87212.18097 12/31/201112.18011.19290 VISL 133.05% 12/31/2009N/A9.3272 12/31/20109.32711.3930 12/31/201111.39310.3650 VISL 142.20% 12/31/2009N/A9.78830 12/31/20109.78812.05836 12/31/201112.05811.06333 VISL 21.95% 12/31/2007N/A12.1911 12/31/200812.1918.1199 12/31/20098.1199.92813 12/31/20109.92812.26132 12/31/201112.26111.27730 VISL 32.35% 12/31/2007N/A12.0130 12/31/200812.0137.96824 12/31/20097.9689.70532 12/31/20109.70511.93827 12/31/201111.93810.93726 VISL 42.65% 12/31/2007N/A11.8810 12/31/200811.8817.8574 12/31/20097.8579.5415 12/31/20109.54111.7015 12/31/201111.70110.6885 VISL 52.50% 12/31/2007N/A11.9470 12/31/200811.9477.91310 12/31/20097.9139.62328 12/31/20109.62311.81929 12/31/201111.81910.81231 The Allianz VisionSM Variable Annuity Contract SAI – June 14, 2012 31 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISL 62.80% 12/31/2007N/A11.8160 12/31/200811.8167.8021 12/31/20097.8029.4602 12/31/20109.46011.5846 12/31/201111.58410.5662 VISL 72.45% 12/31/2007N/A11.9690 12/31/200811.9697.93130 12/31/20097.9319.65059 12/31/20109.65011.85858 12/31/201111.85810.85373 VISL 82.75% 12/31/2007N/A11.8380 12/31/200811.8387.8213 12/31/20097.8219.48720 12/31/20109.48711.62315 12/31/201111.62310.60612 VISL 92.60% 12/31/2007N/A11.9030 12/31/200811.9037.87639 12/31/20097.8769.56856 12/31/20109.56811.74054 12/31/201111.74010.72962 AZL Davis New York Venture Fund VISB 11.70% 12/31/2007N/A13.306158 12/31/200813.3067.783274 12/31/20097.78310.08885 12/31/201010.08811.112136 12/31/201111.11210.467140 VISB 102.95% 12/31/2007N/A12.3190 12/31/200812.3197.11629 12/31/20097.1169.10849 12/31/20109.1089.90940 12/31/20119.9099.21838 VISB 112.10% 12/31/2008N/A7.56336 12/31/20097.5639.76337 12/31/20109.76310.71227 12/31/201110.71210.05035 VISB 133.10% 12/31/2009N/A8.9983 12/31/20108.9989.7740 12/31/20119.7749.0780 VISB 142.25% 12/31/2009N/A9.64428 12/31/20109.64410.56655 12/31/201110.5669.89870 VISB 22.00% 12/31/2007N/A13.06298 12/31/200813.0627.61893 12/31/20097.6189.84387 12/31/20109.84310.81176 12/31/201110.81110.15283 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISB 32.40% 12/31/2007N/A12.7440 12/31/200812.7447.402123 12/31/20097.4029.527198 12/31/20109.52710.421210 12/31/201110.4219.748207 VISB 42.70% 12/31/2007N/A12.5110 12/31/200812.5117.24511 12/31/20097.2459.29641 12/31/20109.29610.13959 12/31/201110.1399.45556 VISB 52.55% 12/31/2007N/A12.6270 12/31/200812.6277.32359 12/31/20097.3239.411221 12/31/20109.41110.279176 12/31/201110.2799.600176 VISB 62.85% 12/31/2007N/A12.3950 12/31/200812.3957.16716 12/31/20097.1679.18330 12/31/20109.18310.00032 12/31/201110.0009.31229 VISB 72.50% 12/31/2007N/A12.6660 12/31/200812.6667.349160 12/31/20097.3499.450253 12/31/20109.45010.326241 12/31/201110.3269.649236 VISB 82.80% 12/31/2007N/A12.4340 12/31/200812.4347.19371 12/31/20097.1939.22184 12/31/20109.22110.04687 12/31/201110.0469.35984 VISB 92.65% 12/31/2007N/A12.5490 12/31/200812.5497.271159 12/31/20097.2719.334223 12/31/20109.33410.185189 12/31/201110.1859.503177 VISC 12.45% 12/31/2008N/A7.37615 12/31/20097.3769.48823 12/31/20109.48810.37429 12/31/201110.3749.69823 VISC 103.00% 12/31/2008N/A7.0910 12/31/20097.0919.0723 12/31/20109.0729.8640 12/31/20119.8649.1720 VISC 112.30% 12/31/2009N/A9.60510 12/31/20109.60510.5179 12/31/201110.5179.8479 The Allianz VisionSM Variable Annuity Contract SAI – June 14, 2012 32 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISC 123.15% 12/31/2009N/A8.9612 12/31/20108.9619.7290 12/31/20119.7299.0320 VISC 131.75% 12/31/2009N/A10.0391 12/31/201010.03911.0538 12/31/201111.05310.40510 VISC 142.05% 12/31/2009N/A9.8040 12/31/20109.80410.7620 12/31/201110.76210.1010 VISC 22.75% 12/31/2008N/A7.2190 12/31/20097.2199.2592 12/31/20109.25910.0920 12/31/201110.0929.4070 VISC 32.60% 12/31/2008N/A7.2976 12/31/20097.2979.3738 12/31/20109.37310.23212 12/31/201110.2329.5523 VISC 42.90% 12/31/2008N/A7.1420 12/31/20097.1429.1462 12/31/20109.1469.9542 12/31/20119.9549.2652 VISC 52.15% 12/31/2008N/A7.5367 12/31/20097.5369.72413 12/31/20109.72410.66415 12/31/201110.6649.99915 VISC 72.55% 12/31/2008N/A7.3237 12/31/20097.3239.41113 12/31/20109.41110.2796 12/31/201110.2799.60010 VISC 82.85% 12/31/2008N/A7.1676 12/31/20097.1679.18310 12/31/20109.18310.00010 12/31/201110.0009.3120 VISC 92.70% 12/31/2008N/A7.24511 12/31/20097.2459.29611 12/31/20109.29610.13921 12/31/201110.1399.45514 VISI 11.40% 12/31/2007N/A13.5550 12/31/200813.5557.9520 12/31/20097.95210.3380 12/31/201010.33811.4220 12/31/201111.42210.7910 VISI 102.65% 12/31/2007N/A12.5490 12/31/200812.5497.27132 12/31/20097.2719.33494 12/31/20109.33410.18579 12/31/201110.1859.50383 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISI 111.80% 12/31/2008N/A7.728313 12/31/20097.72810.006610 12/31/201010.00611.011579 12/31/201111.01110.361544 VISI 131.95% 12/31/2009N/A9.884541 12/31/20109.88410.860651 12/31/201110.86010.204654 VISI 142.80% 12/31/2009N/A9.2210 12/31/20109.22110.0460 12/31/201110.0469.3590 VISI 21.70% 12/31/2007N/A13.30631 12/31/200813.3067.783145 12/31/20097.78310.08884 12/31/201010.08811.112234 12/31/201111.11210.467274 VISI 32.10% 12/31/2007N/A12.9820 12/31/200812.9827.563303 12/31/20097.5639.763520 12/31/20109.76310.712542 12/31/201110.71210.050479 VISI 42.40% 12/31/2007N/A12.7440 12/31/200812.7447.40267 12/31/20097.4029.52797 12/31/20109.52710.421102 12/31/201110.4219.74895 VISI 52.25% 12/31/2007N/A12.8630 12/31/200812.8637.482164 12/31/20097.4829.644446 12/31/20109.64410.566448 12/31/201110.5669.898420 VISI 62.55% 12/31/2007N/A12.6270 12/31/200812.6277.32335 12/31/20097.3239.411134 12/31/20109.41110.279133 12/31/201110.2799.600130 VISI 72.20% 12/31/2007N/A12.9020 12/31/200812.9027.509481 12/31/20097.5099.684643 12/31/20109.68410.614650 12/31/201110.6149.948629 VISI 82.50% 12/31/2007N/A12.6660 12/31/200812.6667.349128 12/31/20097.3499.450186 12/31/20109.45010.326164 12/31/201110.3269.649160 The Allianz VisionSM Variable Annuity Contract SAI – June 14, 2012 33 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISI 92.35% 12/31/2007N/A12.7840 12/31/200812.7847.429461 12/31/20097.4299.566704 12/31/20109.56610.469746 12/31/201110.4699.797658 VISL 11.65% 12/31/2007N/A13.347133 12/31/200813.3477.811212 12/31/20097.81110.12981 12/31/201010.12911.163238 12/31/201111.16310.520312 VISL 102.90% 12/31/2007N/A12.3570 12/31/200812.3577.14268 12/31/20097.1429.14699 12/31/20109.1469.95490 12/31/20119.9549.26592 VISL 112.05% 12/31/2008N/A7.59165 12/31/20097.5919.804155 12/31/20109.80410.762175 12/31/201110.76210.101199 VISL 133.05% 12/31/2009N/A9.0351 12/31/20109.0359.8190 12/31/20119.8199.1250 VISL 142.20% 12/31/2009N/A9.68447 12/31/20109.68410.61451 12/31/201110.6149.94850 VISL 21.95% 12/31/2007N/A13.10339 12/31/200813.1037.64571 12/31/20097.6459.88455 12/31/20109.88410.860124 12/31/201110.86010.204136 VISL 32.35% 12/31/2007N/A12.7840 12/31/200812.7847.429189 12/31/20097.4299.566316 12/31/20109.56610.469300 12/31/201110.4699.797276 VISL 42.65% 12/31/2007N/A12.5490 12/31/200812.5497.27129 12/31/20097.2719.33445 12/31/20109.33410.18577 12/31/201110.1859.50368 VISL 52.50% 12/31/2007N/A12.6660 12/31/200812.6667.34984 12/31/20097.3499.450213 12/31/20109.45010.326232 12/31/201110.3269.649230 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISL 62.80% 12/31/2007N/A12.4340 12/31/200812.4347.1937 12/31/20097.1939.22140 12/31/20109.22110.04643 12/31/201110.0469.35942 VISL 72.45% 12/31/2007N/A12.7050 12/31/200812.7057.376249 12/31/20097.3769.488298 12/31/20109.48810.374285 12/31/201110.3749.698260 VISL 82.75% 12/31/2007N/A12.4720 12/31/200812.4727.21966 12/31/20097.2199.259130 12/31/20109.25910.092107 12/31/201110.0929.40786 VISL 92.60% 12/31/2007N/A12.5880 12/31/200812.5887.297227 12/31/20097.2979.373327 12/31/20109.37310.232294 12/31/201110.2329.552280 AZL Dreyfus Research Growth Fund VISB 11.70% 12/31/2007N/A11.315160 12/31/200811.3156.493213 12/31/20096.4938.60252 12/31/20108.60210.39643 12/31/201110.3969.89576 VISB 102.95% 12/31/2007N/A10.4760 12/31/200810.4765.93619 12/31/20095.9367.76722 12/31/20107.7679.27076 12/31/20119.2708.71429 VISB 112.10% 12/31/2008N/A6.30911 12/31/20096.3098.32631 12/31/20108.32610.02224 12/31/201110.0229.50024 VISB 133.10% 12/31/2009N/A7.6731 12/31/20107.6739.1440 12/31/20119.1448.5820 VISB 142.25% 12/31/2009N/A8.22412 12/31/20108.2249.88516 12/31/20119.8859.35713 VISB 22.00% 12/31/2007N/A11.10828 12/31/200811.1086.35532 12/31/20096.3558.39415 12/31/20108.39410.11422 12/31/201110.1149.597109 The Allianz VisionSM Variable Annuity Contract SAI – June 14, 2012 34 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISB 32.40% 12/31/2007N/A10.8370 12/31/200810.8376.17583 12/31/20096.1758.124211 12/31/20108.1249.750279 12/31/20119.7509.215291 VISB 42.70% 12/31/2007N/A10.6380 12/31/200810.6386.0443 12/31/20096.0447.92720 12/31/20107.9279.48544 12/31/20119.4858.93843 VISB 52.55% 12/31/2007N/A10.7370 12/31/200810.7376.10957 12/31/20096.1098.025144 12/31/20108.0259.617154 12/31/20119.6179.075155 VISB 62.85% 12/31/2007N/A10.5400 12/31/200810.5405.9793 12/31/20095.9797.83111 12/31/20107.8319.35619 12/31/20119.3568.80317 VISB 72.50% 12/31/2007N/A10.7700 12/31/200810.7706.13157 12/31/20096.1318.05892 12/31/20108.0589.661131 12/31/20119.6619.122142 VISB 82.80% 12/31/2007N/A10.5730 12/31/200810.5736.0005 12/31/20096.0007.8635 12/31/20107.8639.39915 12/31/20119.3998.84835 VISB 92.65% 12/31/2007N/A10.6710 12/31/200810.6716.06565 12/31/20096.0657.96082 12/31/20107.9609.529120 12/31/20119.5298.98496 VISC 12.45% 12/31/2008N/A6.15322 12/31/20096.1538.09110 12/31/20108.0919.70514 12/31/20119.7059.1685 VISC 103.00% 12/31/2008N/A5.9160 12/31/20095.9167.7360 12/31/20107.7369.2290 12/31/20119.2298.6700 VISC 112.30% 12/31/2009N/A8.1910 12/31/20108.1919.8390 12/31/20119.8399.3090 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISC 123.15% 12/31/2009N/A7.6420 12/31/20107.6429.1020 12/31/20119.1028.5390 VISC 131.75% 12/31/2009N/A8.5600 12/31/20108.56010.3408 12/31/201110.3409.8379 VISC 142.05% 12/31/2009N/A8.3600 12/31/20108.36010.0680 12/31/201110.0689.5490 VISC 22.75% 12/31/2008N/A6.0226 12/31/20096.0227.8957 12/31/20107.8959.4426 12/31/20119.4428.8936 VISC 32.60% 12/31/2008N/A6.08739 12/31/20096.0877.9920 12/31/20107.9929.5730 12/31/20119.5739.0290 VISC 42.90% 12/31/2008N/A5.9580 12/31/20095.9587.7990 12/31/20107.7999.3130 12/31/20119.3138.7580 VISC 52.15% 12/31/2008N/A6.2870 12/31/20096.2878.2925 12/31/20108.2929.9765 12/31/20119.9769.4525 VISC 72.55% 12/31/2008N/A6.1090 12/31/20096.1098.0250 12/31/20108.0259.6170 12/31/20119.6179.0755 VISC 82.85% 12/31/2008N/A5.9790 12/31/20095.9797.8311 12/31/20107.8319.3561 12/31/20119.3568.8031 VISC 92.70% 12/31/2008N/A6.04444 12/31/20096.0447.92743 12/31/20107.9279.48542 12/31/20119.4858.9389 VISI 11.40% 12/31/2007N/A11.5260 12/31/200811.5266.6340 12/31/20096.6348.8160 12/31/20108.81610.6860 12/31/201110.68610.2010 VISI 102.65% 12/31/2007N/A10.6710 12/31/200810.6716.0659 12/31/20096.0657.96048 12/31/20107.9609.52952 12/31/20119.5298.98452 The Allianz VisionSM Variable Annuity Contract SAI – June 14, 2012 35 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISI 111.80% 12/31/2008N/A6.44762 12/31/20096.4478.532136 12/31/20108.53210.301175 12/31/201110.3019.795197 VISI 131.95% 12/31/2009N/A8.42858 12/31/20108.42810.16067 12/31/201110.1609.64662 VISI 142.80% 12/31/2009N/A7.8630 12/31/20107.8639.3990 12/31/20119.3998.8480 VISI 21.70% 12/31/2007N/A11.31533 12/31/200811.3156.49343 12/31/20096.4938.60223 12/31/20108.60210.39657 12/31/201110.3969.89594 VISI 32.10% 12/31/2007N/A11.0390 12/31/200811.0396.30990 12/31/20096.3098.326192 12/31/20108.32610.022250 12/31/201110.0229.500214 VISI 42.40% 12/31/2007N/A10.8370 12/31/200810.8376.17525 12/31/20096.1758.12432 12/31/20108.1249.75044 12/31/20119.7509.21533 VISI 52.25% 12/31/2007N/A10.9380 12/31/200810.9386.242121 12/31/20096.2428.224222 12/31/20108.2249.885238 12/31/20119.8859.357249 VISI 62.55% 12/31/2007N/A10.7370 12/31/200810.7376.1097 12/31/20096.1098.02530 12/31/20108.0259.61735 12/31/20119.6179.07542 VISI 72.20% 12/31/2007N/A10.9710 12/31/200810.9716.264141 12/31/20096.2648.258243 12/31/20108.2589.930249 12/31/20119.9309.404208 VISI 82.50% 12/31/2007N/A10.7700 12/31/200810.7706.13145 12/31/20096.1318.05892 12/31/20108.0589.66185 12/31/20119.6619.12271 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISI 92.35% 12/31/2007N/A10.8700 12/31/200810.8706.19796 12/31/20096.1978.157164 12/31/20108.1579.794204 12/31/20119.7949.262196 VISL 11.65% 12/31/2007N/A11.35069 12/31/200811.3506.51693 12/31/20096.5168.63724 12/31/20108.63710.444104 12/31/201110.4449.945138 VISL 102.90% 12/31/2007N/A10.5080 12/31/200810.5085.95849 12/31/20095.9587.79983 12/31/20107.7999.31387 12/31/20119.3138.75888 VISL 112.05% 12/31/2008N/A6.33229 12/31/20096.3328.36087 12/31/20108.36010.068100 12/31/201110.0689.549106 VISL 133.05% 12/31/2009N/A7.7044 12/31/20107.7049.1860 12/31/20119.1868.6260 VISL 142.20% 12/31/2009N/A8.25818 12/31/20108.2589.93020 12/31/20119.9309.40447 VISL 21.95% 12/31/2007N/A11.14213 12/31/200811.1426.37714 12/31/20096.3778.4286 12/31/20108.42810.16018 12/31/201110.1609.64645 VISL 32.35% 12/31/2007N/A10.8700 12/31/200810.8706.19752 12/31/20096.1978.15776 12/31/20108.1579.79479 12/31/20119.7949.26294 VISL 42.65% 12/31/2007N/A10.6710 12/31/200810.6716.06529 12/31/20096.0657.96020 12/31/20107.9609.52922 12/31/20119.5298.98428 VISL 52.50% 12/31/2007N/A10.7700 12/31/200810.7706.13182 12/31/20096.1318.05884 12/31/20108.0589.66197 12/31/20119.6619.122100 The Allianz VisionSM Variable Annuity Contract SAI – June 14, 2012 36 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISL 62.80% 12/31/2007N/A10.5730 12/31/200810.5736.0001 12/31/20096.0007.8639 12/31/20107.8639.39920 12/31/20119.3998.84811 VISL 72.45% 12/31/2007N/A10.8040 12/31/200810.8046.15344 12/31/20096.1538.09165 12/31/20108.0919.70581 12/31/20119.7059.16888 VISL 82.75% 12/31/2007N/A10.6060 12/31/200810.6066.02210 12/31/20096.0227.89523 12/31/20107.8959.44224 12/31/20119.4428.89317 VISL 92.60% 12/31/2007N/A10.7040 12/31/200810.7046.08714 12/31/20096.0877.99234 12/31/20107.9929.57350 12/31/20119.5739.029103 AZL Eaton Vance Large Cap Value Fund VISB 11.70% 12/31/2007N/A12.140124 12/31/200812.1407.616155 12/31/20097.6169.47572 12/31/20109.47510.230124 12/31/201110.2309.610139 VISB 102.95% 12/31/2007N/A11.1680 12/31/200811.1686.9197 12/31/20096.9198.50126 12/31/20108.5019.06412 12/31/20119.0648.41019 VISB 112.10% 12/31/2008N/A7.3863 12/31/20097.3869.15156 12/31/20109.1519.842123 12/31/20119.8429.208157 VISB 133.10% 12/31/2009N/A8.3910 12/31/20108.3918.9340 12/31/20118.9348.2760 VISB 142.25% 12/31/2009N/A9.03329 12/31/20109.0339.70036 12/31/20119.7009.06253 VISB 22.00% 12/31/2007N/A11.89992 12/31/200811.8997.443123 12/31/20097.4439.23145 12/31/20109.2319.93737 12/31/20119.9379.30737 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISB 32.40% 12/31/2007N/A11.5860 12/31/200811.5867.21860 12/31/20097.2188.916113 12/31/20108.9169.560116 12/31/20119.5608.918108 VISB 42.70% 12/31/2007N/A11.3560 12/31/200811.3567.05420 12/31/20097.0548.68725 12/31/20108.6879.28626 12/31/20119.2868.63733 VISB 52.55% 12/31/2007N/A11.4710 12/31/200811.4717.1358 12/31/20097.1358.80146 12/31/20108.8019.42255 12/31/20119.4228.77668 VISB 62.85% 12/31/2007N/A11.2430 12/31/200811.2436.97310 12/31/20096.9738.57521 12/31/20108.5759.15321 12/31/20119.1538.50021 VISB 72.50% 12/31/2007N/A11.5090 12/31/200811.5097.16358 12/31/20097.1638.83985 12/31/20108.8399.468110 12/31/20119.4688.823114 VISB 82.80% 12/31/2007N/A11.2810 12/31/200811.2817.00016 12/31/20097.0008.61278 12/31/20108.6129.19724 12/31/20119.1978.54526 VISB 92.65% 12/31/2007N/A11.3940 12/31/200811.3947.08110 12/31/20097.0818.72540 12/31/20108.7259.33132 12/31/20119.3318.68331 VISC 12.45% 12/31/2008N/A7.1901 12/31/20097.1908.87813 12/31/20108.8789.5141 12/31/20119.5148.8710 VISC 103.00% 12/31/2008N/A6.8930 12/31/20096.8938.4640 12/31/20108.4649.0210 12/31/20119.0218.3650 VISC 112.30% 12/31/2009N/A8.9940 12/31/20108.9949.6530 12/31/20119.6539.0140 The Allianz VisionSM Variable Annuity Contract SAI – June 14, 2012 37 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISC 123.15% 12/31/2009N/A8.3540 12/31/20108.3548.8910 12/31/20118.8918.2320 VISC 131.75% 12/31/2009N/A9.4260 12/31/20109.42610.1737 12/31/201110.1739.5517 VISC 142.05% 12/31/2009N/A9.1910 12/31/20109.1919.8890 12/31/20119.8899.2580 VISC 22.75% 12/31/2008N/A7.0260 12/31/20097.0268.6490 12/31/20108.6499.2420 12/31/20119.2428.5910 VISC 32.60% 12/31/2008N/A7.1080 12/31/20097.1088.76342 12/31/20108.7639.3771 12/31/20119.3778.7301 VISC 42.90% 12/31/2008N/A6.9460 12/31/20096.9468.5380 12/31/20108.5389.1080 12/31/20119.1088.4550 VISC 52.15% 12/31/2008N/A7.3583 12/31/20097.3589.1126 12/31/20109.1129.7942 12/31/20119.7949.1592 VISC 72.55% 12/31/2008N/A7.1352 12/31/20097.1358.8010 12/31/20108.8019.4220 12/31/20119.4228.7762 VISC 82.85% 12/31/2008N/A6.9730 12/31/20096.9738.5751 12/31/20108.5759.1530 12/31/20119.1538.5000 VISC 92.70% 12/31/2008N/A7.0542 12/31/20097.0548.6872 12/31/20108.6879.2862 12/31/20119.2868.6373 VISI 11.40% 12/31/2007N/A12.3860 12/31/200812.3867.7940 12/31/20097.7949.7240 12/31/20109.72410.5310 12/31/201110.5319.9230 VISI 102.65% 12/31/2007N/A11.3940 12/31/200811.3947.08120 12/31/20097.0818.72538 12/31/20108.7259.33132 12/31/20119.3318.68332 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISI 111.80% 12/31/2008N/A7.55864 12/31/20097.5589.393147 12/31/20109.39310.132201 12/31/201110.1329.508180 VISI 131.95% 12/31/2009N/A9.27189 12/31/20109.2719.98699 12/31/20119.9869.35788 VISI 142.80% 12/31/2009N/A8.6127 12/31/20108.6129.1970 12/31/20119.1978.5450 VISI 21.70% 12/31/2007N/A12.14053 12/31/200812.1407.61658 12/31/20097.6169.47521 12/31/20109.47510.23065 12/31/201110.2309.61091 VISI 32.10% 12/31/2007N/A11.8200 12/31/200811.8207.386130 12/31/20097.3869.151236 12/31/20109.1519.842247 12/31/20119.8429.208221 VISI 42.40% 12/31/2007N/A11.5860 12/31/200811.5867.21820 12/31/20097.2188.91648 12/31/20108.9169.56049 12/31/20119.5608.91846 VISI 52.25% 12/31/2007N/A11.7030 12/31/200811.7037.301139 12/31/20097.3019.033239 12/31/20109.0339.700265 12/31/20119.7009.062253 VISI 62.55% 12/31/2007N/A11.4710 12/31/200811.4717.1354 12/31/20097.1358.80132 12/31/20108.8019.42229 12/31/20119.4228.77632 VISI 72.20% 12/31/2007N/A11.7420 12/31/200811.7427.330123 12/31/20097.3309.072209 12/31/20109.0729.747228 12/31/20119.7479.111228 VISI 82.50% 12/31/2007N/A11.5090 12/31/200811.5097.16337 12/31/20097.1638.83961 12/31/20108.8399.46850 12/31/20119.4688.82352 The Allianz VisionSM Variable Annuity Contract SAI – June 14, 2012 38 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISI 92.35% 12/31/2007N/A11.6250 12/31/200811.6257.24680 12/31/20097.2468.955127 12/31/20108.9559.606116 12/31/20119.6068.966123 VISL 11.65% 12/31/2007N/A12.18131 12/31/200812.1817.64638 12/31/20097.6469.51616 12/31/20109.51610.280144 12/31/201110.2809.661138 VISL 102.90% 12/31/2007N/A11.2060 12/31/200811.2066.94620 12/31/20096.9468.53829 12/31/20108.5389.10834 12/31/20119.1088.45525 VISL 112.05% 12/31/2008N/A7.41416 12/31/20097.4149.19146 12/31/20109.1919.88941 12/31/20119.8899.25849 VISL 133.05% 12/31/2009N/A8.4272 12/31/20108.4278.9770 12/31/20118.9778.3200 VISL 142.20% 12/31/2009N/A9.07228 12/31/20109.0729.74757 12/31/20119.7479.11160 VISL 21.95% 12/31/2007N/A11.93952 12/31/200811.9397.47265 12/31/20097.4729.27112 12/31/20109.2719.98638 12/31/20119.9869.357109 VISL 32.35% 12/31/2007N/A11.6250 12/31/200811.6257.24652 12/31/20097.2468.95598 12/31/20108.9559.60690 12/31/20119.6068.96686 VISL 42.65% 12/31/2007N/A11.3940 12/31/200811.3947.0819 12/31/20097.0818.72532 12/31/20108.7259.33134 12/31/20119.3318.68342 VISL 52.50% 12/31/2007N/A11.5090 12/31/200811.5097.16335 12/31/20097.1638.83987 12/31/20108.8399.46851 12/31/20119.4688.82358 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISL 62.80% 12/31/2007N/A11.2810 12/31/200811.2817.0002 12/31/20097.0008.61223 12/31/20108.6129.19722 12/31/20119.1978.54520 VISL 72.45% 12/31/2007N/A11.5470 12/31/200811.5477.19055 12/31/20097.1908.87883 12/31/20108.8789.51493 12/31/20119.5148.87185 VISL 82.75% 12/31/2007N/A11.3180 12/31/200811.3187.0266 12/31/20097.0268.64927 12/31/20108.6499.24224 12/31/20119.2428.59118 VISL 92.60% 12/31/2007N/A11.4320 12/31/200811.4327.10816 12/31/20097.1088.76369 12/31/20108.7639.37796 12/31/20119.3778.73075 AZL Federated Clover Small Value Fund VISB 11.70% 12/31/2007N/A17.242175 12/31/200817.24211.233195 12/31/200911.23314.42531 12/31/201014.42518.02670 12/31/201118.02617.02867 VISB 102.95% 12/31/2007N/A16.2630 12/31/200816.26310.46319 12/31/200910.46313.26922 12/31/201013.26916.37632 12/31/201116.37615.27833 VISB 112.10% 12/31/2008N/A10.9819 12/31/200910.98114.04434 12/31/201014.04417.48051 12/31/201117.48016.44752 VISB 133.10% 12/31/2009N/A13.1370 12/31/201013.13716.1890 12/31/201116.18915.0800 VISB 142.25% 12/31/2009N/A13.90418 12/31/201013.90417.28020 12/31/201117.28016.23423 VISB 22.00% 12/31/2007N/A17.00231 12/31/200817.00211.04337 12/31/200911.04314.1389 12/31/201014.13817.61529 12/31/201117.61516.59026 The Allianz VisionSM Variable Annuity Contract SAI – June 14, 2012 39 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISB 32.40% 12/31/2007N/A16.6870 12/31/200816.68710.79574 12/31/200910.79513.766148 12/31/201013.76617.082249 12/31/201117.08216.025146 VISB 42.70% 12/31/2007N/A16.4540 12/31/200816.45410.61320 12/31/200910.61313.49332 12/31/201013.49316.69328 12/31/201116.69315.61328 VISB 52.55% 12/31/2007N/A16.5700 12/31/200816.57010.70437 12/31/200910.70413.629131 12/31/201013.62916.887121 12/31/201116.88715.817116 VISB 62.85% 12/31/2007N/A16.3390 12/31/200816.33910.5235 12/31/200910.52313.35813 12/31/201013.35816.50213 12/31/201116.50215.41112 VISB 72.50% 12/31/2007N/A16.6090 12/31/200816.60910.73483 12/31/200910.73413.674127 12/31/201013.67416.952147 12/31/201116.95215.886140 VISB 82.80% 12/31/2007N/A16.3780 12/31/200816.37810.55320 12/31/200910.55313.40343 12/31/201013.40316.56635 12/31/201116.56615.47837 VISB 92.65% 12/31/2007N/A16.4930 12/31/200816.49310.643126 12/31/200910.64313.538135 12/31/201013.53816.758151 12/31/201116.75815.681126 VISC 12.45% 12/31/2008N/A10.7652 12/31/200910.76513.72010 12/31/201013.72017.0172 12/31/201117.01715.9551 VISC 103.00% 12/31/2008N/A10.4342 12/31/200910.43413.2251 12/31/201013.22516.3131 12/31/201116.31315.2120 VISC 112.30% 12/31/2009N/A13.8581 12/31/201013.85817.2141 12/31/201117.21416.1641 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISC 123.15% 12/31/2009N/A13.0930 12/31/201013.09316.1270 12/31/201116.12715.0150 VISC 131.75% 12/31/2009N/A14.3651 12/31/201014.36517.9424 12/31/201117.94216.9419 VISC 142.05% 12/31/2009N/A14.0910 12/31/201014.09117.5480 12/31/201117.54816.5190 VISC 22.75% 12/31/2008N/A10.5831 12/31/200910.58313.4481 12/31/201013.44816.6291 12/31/201116.62915.5451 VISC 32.60% 12/31/2008N/A10.6732 12/31/200910.67313.58330 12/31/201013.58316.8223 12/31/201116.82215.7492 VISC 42.90% 12/31/2008N/A10.4930 12/31/200910.49313.3140 12/31/201013.31416.4390 12/31/201116.43915.3440 VISC 52.15% 12/31/2008N/A10.9504 12/31/200910.95013.9986 12/31/201013.99817.4138 12/31/201117.41316.3764 VISC 72.55% 12/31/2008N/A10.7049 12/31/200910.70413.62915 12/31/201013.62916.88712 12/31/201116.88715.81714 VISC 82.85% 12/31/2008N/A10.5233 12/31/200910.52313.3582 12/31/201013.35816.5022 12/31/201116.50215.4112 VISC 92.70% 12/31/2008N/A10.6136 12/31/200910.61313.49316 12/31/201013.49316.69312 12/31/201116.69315.6138 VISI 11.40% 12/31/2007N/A17.4850 12/31/200817.48511.4260 12/31/200911.42614.7160 12/31/201014.71618.4460 12/31/201118.44617.4770 VISI 102.65% 12/31/2007N/A16.4930 12/31/200816.49310.64333 12/31/200910.64313.53848 12/31/201013.53816.75839 12/31/201116.75815.68137 The Allianz VisionSM Variable Annuity Contract SAI – June 14, 2012 40 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISI 111.80% 12/31/2008N/A11.16994 12/31/200911.16914.329203 12/31/201014.32917.888199 12/31/201117.88816.881196 VISI 131.95% 12/31/2009N/A14.18691 12/31/201014.18617.683106 12/31/201117.68316.662101 VISI 142.80% 12/31/2009N/A13.4030 12/31/201013.40316.5660 12/31/201116.56615.4780 VISI 21.70% 12/31/2007N/A17.24238 12/31/200817.24211.23348 12/31/200911.23314.42517 12/31/201014.42518.026109 12/31/201118.02617.02886 VISI 32.10% 12/31/2007N/A16.9230 12/31/200816.92310.981104 12/31/200910.98114.044208 12/31/201014.04417.480199 12/31/201117.48016.447190 VISI 42.40% 12/31/2007N/A16.6870 12/31/200816.68710.79516 12/31/200910.79513.76634 12/31/201013.76617.08230 12/31/201117.08216.02529 VISI 52.25% 12/31/2007N/A16.8040 12/31/200816.80410.88856 12/31/200910.88813.904162 12/31/201013.90417.280169 12/31/201117.28016.234158 VISI 62.55% 12/31/2007N/A16.5700 12/31/200816.57010.7042 12/31/200910.70413.62918 12/31/201013.62916.88719 12/31/201116.88715.81716 VISI 72.20% 12/31/2007N/A16.8440 12/31/200816.84410.919172 12/31/200910.91913.951235 12/31/201013.95117.347252 12/31/201117.34716.305228 VISI 82.50% 12/31/2007N/A16.6090 12/31/200816.60910.73449 12/31/200910.73413.67461 12/31/201013.67416.95264 12/31/201116.95215.88660 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISI 92.35% 12/31/2007N/A16.7260 12/31/200816.72610.826180 12/31/200910.82613.812228 12/31/201013.81217.148231 12/31/201117.14816.094199 VISL 11.65% 12/31/2007N/A17.28269 12/31/200817.28211.265106 12/31/200911.26514.47333 12/31/201014.47318.09593 12/31/201118.09517.102118 VISL 102.90% 12/31/2007N/A16.3010 12/31/200816.30110.49315 12/31/200910.49313.31428 12/31/201013.31416.43924 12/31/201116.43915.34420 VISL 112.05% 12/31/2008N/A11.01228 12/31/200911.01214.09171 12/31/201014.09117.54877 12/31/201117.54816.51992 VISL 133.05% 12/31/2009N/A13.1812 12/31/201013.18116.2510 12/31/201116.25115.1460 VISL 142.20% 12/31/2009N/A13.95133 12/31/201013.95117.34732 12/31/201117.34716.30537 VISL 21.95% 12/31/2007N/A17.04219 12/31/200817.04211.07527 12/31/200911.07514.18612 12/31/201014.18617.68337 12/31/201117.68316.66229 VISL 32.35% 12/31/2007N/A16.7260 12/31/200816.72610.82651 12/31/200910.82613.81288 12/31/201013.81217.14888 12/31/201117.14816.09482 VISL 42.65% 12/31/2007N/A16.4930 12/31/200816.49310.64311 12/31/200910.64313.53825 12/31/201013.53816.75831 12/31/201116.75815.68132 VISL 52.50% 12/31/2007N/A16.6090 12/31/200816.60910.73427 12/31/200910.73413.67483 12/31/201013.67416.95264 12/31/201116.95215.88671 The Allianz VisionSM Variable Annuity Contract SAI – June 14, 2012 41 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISL 62.80% 12/31/2007N/A16.3780 12/31/200816.37810.5531 12/31/200910.55313.4038 12/31/201013.40316.5669 12/31/201116.56615.4789 VISL 72.45% 12/31/2007N/A16.6480 12/31/200816.64810.76568 12/31/200910.76513.720112 12/31/201013.72017.017104 12/31/201117.01715.95584 VISL 82.75% 12/31/2007N/A16.4160 12/31/200816.41610.58312 12/31/200910.58313.44842 12/31/201013.44816.62927 12/31/201116.62915.54525 VISL 92.60% 12/31/2007N/A16.5320 12/31/200816.53210.67371 12/31/200910.67313.583123 12/31/201013.58316.822116 12/31/201116.82215.74989 AZL Franklin Templeton Founding Strategy Plus Fund VISB 11.70% 12/31/2009N/A10.21257 12/31/201010.21211.0461089 12/31/201111.04610.6611605 VISB 102.95% 12/31/2009N/A10.1881 12/31/201010.18810.88360 12/31/201110.88310.37366 VISB 112.10% 12/31/2009N/A10.2040 12/31/201010.20410.9939 12/31/201110.99310.56818 VISB 133.10% 12/31/2009N/A10.1850 12/31/201010.18510.8634 12/31/201110.86310.33910 VISB 142.25% 12/31/2009N/A10.2010 12/31/201010.20110.9742 12/31/201110.97410.5332 VISB 22.00% 12/31/2009N/A10.20628 12/31/201010.20611.006327 12/31/201111.00610.591429 VISB 32.40% 12/31/2009N/A10.1982 12/31/201010.19810.954307 12/31/201110.95410.49914 VISB 42.70% 12/31/2009N/A10.1920 12/31/201010.19210.91533 12/31/201110.91510.43037 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISB 52.55% 12/31/2009N/A10.1950 12/31/201010.19510.9353 12/31/201110.93510.46428 VISB 62.85% 12/31/2009N/A10.1890 12/31/201010.18910.8963 12/31/201110.89610.3962 VISB 72.50% 12/31/2009N/A10.19610 12/31/201010.19610.94116 12/31/201110.94110.47620 VISB 82.80% 12/31/2009N/A10.1903 12/31/201010.19010.90261 12/31/201110.90210.40778 VISB 92.65% 12/31/2009N/A10.1935 12/31/201010.19310.92258 12/31/201110.92210.44267 VISC 12.45% 12/31/2009N/A10.1970 12/31/201010.19710.9480 12/31/201110.94810.4871 VISC 103.00% 12/31/2009N/A10.1870 12/31/201010.18710.8762 12/31/201110.87610.3622 VISC 112.30% 12/31/2009N/A10.2000 12/31/201010.20010.9670 12/31/201110.96710.5220 VISC 123.15% 12/31/2009N/A10.1840 12/31/201010.18410.8571 12/31/201110.85710.3280 VISC 131.75% 12/31/2009N/A10.21118 12/31/201010.21111.039150 12/31/201111.03910.649181 VISC 142.05% 12/31/2009N/A10.2050 12/31/201010.20511.0000 12/31/201111.00010.5800 VISC 22.75% 12/31/2009N/A10.1910 12/31/201010.19110.9090 12/31/201110.90910.4190 VISC 32.60% 12/31/2009N/A10.1940 12/31/201010.19410.9280 12/31/201110.92810.4530 VISC 42.90% 12/31/2009N/A10.1890 12/31/201010.18910.8890 12/31/201110.88910.3850 The Allianz VisionSM Variable Annuity Contract SAI – June 14, 2012 42 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISC 52.15% 12/31/2009N/A10.2030 12/31/201010.20310.9873 12/31/201110.98710.5565 VISC 72.55% 12/31/2009N/A10.1956 12/31/201010.19510.9351 12/31/201110.93510.4641 VISC 82.85% 12/31/2009N/A10.1890 12/31/201010.18910.8961 12/31/201110.89610.3965 VISC 92.70% 12/31/2009N/A10.1920 12/31/201010.19210.9150 12/31/201110.91510.4301 VISI 11.40% 12/31/2009N/A10.2180 12/31/201010.21811.0850 12/31/201111.08510.7310 VISI 102.65% 12/31/2009N/A10.1932 12/31/201010.19310.92278 12/31/201110.92210.442137 VISI 111.80% 12/31/2009N/A10.2101 12/31/201010.21011.0337 12/31/201111.03310.63812 VISI 131.95% 12/31/2009N/A10.2070 12/31/201010.20711.0133 12/31/201111.01310.6031 VISI 142.80% 12/31/2009N/A10.1900 12/31/201010.19010.90215 12/31/201110.90210.40718 VISI 21.70% 12/31/2009N/A10.21268 12/31/201010.21211.0461156 12/31/201111.04610.6611597 VISI 32.10% 12/31/2009N/A10.2040 12/31/201010.20410.99314 12/31/201110.99310.56832 VISI 42.40% 12/31/2009N/A10.1980 12/31/201010.19810.95412 12/31/201110.95410.4996 VISI 52.25% 12/31/2009N/A10.2012 12/31/201010.20110.97422 12/31/201110.97410.53340 VISI 62.55% 12/31/2009N/A10.1950 12/31/201010.19510.9350 12/31/201110.93510.4640 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISI 72.20% 12/31/2009N/A10.2021 12/31/201010.20210.98039 12/31/201110.98010.54547 VISI 82.50% 12/31/2009N/A10.19615 12/31/201010.19610.941242 12/31/201110.94110.476304 VISI 92.35% 12/31/2009N/A10.1997 12/31/201010.19910.961162 12/31/201110.96110.510278 VISL 11.65% 12/31/2009N/A10.213136 12/31/201010.21311.0522484 12/31/201111.05210.6733505 VISL 102.90% 12/31/2009N/A10.1895 12/31/201010.18910.889113 12/31/201110.88910.38591 VISL 112.05% 12/31/2009N/A10.2050 12/31/201010.20511.0003 12/31/201111.00010.58087 VISL 133.05% 12/31/2009N/A10.1860 12/31/201010.18610.87034 12/31/201110.87010.35034 VISL 142.20% 12/31/2009N/A10.2020 12/31/201010.20210.9804 12/31/201110.98010.5450 VISL 21.95% 12/31/2009N/A10.20728 12/31/201010.20711.013770 12/31/201111.01310.6031155 VISL 32.35% 12/31/2009N/A10.1991 12/31/201010.19910.96140 12/31/201110.96110.51055 VISL 42.65% 12/31/2009N/A10.1930 12/31/201010.19310.9224 12/31/201110.92210.4425 VISL 52.50% 12/31/2009N/A10.1964 12/31/201010.19610.94114 12/31/201110.94110.47638 VISL 62.80% 12/31/2009N/A10.1904 12/31/201010.19010.9024 12/31/201110.90210.40727 VISL 72.45% 12/31/2009N/A10.197130 12/31/201010.19710.948150 12/31/201110.94810.487157 The Allianz VisionSM Variable Annuity Contract SAI – June 14, 2012 43 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISL 82.75% 12/31/2009N/A10.1915 12/31/201010.19110.90938 12/31/201110.90910.419128 VISL 92.60% 12/31/2009N/A10.1940 12/31/201010.19410.92844 12/31/201110.92810.45383 AZL Fusion Balanced Fund VISB 11.70% 12/31/2007N/A12.025322 12/31/200812.0258.577517 12/31/20098.57710.685666 12/31/201010.68511.6682973 12/31/201111.66811.3683479 VISB 102.95% 12/31/2007N/A11.6290 12/31/200811.6298.19239 12/31/20098.19210.078323 12/31/201010.07810.869365 12/31/201110.86910.458268 VISB 112.10% 12/31/2008N/A8.452264 12/31/20098.45210.487700 12/31/201010.48711.406973 12/31/201111.40611.0691272 VISB 133.10% 12/31/2009N/A10.00829 12/31/201010.00810.77739 12/31/201110.77710.35424 VISB 142.25% 12/31/2009N/A10.414112 12/31/201010.41411.309159 12/31/201111.30910.958171 VISB 22.00% 12/31/2007N/A11.92987 12/31/200811.9298.483109 12/31/20098.48310.536329 12/31/201010.53611.471723 12/31/201111.47111.143792 VISB 32.40% 12/31/2007N/A11.8020 12/31/200811.8028.359391 12/31/20098.35910.341645 12/31/201010.34111.213747 12/31/201111.21310.849672 VISB 42.70% 12/31/2007N/A11.7070 12/31/200811.7078.26776 12/31/20098.26710.197147 12/31/201010.19711.024151 12/31/201111.02410.634118 VISB 52.55% 12/31/2007N/A11.7540 12/31/200811.7548.31379 12/31/20098.31310.269239 12/31/201010.26911.118348 12/31/201111.11810.741350 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISB 62.85% 12/31/2007N/A11.6600 12/31/200811.6608.22214 12/31/20098.22210.12559 12/31/201010.12510.93056 12/31/201110.93010.52861 VISB 72.50% 12/31/2007N/A11.7700 12/31/200811.7708.328473 12/31/20098.32810.293662 12/31/201010.29311.150583 12/31/201111.15010.777608 VISB 82.80% 12/31/2007N/A11.6760 12/31/200811.6768.23748 12/31/20098.23710.149425 12/31/201010.14910.961581 12/31/201110.96110.563563 VISB 92.65% 12/31/2007N/A11.7230 12/31/200811.7238.283433 12/31/20098.28310.2211105 12/31/201010.22111.0551148 12/31/201111.05510.6701062 VISC 12.45% 12/31/2008N/A8.34418 12/31/20098.34410.31730 12/31/201010.31711.18129 12/31/201111.18110.81337 VISC 103.00% 12/31/2008N/A8.17710 12/31/20098.17710.05626 12/31/201010.05610.83926 12/31/201110.83910.42426 VISC 112.30% 12/31/2009N/A10.3899 12/31/201010.38911.27710 12/31/201111.27710.92210 VISC 123.15% 12/31/2009N/A9.9850 12/31/20109.98510.7469 12/31/201110.74610.3206 VISC 131.75% 12/31/2009N/A10.66026 12/31/201010.66011.635309 12/31/201111.63511.330351 VISC 142.05% 12/31/2009N/A10.5120 12/31/201010.51211.4390 12/31/201111.43911.1060 VISC 22.75% 12/31/2008N/A8.2523 12/31/20098.25210.1733 12/31/201010.17310.9935 12/31/201110.99310.5995 The Allianz VisionSM Variable Annuity Contract SAI – June 14, 2012 44 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISC 32.60% 12/31/2008N/A8.2983 12/31/20098.29810.2458 12/31/201010.24511.0879 12/31/201111.08710.70512 VISC 42.90% 12/31/2008N/A8.2070 12/31/20098.20710.1020 12/31/201010.10210.8990 12/31/201110.89910.4930 VISC 52.15% 12/31/2008N/A8.43781 12/31/20098.43710.463120 12/31/201010.46311.374215 12/31/201111.37411.032246 VISC 72.55% 12/31/2008N/A8.31326 12/31/20098.31310.26967 12/31/201010.26911.11866 12/31/201111.11810.74160 VISC 82.85% 12/31/2008N/A8.2227 12/31/20098.22210.12572 12/31/201010.12510.93076 12/31/201110.93010.52871 VISC 92.70% 12/31/2008N/A8.26733 12/31/20098.26710.197185 12/31/201010.19711.024175 12/31/201111.02410.634176 VISI 11.40% 12/31/2007N/A12.1210 12/31/200812.1218.6720 12/31/20098.67210.8360 12/31/201010.83611.8680 12/31/201111.86811.5980 VISI 102.65% 12/31/2007N/A11.7230 12/31/200811.7238.28372 12/31/20098.28310.221403 12/31/201010.22111.055376 12/31/201111.05510.670344 VISI 111.80% 12/31/2008N/A8.5461350 12/31/20098.54610.6352498 12/31/201010.63511.6022833 12/31/201111.60211.2932890 VISI 131.95% 12/31/2009N/A10.5611047 12/31/201010.56111.5031106 12/31/201111.50311.1801242 VISI 142.80% 12/31/2009N/A10.149135 12/31/201010.14910.961134 12/31/201110.96110.563118 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISI 21.70% 12/31/2007N/A12.02578 12/31/200812.0258.577203 12/31/20098.57710.685552 12/31/201010.68511.6681755 12/31/201111.66811.3682046 VISI 32.10% 12/31/2007N/A11.8970 12/31/200811.8978.452809 12/31/20098.45210.4871517 12/31/201010.48711.4061626 12/31/201111.40611.0691595 VISI 42.40% 12/31/2007N/A11.8020 12/31/200811.8028.359146 12/31/20098.35910.341246 12/31/201010.34111.213241 12/31/201111.21310.849256 VISI 52.25% 12/31/2007N/A11.8490 12/31/200811.8498.405443 12/31/20098.40510.4141030 12/31/201010.41411.309945 12/31/201111.30910.958936 VISI 62.55% 12/31/2007N/A11.7540 12/31/200811.7548.3132 12/31/20098.31310.26944 12/31/201010.26911.11849 12/31/201111.11810.74153 VISI 72.20% 12/31/2007N/A11.8650 12/31/200811.8658.421706 12/31/20098.42110.4381254 12/31/201010.43811.3411173 12/31/201111.34110.9951064 VISI 82.50% 12/31/2007N/A11.7700 12/31/200811.7708.328341 12/31/20098.32810.2931882 12/31/201010.29311.1502043 12/31/201111.15010.7771972 VISI 92.35% 12/31/2007N/A11.8170 12/31/200811.8178.374740 12/31/20098.37410.3652779 12/31/201010.36511.2452801 12/31/201111.24510.8862847 VISL 11.65% 12/31/2007N/A12.04187 12/31/200812.0418.593127 12/31/20098.59310.710491 12/31/201010.71011.7013397 12/31/201111.70111.4064374 The Allianz VisionSM Variable Annuity Contract SAI – June 14, 2012 45 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISL 102.90% 12/31/2007N/A11.6450 12/31/200811.6458.20728 12/31/20098.20710.102302 12/31/201010.10210.899277 12/31/201110.89910.493271 VISL 112.05% 12/31/2008N/A8.468598 12/31/20098.46810.5121247 12/31/201010.51211.4391389 12/31/201111.43911.1061475 VISL 133.05% 12/31/2009N/A10.031155 12/31/201010.03110.807198 12/31/201110.80710.389201 VISL 142.20% 12/31/2009N/A10.438571 12/31/201010.43811.341608 12/31/201111.34110.995578 VISL 21.95% 12/31/2007N/A11.94441 12/31/200811.9448.499108 12/31/20098.49910.561313 12/31/201010.56111.5031047 12/31/201111.50311.1801200 VISL 32.35% 12/31/2007N/A11.8170 12/31/200811.8178.374313 12/31/20098.37410.365618 12/31/201010.36511.245716 12/31/201111.24510.886741 VISL 42.65% 12/31/2007N/A11.7230 12/31/200811.7238.283109 12/31/20098.28310.221112 12/31/201010.22111.055110 12/31/201111.05510.670112 VISL 52.50% 12/31/2007N/A11.7700 12/31/200811.7708.328294 12/31/20098.32810.293507 12/31/201010.29311.150359 12/31/201111.15010.777351 VISL 62.80% 12/31/2007N/A11.6760 12/31/200811.6768.23741 12/31/20098.23710.14956 12/31/201010.14910.96162 12/31/201110.96110.56345 VISL 72.45% 12/31/2007N/A11.7860 12/31/200811.7868.344526 12/31/20098.34410.317662 12/31/201010.31711.181583 12/31/201111.18110.813542 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISL 82.75% 12/31/2007N/A11.6920 12/31/200811.6928.25261 12/31/20098.25210.173919 12/31/201010.17310.9931012 12/31/201110.99310.5991112 VISL 92.60% 12/31/2007N/A11.7390 12/31/200811.7398.298420 12/31/20098.29810.2451631 12/31/201010.24511.0871697 12/31/201111.08710.7051541 AZL Fusion Conservative Fund VISB 11.70% 12/31/2009N/A10.1486 12/31/201010.14811.071482 12/31/201111.07110.955902 VISB 102.95% 12/31/2009N/A10.1240 12/31/201010.12410.90716 12/31/201110.90710.6590 VISB 112.10% 12/31/2009N/A10.1400 12/31/201010.14011.01813 12/31/201111.01810.85926 VISB 133.10% 12/31/2009N/A10.1210 12/31/201010.12110.8880 12/31/201110.88810.6240 VISB 142.25% 12/31/2009N/A10.1372 12/31/201010.13710.9992 12/31/201110.99910.82422 VISB 22.00% 12/31/2009N/A10.1422 12/31/201010.14211.031169 12/31/201111.03110.883213 VISB 32.40% 12/31/2009N/A10.1340 12/31/201010.13410.97956 12/31/201110.97910.78811 VISB 42.70% 12/31/2009N/A10.1290 12/31/201010.12910.9403 12/31/201110.94010.7170 VISB 52.55% 12/31/2009N/A10.1310 12/31/201010.13110.9597 12/31/201110.95910.75329 VISB 62.85% 12/31/2009N/A10.1260 12/31/201010.12610.9209 12/31/201110.92010.6822 VISB 72.50% 12/31/2009N/A10.1320 12/31/201010.13210.96669 12/31/201110.96610.76486 The Allianz VisionSM Variable Annuity Contract SAI – June 14, 2012 46 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISB 82.80% 12/31/2009N/A10.1270 12/31/201010.12710.92744 12/31/201110.92710.69441 VISB 92.65% 12/31/2009N/A10.1300 12/31/201010.13010.94628 12/31/201110.94610.72963 VISC 12.45% 12/31/2009N/A10.1330 12/31/201010.13310.9726 12/31/201110.97210.7762 VISC 103.00% 12/31/2009N/A10.1230 12/31/201010.12310.9010 12/31/201110.90110.64721 VISC 112.30% 12/31/2009N/A10.1360 12/31/201010.13610.9920 12/31/201110.99210.8120 VISC 123.15% 12/31/2009N/A10.1200 12/31/201010.12010.8810 12/31/201110.88110.6120 VISC 131.75% 12/31/2009N/A10.14717 12/31/201010.14711.064101 12/31/201111.06410.943188 VISC 142.05% 12/31/2009N/A10.1410 12/31/201010.14111.0250 12/31/201111.02510.8710 VISC 22.75% 12/31/2009N/A10.1280 12/31/201010.12810.9330 12/31/201110.93310.7060 VISC 32.60% 12/31/2009N/A10.1300 12/31/201010.13010.95339 12/31/201110.95310.74142 VISC 42.90% 12/31/2009N/A10.1250 12/31/201010.12510.9140 12/31/201110.91410.6710 VISC 52.15% 12/31/2009N/A10.1390 12/31/201010.13911.0121 12/31/201111.01210.8472 VISC 72.55% 12/31/2009N/A10.1310 12/31/201010.13110.9590 12/31/201110.95910.7538 VISC 82.85% 12/31/2009N/A10.1260 12/31/201010.12610.92028 12/31/201110.92010.68238 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISC 92.70% 12/31/2009N/A10.1290 12/31/201010.12910.9400 12/31/201110.94010.717134 VISI 11.40% 12/31/2009N/A10.1540 12/31/201010.15411.1110 12/31/201111.11111.0270 VISI 102.65% 12/31/2009N/A10.13013 12/31/201010.13010.94650 12/31/201110.94610.729125 VISI 111.80% 12/31/2009N/A10.1464 12/31/201010.14611.05815 12/31/201111.05810.93150 VISI 131.95% 12/31/2009N/A10.1430 12/31/201010.14311.03810 12/31/201111.03810.89514 VISI 142.80% 12/31/2009N/A10.1270 12/31/201010.12710.9270 12/31/201110.92710.6948 VISI 21.70% 12/31/2009N/A10.14829 12/31/201010.14811.071620 12/31/201111.07110.955813 VISI 32.10% 12/31/2009N/A10.1408 12/31/201010.14011.01823 12/31/201111.01810.85952 VISI 42.40% 12/31/2009N/A10.1345 12/31/201010.13410.97910 12/31/201110.97910.7885 VISI 52.25% 12/31/2009N/A10.1371 12/31/201010.13710.99956 12/31/201110.99910.82470 VISI 62.55% 12/31/2009N/A10.1310 12/31/201010.13110.9590 12/31/201110.95910.75315 VISI 72.20% 12/31/2009N/A10.13812 12/31/201010.13811.005114 12/31/201111.00510.835156 VISI 82.50% 12/31/2009N/A10.13231 12/31/201010.13210.966157 12/31/201110.96610.764161 VISI 92.35% 12/31/2009N/A10.1359 12/31/201010.13510.98585 12/31/201110.98510.800196 The Allianz VisionSM Variable Annuity Contract SAI – June 14, 2012 47 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISL 11.65% 12/31/2009N/A10.14927 12/31/201010.14911.0771209 12/31/201111.07710.9671901 VISL 102.90% 12/31/2009N/A10.1250 12/31/201010.12510.9142 12/31/201110.91410.671117 VISL 112.05% 12/31/2009N/A10.1410 12/31/201010.14111.02510 12/31/201111.02510.87176 VISL 133.05% 12/31/2009N/A10.1220 12/31/201010.12210.8941 12/31/201110.89410.6360 VISL 142.20% 12/31/2009N/A10.1380 12/31/201010.13811.00517 12/31/201111.00510.83515 VISL 21.95% 12/31/2009N/A10.14379 12/31/201010.14311.038283 12/31/201111.03810.895368 VISL 32.35% 12/31/2009N/A10.1350 12/31/201010.13510.98557 12/31/201110.98510.800135 VISL 42.65% 12/31/2009N/A10.1300 12/31/201010.13010.9463 12/31/201110.94610.72919 VISL 52.50% 12/31/2009N/A10.1323 12/31/201010.13210.96646 12/31/201110.96610.76466 VISL 62.80% 12/31/2009N/A10.1270 12/31/201010.12710.9270 12/31/201110.92710.6940 VISL 72.45% 12/31/2009N/A10.1333 12/31/201010.13310.97262 12/31/201110.97210.77686 VISL 82.75% 12/31/2009N/A10.12897 12/31/201010.12810.933136 12/31/201110.93310.706124 VISL 92.60% 12/31/2009N/A10.1301 12/31/201010.13010.9536 12/31/201110.95310.741203 AZL Fusion Growth Fund VISB 11.70% 12/31/2007N/A12.7111918 12/31/200812.7117.6302599 12/31/20097.6309.917351 12/31/20109.91711.008165 12/31/201111.00810.343202 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISB 102.95% 12/31/2007N/A12.2930 12/31/200812.2937.287117 12/31/20097.2879.354192 12/31/20109.35410.254140 12/31/201110.2549.515135 VISB 112.10% 12/31/2008N/A7.519172 12/31/20097.5199.733183 12/31/20109.73310.761177 12/31/201110.76110.071169 VISB 133.10% 12/31/2009N/A9.2891 12/31/20109.28910.1670 12/31/201110.1679.4210 VISB 142.25% 12/31/2009N/A9.66524 12/31/20109.66510.66930 12/31/201110.6699.97126 VISB 22.00% 12/31/2007N/A12.609485 12/31/200812.6097.547581 12/31/20097.5479.779132 12/31/20109.77910.822187 12/31/201110.82210.138219 VISB 32.40% 12/31/2007N/A12.4750 12/31/200812.4757.436711 12/31/20097.4369.5972054 12/31/20109.59710.5792006 12/31/201110.5799.8711877 VISB 42.70% 12/31/2007N/A12.3750 12/31/200812.3757.355150 12/31/20097.3559.464370 12/31/20109.46410.400357 12/31/201110.4009.676349 VISB 52.55% 12/31/2007N/A12.4250 12/31/200812.4257.395252 12/31/20097.3959.530998 12/31/20109.53010.4891023 12/31/201110.4899.773952 VISB 62.85% 12/31/2007N/A12.3260 12/31/200812.3267.31424 12/31/20097.3149.398230 12/31/20109.39810.312225 12/31/201110.3129.579211 VISB 72.50% 12/31/2007N/A12.4420 12/31/200812.4427.4091135 12/31/20097.4099.5531753 12/31/20109.55310.5191735 12/31/201110.5199.8061653 The Allianz VisionSM Variable Annuity Contract SAI – June 14, 2012 48 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISB 82.80% 12/31/2007N/A12.3420 12/31/200812.3427.328232 12/31/20097.3289.420351 12/31/20109.42010.341341 12/31/201110.3419.611288 VISB 92.65% 12/31/2007N/A12.3920 12/31/200812.3927.368926 12/31/20097.3689.4861395 12/31/20109.48610.4301264 12/31/201110.4309.7081284 VISC 12.45% 12/31/2008N/A7.4238 12/31/20097.4239.5758 12/31/20109.57510.5497 12/31/201110.5499.83811 VISC 103.00% 12/31/2008N/A7.2755 12/31/20097.2759.33311 12/31/20109.33310.2265 12/31/201110.2269.4855 VISC 112.30% 12/31/2009N/A9.6420 12/31/20109.64210.6390 12/31/201110.6399.9370 VISC 123.15% 12/31/2009N/A9.2670 12/31/20109.26710.1380 12/31/201110.1389.3900 VISC 131.75% 12/31/2009N/A9.8940 12/31/20109.89410.9775 12/31/201110.97710.3096 VISC 142.05% 12/31/2009N/A9.7560 12/31/20109.75610.7920 12/31/201110.79210.1050 VISC 22.75% 12/31/2008N/A7.3410 12/31/20097.3419.4420 12/31/20109.44210.3710 12/31/201110.3719.6430 VISC 32.60% 12/31/2008N/A7.38219 12/31/20097.3829.50820 12/31/20109.50810.45930 12/31/201110.4599.74030 VISC 42.90% 12/31/2008N/A7.3010 12/31/20097.3019.3760 12/31/20109.37610.2830 12/31/201110.2839.5470 VISC 52.15% 12/31/2008N/A7.5054 12/31/20097.5059.7114 12/31/20109.71110.7314 12/31/201110.73110.0383 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISC 72.55% 12/31/2008N/A7.39513 12/31/20097.3959.53021 12/31/20109.53010.48921 12/31/201110.4899.77365 VISC 82.85% 12/31/2008N/A7.3141 12/31/20097.3149.3982 12/31/20109.39810.3121 12/31/201110.3129.5791 VISC 92.70% 12/31/2008N/A7.35523 12/31/20097.3559.46418 12/31/20109.46410.40027 12/31/201110.4009.67634 VISI 11.40% 12/31/2007N/A12.8130 12/31/200812.8137.7150 12/31/20097.71510.0570 12/31/201010.05711.1970 12/31/201111.19710.5530 VISI 102.65% 12/31/2007N/A12.3920 12/31/200812.3927.368216 12/31/20097.3689.486420 12/31/20109.48610.430382 12/31/201110.4309.708380 VISI 111.80% 12/31/2008N/A7.602445 12/31/20097.6029.871799 12/31/20109.87110.946786 12/31/201110.94610.275710 VISI 131.95% 12/31/2009N/A9.802283 12/31/20109.80210.853258 12/31/201110.85310.172232 VISI 142.80% 12/31/2009N/A9.42017 12/31/20109.42010.3410 12/31/201110.3419.6110 VISI 21.70% 12/31/2007N/A12.711477 12/31/200812.7117.630556 12/31/20097.6309.917283 12/31/20109.91711.008385 12/31/201111.00810.343382 VISI 32.10% 12/31/2007N/A12.5750 12/31/200812.5757.5191022 12/31/20097.5199.7331862 12/31/20109.73310.7611940 12/31/201110.76110.0711842 VISI 42.40% 12/31/2007N/A12.4750 12/31/200812.4757.436121 12/31/20097.4369.597350 12/31/20109.59710.579323 12/31/201110.5799.871301 The Allianz VisionSM Variable Annuity Contract SAI – June 14, 2012 49 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISI 52.25% 12/31/2007N/A12.5250 12/31/200812.5257.477525 12/31/20097.4779.6651263 12/31/20109.66510.6691248 12/31/201110.6699.9711256 VISI 62.55% 12/31/2007N/A12.4250 12/31/200812.4257.395135 12/31/20097.3959.530171 12/31/20109.53010.489164 12/31/201110.4899.773155 VISI 72.20% 12/31/2007N/A12.5420 12/31/200812.5427.4911884 12/31/20097.4919.6882644 12/31/20109.68810.7002742 12/31/201110.70010.0042530 VISI 82.50% 12/31/2007N/A12.4420 12/31/200812.4427.409263 12/31/20097.4099.553448 12/31/20109.55310.519334 12/31/201110.5199.806340 VISI 92.35% 12/31/2007N/A12.4920 12/31/200812.4927.4502244 12/31/20097.4509.6203102 12/31/20109.62010.6092836 12/31/201110.6099.9042716 VISL 11.65% 12/31/2007N/A12.728982 12/31/200812.7287.6441126 12/31/20097.6449.940101 12/31/20109.94011.039158 12/31/201111.03910.378162 VISL 102.90% 12/31/2007N/A12.3090 12/31/200812.3097.30192 12/31/20097.3019.376181 12/31/20109.37610.283163 12/31/201110.2839.547177 VISL 112.05% 12/31/2008N/A7.533100 12/31/20097.5339.756262 12/31/20109.75610.792307 12/31/201110.79210.105275 VISL 133.05% 12/31/2009N/A9.3108 12/31/20109.31010.1960 12/31/201110.1969.4520 VISL 142.20% 12/31/2009N/A9.68862 12/31/20109.68810.70059 12/31/201110.70010.00458 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISL 21.95% 12/31/2007N/A12.626179 12/31/200812.6267.560499 12/31/20097.5609.802353 12/31/20109.80210.853300 12/31/201110.85310.172299 VISL 32.35% 12/31/2007N/A12.4920 12/31/200812.4927.450593 12/31/20097.4509.6201404 12/31/20109.62010.6091397 12/31/201110.6099.9041271 VISL 42.65% 12/31/2007N/A12.3920 12/31/200812.3927.36855 12/31/20097.3689.486202 12/31/20109.48610.430203 12/31/201110.4309.708191 VISL 52.50% 12/31/2007N/A12.4420 12/31/200812.4427.409192 12/31/20097.4099.553723 12/31/20109.55310.519797 12/31/201110.5199.806743 VISL 62.80% 12/31/2007N/A12.3420 12/31/200812.3427.32844 12/31/20097.3289.420125 12/31/20109.42010.341128 12/31/201110.3419.61195 VISL 72.45% 12/31/2007N/A12.4580 12/31/200812.4587.423750 12/31/20097.4239.575900 12/31/20109.57510.549876 12/31/201110.5499.838819 VISL 82.75% 12/31/2007N/A12.3590 12/31/200812.3597.341138 12/31/20097.3419.442370 12/31/20109.44210.371247 12/31/201110.3719.643248 VISL 92.60% 12/31/2007N/A12.4080 12/31/200812.4087.382617 12/31/20097.3829.508984 12/31/20109.50810.459756 12/31/201110.4599.740791 AZL Fusion Moderate Fund VISB 11.70% 12/31/2007N/A12.297437 12/31/200812.2978.129612 12/31/20098.12910.3441013 12/31/201010.34411.3644698 12/31/201111.36410.8555749 The Allianz VisionSM Variable Annuity Contract SAI – June 14, 2012 50 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISB 102.95% 12/31/2007N/A11.8930 12/31/200811.8937.76478 12/31/20097.7649.756679 12/31/20109.75610.585814 12/31/201110.5859.986668 VISB 112.10% 12/31/2008N/A8.01140 12/31/20098.01110.15247 12/31/201010.15211.10868 12/31/201111.10810.56974 VISB 133.10% 12/31/2009N/A9.688343 12/31/20109.68810.496251 12/31/201110.4969.887253 VISB 142.25% 12/31/2009N/A10.08119 12/31/201010.08111.01425 12/31/201111.01410.46421 VISB 22.00% 12/31/2007N/A12.199101 12/31/200812.1998.040149 12/31/20098.04010.200555 12/31/201010.20011.1722033 12/31/201111.17210.6402248 VISB 32.40% 12/31/2007N/A12.0690 12/31/200812.0697.923397 12/31/20097.92310.011849 12/31/201010.01110.921861 12/31/201110.92110.360728 VISB 42.70% 12/31/2007N/A11.9720 12/31/200811.9727.83691 12/31/20097.8369.871161 12/31/20109.87110.736160 12/31/201110.73610.154138 VISB 52.55% 12/31/2007N/A12.0200 12/31/200812.0207.879137 12/31/20097.8799.941364 12/31/20109.94110.828430 12/31/201110.82810.257380 VISB 62.85% 12/31/2007N/A11.9240 12/31/200811.9247.79319 12/31/20097.7939.80263 12/31/20109.80210.64568 12/31/201110.64510.05354 VISB 72.50% 12/31/2007N/A12.0370 12/31/200812.0377.894550 12/31/20097.8949.964810 12/31/20109.96410.859844 12/31/201110.85910.291799 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISB 82.80% 12/31/2007N/A11.9400 12/31/200811.9407.807157 12/31/20097.8079.8251074 12/31/20109.82510.6761156 12/31/201110.67610.0871053 VISB 92.65% 12/31/2007N/A11.9880 12/31/200811.9887.850390 12/31/20097.8509.8941719 12/31/20109.89410.7671791 12/31/201110.76710.1881624 VISC 12.45% 12/31/2008N/A7.9084 12/31/20097.9089.98725 12/31/20109.98710.89024 12/31/201110.89010.32517 VISC 103.00% 12/31/2008N/A7.7502 12/31/20097.7509.73461 12/31/20109.73410.55646 12/31/201110.5569.95421 VISC 112.30% 12/31/2009N/A10.0570 12/31/201010.05710.9830 12/31/201110.98310.4290 VISC 123.15% 12/31/2009N/A9.66617 12/31/20109.66610.46637 12/31/201110.4669.85421 VISC 131.75% 12/31/2009N/A10.32056 12/31/201010.32011.331267 12/31/201111.33110.819302 VISC 142.05% 12/31/2009N/A10.1760 12/31/201010.17611.1400 12/31/201111.14010.6050 VISC 22.75% 12/31/2008N/A7.8215 12/31/20097.8219.8485 12/31/20109.84810.7065 12/31/201110.70610.1215 VISC 32.60% 12/31/2008N/A7.8650 12/31/20097.8659.9173 12/31/20109.91710.7988 12/31/201110.79810.2227 VISC 42.90% 12/31/2008N/A7.7780 12/31/20097.7789.7790 12/31/20109.77910.6150 12/31/201110.61510.0200 VISC 52.15% 12/31/2008N/A7.99638 12/31/20097.99610.12948 12/31/201010.12911.07744 12/31/201111.07710.53536 The Allianz VisionSM Variable Annuity Contract SAI – June 14, 2012 51 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISC 72.55% 12/31/2008N/A7.87927 12/31/20097.8799.94144 12/31/20109.94110.82845 12/31/201110.82810.25753 VISC 82.85% 12/31/2008N/A7.79312 12/31/20097.7939.802229 12/31/20109.80210.645241 12/31/201110.64510.053201 VISC 92.70% 12/31/2008N/A7.83635 12/31/20097.8369.871242 12/31/20109.87110.736240 12/31/201110.73610.154227 VISI 11.40% 12/31/2007N/A12.3960 12/31/200812.3968.2190 12/31/20098.21910.4900 12/31/201010.49011.5590 12/31/201111.55911.0750 VISI 102.65% 12/31/2007N/A11.9880 12/31/200811.9887.850151 12/31/20097.8509.8941292 12/31/20109.89410.7671403 12/31/201110.76710.1881523 VISI 111.80% 12/31/2008N/A8.100191 12/31/20098.10010.296415 12/31/201010.29611.300431 12/31/201111.30010.783435 VISI 131.95% 12/31/2009N/A10.223354 12/31/201010.22311.203337 12/31/201111.20310.676323 VISI 142.80% 12/31/2009N/A9.825875 12/31/20109.82510.676984 12/31/201110.67610.0871009 VISI 21.70% 12/31/2007N/A12.297191 12/31/200812.2978.129220 12/31/20098.12910.3441427 12/31/201010.34411.3646415 12/31/201111.36410.8557445 VISI 32.10% 12/31/2007N/A12.1660 12/31/200812.1668.011818 12/31/20098.01110.1521549 12/31/201010.15211.1081628 12/31/201111.10810.5691627 VISI 42.40% 12/31/2007N/A12.0690 12/31/200812.0697.923100 12/31/20097.92310.011156 12/31/201010.01110.921194 12/31/201110.92110.360194 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISI 52.25% 12/31/2007N/A12.1170 12/31/200812.1177.966392 12/31/20097.96610.081862 12/31/201010.08111.0141012 12/31/201111.01410.4641053 VISI 62.55% 12/31/2007N/A12.0200 12/31/200812.0207.87921 12/31/20097.8799.941124 12/31/20109.94110.828164 12/31/201110.82810.257144 VISI 72.20% 12/31/2007N/A12.1330 12/31/200812.1337.9811201 12/31/20097.98110.1052120 12/31/201010.10511.0462147 12/31/201111.04610.4992041 VISI 82.50% 12/31/2007N/A12.0370 12/31/200812.0377.894226 12/31/20097.8949.9645677 12/31/20109.96410.8596042 12/31/201110.85910.2916045 VISI 92.35% 12/31/2007N/A12.0850 12/31/200812.0857.9371033 12/31/20097.93710.0347060 12/31/201010.03410.9527290 12/31/201110.95210.3947199 VISL 11.65% 12/31/2007N/A12.313463 12/31/200812.3138.144680 12/31/20098.14410.3681908 12/31/201010.36811.3969904 12/31/201111.39610.89213074 VISL 102.90% 12/31/2007N/A11.9080 12/31/200811.9087.77862 12/31/20097.7789.7791160 12/31/20109.77910.6151359 12/31/201110.61510.0201218 VISL 112.05% 12/31/2008N/A8.02623 12/31/20098.02610.176108 12/31/201010.17611.140121 12/31/201111.14010.60596 VISL 133.05% 12/31/2009N/A9.711647 12/31/20109.71110.526676 12/31/201110.5269.920634 VISL 142.20% 12/31/2009N/A10.105158 12/31/201010.10511.046167 12/31/201111.04610.499149 The Allianz VisionSM Variable Annuity Contract SAI – June 14, 2012 52 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISL 21.95% 12/31/2007N/A12.21561 12/31/200812.2158.05596 12/31/20098.05510.223717 12/31/201010.22311.2033509 12/31/201111.20310.6764206 VISL 32.35% 12/31/2007N/A12.0850 12/31/200812.0857.937307 12/31/20097.93710.034803 12/31/201010.03410.952841 12/31/201110.95210.394642 VISL 42.65% 12/31/2007N/A11.9880 12/31/200811.9887.85013 12/31/20097.8509.89468 12/31/20109.89410.767143 12/31/201110.76710.188110 VISL 52.50% 12/31/2007N/A12.0370 12/31/200812.0377.894149 12/31/20097.8949.964352 12/31/20109.96410.859370 12/31/201110.85910.291332 VISL 62.80% 12/31/2007N/A11.9400 12/31/200811.9407.8076 12/31/20097.8079.82540 12/31/20109.82510.67666 12/31/201110.67610.08768 VISL 72.45% 12/31/2007N/A12.0530 12/31/200812.0537.908608 12/31/20097.9089.987827 12/31/20109.98710.890913 12/31/201110.89010.325867 VISL 82.75% 12/31/2007N/A11.9560 12/31/200811.9567.821205 12/31/20097.8219.8482542 12/31/20109.84810.7062764 12/31/201110.70610.1212562 VISL 92.60% 12/31/2007N/A12.0040 12/31/200812.0047.865473 12/31/20097.8659.9173821 12/31/20109.91710.7984082 12/31/201110.79810.2224054 AZL Gateway Fund VISB 11.70% 12/31/2010N/A10.082127 12/31/201110.08210.216210 VISB 102.95% 12/31/2010N/A9.9970 12/31/20119.99710.0040 VISB 112.10% 12/31/2010N/A10.0550 12/31/201110.05510.1481 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISB 133.10% 12/31/2010N/A9.9870 12/31/20119.9879.9790 VISB 142.25% 12/31/2010N/A10.0440 12/31/201110.04410.1220 VISB 22.00% 12/31/2010N/A10.06139 12/31/201110.06110.16554 VISB 32.40% 12/31/2010N/A10.03410 12/31/201110.03410.09714 VISB 42.70% 12/31/2010N/A10.0143 12/31/201110.01410.0463 VISB 52.55% 12/31/2010N/A10.0240 12/31/201110.02410.0712 VISB 62.85% 12/31/2010N/A10.00420 12/31/201110.00410.02120 VISB 72.50% 12/31/2010N/A10.0280 12/31/201110.02810.0802 VISB 82.80% 12/31/2010N/A10.0071 12/31/201110.00710.02913 VISB 92.65% 12/31/2010N/A10.0174 12/31/201110.01710.05517 VISC 12.45% 12/31/2010N/A10.0310 12/31/201110.03110.0883 VISC 103.00% 12/31/2010N/A9.9940 12/31/20119.9949.9963 VISC 112.30% 12/31/2010N/A10.0410 12/31/201110.04110.1141 VISC 123.15% 12/31/2010N/A9.9840 12/31/20119.9849.9712 VISC 131.75% 12/31/2010N/A10.07810 12/31/201110.07810.20721 VISC 142.05% 12/31/2010N/A10.0580 12/31/201110.05810.1560 VISC 22.75% 12/31/2010N/A10.0110 12/31/201110.01110.0380 VISC 32.60% 12/31/2010N/A10.0210 12/31/201110.02110.06322 VISC 42.90% 12/31/2010N/A10.0010 12/31/201110.00110.0130 The Allianz VisionSM Variable Annuity Contract SAI – June 14, 2012 53 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISC 52.15% 12/31/2010N/A10.0510 12/31/201110.05110.1390 VISC 72.55% 12/31/2010N/A10.0240 12/31/201110.02410.0712 VISC 82.85% 12/31/2010N/A10.0040 12/31/201110.00410.0210 VISC 92.70% 12/31/2010N/A10.0140 12/31/201110.01410.0460 VISI 11.40% 12/31/2010N/A10.1020 12/31/201110.10210.2670 VISI 102.65% 12/31/2010N/A10.0177 12/31/201110.01710.05541 VISI 111.80% 12/31/2010N/A10.0756 12/31/201110.07510.1997 VISI 131.95% 12/31/2010N/A10.0650 12/31/201110.06510.17323 VISI 142.80% 12/31/2010N/A10.0072 12/31/201110.00710.0292 VISI 21.70% 12/31/2010N/A10.082128 12/31/201110.08210.216173 VISI 32.10% 12/31/2010N/A10.05514 12/31/201110.05510.14817 VISI 42.40% 12/31/2010N/A10.0340 12/31/201110.03410.0975 VISI 52.25% 12/31/2010N/A10.0444 12/31/201110.04410.12214 VISI 62.55% 12/31/2010N/A10.0240 12/31/201110.02410.0710 VISI 72.20% 12/31/2010N/A10.0484 12/31/201110.04810.13127 VISI 82.50% 12/31/2010N/A10.0288 12/31/201110.02810.08036 VISI 92.35% 12/31/2010N/A10.0388 12/31/201110.03810.10537 VISL 11.65% 12/31/2010N/A10.085407 12/31/201110.08510.224599 VISL 102.90% 12/31/2010N/A10.0015 12/31/201110.00110.01342 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISL 112.05% 12/31/2010N/A10.0580 12/31/201110.05810.1561 VISL 133.05% 12/31/2010N/A9.9900 12/31/20119.9909.9883 VISL 142.20% 12/31/2010N/A10.0480 12/31/201110.04810.1312 VISL 21.95% 12/31/2010N/A10.065111 12/31/201110.06510.173156 VISL 32.35% 12/31/2010N/A10.0380 12/31/201110.03810.1054 VISL 42.65% 12/31/2010N/A10.0170 12/31/201110.01710.05514 VISL 52.50% 12/31/2010N/A10.0283 12/31/201110.02810.0805 VISL 62.80% 12/31/2010N/A10.0070 12/31/201110.00710.0294 VISL 72.45% 12/31/2010N/A10.03111 12/31/201110.03110.08817 VISL 82.75% 12/31/2010N/A10.01121 12/31/201110.01110.03857 VISL 92.60% 12/31/2010N/A10.02110 12/31/201110.02110.06313 AZL Growth Index Strategy Fund VISB 11.70% 12/31/2009N/A10.061230 12/31/201010.06111.2191659 12/31/201111.21911.0312579 VISB 102.95% 12/31/2009N/A10.037176 12/31/201010.03711.053164 12/31/201111.05310.733194 VISB 112.10% 12/31/2009N/A10.053105 12/31/201010.05311.165104 12/31/201111.16510.93577 VISB 133.10% 12/31/2009N/A10.0341 12/31/201010.03411.033101 12/31/201111.03310.69850 VISB 142.25% 12/31/2009N/A10.05010 12/31/201010.05011.14511 12/31/201111.14510.89910 VISB 22.00% 12/31/2009N/A10.055117 12/31/201010.05511.179424 12/31/201111.17910.959691 The Allianz VisionSM Variable Annuity Contract SAI – June 14, 2012 54 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISB 32.40% 12/31/2009N/A10.047457 12/31/201010.04711.125474 12/31/201111.12510.863443 VISB 42.70% 12/31/2009N/A10.042170 12/31/201010.04211.086195 12/31/201111.08610.792186 VISB 52.55% 12/31/2009N/A10.045245 12/31/201010.04511.105316 12/31/201111.10510.828284 VISB 62.85% 12/31/2009N/A10.039190 12/31/201010.03911.066193 12/31/201111.06610.757166 VISB 72.50% 12/31/2009N/A10.045740 12/31/201010.04511.112694 12/31/201111.11210.840688 VISB 82.80% 12/31/2009N/A10.040277 12/31/201010.04011.072208 12/31/201111.07210.769216 VISB 92.65% 12/31/2009N/A10.043571 12/31/201010.04311.092606 12/31/201111.09210.804618 VISC 12.45% 12/31/2009N/A10.04629 12/31/201010.04611.11927 12/31/201111.11910.85127 VISC 103.00% 12/31/2009N/A10.0363 12/31/201010.03611.0463 12/31/201111.04610.7223 VISC 112.30% 12/31/2009N/A10.0492 12/31/201010.04911.1392 12/31/201111.13910.8872 VISC 123.15% 12/31/2009N/A10.0330 12/31/201010.03311.0260 12/31/201111.02610.6860 VISC 131.75% 12/31/2009N/A10.06025 12/31/201010.06011.212141 12/31/201111.21211.019269 VISC 142.05% 12/31/2009N/A10.0540 12/31/201010.05411.1720 12/31/201111.17210.9470 VISC 22.75% 12/31/2009N/A10.04113 12/31/201010.04111.07916 12/31/201111.07910.78016 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISC 32.60% 12/31/2009N/A10.0440 12/31/201010.04411.0992 12/31/201111.09910.8169 VISC 42.90% 12/31/2009N/A10.0380 12/31/201010.03811.0590 12/31/201111.05910.7450 VISC 52.15% 12/31/2009N/A10.0522 12/31/201010.05211.1592 12/31/201111.15910.9234 VISC 72.55% 12/31/2009N/A10.04523 12/31/201010.04511.10531 12/31/201111.10510.82828 VISC 82.85% 12/31/2009N/A10.0399 12/31/201010.03911.0665 12/31/201111.06610.75742 VISC 92.70% 12/31/2009N/A10.04276 12/31/201010.04211.08670 12/31/201111.08610.79262 VISI 11.40% 12/31/2009N/A10.0670 12/31/201010.06711.2590 12/31/201111.25911.1040 VISI 102.65% 12/31/2009N/A10.043256 12/31/201010.04311.092299 12/31/201111.09210.804302 VISI 111.80% 12/31/2009N/A10.059319 12/31/201010.05911.205311 12/31/201111.20511.007328 VISI 131.95% 12/31/2009N/A10.05677 12/31/201010.05611.18589 12/31/201111.18510.97171 VISI 142.80% 12/31/2009N/A10.0400 12/31/201010.04011.07225 12/31/201111.07210.76939 VISI 21.70% 12/31/2009N/A10.061173 12/31/201010.06111.2191608 12/31/201111.21911.0312395 VISI 32.10% 12/31/2009N/A10.053979 12/31/201010.05311.165947 12/31/201111.16510.935928 VISI 42.40% 12/31/2009N/A10.047112 12/31/201010.04711.12579 12/31/201111.12510.86381 The Allianz VisionSM Variable Annuity Contract SAI – June 14, 2012 55 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISI 52.25% 12/31/2009N/A10.050590 12/31/201010.05011.145650 12/31/201111.14510.899679 VISI 62.55% 12/31/2009N/A10.04518 12/31/201010.04511.10523 12/31/201111.10510.82824 VISI 72.20% 12/31/2009N/A10.0511471 12/31/201010.05111.1521412 12/31/201111.15210.9111371 VISI 82.50% 12/31/2009N/A10.045249 12/31/201010.04511.112536 12/31/201111.11210.840880 VISI 92.35% 12/31/2009N/A10.0481421 12/31/201010.04811.1321659 12/31/201111.13210.8751677 VISL 11.65% 12/31/2009N/A10.062125 12/31/201010.06211.2253759 12/31/201111.22511.0436545 VISL 102.90% 12/31/2009N/A10.038185 12/31/201010.03811.059192 12/31/201111.05910.745219 VISL 112.05% 12/31/2009N/A10.054112 12/31/201010.05411.172105 12/31/201111.17210.947104 VISL 133.05% 12/31/2009N/A10.03514 12/31/201010.03511.03914 12/31/201111.03910.71050 VISL 142.20% 12/31/2009N/A10.05162 12/31/201010.05111.15263 12/31/201111.15210.91157 VISL 21.95% 12/31/2009N/A10.05685 12/31/201010.05611.1851521 12/31/201111.18510.9712634 VISL 32.35% 12/31/2009N/A10.048404 12/31/201010.04811.132454 12/31/201111.13210.875414 VISL 42.65% 12/31/2009N/A10.043162 12/31/201010.04311.092151 12/31/201111.09210.804166 VISL 52.50% 12/31/2009N/A10.045409 12/31/201010.04511.112371 12/31/201111.11210.840326 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISL 62.80% 12/31/2009N/A10.04034 12/31/201010.04011.07234 12/31/201111.07210.76942 VISL 72.45% 12/31/2009N/A10.046671 12/31/201010.04611.119662 12/31/201111.11910.851629 VISL 82.75% 12/31/2009N/A10.041173 12/31/201010.04111.079246 12/31/201111.07910.780439 VISL 92.60% 12/31/2009N/A10.044644 12/31/201010.04411.099709 12/31/201111.09910.816818 AZL International Index Fund VISB 11.70% 12/31/2009N/A9.75521 12/31/20109.75510.27342 12/31/201110.2738.81053 VISB 102.95% 12/31/2009N/A9.73217 12/31/20109.73210.12119 12/31/201110.1218.57220 VISB 112.10% 12/31/2009N/A9.74717 12/31/20109.74710.22424 12/31/201110.2248.73327 VISB 133.10% 12/31/2009N/A9.7290 12/31/20109.72910.1030 12/31/201110.1038.5440 VISB 142.25% 12/31/2009N/A9.7457 12/31/20109.74510.2067 12/31/201110.2068.7056 VISB 22.00% 12/31/2009N/A9.74910 12/31/20109.74910.23618 12/31/201110.2368.75232 VISB 32.40% 12/31/2009N/A9.74261 12/31/20109.74210.18863 12/31/201110.1888.67672 VISB 42.70% 12/31/2009N/A9.73622 12/31/20109.73610.15129 12/31/201110.1518.61929 VISB 52.55% 12/31/2009N/A9.73975 12/31/20109.73910.17072 12/31/201110.1708.64883 VISB 62.85% 12/31/2009N/A9.73317 12/31/20109.73310.13319 12/31/201110.1338.59120 The Allianz VisionSM Variable Annuity Contract SAI – June 14, 2012 56 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISB 72.50% 12/31/2009N/A9.740124 12/31/20109.74010.176125 12/31/201110.1768.657129 VISB 82.80% 12/31/2009N/A9.73438 12/31/20109.73410.13954 12/31/201110.1398.60055 VISB 92.65% 12/31/2009N/A9.737115 12/31/20109.73710.157104 12/31/201110.1578.629111 VISC 12.45% 12/31/2009N/A9.7411 12/31/20109.74110.1827 12/31/201110.1828.66710 VISC 103.00% 12/31/2009N/A9.7311 12/31/20109.73110.1150 12/31/201110.1158.5630 VISC 112.30% 12/31/2009N/A9.7440 12/31/20109.74410.2000 12/31/201110.2008.6950 VISC 123.15% 12/31/2009N/A9.7280 12/31/20109.72810.0970 12/31/201110.0978.5350 VISC 131.75% 12/31/2009N/A9.7540 12/31/20109.75410.2675 12/31/201110.2678.80014 VISC 142.05% 12/31/2009N/A9.7480 12/31/20109.74810.2300 12/31/201110.2308.7430 VISC 22.75% 12/31/2009N/A9.7352 12/31/20109.73510.1452 12/31/201110.1458.6102 VISC 32.60% 12/31/2009N/A9.7381 12/31/20109.73810.16325 12/31/201110.1638.63824 VISC 42.90% 12/31/2009N/A9.7320 12/31/20109.73210.1270 12/31/201110.1278.5820 VISC 52.15% 12/31/2009N/A9.7460 12/31/20109.74610.2185 12/31/201110.2188.7240 VISC 72.55% 12/31/2009N/A9.7392 12/31/20109.73910.1702 12/31/201110.1708.6482 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISC 82.85% 12/31/2009N/A9.73314 12/31/20109.73310.13314 12/31/201110.1338.59113 VISC 92.70% 12/31/2009N/A9.7367 12/31/20109.73610.1517 12/31/201110.1518.6197 VISI 11.40% 12/31/2009N/A9.7610 12/31/20109.76110.3100 12/31/201110.3108.8680 VISI 102.65% 12/31/2009N/A9.73731 12/31/20109.73710.15740 12/31/201110.1578.62947 VISI 111.80% 12/31/2009N/A9.753102 12/31/20109.75310.261219 12/31/201110.2618.791147 VISI 131.95% 12/31/2009N/A9.75069 12/31/20109.75010.24373 12/31/201110.2438.76272 VISI 142.80% 12/31/2009N/A9.7340 12/31/20109.73410.1390 12/31/201110.1398.6000 VISI 21.70% 12/31/2009N/A9.75520 12/31/20109.75510.27367 12/31/201110.2738.81087 VISI 32.10% 12/31/2009N/A9.747190 12/31/20109.74710.224215 12/31/201110.2248.733211 VISI 42.40% 12/31/2009N/A9.74226 12/31/20109.74210.18827 12/31/201110.1888.67629 VISI 52.25% 12/31/2009N/A9.745158 12/31/20109.74510.206141 12/31/201110.2068.705146 VISI 62.55% 12/31/2009N/A9.73913 12/31/20109.73910.1707 12/31/201110.1708.6488 VISI 72.20% 12/31/2009N/A9.746170 12/31/20109.74610.212190 12/31/201110.2128.714197 VISI 82.50% 12/31/2009N/A9.74024 12/31/20109.74010.17632 12/31/201110.1768.65737 The Allianz VisionSM Variable Annuity Contract SAI – June 14, 2012 57 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISI 92.35% 12/31/2009N/A9.743247 12/31/20109.74310.194232 12/31/201110.1948.686251 VISL 11.65% 12/31/2009N/A9.75621 12/31/20109.75610.27973 12/31/201110.2798.820138 VISL 102.90% 12/31/2009N/A9.73219 12/31/20109.73210.12716 12/31/201110.1278.58218 VISL 112.05% 12/31/2009N/A9.74819 12/31/20109.74810.23025 12/31/201110.2308.74344 VISL 133.05% 12/31/2009N/A9.7301 12/31/20109.73010.1090 12/31/201110.1098.5530 VISL 142.20% 12/31/2009N/A9.7466 12/31/20109.74610.21228 12/31/201110.2128.71432 VISL 21.95% 12/31/2009N/A9.7506 12/31/20109.75010.24330 12/31/201110.2438.76247 VISL 32.35% 12/31/2009N/A9.74387 12/31/20109.74310.19488 12/31/201110.1948.686102 VISL 42.65% 12/31/2009N/A9.73728 12/31/20109.73710.15745 12/31/201110.1578.62947 VISL 52.50% 12/31/2009N/A9.74048 12/31/20109.74010.17652 12/31/201110.1768.65762 VISL 62.80% 12/31/2009N/A9.7342 12/31/20109.73410.1393 12/31/201110.1398.6002 VISL 72.45% 12/31/2009N/A9.741109 12/31/20109.74110.18296 12/31/201110.1828.667107 VISL 82.75% 12/31/2009N/A9.73545 12/31/20109.73510.14525 12/31/201110.1458.61028 VISL 92.60% 12/31/2009N/A9.738146 12/31/20109.73810.16364 12/31/201110.1638.63872 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option AZL Invesco Equity and Income Fund VISB 11.70% 12/31/2007N/A12.691423 12/31/200812.6919.492446 12/31/20099.49211.465367 12/31/201011.46512.5951024 12/31/201112.59512.1131320 VISB 102.95% 12/31/2007N/A12.1220 12/31/200812.1228.95416 12/31/20098.95410.680129 12/31/201010.68011.587148 12/31/201111.58711.006269 VISB 112.10% 12/31/2008N/A9.3173 12/31/20099.31711.2079 12/31/201011.20712.2636 12/31/201112.26311.7479 VISB 133.10% 12/31/2009N/A10.59048 12/31/201010.59011.47260 12/31/201111.47210.88094 VISB 142.25% 12/31/2009N/A11.11230 12/31/201011.11212.14136 12/31/201112.14111.61334 VISB 22.00% 12/31/2007N/A12.552104 12/31/200812.5529.36072 12/31/20099.36011.271124 12/31/201011.27112.345269 12/31/201112.34511.838388 VISB 32.40% 12/31/2007N/A12.3690 12/31/200812.3699.18750 12/31/20099.18711.018279 12/31/201011.01812.020245 12/31/201112.02011.480213 VISB 42.70% 12/31/2007N/A12.2340 12/31/200812.2349.05915 12/31/20099.05910.83247 12/31/201010.83211.782109 12/31/201111.78211.219168 VISB 52.55% 12/31/2007N/A12.3010 12/31/200812.3019.12323 12/31/20099.12310.92579 12/31/201010.92511.90099 12/31/201111.90011.349100 VISB 62.85% 12/31/2007N/A12.1670 12/31/200812.1678.9965 12/31/20098.99610.74024 12/31/201010.74011.66419 12/31/201111.66411.09024 The Allianz VisionSM Variable Annuity Contract SAI – June 14, 2012 58 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISB 72.50% 12/31/2007N/A12.3240 12/31/200812.3249.144102 12/31/20099.14410.956162 12/31/201010.95611.940173 12/31/201111.94011.392180 VISB 82.80% 12/31/2007N/A12.1890 12/31/200812.1899.01711 12/31/20099.01710.771250 12/31/201010.77111.703365 12/31/201111.70311.133403 VISB 92.65% 12/31/2007N/A12.2560 12/31/200812.2569.08041 12/31/20099.08010.863470 12/31/201010.86311.821495 12/31/201111.82111.262531 VISC 12.45% 12/31/2008N/A9.1655 12/31/20099.16510.9876 12/31/201010.98711.9806 12/31/201111.98011.4367 VISC 103.00% 12/31/2008N/A8.9340 12/31/20098.93410.6506 12/31/201010.65011.54914 12/31/201111.54910.96413 VISC 112.30% 12/31/2009N/A11.0813 12/31/201011.08112.1003 12/31/201112.10011.5683 VISC 123.15% 12/31/2009N/A10.5605 12/31/201010.56011.4348 12/31/201111.43410.83813 VISC 131.75% 12/31/2009N/A11.42322 12/31/201011.42312.543104 12/31/201112.54312.057135 VISC 142.05% 12/31/2009N/A11.2400 12/31/201011.24012.3050 12/31/201112.30511.7930 VISC 22.75% 12/31/2008N/A9.0380 12/31/20099.03810.8020 12/31/201010.80211.7420 12/31/201111.74211.1760 VISC 32.60% 12/31/2008N/A9.1010 12/31/20099.10110.8942 12/31/201010.89411.8612 12/31/201111.86111.3052 VISC 42.90% 12/31/2008N/A8.9750 12/31/20098.97510.7100 12/31/201010.71011.6250 12/31/201111.62511.0480 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISC 52.15% 12/31/2008N/A9.2951 12/31/20099.29511.1762 12/31/201011.17612.2232 12/31/201112.22311.7034 VISC 72.55% 12/31/2008N/A9.1236 12/31/20099.12310.9254 12/31/201010.92511.9007 12/31/201111.90011.3492 VISC 82.85% 12/31/2008N/A8.9961 12/31/20098.99610.74042 12/31/201010.74011.66440 12/31/201111.66411.09025 VISC 92.70% 12/31/2008N/A9.05913 12/31/20099.05910.83250 12/31/201010.83211.78248 12/31/201111.78211.21943 VISI 11.40% 12/31/2007N/A12.8320 12/31/200812.8329.6270 12/31/20099.62711.6620 12/31/201011.66212.8500 12/31/201112.85012.3950 VISI 102.65% 12/31/2007N/A12.2560 12/31/200812.2569.08055 12/31/20099.08010.863401 12/31/201010.86311.821412 12/31/201111.82111.262473 VISI 111.80% 12/31/2008N/A9.44882 12/31/20099.44811.400153 12/31/201011.40012.511164 12/31/201112.51112.021160 VISI 131.95% 12/31/2009N/A11.303136 12/31/201011.30312.387126 12/31/201112.38711.883120 VISI 142.80% 12/31/2009N/A10.771134 12/31/201010.77111.703138 12/31/201111.70311.133163 VISI 21.70% 12/31/2007N/A12.69198 12/31/200812.6919.492112 12/31/20099.49211.465199 12/31/201011.46512.595961 12/31/201112.59512.1131261 VISI 32.10% 12/31/2007N/A12.5060 12/31/200812.5069.317196 12/31/20099.31711.207489 12/31/201011.20712.263483 12/31/201112.26311.747449 The Allianz VisionSM Variable Annuity Contract SAI – June 14, 2012 59 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISI 42.40% 12/31/2007N/A12.3690 12/31/200812.3699.18725 12/31/20099.18711.01866 12/31/201011.01812.02063 12/31/201112.02011.48069 VISI 52.25% 12/31/2007N/A12.4380 12/31/200812.4389.252284 12/31/20099.25211.112532 12/31/201011.11212.141596 12/31/201112.14111.613557 VISI 62.55% 12/31/2007N/A12.3010 12/31/200812.3019.12314 12/31/20099.12310.92570 12/31/201010.92511.90077 12/31/201111.90011.34975 VISI 72.20% 12/31/2007N/A12.4610 12/31/200812.4619.273238 12/31/20099.27311.144411 12/31/201011.14412.182384 12/31/201112.18211.658382 VISI 82.50% 12/31/2007N/A12.3240 12/31/200812.3249.14458 12/31/20099.14410.9561446 12/31/201010.95611.9401523 12/31/201111.94011.3921516 VISI 92.35% 12/31/2007N/A12.3920 12/31/200812.3929.208224 12/31/20099.20811.0501489 12/31/201011.05012.0601488 12/31/201112.06011.5241507 VISL 11.65% 12/31/2007N/A12.715146 12/31/200812.7159.515135 12/31/20099.51511.497252 12/31/201011.49712.6371497 12/31/201112.63712.1602199 VISL 102.90% 12/31/2007N/A12.1440 12/31/200812.1448.97531 12/31/20098.97510.710361 12/31/201010.71011.625364 12/31/201111.62511.048268 VISL 112.05% 12/31/2008N/A9.33927 12/31/20099.33911.240104 12/31/201011.24012.305126 12/31/201112.30511.793133 VISL 133.05% 12/31/2009N/A10.620211 12/31/201010.62011.510245 12/31/201111.51010.922160 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISL 142.20% 12/31/2009N/A11.14456 12/31/201011.14412.18259 12/31/201112.18211.65859 VISL 21.95% 12/31/2007N/A12.575187 12/31/200812.5759.382197 12/31/20099.38211.303128 12/31/201011.30312.387573 12/31/201112.38711.883702 VISL 32.35% 12/31/2007N/A12.3920 12/31/200812.3929.20890 12/31/20099.20811.050155 12/31/201011.05012.060148 12/31/201112.06011.524149 VISL 42.65% 12/31/2007N/A12.2560 12/31/200812.2569.08036 12/31/20099.08010.86363 12/31/201010.86311.82184 12/31/201111.82111.26288 VISL 52.50% 12/31/2007N/A12.3240 12/31/200812.3249.14479 12/31/20099.14410.956182 12/31/201010.95611.940189 12/31/201111.94011.392177 VISL 62.80% 12/31/2007N/A12.1890 12/31/200812.1899.01720 12/31/20099.01710.77160 12/31/201010.77111.70364 12/31/201111.70311.13364 VISL 72.45% 12/31/2007N/A12.3470 12/31/200812.3479.16595 12/31/20099.16510.987138 12/31/201010.98711.980127 12/31/201111.98011.436143 VISL 82.75% 12/31/2007N/A12.2110 12/31/200812.2119.03812 12/31/20099.03810.802488 12/31/201010.80211.742592 12/31/201111.74211.176618 VISL 92.60% 12/31/2007N/A12.2790 12/31/200812.2799.10194 12/31/20099.10110.894791 12/31/201010.89411.861769 12/31/201111.86111.305792 The Allianz VisionSM Variable Annuity Contract SAI – June 14, 2012 60 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option AZL Invesco Growth and Income Fund VISB 11.70% 12/31/2007N/A14.008117 12/31/200814.0089.246175 12/31/20099.24611.24086 12/31/201011.24012.41898 12/31/201112.41811.972109 VISB 102.95% 12/31/2007N/A12.8870 12/31/200812.8878.40010 12/31/20098.40010.08515 12/31/201010.08511.00320 12/31/201111.00310.47619 VISB 112.10% 12/31/2008N/A8.9673 12/31/20098.96710.8579 12/31/201010.85711.94611 12/31/201111.94611.47110 VISB 133.10% 12/31/2009N/A9.9540 12/31/20109.95410.8440 12/31/201110.84410.3100 VISB 142.25% 12/31/2009N/A10.71657 12/31/201010.71611.77454 12/31/201111.77411.28958 VISB 22.00% 12/31/2007N/A13.73077 12/31/200813.7309.036134 12/31/20099.03610.95119 12/31/201010.95112.06230 12/31/201112.06211.59437 VISB 32.40% 12/31/2007N/A13.3680 12/31/200813.3688.76389 12/31/20098.76310.578160 12/31/201010.57811.604113 12/31/201111.60411.110181 VISB 42.70% 12/31/2007N/A13.1030 12/31/200813.1038.56313 12/31/20098.56310.30627 12/31/201010.30611.27225 12/31/201111.27210.76020 VISB 52.55% 12/31/2007N/A13.2350 12/31/200813.2358.66220 12/31/20098.66210.44144 12/31/201010.44111.43747 12/31/201111.43710.93350 VISB 62.85% 12/31/2007N/A12.9730 12/31/200812.9738.4657 12/31/20098.46510.1738 12/31/201010.17311.11013 12/31/201111.11010.5897 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISB 72.50% 12/31/2007N/A13.2790 12/31/200813.2798.69632 12/31/20098.69610.48691 12/31/201010.48611.49293 12/31/201111.49210.99293 VISB 82.80% 12/31/2007N/A13.0160 12/31/200813.0168.49815 12/31/20098.49810.21738 12/31/201010.21711.16424 12/31/201111.16410.64532 VISB 92.65% 12/31/2007N/A13.1470 12/31/200813.1478.59636 12/31/20098.59610.35150 12/31/201010.35111.32751 12/31/201111.32710.81746 VISC 12.45% 12/31/2008N/A8.7291 12/31/20098.72910.5321 12/31/201010.53211.5482 12/31/201111.54811.0511 VISC 103.00% 12/31/2008N/A8.3680 12/31/20098.36810.0410 12/31/201010.04110.9502 12/31/201110.95010.4210 VISC 112.30% 12/31/2009N/A10.6704 12/31/201010.67011.7170 12/31/201111.71711.2290 VISC 123.15% 12/31/2009N/A9.9110 12/31/20109.91110.7920 12/31/201110.79210.2550 VISC 131.75% 12/31/2009N/A11.1821 12/31/201011.18212.3486 12/31/201112.34811.8998 VISC 142.05% 12/31/2009N/A10.9040 12/31/201010.90412.0040 12/31/201112.00411.5330 VISC 22.75% 12/31/2008N/A8.5305 12/31/20098.53010.2615 12/31/201010.26111.2185 12/31/201111.21810.7025 VISC 32.60% 12/31/2008N/A8.6290 12/31/20098.62910.3960 12/31/201010.39611.3821 12/31/201111.38210.8751 VISC 42.90% 12/31/2008N/A8.4330 12/31/20098.43310.1280 12/31/201010.12811.0560 12/31/201111.05610.5320 The Allianz VisionSM Variable Annuity Contract SAI – June 14, 2012 61 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISC 52.15% 12/31/2008N/A8.9322 12/31/20098.93210.81012 12/31/201010.81011.88823 12/31/201111.88811.41022 VISC 72.55% 12/31/2008N/A8.6621 12/31/20098.66210.4411 12/31/201010.44111.4371 12/31/201111.43710.9332 VISC 82.85% 12/31/2008N/A8.4651 12/31/20098.46510.1731 12/31/201010.17311.1101 12/31/201111.11010.5892 VISC 92.70% 12/31/2008N/A8.5636 12/31/20098.56310.3069 12/31/201010.30611.27221 12/31/201111.27210.76024 VISI 11.40% 12/31/2007N/A14.2910 12/31/200814.2919.4620 12/31/20099.46211.5370 12/31/201011.53712.7830 12/31/201112.78312.3610 VISI 102.65% 12/31/2007N/A13.1470 12/31/200813.1478.59618 12/31/20098.59610.35163 12/31/201010.35111.32753 12/31/201111.32710.81752 VISI 111.80% 12/31/2008N/A9.17674 12/31/20099.17611.143214 12/31/201011.14312.298241 12/31/201112.29811.845245 VISI 131.95% 12/31/2009N/A10.999154 12/31/201010.99912.121178 12/31/201112.12111.657159 VISI 142.80% 12/31/2009N/A10.2175 12/31/201010.21711.1640 12/31/201111.16410.6450 VISI 21.70% 12/31/2007N/A14.00824 12/31/200814.0089.24634 12/31/20099.24611.24019 12/31/201011.24012.41882 12/31/201112.41811.972106 VISI 32.10% 12/31/2007N/A13.6390 12/31/200813.6398.967110 12/31/20098.96710.857227 12/31/201010.85711.946239 12/31/201111.94611.471238 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISI 42.40% 12/31/2007N/A13.3680 12/31/200813.3688.7639 12/31/20098.76310.57822 12/31/201010.57811.60422 12/31/201111.60411.11026 VISI 52.25% 12/31/2007N/A13.5030 12/31/200813.5038.86488 12/31/20098.86410.716173 12/31/201010.71611.774208 12/31/201111.77411.289202 VISI 62.55% 12/31/2007N/A13.2350 12/31/200813.2358.6626 12/31/20098.66210.44116 12/31/201010.44111.43719 12/31/201111.43710.93324 VISI 72.20% 12/31/2007N/A13.5480 12/31/200813.5488.898133 12/31/20098.89810.763245 12/31/201010.76311.831251 12/31/201111.83111.350278 VISI 82.50% 12/31/2007N/A13.2790 12/31/200813.2798.69646 12/31/20098.69610.48669 12/31/201010.48611.49274 12/31/201111.49210.99287 VISI 92.35% 12/31/2007N/A13.4130 12/31/200813.4138.796120 12/31/20098.79610.624236 12/31/201010.62411.660230 12/31/201111.66011.169222 VISL 11.65% 12/31/2007N/A14.05531 12/31/200814.0559.28246 12/31/20099.28211.28918 12/31/201011.28912.478103 12/31/201112.47812.036136 VISL 102.90% 12/31/2007N/A12.9300 12/31/200812.9308.43316 12/31/20098.43310.12849 12/31/201010.12811.05639 12/31/201111.05610.53241 VISL 112.05% 12/31/2008N/A9.00135 12/31/20099.00110.904132 12/31/201010.90412.004155 12/31/201112.00411.533228 VISL 133.05% 12/31/2009N/A9.9971 12/31/20109.99710.8970 12/31/201110.89710.3650 The Allianz VisionSM Variable Annuity Contract SAI – June 14, 2012 62 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISL 142.20% 12/31/2009N/A10.76331 12/31/201010.76311.83131 12/31/201111.83111.35032 VISL 21.95% 12/31/2007N/A13.7768 12/31/200813.7769.07122 12/31/20099.07110.99911 12/31/201010.99912.12171 12/31/201112.12111.65791 VISL 32.35% 12/31/2007N/A13.4130 12/31/200813.4138.79653 12/31/20098.79610.62487 12/31/201010.62411.66093 12/31/201111.66011.169101 VISL 42.65% 12/31/2007N/A13.1470 12/31/200813.1478.5967 12/31/20098.59610.35111 12/31/201010.35111.32711 12/31/201111.32710.81718 VISL 52.50% 12/31/2007N/A13.2790 12/31/200813.2798.69625 12/31/20098.69610.48650 12/31/201010.48611.49245 12/31/201111.49210.99253 VISL 62.80% 12/31/2007N/A13.0160 12/31/200813.0168.4981 12/31/20098.49810.21710 12/31/201010.21711.16411 12/31/201111.16410.64515 VISL 72.45% 12/31/2007N/A13.3240 12/31/200813.3248.72943 12/31/20098.72910.53292 12/31/201010.53211.54898 12/31/201111.54811.051110 VISL 82.75% 12/31/2007N/A13.0600 12/31/200813.0608.53011 12/31/20098.53010.26137 12/31/201010.26111.21829 12/31/201111.21810.70222 VISL 92.60% 12/31/2007N/A13.1910 12/31/200813.1918.62944 12/31/20098.62910.39674 12/31/201010.39611.38280 12/31/201111.38210.875129 AZL Invesco International Equity Fund VISB 11.70% 12/31/2007N/A19.496221 12/31/200819.49611.211313 12/31/200911.21114.805142 12/31/201014.80516.378109 12/31/201116.37814.925126 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISB 102.95% 12/31/2007N/A18.1610 12/31/200818.16110.31327 12/31/200910.31313.450106 12/31/201013.45014.69488 12/31/201114.69413.22554 VISB 112.10% 12/31/2008N/A10.91535 12/31/200910.91514.35756 12/31/201014.35715.81949 12/31/201115.81914.35847 VISB 133.10% 12/31/2009N/A13.2961 12/31/201013.29614.5040 12/31/201114.50413.0340 VISB 142.25% 12/31/2009N/A14.19336 12/31/201014.19315.61534 12/31/201115.61514.15123 VISB 22.00% 12/31/2007N/A19.16792 12/31/200819.16710.98877 12/31/200910.98814.46838 12/31/201014.46815.95737 12/31/201115.95714.49844 VISB 32.40% 12/31/2007N/A18.7360 12/31/200818.73610.69996 12/31/200910.69914.030395 12/31/201014.03015.413371 12/31/201115.41313.947316 VISB 42.70% 12/31/2007N/A18.4200 12/31/200818.42010.48725 12/31/200910.48713.71198 12/31/201013.71115.01795 12/31/201115.01713.54884 VISB 52.55% 12/31/2007N/A18.5780 12/31/200818.57810.59255 12/31/200910.59213.870378 12/31/201013.87015.213379 12/31/201115.21313.746351 VISB 62.85% 12/31/2007N/A18.2640 12/31/200818.26410.38210 12/31/200910.38213.55433 12/31/201013.55414.82231 12/31/201114.82213.35335 VISB 72.50% 12/31/2007N/A18.6300 12/31/200818.63010.62886 12/31/200910.62813.923258 12/31/201013.92315.280263 12/31/201115.28013.813258 The Allianz VisionSM Variable Annuity Contract SAI – June 14, 2012 63 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISB 82.80% 12/31/2007N/A18.3160 12/31/200818.31610.41732 12/31/200910.41713.606106 12/31/201013.60614.887115 12/31/201114.88713.418105 VISB 92.65% 12/31/2007N/A18.4730 12/31/200818.47310.52293 12/31/200910.52213.764294 12/31/201013.76415.082235 12/31/201115.08213.614233 VISC 12.45% 12/31/2008N/A10.6633 12/31/200910.66313.9777 12/31/201013.97715.3464 12/31/201115.34613.8803 VISC 103.00% 12/31/2008N/A10.2790 12/31/200910.27913.3990 12/31/201013.39914.6310 12/31/201114.63113.1611 VISC 112.30% 12/31/2009N/A14.1381 12/31/201014.13815.5471 12/31/201115.54714.0830 VISC 123.15% 12/31/2009N/A13.2450 12/31/201013.24514.4420 12/31/201114.44212.9710 VISC 131.75% 12/31/2009N/A14.7374 12/31/201014.73716.29412 12/31/201116.29414.84110 VISC 142.05% 12/31/2009N/A14.4120 12/31/201014.41215.8880 12/31/201115.88814.4280 VISC 22.75% 12/31/2008N/A10.4520 12/31/200910.45213.6582 12/31/201013.65814.9521 12/31/201114.95213.4832 VISC 32.60% 12/31/2008N/A10.5572 12/31/200910.55713.8175 12/31/201013.81715.1483 12/31/201115.14813.6809 VISC 42.90% 12/31/2008N/A10.3470 12/31/200910.34713.5020 12/31/201013.50214.7580 12/31/201114.75813.2890 VISC 52.15% 12/31/2008N/A10.8793 12/31/200910.87914.30218 12/31/201014.30215.75113 12/31/201115.75114.2897 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISC 72.55% 12/31/2008N/A10.5923 12/31/200910.59213.87018 12/31/201013.87015.21311 12/31/201115.21313.7463 VISC 82.85% 12/31/2008N/A10.3821 12/31/200910.38213.5542 12/31/201013.55414.8222 12/31/201114.82213.3532 VISC 92.70% 12/31/2008N/A10.4874 12/31/200910.48713.71124 12/31/201013.71115.01724 12/31/201115.01713.54815 VISI 11.40% 12/31/2007N/A19.8300 12/31/200819.83011.4380 12/31/200911.43815.1500 12/31/201015.15016.8100 12/31/201116.81015.3640 VISI 102.65% 12/31/2007N/A18.4730 12/31/200818.47310.52216 12/31/200910.52213.76482 12/31/201013.76415.08265 12/31/201115.08213.61459 VISI 111.80% 12/31/2008N/A11.13677 12/31/200911.13614.692304 12/31/201014.69216.236343 12/31/201116.23614.781357 VISI 131.95% 12/31/2009N/A14.524124 12/31/201014.52416.027148 12/31/201116.02714.568149 VISI 142.80% 12/31/2009N/A13.6067 12/31/201013.60614.8870 12/31/201114.88713.4180 VISI 21.70% 12/31/2007N/A19.49654 12/31/200819.49611.21159 12/31/200911.21114.80545 12/31/201014.80516.37880 12/31/201116.37814.925104 VISI 32.10% 12/31/2007N/A19.0580 12/31/200819.05810.915103 12/31/200910.91514.357426 12/31/201014.35715.819432 12/31/201115.81914.358429 VISI 42.40% 12/31/2007N/A18.7360 12/31/200818.73610.69918 12/31/200910.69914.03086 12/31/201014.03015.41384 12/31/201115.41313.94784 The Allianz VisionSM Variable Annuity Contract SAI – June 14, 2012 64 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISI 52.25% 12/31/2007N/A18.8970 12/31/200818.89710.806102 12/31/200910.80614.193422 12/31/201014.19315.615414 12/31/201115.61514.151411 VISI 62.55% 12/31/2007N/A18.5780 12/31/200818.57810.5923 12/31/200910.59213.87019 12/31/201013.87015.21325 12/31/201115.21313.74626 VISI 72.20% 12/31/2007N/A18.9500 12/31/200818.95010.843252 12/31/200910.84314.247558 12/31/201014.24715.683555 12/31/201115.68314.220551 VISI 82.50% 12/31/2007N/A18.6300 12/31/200818.63010.62842 12/31/200910.62813.923153 12/31/201013.92315.280114 12/31/201115.28013.813114 VISI 92.35% 12/31/2007N/A18.7900 12/31/200818.79010.735223 12/31/200910.73514.084515 12/31/201014.08415.480465 12/31/201115.48014.015483 VISL 11.65% 12/31/2007N/A19.55176 12/31/200819.55111.248157 12/31/200911.24814.86279 12/31/201014.86216.449129 12/31/201116.44914.997148 VISL 102.90% 12/31/2007N/A18.2120 12/31/200818.21210.34723 12/31/200910.34713.50278 12/31/201013.50214.75867 12/31/201114.75813.28963 VISL 112.05% 12/31/2008N/A10.95212 12/31/200910.95214.412108 12/31/201014.41215.888124 12/31/201115.88814.42896 VISL 133.05% 12/31/2009N/A13.34713 12/31/201013.34714.5670 12/31/201114.56713.0970 VISL 142.20% 12/31/2009N/A14.24730 12/31/201014.24715.68331 12/31/201115.68314.22034 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISL 21.95% 12/31/2007N/A19.22142 12/31/200819.22111.02546 12/31/200911.02514.52426 12/31/201014.52416.02728 12/31/201116.02714.56838 VISL 32.35% 12/31/2007N/A18.7900 12/31/200818.79010.73556 12/31/200910.73514.084187 12/31/201014.08415.480178 12/31/201115.48014.015175 VISL 42.65% 12/31/2007N/A18.4730 12/31/200818.47310.52211 12/31/200910.52213.76466 12/31/201013.76415.08272 12/31/201115.08213.61478 VISL 52.50% 12/31/2007N/A18.6300 12/31/200818.63010.62825 12/31/200910.62813.923159 12/31/201013.92315.280148 12/31/201115.28013.813162 VISL 62.80% 12/31/2007N/A18.3160 12/31/200818.31610.4173 12/31/200910.41713.60621 12/31/201013.60614.88734 12/31/201114.88713.41833 VISL 72.45% 12/31/2007N/A18.6830 12/31/200818.68310.66379 12/31/200910.66313.977155 12/31/201013.97715.346162 12/31/201115.34613.880163 VISL 82.75% 12/31/2007N/A18.3680 12/31/200818.36810.45222 12/31/200910.45213.65879 12/31/201013.65814.95266 12/31/201114.95213.48363 VISL 92.60% 12/31/2007N/A18.5250 12/31/200818.52510.55782 12/31/200910.55713.817155 12/31/201013.81715.148175 12/31/201115.14813.680197 AZL JPMorgan International Opportunities Fund VISB 11.70% 12/31/2007N/A19.090152 12/31/200819.09013.407192 12/31/200913.40716.65081 12/31/201016.65017.34377 12/31/201117.34314.76582 The Allianz VisionSM Variable Annuity Contract SAI – June 14, 2012 65 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISB 102.95% 12/31/2007N/A18.0060 12/31/200818.00612.4886 12/31/200912.48815.31716 12/31/201015.31715.75610 12/31/201115.75613.24811 VISB 112.10% 12/31/2008N/A13.10539 12/31/200913.10516.211115 12/31/201016.21116.818141 12/31/201116.81814.26149 VISB 133.10% 12/31/2009N/A15.1640 12/31/201015.16415.5750 12/31/201115.57513.0760 VISB 142.25% 12/31/2009N/A16.04949 12/31/201016.04916.62658 12/31/201116.62614.07756 VISB 22.00% 12/31/2007N/A18.82448 12/31/200818.82413.18028 12/31/200913.18016.32029 12/31/201016.32016.94835 12/31/201116.94814.38633 VISB 32.40% 12/31/2007N/A18.4750 12/31/200818.47512.88458 12/31/200912.88415.890196 12/31/201015.89016.435192 12/31/201116.43513.895209 VISB 42.70% 12/31/2007N/A18.2180 12/31/200818.21812.6677 12/31/200912.66715.57453 12/31/201015.57416.06161 12/31/201116.06113.53859 VISB 52.55% 12/31/2007N/A18.3460 12/31/200818.34612.77520 12/31/200912.77515.731117 12/31/201015.73116.247129 12/31/201116.24713.715128 VISB 62.85% 12/31/2007N/A18.0910 12/31/200818.09112.5594 12/31/200912.55915.41911 12/31/201015.41915.87712 12/31/201115.87713.36311 VISB 72.50% 12/31/2007N/A18.3890 12/31/200818.38912.81181 12/31/200912.81115.784184 12/31/201015.78416.310201 12/31/201116.31013.775225 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISB 82.80% 12/31/2007N/A18.1330 12/31/200818.13312.59514 12/31/200912.59515.47155 12/31/201015.47115.93849 12/31/201115.93813.42151 VISB 92.65% 12/31/2007N/A18.2610 12/31/200818.26112.70369 12/31/200912.70315.626169 12/31/201015.62616.123157 12/31/201116.12313.597165 VISC 12.45% 12/31/2008N/A12.8484 12/31/200912.84815.8379 12/31/201015.83716.37213 12/31/201116.37213.83512 VISC 103.00% 12/31/2008N/A12.4530 12/31/200912.45315.2651 12/31/201015.26515.6952 12/31/201115.69513.1900 VISC 112.30% 12/31/2009N/A15.9965 12/31/201015.99616.5624 12/31/201116.56214.0163 VISC 123.15% 12/31/2009N/A15.1130 12/31/201015.11315.5160 12/31/201115.51613.0200 VISC 131.75% 12/31/2009N/A16.5811 12/31/201016.58117.2634 12/31/201117.26314.6896 VISC 142.05% 12/31/2009N/A16.2650 12/31/201016.26516.8830 12/31/201116.88314.3230 VISC 22.75% 12/31/2008N/A12.6310 12/31/200912.63115.5221 12/31/201015.52216.0001 12/31/201116.00013.4791 VISC 32.60% 12/31/2008N/A12.7390 12/31/200912.73915.6792 12/31/201015.67916.1853 12/31/201116.18513.6563 VISC 42.90% 12/31/2008N/A12.5240 12/31/200912.52415.3680 12/31/201015.36815.8160 12/31/201115.81613.3050 VISC 52.15% 12/31/2008N/A13.0681 12/31/200913.06816.1579 12/31/201016.15716.7544 12/31/201116.75414.2003 The Allianz VisionSM Variable Annuity Contract SAI – June 14, 2012 66 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISC 72.55% 12/31/2008N/A12.7755 12/31/200912.77515.73121 12/31/201015.73116.24716 12/31/201116.24713.71518 VISC 82.85% 12/31/2008N/A12.5591 12/31/200912.55915.4197 12/31/201015.41915.8777 12/31/201115.87713.3634 VISC 92.70% 12/31/2008N/A12.66710 12/31/200912.66715.57434 12/31/201015.57416.06130 12/31/201116.06113.53827 VISI 11.40% 12/31/2007N/A19.3590 12/31/200819.35913.6370 12/31/200913.63716.9870 12/31/201016.98717.7470 12/31/201117.74715.1540 VISI 102.65% 12/31/2007N/A18.2610 12/31/200818.26112.70324 12/31/200912.70315.62673 12/31/201015.62616.12356 12/31/201116.12313.59758 VISI 111.80% 12/31/2008N/A13.33195 12/31/200913.33116.539304 12/31/201016.53917.210317 12/31/201117.21014.637283 VISI 131.95% 12/31/2009N/A16.374140 12/31/201016.37417.013152 12/31/201117.01314.448164 VISI 142.80% 12/31/2009N/A15.4710 12/31/201015.47115.9380 12/31/201115.93813.4210 VISI 21.70% 12/31/2007N/A19.09060 12/31/200819.09013.40783 12/31/200913.40716.65034 12/31/201016.65017.34355 12/31/201117.34314.76565 VISI 32.10% 12/31/2007N/A18.7360 12/31/200818.73613.105168 12/31/200913.10516.211427 12/31/201016.21116.818464 12/31/201116.81814.261374 VISI 42.40% 12/31/2007N/A18.4750 12/31/200818.47512.88424 12/31/200912.88415.89053 12/31/201015.89016.43553 12/31/201116.43513.89557 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISI 52.25% 12/31/2007N/A18.6050 12/31/200818.60512.994159 12/31/200912.99416.049317 12/31/201016.04916.626357 12/31/201116.62614.077361 VISI 62.55% 12/31/2007N/A18.3460 12/31/200818.34612.77512 12/31/200912.77515.73134 12/31/201015.73116.24727 12/31/201116.24713.71531 VISI 72.20% 12/31/2007N/A18.6490 12/31/200818.64913.031175 12/31/200913.03116.103432 12/31/201016.10316.690446 12/31/201116.69014.138448 VISI 82.50% 12/31/2007N/A18.3890 12/31/200818.38912.81144 12/31/200912.81115.78496 12/31/201015.78416.31096 12/31/201116.31013.775104 VISI 92.35% 12/31/2007N/A18.5190 12/31/200818.51912.921179 12/31/200912.92115.943415 12/31/201015.94316.499360 12/31/201116.49913.955342 VISL 11.65% 12/31/2007N/A19.13586 12/31/200819.13513.44584 12/31/200913.44516.70620 12/31/201016.70617.41051 12/31/201117.41014.82971 VISL 102.90% 12/31/2007N/A18.0490 12/31/200818.04912.52427 12/31/200912.52415.36856 12/31/201015.36815.81649 12/31/201115.81613.30544 VISL 112.05% 12/31/2008N/A13.14318 12/31/200913.14316.265125 12/31/201016.26516.883141 12/31/201116.88314.323146 VISL 133.05% 12/31/2009N/A15.2156 12/31/201015.21515.6350 12/31/201115.63513.1330 VISL 142.20% 12/31/2009N/A16.10321 12/31/201016.10316.69027 12/31/201116.69014.13832 The Allianz VisionSM Variable Annuity Contract SAI – June 14, 2012 67 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISL 21.95% 12/31/2007N/A18.86848 12/31/200818.86813.21860 12/31/200913.21816.37416 12/31/201016.37417.01319 12/31/201117.01314.44824 VISL 32.35% 12/31/2007N/A18.5190 12/31/200818.51912.92151 12/31/200912.92115.943132 12/31/201015.94316.499137 12/31/201116.49913.955133 VISL 42.65% 12/31/2007N/A18.2610 12/31/200818.26112.7038 12/31/200912.70315.62622 12/31/201015.62616.12325 12/31/201116.12313.59730 VISL 52.50% 12/31/2007N/A18.3890 12/31/200818.38912.81148 12/31/200912.81115.784141 12/31/201015.78416.310137 12/31/201116.31013.775157 VISL 62.80% 12/31/2007N/A18.1330 12/31/200818.13312.5957 12/31/200912.59515.47142 12/31/201015.47115.93843 12/31/201115.93813.42143 VISL 72.45% 12/31/2007N/A18.4320 12/31/200818.43212.84899 12/31/200912.84815.837179 12/31/201015.83716.372185 12/31/201116.37213.835161 VISL 82.75% 12/31/2007N/A18.1760 12/31/200818.17612.63116 12/31/200912.63115.52234 12/31/201015.52216.00027 12/31/201116.00013.47923 VISL 92.60% 12/31/2007N/A18.3030 12/31/200818.30312.73958 12/31/200912.73915.679142 12/31/201015.67916.185192 12/31/201116.18513.656133 AZL JPMorgan U.S. Equity Fund VISB 11.70% 12/31/2007N/A12.79899 12/31/200812.7987.71596 12/31/20097.71510.14224 12/31/201010.14211.26473 12/31/201111.26410.83184 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISB 102.95% 12/31/2007N/A12.2240 12/31/200812.2247.27717 12/31/20097.2779.44733 12/31/20109.44710.36227 12/31/201110.3629.84129 VISB 112.10% 12/31/2008N/A7.5726 12/31/20097.5729.91411 12/31/20109.91410.96712 12/31/201110.96710.50410 VISB 133.10% 12/31/2009N/A9.3680 12/31/20109.36810.2590 12/31/201110.2599.7290 VISB 142.25% 12/31/2009N/A9.8308 12/31/20109.83010.8588 12/31/201110.85810.3848 VISB 22.00% 12/31/2007N/A12.65718 12/31/200812.6577.60723 12/31/20097.6079.9718 12/31/20109.97111.04121 12/31/201111.04110.58517 VISB 32.40% 12/31/2007N/A12.4730 12/31/200812.4737.46728 12/31/20097.4679.747139 12/31/20109.74710.750160 12/31/201110.75010.265142 VISB 42.70% 12/31/2007N/A12.3360 12/31/200812.3367.3633 12/31/20097.3639.58219 12/31/20109.58210.53716 12/31/201110.53710.03123 VISB 52.55% 12/31/2007N/A12.4040 12/31/200812.4047.41438 12/31/20097.4149.66498 12/31/20109.66410.64392 12/31/201110.64310.14783 VISB 62.85% 12/31/2007N/A12.2680 12/31/200812.2687.3111 12/31/20097.3119.5015 12/31/20109.50110.4324 12/31/201110.4329.9174 VISB 72.50% 12/31/2007N/A12.4270 12/31/200812.4277.43257 12/31/20097.4329.69292 12/31/20109.69210.67897 12/31/201110.67810.186101 The Allianz VisionSM Variable Annuity Contract SAI – June 14, 2012 68 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISB 82.80% 12/31/2007N/A12.2910 12/31/200812.2917.32833 12/31/20097.3289.52852 12/31/20109.52810.46749 12/31/201110.4679.95558 VISB 92.65% 12/31/2007N/A12.3590 12/31/200812.3597.38025 12/31/20097.3809.61078 12/31/20109.61010.57270 12/31/201110.57210.07066 VISC 12.45% 12/31/2008N/A7.4490 12/31/20097.4499.7193 12/31/20109.71910.7144 12/31/201110.71410.2262 VISC 103.00% 12/31/2008N/A7.2610 12/31/20097.2619.4220 12/31/20109.42210.3290 12/31/201110.3299.8040 VISC 112.30% 12/31/2009N/A9.8020 12/31/20109.80210.8220 12/31/201110.82210.3440 VISC 123.15% 12/31/2009N/A9.3410 12/31/20109.34110.2250 12/31/201110.2259.6910 VISC 131.75% 12/31/2009N/A10.1050 12/31/201010.10511.2171 12/31/201111.21710.7812 VISC 142.05% 12/31/2009N/A9.9430 12/31/20109.94311.0040 12/31/201111.00410.5450 VISC 22.75% 12/31/2008N/A7.3450 12/31/20097.3459.5550 12/31/20109.55510.5020 12/31/201110.5029.9930 VISC 32.60% 12/31/2008N/A7.3971 12/31/20097.3979.6370 12/31/20109.63710.6071 12/31/201110.60710.1091 VISC 42.90% 12/31/2008N/A7.2940 12/31/20097.2949.4740 12/31/20109.47410.3970 12/31/201110.3979.8790 VISC 52.15% 12/31/2008N/A7.5550 12/31/20097.5559.88714 12/31/20109.88710.93111 12/31/201110.93110.4648 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISC 72.55% 12/31/2008N/A7.4141 12/31/20097.4149.6642 12/31/20109.66410.6432 12/31/201110.64310.1474 VISC 82.85% 12/31/2008N/A7.3112 12/31/20097.3119.5011 12/31/20109.50110.4321 12/31/201110.4329.9171 VISC 92.70% 12/31/2008N/A7.3631 12/31/20097.3639.5828 12/31/20109.58210.5377 12/31/201110.53710.0315 VISI 11.40% 12/31/2007N/A12.9390 12/31/200812.9397.8240 12/31/20097.82410.3160 12/31/201010.31611.4920 12/31/201111.49211.0830 VISI 102.65% 12/31/2007N/A12.3590 12/31/200812.3597.38015 12/31/20097.3809.61033 12/31/20109.61010.57231 12/31/201110.57210.07034 VISI 111.80% 12/31/2008N/A7.67930 12/31/20097.67910.085168 12/31/201010.08511.189184 12/31/201111.18910.749178 VISI 131.95% 12/31/2009N/A9.99938 12/31/20109.99911.07840 12/31/201111.07810.62638 VISI 142.80% 12/31/2009N/A9.5280 12/31/20109.52810.4670 12/31/201110.4679.9550 VISI 21.70% 12/31/2007N/A12.79814 12/31/200812.7987.71513 12/31/20097.71510.14220 12/31/201010.14211.26457 12/31/201111.26410.83166 VISI 32.10% 12/31/2007N/A12.6110 12/31/200812.6117.572104 12/31/20097.5729.914214 12/31/20109.91410.967206 12/31/201110.96710.504189 VISI 42.40% 12/31/2007N/A12.4730 12/31/200812.4737.46720 12/31/20097.4679.74747 12/31/20109.74710.75043 12/31/201110.75010.26543 The Allianz VisionSM Variable Annuity Contract SAI – June 14, 2012 69 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISI 52.25% 12/31/2007N/A12.5420 12/31/200812.5427.51924 12/31/20097.5199.830137 12/31/20109.83010.858151 12/31/201110.85810.384133 VISI 62.55% 12/31/2007N/A12.4040 12/31/200812.4047.4141 12/31/20097.4149.66416 12/31/20109.66410.64319 12/31/201110.64310.14716 VISI 72.20% 12/31/2007N/A12.5650 12/31/200812.5657.53795 12/31/20097.5379.858238 12/31/20109.85810.894256 12/31/201110.89410.424236 VISI 82.50% 12/31/2007N/A12.4270 12/31/200812.4277.43229 12/31/20097.4329.69276 12/31/20109.69210.67867 12/31/201110.67810.18669 VISI 92.35% 12/31/2007N/A12.4960 12/31/200812.4967.48448 12/31/20097.4849.775238 12/31/20109.77510.786222 12/31/201110.78610.304201 VISL 11.65% 12/31/2007N/A12.82143 12/31/200812.8217.73363 12/31/20097.73310.17119 12/31/201010.17111.30285 12/31/201111.30210.873128 VISL 102.90% 12/31/2007N/A12.2460 12/31/200812.2467.2944 12/31/20097.2949.47419 12/31/20109.47410.39715 12/31/201110.3979.87915 VISL 112.05% 12/31/2008N/A7.5907 12/31/20097.5909.94349 12/31/20109.94311.00451 12/31/201111.00410.54550 VISL 133.05% 12/31/2009N/A9.3942 12/31/20109.39410.2940 12/31/201110.2949.7660 VISL 142.20% 12/31/2009N/A9.85821 12/31/20109.85810.89437 12/31/201110.89410.42431 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISL 21.95% 12/31/2007N/A12.68111 12/31/200812.6817.62522 12/31/20097.6259.99914 12/31/20109.99911.07817 12/31/201111.07810.62643 VISL 32.35% 12/31/2007N/A12.4960 12/31/200812.4967.48431 12/31/20097.4849.775117 12/31/20109.77510.786106 12/31/201110.78610.30497 VISL 42.65% 12/31/2007N/A12.3590 12/31/200812.3597.3800 12/31/20097.3809.61014 12/31/20109.61010.57239 12/31/201110.57210.07039 VISL 52.50% 12/31/2007N/A12.4270 12/31/200812.4277.4329 12/31/20097.4329.69270 12/31/20109.69210.67859 12/31/201110.67810.18667 VISL 62.80% 12/31/2007N/A12.2910 12/31/200812.2917.3280 12/31/20097.3289.5285 12/31/20109.52810.46711 12/31/201110.4679.95510 VISL 72.45% 12/31/2007N/A12.4500 12/31/200812.4507.44933 12/31/20097.4499.71978 12/31/20109.71910.71479 12/31/201110.71410.22682 VISL 82.75% 12/31/2007N/A12.3140 12/31/200812.3147.34510 12/31/20097.3459.55528 12/31/20109.55510.50215 12/31/201110.5029.99314 VISL 92.60% 12/31/2007N/A12.3820 12/31/200812.3827.39758 12/31/20097.3979.63791 12/31/20109.63710.60785 12/31/201110.60710.10997 AZL MFS Investors Trust Fund VISB 11.70% 12/31/2007N/A14.752111 12/31/200814.7528.686198 12/31/20098.68612.96473 12/31/201012.96414.14870 12/31/201114.14813.60276 The Allianz VisionSM Variable Annuity Contract SAI – June 14, 2012 70 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISB 102.95% 12/31/2007N/A14.2670 12/31/200814.2678.29636 12/31/20098.29612.22777 12/31/201012.22713.17939 12/31/201113.17912.51435 VISB 112.10% 12/31/2008N/A8.55912 12/31/20098.55912.72339 12/31/201012.72313.83137 12/31/201113.83113.24413 VISB 133.10% 12/31/2009N/A12.1420 12/31/201012.14213.0680 12/31/201113.06812.3890 VISB 142.25% 12/31/2009N/A12.63465 12/31/201012.63413.71370 12/31/201113.71313.11268 VISB 22.00% 12/31/2007N/A14.63441 12/31/200814.6348.59173 12/31/20098.59112.78372 12/31/201012.78313.90976 12/31/201113.90913.33320 VISB 32.40% 12/31/2007N/A14.4790 12/31/200814.4798.46584 12/31/20098.46512.546203 12/31/201012.54613.597163 12/31/201113.59712.981148 VISB 42.70% 12/31/2007N/A14.3630 12/31/200814.3638.37218 12/31/20098.37212.37164 12/31/201012.37113.36817 12/31/201113.36812.72416 VISB 52.55% 12/31/2007N/A14.4210 12/31/200814.4218.41966 12/31/20098.41912.458151 12/31/201012.45813.482118 12/31/201113.48212.85298 VISB 62.85% 12/31/2007N/A14.3050 12/31/200814.3058.3266 12/31/20098.32612.28524 12/31/201012.28513.25421 12/31/201113.25412.59719 VISB 72.50% 12/31/2007N/A14.4400 12/31/200814.4408.434146 12/31/20098.43412.487226 12/31/201012.48713.520194 12/31/201113.52012.895169 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISB 82.80% 12/31/2007N/A14.3250 12/31/200814.3258.34279 12/31/20098.34212.31399 12/31/201012.31313.29250 12/31/201113.29212.63947 VISB 92.65% 12/31/2007N/A14.3820 12/31/200814.3828.38896 12/31/20098.38812.400198 12/31/201012.40013.406131 12/31/201113.40612.767119 VISC 12.45% 12/31/2008N/A8.4507 12/31/20098.45012.5178 12/31/201012.51713.55914 12/31/201113.55912.9389 VISC 103.00% 12/31/2008N/A8.2811 12/31/20098.28112.2002 12/31/201012.20013.1437 12/31/201113.14312.4730 VISC 112.30% 12/31/2009N/A12.6059 12/31/201012.60513.6748 12/31/201113.67413.0687 VISC 123.15% 12/31/2009N/A12.1142 12/31/201012.11413.0310 12/31/201113.03112.3480 VISC 131.75% 12/31/2009N/A12.9334 12/31/201012.93314.1083 12/31/201114.10813.5575 VISC 142.05% 12/31/2009N/A12.7540 12/31/201012.75413.8710 12/31/201113.87113.2890 VISC 22.75% 12/31/2008N/A8.3570 12/31/20098.35712.3420 12/31/201012.34213.3300 12/31/201113.33012.6820 VISC 32.60% 12/31/2008N/A8.4031 12/31/20098.40312.4293 12/31/201012.42913.44431 12/31/201113.44412.80922 VISC 42.90% 12/31/2008N/A8.3110 12/31/20098.31112.2560 12/31/201012.25613.2170 12/31/201113.21712.5550 VISC 52.15% 12/31/2008N/A8.5443 12/31/20098.54412.69411 12/31/201012.69413.79233 12/31/201113.79213.20031 The Allianz VisionSM Variable Annuity Contract SAI – June 14, 2012 71 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISC 72.55% 12/31/2008N/A8.4193 12/31/20098.41912.45829 12/31/201012.45813.48221 12/31/201113.48212.85219 VISC 82.85% 12/31/2008N/A8.3263 12/31/20098.32612.2853 12/31/201012.28513.2542 12/31/201113.25412.5972 VISC 92.70% 12/31/2008N/A8.37214 12/31/20098.37212.37139 12/31/201012.37113.36832 12/31/201113.36812.72425 VISI 11.40% 12/31/2007N/A14.8710 12/31/200814.8718.7820 12/31/20098.78213.1470 12/31/201013.14714.3910 12/31/201114.39113.8770 VISI 102.65% 12/31/2007N/A14.3820 12/31/200814.3828.38825 12/31/20098.38812.40064 12/31/201012.40013.40654 12/31/201113.40612.76751 VISI 111.80% 12/31/2008N/A8.654210 12/31/20098.65412.903420 12/31/201012.90314.069365 12/31/201114.06913.512326 VISI 131.95% 12/31/2009N/A12.813133 12/31/201012.81313.949132 12/31/201113.94913.377119 VISI 142.80% 12/31/2009N/A12.3130 12/31/201012.31313.2920 12/31/201113.29212.6390 VISI 21.70% 12/31/2007N/A14.75242 12/31/200814.7528.68691 12/31/20098.68612.96467 12/31/201012.96414.148108 12/31/201114.14813.602115 VISI 32.10% 12/31/2007N/A14.5950 12/31/200814.5958.559298 12/31/20098.55912.723436 12/31/201012.72313.831394 12/31/201113.83113.244360 VISI 42.40% 12/31/2007N/A14.4790 12/31/200814.4798.46536 12/31/20098.46512.54655 12/31/201012.54613.59748 12/31/201113.59712.98152 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISI 52.25% 12/31/2007N/A14.5370 12/31/200814.5378.512175 12/31/20098.51212.634318 12/31/201012.63413.713320 12/31/201113.71313.112303 VISI 62.55% 12/31/2007N/A14.4210 12/31/200814.4218.41919 12/31/20098.41912.45826 12/31/201012.45813.48225 12/31/201113.48212.85216 VISI 72.20% 12/31/2007N/A14.5560 12/31/200814.5568.528357 12/31/20098.52812.664526 12/31/201012.66413.752547 12/31/201113.75213.156502 VISI 82.50% 12/31/2007N/A14.4400 12/31/200814.4408.43492 12/31/20098.43412.487146 12/31/201012.48713.520123 12/31/201113.52012.895122 VISI 92.35% 12/31/2007N/A14.4980 12/31/200814.4988.481436 12/31/20098.48112.575704 12/31/201012.57513.636629 12/31/201113.63613.025529 VISL 11.65% 12/31/2007N/A14.77264 12/31/200814.7728.702104 12/31/20098.70212.99448 12/31/201012.99414.18977 12/31/201114.18913.64895 VISL 102.90% 12/31/2007N/A14.2860 12/31/200814.2868.31137 12/31/20098.31112.25665 12/31/201012.25613.21753 12/31/201113.21712.55542 VISL 112.05% 12/31/2008N/A8.57586 12/31/20098.57512.754226 12/31/201012.75413.871173 12/31/201113.87113.289134 VISL 133.05% 12/31/2009N/A12.17110 12/31/201012.17113.1050 12/31/201113.10512.4310 VISL 142.20% 12/31/2009N/A12.66455 12/31/201012.66413.75243 12/31/201113.75213.15638 The Allianz VisionSM Variable Annuity Contract SAI – June 14, 2012 72 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISL 21.95% 12/31/2007N/A14.65420 12/31/200814.6548.60734 12/31/20098.60712.8139 12/31/201012.81313.94923 12/31/201113.94913.37728 VISL 32.35% 12/31/2007N/A14.4980 12/31/200814.4988.48192 12/31/20098.48112.575161 12/31/201012.57513.636153 12/31/201113.63613.025136 VISL 42.65% 12/31/2007N/A14.3820 12/31/200814.3828.3888 12/31/20098.38812.40022 12/31/201012.40013.40628 12/31/201113.40612.76722 VISL 52.50% 12/31/2007N/A14.4400 12/31/200814.4408.43459 12/31/20098.43412.487145 12/31/201012.48713.520157 12/31/201113.52012.895142 VISL 62.80% 12/31/2007N/A14.3250 12/31/200814.3258.3429 12/31/20098.34212.31327 12/31/201012.31313.29215 12/31/201113.29212.63918 VISL 72.45% 12/31/2007N/A14.4590 12/31/200814.4598.450147 12/31/20098.45012.517209 12/31/201012.51713.559151 12/31/201113.55912.938138 VISL 82.75% 12/31/2007N/A14.3440 12/31/200814.3448.35744 12/31/20098.35712.34271 12/31/201012.34213.33044 12/31/201113.33012.68242 VISL 92.60% 12/31/2007N/A14.4010 12/31/200814.4018.403157 12/31/20098.40312.429262 12/31/201012.42913.444186 12/31/201113.44412.809167 AZL Mid Cap Index Fund VISB 11.70% 12/31/2010N/A10.64984 12/31/201110.64910.22794 VISB 102.95% 12/31/2010N/A10.5605 12/31/201110.56010.0165 VISB 112.10% 12/31/2010N/A10.62017 12/31/201110.62010.15922 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISB 133.10% 12/31/2010N/A10.5490 12/31/201110.5499.9900 VISB 142.25% 12/31/2010N/A10.60918 12/31/201110.60910.13314 VISB 22.00% 12/31/2010N/A10.62711 12/31/201110.62710.17621 VISB 32.40% 12/31/2010N/A10.59974 12/31/201110.59910.10866 VISB 42.70% 12/31/2010N/A10.57710 12/31/201110.57710.05713 VISB 52.55% 12/31/2010N/A10.58897 12/31/201110.58810.08393 VISB 62.85% 12/31/2010N/A10.5674 12/31/201110.56710.0323 VISB 72.50% 12/31/2010N/A10.59294 12/31/201110.59210.09197 VISB 82.80% 12/31/2010N/A10.57017 12/31/201110.57010.04114 VISB 92.65% 12/31/2010N/A10.58148 12/31/201110.58110.06638 VISC 12.45% 12/31/2010N/A10.5953 12/31/201110.59510.1003 VISC 103.00% 12/31/2010N/A10.5560 12/31/201110.55610.0070 VISC 112.30% 12/31/2010N/A10.6060 12/31/201110.60610.1250 VISC 123.15% 12/31/2010N/A10.5450 12/31/201110.5459.9820 VISC 131.75% 12/31/2010N/A10.6451 12/31/201110.64510.2189 VISC 142.05% 12/31/2010N/A10.6240 12/31/201110.62410.1670 VISC 22.75% 12/31/2010N/A10.5740 12/31/201110.57410.0490 VISC 32.60% 12/31/2010N/A10.5841 12/31/201110.58410.0744 VISC 42.90% 12/31/2010N/A10.5630 12/31/201110.56310.0240 The Allianz VisionSM Variable Annuity Contract SAI – June 14, 2012 73 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISC 52.15% 12/31/2010N/A10.6171 12/31/201110.61710.1501 VISC 72.55% 12/31/2010N/A10.5885 12/31/201110.58810.0834 VISC 82.85% 12/31/2010N/A10.5673 12/31/201110.56710.0320 VISC 92.70% 12/31/2010N/A10.5778 12/31/201110.57710.0576 VISI 11.40% 12/31/2010N/A10.6700 12/31/201110.67010.2780 VISI 102.65% 12/31/2010N/A10.58127 12/31/201110.58110.06624 VISI 111.80% 12/31/2010N/A10.642378 12/31/201110.64210.210296 VISI 131.95% 12/31/2010N/A10.631110 12/31/201110.63110.18499 VISI 142.80% 12/31/2010N/A10.5700 12/31/201110.57010.0410 VISI 21.70% 12/31/2010N/A10.649116 12/31/201110.64910.227135 VISI 32.10% 12/31/2010N/A10.620168 12/31/201110.62010.159152 VISI 42.40% 12/31/2010N/A10.59927 12/31/201110.59910.10826 VISI 52.25% 12/31/2010N/A10.609126 12/31/201110.60910.133116 VISI 62.55% 12/31/2010N/A10.58811 12/31/201110.58810.08310 VISI 72.20% 12/31/2010N/A10.613222 12/31/201110.61310.142214 VISI 82.50% 12/31/2010N/A10.59251 12/31/201110.59210.09149 VISI 92.35% 12/31/2010N/A10.602224 12/31/201110.60210.117258 VISL 11.65% 12/31/2010N/A10.65298 12/31/201110.65210.236181 VISL 102.90% 12/31/2010N/A10.56316 12/31/201110.56310.02416 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISL 112.05% 12/31/2010N/A10.62479 12/31/201110.62410.167141 VISL 133.05% 12/31/2010N/A10.5520 12/31/201110.5529.9990 VISL 142.20% 12/31/2010N/A10.61323 12/31/201110.61310.14226 VISL 21.95% 12/31/2010N/A10.63117 12/31/201110.63110.18441 VISL 32.35% 12/31/2010N/A10.60262 12/31/201110.60210.11759 VISL 42.65% 12/31/2010N/A10.58118 12/31/201110.58110.06618 VISL 52.50% 12/31/2010N/A10.59237 12/31/201110.59210.09137 VISL 62.80% 12/31/2010N/A10.5705 12/31/201110.57010.0415 VISL 72.45% 12/31/2010N/A10.59574 12/31/201110.59510.10084 VISL 82.75% 12/31/2010N/A10.57424 12/31/201110.57410.04924 VISL 92.60% 12/31/2010N/A10.58490 12/31/201110.58410.07497 AZL Money Market Fund VISB 11.70% 12/31/2007N/A10.864616 12/31/200810.86410.941765 12/31/200910.94110.780495 12/31/201010.78010.5991013 12/31/201110.59910.4211112 VISB 102.95% 12/31/2007N/A9.8400 12/31/20089.8409.786622 12/31/20099.7869.522214 12/31/20109.5229.246131 12/31/20119.2468.978321 VISB 112.10% 12/31/2008N/A10.557102 12/31/200910.55710.361314 12/31/201010.36110.146337 12/31/201110.1469.936287 VISB 133.10% 12/31/2009N/A9.382135 12/31/20109.3829.096193 12/31/20119.0968.819225 VISB 142.25% 12/31/2009N/A10.208139 12/31/201010.2089.981106 12/31/20119.9819.76083 The Allianz VisionSM Variable Annuity Contract SAI – June 14, 2012 74 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISB 22.00% 12/31/2007N/A10.609768 12/31/200810.60910.652940 12/31/200910.65210.464236 12/31/201010.46410.258420 12/31/201110.25810.055438 VISB 32.40% 12/31/2007N/A10.2780 12/31/200810.27810.279570 12/31/200910.27910.057895 12/31/201010.0579.819651 12/31/20119.8199.5871885 VISB 42.70% 12/31/2007N/A10.0360 12/31/200810.03610.007426 12/31/200910.0079.762384 12/31/20109.7629.502262 12/31/20119.5029.250131 VISB 52.55% 12/31/2007N/A10.1560 12/31/200810.15610.142416 12/31/200910.1429.908380 12/31/20109.9089.659495 12/31/20119.6599.417442 VISB 62.85% 12/31/2007N/A9.9180 12/31/20089.9189.87436 12/31/20099.8749.61797 12/31/20109.6179.34888 12/31/20119.3489.08683 VISB 72.50% 12/31/2007N/A10.1970 12/31/200810.19710.187775 12/31/200910.1879.957517 12/31/20109.9579.712495 12/31/20119.7129.473559 VISB 82.80% 12/31/2007N/A9.9570 12/31/20089.9579.918667 12/31/20099.9189.665695 12/31/20109.6659.399536 12/31/20119.3999.140369 VISB 92.65% 12/31/2007N/A10.0760 12/31/200810.07610.052611 12/31/200910.0529.810750 12/31/20109.8109.5541060 12/31/20119.5549.3051121 VISC 12.45% 12/31/2008N/A10.23351 12/31/200910.23310.00783 12/31/201010.0079.76579 12/31/20119.7659.53057 VISC 103.00% 12/31/2008N/A9.7433 12/31/20099.7439.475179 12/31/20109.4759.196198 12/31/20119.1968.925172 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISC 112.30% 12/31/2009N/A10.15724 12/31/201010.1579.92737 12/31/20119.9279.70225 VISC 123.15% 12/31/2009N/A9.33528 12/31/20109.3359.04615 12/31/20119.0468.7679 VISC 131.75% 12/31/2009N/A10.71844 12/31/201010.71810.533317 12/31/201110.53310.351222 VISC 142.05% 12/31/2009N/A10.4120 12/31/201010.41210.2020 12/31/201110.2029.9950 VISC 22.75% 12/31/2008N/A9.9620 12/31/20099.9629.7130 12/31/20109.7139.4510 12/31/20119.4519.1950 VISC 32.60% 12/31/2008N/A10.09774 12/31/200910.0979.85991 12/31/20109.8599.60732 12/31/20119.6079.36126 VISC 42.90% 12/31/2008N/A9.8309 12/31/20099.8309.5700 12/31/20109.5709.2970 12/31/20119.2979.0320 VISC 52.15% 12/31/2008N/A10.510137 12/31/200910.51010.30923 12/31/201010.30910.09135 12/31/201110.0919.87775 VISC 72.55% 12/31/2008N/A10.142100 12/31/200910.1429.90877 12/31/20109.9089.65985 12/31/20119.6599.41786 VISC 82.85% 12/31/2008N/A9.8748 12/31/20099.8749.617180 12/31/20109.6179.348150 12/31/20119.3489.086156 VISC 92.70% 12/31/2008N/A10.00745 12/31/200910.0079.762164 12/31/20109.7629.502200 12/31/20119.5029.250191 VISI 11.40% 12/31/2007N/A11.1250 12/31/200811.12511.2380 12/31/200911.23811.1060 12/31/201011.10610.9520 12/31/201110.95210.8010 The Allianz VisionSM Variable Annuity Contract SAI – June 14, 2012 75 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISI 102.65% 12/31/2007N/A10.0760 12/31/200810.07610.052424 12/31/200910.0529.810534 12/31/20109.8109.554755 12/31/20119.5549.305411 VISI 111.80% 12/31/2008N/A10.8441066 12/31/200910.84410.6741100 12/31/201010.67410.484793 12/31/201110.48410.298782 VISI 131.95% 12/31/2009N/A10.516377 12/31/201010.51610.314251 12/31/201110.31410.115259 VISI 142.80% 12/31/2009N/A9.66596 12/31/20109.6659.39970 12/31/20119.3999.14068 VISI 21.70% 12/31/2007N/A10.864117 12/31/200810.86410.941473 12/31/200910.94110.780219 12/31/201010.78010.599550 12/31/201110.59910.421747 VISI 32.10% 12/31/2007N/A10.5250 12/31/200810.52510.557692 12/31/200910.55710.3611376 12/31/201010.36110.146879 12/31/201110.1469.936867 VISI 42.40% 12/31/2007N/A10.2780 12/31/200810.27810.279162 12/31/200910.27910.057186 12/31/201010.0579.819138 12/31/20119.8199.587128 VISI 52.25% 12/31/2007N/A10.4010 12/31/200810.40110.417862 12/31/200910.41710.208779 12/31/201010.2089.981608 12/31/20119.9819.760477 VISI 62.55% 12/31/2007N/A10.1560 12/31/200810.15610.14275 12/31/200910.1429.90876 12/31/20109.9089.65955 12/31/20119.6599.41757 VISI 72.20% 12/31/2007N/A10.4420 12/31/200810.44210.4641123 12/31/200910.46410.2581177 12/31/201010.25810.036831 12/31/201110.0369.818783 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISI 82.50% 12/31/2007N/A10.1970 12/31/200810.19710.187325 12/31/200910.1879.957981 12/31/20109.9579.712939 12/31/20119.7129.473671 VISI 92.35% 12/31/2007N/A10.3180 12/31/200810.31810.3251500 12/31/200910.32510.1071704 12/31/201010.1079.8732001 12/31/20119.8739.6441526 VISL 11.65% 12/31/2007N/A10.907877 12/31/200810.90710.990620 12/31/200910.99010.834421 12/31/201010.83410.6571049 12/31/201110.65710.4841608 VISL 102.90% 12/31/2007N/A9.8790 12/31/20089.8799.830193 12/31/20099.8309.570218 12/31/20109.5709.297249 12/31/20119.2979.032200 VISL 112.05% 12/31/2008N/A10.605435 12/31/200910.60510.412421 12/31/201010.41210.202543 12/31/201110.2029.995503 VISL 133.05% 12/31/2009N/A9.428161 12/31/20109.4289.146142 12/31/20119.1468.87283 VISL 142.20% 12/31/2009N/A10.25896 12/31/201010.25810.036129 12/31/201110.0369.81886 VISL 21.95% 12/31/2007N/A10.65184 12/31/200810.65110.700167 12/31/200910.70010.516152 12/31/201010.51610.314299 12/31/201110.31410.115553 VISL 32.35% 12/31/2007N/A10.3180 12/31/200810.31810.325822 12/31/200910.32510.1071057 12/31/201010.1079.873746 12/31/20119.8739.644618 VISL 42.65% 12/31/2007N/A10.0760 12/31/200810.07610.052195 12/31/200910.0529.810209 12/31/20109.8109.554122 12/31/20119.5549.30599 The Allianz VisionSM Variable Annuity Contract SAI – June 14, 2012 76 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISL 52.50% 12/31/2007N/A10.1970 12/31/200810.19710.187223 12/31/200910.1879.957608 12/31/20109.9579.712481 12/31/20119.7129.473366 VISL 62.80% 12/31/2007N/A9.9570 12/31/20089.9579.91875 12/31/20099.9189.66581 12/31/20109.6659.39960 12/31/20119.3999.14055 VISL 72.45% 12/31/2007N/A10.2370 12/31/200810.23710.233621 12/31/200910.23310.007994 12/31/201010.0079.765783 12/31/20119.7659.530557 VISL 82.75% 12/31/2007N/A9.9970 12/31/20089.9979.962319 12/31/20099.9629.713486 12/31/20109.7139.451698 12/31/20119.4519.195419 VISL 92.60% 12/31/2007N/A10.1160 12/31/200810.11610.097913 12/31/200910.0979.8591562 12/31/20109.8599.6071337 12/31/20119.6079.361875 AZL Morgan Stanley Global Real Estate Fund VISB 11.70% 12/31/2007N/A10.797183 12/31/200810.7975.750276 12/31/20095.7507.92571 12/31/20107.9259.41772 12/31/20119.4178.33881 VISB 102.95% 12/31/2007N/A10.5730 12/31/200810.5735.56010 12/31/20095.5607.56917 12/31/20107.5698.88214 12/31/20118.8827.76715 VISB 112.10% 12/31/2008N/A5.68912 12/31/20095.6897.809101 12/31/20107.8099.24292 12/31/20119.2428.15195 VISB 133.10% 12/31/2009N/A7.5272 12/31/20107.5278.8200 12/31/20118.8207.7010 VISB 142.25% 12/31/2009N/A7.76615 12/31/20107.7669.17713 12/31/20119.1778.08213 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISB 22.00% 12/31/2007N/A10.74334 12/31/200810.7435.70464 12/31/20095.7047.83834 12/31/20107.8389.28559 12/31/20119.2858.19762 VISB 32.40% 12/31/2007N/A10.6710 12/31/200810.6715.64362 12/31/20095.6437.723198 12/31/20107.7239.113173 12/31/20119.1138.013193 VISB 42.70% 12/31/2007N/A10.6180 12/31/200810.6185.59818 12/31/20095.5987.63928 12/31/20107.6398.98627 12/31/20118.9867.87833 VISB 52.55% 12/31/2007N/A10.6450 12/31/200810.6455.62020 12/31/20095.6207.681124 12/31/20107.6819.049122 12/31/20119.0497.945131 VISB 62.85% 12/31/2007N/A10.5910 12/31/200810.5915.57510 12/31/20095.5757.59731 12/31/20107.5978.92324 12/31/20118.9237.81125 VISB 72.50% 12/31/2007N/A10.6530 12/31/200810.6535.62866 12/31/20095.6287.69599 12/31/20107.6959.071121 12/31/20119.0717.968128 VISB 82.80% 12/31/2007N/A10.6000 12/31/200810.6005.58311 12/31/20095.5837.61133 12/31/20107.6118.94421 12/31/20118.9447.83322 VISB 92.65% 12/31/2007N/A10.6270 12/31/200810.6275.605102 12/31/20095.6057.653110 12/31/20107.6539.007117 12/31/20119.0077.900123 VISC 12.45% 12/31/2008N/A5.63511 12/31/20095.6357.70910 12/31/20107.7099.09213 12/31/20119.0927.99013 VISC 103.00% 12/31/2008N/A5.5541 12/31/20095.5547.5551 12/31/20107.5558.8623 12/31/20118.8627.7466 The Allianz VisionSM Variable Annuity Contract SAI – June 14, 2012 77 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISC 112.30% 12/31/2009N/A7.7521 12/31/20107.7529.1567 12/31/20119.1568.0597 VISC 123.15% 12/31/2009N/A7.5140 12/31/20107.5148.7990 12/31/20118.7997.6790 VISC 131.75% 12/31/2009N/A7.9100 12/31/20107.9109.3957 12/31/20119.3958.3147 VISC 142.05% 12/31/2009N/A7.8240 12/31/20107.8249.2640 12/31/20119.2648.1740 VISC 22.75% 12/31/2008N/A5.5900 12/31/20095.5907.6250 12/31/20107.6258.9650 12/31/20118.9657.8560 VISC 32.60% 12/31/2008N/A5.6138 12/31/20095.6137.6677 12/31/20107.6679.0288 12/31/20119.0287.92310 VISC 42.90% 12/31/2008N/A5.5680 12/31/20095.5687.5830 12/31/20107.5838.9020 12/31/20118.9027.7890 VISC 52.15% 12/31/2008N/A5.6819 12/31/20095.6817.79512 12/31/20107.7959.22111 12/31/20119.2218.1289 VISC 72.55% 12/31/2008N/A5.6204 12/31/20095.6207.68110 12/31/20107.6819.0493 12/31/20119.0497.9453 VISC 82.85% 12/31/2008N/A5.5753 12/31/20095.5757.5972 12/31/20107.5978.9231 12/31/20118.9237.8111 VISC 92.70% 12/31/2008N/A5.59814 12/31/20095.5987.63920 12/31/20107.6398.98618 12/31/20118.9867.87813 VISI 11.40% 12/31/2007N/A10.8520 12/31/200810.8525.7960 12/31/20095.7968.0130 12/31/20108.0139.5500 12/31/20119.5508.4810 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISI 102.65% 12/31/2007N/A10.6270 12/31/200810.6275.60540 12/31/20095.6057.65351 12/31/20107.6539.00752 12/31/20119.0077.90056 VISI 111.80% 12/31/2008N/A5.735101 12/31/20095.7357.896158 12/31/20107.8969.373135 12/31/20119.3738.291130 VISI 131.95% 12/31/2009N/A7.85269 12/31/20107.8529.30759 12/31/20119.3078.22156 VISI 142.80% 12/31/2009N/A7.6112 12/31/20107.6118.9440 12/31/20118.9447.8330 VISI 21.70% 12/31/2007N/A10.79740 12/31/200810.7975.75061 12/31/20095.7507.92529 12/31/20107.9259.41795 12/31/20119.4178.338125 VISI 32.10% 12/31/2007N/A10.7250 12/31/200810.7255.689102 12/31/20095.6897.809201 12/31/20107.8099.242203 12/31/20119.2428.151196 VISI 42.40% 12/31/2007N/A10.6710 12/31/200810.6715.64325 12/31/20095.6437.72346 12/31/20107.7239.11344 12/31/20119.1138.01341 VISI 52.25% 12/31/2007N/A10.6980 12/31/200810.6985.666123 12/31/20095.6667.766242 12/31/20107.7669.177271 12/31/20119.1778.082274 VISI 62.55% 12/31/2007N/A10.6450 12/31/200810.6455.6204 12/31/20095.6207.68111 12/31/20107.6819.0499 12/31/20119.0497.94511 VISI 72.20% 12/31/2007N/A10.7070 12/31/200810.7075.673172 12/31/20095.6737.781249 12/31/20107.7819.199246 12/31/20119.1998.105230 The Allianz VisionSM Variable Annuity Contract SAI – June 14, 2012 78 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISI 82.50% 12/31/2007N/A10.6530 12/31/200810.6535.62825 12/31/20095.6287.69561 12/31/20107.6959.07140 12/31/20119.0717.96847 VISI 92.35% 12/31/2007N/A10.6800 12/31/200810.6805.651211 12/31/20095.6517.738297 12/31/20107.7389.135297 12/31/20119.1358.036287 VISL 11.65% 12/31/2007N/A10.806124 12/31/200810.8065.758172 12/31/20095.7587.94033 12/31/20107.9409.43987 12/31/20119.4398.362124 VISL 102.90% 12/31/2007N/A10.5820 12/31/200810.5825.56822 12/31/20095.5687.58336 12/31/20107.5838.90240 12/31/20118.9027.78943 VISL 112.05% 12/31/2008N/A5.69614 12/31/20095.6967.82436 12/31/20107.8249.26453 12/31/20119.2648.17456 VISL 133.05% 12/31/2009N/A7.5412 12/31/20107.5418.8400 12/31/20118.8407.7230 VISL 142.20% 12/31/2009N/A7.78114 12/31/20107.7819.19914 12/31/20119.1998.10517 VISL 21.95% 12/31/2007N/A10.75221 12/31/200810.7525.71135 12/31/20095.7117.85214 12/31/20107.8529.30730 12/31/20119.3078.22145 VISL 32.35% 12/31/2007N/A10.6800 12/31/200810.6805.65139 12/31/20095.6517.738104 12/31/20107.7389.13597 12/31/20119.1358.036104 VISL 42.65% 12/31/2007N/A10.6270 12/31/200810.6275.60514 12/31/20095.6057.65333 12/31/20107.6539.00741 12/31/20119.0077.90049 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISL 52.50% 12/31/2007N/A10.6530 12/31/200810.6535.62844 12/31/20095.6287.695118 12/31/20107.6959.07198 12/31/20119.0717.968108 VISL 62.80% 12/31/2007N/A10.6000 12/31/200810.6005.5830 12/31/20095.5837.6115 12/31/20107.6118.9449 12/31/20118.9447.8339 VISL 72.45% 12/31/2007N/A10.6620 12/31/200810.6625.63566 12/31/20095.6357.709111 12/31/20107.7099.09295 12/31/20119.0927.99098 VISL 82.75% 12/31/2007N/A10.6090 12/31/200810.6095.59025 12/31/20095.5907.62546 12/31/20107.6258.96538 12/31/20118.9657.85637 VISL 92.60% 12/31/2007N/A10.6360 12/31/200810.6365.61382 12/31/20095.6137.667109 12/31/20107.6679.028118 12/31/20119.0287.923111 AZL Morgan Stanley Mid Cap Growth fund VISB 11.70% 12/31/2007N/A15.872220 12/31/200815.8728.033310 12/31/20098.03312.451100 12/31/201012.45116.220130 12/31/201116.22014.900157 VISB 102.95% 12/31/2007N/A14.6010 12/31/200814.6017.29818 12/31/20097.29811.17193 12/31/201011.17114.372113 12/31/201114.37213.03969 VISB 112.10% 12/31/2008N/A7.79035 12/31/20097.79012.02780 12/31/201012.02715.604126 12/31/201115.60414.277136 VISB 133.10% 12/31/2009N/A11.0271 12/31/201011.02714.1650 12/31/201114.16512.8320 VISB 142.25% 12/31/2009N/A11.87153 12/31/201011.87115.37964 12/31/201115.37914.05061 The Allianz VisionSM Variable Annuity Contract SAI – June 14, 2012 79 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISB 22.00% 12/31/2007N/A15.55792 12/31/200815.5577.85080 12/31/20097.85012.131134 12/31/201012.13115.75680 12/31/201115.75614.43087 VISB 32.40% 12/31/2007N/A15.1470 12/31/200815.1477.613171 12/31/20097.61311.718306 12/31/201011.71815.158285 12/31/201115.15813.827281 VISB 42.70% 12/31/2007N/A14.8470 12/31/200814.8477.43936 12/31/20097.43911.41692 12/31/201011.41614.72481 12/31/201114.72413.39190 VISB 52.55% 12/31/2007N/A14.9960 12/31/200814.9967.52574 12/31/20097.52511.566154 12/31/201011.56614.939158 12/31/201114.93913.608163 VISB 62.85% 12/31/2007N/A14.6990 12/31/200814.6997.35424 12/31/20097.35411.26924 12/31/201011.26914.51224 12/31/201114.51213.17920 VISB 72.50% 12/31/2007N/A15.0460 12/31/200815.0467.554172 12/31/20097.55411.616229 12/31/201011.61615.012242 12/31/201115.01213.680228 VISB 82.80% 12/31/2007N/A14.7480 12/31/200814.7487.38249 12/31/20097.38211.318120 12/31/201011.31814.582164 12/31/201114.58213.249144 VISB 92.65% 12/31/2007N/A14.8970 12/31/200814.8977.46897 12/31/20097.46811.466235 12/31/201011.46614.795215 12/31/201114.79513.463176 VISC 12.45% 12/31/2008N/A7.58327 12/31/20097.58311.66715 12/31/201011.66715.08421 12/31/201115.08413.75415 VISC 103.00% 12/31/2008N/A7.2701 12/31/20097.27011.1232 12/31/201011.12314.3037 12/31/201114.30312.9691 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISC 112.30% 12/31/2009N/A11.8208 12/31/201011.82015.3057 12/31/201115.30513.9767 VISC 123.15% 12/31/2009N/A10.9792 12/31/201010.97914.0960 12/31/201114.09612.7630 VISC 131.75% 12/31/2009N/A12.3880 12/31/201012.38816.1298 12/31/201116.12914.80912 VISC 142.05% 12/31/2009N/A12.0790 12/31/201012.07915.6800 12/31/201115.68014.3540 VISC 22.75% 12/31/2008N/A7.4110 12/31/20097.41111.3670 12/31/201011.36714.6530 12/31/201114.65313.3200 VISC 32.60% 12/31/2008N/A7.49741 12/31/20097.49711.5162 12/31/201011.51614.86733 12/31/201114.86713.53524 VISC 42.90% 12/31/2008N/A7.3260 12/31/20097.32611.2200 12/31/201011.22014.4420 12/31/201114.44213.1090 VISC 52.15% 12/31/2008N/A7.7603 12/31/20097.76011.9753 12/31/201011.97515.52914 12/31/201115.52914.20117 VISC 72.55% 12/31/2008N/A7.5255 12/31/20097.52511.56620 12/31/201011.56614.93910 12/31/201114.93913.6084 VISC 82.85% 12/31/2008N/A7.3542 12/31/20097.35411.2690 12/31/201011.26914.5121 12/31/201114.51213.1790 VISC 92.70% 12/31/2008N/A7.43911 12/31/20097.43911.41613 12/31/201011.41614.72411 12/31/201114.72413.3916 VISI 11.40% 12/31/2007N/A16.1930 12/31/200816.1938.2200 12/31/20098.22012.7800 12/31/201012.78016.6980 12/31/201116.69815.3850 The Allianz VisionSM Variable Annuity Contract SAI – June 14, 2012 80 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISI 102.65% 12/31/2007N/A14.8970 12/31/200814.8977.46830 12/31/20097.46811.46663 12/31/201011.46614.79563 12/31/201114.79513.46359 VISI 111.80% 12/31/2008N/A7.971175 12/31/20097.97112.344348 12/31/201012.34416.064371 12/31/201116.06414.742404 VISI 131.95% 12/31/2009N/A12.184125 12/31/201012.18415.832133 12/31/201115.83214.508122 VISI 142.80% 12/31/2009N/A11.3180 12/31/201011.31814.5820 12/31/201114.58213.2490 VISI 21.70% 12/31/2007N/A15.87261 12/31/200815.8728.03394 12/31/20098.03312.45130 12/31/201012.45116.220120 12/31/201116.22014.900134 VISI 32.10% 12/31/2007N/A15.4540 12/31/200815.4547.790294 12/31/20097.79012.027421 12/31/201012.02715.604436 12/31/201115.60414.277396 VISI 42.40% 12/31/2007N/A15.1470 12/31/200815.1477.61327 12/31/20097.61311.71862 12/31/201011.71815.15864 12/31/201115.15813.82752 VISI 52.25% 12/31/2007N/A15.3000 12/31/200815.3007.701203 12/31/20097.70111.871390 12/31/201011.87115.379355 12/31/201115.37914.050337 VISI 62.55% 12/31/2007N/A14.9960 12/31/200814.9967.52510 12/31/20097.52511.56655 12/31/201011.56614.93956 12/31/201114.93913.60851 VISI 72.20% 12/31/2007N/A15.3510 12/31/200815.3517.730307 12/31/20097.73011.923437 12/31/201011.92315.454458 12/31/201115.45414.126413 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISI 82.50% 12/31/2007N/A15.0460 12/31/200815.0467.55475 12/31/20097.55411.616135 12/31/201011.61615.012105 12/31/201115.01213.680101 VISI 92.35% 12/31/2007N/A15.1980 12/31/200815.1987.642290 12/31/20097.64211.769496 12/31/201011.76915.231515 12/31/201115.23113.901477 VISL 11.65% 12/31/2007N/A15.925117 12/31/200815.9258.064222 12/31/20098.06412.50677 12/31/201012.50616.299165 12/31/201116.29914.980264 VISL 102.90% 12/31/2007N/A14.6500 12/31/200814.6507.32626 12/31/20097.32611.22061 12/31/201011.22014.44254 12/31/201114.44213.10951 VISL 112.05% 12/31/2008N/A7.82047 12/31/20097.82012.07997 12/31/201012.07915.680113 12/31/201115.68014.354123 VISL 133.05% 12/31/2009N/A11.0757 12/31/201011.07514.2330 12/31/201114.23312.9000 VISL 142.20% 12/31/2009N/A11.92337 12/31/201011.92315.45437 12/31/201115.45414.12650 VISL 21.95% 12/31/2007N/A15.60969 12/31/200815.6097.88054 12/31/20097.88012.18425 12/31/201012.18415.83258 12/31/201115.83214.50866 VISL 32.35% 12/31/2007N/A15.1980 12/31/200815.1987.64286 12/31/20097.64211.769150 12/31/201011.76915.231150 12/31/201115.23113.901153 VISL 42.65% 12/31/2007N/A14.8970 12/31/200814.8977.46837 12/31/20097.46811.46668 12/31/201011.46614.79575 12/31/201114.79513.46382 The Allianz VisionSM Variable Annuity Contract SAI – June 14, 2012 81 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISL 52.50% 12/31/2007N/A15.0460 12/31/200815.0467.55499 12/31/20097.55411.616121 12/31/201011.61615.012148 12/31/201115.01213.680142 VISL 62.80% 12/31/2007N/A14.7480 12/31/200814.7487.3825 12/31/20097.38211.31825 12/31/201011.31814.58233 12/31/201114.58213.24925 VISL 72.45% 12/31/2007N/A15.0970 12/31/200815.0977.583133 12/31/20097.58311.667164 12/31/201011.66715.084154 12/31/201115.08413.754145 VISL 82.75% 12/31/2007N/A14.7970 12/31/200814.7977.41144 12/31/20097.41111.36782 12/31/201011.36714.65363 12/31/201114.65313.32065 VISL 92.60% 12/31/2007N/A14.9460 12/31/200814.9467.497154 12/31/20097.49711.516185 12/31/201011.51614.867197 12/31/201114.86713.535165 AZL Oppenheimer Discovery Fund VISB 11.70% 12/31/2007N/A12.67026 12/31/200812.6707.05632 12/31/20097.0569.1167 12/31/20109.11611.54614 12/31/201111.54610.73926 VISB 102.95% 12/31/2007N/A12.2530 12/31/200812.2536.7394 12/31/20096.7398.5984 12/31/20108.59810.75519 12/31/201110.7559.88012 VISB 112.10% 12/31/2008N/A6.9533 12/31/20096.9538.9475 12/31/20108.94711.2864 12/31/201111.28610.4564 VISB 133.10% 12/31/2009N/A8.5380 12/31/20108.53810.6640 12/31/201110.6649.7820 VISB 142.25% 12/31/2009N/A8.88429 12/31/20108.88411.19133 12/31/201111.19110.35240 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISB 22.00% 12/31/2007N/A12.5698 12/31/200812.5696.97913 12/31/20096.9798.9899 12/31/20108.98911.3518 12/31/201111.35110.52611 VISB 32.40% 12/31/2007N/A12.4350 12/31/200812.4356.87726 12/31/20096.8778.82240 12/31/20108.82211.09649 12/31/201111.09610.24940 VISB 42.70% 12/31/2007N/A12.3360 12/31/200812.3366.8011 12/31/20096.8018.6994 12/31/20108.69910.90810 12/31/201110.90810.04618 VISB 52.55% 12/31/2007N/A12.3850 12/31/200812.3856.8398 12/31/20096.8398.76052 12/31/20108.76011.00227 12/31/201111.00210.14729 VISB 62.85% 12/31/2007N/A12.2860 12/31/200812.2866.7644 12/31/20096.7648.6383 12/31/20108.63810.8165 12/31/201110.8169.9463 VISB 72.50% 12/31/2007N/A12.4020 12/31/200812.4026.85223 12/31/20096.8528.78132 12/31/20108.78111.03336 12/31/201111.03310.18146 VISB 82.80% 12/31/2007N/A12.3030 12/31/200812.3036.7775 12/31/20096.7778.65813 12/31/20108.65810.8479 12/31/201110.8479.97911 VISB 92.65% 12/31/2007N/A12.3520 12/31/200812.3526.81438 12/31/20096.8148.71930 12/31/20108.71910.94036 12/31/201110.94010.08036 VISC 12.45% 12/31/2008N/A6.8642 12/31/20096.8648.8012 12/31/20108.80111.0641 12/31/201111.06410.2151 VISC 103.00% 12/31/2008N/A6.7270 12/31/20096.7278.5792 12/31/20108.57910.7250 12/31/201110.7259.8480 The Allianz VisionSM Variable Annuity Contract SAI – June 14, 2012 82 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISC 112.30% 12/31/2009N/A8.8634 12/31/20108.86311.1593 12/31/201111.15910.3182 VISC 123.15% 12/31/2009N/A8.5180 12/31/20108.51810.6340 12/31/201110.6349.7490 VISC 131.75% 12/31/2009N/A9.0940 12/31/20109.09411.5133 12/31/201111.51310.7045 VISC 142.05% 12/31/2009N/A8.9680 12/31/20108.96811.3190 12/31/201111.31910.4920 VISC 22.75% 12/31/2008N/A6.7891 12/31/20096.7898.6790 12/31/20108.67910.8780 12/31/201110.87810.0120 VISC 32.60% 12/31/2008N/A6.8270 12/31/20096.8278.7400 12/31/20108.74010.9710 12/31/201110.97110.1130 VISC 42.90% 12/31/2008N/A6.7520 12/31/20096.7528.6180 12/31/20108.61810.7850 12/31/201110.7859.9130 VISC 52.15% 12/31/2008N/A6.9410 12/31/20096.9418.9263 12/31/20108.92611.2552 12/31/201111.25510.4222 VISC 72.55% 12/31/2008N/A6.8395 12/31/20096.8398.7601 12/31/20108.76011.0023 12/31/201111.00210.1473 VISC 82.85% 12/31/2008N/A6.7641 12/31/20096.7648.6380 12/31/20108.63810.8161 12/31/201110.8169.9461 VISC 92.70% 12/31/2008N/A6.8010 12/31/20096.8018.6990 12/31/20108.69910.9080 12/31/201110.90810.0460 VISI 11.40% 12/31/2007N/A12.7720 12/31/200812.7727.1350 12/31/20097.1359.2440 12/31/20109.24411.7440 12/31/201111.74410.9570 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISI 102.65% 12/31/2007N/A12.3520 12/31/200812.3526.8141 12/31/20096.8148.71910 12/31/20108.71910.94016 12/31/201110.94010.08016 VISI 111.80% 12/31/2008N/A7.03133 12/31/20097.0319.073114 12/31/20109.07311.481129 12/31/201111.48110.668116 VISI 131.95% 12/31/2009N/A9.01026 12/31/20109.01011.38330 12/31/201111.38310.56236 VISI 142.80% 12/31/2009N/A8.6580 12/31/20108.65810.8470 12/31/201110.8479.9790 VISI 21.70% 12/31/2007N/A12.6709 12/31/200812.6707.05611 12/31/20097.0569.1166 12/31/20109.11611.54631 12/31/201111.54610.73948 VISI 32.10% 12/31/2007N/A12.5350 12/31/200812.5356.95324 12/31/20096.9538.94760 12/31/20108.94711.28682 12/31/201111.28610.45647 VISI 42.40% 12/31/2007N/A12.4350 12/31/200812.4356.8776 12/31/20096.8778.8226 12/31/20108.82211.0969 12/31/201111.09610.2495 VISI 52.25% 12/31/2007N/A12.4850 12/31/200812.4856.91513 12/31/20096.9158.88446 12/31/20108.88411.19159 12/31/201111.19110.35259 VISI 62.55% 12/31/2007N/A12.3850 12/31/200812.3856.8391 12/31/20096.8398.7604 12/31/20108.76011.00211 12/31/201111.00210.14710 VISI 72.20% 12/31/2007N/A12.5020 12/31/200812.5026.92861 12/31/20096.9288.90590 12/31/20108.90511.223101 12/31/201111.22310.387103 The Allianz VisionSM Variable Annuity Contract SAI – June 14, 2012 83 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISI 82.50% 12/31/2007N/A12.4020 12/31/200812.4026.8528 12/31/20096.8528.78113 12/31/20108.78111.03319 12/31/201111.03310.18120 VISI 92.35% 12/31/2007N/A12.4520 12/31/200812.4526.89055 12/31/20096.8908.843106 12/31/20108.84311.127147 12/31/201111.12710.283134 VISL 11.65% 12/31/2007N/A12.68710 12/31/200812.6877.06914 12/31/20097.0699.13713 12/31/20109.13711.57945 12/31/201111.57910.77555 VISL 102.90% 12/31/2007N/A12.2700 12/31/200812.2706.75216 12/31/20096.7528.61824 12/31/20108.61810.78523 12/31/201110.7859.91324 VISL 112.05% 12/31/2008N/A6.96610 12/31/20096.9668.96824 12/31/20108.96811.31955 12/31/201111.31910.49274 VISL 133.05% 12/31/2009N/A8.5580 12/31/20108.55810.6940 12/31/201110.6949.8140 VISL 142.20% 12/31/2009N/A8.90511 12/31/20108.90511.22310 12/31/201111.22310.38718 VISL 21.95% 12/31/2007N/A12.5853 12/31/200812.5856.99211 12/31/20096.9929.0106 12/31/20109.01011.38326 12/31/201111.38310.56219 VISL 32.35% 12/31/2007N/A12.4520 12/31/200812.4526.89021 12/31/20096.8908.84342 12/31/20108.84311.12751 12/31/201111.12710.28350 VISL 42.65% 12/31/2007N/A12.3520 12/31/200812.3526.8141 12/31/20096.8148.7198 12/31/20108.71910.9405 12/31/201110.94010.0805 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISL 52.50% 12/31/2007N/A12.4020 12/31/200812.4026.8525 12/31/20096.8528.7819 12/31/20108.78111.03312 12/31/201111.03310.18137 VISL 62.80% 12/31/2007N/A12.3030 12/31/200812.3036.7770 12/31/20096.7778.6583 12/31/20108.65810.8473 12/31/201110.8479.9793 VISL 72.45% 12/31/2007N/A12.4180 12/31/200812.4186.86412 12/31/20096.8648.80116 12/31/20108.80111.06423 12/31/201111.06410.21523 VISL 82.75% 12/31/2007N/A12.3190 12/31/200812.3196.78912 12/31/20096.7898.67923 12/31/20108.67910.87821 12/31/201110.87810.01220 VISL 92.60% 12/31/2007N/A12.3690 12/31/200812.3696.82723 12/31/20096.8278.74030 12/31/20108.74010.97145 12/31/201110.97110.11339 AZL S&P 500 Index Fund VISB 11.70% 12/31/2007N/A9.862141 12/31/20089.8626.048419 12/31/20096.0487.454344 12/31/20107.4548.396127 12/31/20118.3968.383205 VISB 102.95% 12/31/2007N/A9.7800 12/31/20089.7805.92321 12/31/20095.9237.209191 12/31/20107.2098.01965 12/31/20118.0197.90856 VISB 112.10% 12/31/2008N/A6.00880 12/31/20096.0087.375861 12/31/20107.3758.2741024 12/31/20118.2748.2281137 VISB 133.10% 12/31/2009N/A7.180125 12/31/20107.1807.9750 12/31/20117.9757.8530 VISB 142.25% 12/31/2009N/A7.345286 12/31/20107.3458.228154 12/31/20118.2288.171103 The Allianz VisionSM Variable Annuity Contract SAI – June 14, 2012 84 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISB 22.00% 12/31/2007N/A9.84229 12/31/20089.8426.018155 12/31/20096.0187.39495 12/31/20107.3948.30490 12/31/20118.3048.267146 VISB 32.40% 12/31/2007N/A9.8160 12/31/20089.8165.978124 12/31/20095.9787.3161007 12/31/20107.3168.183985 12/31/20118.1838.114956 VISB 42.70% 12/31/2007N/A9.7960 12/31/20089.7965.94819 12/31/20095.9487.257200 12/31/20107.2578.093157 12/31/20118.0938.001135 VISB 52.55% 12/31/2007N/A9.8060 12/31/20089.8065.96333 12/31/20095.9637.286484 12/31/20107.2868.138682 12/31/20118.1388.057635 VISB 62.85% 12/31/2007N/A9.7860 12/31/20089.7865.9333 12/31/20095.9337.228126 12/31/20107.2288.049127 12/31/20118.0497.945121 VISB 72.50% 12/31/2007N/A9.8090 12/31/20089.8095.968215 12/31/20095.9687.296811 12/31/20107.2968.153768 12/31/20118.1538.076689 VISB 82.80% 12/31/2007N/A9.7900 12/31/20089.7905.93831 12/31/20095.9387.238148 12/31/20107.2388.064132 12/31/20118.0647.963105 VISB 92.65% 12/31/2007N/A9.7990 12/31/20089.7995.953156 12/31/20095.9537.267604 12/31/20107.2678.108443 12/31/20118.1088.019413 VISC 12.45% 12/31/2008N/A5.9734 12/31/20095.9737.30624 12/31/20107.3068.16819 12/31/20118.1688.09519 VISC 103.00% 12/31/2008N/A5.9181 12/31/20095.9187.1997 12/31/20107.1998.0051 12/31/20118.0057.8891 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISC 112.30% 12/31/2009N/A7.3358 12/31/20107.3358.2138 12/31/20118.2138.1524 VISC 123.15% 12/31/2009N/A7.1700 12/31/20107.1707.9610 12/31/20117.9617.8340 VISC 131.75% 12/31/2009N/A7.44414 12/31/20107.4448.38147 12/31/20118.3818.36428 VISC 142.05% 12/31/2009N/A7.3850 12/31/20107.3858.2890 12/31/20118.2898.2470 VISC 22.75% 12/31/2008N/A5.9430 12/31/20095.9437.2482 12/31/20107.2488.0790 12/31/20118.0797.9820 VISC 32.60% 12/31/2008N/A5.9580 12/31/20095.9587.27711 12/31/20107.2778.12316 12/31/20118.1238.03827 VISC 42.90% 12/31/2008N/A5.9280 12/31/20095.9287.2190 12/31/20107.2198.0340 12/31/20118.0347.9260 VISC 52.15% 12/31/2008N/A6.00320 12/31/20096.0037.36578 12/31/20107.3658.25942 12/31/20118.2598.20918 VISC 72.55% 12/31/2008N/A5.9634 12/31/20095.9637.28634 12/31/20107.2868.13824 12/31/20118.1388.05718 VISC 82.85% 12/31/2008N/A5.9332 12/31/20095.9337.22827 12/31/20107.2288.04923 12/31/20118.0497.94517 VISC 92.70% 12/31/2008N/A5.94863 12/31/20095.9487.257122 12/31/20107.2578.093126 12/31/20118.0938.00177 VISI 11.40% 12/31/2007N/A9.8820 12/31/20089.8826.0790 12/31/20096.0797.5140 12/31/20107.5148.4890 12/31/20118.4898.5020 The Allianz VisionSM Variable Annuity Contract SAI – June 14, 2012 85 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISI 102.65% 12/31/2007N/A9.7990 12/31/20089.7995.953156 12/31/20095.9537.267500 12/31/20107.2678.108284 12/31/20118.1088.019262 VISI 111.80% 12/31/2008N/A6.038431 12/31/20096.0387.4342386 12/31/20107.4348.3662034 12/31/20118.3668.3441828 VISI 131.95% 12/31/2009N/A7.4041148 12/31/20107.4048.3201062 12/31/20118.3208.286968 VISI 142.80% 12/31/2009N/A7.23830 12/31/20107.2388.0640 12/31/20118.0647.9630 VISI 21.70% 12/31/2007N/A9.86230 12/31/20089.8626.04852 12/31/20096.0487.454250 12/31/20107.4548.396432 12/31/20118.3968.383466 VISI 32.10% 12/31/2007N/A9.8360 12/31/20089.8366.008248 12/31/20096.0087.3751260 12/31/20107.3758.2741139 12/31/20118.2748.228986 VISI 42.40% 12/31/2007N/A9.8160 12/31/20089.8165.97814 12/31/20095.9787.316228 12/31/20107.3168.183107 12/31/20118.1838.114101 VISI 52.25% 12/31/2007N/A9.8260 12/31/20089.8265.993145 12/31/20095.9937.3451062 12/31/20107.3458.2281004 12/31/20118.2288.171902 VISI 62.55% 12/31/2007N/A9.8060 12/31/20089.8065.96316 12/31/20095.9637.28665 12/31/20107.2868.13880 12/31/20118.1388.05778 VISI 72.20% 12/31/2007N/A9.8290 12/31/20089.8295.998299 12/31/20095.9987.3551593 12/31/20107.3558.2441630 12/31/20118.2448.1901493 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISI 82.50% 12/31/2007N/A9.8090 12/31/20089.8095.96870 12/31/20095.9687.296323 12/31/20107.2968.153230 12/31/20118.1538.076207 VISI 92.35% 12/31/2007N/A9.8190 12/31/20089.8195.983847 12/31/20095.9837.3261411 12/31/20107.3268.1981297 12/31/20118.1988.1331271 VISL 11.65% 12/31/2007N/A9.86572 12/31/20089.8656.053159 12/31/20096.0537.464280 12/31/20107.4648.412373 12/31/20118.4128.403486 VISL 102.90% 12/31/2007N/A9.7830 12/31/20089.7835.92817 12/31/20095.9287.219259 12/31/20107.2198.034179 12/31/20118.0347.926174 VISL 112.05% 12/31/2008N/A6.01379 12/31/20096.0137.385539 12/31/20107.3858.289539 12/31/20118.2898.247388 VISL 133.05% 12/31/2009N/A7.1909 12/31/20107.1907.9900 12/31/20117.9907.8710 VISL 142.20% 12/31/2009N/A7.355370 12/31/20107.3558.244242 12/31/20118.2448.190215 VISL 21.95% 12/31/2007N/A9.84641 12/31/20089.8466.02359 12/31/20096.0237.40469 12/31/20107.4048.32073 12/31/20118.3208.28693 VISL 32.35% 12/31/2007N/A9.8190 12/31/20089.8195.98362 12/31/20095.9837.326468 12/31/20107.3268.198488 12/31/20118.1988.133414 VISL 42.65% 12/31/2007N/A9.7990 12/31/20089.7995.9532 12/31/20095.9537.267184 12/31/20107.2678.108169 12/31/20118.1088.019143 The Allianz VisionSM Variable Annuity Contract SAI – June 14, 2012 86 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISL 52.50% 12/31/2007N/A9.8090 12/31/20089.8095.96857 12/31/20095.9687.296568 12/31/20107.2968.153555 12/31/20118.1538.076538 VISL 62.80% 12/31/2007N/A9.7900 12/31/20089.7905.9381 12/31/20095.9387.23844 12/31/20107.2388.06441 12/31/20118.0647.96340 VISL 72.45% 12/31/2007N/A9.8130 12/31/20089.8135.973108 12/31/20095.9737.306549 12/31/20107.3068.168509 12/31/20118.1688.095479 VISL 82.75% 12/31/2007N/A9.7930 12/31/20089.7935.94320 12/31/20095.9437.248265 12/31/20107.2488.079192 12/31/20118.0797.982209 VISL 92.60% 12/31/2007N/A9.8030 12/31/20089.8035.958101 12/31/20095.9587.277643 12/31/20107.2778.123568 12/31/20118.1238.038485 AZL Schroder Emerging Markets Equity Fund VISB 11.70% 12/31/2007N/A13.388298 12/31/200813.3886.333441 12/31/20096.33310.69586 12/31/201010.69511.818100 12/31/201111.8189.612104 VISB 102.95% 12/31/2007N/A13.1100 12/31/200813.1106.12422 12/31/20096.12410.214111 12/31/201010.21411.14749 12/31/201111.1478.95434 VISB 112.10% 12/31/2008N/A6.26528 12/31/20096.26510.538149 12/31/201010.53811.599173 12/31/201111.5999.397159 VISB 133.10% 12/31/2009N/A10.1584 12/31/201010.15811.0693 12/31/201111.0698.8780 VISB 142.25% 12/31/2009N/A10.48031 12/31/201010.48011.51852 12/31/201111.5189.31737 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISB 22.00% 12/31/2007N/A13.321107 12/31/200813.3216.282146 12/31/20096.28210.57780 12/31/201010.57711.654109 12/31/201111.6549.45097 VISB 32.40% 12/31/2007N/A13.2320 12/31/200813.2326.215151 12/31/20096.21510.423560 12/31/201010.42311.437486 12/31/201111.4379.238337 VISB 42.70% 12/31/2007N/A13.1650 12/31/200813.1656.16528 12/31/20096.16510.30893 12/31/201010.30811.27887 12/31/201111.2789.08271 VISB 52.55% 12/31/2007N/A13.1980 12/31/200813.1986.19083 12/31/20096.19010.365180 12/31/201010.36511.357190 12/31/201111.3579.160207 VISB 62.85% 12/31/2007N/A13.1320 12/31/200813.1326.14010 12/31/20096.14010.25154 12/31/201010.25111.19946 12/31/201111.1999.00552 VISB 72.50% 12/31/2007N/A13.2090 12/31/200813.2096.198151 12/31/20096.19810.384192 12/31/201010.38411.384218 12/31/201111.3849.186243 VISB 82.80% 12/31/2007N/A13.1430 12/31/200813.1436.14944 12/31/20096.14910.27097 12/31/201010.27011.225116 12/31/201111.2259.030111 VISB 92.65% 12/31/2007N/A13.1760 12/31/200813.1766.17385 12/31/20096.17310.327163 12/31/201010.32711.304153 12/31/201111.3049.108152 VISC 12.45% 12/31/2008N/A6.2075 12/31/20096.20710.40414 12/31/201010.40411.41111 12/31/201111.4119.21211 VISC 103.00% 12/31/2008N/A6.1164 12/31/20096.11610.1964 12/31/201010.19611.1227 12/31/201111.1228.9290 The Allianz VisionSM Variable Annuity Contract SAI – June 14, 2012 87 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISC 112.30% 12/31/2009N/A10.4616 12/31/201010.46111.4919 12/31/201111.4919.2908 VISC 123.15% 12/31/2009N/A10.1392 12/31/201010.13911.0430 12/31/201111.0438.8530 VISC 131.75% 12/31/2009N/A10.6751 12/31/201010.67511.79120 12/31/201111.7919.58530 VISC 142.05% 12/31/2009N/A10.5580 12/31/201010.55811.6270 12/31/201111.6279.4240 VISC 22.75% 12/31/2008N/A6.1572 12/31/20096.15710.2891 12/31/201010.28911.2521 12/31/201111.2529.0561 VISC 32.60% 12/31/2008N/A6.1823 12/31/20096.18210.34639 12/31/201010.34611.33127 12/31/201111.3319.13424 VISC 42.90% 12/31/2008N/A6.1320 12/31/20096.13210.2331 12/31/201010.23311.1731 12/31/201111.1738.9791 VISC 52.15% 12/31/2008N/A6.2573 12/31/20096.25710.51918 12/31/201010.51911.57319 12/31/201111.5739.37016 VISC 72.55% 12/31/2008N/A6.1907 12/31/20096.19010.36527 12/31/201010.36511.35717 12/31/201111.3579.16015 VISC 82.85% 12/31/2008N/A6.1405 12/31/20096.14010.25117 12/31/201010.25111.19917 12/31/201111.1999.00515 VISC 92.70% 12/31/2008N/A6.16514 12/31/20096.16510.30826 12/31/201010.30811.27827 12/31/201111.2789.08215 VISI 11.40% 12/31/2007N/A13.4550 12/31/200813.4556.3840 12/31/20096.38410.8130 12/31/201010.81311.9850 12/31/201111.9859.7780 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISI 102.65% 12/31/2007N/A13.1760 12/31/200813.1766.17331 12/31/20096.17310.32753 12/31/201010.32711.30447 12/31/201111.3049.10840 VISI 111.80% 12/31/2008N/A6.316137 12/31/20096.31610.656294 12/31/201010.65611.763325 12/31/201111.7639.558316 VISI 131.95% 12/31/2009N/A10.597104 12/31/201010.59711.681141 12/31/201111.6819.477122 VISI 142.80% 12/31/2009N/A10.27010 12/31/201010.27011.2250 12/31/201111.2259.0300 VISI 21.70% 12/31/2007N/A13.38865 12/31/200813.3886.33379 12/31/20096.33310.695126 12/31/201010.69511.818154 12/31/201111.8189.612170 VISI 32.10% 12/31/2007N/A13.2980 12/31/200813.2986.265222 12/31/20096.26510.538411 12/31/201010.53811.599432 12/31/201111.5999.397454 VISI 42.40% 12/31/2007N/A13.2320 12/31/200813.2326.21567 12/31/20096.21510.42394 12/31/201010.42311.43783 12/31/201111.4379.23882 VISI 52.25% 12/31/2007N/A13.2650 12/31/200813.2656.240140 12/31/20096.24010.480276 12/31/201010.48011.518338 12/31/201111.5189.317368 VISI 62.55% 12/31/2007N/A13.1980 12/31/200813.1986.1907 12/31/20096.19010.36519 12/31/201010.36511.35725 12/31/201111.3579.16022 VISI 72.20% 12/31/2007N/A13.2760 12/31/200813.2766.248297 12/31/20096.24810.500417 12/31/201010.50011.545555 12/31/201111.5459.343560 The Allianz VisionSM Variable Annuity Contract SAI – June 14, 2012 88 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISI 82.50% 12/31/2007N/A13.2090 12/31/200813.2096.19875 12/31/20096.19810.384142 12/31/201010.38411.384122 12/31/201111.3849.186133 VISI 92.35% 12/31/2007N/A13.2430 12/31/200813.2436.223282 12/31/20096.22310.442482 12/31/201010.44211.464545 12/31/201111.4649.264518 VISL 11.65% 12/31/2007N/A13.399121 12/31/200813.3996.341205 12/31/20096.34110.71484 12/31/201010.71411.846300 12/31/201111.8469.640345 VISL 102.90% 12/31/2007N/A13.1210 12/31/200813.1216.13242 12/31/20096.13210.23366 12/31/201010.23311.17361 12/31/201111.1738.97958 VISL 112.05% 12/31/2008N/A6.27456 12/31/20096.27410.558124 12/31/201010.55811.627161 12/31/201111.6279.424177 VISL 133.05% 12/31/2009N/A10.1777 12/31/201010.17711.0950 12/31/201111.0958.9030 VISL 142.20% 12/31/2009N/A10.50030 12/31/201010.50011.54542 12/31/201111.5459.34349 VISL 21.95% 12/31/2007N/A13.33270 12/31/200813.3326.29075 12/31/20096.29010.59719 12/31/201010.59711.68168 12/31/201111.6819.47794 VISL 32.35% 12/31/2007N/A13.2430 12/31/200813.2436.22376 12/31/20096.22310.442179 12/31/201010.44211.464213 12/31/201111.4649.264221 VISL 42.65% 12/31/2007N/A13.1760 12/31/200813.1766.17324 12/31/20096.17310.32751 12/31/201010.32711.30454 12/31/201111.3049.10852 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISL 52.50% 12/31/2007N/A13.2090 12/31/200813.2096.19859 12/31/20096.19810.384121 12/31/201010.38411.384131 12/31/201111.3849.186155 VISL 62.80% 12/31/2007N/A13.1430 12/31/200813.1436.1495 12/31/20096.14910.27028 12/31/201010.27011.22528 12/31/201111.2259.03027 VISL 72.45% 12/31/2007N/A13.2210 12/31/200813.2216.207112 12/31/20096.20710.404123 12/31/201010.40411.411152 12/31/201111.4119.212155 VISL 82.75% 12/31/2007N/A13.1540 12/31/200813.1546.15742 12/31/20096.15710.28983 12/31/201010.28911.25262 12/31/201111.2529.05672 VISL 92.60% 12/31/2007N/A13.1870 12/31/200813.1876.182107 12/31/20096.18210.346138 12/31/201010.34611.331183 12/31/201111.3319.134206 AZL Small Cap Stock Index Fund VISB 11.70% 12/31/2007N/A9.31084 12/31/20089.3106.32195 12/31/20096.3217.75829 12/31/20107.7589.57149 12/31/20119.5719.43851 VISB 102.95% 12/31/2007N/A9.2330 12/31/20089.2336.1903 12/31/20096.1907.50389 12/31/20107.5039.1425 12/31/20119.1428.9035 VISB 112.10% 12/31/2008N/A6.27929 12/31/20096.2797.676311 12/31/20107.6769.432337 12/31/20119.4329.263321 VISB 133.10% 12/31/2009N/A7.4731 12/31/20107.4739.0920 12/31/20119.0928.8410 VISB 142.25% 12/31/2009N/A7.64532 12/31/20107.6459.38032 12/31/20119.3809.19925 The Allianz VisionSM Variable Annuity Contract SAI – June 14, 2012 89 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISB 22.00% 12/31/2007N/A9.29214 12/31/20089.2926.28917 12/31/20096.2897.6969 12/31/20107.6969.46717 12/31/20119.4679.30728 VISB 32.40% 12/31/2007N/A9.2670 12/31/20089.2676.24784 12/31/20096.2477.614233 12/31/20107.6149.328210 12/31/20119.3289.134212 VISB 42.70% 12/31/2007N/A9.2480 12/31/20089.2486.2163 12/31/20096.2167.55347 12/31/20107.5539.22624 12/31/20119.2269.00727 VISB 52.55% 12/31/2007N/A9.2570 12/31/20089.2576.23216 12/31/20096.2327.58471 12/31/20107.5849.27775 12/31/20119.2779.07174 VISB 62.85% 12/31/2007N/A9.2390 12/31/20089.2396.2000 12/31/20096.2007.5235 12/31/20107.5239.1754 12/31/20119.1758.9444 VISB 72.50% 12/31/2007N/A9.2610 12/31/20089.2616.23755 12/31/20096.2377.59496 12/31/20107.5949.29496 12/31/20119.2949.09292 VISB 82.80% 12/31/2007N/A9.2420 12/31/20089.2426.2067 12/31/20096.2067.53323 12/31/20107.5339.19254 12/31/20119.1928.96546 VISB 92.65% 12/31/2007N/A9.2510 12/31/20089.2516.22136 12/31/20096.2217.56378 12/31/20107.5639.24380 12/31/20119.2439.02874 VISC 12.45% 12/31/2008N/A6.2422 12/31/20096.2427.6044 12/31/20107.6049.3119 12/31/20119.3119.1133 VISC 103.00% 12/31/2008N/A6.1851 12/31/20096.1857.4931 12/31/20107.4939.1250 12/31/20119.1258.8820 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISC 112.30% 12/31/2009N/A7.6353 12/31/20107.6359.3630 12/31/20119.3639.1770 VISC 123.15% 12/31/2009N/A7.4630 12/31/20107.4639.0750 12/31/20119.0758.8200 VISC 131.75% 12/31/2009N/A7.7480 12/31/20107.7489.55416 12/31/20119.5549.41618 VISC 142.05% 12/31/2009N/A7.6860 12/31/20107.6869.4490 12/31/20119.4499.2850 VISC 22.75% 12/31/2008N/A6.2110 12/31/20096.2117.5430 12/31/20107.5439.2090 12/31/20119.2098.9860 VISC 32.60% 12/31/2008N/A6.2260 12/31/20096.2267.5742 12/31/20107.5749.2602 12/31/20119.2609.0507 VISC 42.90% 12/31/2008N/A6.1950 12/31/20096.1957.5132 12/31/20107.5139.1591 12/31/20119.1598.9241 VISC 52.15% 12/31/2008N/A6.2733 12/31/20096.2737.66516 12/31/20107.6659.41512 12/31/20119.4159.24212 VISC 72.55% 12/31/2008N/A6.2323 12/31/20096.2327.5844 12/31/20107.5849.2771 12/31/20119.2779.0711 VISC 82.85% 12/31/2008N/A6.2001 12/31/20096.2007.5231 12/31/20107.5239.1750 12/31/20119.1758.9440 VISC 92.70% 12/31/2008N/A6.21612 12/31/20096.2167.55320 12/31/20107.5539.22618 12/31/20119.2269.0079 VISI 11.40% 12/31/2007N/A9.3290 12/31/20089.3296.3530 12/31/20096.3537.8210 12/31/20107.8219.6780 12/31/20119.6789.5710 The Allianz VisionSM Variable Annuity Contract SAI – June 14, 2012 90 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISI 102.65% 12/31/2007N/A9.2510 12/31/20089.2516.22112 12/31/20096.2217.56353 12/31/20107.5639.24318 12/31/20119.2439.02820 VISI 111.80% 12/31/2008N/A6.310155 12/31/20096.3107.737314 12/31/20107.7379.536310 12/31/20119.5369.394282 VISI 131.95% 12/31/2009N/A7.706116 12/31/20107.7069.484117 12/31/20119.4849.329113 VISI 142.80% 12/31/2009N/A7.53318 12/31/20107.5339.1920 12/31/20119.1928.9650 VISI 21.70% 12/31/2007N/A9.31018 12/31/20089.3106.32133 12/31/20096.3217.75845 12/31/20107.7589.57198 12/31/20119.5719.438150 VISI 32.10% 12/31/2007N/A9.2850 12/31/20089.2856.279101 12/31/20096.2797.676159 12/31/20107.6769.432153 12/31/20119.4329.263164 VISI 42.40% 12/31/2007N/A9.2670 12/31/20089.2676.2470 12/31/20096.2477.6147 12/31/20107.6149.3286 12/31/20119.3289.13412 VISI 52.25% 12/31/2007N/A9.2760 12/31/20089.2766.26387 12/31/20096.2637.645155 12/31/20107.6459.380152 12/31/20119.3809.199166 VISI 62.55% 12/31/2007N/A9.2570 12/31/20089.2576.2322 12/31/20096.2327.58412 12/31/20107.5849.27712 12/31/20119.2779.0719 VISI 72.20% 12/31/2007N/A9.2790 12/31/20089.2796.268139 12/31/20096.2687.655245 12/31/20107.6559.397262 12/31/20119.3979.220233 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISI 82.50% 12/31/2007N/A9.2610 12/31/20089.2616.23722 12/31/20096.2377.59462 12/31/20107.5949.29448 12/31/20119.2949.09240 VISI 92.35% 12/31/2007N/A9.2700 12/31/20089.2706.252155 12/31/20096.2527.624264 12/31/20107.6249.346224 12/31/20119.3469.156211 VISL 11.65% 12/31/2007N/A9.31460 12/31/20089.3146.32676 12/31/20096.3267.76830 12/31/20107.7689.58971 12/31/20119.5899.460152 VISL 102.90% 12/31/2007N/A9.2360 12/31/20089.2366.19512 12/31/20096.1957.51333 12/31/20107.5139.15923 12/31/20119.1598.92424 VISL 112.05% 12/31/2008N/A6.28433 12/31/20096.2847.686101 12/31/20107.6869.449103 12/31/20119.4499.285107 VISL 133.05% 12/31/2009N/A7.4833 12/31/20107.4839.1080 12/31/20119.1088.8610 VISL 142.20% 12/31/2009N/A7.65527 12/31/20107.6559.39724 12/31/20119.3979.22023 VISL 21.95% 12/31/2007N/A9.29511 12/31/20089.2956.29413 12/31/20096.2947.7064 12/31/20107.7069.48432 12/31/20119.4849.32945 VISL 32.35% 12/31/2007N/A9.2700 12/31/20089.2706.25233 12/31/20096.2527.62454 12/31/20107.6249.34662 12/31/20119.3469.15656 VISL 42.65% 12/31/2007N/A9.2510 12/31/20089.2516.22110 12/31/20096.2217.56311 12/31/20107.5639.24321 12/31/20119.2439.02817 The Allianz VisionSM Variable Annuity Contract SAI – June 14, 2012 91 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISL 52.50% 12/31/2007N/A9.2610 12/31/20089.2616.23721 12/31/20096.2377.59447 12/31/20107.5949.29447 12/31/20119.2949.09249 VISL 62.80% 12/31/2007N/A9.2420 12/31/20089.2426.2061 12/31/20096.2067.53312 12/31/20107.5339.1926 12/31/20119.1928.9658 VISL 72.45% 12/31/2007N/A9.2640 12/31/20089.2646.24255 12/31/20096.2427.60499 12/31/20107.6049.31198 12/31/20119.3119.11387 VISL 82.75% 12/31/2007N/A9.2450 12/31/20089.2456.21123 12/31/20096.2117.54353 12/31/20107.5439.20926 12/31/20119.2098.98628 VISL 92.60% 12/31/2007N/A9.2540 12/31/20089.2546.22675 12/31/20096.2267.574130 12/31/20107.5749.260145 12/31/20119.2609.050134 BlackRock Global Allocations V.I. Fund VISB 11.70% 12/31/2008N/A7.903258 12/31/20097.9039.396571 12/31/20109.39610.1394752 12/31/201110.1399.6056190 VISB 102.95% 12/31/2008N/A7.83752 12/31/20097.8379.201459 12/31/20109.2019.806515 12/31/20119.8069.175475 VISB 112.10% 12/31/2008N/A7.882135 12/31/20097.8829.333540 12/31/20109.33310.031740 12/31/201110.0319.465798 VISB 133.10% 12/31/2009N/A9.178115 12/31/20109.1789.767156 12/31/20119.7679.124129 VISB 142.25% 12/31/2009N/A9.310362 12/31/20109.3109.991308 12/31/20119.9919.414288 VISB 22.00% 12/31/2008N/A7.888110 12/31/20097.8889.349641 12/31/20109.34910.0582193 12/31/201110.0589.5002432 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISB 32.40% 12/31/2008N/A7.866179 12/31/20097.8669.286716 12/31/20109.2869.951849 12/31/20119.9519.362573 VISB 42.70% 12/31/2008N/A7.85114 12/31/20097.8519.24070 12/31/20109.2409.87175 12/31/20119.8719.259109 VISB 52.55% 12/31/2008N/A7.85874 12/31/20097.8589.263404 12/31/20109.2639.911390 12/31/20119.9119.310483 VISB 62.85% 12/31/2008N/A7.84320 12/31/20097.8439.21738 12/31/20109.2179.83239 12/31/20119.8329.20961 VISB 72.50% 12/31/2008N/A7.861301 12/31/20097.8619.271505 12/31/20109.2719.924554 12/31/20119.9249.328617 VISB 82.80% 12/31/2008N/A7.845148 12/31/20097.8459.2241060 12/31/20109.2249.8451019 12/31/20119.8459.225958 VISB 92.65% 12/31/2008N/A7.853308 12/31/20097.8539.2481458 12/31/20109.2489.8851650 12/31/20119.8859.2761603 VISC 12.45% 12/31/2008N/A7.86441 12/31/20097.8649.27837 12/31/20109.2789.93847 12/31/20119.9389.34540 VISC 103.00% 12/31/2008N/A7.83566 12/31/20097.8359.19443 12/31/20109.1949.79384 12/31/20119.7939.15866 VISC 112.30% 12/31/2009N/A9.30242 12/31/20109.3029.97848 12/31/20119.9789.39641 VISC 123.15% 12/31/2009N/A9.17112 12/31/20109.1719.75318 12/31/20119.7539.10825 VISC 131.75% 12/31/2009N/A9.38864 12/31/20109.38810.125811 12/31/201110.1259.5882283 The Allianz VisionSM Variable Annuity Contract SAI – June 14, 2012 92 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISC 142.05% 12/31/2009N/A9.3410 12/31/20109.34110.0440 12/31/201110.0449.4830 VISC 22.75% 12/31/2008N/A7.8482 12/31/20097.8489.2321 12/31/20109.2329.8581 12/31/20119.8589.2421 VISC 32.60% 12/31/2008N/A7.85666 12/31/20097.8569.2559 12/31/20109.2559.89814 12/31/20119.8989.29315 VISC 42.90% 12/31/2008N/A7.8400 12/31/20097.8409.2090 12/31/20109.2099.8190 12/31/20119.8199.1920 VISC 52.15% 12/31/2008N/A7.88053 12/31/20097.8809.32568 12/31/20109.32510.01874 12/31/201110.0189.44858 VISC 72.55% 12/31/2008N/A7.85868 12/31/20097.8589.26345 12/31/20109.2639.91139 12/31/20119.9119.31043 VISC 82.85% 12/31/2008N/A7.84338 12/31/20097.8439.217175 12/31/20109.2179.832176 12/31/20119.8329.209135 VISC 92.70% 12/31/2008N/A7.851108 12/31/20097.8519.240163 12/31/20109.2409.871194 12/31/20119.8719.259209 VISI 11.40% 12/31/2008N/A7.9190 12/31/20097.9199.4430 12/31/20109.44310.2200 12/31/201110.2209.7120 VISI 102.65% 12/31/2008N/A7.853101 12/31/20097.8539.2481039 12/31/20109.2489.8851143 12/31/20119.8859.2761237 VISI 111.80% 12/31/2008N/A7.898681 12/31/20097.8989.3802077 12/31/20109.38010.1122389 12/31/201110.1129.5702320 VISI 131.95% 12/31/2009N/A9.3561183 12/31/20109.35610.0711262 12/31/201110.0719.5181176 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISI 142.80% 12/31/2009N/A9.224537 12/31/20109.2249.845736 12/31/20119.8459.225731 VISI 21.70% 12/31/2008N/A7.90378 12/31/20097.9039.3961085 12/31/20109.39610.1395832 12/31/201110.1399.6056958 VISI 32.10% 12/31/2008N/A7.882665 12/31/20097.8829.3331159 12/31/20109.33310.0311350 12/31/201110.0319.4651529 VISI 42.40% 12/31/2008N/A7.86656 12/31/20097.8669.28693 12/31/20109.2869.951179 12/31/20119.9519.362193 VISI 52.25% 12/31/2008N/A7.874411 12/31/20097.8749.310985 12/31/20109.3109.9911117 12/31/20119.9919.4141393 VISI 62.55% 12/31/2008N/A7.85821 12/31/20097.8589.26365 12/31/20109.2639.91185 12/31/20119.9119.31091 VISI 72.20% 12/31/2008N/A7.8771133 12/31/20097.8779.3172437 12/31/20109.31710.0042573 12/31/201110.0049.4312437 VISI 82.50% 12/31/2008N/A7.861186 12/31/20097.8619.2715080 12/31/20109.2719.9245738 12/31/20119.9249.3285747 VISI 92.35% 12/31/2008N/A7.8691190 12/31/20097.8699.2947013 12/31/20109.2949.9647358 12/31/20119.9649.3797602 VISL 11.65% 12/31/2008N/A7.906123 12/31/20097.9069.4031740 12/31/20109.40310.15212264 12/31/201110.1529.62316705 VISL 102.90% 12/31/2008N/A7.84076 12/31/20097.8409.209909 12/31/20109.2099.8191127 12/31/20119.8199.1921095 VISL 112.05% 12/31/2008N/A7.885920 12/31/20097.8859.3411754 12/31/20109.34110.0441615 12/31/201110.0449.4831435 The Allianz VisionSM Variable Annuity Contract SAI – June 14, 2012 93 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISL 133.05% 12/31/2009N/A9.186731 12/31/20109.1869.780802 12/31/20119.7809.141739 VISL 142.20% 12/31/2009N/A9.317557 12/31/20109.31710.004639 12/31/201110.0049.431643 VISL 21.95% 12/31/2008N/A7.89034 12/31/20097.8909.356635 12/31/20109.35610.0713650 12/31/201110.0719.5184569 VISL 32.35% 12/31/2008N/A7.869381 12/31/20097.8699.294819 12/31/20109.2949.964940 12/31/20119.9649.3791094 VISL 42.65% 12/31/2008N/A7.85379 12/31/20097.8539.248108 12/31/20109.2489.885166 12/31/20119.8859.276182 VISL 52.50% 12/31/2008N/A7.861291 12/31/20097.8619.271698 12/31/20109.2719.924909 12/31/20119.9249.328957 VISL 62.80% 12/31/2008N/A7.84522 12/31/20097.8459.22448 12/31/20109.2249.84543 12/31/20119.8459.225145 VISL 72.45% 12/31/2008N/A7.864883 12/31/20097.8649.2781379 12/31/20109.2789.9381468 12/31/20119.9389.3451479 VISL 82.75% 12/31/2008N/A7.848171 12/31/20097.8489.2322923 12/31/20109.2329.8583215 12/31/20119.8589.2422947 VISL 92.60% 12/31/2008N/A7.856826 12/31/20097.8569.2554579 12/31/20109.2559.8984755 12/31/20119.8989.2934735 Davis VA Financial Portfolio VISB 11.70% 12/31/2007N/A15.46032 12/31/200815.4608.15248 12/31/20098.15211.31521 12/31/201011.31512.35921 12/31/201112.35911.18519 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISB 102.95% 12/31/2007N/A14.0030 12/31/200814.0037.2922 12/31/20097.2929.9956 12/31/20109.99510.7824 12/31/201110.7829.6365 VISB 112.10% 12/31/2008N/A7.86634 12/31/20097.86610.87557 12/31/201010.87511.83153 12/31/201111.83110.6649 VISB 133.10% 12/31/2009N/A9.8470 12/31/20109.84710.6070 12/31/201110.6079.4650 VISB 142.25% 12/31/2009N/A10.71416 12/31/201010.71411.63915 12/31/201111.63910.4759 VISB 22.00% 12/31/2007N/A15.09711 12/31/200815.0977.93719 12/31/20097.93710.98315 12/31/201010.98311.9617 12/31/201111.96110.7926 VISB 32.40% 12/31/2007N/A14.6260 12/31/200814.6267.65939 12/31/20097.65910.55650 12/31/201010.55611.44942 12/31/201111.44910.28937 VISB 42.70% 12/31/2007N/A14.2830 12/31/200814.2837.45615 12/31/20097.45610.24620 12/31/201010.24611.0808 12/31/201111.0809.92810 VISB 52.55% 12/31/2007N/A14.4540 12/31/200814.4547.55715 12/31/20097.55710.40044 12/31/201010.40011.26340 12/31/201111.26310.10738 VISB 62.85% 12/31/2007N/A14.1140 12/31/200814.1147.3570 12/31/20097.35710.09510 12/31/201010.09510.90012 12/31/201110.9009.75210 VISB 72.50% 12/31/2007N/A14.5110 12/31/200814.5117.59142 12/31/20097.59110.45252 12/31/201010.45211.32549 12/31/201111.32510.16749 The Allianz VisionSM Variable Annuity Contract SAI – June 14, 2012 94 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISB 82.80% 12/31/2007N/A14.1700 12/31/200814.1707.39028 12/31/20097.39010.14518 12/31/201010.14510.9609 12/31/201110.9609.81010 VISB 92.65% 12/31/2007N/A14.3400 12/31/200814.3407.49046 12/31/20097.49010.29747 12/31/201010.29711.14143 12/31/201111.1419.98739 VISC 12.45% 12/31/2008N/A7.6241 12/31/20097.62410.5041 12/31/201010.50411.3871 12/31/201111.38710.2281 VISC 103.00% 12/31/2008N/A7.2590 12/31/20097.2599.9460 12/31/20109.94610.7230 12/31/201110.7239.5790 VISC 112.30% 12/31/2009N/A10.6611 12/31/201010.66111.5751 12/31/201111.57510.4120 VISC 123.15% 12/31/2009N/A9.7990 12/31/20109.79910.5490 12/31/201110.5499.4090 VISC 131.75% 12/31/2009N/A11.2500 12/31/201011.25012.2820 12/31/201112.28211.1090 VISC 142.05% 12/31/2009N/A10.9290 12/31/201010.92911.8960 12/31/201111.89610.7270 VISC 22.75% 12/31/2008N/A7.4233 12/31/20097.42310.1961 12/31/201010.19611.0201 12/31/201111.0209.8691 VISC 32.60% 12/31/2008N/A7.52310 12/31/20097.52310.3492 12/31/201010.34911.2023 12/31/201111.20210.0473 VISC 42.90% 12/31/2008N/A7.3240 12/31/20097.32410.0450 12/31/201010.04510.8410 12/31/201110.8419.6940 VISC 52.15% 12/31/2008N/A7.8310 12/31/20097.83110.82110 12/31/201010.82111.7671 12/31/201111.76710.6000 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISC 72.55% 12/31/2008N/A7.5579 12/31/20097.55710.4008 12/31/201010.40011.2638 12/31/201111.26310.1073 VISC 82.85% 12/31/2008N/A7.3574 12/31/20097.35710.0953 12/31/201010.09510.9003 12/31/201110.9009.7522 VISC 92.70% 12/31/2008N/A7.4562 12/31/20097.45610.2463 12/31/201010.24611.0803 12/31/201111.0809.9283 VISI 11.40% 12/31/2007N/A15.8320 12/31/200815.8328.3730 12/31/20098.37311.6570 12/31/201011.65712.7710 12/31/201112.77111.5920 VISI 102.65% 12/31/2007N/A14.3400 12/31/200814.3407.49016 12/31/20097.49010.29726 12/31/201010.29711.14127 12/31/201111.1419.98727 VISI 111.80% 12/31/2008N/A8.08053 12/31/20098.08011.204123 12/31/201011.20412.22589 12/31/201112.22511.05274 VISI 131.95% 12/31/2009N/A11.03864 12/31/201011.03812.02656 12/31/201112.02610.85653 VISI 142.80% 12/31/2009N/A10.1452 12/31/201010.14510.9600 12/31/201110.9609.8100 VISI 21.70% 12/31/2007N/A15.46015 12/31/200815.4608.15224 12/31/20098.15211.31511 12/31/201011.31512.3598 12/31/201112.35911.1856 VISI 32.10% 12/31/2007N/A14.9780 12/31/200814.9787.86658 12/31/20097.86610.875127 12/31/201010.87511.831135 12/31/201111.83110.664106 VISI 42.40% 12/31/2007N/A14.6260 12/31/200814.6267.65938 12/31/20097.65910.55644 12/31/201010.55611.44943 12/31/201111.44910.28944 The Allianz VisionSM Variable Annuity Contract SAI – June 14, 2012 95 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISI 52.25% 12/31/2007N/A14.8010 12/31/200814.8017.76235 12/31/20097.76210.71469 12/31/201010.71411.63966 12/31/201111.63910.47561 VISI 62.55% 12/31/2007N/A14.4540 12/31/200814.4547.55727 12/31/20097.55710.40030 12/31/201010.40011.26332 12/31/201111.26310.10732 VISI 72.20% 12/31/2007N/A14.8600 12/31/200814.8607.797103 12/31/20097.79710.768162 12/31/201010.76811.702159 12/31/201111.70210.537147 VISI 82.50% 12/31/2007N/A14.5110 12/31/200814.5117.59119 12/31/20097.59110.45240 12/31/201010.45211.32536 12/31/201111.32510.16736 VISI 92.35% 12/31/2007N/A14.6840 12/31/200814.6847.69391 12/31/20097.69310.608154 12/31/201010.60811.512148 12/31/201111.51210.351140 VISL 11.65% 12/31/2007N/A15.5229 12/31/200815.5228.18918 12/31/20098.18911.37213 12/31/201011.37212.4273 12/31/201112.42711.2513 VISL 102.90% 12/31/2007N/A14.0580 12/31/200814.0587.32410 12/31/20097.32410.04517 12/31/201010.04510.84115 12/31/201110.8419.6946 VISL 112.05% 12/31/2008N/A7.90221 12/31/20097.90210.92928 12/31/201010.92911.89622 12/31/201111.89610.72717 VISL 133.05% 12/31/2009N/A9.8966 12/31/20109.89610.6650 12/31/201110.6659.5220 VISL 142.20% 12/31/2009N/A10.76827 12/31/201010.76811.70224 12/31/201111.70210.53725 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISL 21.95% 12/31/2007N/A15.15722 12/31/200815.1577.97229 12/31/20097.97211.0384 12/31/201011.03812.0265 12/31/201112.02610.8561 VISL 32.35% 12/31/2007N/A14.6840 12/31/200814.6847.69352 12/31/20097.69310.60856 12/31/201010.60811.51261 12/31/201111.51210.35160 VISL 42.65% 12/31/2007N/A14.3400 12/31/200814.3407.4901 12/31/20097.49010.2971 12/31/201010.29711.14127 12/31/201111.1419.98727 VISL 52.50% 12/31/2007N/A14.5110 12/31/200814.5117.59125 12/31/20097.59110.45226 12/31/201010.45211.32526 12/31/201111.32510.16727 VISL 62.80% 12/31/2007N/A14.1700 12/31/200814.1707.3901 12/31/20097.39010.1452 12/31/201010.14510.9601 12/31/201110.9609.8101 VISL 72.45% 12/31/2007N/A14.5690 12/31/200814.5697.62432 12/31/20097.62410.50458 12/31/201010.50411.38771 12/31/201111.38710.22865 VISL 82.75% 12/31/2007N/A14.2260 12/31/200814.2267.42313 12/31/20097.42310.19617 12/31/201010.19611.02013 12/31/201111.0209.8697 VISL 92.60% 12/31/2007N/A14.3960 12/31/200814.3967.52329 12/31/20097.52310.34949 12/31/201010.34911.20244 12/31/201111.20210.04734 Fidelity VIP FundsManager 50% Portfolio VISB 11.70% 12/31/2011N/A10.59636 VISB 102.95% 12/31/2011N/A9.8650 VISB 112.10% 12/31/2011N/A10.3570 VISB 133.10% 12/31/2011N/A9.7810 VISB 142.25% 12/31/2011N/A10.2680 The Allianz VisionSM Variable Annuity Contract SAI – June 14, 2012 96 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISB 22.00% 12/31/2011N/A10.41610 VISB 32.40% 12/31/2011N/A10.1810 VISB 42.70% 12/31/2011N/A10.0080 VISB 52.55% 12/31/2011N/A10.0940 VISB 62.85% 12/31/2011N/A9.9220 VISB 72.50% 12/31/2011N/A10.1230 VISB 82.80% 12/31/2011N/A9.9500 VISB 92.65% 12/31/2011N/A10.0362 VISC 12.45% 12/31/2011N/A10.1520 VISC 103.00% 12/31/2011N/A9.8370 VISC 112.30% 12/31/2011N/A10.2391 VISC 123.15% 12/31/2011N/A9.7530 VISC 131.75% 12/31/2011N/A10.5660 VISC 142.05% 12/31/2011N/A10.3870 VISC 22.75% 12/31/2011N/A9.9790 VISC 32.60% 12/31/2011N/A10.0650 VISC 42.90% 12/31/2011N/A9.8940 VISC 52.15% 12/31/2011N/A10.3270 VISC 72.55% 12/31/2011N/A10.0940 VISC 82.85% 12/31/2011N/A9.9220 VISC 92.70% 12/31/2011N/A10.0080 VISI 11.40% 12/31/2011N/A10.7800 VISI 102.65% 12/31/2011N/A10.0360 VISI 111.80% 12/31/2011N/A10.5362 VISI 131.95% 12/31/2011N/A10.4460 VISI 142.80% 12/31/2011N/A9.9500 VISI 21.70% 12/31/2011N/A10.59611 VISI 32.10% 12/31/2011N/A10.3570 VISI 42.40% 12/31/2011N/A10.1810 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISI 52.25% 12/31/2011N/A10.2680 VISI 62.55% 12/31/2011N/A10.0940 VISI 72.20% 12/31/2011N/A10.2980 VISI 82.50% 12/31/2011N/A10.12346 VISI 92.35% 12/31/2011N/A10.2108 VISL 11.65% 12/31/2011N/A10.62736 VISL 102.90% 12/31/2011N/A9.8940 VISL 112.05% 12/31/2011N/A10.3872 VISL 133.05% 12/31/2011N/A9.8090 VISL 142.20% 12/31/2011N/A10.2980 VISL 21.95% 12/31/2011N/A10.4465 VISL 32.35% 12/31/2011N/A10.2106 VISL 42.65% 12/31/2011N/A10.0360 VISL 52.50% 12/31/2011N/A10.1230 VISL 62.80% 12/31/2011N/A9.9500 VISL 72.45% 12/31/2011N/A10.1529 VISL 82.75% 12/31/2011N/A9.9793 VISL 92.60% 12/31/2011N/A10.06511 Fidelity VIP FundsManager 60% Portfolio VISB 11.70% 12/31/2011N/A9.565114 VISB 102.95% 12/31/2011N/A9.0579 VISB 112.10% 12/31/2011N/A9.3990 VISB 133.10% 12/31/2011N/A8.9984 VISB 142.25% 12/31/2011N/A9.3380 VISB 22.00% 12/31/2011N/A9.44040 VISB 32.40% 12/31/2011N/A9.2776 VISB 42.70% 12/31/2011N/A9.1570 VISB 52.55% 12/31/2011N/A9.2170 VISB 62.85% 12/31/2011N/A9.0970 The Allianz VisionSM Variable Annuity Contract SAI – June 14, 2012 97 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISB 72.50% 12/31/2011N/A9.2370 VISB 82.80% 12/31/2011N/A9.11710 VISB 92.65% 12/31/2011N/A9.1771 VISC 12.45% 12/31/2011N/A9.2570 VISC 103.00% 12/31/2011N/A9.0380 VISC 112.30% 12/31/2011N/A9.3180 VISC 123.15% 12/31/2011N/A8.9790 VISC 131.75% 12/31/2011N/A9.54414 VISC 142.05% 12/31/2011N/A9.4200 VISC 22.75% 12/31/2011N/A9.1370 VISC 32.60% 12/31/2011N/A9.1970 VISC 42.90% 12/31/2011N/A9.0770 VISC 52.15% 12/31/2011N/A9.3790 VISC 72.55% 12/31/2011N/A9.2170 VISC 82.85% 12/31/2011N/A9.09714 VISC 92.70% 12/31/2011N/A9.1570 VISI 11.40% 12/31/2011N/A9.6910 VISI 102.65% 12/31/2011N/A9.17714 VISI 111.80% 12/31/2011N/A9.5230 VISI 131.95% 12/31/2011N/A9.4616 VISI 142.80% 12/31/2011N/A9.1171 VISI 21.70% 12/31/2011N/A9.565100 VISI 32.10% 12/31/2011N/A9.3991 VISI 42.40% 12/31/2011N/A9.2770 VISI 52.25% 12/31/2011N/A9.33841 VISI 62.55% 12/31/2011N/A9.2170 VISI 72.20% 12/31/2011N/A9.3587 VISI 82.50% 12/31/2011N/A9.23714 VISI 92.35% 12/31/2011N/A9.29758 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISL 11.65% 12/31/2011N/A9.586156 VISL 102.90% 12/31/2011N/A9.0770 VISL 112.05% 12/31/2011N/A9.4200 VISL 133.05% 12/31/2011N/A9.0187 VISL 142.20% 12/31/2011N/A9.3580 VISL 21.95% 12/31/2011N/A9.46135 VISL 32.35% 12/31/2011N/A9.2971 VISL 42.65% 12/31/2011N/A9.1771 VISL 52.50% 12/31/2011N/A9.2374 VISL 62.80% 12/31/2011N/A9.1170 VISL 72.45% 12/31/2011N/A9.2575 VISL 82.75% 12/31/2011N/A9.13726 VISL 92.60% 12/31/2011N/A9.19710 Franklin High Income Securities Fund VISB 11.70% 12/31/2007N/A23.98455 12/31/200823.98418.06654 12/31/200918.06625.34555 12/31/201025.34528.221213 12/31/201128.22129.012318 VISB 102.95% 12/31/2007N/A18.9250 12/31/200818.92514.0785 12/31/200914.07819.50520 12/31/201019.50521.44925 12/31/201121.44921.77712 VISB 112.10% 12/31/2008N/A16.6809 12/31/200916.68023.30731 12/31/201023.30725.84930 12/31/201125.84926.46736 VISB 133.10% 12/31/2009N/A18.9023 12/31/201018.90220.7546 12/31/201120.75421.04014 VISB 142.25% 12/31/2009N/A22.58634 12/31/201022.58625.01233 12/31/201125.01225.57238 VISB 22.00% 12/31/2007N/A22.65818 12/31/200822.65817.01617 12/31/200917.01623.80126 12/31/201023.80126.42389 12/31/201126.42327.082111 The Allianz VisionSM Variable Annuity Contract SAI – June 14, 2012 98 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISB 32.40% 12/31/2007N/A21.0040 12/31/200821.00415.71118 12/31/200915.71121.887178 12/31/201021.88724.20150 12/31/201124.20124.70647 VISB 42.70% 12/31/2007N/A19.8440 12/31/200819.84414.7989 12/31/200914.79820.55443 12/31/201020.55422.65918 12/31/201122.65923.06321 VISB 52.55% 12/31/2007N/A20.4160 12/31/200820.41615.24816 12/31/200915.24821.21044 12/31/201021.21023.41727 12/31/201123.41723.87038 VISB 62.85% 12/31/2007N/A19.2870 12/31/200819.28714.3624 12/31/200914.36219.91814 12/31/201019.91821.92518 12/31/201121.92522.28219 VISB 72.50% 12/31/2007N/A20.6100 12/31/200820.61015.40123 12/31/200915.40121.43454 12/31/201021.43423.67652 12/31/201123.67624.14644 VISB 82.80% 12/31/2007N/A19.4710 12/31/200819.47114.50615 12/31/200914.50620.12882 12/31/201020.12822.16751 12/31/201122.16722.53954 VISB 92.65% 12/31/2007N/A20.0320 12/31/200820.03214.94720 12/31/200914.94720.770116 12/31/201020.77022.909103 12/31/201122.90923.32982 VISC 12.45% 12/31/2008N/A15.5555 12/31/200915.55521.6596 12/31/201021.65923.9374 12/31/201123.93724.4253 VISC 103.00% 12/31/2008N/A13.9380 12/31/200913.93819.3028 12/31/201019.30221.2158 12/31/201121.21521.5283 VISC 112.30% 12/31/2009N/A22.3516 12/31/201022.35124.7383 12/31/201124.73825.2804 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISC 123.15% 12/31/2009N/A18.7052 12/31/201018.70520.5272 12/31/201120.52720.8002 VISC 131.75% 12/31/2009N/A25.0764 12/31/201025.07627.90751 12/31/201127.90728.67560 VISC 142.05% 12/31/2009N/A23.5530 12/31/201023.55326.1340 12/31/201126.13426.7730 VISC 22.75% 12/31/2008N/A14.6510 12/31/200914.65120.3400 12/31/201020.34022.4110 12/31/201122.41122.7990 VISC 32.60% 12/31/2008N/A15.0974 12/31/200915.09720.9893 12/31/201020.98923.1624 12/31/201123.16223.5984 VISC 42.90% 12/31/2008N/A14.2190 12/31/200914.21919.7100 12/31/201019.71021.6850 12/31/201121.68522.0280 VISC 52.15% 12/31/2008N/A16.5152 12/31/200916.51523.0656 12/31/201023.06525.5678 12/31/201125.56726.1655 VISC 72.55% 12/31/2008N/A15.2484 12/31/200915.24821.2104 12/31/201021.21023.4179 12/31/201123.41723.8701 VISC 82.85% 12/31/2008N/A14.3620 12/31/200914.36219.9188 12/31/201019.91821.9257 12/31/201121.92522.2827 VISC 92.70% 12/31/2008N/A14.7983 12/31/200914.79820.55410 12/31/201020.55422.65910 12/31/201122.65923.0636 VISI 11.40% 12/31/2007N/A25.3870 12/31/200825.38719.1800 12/31/200919.18026.9890 12/31/201026.98930.1420 12/31/201130.14231.0800 VISI 102.65% 12/31/2007N/A20.0320 12/31/200820.03214.9472 12/31/200914.94720.77048 12/31/201020.77022.90939 12/31/201122.90923.32951 The Allianz VisionSM Variable Annuity Contract SAI – June 14, 2012 99 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISI 111.80% 12/31/2008N/A17.70951 12/31/200917.70924.819144 12/31/201024.81927.608140 12/31/201127.60828.354149 VISI 131.95% 12/31/2009N/A24.05258 12/31/201024.05226.71452 12/31/201126.71427.39456 VISI 142.80% 12/31/2009N/A20.1289 12/31/201020.12822.16712 12/31/201122.16722.53910 VISI 21.70% 12/31/2007N/A23.98422 12/31/200823.98418.06615 12/31/200918.06625.34536 12/31/201025.34528.221173 12/31/201128.22129.012233 VISI 32.10% 12/31/2007N/A22.2330 12/31/200822.23316.68027 12/31/200916.68023.30794 12/31/201023.30725.84989 12/31/201125.84926.46786 VISI 42.40% 12/31/2007N/A21.0040 12/31/200821.00415.7119 12/31/200915.71121.88723 12/31/201021.88724.20122 12/31/201124.20124.70625 VISI 52.25% 12/31/2007N/A21.6100 12/31/200821.61016.18813 12/31/200916.18822.58664 12/31/201022.58625.01290 12/31/201125.01225.572100 VISI 62.55% 12/31/2007N/A20.4160 12/31/200820.41615.2482 12/31/200915.24821.2107 12/31/201021.21023.4179 12/31/201123.41723.87010 VISI 72.20% 12/31/2007N/A21.8160 12/31/200821.81616.35158 12/31/200916.35122.824134 12/31/201022.82425.288146 12/31/201125.28825.867115 VISI 82.50% 12/31/2007N/A20.6100 12/31/200820.61015.40121 12/31/200915.40121.434158 12/31/201021.43423.676134 12/31/201123.67624.146138 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISI 92.35% 12/31/2007N/A21.2040 12/31/200821.20415.86950 12/31/200915.86922.118254 12/31/201022.11824.468201 12/31/201124.46824.992193 VISL 11.65% 12/31/2007N/A24.21234 12/31/200824.21218.24743 12/31/200918.24725.61271 12/31/201025.61228.533383 12/31/201128.53329.347530 VISL 102.90% 12/31/2007N/A19.1060 12/31/200819.10614.2191 12/31/200914.21919.71021 12/31/201019.71021.68529 12/31/201121.68522.02820 VISL 112.05% 12/31/2008N/A16.84821 12/31/200916.84823.55364 12/31/201023.55326.13464 12/31/201126.13426.77375 VISL 133.05% 12/31/2009N/A19.10117 12/31/201019.10120.98324 12/31/201120.98321.28220 VISL 142.20% 12/31/2009N/A22.82433 12/31/201022.82425.28830 12/31/201125.28825.86732 VISL 21.95% 12/31/2007N/A22.87412 12/31/200822.87417.18713 12/31/200917.18724.05215 12/31/201024.05226.714111 12/31/201126.71427.394155 VISL 32.35% 12/31/2007N/A21.2040 12/31/200821.20415.86920 12/31/200915.86922.11888 12/31/201022.11824.46879 12/31/201124.46824.99254 VISL 42.65% 12/31/2007N/A20.0320 12/31/200820.03214.9479 12/31/200914.94720.77016 12/31/201020.77022.90910 12/31/201122.90923.3299 VISL 52.50% 12/31/2007N/A20.6100 12/31/200820.61015.4017 12/31/200915.40121.43439 12/31/201021.43423.67645 12/31/201123.67624.14638 The Allianz VisionSM Variable Annuity Contract SAI – June 14, 2012 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISL 62.80% 12/31/2007N/A19.4710 12/31/200819.47114.5060 12/31/200914.50620.1284 12/31/201020.12822.1672 12/31/201122.16722.5393 VISL 72.45% 12/31/2007N/A20.8060 12/31/200820.80615.55525 12/31/200915.55521.65962 12/31/201021.65923.93756 12/31/201123.93724.42546 VISL 82.75% 12/31/2007N/A19.6560 12/31/200819.65614.6514 12/31/200914.65120.340117 12/31/201020.34022.411100 12/31/201122.41122.79997 VISL 92.60% 12/31/2007N/A20.2230 12/31/200820.22315.09717 12/31/200915.09720.989147 12/31/201020.98923.162163 12/31/201123.16223.598139 Franklin Income Securities Fund VISB 11.70% 12/31/2007N/A45.811240 12/31/200845.81131.680240 12/31/200931.68042.23341 12/31/201042.23346.78233 12/31/201146.78247.09264 VISB 102.95% 12/31/2007N/A36.1490 12/31/200836.14924.68716 12/31/200924.68732.50112 12/31/201032.50135.55618 12/31/201135.55635.34815 VISB 112.10% 12/31/2008N/A29.25055 12/31/200929.25038.837182 12/31/201038.83742.850221 12/31/201142.85042.962254 VISB 133.10% 12/31/2009N/A31.4962 12/31/201031.49634.4040 12/31/201134.40434.1520 VISB 142.25% 12/31/2009N/A37.63616 12/31/201037.63641.46215 12/31/201141.46241.50831 VISB 22.00% 12/31/2007N/A43.27997 12/31/200843.27929.84065 12/31/200929.84039.66015 12/31/201039.66043.80113 12/31/201143.80143.95917 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISB 32.40% 12/31/2007N/A40.1200 12/31/200840.12027.55193 12/31/200927.55136.471228 12/31/201036.47140.119206 12/31/201140.11940.103197 VISB 42.70% 12/31/2007N/A37.9030 12/31/200837.90325.9505 12/31/200925.95034.24932 12/31/201034.24937.56228 12/31/201137.56237.43526 VISB 52.55% 12/31/2007N/A38.9950 12/31/200838.99526.73844 12/31/200926.73835.343114 12/31/201035.34338.819110 12/31/201138.81938.746103 VISB 62.85% 12/31/2007N/A36.8400 12/31/200836.84025.1853 12/31/200925.18533.19026 12/31/201033.19036.34522 12/31/201136.34536.16826 VISB 72.50% 12/31/2007N/A39.3670 12/31/200839.36727.00795 12/31/200927.00735.715108 12/31/201035.71539.247118 12/31/201139.24739.194106 VISB 82.80% 12/31/2007N/A37.1910 12/31/200837.19125.43729 12/31/200925.43733.53958 12/31/201033.53936.74633 12/31/201136.74636.58634 VISB 92.65% 12/31/2007N/A38.2630 12/31/200838.26326.21062 12/31/200926.21034.61087 12/31/201034.61037.97686 12/31/201137.97637.867105 VISC 12.45% 12/31/2008N/A27.2776 12/31/200927.27736.09110 12/31/201036.09139.68110 12/31/201139.68139.64610 VISC 103.00% 12/31/2008N/A24.4421 12/31/200924.44232.1633 12/31/201032.16335.1671 12/31/201135.16734.9441 VISC 112.30% 12/31/2009N/A37.2442 12/31/201037.24441.0090 12/31/201141.00941.0342 The Allianz VisionSM Variable Annuity Contract SAI – June 14, 2012 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISC 123.15% 12/31/2009N/A31.1680 12/31/201031.16834.0280 12/31/201134.02833.7620 VISC 131.75% 12/31/2009N/A41.7840 12/31/201041.78446.2622 12/31/201146.26246.5465 VISC 142.05% 12/31/2009N/A39.2460 12/31/201039.24643.3230 12/31/201143.32343.4580 VISC 22.75% 12/31/2008N/A25.6923 12/31/200925.69233.8923 12/31/201033.89237.1513 12/31/201137.15137.0083 VISC 32.60% 12/31/2008N/A26.4737 12/31/200926.47334.9750 12/31/201034.97538.3950 12/31/201138.39538.3042 VISC 42.90% 12/31/2008N/A24.9350 12/31/200924.93532.8440 12/31/201032.84435.9480 12/31/201135.94835.7560 VISC 52.15% 12/31/2008N/A28.96015 12/31/200928.96038.43314 12/31/201038.43342.38215 12/31/201142.38242.4725 VISC 72.55% 12/31/2008N/A26.7386 12/31/200926.73835.3437 12/31/201035.34338.8195 12/31/201138.81938.7464 VISC 82.85% 12/31/2008N/A25.1852 12/31/200925.18533.1902 12/31/201033.19036.3452 12/31/201136.34536.1682 VISC 92.70% 12/31/2008N/A25.9506 12/31/200925.95034.2499 12/31/201034.24937.56212 12/31/201137.56237.4358 VISI 11.40% 12/31/2007N/A48.4900 12/31/200848.49033.6350 12/31/200933.63544.9720 12/31/201044.97249.9670 12/31/201149.96750.4490 VISI 102.65% 12/31/2007N/A38.2630 12/31/200838.26326.21029 12/31/200926.21034.61065 12/31/201034.61037.97654 12/31/201137.97637.86755 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISI 111.80% 12/31/2008N/A31.055343 12/31/200931.05541.357571 12/31/201041.35745.767613 12/31/201145.76746.024664 VISI 131.95% 12/31/2009N/A40.07758 12/31/201040.07744.28465 12/31/201144.28444.46767 VISI 142.80% 12/31/2009N/A33.5392 12/31/201033.53936.7460 12/31/201136.74636.5860 VISI 21.70% 12/31/2007N/A45.811102 12/31/200845.81131.680109 12/31/200931.68042.23353 12/31/201042.23346.78277 12/31/201146.78247.09284 VISI 32.10% 12/31/2007N/A42.4670 12/31/200842.46729.250241 12/31/200929.25038.837453 12/31/201038.83742.850447 12/31/201142.85042.962400 VISI 42.40% 12/31/2007N/A40.1200 12/31/200840.12027.55135 12/31/200927.55136.47183 12/31/201036.47140.11979 12/31/201140.11940.10373 VISI 52.25% 12/31/2007N/A41.2760 12/31/200841.27628.388143 12/31/200928.38837.636318 12/31/201037.63641.462311 12/31/201141.46241.508295 VISI 62.55% 12/31/2007N/A38.9950 12/31/200838.99526.7387 12/31/200926.73835.34329 12/31/201035.34338.81935 12/31/201138.81938.74635 VISI 72.20% 12/31/2007N/A41.6690 12/31/200841.66928.672231 12/31/200928.67238.032339 12/31/201038.03241.919338 12/31/201141.91941.987304 VISI 82.50% 12/31/2007N/A39.3670 12/31/200839.36727.00775 12/31/200927.00735.715130 12/31/201035.71539.247101 12/31/201139.24739.194126 The Allianz VisionSM Variable Annuity Contract SAI – June 14, 2012 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISI 92.35% 12/31/2007N/A40.5020 12/31/200840.50227.827220 12/31/200927.82736.855313 12/31/201036.85540.561301 12/31/201140.56140.566288 VISL 11.65% 12/31/2007N/A46.247257 12/31/200846.24731.998283 12/31/200931.99842.67731 12/31/201042.67747.29960 12/31/201147.29947.63698 VISL 102.90% 12/31/2007N/A36.4930 12/31/200836.49324.93533 12/31/200924.93532.84461 12/31/201032.84435.94851 12/31/201135.94835.75667 VISL 112.05% 12/31/2008N/A29.544140 12/31/200929.54439.246282 12/31/201039.24643.323285 12/31/201143.32343.458325 VISL 133.05% 12/31/2009N/A31.8282 12/31/201031.82834.7830 12/31/201134.78334.54619 VISL 142.20% 12/31/2009N/A38.03222 12/31/201038.03241.91917 12/31/201141.91941.98723 VISL 21.95% 12/31/2007N/A43.69185 12/31/200843.69130.13971 12/31/200930.13940.07715 12/31/201040.07744.28435 12/31/201144.28444.46750 VISL 32.35% 12/31/2007N/A40.5020 12/31/200840.50227.827123 12/31/200927.82736.855231 12/31/201036.85540.561215 12/31/201140.56140.566205 VISL 42.65% 12/31/2007N/A38.2630 12/31/200838.26326.21019 12/31/200926.21034.61056 12/31/201034.61037.97652 12/31/201137.97637.86748 VISL 52.50% 12/31/2007N/A39.3670 12/31/200839.36727.00768 12/31/200927.00735.715142 12/31/201035.71539.247137 12/31/201139.24739.194130 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISL 62.80% 12/31/2007N/A37.1910 12/31/200837.19125.43713 12/31/200925.43733.53930 12/31/201033.53936.74626 12/31/201136.74636.58611 VISL 72.45% 12/31/2007N/A39.7410 12/31/200839.74127.277123 12/31/200927.27736.091133 12/31/201036.09139.681140 12/31/201139.68139.646126 VISL 82.75% 12/31/2007N/A37.5450 12/31/200837.54525.69227 12/31/200925.69233.89260 12/31/201033.89237.15149 12/31/201137.15137.00852 VISL 92.60% 12/31/2007N/A38.6280 12/31/200838.62826.473153 12/31/200926.47334.975179 12/31/201034.97538.395148 12/31/201138.39538.304172 Franklin Templeton VIP Founding Funds Allocation Fund VISB 11.70% 12/31/2007N/A9.232256 12/31/20089.2325.821352 12/31/20095.8217.454111 12/31/20107.4548.07980 12/31/20118.0797.82182 VISB 102.95% 12/31/2007N/A9.1750 12/31/20089.1755.71286 12/31/20095.7127.224163 12/31/20107.2247.733168 12/31/20117.7337.393174 VISB 112.10% 12/31/2008N/A5.78682 12/31/20095.7867.38084 12/31/20107.3807.96773 12/31/20117.9677.68276 VISB 133.10% 12/31/2009N/A7.1970 12/31/20107.1977.6930 12/31/20117.6937.3430 VISB 142.25% 12/31/2009N/A7.35221 12/31/20107.3527.92519 12/31/20117.9257.63017 VISB 22.00% 12/31/2007N/A9.21939 12/31/20089.2195.795175 12/31/20095.7957.39833 12/31/20107.3987.995144 12/31/20117.9957.716103 The Allianz VisionSM Variable Annuity Contract SAI – June 14, 2012 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISB 32.40% 12/31/2007N/A9.2000 12/31/20089.2005.760666 12/31/20095.7607.3251097 12/31/20107.3257.884753 12/31/20117.8847.579732 VISB 42.70% 12/31/2007N/A9.1870 12/31/20089.1875.734136 12/31/20095.7347.270157 12/31/20107.2707.802121 12/31/20117.8027.477111 VISB 52.55% 12/31/2007N/A9.1940 12/31/20089.1945.747370 12/31/20095.7477.297541 12/31/20107.2977.843543 12/31/20117.8437.528520 VISB 62.85% 12/31/2007N/A9.1800 12/31/20089.1805.72165 12/31/20095.7217.24385 12/31/20107.2437.76191 12/31/20117.7617.42789 VISB 72.50% 12/31/2007N/A9.1950 12/31/20089.1955.751733 12/31/20095.7517.306829 12/31/20107.3067.856803 12/31/20117.8567.544761 VISB 82.80% 12/31/2007N/A9.1820 12/31/20089.1825.725100 12/31/20095.7257.251135 12/31/20107.2517.774151 12/31/20117.7747.443150 VISB 92.65% 12/31/2007N/A9.1880 12/31/20089.1885.738450 12/31/20095.7387.278536 12/31/20107.2787.815450 12/31/20117.8157.494386 VISC 12.45% 12/31/2008N/A5.75532 12/31/20095.7557.31555 12/31/20107.3157.87052 12/31/20117.8707.56148 VISC 103.00% 12/31/2008N/A5.70810 12/31/20095.7087.2155 12/31/20107.2157.72018 12/31/20117.7207.37722 VISC 112.30% 12/31/2009N/A7.3423 12/31/20107.3427.9110 12/31/20117.9117.6130 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISC 123.15% 12/31/2009N/A7.1880 12/31/20107.1887.6790 12/31/20117.6797.3270 VISC 131.75% 12/31/2009N/A7.4440 12/31/20107.4448.0655 12/31/20118.0657.8043 VISC 142.05% 12/31/2009N/A7.3890 12/31/20107.3897.9810 12/31/20117.9817.6990 VISC 22.75% 12/31/2008N/A5.7296 12/31/20095.7297.2606 12/31/20107.2607.7886 12/31/20117.7887.4606 VISC 32.60% 12/31/2008N/A5.7423 12/31/20095.7427.2885 12/31/20107.2887.8295 12/31/20117.8297.5115 VISC 42.90% 12/31/2008N/A5.7171 12/31/20095.7177.2331 12/31/20107.2337.7471 12/31/20117.7477.4101 VISC 52.15% 12/31/2008N/A5.78124 12/31/20095.7817.37048 12/31/20107.3707.95326 12/31/20117.9537.66417 VISC 72.55% 12/31/2008N/A5.74750 12/31/20095.7477.29747 12/31/20107.2977.84348 12/31/20117.8437.52840 VISC 82.85% 12/31/2008N/A5.72129 12/31/20095.7217.24385 12/31/20107.2437.76152 12/31/20117.7617.42743 VISC 92.70% 12/31/2008N/A5.73416 12/31/20095.7347.27013 12/31/20107.2707.80220 12/31/20117.8027.47720 VISI 11.40% 12/31/2007N/A9.2460 12/31/20089.2465.8470 12/31/20095.8477.5100 12/31/20107.5108.1650 12/31/20118.1657.9270 VISI 102.65% 12/31/2007N/A9.1880 12/31/20089.1885.738278 12/31/20095.7387.278337 12/31/20107.2787.815250 12/31/20117.8157.494240 The Allianz VisionSM Variable Annuity Contract SAI – June 14, 2012 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISI 111.80% 12/31/2008N/A5.812415 12/31/20095.8127.435682 12/31/20107.4358.051660 12/31/20118.0517.786624 VISI 131.95% 12/31/2009N/A7.407132 12/31/20107.4078.009147 12/31/20118.0097.733117 VISI 142.80% 12/31/2009N/A7.2517 12/31/20107.2517.7740 12/31/20117.7747.4430 VISI 21.70% 12/31/2007N/A9.23297 12/31/20089.2325.821224 12/31/20095.8217.454183 12/31/20107.4548.079264 12/31/20118.0797.821225 VISI 32.10% 12/31/2007N/A9.2140 12/31/20089.2145.786968 12/31/20095.7867.3801229 12/31/20107.3807.9671225 12/31/20117.9677.6821135 VISI 42.40% 12/31/2007N/A9.2000 12/31/20089.2005.760188 12/31/20095.7607.325242 12/31/20107.3257.884262 12/31/20117.8847.579236 VISI 52.25% 12/31/2007N/A9.2070 12/31/20089.2075.773809 12/31/20095.7737.352958 12/31/20107.3527.9251017 12/31/20117.9257.6301008 VISI 62.55% 12/31/2007N/A9.1940 12/31/20089.1945.74711 12/31/20095.7477.29711 12/31/20107.2977.84350 12/31/20117.8437.52849 VISI 72.20% 12/31/2007N/A9.2090 12/31/20089.2095.7771583 12/31/20095.7777.3612111 12/31/20107.3617.9392070 12/31/20117.9397.6472094 VISI 82.50% 12/31/2007N/A9.1950 12/31/20089.1955.751441 12/31/20095.7517.306644 12/31/20107.3067.856511 12/31/20117.8567.544524 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISI 92.35% 12/31/2007N/A9.2020 12/31/20089.2025.7641510 12/31/20095.7647.3332193 12/31/20107.3337.8971984 12/31/20117.8977.5961885 VISL 11.65% 12/31/2007N/A9.235326 12/31/20089.2355.825641 12/31/20095.8257.463237 12/31/20107.4638.093115 12/31/20118.0937.839137 VISL 102.90% 12/31/2007N/A9.1770 12/31/20089.1775.717130 12/31/20095.7177.233171 12/31/20107.2337.747190 12/31/20117.7477.410184 VISL 112.05% 12/31/2008N/A5.790172 12/31/20095.7907.389446 12/31/20107.3897.981247 12/31/20117.9817.699220 VISL 133.05% 12/31/2009N/A7.20630 12/31/20107.2067.7060 12/31/20117.7067.3600 VISL 142.20% 12/31/2009N/A7.36169 12/31/20107.3617.93972 12/31/20117.9397.64765 VISL 21.95% 12/31/2007N/A9.22158 12/31/20089.2215.79993 12/31/20095.7997.40746 12/31/20107.4078.00977 12/31/20118.0097.73483 VISL 32.35% 12/31/2007N/A9.2030 12/31/20089.2035.764738 12/31/20095.7647.334864 12/31/20107.3347.898885 12/31/20117.8987.596822 VISL 42.65% 12/31/2007N/A9.1890 12/31/20089.1895.738119 12/31/20095.7387.279232 12/31/20107.2797.815241 12/31/20117.8157.494146 VISL 52.50% 12/31/2007N/A9.1960 12/31/20089.1965.751263 12/31/20095.7517.306470 12/31/20107.3067.856456 12/31/20117.8567.545350 The Allianz VisionSM Variable Annuity Contract SAI – June 14, 2012 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISL 62.80% 12/31/2007N/A9.1820 12/31/20089.1825.72645 12/31/20095.7267.25264 12/31/20107.2527.77553 12/31/20117.7757.44441 VISL 72.45% 12/31/2007N/A9.1980 12/31/20089.1985.7551255 12/31/20095.7557.3151246 12/31/20107.3157.8701136 12/31/20117.8707.5611039 VISL 82.75% 12/31/2007N/A9.1840 12/31/20089.1845.729191 12/31/20095.7297.260188 12/31/20107.2607.788188 12/31/20117.7887.460181 VISL 92.60% 12/31/2007N/A9.1910 12/31/20089.1915.742747 12/31/20095.7427.288850 12/31/20107.2887.829828 12/31/20117.8297.511673 Franklin U.S. Government Fund VISB 11.70% 12/31/2007N/A24.76729 12/31/200824.76726.19655 12/31/200926.19626.55174 12/31/201026.55127.483177 12/31/201127.48328.555207 VISB 102.95% 12/31/2007N/A19.5760 12/31/200819.57620.44814 12/31/200920.44820.46897 12/31/201020.46820.92365 12/31/201120.92321.47072 VISB 112.10% 12/31/2008N/A24.19914 12/31/200924.19924.43019 12/31/201024.43025.18672 12/31/201125.18626.06514 VISB 133.10% 12/31/2009N/A19.83876 12/31/201019.83820.24954 12/31/201120.24920.74734 VISB 142.25% 12/31/2009N/A23.67932 12/31/201023.67924.37533 12/31/201124.37525.18834 VISB 22.00% 12/31/2007N/A23.40812 12/31/200823.40824.68438 12/31/200924.68424.94418 12/31/201024.94425.74278 12/31/201125.74226.66696 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISB 32.40% 12/31/2007N/A21.7110 12/31/200821.71122.80368 12/31/200922.80322.951173 12/31/201022.95123.590111 12/31/201123.59024.34080 VISB 42.70% 12/31/2007N/A20.5190 12/31/200820.51921.4867 12/31/200921.48621.5618 12/31/201021.56122.09615 12/31/201122.09622.73013 VISB 52.55% 12/31/2007N/A21.1060 12/31/200821.10622.13520 12/31/200922.13522.24543 12/31/201022.24522.83159 12/31/201122.83123.52253 VISB 62.85% 12/31/2007N/A19.9480 12/31/200819.94820.85710 12/31/200920.85720.89812 12/31/201020.89821.38412 12/31/201121.38421.96512 VISB 72.50% 12/31/2007N/A21.3060 12/31/200821.30622.35564 12/31/200922.35522.478141 12/31/201022.47823.081104 12/31/201123.08123.79168 VISB 82.80% 12/31/2007N/A20.1370 12/31/200820.13721.06526 12/31/200921.06521.117129 12/31/201021.11721.619121 12/31/201121.61922.217106 VISB 92.65% 12/31/2007N/A20.7130 12/31/200820.71321.70052 12/31/200921.70021.787199 12/31/201021.78722.338171 12/31/201122.33822.991170 VISC 12.45% 12/31/2008N/A22.57819 12/31/200922.57822.71313 12/31/201022.71323.33411 12/31/201123.33424.0649 VISC 103.00% 12/31/2008N/A20.2460 12/31/200920.24620.2561 12/31/201020.25620.6960 12/31/201120.69621.2268 VISC 112.30% 12/31/2009N/A23.4345 12/31/201023.43424.1114 12/31/201124.11124.9023 The Allianz VisionSM Variable Annuity Contract SAI – June 14, 2012 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISC 123.15% 12/31/2009N/A19.6331 12/31/201019.63320.0291 12/31/201120.02920.5120 VISC 131.75% 12/31/2009N/A26.19314 12/31/201026.19327.09841 12/31/201127.09828.14248 VISC 142.05% 12/31/2009N/A24.6850 12/31/201024.68525.4620 12/31/201125.46226.3640 VISC 22.75% 12/31/2008N/A21.2742 12/31/200921.27421.3382 12/31/201021.33821.8560 12/31/201121.85622.4720 VISC 32.60% 12/31/2008N/A21.91615 12/31/200921.91622.01512 12/31/201022.01522.5838 12/31/201122.58323.2557 VISC 42.90% 12/31/2008N/A20.6510 12/31/200920.65120.6820 12/31/201020.68221.1520 12/31/201121.15221.7160 VISC 52.15% 12/31/2008N/A23.9617 12/31/200923.96124.17718 12/31/201024.17724.91316 12/31/201124.91325.76915 VISC 72.55% 12/31/2008N/A22.1354 12/31/200922.13522.2455 12/31/201022.24522.8312 12/31/201122.83123.5224 VISC 82.85% 12/31/2008N/A20.8570 12/31/200920.85720.8984 12/31/201020.89821.3843 12/31/201121.38421.9652 VISC 92.70% 12/31/2008N/A21.48611 12/31/200921.48621.56116 12/31/201021.56122.09622 12/31/201122.09622.73013 VISI 11.40% 12/31/2007N/A26.2050 12/31/200826.20527.8000 12/31/200927.80028.2620 12/31/201028.26229.3420 12/31/201129.34230.5780 VISI 102.65% 12/31/2007N/A20.7130 12/31/200820.71321.70015 12/31/200921.70021.787105 12/31/201021.78722.338111 12/31/201122.33822.991108 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISI 111.80% 12/31/2008N/A25.68278 12/31/200925.68226.004202 12/31/201026.00426.890249 12/31/201126.89027.911226 VISI 131.95% 12/31/2009N/A25.20564 12/31/201025.20526.024118 12/31/201126.02426.972103 VISI 142.80% 12/31/2009N/A21.11755 12/31/201021.11721.61915 12/31/201121.61922.21714 VISI 21.70% 12/31/2007N/A24.7678 12/31/200824.76726.19632 12/31/200926.19626.55170 12/31/201026.55127.483194 12/31/201127.48328.555250 VISI 32.10% 12/31/2007N/A22.9710 12/31/200822.97124.19994 12/31/200924.19924.430207 12/31/201024.43025.186190 12/31/201125.18626.065180 VISI 42.40% 12/31/2007N/A21.7110 12/31/200821.71122.80317 12/31/200922.80322.95142 12/31/201022.95123.59022 12/31/201123.59024.34023 VISI 52.25% 12/31/2007N/A22.3320 12/31/200822.33223.49140 12/31/200923.49123.679155 12/31/201023.67924.375165 12/31/201124.37525.188142 VISI 62.55% 12/31/2007N/A21.1060 12/31/200821.10622.1351 12/31/200922.13522.2455 12/31/201022.24522.8316 12/31/201122.83123.5226 VISI 72.20% 12/31/2007N/A22.5430 12/31/200822.54323.725137 12/31/200923.72523.926183 12/31/201023.92624.642167 12/31/201124.64225.477171 VISI 82.50% 12/31/2007N/A21.3060 12/31/200821.30622.35524 12/31/200922.35522.478254 12/31/201022.47823.081316 12/31/201123.08123.791296 The Allianz VisionSM Variable Annuity Contract SAI – June 14, 2012 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISI 92.35% 12/31/2007N/A21.9160 12/31/200821.91623.030119 12/31/200923.03023.191429 12/31/201023.19123.849407 12/31/201123.84924.620490 VISL 11.65% 12/31/2007N/A25.0019 12/31/200825.00126.45713 12/31/200926.45726.82925 12/31/201026.82927.784268 12/31/201127.78428.883420 VISL 102.90% 12/31/2007N/A19.7610 12/31/200819.76120.6517 12/31/200920.65120.68283 12/31/201020.68221.15271 12/31/201121.15221.716115 VISL 112.05% 12/31/2008N/A24.44040 12/31/200924.44024.68556 12/31/201024.68525.46248 12/31/201125.46226.36449 VISL 133.05% 12/31/2009N/A20.04627 12/31/201020.04620.47123 12/31/201120.47120.98695 VISL 142.20% 12/31/2009N/A23.92610 12/31/201023.92624.64211 12/31/201124.64225.4779 VISL 21.95% 12/31/2007N/A23.6290 12/31/200823.62924.93013 12/31/200924.93025.20538 12/31/201025.20526.024126 12/31/201126.02426.972184 VISL 32.35% 12/31/2007N/A21.9160 12/31/200821.91623.03029 12/31/200923.03023.19165 12/31/201023.19123.84960 12/31/201123.84924.62076 VISL 42.65% 12/31/2007N/A20.7130 12/31/200820.71321.70019 12/31/200921.70021.78767 12/31/201021.78722.33828 12/31/201122.33822.99124 VISL 52.50% 12/31/2007N/A21.3060 12/31/200821.30622.35530 12/31/200922.35522.47844 12/31/201022.47823.08166 12/31/201123.08123.79150 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISL 62.80% 12/31/2007N/A20.1370 12/31/200820.13721.0654 12/31/200921.06521.11710 12/31/201021.11721.61910 12/31/201121.61922.21717 VISL 72.45% 12/31/2007N/A21.5070 12/31/200821.50722.57831 12/31/200922.57822.71385 12/31/201022.71323.33483 12/31/201123.33424.064111 VISL 82.75% 12/31/2007N/A20.3270 12/31/200820.32721.27411 12/31/200921.27421.33879 12/31/201021.33821.85696 12/31/201121.85622.47288 VISL 92.60% 12/31/2007N/A20.9090 12/31/200820.90921.91672 12/31/200921.91622.015231 12/31/201022.01522.583247 12/31/201122.58323.255228 Mutual Shares Securities Fund VISB 11.70% 12/31/2007N/A23.353494 12/31/200823.35314.439522 12/31/200914.43917.89395 12/31/201017.89319.56166 12/31/201119.56119.03271 VISB 102.95% 12/31/2007N/A20.3140 12/31/200820.31412.40325 12/31/200912.40315.18040 12/31/201015.18016.38842 12/31/201116.38815.74738 VISB 112.10% 12/31/2008N/A13.75424 12/31/200913.75416.976124 12/31/201016.97618.484172 12/31/201118.48417.912186 VISB 133.10% 12/31/2009N/A14.8830 12/31/201014.88316.0440 12/31/201116.04415.3930 VISB 142.25% 12/31/2009N/A16.6448 12/31/201016.64418.0969 12/31/201118.09617.51014 VISB 22.00% 12/31/2007N/A22.584182 12/31/200822.58413.922140 12/31/200913.92217.20130 12/31/201017.20118.74732 12/31/201118.74718.18632 The Allianz VisionSM Variable Annuity Contract SAI – June 14, 2012 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISB 32.40% 12/31/2007N/A21.5990 12/31/200821.59913.261158 12/31/200913.26116.319453 12/31/201016.31917.715449 12/31/201117.71517.116400 VISB 42.70% 12/31/2007N/A20.8880 12/31/200820.88812.7869 12/31/200912.78615.68762 12/31/201015.68716.97967 12/31/201116.97916.35559 VISB 52.55% 12/31/2007N/A21.2410 12/31/200821.24113.02183 12/31/200913.02116.000298 12/31/201016.00017.343321 12/31/201117.34316.731272 VISB 62.85% 12/31/2007N/A20.5410 12/31/200820.54112.55510 12/31/200912.55515.38167 12/31/201015.38116.62271 12/31/201116.62215.98862 VISB 72.50% 12/31/2007N/A21.3590 12/31/200821.35913.101191 12/31/200913.10116.106238 12/31/201016.10617.466254 12/31/201117.46616.859241 VISB 82.80% 12/31/2007N/A20.6560 12/31/200820.65612.63240 12/31/200912.63215.48298 12/31/201015.48216.74091 12/31/201116.74016.10975 VISB 92.65% 12/31/2007N/A21.0050 12/31/200821.00512.864161 12/31/200912.86415.791232 12/31/201015.79117.099253 12/31/201117.09916.480251 VISC 12.45% 12/31/2008N/A13.18123 12/31/200913.18116.21222 12/31/201016.21217.59022 12/31/201117.59016.98722 VISC 103.00% 12/31/2008N/A12.3280 12/31/200912.32815.0800 12/31/201015.08016.2732 12/31/201116.27315.6280 VISC 112.30% 12/31/2009N/A16.5352 12/31/201016.53517.9686 12/31/201117.96817.3777 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISC 123.15% 12/31/2009N/A14.7850 12/31/201014.78515.9310 12/31/201115.93115.2770 VISC 131.75% 12/31/2009N/A17.7781 12/31/201017.77819.42510 12/31/201119.42518.89014 VISC 142.05% 12/31/2009N/A17.0880 12/31/201017.08818.6150 12/31/201118.61518.0480 VISC 22.75% 12/31/2008N/A12.7090 12/31/200912.70915.5840 12/31/201015.58416.8590 12/31/201116.85916.2320 VISC 32.60% 12/31/2008N/A12.94220 12/31/200912.94215.8954 12/31/201015.89517.2218 12/31/201117.22116.60513 VISC 42.90% 12/31/2008N/A12.4790 12/31/200912.47915.2800 12/31/201015.28016.5050 12/31/201116.50515.8670 VISC 52.15% 12/31/2008N/A13.6706 12/31/200913.67016.86522 12/31/201016.86518.35419 12/31/201118.35417.77717 VISC 72.55% 12/31/2008N/A13.0216 12/31/200913.02116.00011 12/31/201016.00017.3437 12/31/201117.34316.7316 VISC 82.85% 12/31/2008N/A12.5551 12/31/200912.55515.3811 12/31/201015.38116.6221 12/31/201116.62215.9881 VISC 92.70% 12/31/2008N/A12.78614 12/31/200912.78615.68719 12/31/201015.68716.97918 12/31/201116.97916.3557 VISI 11.40% 12/31/2007N/A24.1480 12/31/200824.14814.9750 12/31/200914.97518.6140 12/31/201018.61420.4100 12/31/201120.41019.9170 VISI 102.65% 12/31/2007N/A21.0050 12/31/200821.00512.86444 12/31/200912.86415.79179 12/31/201015.79117.09966 12/31/201117.09916.48064 The Allianz VisionSM Variable Annuity Contract SAI – June 14, 2012 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISI 111.80% 12/31/2008N/A14.265202 12/31/200914.26517.659400 12/31/201017.65919.286380 12/31/201119.28618.745382 VISI 131.95% 12/31/2009N/A17.314144 12/31/201017.31418.881156 12/31/201118.88118.324149 VISI 142.80% 12/31/2009N/A15.4821 12/31/201015.48216.7400 12/31/201116.74016.1090 VISI 21.70% 12/31/2007N/A23.353126 12/31/200823.35314.439165 12/31/200914.43917.89389 12/31/201017.89319.561140 12/31/201119.56119.032146 VISI 32.10% 12/31/2007N/A22.3340 12/31/200822.33413.754310 12/31/200913.75416.976712 12/31/201016.97618.484721 12/31/201118.48417.912675 VISI 42.40% 12/31/2007N/A21.5990 12/31/200821.59913.26135 12/31/200913.26116.31997 12/31/201016.31917.71589 12/31/201117.71517.11682 VISI 52.25% 12/31/2007N/A21.9630 12/31/200821.96313.505214 12/31/200913.50516.644565 12/31/201016.64418.096536 12/31/201118.09617.510519 VISI 62.55% 12/31/2007N/A21.2410 12/31/200821.24113.02110 12/31/200913.02116.00052 12/31/201016.00017.34363 12/31/201117.34316.73159 VISI 72.20% 12/31/2007N/A22.0860 12/31/200822.08613.587388 12/31/200913.58716.754602 12/31/201016.75418.224603 12/31/201118.22417.643582 VISI 82.50% 12/31/2007N/A21.3590 12/31/200821.35913.10191 12/31/200913.10116.106160 12/31/201016.10617.466139 12/31/201117.46616.859139 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISI 92.35% 12/31/2007N/A21.7200 12/31/200821.72013.342366 12/31/200913.34216.427570 12/31/201016.42717.841589 12/31/201117.84117.246570 VISL 11.65% 12/31/2007N/A23.484373 12/31/200823.48414.527413 12/31/200914.52718.01179 12/31/201018.01119.700139 12/31/201119.70019.176246 VISL 102.90% 12/31/2007N/A20.4270 12/31/200820.42712.47919 12/31/200912.47915.28026 12/31/201015.28016.50525 12/31/201116.50515.86725 VISL 112.05% 12/31/2008N/A13.83767 12/31/200913.83717.088169 12/31/201017.08818.615249 12/31/201118.61518.048240 VISL 133.05% 12/31/2009N/A14.9813 12/31/201014.98116.1580 12/31/201116.15815.5100 VISL 142.20% 12/31/2009N/A16.75448 12/31/201016.75418.22451 12/31/201118.22417.64360 VISL 21.95% 12/31/2007N/A22.71177 12/31/200822.71114.00779 12/31/200914.00717.31423 12/31/201017.31418.88152 12/31/201118.88118.32467 VISL 32.35% 12/31/2007N/A21.7200 12/31/200821.72013.342157 12/31/200913.34216.427316 12/31/201016.42717.841324 12/31/201117.84117.246312 VISL 42.65% 12/31/2007N/A21.0050 12/31/200821.00512.86418 12/31/200912.86415.79158 12/31/201015.79117.09949 12/31/201117.09916.48044 VISL 52.50% 12/31/2007N/A21.3590 12/31/200821.35913.101104 12/31/200913.10116.106222 12/31/201016.10617.466215 12/31/201117.46616.859216 The Allianz VisionSM Variable Annuity Contract SAI – June 14, 2012 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISL 62.80% 12/31/2007N/A20.6560 12/31/200820.65612.6328 12/31/200912.63215.48224 12/31/201015.48216.74017 12/31/201116.74016.10918 VISL 72.45% 12/31/2007N/A21.4790 12/31/200821.47913.181178 12/31/200913.18116.212233 12/31/201016.21217.590246 12/31/201117.59016.987224 VISL 82.75% 12/31/2007N/A20.7720 12/31/200820.77212.70927 12/31/200912.70915.58454 12/31/201015.58416.85951 12/31/201116.85916.23249 VISL 92.60% 12/31/2007N/A21.1220 12/31/200821.12212.942159 12/31/200912.94215.895246 12/31/201015.89517.221232 12/31/201117.22116.605206 PIMCO EqS Pathfinder Portfolio VISB 11.70% 12/31/2010N/A10.3163 12/31/201110.3169.664331 VISB 102.95% 12/31/2010N/A10.2300 12/31/201110.2309.46470 VISB 112.10% 12/31/2010N/A10.2890 12/31/201110.2899.600201 VISB 142.25% 12/31/2010N/A10.2780 12/31/201110.2789.57671 VISB 22.00% 12/31/2010N/A10.2952 12/31/201110.2959.616101 VISB 32.40% 12/31/2010N/A10.2680 12/31/201110.2689.552487 VISB 42.70% 12/31/2010N/A10.2470 12/31/201110.2479.50468 VISB 52.55% 12/31/2010N/A10.2570 12/31/201110.2579.528542 VISB 62.85% 12/31/2010N/A10.2370 12/31/201110.2379.48069 VISB 72.50% 12/31/2010N/A10.2610 12/31/201110.2619.536358 VISB 82.80% 12/31/2010N/A10.2400 12/31/201110.2409.488146 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISB 92.65% 12/31/2010N/A10.2500 12/31/201110.2509.512364 VISC 12.45% 12/31/2010N/A10.2640 12/31/201110.2649.54424 VISC 103.00% 12/31/2010N/A10.2260 12/31/201110.2269.4571 VISC 112.30% 12/31/2010N/A10.2750 12/31/201110.2759.5681 VISC 131.75% 12/31/2010N/A10.3131 12/31/201110.3139.65652 VISC 142.05% 12/31/2010N/A10.2920 12/31/201110.2929.6080 VISC 22.75% 12/31/2010N/A10.2440 12/31/201110.2449.4960 VISC 32.60% 12/31/2010N/A10.2540 12/31/201110.2549.52014 VISC 42.90% 12/31/2010N/A10.2330 12/31/201110.2339.4720 VISC 52.15% 12/31/2010N/A10.2851 12/31/201110.2859.59249 VISC 72.55% 12/31/2010N/A10.2570 12/31/201110.2579.52818 VISC 82.85% 12/31/2010N/A10.2370 12/31/201110.2379.4809 VISC 92.70% 12/31/2010N/A10.2470 12/31/201110.2479.50425 VISI 11.40% 12/31/2010N/A10.3370 12/31/201110.3379.7130 VISI 102.65% 12/31/2010N/A10.2500 12/31/201110.2509.512161 VISI 111.80% 12/31/2010N/A10.3093 12/31/201110.3099.648756 VISI 131.95% 12/31/2010N/A10.2992 12/31/201110.2999.624375 VISI 21.70% 12/31/2010N/A10.31610 12/31/201110.3169.664380 VISI 32.10% 12/31/2010N/A10.2894 12/31/201110.2899.600798 The Allianz VisionSM Variable Annuity Contract SAI – June 14, 2012 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISI 42.40% 12/31/2010N/A10.2680 12/31/201110.2689.55284 VISI 52.25% 12/31/2010N/A10.2780 12/31/201110.2789.576661 VISI 62.55% 12/31/2010N/A10.2570 12/31/201110.2579.52854 VISI 72.20% 12/31/2010N/A10.2822 12/31/201110.2829.584934 VISI 82.50% 12/31/2010N/A10.2610 12/31/201110.2619.536259 VISI 92.35% 12/31/2010N/A10.27110 12/31/201110.2719.5601002 VISL 11.65% 12/31/2010N/A10.32020 12/31/201110.3209.672422 VISL 102.90% 12/31/2010N/A10.23312 12/31/201110.2339.472138 VISL 112.05% 12/31/2010N/A10.2920 12/31/201110.2929.608356 VISL 142.20% 12/31/2010N/A10.2820 12/31/201110.2829.584114 VISL 21.95% 12/31/2010N/A10.2994 12/31/201110.2999.624206 VISL 32.35% 12/31/2010N/A10.2713 12/31/201110.2719.560291 VISL 42.65% 12/31/2010N/A10.2500 12/31/201110.2509.51293 VISL 52.50% 12/31/2010N/A10.2611 12/31/201110.2619.536263 VISL 62.80% 12/31/2010N/A10.2400 12/31/201110.2409.48827 VISL 72.45% 12/31/2010N/A10.2640 12/31/201110.2649.544334 VISL 82.75% 12/31/2010N/A10.2440 12/31/201110.2449.496142 VISL 92.60% 12/31/2010N/A10.2541 12/31/201110.2549.520364 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option PIMCO VIT All Asset Portfolio VISB 11.70% 12/31/2007N/A12.81133 12/31/200812.81110.59957 12/31/200910.59912.66879 12/31/201012.66814.085706 12/31/201114.08514.119992 VISB 102.95% 12/31/2007N/A12.2360 12/31/200812.2369.9977 12/31/20099.99711.80155 12/31/201011.80112.95884 12/31/201112.95812.82870 VISB 112.10% 12/31/2008N/A10.40353 12/31/200910.40312.38479 12/31/201012.38413.71492 12/31/201113.71413.692105 VISB 133.10% 12/31/2009N/A11.70129 12/31/201011.70112.82935 12/31/201112.82912.68131 VISB 142.25% 12/31/2009N/A12.2796 12/31/201012.27913.57812 12/31/201113.57813.53614 VISB 22.00% 12/31/2007N/A12.6708 12/31/200812.67010.45130 12/31/200910.45112.45547 12/31/201012.45513.806282 12/31/201113.80613.798303 VISB 32.40% 12/31/2007N/A12.4860 12/31/200812.48610.25837 12/31/200910.25812.17574 12/31/201012.17513.442109 12/31/201113.44213.381127 VISB 42.70% 12/31/2007N/A12.3490 12/31/200812.34910.1155 12/31/200910.11511.97014 12/31/201011.97013.17641 12/31/201113.17613.07642 VISB 52.55% 12/31/2007N/A12.4170 12/31/200812.41710.1867 12/31/200910.18612.07233 12/31/201012.07213.30837 12/31/201113.30813.22853 VISB 62.85% 12/31/2007N/A12.2810 12/31/200812.28110.0443 12/31/200910.04411.86810 12/31/201011.86813.04515 12/31/201113.04512.92729 The Allianz VisionSM Variable Annuity Contract SAI – June 14, 2012 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISB 72.50% 12/31/2007N/A12.4400 12/31/200812.44010.21032 12/31/200910.21012.10672 12/31/201012.10613.353105 12/31/201113.35313.279142 VISB 82.80% 12/31/2007N/A12.3040 12/31/200812.30410.06811 12/31/200910.06811.902128 12/31/201011.90213.088171 12/31/201113.08812.977170 VISB 92.65% 12/31/2007N/A12.3720 12/31/200812.37210.13931 12/31/200910.13912.004239 12/31/201012.00413.220278 12/31/201113.22013.127296 VISC 12.45% 12/31/2008N/A10.2347 12/31/200910.23412.14116 12/31/201012.14113.39821 12/31/201113.39813.33026 VISC 103.00% 12/31/2008N/A9.9740 12/31/20099.97411.76713 12/31/201011.76712.91515 12/31/201112.91512.77912 VISC 112.30% 12/31/2009N/A12.2440 12/31/201012.24413.5320 12/31/201113.53213.4840 VISC 123.15% 12/31/2009N/A11.6686 12/31/201011.66812.7866 12/31/201112.78612.6336 VISC 131.75% 12/31/2009N/A13.3674 12/31/201013.36714.855200 12/31/201114.85514.883352 VISC 142.05% 12/31/2009N/A12.4190 12/31/201012.41913.7600 12/31/201113.76013.7450 VISC 22.75% 12/31/2008N/A10.0911 12/31/200910.09111.9361 12/31/201011.93613.1322 12/31/201113.13213.0262 VISC 32.60% 12/31/2008N/A10.1626 12/31/200910.16212.0387 12/31/201012.03813.2648 12/31/201113.26413.1778 VISC 42.90% 12/31/2008N/A10.0210 12/31/200910.02111.8340 12/31/201011.83413.0010 12/31/201113.00112.8770 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISC 52.15% 12/31/2008N/A10.3788 12/31/200910.37812.3496 12/31/201012.34913.66911 12/31/201113.66913.6409 VISC 72.55% 12/31/2008N/A10.1866 12/31/200910.18612.07217 12/31/201012.07213.30818 12/31/201113.30813.2289 VISC 82.85% 12/31/2008N/A10.0440 12/31/200910.04411.86846 12/31/201011.86813.04542 12/31/201113.04512.92733 VISC 92.70% 12/31/2008N/A10.1154 12/31/200910.11511.97044 12/31/201011.97013.17644 12/31/201113.17613.07644 VISI 11.40% 12/31/2007N/A12.9530 12/31/200812.95310.7490 12/31/200910.74912.8860 12/31/201012.88614.3700 12/31/201114.37014.4480 VISI 102.65% 12/31/2007N/A12.3720 12/31/200812.37210.13916 12/31/200910.13912.004149 12/31/201012.00413.220174 12/31/201113.22013.127204 VISI 111.80% 12/31/2008N/A10.550128 12/31/200910.55012.597378 12/31/201012.59713.992509 12/31/201113.99214.011644 VISI 131.95% 12/31/2009N/A12.490104 12/31/201012.49013.852133 12/31/201113.85213.851178 VISI 142.80% 12/31/2009N/A11.90244 12/31/201011.90213.08868 12/31/201113.08812.97752 VISI 21.70% 12/31/2007N/A12.81110 12/31/200812.81110.59920 12/31/200910.59912.66885 12/31/201012.66814.085555 12/31/201114.08514.119753 VISI 32.10% 12/31/2007N/A12.6240 12/31/200812.62410.403123 12/31/200910.40312.384261 12/31/201012.38413.714288 12/31/201113.71413.692315 The Allianz VisionSM Variable Annuity Contract SAI – June 14, 2012 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISI 42.40% 12/31/2007N/A12.4860 12/31/200812.48610.2585 12/31/200910.25812.17523 12/31/201012.17513.44227 12/31/201113.44213.38135 VISI 52.25% 12/31/2007N/A12.5550 12/31/200812.55510.33042 12/31/200910.33012.279155 12/31/201012.27913.578206 12/31/201113.57813.536257 VISI 62.55% 12/31/2007N/A12.4170 12/31/200812.41710.1866 12/31/200910.18612.07214 12/31/201012.07213.30818 12/31/201113.30813.22820 VISI 72.20% 12/31/2007N/A12.5780 12/31/200812.57810.354122 12/31/200910.35412.314236 12/31/201012.31413.623303 12/31/201113.62313.588318 VISI 82.50% 12/31/2007N/A12.4400 12/31/200812.44010.21031 12/31/200910.21012.106635 12/31/201012.10613.353781 12/31/201113.35313.279760 VISI 92.35% 12/31/2007N/A12.5090 12/31/200812.50910.282141 12/31/200910.28212.210799 12/31/201012.21013.487961 12/31/201113.48713.4321022 VISL 11.65% 12/31/2007N/A12.83453 12/31/200812.83410.62497 12/31/200910.62412.704201 12/31/201012.70414.1321459 12/31/201114.13214.1732082 VISL 102.90% 12/31/2007N/A12.2590 12/31/200812.25910.0219 12/31/200910.02111.834126 12/31/201011.83413.001150 12/31/201113.00112.877155 VISL 112.05% 12/31/2008N/A10.427262 12/31/200910.42712.419239 12/31/201012.41913.760267 12/31/201113.76013.745285 VISL 133.05% 12/31/2009N/A11.73479 12/31/201011.73412.87269 12/31/201112.87212.73060 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISL 142.20% 12/31/2009N/A12.31480 12/31/201012.31413.62391 12/31/201113.62313.58889 VISL 21.95% 12/31/2007N/A12.6943 12/31/200812.69410.4769 12/31/200910.47612.490110 12/31/201012.49013.852556 12/31/201113.85213.851719 VISL 32.35% 12/31/2007N/A12.5090 12/31/200812.50910.28293 12/31/200910.28212.210174 12/31/201012.21013.487219 12/31/201113.48713.432249 VISL 42.65% 12/31/2007N/A12.3720 12/31/200812.37210.1398 12/31/200910.13912.00411 12/31/201012.00413.22020 12/31/201113.22013.12725 VISL 52.50% 12/31/2007N/A12.4400 12/31/200812.44010.21040 12/31/200910.21012.106103 12/31/201012.10613.353222 12/31/201113.35313.279167 VISL 62.80% 12/31/2007N/A12.3040 12/31/200812.30410.0682 12/31/200910.06811.9022 12/31/201011.90213.0882 12/31/201113.08812.9773 VISL 72.45% 12/31/2007N/A12.4630 12/31/200812.46310.234124 12/31/200910.23412.141193 12/31/201012.14113.398202 12/31/201113.39813.330234 VISL 82.75% 12/31/2007N/A12.3260 12/31/200812.32610.09116 12/31/200910.09111.936320 12/31/201011.93613.132323 12/31/201113.13213.026382 VISL 92.60% 12/31/2007N/A12.3940 12/31/200812.39410.162164 12/31/200910.16212.038468 12/31/201012.03813.264506 12/31/201113.26413.177558 The Allianz VisionSM Variable Annuity Contract SAI – June 14, 2012 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option PIMCO VIT CommodityRealReturn Strategy Portfolio VISB 11.70% 12/31/2007N/A12.71390 12/31/200812.7137.025199 12/31/20097.0259.77567 12/31/20109.77511.967108 12/31/201111.96710.877126 VISB 102.95% 12/31/2007N/A12.2950 12/31/200812.2956.71046 12/31/20096.7109.22065 12/31/20109.22011.14746 12/31/201111.14710.00653 VISB 112.10% 12/31/2008N/A6.92375 12/31/20096.9239.594128 12/31/20109.59411.699111 12/31/201111.69910.59091 VISB 133.10% 12/31/2009N/A9.15621 12/31/20109.15611.0533 12/31/201111.0539.9060 VISB 142.25% 12/31/2009N/A9.52758 12/31/20109.52711.59977 12/31/201111.59910.48562 VISB 22.00% 12/31/2007N/A12.61214 12/31/200812.6126.94859 12/31/20096.9489.63944 12/31/20109.63911.76599 12/31/201111.76510.661144 VISB 32.40% 12/31/2007N/A12.4780 12/31/200812.4786.847117 12/31/20096.8479.460197 12/31/20109.46011.501218 12/31/201111.50110.380219 VISB 42.70% 12/31/2007N/A12.3780 12/31/200812.3786.77233 12/31/20096.7729.32972 12/31/20109.32911.30777 12/31/201111.30710.17483 VISB 52.55% 12/31/2007N/A12.4280 12/31/200812.4286.80970 12/31/20096.8099.394190 12/31/20109.39411.403186 12/31/201111.40310.277209 VISB 62.85% 12/31/2007N/A12.3280 12/31/200812.3286.73420 12/31/20096.7349.26344 12/31/20109.26311.21151 12/31/201111.21110.07347 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISB 72.50% 12/31/2007N/A12.4440 12/31/200812.4446.822201 12/31/20096.8229.416259 12/31/20109.41611.436249 12/31/201111.43610.311242 VISB 82.80% 12/31/2007N/A12.3450 12/31/200812.3456.74763 12/31/20096.7479.285133 12/31/20109.28511.24376 12/31/201111.24310.10774 VISB 92.65% 12/31/2007N/A12.3940 12/31/200812.3946.784140 12/31/20096.7849.350250 12/31/20109.35011.339263 12/31/201111.33910.208220 VISC 12.45% 12/31/2008N/A6.83428 12/31/20096.8349.43838 12/31/20109.43811.46838 12/31/201111.46810.34623 VISC 103.00% 12/31/2008N/A6.6973 12/31/20096.6979.1997 12/31/20109.19911.1169 12/31/201111.1169.9736 VISC 112.30% 12/31/2009N/A9.5057 12/31/20109.50511.5663 12/31/201111.56610.4501 VISC 123.15% 12/31/2009N/A9.1342 12/31/20109.13411.0220 12/31/201111.0229.8730 VISC 131.75% 12/31/2009N/A9.7524 12/31/20109.75211.93316 12/31/201111.93310.84120 VISC 142.05% 12/31/2009N/A9.6170 12/31/20109.61711.7320 12/31/201111.73210.6260 VISC 22.75% 12/31/2008N/A6.7591 12/31/20096.7599.3071 12/31/20109.30711.2751 12/31/201111.27510.1412 VISC 32.60% 12/31/2008N/A6.79717 12/31/20096.7979.37220 12/31/20109.37211.37114 12/31/201111.37110.24315 VISC 42.90% 12/31/2008N/A6.7220 12/31/20096.7229.2420 12/31/20109.24211.1790 12/31/201111.17910.0400 The Allianz VisionSM Variable Annuity Contract SAI – June 14, 2012 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISC 52.15% 12/31/2008N/A6.91015 12/31/20096.9109.57217 12/31/20109.57211.66518 12/31/201111.66510.55511 VISC 72.55% 12/31/2008N/A6.80912 12/31/20096.8099.39441 12/31/20109.39411.40321 12/31/201111.40310.27721 VISC 82.85% 12/31/2008N/A6.7341 12/31/20096.7349.26310 12/31/20109.26311.2115 12/31/201111.21110.0733 VISC 92.70% 12/31/2008N/A6.77214 12/31/20096.7729.32935 12/31/20109.32911.30729 12/31/201111.30710.17421 VISI 11.40% 12/31/2007N/A12.8160 12/31/200812.8167.1030 12/31/20097.1039.9130 12/31/20109.91312.1730 12/31/201112.17311.0970 VISI 102.65% 12/31/2007N/A12.3940 12/31/200812.3946.78452 12/31/20096.7849.35061 12/31/20109.35011.33997 12/31/201111.33910.20899 VISI 111.80% 12/31/2008N/A7.000241 12/31/20097.0009.730445 12/31/20109.73011.900381 12/31/201111.90010.804356 VISI 131.95% 12/31/2009N/A9.662200 12/31/20109.66211.799201 12/31/201111.79910.697175 VISI 142.80% 12/31/2009N/A9.2851 12/31/20109.28511.2430 12/31/201111.24310.1070 VISI 21.70% 12/31/2007N/A12.71323 12/31/200812.7137.02548 12/31/20097.0259.77567 12/31/20109.77511.967160 12/31/201111.96710.877186 VISI 32.10% 12/31/2007N/A12.5780 12/31/200812.5786.923213 12/31/20096.9239.594379 12/31/20109.59411.699359 12/31/201111.69910.590325 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISI 42.40% 12/31/2007N/A12.4780 12/31/200812.4786.84770 12/31/20096.8479.46078 12/31/20109.46011.50189 12/31/201111.50110.38082 VISI 52.25% 12/31/2007N/A12.5280 12/31/200812.5286.885159 12/31/20096.8859.527329 12/31/20109.52711.599369 12/31/201111.59910.485356 VISI 62.55% 12/31/2007N/A12.4280 12/31/200812.4286.8096 12/31/20096.8099.39422 12/31/20109.39411.40327 12/31/201111.40310.27724 VISI 72.20% 12/31/2007N/A12.5440 12/31/200812.5446.897414 12/31/20096.8979.549648 12/31/20109.54911.632587 12/31/201111.63210.520598 VISI 82.50% 12/31/2007N/A12.4440 12/31/200812.4446.82277 12/31/20096.8229.416166 12/31/20109.41611.436133 12/31/201111.43610.311134 VISI 92.35% 12/31/2007N/A12.4940 12/31/200812.4946.859387 12/31/20096.8599.483682 12/31/20109.48311.534633 12/31/201111.53410.415582 VISL 11.65% 12/31/2007N/A12.73054 12/31/200812.7307.038105 12/31/20097.0389.79855 12/31/20109.79812.001198 12/31/201112.00110.913218 VISL 102.90% 12/31/2007N/A12.3120 12/31/200812.3126.72243 12/31/20096.7229.24263 12/31/20109.24211.17951 12/31/201111.17910.04048 VISL 112.05% 12/31/2008N/A6.935101 12/31/20096.9359.617144 12/31/20109.61711.732104 12/31/201111.73210.626146 VISL 133.05% 12/31/2009N/A9.1779 12/31/20109.17711.0840 12/31/201111.0849.9400 The Allianz VisionSM Variable Annuity Contract SAI – June 14, 2012 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISL 142.20% 12/31/2009N/A9.54946 12/31/20109.54911.63243 12/31/201111.63210.52043 VISL 21.95% 12/31/2007N/A12.62913 12/31/200812.6296.96134 12/31/20096.9619.66217 12/31/20109.66211.79961 12/31/201111.79910.69789 VISL 32.35% 12/31/2007N/A12.4940 12/31/200812.4946.859126 12/31/20096.8599.483170 12/31/20109.48311.534150 12/31/201111.53410.415165 VISL 42.65% 12/31/2007N/A12.3940 12/31/200812.3946.78426 12/31/20096.7849.35030 12/31/20109.35011.33981 12/31/201111.33910.20876 VISL 52.50% 12/31/2007N/A12.4440 12/31/200812.4446.82282 12/31/20096.8229.416143 12/31/20109.41611.436132 12/31/201111.43610.311154 VISL 62.80% 12/31/2007N/A12.3450 12/31/200812.3456.74717 12/31/20096.7479.28526 12/31/20109.28511.24324 12/31/201111.24310.10726 VISL 72.45% 12/31/2007N/A12.4610 12/31/200812.4616.834154 12/31/20096.8349.438215 12/31/20109.43811.468203 12/31/201111.46810.346180 VISL 82.75% 12/31/2007N/A12.3610 12/31/200812.3616.75935 12/31/20096.7599.30774 12/31/20109.30711.275100 12/31/201111.27510.14196 VISL 92.60% 12/31/2007N/A12.4110 12/31/200812.4116.797103 12/31/20096.7979.372160 12/31/20109.37211.371134 12/31/201111.37110.243143 PIMCO VIT Emerging Markets Bond Portfolio VISB 11.70% 12/31/2007N/A12.18999 12/31/200812.18910.234100 12/31/200910.23413.13996 12/31/201013.13914.489614 12/31/201114.48915.148758 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISB 102.95% 12/31/2007N/A11.7880 12/31/200811.7889.7744 12/31/20099.77412.39372 12/31/201012.39313.49739 12/31/201113.49713.93517 VISB 112.10% 12/31/2008N/A10.08416 12/31/200910.08412.89526 12/31/201012.89514.16431 12/31/201114.16414.74837 VISB 133.10% 12/31/2009N/A12.30617 12/31/201012.30613.38231 12/31/201113.38213.79621 VISB 142.25% 12/31/2009N/A12.8058 12/31/201012.80514.04420 12/31/201114.04414.60210 VISB 22.00% 12/31/2007N/A12.09130 12/31/200812.09110.12227 12/31/200910.12212.95661 12/31/201012.95614.245275 12/31/201114.24514.847285 VISB 32.40% 12/31/2007N/A11.9630 12/31/200811.9639.97457 12/31/20099.97412.716135 12/31/201012.71613.925163 12/31/201113.92514.456158 VISB 42.70% 12/31/2007N/A11.8670 12/31/200811.8679.86410 12/31/20099.86412.53844 12/31/201012.53813.69044 12/31/201113.69014.16923 VISB 52.55% 12/31/2007N/A11.9150 12/31/200811.9159.91922 12/31/20099.91912.62759 12/31/201012.62713.80792 12/31/201113.80714.31273 VISB 62.85% 12/31/2007N/A11.8200 12/31/200811.8209.8106 12/31/20099.81012.45122 12/31/201012.45113.57323 12/31/201113.57314.02826 VISB 72.50% 12/31/2007N/A11.9310 12/31/200811.9319.93740 12/31/20099.93712.65646 12/31/201012.65613.84656 12/31/201113.84614.36047 The Allianz VisionSM Variable Annuity Contract SAI – June 14, 2012 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISB 82.80% 12/31/2007N/A11.8350 12/31/200811.8359.8287 12/31/20099.82812.48076 12/31/201012.48013.61298 12/31/201113.61214.07565 VISB 92.65% 12/31/2007N/A11.8830 12/31/200811.8839.88231 12/31/20099.88212.56885 12/31/201012.56813.728107 12/31/201113.72814.21787 VISC 12.45% 12/31/2008N/A9.9551 12/31/20099.95512.6867 12/31/201012.68613.88512 12/31/201113.88514.4087 VISC 103.00% 12/31/2008N/A9.7560 12/31/20099.75612.3646 12/31/201012.36413.4586 12/31/201113.45813.8895 VISC 112.30% 12/31/2009N/A12.7751 12/31/201012.77514.0043 12/31/201114.00414.5530 VISC 123.15% 12/31/2009N/A12.2773 12/31/201012.27713.34421 12/31/201113.34413.7502 VISC 131.75% 12/31/2009N/A13.10810 12/31/201013.10814.44880 12/31/201114.44815.097256 VISC 142.05% 12/31/2009N/A12.9250 12/31/201012.92514.2040 12/31/201114.20414.7980 VISC 22.75% 12/31/2008N/A9.8460 12/31/20099.84612.5090 12/31/201012.50913.6511 12/31/201113.65114.1221 VISC 32.60% 12/31/2008N/A9.9011 12/31/20099.90112.59717 12/31/201012.59713.76730 12/31/201113.76714.26420 VISC 42.90% 12/31/2008N/A9.7920 12/31/20099.79212.4220 12/31/201012.42213.5350 12/31/201113.53513.9820 VISC 52.15% 12/31/2008N/A10.0661 12/31/200910.06612.8655 12/31/201012.86514.12410 12/31/201114.12414.6991 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISC 72.55% 12/31/2008N/A9.9190 12/31/20099.91912.6273 12/31/201012.62713.8074 12/31/201113.80714.3122 VISC 82.85% 12/31/2008N/A9.8100 12/31/20099.81012.4513 12/31/201012.45113.5738 12/31/201113.57314.0285 VISC 92.70% 12/31/2008N/A9.8641 12/31/20099.86412.5389 12/31/201012.53813.69011 12/31/201113.69014.1695 VISI 11.40% 12/31/2007N/A12.2870 12/31/200812.28710.3470 12/31/200910.34713.3240 12/31/201013.32414.7380 12/31/201114.73815.4540 VISI 102.65% 12/31/2007N/A11.8830 12/31/200811.8839.8821 12/31/20099.88212.56858 12/31/201012.56813.72878 12/31/201113.72814.21769 VISI 111.80% 12/31/2008N/A10.19647 12/31/200910.19613.077134 12/31/201013.07714.407203 12/31/201114.40715.047190 VISI 131.95% 12/31/2009N/A12.98656 12/31/201012.98614.285133 12/31/201114.28514.897109 VISI 142.80% 12/31/2009N/A12.48021 12/31/201012.48013.61230 12/31/201113.61214.07512 VISI 21.70% 12/31/2007N/A12.18928 12/31/200812.18910.23434 12/31/200910.23413.139110 12/31/201013.13914.489524 12/31/201114.48915.148678 VISI 32.10% 12/31/2007N/A12.0590 12/31/200812.05910.08455 12/31/200910.08412.895117 12/31/201012.89514.164138 12/31/201114.16414.748110 VISI 42.40% 12/31/2007N/A11.9630 12/31/200811.9639.9746 12/31/20099.97412.71612 12/31/201012.71613.92520 12/31/201113.92514.45617 The Allianz VisionSM Variable Annuity Contract SAI – June 14, 2012 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISI 52.25% 12/31/2007N/A12.0110 12/31/200812.01110.02922 12/31/200910.02912.80580 12/31/201012.80514.044112 12/31/201114.04414.602146 VISI 62.55% 12/31/2007N/A11.9150 12/31/200811.9159.9194 12/31/20099.91912.62716 12/31/201012.62713.80717 12/31/201113.80714.31214 VISI 72.20% 12/31/2007N/A12.0270 12/31/200812.02710.047126 12/31/200910.04712.835209 12/31/201012.83514.084274 12/31/201114.08414.650215 VISI 82.50% 12/31/2007N/A11.9310 12/31/200811.9319.93732 12/31/20099.93712.656145 12/31/201012.65613.846184 12/31/201113.84614.360154 VISI 92.35% 12/31/2007N/A11.9790 12/31/200811.9799.99277 12/31/20099.99212.745297 12/31/201012.74513.964452 12/31/201113.96414.504380 VISL 11.65% 12/31/2007N/A12.20523 12/31/200812.20510.25329 12/31/200910.25313.170133 12/31/201013.17014.530999 12/31/201114.53015.1981344 VISL 102.90% 12/31/2007N/A11.8040 12/31/200811.8049.79211 12/31/20099.79212.42248 12/31/201012.42213.53544 12/31/201113.53513.98237 VISL 112.05% 12/31/2008N/A10.10316 12/31/200910.10312.92559 12/31/201012.92514.204107 12/31/201114.20414.798107 VISL 133.05% 12/31/2009N/A12.33520 12/31/201012.33513.42026 12/31/201113.42013.84225 VISL 142.20% 12/31/2009N/A12.83510 12/31/201012.83514.08421 12/31/201114.08414.65027 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISL 21.95% 12/31/2007N/A12.10815 12/31/200812.10810.14013 12/31/200910.14012.98637 12/31/201012.98614.285244 12/31/201114.28514.897344 VISL 32.35% 12/31/2007N/A11.9790 12/31/200811.9799.99233 12/31/20099.99212.74576 12/31/201012.74513.964124 12/31/201113.96414.504105 VISL 42.65% 12/31/2007N/A11.8830 12/31/200811.8839.8829 12/31/20099.88212.56819 12/31/201012.56813.72820 12/31/201113.72814.21718 VISL 52.50% 12/31/2007N/A11.9310 12/31/200811.9319.93718 12/31/20099.93712.65668 12/31/201012.65613.846111 12/31/201113.84614.36064 VISL 62.80% 12/31/2007N/A11.8350 12/31/200811.8359.8283 12/31/20099.82812.48015 12/31/201012.48013.61213 12/31/201113.61214.07511 VISL 72.45% 12/31/2007N/A11.9470 12/31/200811.9479.95548 12/31/20099.95512.68652 12/31/201012.68613.88593 12/31/201113.88514.40877 VISL 82.75% 12/31/2007N/A11.8510 12/31/200811.8519.84619 12/31/20099.84612.50963 12/31/201012.50913.65175 12/31/201113.65114.12272 VISL 92.60% 12/31/2007N/A11.8990 12/31/200811.8999.90138 12/31/20099.90112.597103 12/31/201012.59713.767197 12/31/201113.76714.264173 PIMCO VIT Global Advantage Strategy Bond Portfolio VISB 11.70% 12/31/2011N/A9.79423 VISB 102.95% 12/31/2011N/A9.7121 VISB 112.10% 12/31/2011N/A9.7680 VISB 133.10% 12/31/2011N/A9.7030 VISB 142.25% 12/31/2011N/A9.7580 The Allianz VisionSM Variable Annuity Contract SAI – June 14, 2012 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISB 22.00% 12/31/2011N/A9.7748 VISB 32.40% 12/31/2011N/A9.7487 VISB 42.70% 12/31/2011N/A9.7290 VISB 52.55% 12/31/2011N/A9.7381 VISB 62.85% 12/31/2011N/A9.7195 VISB 72.50% 12/31/2011N/A9.7426 VISB 82.80% 12/31/2011N/A9.7225 VISB 92.65% 12/31/2011N/A9.73246 VISC 12.45% 12/31/2011N/A9.7451 VISC 103.00% 12/31/2011N/A9.7090 VISC 112.30% 12/31/2011N/A9.7556 VISC 123.15% 12/31/2011N/A9.6990 VISC 131.75% 12/31/2011N/A9.7912 VISC 142.05% 12/31/2011N/A9.7710 VISC 22.75% 12/31/2011N/A9.7250 VISC 32.60% 12/31/2011N/A9.7350 VISC 42.90% 12/31/2011N/A9.7160 VISC 52.15% 12/31/2011N/A9.7651 VISC 72.55% 12/31/2011N/A9.7380 VISC 82.85% 12/31/2011N/A9.7190 VISC 92.70% 12/31/2011N/A9.7291 VISI 11.40% 12/31/2011N/A9.8140 VISI 102.65% 12/31/2011N/A9.7320 VISI 111.80% 12/31/2011N/A9.7887 VISI 131.95% 12/31/2011N/A9.77826 VISI 142.80% 12/31/2011N/A9.7221 VISI 21.70% 12/31/2011N/A9.79414 VISI 32.10% 12/31/2011N/A9.7685 VISI 42.40% 12/31/2011N/A9.7480 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISI 52.25% 12/31/2011N/A9.75812 VISI 62.55% 12/31/2011N/A9.7380 VISI 72.20% 12/31/2011N/A9.7618 VISI 82.50% 12/31/2011N/A9.74247 VISI 92.35% 12/31/2011N/A9.75246 VISL 11.65% 12/31/2011N/A9.797118 VISL 102.90% 12/31/2011N/A9.71666 VISL 112.05% 12/31/2011N/A9.77116 VISL 133.05% 12/31/2011N/A9.70666 VISL 142.20% 12/31/2011N/A9.76121 VISL 21.95% 12/31/2011N/A9.778111 VISL 32.35% 12/31/2011N/A9.75213 VISL 42.65% 12/31/2011N/A9.7321 VISL 52.50% 12/31/2011N/A9.7427 VISL 62.80% 12/31/2011N/A9.7220 VISL 72.45% 12/31/2011N/A9.74523 VISL 82.75% 12/31/2011N/A9.72512 VISL 92.60% 12/31/2011N/A9.73540 PIMCO VIT Global Bond Portfolio (Unhedged) VISB 11.70% 12/31/2007N/A10.357176 12/31/200810.35710.096167 12/31/200910.09611.60055 12/31/201011.60012.734328 12/31/201112.73413.468362 VISB 102.95% 12/31/2007N/A10.0160 12/31/200810.0169.6426 12/31/20099.64210.94166 12/31/201010.94111.86176 12/31/201111.86112.39061 VISB 112.10% 12/31/2008N/A9.94816 12/31/20099.94811.38512 12/31/201011.38512.44812 12/31/201112.44813.11312 VISB 133.10% 12/31/2009N/A10.86419 12/31/201010.86411.76118 12/31/201111.76112.26620 The Allianz VisionSM Variable Annuity Contract SAI – June 14, 2012 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISB 142.25% 12/31/2009N/A11.3058 12/31/201011.30512.34211 12/31/201112.34212.98210 VISB 22.00% 12/31/2007N/A10.27448 12/31/200810.2749.98561 12/31/20099.98511.43885 12/31/201011.43812.519151 12/31/201112.51913.201173 VISB 32.40% 12/31/2007N/A10.1650 12/31/200810.1659.83954 12/31/20099.83911.226176 12/31/201011.22612.237202 12/31/201112.23712.853132 VISB 42.70% 12/31/2007N/A10.0840 12/31/200810.0849.73124 12/31/20099.73111.06929 12/31/201011.06912.03141 12/31/201112.03112.59826 VISB 52.55% 12/31/2007N/A10.1240 12/31/200810.1249.78532 12/31/20099.78511.14770 12/31/201011.14712.13475 12/31/201112.13412.72569 VISB 62.85% 12/31/2007N/A10.0430 12/31/200810.0439.6781 12/31/20099.67810.9925 12/31/201010.99211.92915 12/31/201111.92912.4733 VISB 72.50% 12/31/2007N/A10.1380 12/31/200810.1389.80389 12/31/20099.80311.17498 12/31/201011.17412.168109 12/31/201112.16812.76799 VISB 82.80% 12/31/2007N/A10.0570 12/31/200810.0579.69518 12/31/20099.69511.01859 12/31/201011.01811.96357 12/31/201111.96312.51452 VISB 92.65% 12/31/2007N/A10.0970 12/31/200810.0979.74957 12/31/20099.74911.095135 12/31/201011.09512.065162 12/31/201112.06512.640155 VISC 12.45% 12/31/2008N/A9.8216 12/31/20099.82111.20018 12/31/201011.20012.20318 12/31/201112.20312.81015 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISC 103.00% 12/31/2008N/A9.6241 12/31/20099.62410.9154 12/31/201010.91511.8287 12/31/201111.82812.3487 VISC 112.30% 12/31/2009N/A11.2792 12/31/201011.27912.3070 12/31/201112.30712.9390 VISC 123.15% 12/31/2009N/A10.8395 12/31/201010.83911.7275 12/31/201111.72712.2255 VISC 131.75% 12/31/2009N/A11.5725 12/31/201011.57212.69819 12/31/201112.69813.42339 VISC 142.05% 12/31/2009N/A11.4110 12/31/201011.41112.4830 12/31/201112.48313.1570 VISC 22.75% 12/31/2008N/A9.7131 12/31/20099.71311.0441 12/31/201011.04411.9972 12/31/201111.99712.5560 VISC 32.60% 12/31/2008N/A9.76714 12/31/20099.76711.12122 12/31/201011.12112.0999 12/31/201112.09912.6828 VISC 42.90% 12/31/2008N/A9.6600 12/31/20099.66010.9660 12/31/201010.96611.8950 12/31/201111.89512.4310 VISC 52.15% 12/31/2008N/A9.9306 12/31/20099.93011.3584 12/31/201011.35812.4124 12/31/201112.41213.0693 VISC 72.55% 12/31/2008N/A9.7853 12/31/20099.78511.14719 12/31/201011.14712.1343 12/31/201112.13412.7253 VISC 82.85% 12/31/2008N/A9.6781 12/31/20099.67810.9925 12/31/201010.99211.9295 12/31/201111.92912.4731 VISC 92.70% 12/31/2008N/A9.7317 12/31/20099.73111.06921 12/31/201011.06912.03121 12/31/201112.03112.59817 The Allianz VisionSM Variable Annuity Contract SAI – June 14, 2012 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISI 11.40% 12/31/2007N/A10.4400 12/31/200810.44010.2080 12/31/200910.20811.7630 12/31/201011.76312.9520 12/31/201112.95213.7400 VISI 102.65% 12/31/2007N/A10.0970 12/31/200810.0979.74924 12/31/20099.74911.09558 12/31/201011.09512.06561 12/31/201112.06512.64059 VISI 111.80% 12/31/2008N/A10.05991 12/31/200910.05911.545199 12/31/201011.54512.662174 12/31/201112.66213.378154 VISI 131.95% 12/31/2009N/A11.46587 12/31/201011.46512.55498 12/31/201112.55413.24595 VISI 142.80% 12/31/2009N/A11.01817 12/31/201011.01811.96330 12/31/201111.96312.51412 VISI 21.70% 12/31/2007N/A10.35736 12/31/200810.35710.09656 12/31/200910.09611.60082 12/31/201011.60012.734268 12/31/201112.73413.468345 VISI 32.10% 12/31/2007N/A10.2470 12/31/200810.2479.94884 12/31/20099.94811.385149 12/31/201011.38512.448130 12/31/201112.44813.113113 VISI 42.40% 12/31/2007N/A10.1650 12/31/200810.1659.83920 12/31/20099.83911.22632 12/31/201011.22612.23731 12/31/201112.23712.85337 VISI 52.25% 12/31/2007N/A10.2060 12/31/200810.2069.89470 12/31/20099.89411.305125 12/31/201011.30512.342147 12/31/201112.34212.982133 VISI 62.55% 12/31/2007N/A10.1240 12/31/200810.1249.7852 12/31/20099.78511.14717 12/31/201011.14712.13420 12/31/201112.13412.72515 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISI 72.20% 12/31/2007N/A10.2190 12/31/200810.2199.912188 12/31/20099.91211.331264 12/31/201011.33112.377242 12/31/201112.37713.026211 VISI 82.50% 12/31/2007N/A10.1380 12/31/200810.1389.80323 12/31/20099.80311.174164 12/31/201011.17412.168132 12/31/201112.16812.767107 VISI 92.35% 12/31/2007N/A10.1780 12/31/200810.1789.857168 12/31/20099.85711.252411 12/31/201011.25212.272386 12/31/201112.27212.896320 VISL 11.65% 12/31/2007N/A10.37134 12/31/200810.37110.11456 12/31/200910.11411.62743 12/31/201011.62712.770371 12/31/201112.77013.513489 VISL 102.90% 12/31/2007N/A10.0300 12/31/200810.0309.66012 12/31/20099.66010.96657 12/31/201010.96611.89553 12/31/201111.89512.43139 VISL 112.05% 12/31/2008N/A9.96793 12/31/20099.96711.41158 12/31/201011.41112.48356 12/31/201112.48313.15767 VISL 133.05% 12/31/2009N/A10.89020 12/31/201010.89011.79415 12/31/201111.79412.30715 VISL 142.20% 12/31/2009N/A11.33113 12/31/201011.33112.37715 12/31/201112.37713.02614 VISL 21.95% 12/31/2007N/A10.28826 12/31/200810.28810.00330 12/31/200910.00311.46526 12/31/201011.46512.554125 12/31/201112.55413.245232 VISL 32.35% 12/31/2007N/A10.1780 12/31/200810.1789.85778 12/31/20099.85711.25283 12/31/201011.25212.27281 12/31/201112.27212.89670 The Allianz VisionSM Variable Annuity Contract SAI – June 14, 2012 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISL 42.65% 12/31/2007N/A10.0970 12/31/200810.0979.74918 12/31/20099.74911.09544 12/31/201011.09512.06530 12/31/201112.06512.64035 VISL 52.50% 12/31/2007N/A10.1380 12/31/200810.1389.80373 12/31/20099.80311.17476 12/31/201011.17412.16864 12/31/201112.16812.76758 VISL 62.80% 12/31/2007N/A10.0570 12/31/200810.0579.69510 12/31/20099.69511.01816 12/31/201011.01811.96317 12/31/201111.96312.51422 VISL 72.45% 12/31/2007N/A10.1510 12/31/200810.1519.82152 12/31/20099.82111.20077 12/31/201011.20012.20388 12/31/201112.20312.81076 VISL 82.75% 12/31/2007N/A10.0700 12/31/200810.0709.71321 12/31/20099.71311.04486 12/31/201011.04411.99782 12/31/201111.99712.55669 VISL 92.60% 12/31/2007N/A10.1110 12/31/200810.1119.76758 12/31/20099.76711.12199 12/31/201011.12112.099121 12/31/201112.09912.682104 PIMCO VIT Global Multi-Asset Portfolio VISB 11.70% 12/31/2009N/A10.00533 12/31/201010.00510.953835 12/31/201110.95310.5821186 VISB 102.95% 12/31/2009N/A9.9811 12/31/20109.98110.79170 12/31/201110.79110.296123 VISB 112.10% 12/31/2009N/A9.9970 12/31/20109.99710.9018 12/31/201110.90110.4909 VISB 133.10% 12/31/2009N/A9.9783 12/31/20109.97810.77243 12/31/201110.77210.26338 VISB 142.25% 12/31/2009N/A9.9940 12/31/20109.99410.8822 12/31/201110.88210.4555 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISB 22.00% 12/31/2009N/A9.99972 12/31/20109.99910.914407 12/31/201110.91410.513447 VISB 32.40% 12/31/2009N/A9.9910 12/31/20109.99110.86234 12/31/201110.86210.42161 VISB 42.70% 12/31/2009N/A9.9860 12/31/20109.98610.82321 12/31/201110.82310.35355 VISB 52.55% 12/31/2009N/A9.9890 12/31/20109.98910.8434 12/31/201110.84310.38712 VISB 62.85% 12/31/2009N/A9.9830 12/31/20109.98310.8044 12/31/201110.80410.31915 VISB 72.50% 12/31/2009N/A9.9890 12/31/20109.98910.84915 12/31/201110.84910.39848 VISB 82.80% 12/31/2009N/A9.9849 12/31/20109.98410.81032 12/31/201110.81010.33049 VISB 92.65% 12/31/2009N/A9.9870 12/31/20109.98710.83062 12/31/201110.83010.364141 VISC 12.45% 12/31/2009N/A9.9900 12/31/20109.99010.85615 12/31/201110.85610.41018 VISC 103.00% 12/31/2009N/A9.9800 12/31/20109.98010.7853 12/31/201110.78510.2853 VISC 112.30% 12/31/2009N/A9.9930 12/31/20109.99310.8750 12/31/201110.87510.4441 VISC 123.15% 12/31/2009N/A9.9770 12/31/20109.97710.7650 12/31/201110.76510.2510 VISC 131.75% 12/31/2009N/A10.0044 12/31/201010.00410.947309 12/31/201110.94710.571659 VISC 142.05% 12/31/2009N/A9.9980 12/31/20109.99810.9080 12/31/201110.90810.5010 The Allianz VisionSM Variable Annuity Contract SAI – June 14, 2012 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISC 22.75% 12/31/2009N/A9.9850 12/31/20109.98510.8170 12/31/201110.81710.3420 VISC 32.60% 12/31/2009N/A9.9885 12/31/20109.98810.8364 12/31/201110.83610.3763 VISC 42.90% 12/31/2009N/A9.9820 12/31/20109.98210.7980 12/31/201110.79810.3080 VISC 52.15% 12/31/2009N/A9.9960 12/31/20109.99610.89525 12/31/201110.89510.47824 VISC 72.55% 12/31/2009N/A9.9891 12/31/20109.98910.8433 12/31/201110.84310.3872 VISC 82.85% 12/31/2009N/A9.9830 12/31/20109.98310.8044 12/31/201110.80410.31917 VISC 92.70% 12/31/2009N/A9.9860 12/31/20109.98610.8236 12/31/201110.82310.3536 VISI 11.40% 12/31/2009N/A10.0110 12/31/201010.01110.9920 12/31/201110.99210.6520 VISI 102.65% 12/31/2009N/A9.9879 12/31/20109.98710.830103 12/31/201110.83010.364116 VISI 111.80% 12/31/2009N/A10.0034 12/31/201010.00310.94093 12/31/201110.94010.559118 VISI 131.95% 12/31/2009N/A10.0002 12/31/201010.00010.92179 12/31/201110.92110.52491 VISI 142.80% 12/31/2009N/A9.9840 12/31/20109.98410.81026 12/31/201110.81010.33044 VISI 21.70% 12/31/2009N/A10.00534 12/31/201010.00510.953934 12/31/201110.95310.5821227 VISI 32.10% 12/31/2009N/A9.99715 12/31/20109.99710.901184 12/31/201110.90110.490245 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISI 42.40% 12/31/2009N/A9.9910 12/31/20109.99110.86238 12/31/201110.86210.42138 VISI 52.25% 12/31/2009N/A9.9947 12/31/20109.99410.882181 12/31/201110.88210.455119 VISI 62.55% 12/31/2009N/A9.9890 12/31/20109.98910.8434 12/31/201110.84310.3873 VISI 72.20% 12/31/2009N/A9.99538 12/31/20109.99510.888233 12/31/201110.88810.467266 VISI 82.50% 12/31/2009N/A9.98923 12/31/20109.98910.849280 12/31/201110.84910.398401 VISI 92.35% 12/31/2009N/A9.99285 12/31/20109.99210.869429 12/31/201110.86910.433563 VISL 11.65% 12/31/2009N/A10.00685 12/31/201010.00610.9602429 12/31/201110.96010.5943733 VISL 102.90% 12/31/2009N/A9.9822 12/31/20109.98210.79829 12/31/201110.79810.30864 VISL 112.05% 12/31/2009N/A9.9982 12/31/20109.99810.90834 12/31/201110.90810.501103 VISL 133.05% 12/31/2009N/A9.9790 12/31/20109.97910.77837 12/31/201110.77810.27450 VISL 142.20% 12/31/2009N/A9.9950 12/31/20109.99510.8887 12/31/201110.88810.46710 VISL 21.95% 12/31/2009N/A10.00016 12/31/201010.00010.921485 12/31/201110.92110.524723 VISL 32.35% 12/31/2009N/A9.9924 12/31/20109.99210.86958 12/31/201110.86910.433119 VISL 42.65% 12/31/2009N/A9.9870 12/31/20109.98710.83013 12/31/201110.83010.36422 The Allianz VisionSM Variable Annuity Contract SAI – June 14, 2012 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISL 52.50% 12/31/2009N/A9.9893 12/31/20109.98910.84937 12/31/201110.84910.39847 VISL 62.80% 12/31/2009N/A9.9840 12/31/20109.98410.8104 12/31/201110.81010.33015 VISL 72.45% 12/31/2009N/A9.9903 12/31/20109.99010.85670 12/31/201110.85610.41096 VISL 82.75% 12/31/2009N/A9.9851 12/31/20109.98510.81757 12/31/201110.81710.342198 VISL 92.60% 12/31/2009N/A9.9884 12/31/20109.98810.83667 12/31/201110.83610.376139 PIMCO VIT High Yield Portfolio VISB 11.70% 12/31/2007N/A13.96251 12/31/200813.96210.49451 12/31/200910.49414.48984 12/31/201014.48916.311465 12/31/201116.31116.576548 VISB 102.95% 12/31/2007N/A12.6450 12/31/200812.6459.3878 12/31/20099.38712.799141 12/31/201012.79914.229125 12/31/201114.22914.28155 VISB 112.10% 12/31/2008N/A10.12616 12/31/200910.12613.92524 12/31/201013.92515.61443 12/31/201115.61415.80440 VISB 133.10% 12/31/2009N/A12.61014 12/31/201012.61013.99817 12/31/201113.99814.0288 VISB 142.25% 12/31/2009N/A13.72019 12/31/201013.72015.36027 12/31/201115.36015.52438 VISB 22.00% 12/31/2007N/A13.63413 12/31/200813.63410.21719 12/31/200910.21714.06436 12/31/201014.06415.785177 12/31/201115.78515.994235 VISB 32.40% 12/31/2007N/A13.2090 12/31/200813.2099.85927 12/31/20099.85913.51799 12/31/201013.51715.110139 12/31/201115.11015.249119 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISB 42.70% 12/31/2007N/A12.8980 12/31/200812.8989.5999 12/31/20099.59913.12042 12/31/201013.12014.62326 12/31/201114.62314.71328 VISB 52.55% 12/31/2007N/A13.0530 12/31/200813.0539.72819 12/31/20099.72813.31732 12/31/201013.31714.86563 12/31/201114.86514.97952 VISB 62.85% 12/31/2007N/A12.7460 12/31/200812.7469.4714 12/31/20099.47112.92710 12/31/201012.92714.38514 12/31/201114.38514.45223 VISB 72.50% 12/31/2007N/A13.1040 12/31/200813.1049.77134 12/31/20099.77113.38381 12/31/201013.38314.946116 12/31/201114.94615.068108 VISB 82.80% 12/31/2007N/A12.7970 12/31/200812.7979.5133 12/31/20099.51312.99156 12/31/201012.99114.464103 12/31/201114.46414.53991 VISB 92.65% 12/31/2007N/A12.9500 12/31/200812.9509.64119 12/31/20099.64113.186115 12/31/201013.18614.703154 12/31/201114.70314.801158 VISC 12.45% 12/31/2008N/A9.8151 12/31/20099.81513.4502 12/31/201013.45015.0282 12/31/201115.02815.1582 VISC 103.00% 12/31/2008N/A9.3450 12/31/20099.34512.73622 12/31/201012.73614.1528 12/31/201114.15214.1969 VISC 112.30% 12/31/2009N/A13.6521 12/31/201013.65215.2762 12/31/201115.27615.4324 VISC 123.15% 12/31/2009N/A12.5471 12/31/201012.54713.92214 12/31/201113.92213.9451 VISC 131.75% 12/31/2009N/A13.8843 12/31/201013.88415.62260 12/31/201115.62215.868243 The Allianz VisionSM Variable Annuity Contract SAI – June 14, 2012 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISC 142.05% 12/31/2009N/A13.9950 12/31/201013.99515.6990 12/31/201115.69915.8990 VISC 22.75% 12/31/2008N/A9.5562 12/31/20099.55613.0552 12/31/201013.05514.5432 12/31/201114.54314.6262 VISC 32.60% 12/31/2008N/A9.6850 12/31/20099.68513.2510 12/31/201013.25114.7844 12/31/201114.78414.8900 VISC 42.90% 12/31/2008N/A9.4290 12/31/20099.42912.8632 12/31/201012.86314.3072 12/31/201114.30714.3662 VISC 52.15% 12/31/2008N/A10.0816 12/31/200910.08113.8575 12/31/201013.85715.52912 12/31/201115.52915.71034 VISC 72.55% 12/31/2008N/A9.7282 12/31/20099.72813.31710 12/31/201013.31714.8653 12/31/201114.86514.9793 VISC 82.85% 12/31/2008N/A9.4710 12/31/20099.47112.92720 12/31/201012.92714.3858 12/31/201114.38514.4528 VISC 92.70% 12/31/2008N/A9.5993 12/31/20099.59913.12030 12/31/201013.12014.62313 12/31/201114.62314.71314 VISI 11.40% 12/31/2007N/A14.2970 12/31/200814.29710.7790 12/31/200910.77914.9270 12/31/201014.92716.8550 12/31/201116.85517.1800 VISI 102.65% 12/31/2007N/A12.9500 12/31/200812.9509.64112 12/31/20099.64113.18679 12/31/201013.18614.70381 12/31/201114.70314.80189 VISI 111.80% 12/31/2008N/A10.40144 12/31/200910.40114.346297 12/31/201014.34616.134467 12/31/201116.13416.380745 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISI 131.95% 12/31/2009N/A14.13471 12/31/201014.13415.872107 12/31/201115.87216.089153 VISI 142.80% 12/31/2009N/A12.99137 12/31/201012.99114.46420 12/31/201114.46414.53917 VISI 21.70% 12/31/2007N/A13.9629 12/31/200813.96210.49413 12/31/200910.49414.48981 12/31/201014.48916.311408 12/31/201116.31116.576539 VISI 32.10% 12/31/2007N/A13.5260 12/31/200813.52610.12647 12/31/200910.12613.925118 12/31/201013.92515.614164 12/31/201115.61415.804150 VISI 42.40% 12/31/2007N/A13.2090 12/31/200813.2099.85915 12/31/20099.85913.51728 12/31/201013.51715.11023 12/31/201115.11015.24923 VISI 52.25% 12/31/2007N/A13.3660 12/31/200813.3669.99250 12/31/20099.99213.72095 12/31/201013.72015.360143 12/31/201115.36015.524149 VISI 62.55% 12/31/2007N/A13.0530 12/31/200813.0539.7281 12/31/20099.72813.31710 12/31/201013.31714.8659 12/31/201114.86514.97913 VISI 72.20% 12/31/2007N/A13.4190 12/31/200813.41910.03793 12/31/200910.03713.788215 12/31/201013.78815.444243 12/31/201115.44415.617245 VISI 82.50% 12/31/2007N/A13.1040 12/31/200813.1049.77116 12/31/20099.77113.383282 12/31/201013.38314.946383 12/31/201114.94615.068268 VISI 92.35% 12/31/2007N/A13.2610 12/31/200813.2619.90371 12/31/20099.90313.584442 12/31/201013.58415.193522 12/31/201115.19315.340474 The Allianz VisionSM Variable Annuity Contract SAI – June 14, 2012 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISL 11.65% 12/31/2007N/A14.01724 12/31/200814.01710.54130 12/31/200910.54114.561115 12/31/201014.56116.401829 12/31/201116.40116.6751185 VISL 102.90% 12/31/2007N/A12.6960 12/31/200812.6969.42921 12/31/20099.42912.863114 12/31/201012.86314.307105 12/31/201114.30714.366119 VISL 112.05% 12/31/2008N/A10.17222 12/31/200910.17213.99571 12/31/201013.99515.699107 12/31/201115.69915.899194 VISL 133.05% 12/31/2009N/A12.67285 12/31/201012.67214.07598 12/31/201114.07514.11295 VISL 142.20% 12/31/2009N/A13.78858 12/31/201013.78815.44472 12/31/201115.44415.617106 VISL 21.95% 12/31/2007N/A13.6884 12/31/200813.68810.2636 12/31/200910.26314.13447 12/31/201014.13415.872256 12/31/201115.87216.089355 VISL 32.35% 12/31/2007N/A13.2610 12/31/200813.2619.90342 12/31/20099.90313.584109 12/31/201013.58415.193120 12/31/201115.19315.340156 VISL 42.65% 12/31/2007N/A12.9500 12/31/200812.9509.6418 12/31/20099.64113.18610 12/31/201013.18614.70324 12/31/201114.70314.80125 VISL 52.50% 12/31/2007N/A13.1040 12/31/200813.1049.77119 12/31/20099.77113.38353 12/31/201013.38314.94662 12/31/201114.94615.06883 VISL 62.80% 12/31/2007N/A12.7970 12/31/200812.7979.5130 12/31/20099.51312.99115 12/31/201012.99114.46415 12/31/201114.46414.53915 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISL 72.45% 12/31/2007N/A13.1560 12/31/200813.1569.81550 12/31/20099.81513.450110 12/31/201013.45015.028130 12/31/201115.02815.158120 VISL 82.75% 12/31/2007N/A12.8470 12/31/200812.8479.55615 12/31/20099.55613.055115 12/31/201013.05514.543169 12/31/201114.54314.626229 VISL 92.60% 12/31/2007N/A13.0010 12/31/200813.0019.68541 12/31/20099.68513.251183 12/31/201013.25114.784211 12/31/201114.78414.890204 PIMCO VIT Real Return Portfolio VISB 11.70% 12/31/2007N/A12.15367 12/31/200812.15311.104144 12/31/200911.10412.925164 12/31/201012.92513.738718 12/31/201113.73815.0851076 VISB 102.95% 12/31/2007N/A11.4630 12/31/200811.46310.34421 12/31/200910.34411.89068 12/31/201011.89012.48197 12/31/201112.48113.534134 VISB 112.10% 12/31/2008N/A10.85535 12/31/200910.85512.58568 12/31/201012.58513.32274 12/31/201113.32214.57056 VISB 133.10% 12/31/2009N/A11.77246 12/31/201011.77212.33858 12/31/201112.33813.35975 VISB 142.25% 12/31/2009N/A12.45945 12/31/201012.45913.17053 12/31/201113.17014.382168 VISB 22.00% 12/31/2007N/A11.98317 12/31/200811.98310.91783 12/31/200910.91712.669121 12/31/201012.66913.425336 12/31/201113.42514.697535 VISB 32.40% 12/31/2007N/A11.7610 12/31/200811.76110.672127 12/31/200910.67212.335201 12/31/201012.33513.019209 12/31/201113.01914.196339 The Allianz VisionSM Variable Annuity Contract SAI – June 14, 2012 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISB 42.70% 12/31/2007N/A11.5980 12/31/200811.59810.49110 12/31/200910.49112.09040 12/31/201012.09012.72352 12/31/201112.72313.83157 VISB 52.55% 12/31/2007N/A11.6790 12/31/200811.67910.58163 12/31/200910.58112.212154 12/31/201012.21212.870157 12/31/201112.87014.012200 VISB 62.85% 12/31/2007N/A11.5160 12/31/200811.51610.40310 12/31/200910.40311.97010 12/31/201011.97012.57712 12/31/201112.57713.65218 VISB 72.50% 12/31/2007N/A11.7060 12/31/200811.70610.611156 12/31/200910.61112.253219 12/31/201012.25312.920213 12/31/201112.92014.073206 VISB 82.80% 12/31/2007N/A11.5430 12/31/200811.54310.43226 12/31/200910.43212.010108 12/31/201012.01012.625113 12/31/201112.62513.712156 VISB 92.65% 12/31/2007N/A11.6250 12/31/200811.62510.521263 12/31/200910.52112.131513 12/31/201012.13112.772533 12/31/201112.77213.891516 VISC 12.45% 12/31/2008N/A10.64117 12/31/200910.64112.29413 12/31/201012.29412.96920 12/31/201112.96914.13418 VISC 103.00% 12/31/2008N/A10.3143 12/31/200910.31411.85119 12/31/201011.85112.43320 12/31/201112.43313.47636 VISC 112.30% 12/31/2009N/A12.4182 12/31/201012.41813.1194 12/31/201113.11914.3196 VISC 123.15% 12/31/2009N/A11.7323 12/31/201011.73212.2913 12/31/201112.29113.30257 VISC 131.75% 12/31/2009N/A12.8726 12/31/201012.87213.67468 12/31/201113.67415.007254 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISC 142.05% 12/31/2009N/A12.6270 12/31/201012.62713.3740 12/31/201113.37414.6330 VISC 22.75% 12/31/2008N/A10.4621 12/31/200910.46212.0501 12/31/201012.05012.6740 12/31/201112.67413.7711 VISC 32.60% 12/31/2008N/A10.55130 12/31/200910.55112.17116 12/31/201012.17112.82114 12/31/201112.82113.95214 VISC 42.90% 12/31/2008N/A10.3730 12/31/200910.37311.9300 12/31/201011.93012.5290 12/31/201112.52913.5930 VISC 52.15% 12/31/2008N/A10.82416 12/31/200910.82412.54320 12/31/201012.54313.27118 12/31/201113.27114.50716 VISC 72.55% 12/31/2008N/A10.58112 12/31/200910.58112.21232 12/31/201012.21212.87023 12/31/201112.87014.01224 VISC 82.85% 12/31/2008N/A10.4031 12/31/200910.40311.97031 12/31/201011.97012.57731 12/31/201112.57713.65221 VISC 92.70% 12/31/2008N/A10.49116 12/31/200910.49112.09061 12/31/201012.09012.72339 12/31/201112.72313.83130 VISI 11.40% 12/31/2007N/A12.3240 12/31/200812.32411.2950 12/31/200911.29513.1870 12/31/201013.18714.0580 12/31/201114.05815.4820 VISI 102.65% 12/31/2007N/A11.6250 12/31/200811.62510.52129 12/31/200910.52112.131177 12/31/201012.13112.772143 12/31/201112.77213.891140 VISI 111.80% 12/31/2008N/A11.042122 12/31/200911.04212.839402 12/31/201012.83913.633318 12/31/201113.63314.954418 The Allianz VisionSM Variable Annuity Contract SAI – June 14, 2012 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISI 131.95% 12/31/2009N/A12.711226 12/31/201012.71113.477177 12/31/201113.47714.761306 VISI 142.80% 12/31/2009N/A12.01035 12/31/201012.01012.62538 12/31/201112.62513.71236 VISI 21.70% 12/31/2007N/A12.15311 12/31/200812.15311.10447 12/31/200911.10412.925121 12/31/201012.92513.738512 12/31/201113.73815.085839 VISI 32.10% 12/31/2007N/A11.9270 12/31/200811.92710.855218 12/31/200910.85512.585380 12/31/201012.58513.322387 12/31/201113.32214.570369 VISI 42.40% 12/31/2007N/A11.7610 12/31/200811.76110.67233 12/31/200910.67212.33562 12/31/201012.33513.01977 12/31/201113.01914.19659 VISI 52.25% 12/31/2007N/A11.8440 12/31/200811.84410.763114 12/31/200910.76312.459245 12/31/201012.45913.170285 12/31/201113.17014.382285 VISI 62.55% 12/31/2007N/A11.6790 12/31/200811.67910.58112 12/31/200910.58112.21213 12/31/201012.21212.87011 12/31/201112.87014.0129 VISI 72.20% 12/31/2007N/A11.8720 12/31/200811.87210.794262 12/31/200910.79412.501450 12/31/201012.50113.221423 12/31/201113.22114.444436 VISI 82.50% 12/31/2007N/A11.7060 12/31/200811.70610.61137 12/31/200910.61112.253513 12/31/201012.25312.920387 12/31/201112.92014.073435 VISI 92.35% 12/31/2007N/A11.7890 12/31/200811.78910.702341 12/31/200910.70212.376787 12/31/201012.37613.069781 12/31/201113.06914.257782 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISL 11.65% 12/31/2007N/A12.18136 12/31/200812.18111.13664 12/31/200911.13612.968116 12/31/201012.96813.7911068 12/31/201113.79115.1501458 VISL 102.90% 12/31/2007N/A11.4900 12/31/200811.49010.37322 12/31/200910.37311.930133 12/31/201011.93012.529156 12/31/201112.52913.593103 VISL 112.05% 12/31/2008N/A10.88675 12/31/200910.88612.627188 12/31/201012.62713.374224 12/31/201113.37414.633317 VISL 133.05% 12/31/2009N/A11.81188 12/31/201011.81112.385100 12/31/201112.38513.41762 VISL 142.20% 12/31/2009N/A12.50162 12/31/201012.50113.22155 12/31/201113.22114.44450 VISL 21.95% 12/31/2007N/A12.01122 12/31/200812.01110.94837 12/31/200910.94812.71150 12/31/201012.71113.477284 12/31/201113.47714.761391 VISL 32.35% 12/31/2007N/A11.7890 12/31/200811.78910.70291 12/31/200910.70212.376166 12/31/201012.37613.069159 12/31/201113.06914.257212 VISL 42.65% 12/31/2007N/A11.6250 12/31/200811.62510.52138 12/31/200910.52112.13125 12/31/201012.13112.77230 12/31/201112.77213.89171 VISL 52.50% 12/31/2007N/A11.7060 12/31/200811.70610.61191 12/31/200910.61112.253117 12/31/201012.25312.92092 12/31/201112.92014.073173 VISL 62.80% 12/31/2007N/A11.5430 12/31/200811.54310.43211 12/31/200910.43212.01021 12/31/201012.01012.62520 12/31/201112.62513.71220 The Allianz VisionSM Variable Annuity Contract SAI – June 14, 2012 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISL 72.45% 12/31/2007N/A11.7340 12/31/200811.73410.641120 12/31/200910.64112.294194 12/31/201012.29412.969185 12/31/201112.96914.134247 VISL 82.75% 12/31/2007N/A11.5700 12/31/200811.57010.46220 12/31/200910.46212.050197 12/31/201012.05012.674170 12/31/201112.67413.771212 VISL 92.60% 12/31/2007N/A11.6520 12/31/200811.65210.551105 12/31/200910.55112.171320 12/31/201012.17112.821251 12/31/201112.82113.952427 PIMCO VIT Total Return Portfolio VISB 11.70% 12/31/2007N/A14.634512 12/31/200814.63415.077188 12/31/200915.07716.909227 12/31/201016.90917.9731195 12/31/201117.97318.3091515 VISB 102.95% 12/31/2007N/A13.2540 12/31/200813.25413.48623 12/31/200913.48614.936133 12/31/201014.93615.679232 12/31/201115.67915.774250 VISB 112.10% 12/31/2008N/A14.54830 12/31/200914.54816.251116 12/31/201016.25117.204110 12/31/201117.20417.456509 VISB 133.10% 12/31/2009N/A14.71542 12/31/201014.71515.42453 12/31/201115.42415.49424 VISB 142.25% 12/31/2009N/A16.01093 12/31/201016.01016.925100 12/31/201116.92517.147160 VISB 22.00% 12/31/2007N/A14.29024 12/31/200814.29014.67990 12/31/200914.67916.413168 12/31/201016.41317.393574 12/31/201117.39317.666738 VISB 32.40% 12/31/2007N/A13.8440 12/31/200813.84414.164988 12/31/200914.16415.774556 12/31/201015.77416.650631 12/31/201116.65016.843611 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISB 42.70% 12/31/2007N/A13.5190 12/31/200813.51913.79015 12/31/200913.79015.31167 12/31/201015.31116.11389 12/31/201116.11316.251111 VISB 52.55% 12/31/2007N/A13.6810 12/31/200813.68113.97648 12/31/200913.97615.541240 12/31/201015.54116.379260 12/31/201116.37916.544238 VISB 62.85% 12/31/2007N/A13.3600 12/31/200813.36013.6069 12/31/200913.60615.08510 12/31/201015.08515.85117 12/31/201115.85115.96327 VISB 72.50% 12/31/2007N/A13.7350 12/31/200813.73514.038129 12/31/200914.03815.618311 12/31/201015.61816.469334 12/31/201116.46916.643319 VISB 82.80% 12/31/2007N/A13.4130 12/31/200813.41313.66742 12/31/200913.66715.160223 12/31/201015.16015.938258 12/31/201115.93816.059260 VISB 92.65% 12/31/2007N/A13.5730 12/31/200813.57313.851224 12/31/200913.85115.387683 12/31/201015.38716.201703 12/31/201116.20116.348673 VISC 12.45% 12/31/2008N/A14.10123 12/31/200914.10115.69641 12/31/201015.69616.55944 12/31/201116.55916.74338 VISC 103.00% 12/31/2008N/A13.4252 12/31/200913.42514.86228 12/31/201014.86215.59324 12/31/201115.59315.68038 VISC 112.30% 12/31/2009N/A15.93127 12/31/201015.93116.83320 12/31/201116.83317.04518 VISC 123.15% 12/31/2009N/A14.6427 12/31/201014.64215.3408 12/31/201115.34015.40210 VISC 131.75% 12/31/2009N/A16.37127 12/31/201016.37117.392277 12/31/201117.39217.709465 The Allianz VisionSM Variable Annuity Contract SAI – June 14, 2012 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISC 142.05% 12/31/2009N/A16.3310 12/31/201016.33117.2990 12/31/201117.29917.5610 VISC 22.75% 12/31/2008N/A13.7287 12/31/200913.72815.2357 12/31/201015.23516.0257 12/31/201116.02516.1557 VISC 32.60% 12/31/2008N/A13.91327 12/31/200913.91315.46484 12/31/201015.46416.29082 12/31/201116.29016.44670 VISC 42.90% 12/31/2008N/A13.5460 12/31/200913.54615.0100 12/31/201015.01015.7650 12/31/201115.76515.8680 VISC 52.15% 12/31/2008N/A14.4846 12/31/200914.48416.17064 12/31/201016.17017.11151 12/31/201117.11117.35347 VISC 72.55% 12/31/2008N/A13.97610 12/31/200913.97615.54146 12/31/201015.54116.37923 12/31/201116.37916.54420 VISC 82.85% 12/31/2008N/A13.6065 12/31/200913.60615.08542 12/31/201015.08515.85141 12/31/201115.85115.96330 VISC 92.70% 12/31/2008N/A13.79039 12/31/200913.79015.311124 12/31/201015.31116.113103 12/31/201116.11316.25175 VISI 11.40% 12/31/2007N/A14.9860 12/31/200814.98615.4860 12/31/200915.48617.4200 12/31/201017.42018.5720 12/31/201118.57218.9760 VISI 102.65% 12/31/2007N/A13.5730 12/31/200813.57313.85137 12/31/200913.85115.387284 12/31/201015.38716.201301 12/31/201116.20116.348296 VISI 111.80% 12/31/2008N/A14.943292 12/31/200914.94316.7421092 12/31/201016.74217.7781173 12/31/201117.77818.0921299 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISI 131.95% 12/31/2009N/A16.494423 12/31/201016.49417.489428 12/31/201117.48917.771469 VISI 142.80% 12/31/2009N/A15.160112 12/31/201015.16015.938104 12/31/201115.93816.059147 VISI 21.70% 12/31/2007N/A14.63445 12/31/200814.63415.07793 12/31/200915.07716.909301 12/31/201016.90917.9731385 12/31/201117.97318.3091625 VISI 32.10% 12/31/2007N/A14.1770 12/31/200814.17714.548279 12/31/200914.54816.251739 12/31/201016.25117.204776 12/31/201117.20417.456740 VISI 42.40% 12/31/2007N/A13.8440 12/31/200813.84414.16410 12/31/200914.16415.77470 12/31/201015.77416.650121 12/31/201116.65016.843114 VISI 52.25% 12/31/2007N/A14.0100 12/31/200814.01014.355198 12/31/200914.35516.010619 12/31/201016.01016.925702 12/31/201116.92517.147642 VISI 62.55% 12/31/2007N/A13.6810 12/31/200813.68113.9766 12/31/200913.97615.54172 12/31/201015.54116.37978 12/31/201116.37916.54475 VISI 72.20% 12/31/2007N/A14.0650 12/31/200814.06514.419484 12/31/200914.41916.090929 12/31/201016.09017.018957 12/31/201117.01817.249882 VISI 82.50% 12/31/2007N/A13.7350 12/31/200813.73514.03864 12/31/200914.03815.6181008 12/31/201015.61816.469936 12/31/201116.46916.643892 VISI 92.35% 12/31/2007N/A13.8990 12/31/200813.89914.227459 12/31/200914.22715.8521960 12/31/201015.85216.7411869 12/31/201116.74116.9441692 The Allianz VisionSM Variable Annuity Contract SAI – June 14, 2012 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISL 11.65% 12/31/2007N/A14.69283 12/31/200814.69215.144164 12/31/200915.14416.993297 12/31/201016.99318.0712652 12/31/201118.07118.4183581 VISL 102.90% 12/31/2007N/A13.3070 12/31/200813.30713.54636 12/31/200913.54615.010246 12/31/201015.01015.765295 12/31/201115.76515.868221 VISL 112.05% 12/31/2008N/A14.613189 12/31/200914.61316.331757 12/31/201016.33117.299703 12/31/201117.29917.561864 VISL 133.05% 12/31/2009N/A14.788132 12/31/201014.78815.508140 12/31/201115.50815.587118 VISL 142.20% 12/31/2009N/A16.090151 12/31/201016.09017.018164 12/31/201117.01817.249169 VISL 21.95% 12/31/2007N/A14.3477 12/31/200814.34714.74435 12/31/200914.74416.494161 12/31/201016.49417.489879 12/31/201117.48917.7711118 VISL 32.35% 12/31/2007N/A13.8990 12/31/200813.89914.227177 12/31/200914.22715.852435 12/31/201015.85216.741476 12/31/201116.74116.944484 VISL 42.65% 12/31/2007N/A13.5730 12/31/200813.57313.85141 12/31/200913.85115.387119 12/31/201015.38716.201121 12/31/201116.20116.348115 VISL 52.50% 12/31/2007N/A13.7350 12/31/200813.73514.03898 12/31/200914.03815.618385 12/31/201015.61816.469443 12/31/201116.46916.643407 VISL 62.80% 12/31/2007N/A13.4130 12/31/200813.41313.66715 12/31/200913.66715.16038 12/31/201015.16015.93830 12/31/201115.93816.05939 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISL 72.45% 12/31/2007N/A13.7900 12/31/200813.79014.101252 12/31/200914.10115.696608 12/31/201015.69616.559742 12/31/201116.55916.743738 VISL 82.75% 12/31/2007N/A13.4660 12/31/200813.46613.72844 12/31/200913.72815.235464 12/31/201015.23516.025510 12/31/201116.02516.155448 VISL 92.60% 12/31/2007N/A13.6270 12/31/200813.62713.913328 12/31/200913.91315.464938 12/31/201015.46416.2901112 12/31/201116.29016.4461199 PIMCO VIT Unconstrained Bond Portfolio VISB 11.70% 12/31/2011N/A9.78212 VISB 102.95% 12/31/2011N/A9.70110 VISB 112.10% 12/31/2011N/A9.7569 VISB 133.10% 12/31/2011N/A9.6910 VISB 142.25% 12/31/2011N/A9.74622 VISB 22.00% 12/31/2011N/A9.7636 VISB 32.40% 12/31/2011N/A9.7363 VISB 42.70% 12/31/2011N/A9.7171 VISB 52.55% 12/31/2011N/A9.7276 VISB 62.85% 12/31/2011N/A9.7070 VISB 72.50% 12/31/2011N/A9.7308 VISB 82.80% 12/31/2011N/A9.71016 VISB 92.65% 12/31/2011N/A9.72011 VISC 12.45% 12/31/2011N/A9.7331 VISC 103.00% 12/31/2011N/A9.6970 VISC 112.30% 12/31/2011N/A9.7430 VISC 123.15% 12/31/2011N/A9.6880 VISC 131.75% 12/31/2011N/A9.7794 VISC 142.05% 12/31/2011N/A9.7590 The Allianz VisionSM Variable Annuity Contract SAI – June 14, 2012 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISC 22.75% 12/31/2011N/A9.7140 VISC 32.60% 12/31/2011N/A9.72316 VISC 42.90% 12/31/2011N/A9.7040 VISC 52.15% 12/31/2011N/A9.7538 VISC 72.55% 12/31/2011N/A9.7272 VISC 82.85% 12/31/2011N/A9.7070 VISC 92.70% 12/31/2011N/A9.7170 VISI 11.40% 12/31/2011N/A9.8020 VISI 102.65% 12/31/2011N/A9.7200 VISI 111.80% 12/31/2011N/A9.77655 VISI 131.95% 12/31/2011N/A9.76626 VISI 142.80% 12/31/2011N/A9.7100 VISI 21.70% 12/31/2011N/A9.78216 VISI 32.10% 12/31/2011N/A9.75614 VISI 42.40% 12/31/2011N/A9.7362 VISI 52.25% 12/31/2011N/A9.74622 VISI 62.55% 12/31/2011N/A9.7270 VISI 72.20% 12/31/2011N/A9.75020 VISI 82.50% 12/31/2011N/A9.73030 VISI 92.35% 12/31/2011N/A9.74033 VISL 11.65% 12/31/2011N/A9.786127 VISL 102.90% 12/31/2011N/A9.7046 VISL 112.05% 12/31/2011N/A9.7599 VISL 133.05% 12/31/2011N/A9.6940 VISL 142.20% 12/31/2011N/A9.7504 VISL 21.95% 12/31/2011N/A9.76614 VISL 32.35% 12/31/2011N/A9.74013 VISL 42.65% 12/31/2011N/A9.7203 VISL 52.50% 12/31/2011N/A9.7301 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISL 62.80% 12/31/2011N/A9.7104 VISL 72.45% 12/31/2011N/A9.7331 VISL 82.75% 12/31/2011N/A9.7148 VISL 92.60% 12/31/2011N/A9.72312 Templeton Global Bond Securities Fund VISB 11.70% 12/31/2007N/A30.65067 12/31/200830.65032.00263 12/31/200932.00237.34056 12/31/201037.34042.015267 12/31/201142.01540.949340 VISB 102.95% 12/31/2007N/A24.1370 12/31/200824.13724.8883 12/31/200924.88828.67933 12/31/201028.67931.86853 12/31/201131.86830.67456 VISB 112.10% 12/31/2008N/A29.6285 12/31/200929.62834.43310 12/31/201034.43338.58811 12/31/201138.58837.46017 VISB 133.10% 12/31/2009N/A27.79110 12/31/201027.79130.8359 12/31/201130.83529.6366 VISB 142.25% 12/31/2009N/A33.4023 12/31/201033.40237.3776 12/31/201137.37736.2297 VISB 22.00% 12/31/2007N/A29.01613 12/31/200829.01630.20518 12/31/200930.20535.13827 12/31/201035.13839.418169 12/31/201139.41838.303209 VISB 32.40% 12/31/2007N/A26.9710 12/31/200826.97127.96437 12/31/200927.96432.40166 12/31/201032.40136.20391 12/31/201136.20335.039118 VISB 42.70% 12/31/2007N/A25.5330 12/31/200825.53326.3948 12/31/200926.39430.49025 12/31/201030.49033.96526 12/31/201133.96532.77522 VISB 52.55% 12/31/2007N/A26.2430 12/31/200826.24327.16817 12/31/200927.16831.43165 12/31/201031.43135.06670 12/31/201135.06633.88874 The Allianz VisionSM Variable Annuity Contract SAI – June 14, 2012 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISB 62.85% 12/31/2007N/A24.8430 12/31/200824.84325.6422 12/31/200925.64229.5774 12/31/201029.57732.8997 12/31/201132.89931.69810 VISB 72.50% 12/31/2007N/A26.2850 12/31/200826.28527.22541 12/31/200927.22531.51462 12/31/201031.51435.17677 12/31/201135.17634.01173 VISB 82.80% 12/31/2007N/A24.8330 12/31/200824.83325.6449 12/31/200925.64429.59469 12/31/201029.59432.934102 12/31/201132.93431.749113 VISB 92.65% 12/31/2007N/A25.5490 12/31/200825.54926.42328 12/31/200926.42330.53972 12/31/201030.53934.03798 12/31/201134.03732.861101 VISC 12.45% 12/31/2008N/A27.49814 12/31/200927.49831.84616 12/31/201031.84635.56518 12/31/201135.56534.4048 VISC 103.00% 12/31/2008N/A24.6410 12/31/200924.64128.3802 12/31/201028.38031.5205 12/31/201131.52030.3245 VISC 112.30% 12/31/2009N/A32.8621 12/31/201032.86236.7552 12/31/201136.75535.6090 VISC 123.15% 12/31/2009N/A27.5022 12/31/201027.50230.4991 12/31/201130.49929.2982 VISC 131.75% 12/31/2009N/A36.9642 12/31/201036.96441.57042 12/31/201141.57040.49577 VISC 142.05% 12/31/2009N/A34.6300 12/31/201034.63038.8280 12/31/201138.82837.7110 VISC 22.75% 12/31/2008N/A25.9010 12/31/200925.90129.9060 12/31/201029.90633.2980 12/31/201133.29832.1150 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISC 32.60% 12/31/2008N/A26.6884 12/31/200926.68830.86112 12/31/201030.86134.41312 12/31/201134.41333.24010 VISC 42.90% 12/31/2008N/A25.1370 12/31/200925.13728.9810 12/31/201028.98132.2190 12/31/201132.21931.0280 VISC 52.15% 12/31/2008N/A29.1945 12/31/200929.19433.91217 12/31/201033.91237.98518 12/31/201137.98536.85617 VISC 72.55% 12/31/2008N/A27.16810 12/31/200927.16831.43116 12/31/201031.43135.06613 12/31/201135.06633.88811 VISC 82.85% 12/31/2008N/A25.6421 12/31/200925.64229.5775 12/31/201029.57732.89911 12/31/201132.89931.6989 VISC 92.70% 12/31/2008N/A26.39411 12/31/200926.39430.49031 12/31/201030.49033.96539 12/31/201133.96532.77519 VISI 11.40% 12/31/2007N/A32.3760 12/31/200832.37633.9060 12/31/200933.90639.6810 12/31/201039.68144.7830 12/31/201144.78343.7770 VISI 102.65% 12/31/2007N/A25.5490 12/31/200825.54926.42321 12/31/200926.42330.53943 12/31/201030.53934.03753 12/31/201134.03732.86151 VISI 111.80% 12/31/2008N/A31.30671 12/31/200931.30636.492142 12/31/201036.49241.019194 12/31/201141.01939.938214 VISI 131.95% 12/31/2009N/A35.36364 12/31/201035.36339.69078 12/31/201139.69038.587101 VISI 142.80% 12/31/2009N/A29.59422 12/31/201029.59432.93415 12/31/201132.93431.74915 The Allianz VisionSM Variable Annuity Contract SAI – June 14, 2012 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISI 21.70% 12/31/2007N/A30.65029 12/31/200830.65032.00229 12/31/200932.00237.34049 12/31/201037.34042.015244 12/31/201142.01540.949363 VISI 32.10% 12/31/2007N/A28.4910 12/31/200828.49129.62881 12/31/200929.62834.433166 12/31/201034.43338.588175 12/31/201138.58837.460177 VISI 42.40% 12/31/2007N/A26.9710 12/31/200826.97127.96411 12/31/200927.96432.40124 12/31/201032.40136.20333 12/31/201136.20335.03933 VISI 52.25% 12/31/2007N/A27.7210 12/31/200827.72128.78435 12/31/200928.78433.402126 12/31/201033.40237.377168 12/31/201137.37736.229175 VISI 62.55% 12/31/2007N/A26.2430 12/31/200826.24327.1682 12/31/200927.16831.43115 12/31/201031.43135.06615 12/31/201135.06633.88814 VISI 72.20% 12/31/2007N/A27.8230 12/31/200827.82328.905115 12/31/200928.90533.558190 12/31/201033.55837.571218 12/31/201137.57136.435228 VISI 82.50% 12/31/2007N/A26.2850 12/31/200826.28527.22510 12/31/200927.22531.514139 12/31/201031.51435.176176 12/31/201135.17634.011163 VISI 92.35% 12/31/2007N/A27.0430 12/31/200827.04328.05372 12/31/200928.05332.520261 12/31/201032.52036.354296 12/31/201136.35435.202326 VISL 11.65% 12/31/2007N/A30.93156 12/31/200830.93132.31256 12/31/200932.31237.72174 12/31/201037.72142.464606 12/31/201142.46441.407876 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISL 102.90% 12/31/2007N/A24.3670 12/31/200824.36725.1379 12/31/200925.13728.98150 12/31/201028.98132.21964 12/31/201132.21931.02863 VISL 112.05% 12/31/2008N/A29.78362 12/31/200929.78334.630196 12/31/201034.63038.828238 12/31/201138.82837.711284 VISL 133.05% 12/31/2009N/A28.08421 12/31/201028.08431.17621 12/31/201131.17629.97825 VISL 142.20% 12/31/2009N/A33.55823 12/31/201033.55837.57130 12/31/201137.57136.43538 VISL 21.95% 12/31/2007N/A29.28215 12/31/200829.28230.49717 12/31/200930.49735.49625 12/31/201035.49639.839142 12/31/201139.83938.732219 VISL 32.35% 12/31/2007N/A27.2190 12/31/200827.21928.23533 12/31/200928.23532.73199 12/31/201032.73136.59099 12/31/201136.59035.431100 VISL 42.65% 12/31/2007N/A25.7680 12/31/200825.76826.6497 12/31/200926.64930.80115 12/31/201030.80134.32914 12/31/201134.32933.14213 VISL 52.50% 12/31/2007N/A26.4830 12/31/200826.48327.43134 12/31/200927.43131.75184 12/31/201031.75135.441113 12/31/201135.44134.268102 VISL 62.80% 12/31/2007N/A25.0710 12/31/200825.07125.8907 12/31/200925.89029.8789 12/31/201029.87833.25111 12/31/201133.25132.05310 VISL 72.45% 12/31/2007N/A26.5350 12/31/200826.53527.49854 12/31/200927.49831.84682 12/31/201031.84635.565102 12/31/201135.56534.40494 The Allianz VisionSM Variable Annuity Contract SAI – June 14, 2012 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISL 82.75% 12/31/2007N/A25.0690 12/31/200825.06925.9019 12/31/200925.90129.90676 12/31/201029.90633.29869 12/31/201133.29832.11579 VISL 92.60% 12/31/2007N/A25.7920 12/31/200825.79226.68873 12/31/200926.68830.861192 12/31/201030.86134.413212 12/31/201134.41333.240213 Templeton Growth Securities Fund VISB 11.70% 12/31/2007N/A28.340213 12/31/200828.34016.069265 12/31/200916.06920.71255 12/31/201020.71221.86958 12/31/201121.86920.00167 VISB 102.95% 12/31/2007N/A23.8470 12/31/200823.84713.35315 12/31/200913.35316.99825 12/31/201016.99817.72426 12/31/201117.72416.00926 VISB 112.10% 12/31/2008N/A15.14525 12/31/200915.14519.44332 12/31/201019.44320.44640 12/31/201120.44618.62622 VISB 133.10% 12/31/2009N/A16.5990 12/31/201016.59917.2820 12/31/201117.28215.5870 VISB 142.25% 12/31/2009N/A18.9877 12/31/201018.98719.9376 12/31/201119.93718.1356 VISB 22.00% 12/31/2007N/A27.19071 12/31/200827.19015.37176 12/31/200915.37119.75312 12/31/201019.75320.79317 12/31/201120.79318.96131 VISB 32.40% 12/31/2007N/A25.7290 12/31/200825.72914.487106 12/31/200914.48718.542267 12/31/201018.54219.441272 12/31/201119.44117.657218 VISB 42.70% 12/31/2007N/A24.6840 12/31/200824.68413.8576 12/31/200913.85717.68339 12/31/201017.68318.48437 12/31/201118.48416.73837 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISB 52.55% 12/31/2007N/A25.2010 12/31/200825.20114.16868 12/31/200914.16818.107175 12/31/201018.10718.957169 12/31/201118.95717.192152 VISB 62.85% 12/31/2007N/A24.1780 12/31/200824.17813.5525 12/31/200913.55217.26839 12/31/201017.26818.02437 12/31/201118.02416.29729 VISB 72.50% 12/31/2007N/A25.3760 12/31/200825.37614.274123 12/31/200914.27418.251151 12/31/201018.25119.117155 12/31/201119.11717.345156 VISB 82.80% 12/31/2007N/A24.3460 12/31/200824.34613.65327 12/31/200913.65317.40642 12/31/201017.40618.17628 12/31/201118.17616.44330 VISB 92.65% 12/31/2007N/A24.8550 12/31/200824.85513.96072 12/31/200913.96017.823128 12/31/201017.82318.640111 12/31/201118.64016.888102 VISC 12.45% 12/31/2008N/A14.3803 12/31/200914.38018.3964 12/31/201018.39619.2784 12/31/201119.27817.5006 VISC 103.00% 12/31/2008N/A13.2550 12/31/200913.25516.8642 12/31/201016.86417.5750 12/31/201117.57515.8670 VISC 112.30% 12/31/2009N/A18.8383 12/31/201018.83819.7704 12/31/201119.77017.9742 VISC 123.15% 12/31/2009N/A16.4681 12/31/201016.46817.1370 12/31/201117.13715.4490 VISC 131.75% 12/31/2009N/A20.5500 12/31/201020.55021.6873 12/31/201121.68719.8253 VISC 142.05% 12/31/2009N/A19.5970 12/31/201019.59720.6190 12/31/201120.61918.7930 The Allianz VisionSM Variable Annuity Contract SAI – June 14, 2012 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISC 22.75% 12/31/2008N/A13.7552 12/31/200913.75517.5441 12/31/201017.54418.3301 12/31/201118.33016.5901 VISC 32.60% 12/31/2008N/A14.0640 12/31/200914.06417.9650 12/31/201017.96518.7980 12/31/201118.79817.0391 VISC 42.90% 12/31/2008N/A13.4520 12/31/200913.45217.1320 12/31/201017.13217.8730 12/31/201117.87316.1530 VISC 52.15% 12/31/2008N/A15.0332 12/31/200915.03319.2905 12/31/201019.29020.2756 12/31/201120.27518.4611 VISC 72.55% 12/31/2008N/A14.1682 12/31/200914.16818.1075 12/31/201018.10718.9573 12/31/201118.95717.1922 VISC 82.85% 12/31/2008N/A13.5520 12/31/200913.55217.2680 12/31/201017.26818.0240 12/31/201118.02416.2970 VISC 92.70% 12/31/2008N/A13.8574 12/31/200913.85717.6834 12/31/201017.68318.4844 12/31/201118.48416.7384 VISI 11.40% 12/31/2007N/A29.5380 12/31/200829.53816.7990 12/31/200916.79921.7180 12/31/201021.71823.0000 12/31/201123.00021.0990 VISI 102.65% 12/31/2007N/A24.8550 12/31/200824.85513.96027 12/31/200913.96017.82354 12/31/201017.82318.64058 12/31/201118.64016.88864 VISI 111.80% 12/31/2008N/A15.833153 12/31/200915.83320.387261 12/31/201020.38721.504288 12/31/201121.50419.648279 VISI 131.95% 12/31/2009N/A19.90978 12/31/201019.90920.96979 12/31/201120.96919.13077 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISI 142.80% 12/31/2009N/A17.4060 12/31/201017.40618.1760 12/31/201118.17616.4430 VISI 21.70% 12/31/2007N/A28.34079 12/31/200828.34016.069113 12/31/200916.06920.71261 12/31/201020.71221.86993 12/31/201121.86920.001108 VISI 32.10% 12/31/2007N/A26.8170 12/31/200826.81715.145225 12/31/200915.14519.443494 12/31/201019.44320.446489 12/31/201120.44618.626459 VISI 42.40% 12/31/2007N/A25.7290 12/31/200825.72914.48733 12/31/200914.48718.54268 12/31/201018.54219.44167 12/31/201119.44117.65764 VISI 52.25% 12/31/2007N/A26.2670 12/31/200826.26714.812165 12/31/200914.81218.987350 12/31/201018.98719.937350 12/31/201119.93718.135353 VISI 62.55% 12/31/2007N/A25.2010 12/31/200825.20114.1687 12/31/200914.16818.10729 12/31/201018.10718.95737 12/31/201118.95717.19241 VISI 72.20% 12/31/2007N/A26.4490 12/31/200826.44914.922257 12/31/200914.92219.138365 12/31/201019.13820.105367 12/31/201120.10518.297397 VISI 82.50% 12/31/2007N/A25.3760 12/31/200825.37614.27468 12/31/200914.27418.251103 12/31/201018.25119.11788 12/31/201119.11717.34591 VISI 92.35% 12/31/2007N/A25.9070 12/31/200825.90714.594217 12/31/200914.59418.689305 12/31/201018.68919.605288 12/31/201119.60517.815277 VISL 11.65% 12/31/2007N/A28.536245 12/31/200828.53616.189260 12/31/200916.18920.87730 12/31/201020.87722.05374 12/31/201122.05320.180116 The Allianz VisionSM Variable Annuity Contract SAI – June 14, 2012 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISL 102.90% 12/31/2007N/A24.0120 12/31/200824.01213.45219 12/31/200913.45217.13231 12/31/201017.13217.87333 12/31/201117.87316.15333 VISL 112.05% 12/31/2008N/A15.25747 12/31/200915.25719.59764 12/31/201019.59720.61970 12/31/201120.61918.79370 VISL 133.05% 12/31/2009N/A16.7311 12/31/201016.73117.4280 12/31/201117.42815.7270 VISL 142.20% 12/31/2009N/A19.13813 12/31/201019.13820.10514 12/31/201120.10518.29714 VISL 21.95% 12/31/2007N/A27.37851 12/31/200827.37815.48551 12/31/200915.48519.9099 12/31/201019.90920.96938 12/31/201120.96919.13050 VISL 32.35% 12/31/2007N/A25.9070 12/31/200825.90714.59481 12/31/200914.59418.689208 12/31/201018.68919.605208 12/31/201119.60517.815189 VISL 42.65% 12/31/2007N/A24.8550 12/31/200824.85513.9605 12/31/200913.96017.82331 12/31/201017.82318.64032 12/31/201118.64016.88831 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISL 52.50% 12/31/2007N/A25.3760 12/31/200825.37614.27443 12/31/200914.27418.251122 12/31/201018.25119.117125 12/31/201119.11717.345135 VISL 62.80% 12/31/2007N/A24.3460 12/31/200824.34613.6533 12/31/200913.65317.40616 12/31/201017.40618.1769 12/31/201118.17616.44310 VISL 72.45% 12/31/2007N/A25.5510 12/31/200825.55114.38097 12/31/200914.38018.396147 12/31/201018.39619.278167 12/31/201119.27817.500149 VISL 82.75% 12/31/2007N/A24.5150 12/31/200824.51513.75516 12/31/200913.75517.54460 12/31/201017.54418.33043 12/31/201118.33016.59050 VISL 92.60% 12/31/2007N/A25.0280 12/31/200825.02814.06463 12/31/200914.06417.965112 12/31/201017.96518.798154 12/31/201118.79817.039105 The Allianz VisionSM Variable Annuity Contract SAI – June 14, 2012
